 


114 HR 4909 PCS: National Defense Authorization Act for Fiscal Year 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 502 
114th CONGRESS 2d Session 
H. R. 4909 
IN THE SENATE OF THE UNITED STATES 
 
May 26, 2016 
Received; read twice and placed on the calendar 
 
AN ACT 
To authorize appropriations for fiscal year 2017 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2017.  2.Organization of Act into divisions; table of contents (a)DivisionsThis Act is organized into five divisions as follows: 
(1)Division A—Department of Defense Authorizations.  (2)Division B—Military Construction Authorizations.  
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations.  (4)Division D—Funding Tables.  
(5)Division E—Military Justice.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
Division A—Department of Defense Authorizations 
Title I—Procurement 
Subtitle A—Authorization of Appropriations 
Sec. 101. Authorization of appropriations. 
Subtitle B—Army Programs 
Sec. 111. Multiyear procurement authority for AH–64E Apache helicopters. 
Sec. 112. Multiyear procurement authority for UH–60M and HH–60M Black Hawk helicopters. 
Sec. 113. Assessment of certain capabilities of the Department of the Army. 
Sec. 114. Funding for surface-to-air missile system. 
Subtitle C—Navy Programs 
Sec. 121. Procurement authority for aircraft carrier programs. 
Sec. 122. Sense of Congress on aircraft carrier procurement schedules. 
Sec. 123. Design and construction of LHA replacement ship designated LHA 8. 
Sec. 124. Design and construction of replacement dock landing ship designated LX(R) or amphibious transport dock designated LPD–29. 
Sec. 125. Ship to shore connector program. 
Sec. 126. Limitation on availability of funds for Littoral Combat Ship or successor frigate. 
Sec. 127. Report on P–8 Poseidon aircraft. 
Subtitle D—Air Force Programs 
Sec. 131. Elimination of annual report on aircraft inventory. 
Sec. 132. Repeal of requirement to preserve certain retired C–5 aircraft. 
Sec. 133. Repeal of requirement to preserve certain retired F–117 aircraft. 
Sec. 134. Prohibition on availability of funds for retirement of A–10 aircraft. 
Sec. 135. Prohibition on availability of funds for retirement of Joint Surveillance Target Attack Radar System aircraft. 
Sec. 136. Report on cost of B–21 aircraft. 
Sec. 137. Prohibition on availability of funds for retirement of U–2 aircraft. 
Subtitle E—Defense-wide, Joint, and Multiservice Matters 
Sec. 141. Termination of quarterly reporting on use of combat mission requirements funds. 
Sec. 142. Fire suppressant and fuel containment standards for certain vehicles. 
Sec. 143. Report on Department of Defense munitions strategy for the combatant commands. 
Sec. 144. Comptroller General review of F–35 Lightning II aircraft sustainment support. 
Sec. 145. Briefing on acquisition strategy for Ground Mobility Vehicle. 
Sec. 146. Standardization of 5.56mm rifle ammunition. 
Title II—Research, Development, Test, and Evaluation 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Laboratory quality enhancement program. 
Sec. 212. Mechanisms to provide funds for defense laboratories for research and development of technologies for military missions. 
Sec. 213. Notification requirement for certain rapid prototyping, experimentation, and demonstration activities. 
Sec. 214. Improved biosafety for handling of select agents and toxins. 
Sec. 215. Modernization of security clearance information technology architecture. 
Sec. 216. Prohibition on availability of funds for countering weapons of mass destruction system Constellation. 
Sec. 217. Limitation on availability of funds for Defense Innovation Unit Experimental. 
Sec. 218. Limitation on availability of funds for Tactical Combat Training System Increment II. 
Sec. 219. Restructuring of the distributed common ground system of the Army. 
Sec. 220. Designation of Department of Defense senior official with principal responsibility for directed energy weapons. 
Subtitle C—Reports and other matters 
Sec. 231. Strategy for assured access to trusted microelectronics. 
Sec. 232. Pilot program on evaluation of commercial information technology. 
Sec. 233. Pilot program for the enhancement of the laboratories and test and evaluation centers of the Department of Defense. 
Sec. 234. Pilot program on modernization of electromagnetic spectrum warfare systems and electronic warfare systems. 
Sec. 235. Independent review of F/A–18 physiological episodes and corrective actions. 
Sec. 236. Study on helicopter crash prevention and mitigation technology. 
Sec. 237. Report on electronic warfare capabilities. 
Title III—Operation and Maintenance 
Subtitle A—Authorization of Appropriations 
Sec. 301. Authorization of appropriations. 
Sec. 302. Increase in funding for civil military programs. 
Subtitle B—Energy and Environment 
Sec. 311. Rule of construction regarding alternative fuel procurement requirement. 
Sec. 312. Production and use of natural gas at Fort Knox. 
Sec. 313. Alternative technologies for munitions disposal. 
Sec. 314. Sense of Congress. 
Sec. 315. Prohibition on carrying out certain authorities relating to climate change. 
Subtitle C—Logistics and Sustainment 
Sec. 321. Pilot program for inclusion of certain industrial plants in the Armament Retooling and Manufacturing Support Initiative. 
Sec. 322. Private sector port loading assessment. 
Sec. 323. Limitation on availability of funds for Defense Contract Management Agency. 
Subtitle D—Reports 
Sec. 331. Modification of annual Department of Defense energy management reports. 
Sec. 332. Report on equipment purchased from foreign entities and authority to adjust Army arsenal labor rates. 
Sec. 333. Report on average travel costs of members of the reserve components. 
Subtitle E—Other Matters 
Sec. 341. Explosive Ordnance Disposal Corps. 
Sec. 342. Explosive ordnance disposal program. 
Sec. 343. Expansion of definition of structures interfering with air commerce and national defense. 
Sec. 344. Development of personal protective equipment for female Marines and soldiers. 
Sec. 345. Study on space-available travel system of the Department of Defense. 
Sec. 346. Supply of specialty motors from certain manufacturers. 
Sec. 347. Limitation on use of certain funds until establishment and implementation of required process by which members of the Armed Forces may carry appropriate firearms on military installations. 
Sec. 348. Motor carrier safety performance and safety technology. 
Sec. 349. Briefing on well-drilling capabilities of active duty and reserve components. 
Sec. 350. Access to wireless high-speed Internet and network connections for certain members of the Armed Forces deployed overseas. 
Sec. 351. System for communicating availability of surplus ammunition. 
Sec. 352. Increase in funding for National Guard counter-drug programs. 
Title IV—Military Personnel Authorizations 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revisions in permanent active duty end strength minimum levels. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2017 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Sec. 416. Sense of Congress on full-time support for the Army National Guard. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Title V—Military Personnel Policy 
Subtitle A—Officer Personnel Policy 
Sec. 501. Number of Marine Corps general officers. 
Sec. 502. Equal consideration of officers for early retirement or discharge. 
Sec. 503. Modification of authority to drop from rolls a commissioned officer. 
Subtitle B—Reserve Component Management 
Sec. 511. Extension of removal of restrictions on the transfer of officers between the active and inactive National Guard. 
Sec. 512. Extension of temporary authority to use Air Force reserve component personnel to provide training and instruction regarding pilot training. 
Sec. 513. Limitations on ordering Selected Reserve to active duty for preplanned missions in support of the combatant commands. 
Sec. 514. Exemption of military technicians (dual status) from civilian employee furloughs. 
Sec. 515. Electronic tracking of operational active-duty service performed by members of the Ready Reserve of the Armed Forces. 
Subtitle C—General Service Authorities 
Sec. 521. Technical correction to annual authorization for personnel strengths. 
Sec. 522. Entitlement to leave for adoption of child by dual military couples. 
Sec. 523. Revision of deployability rating system and planning reform. 
Sec. 524. Expansion of authority to execute certain military instruments. 
Sec. 525. Technical correction to voluntary separation pay and benefits. 
Sec. 526. Annual notice to members of the Armed Forces regarding child custody protections guaranteed by the Servicemembers Civil Relief Act. 
Sec. 527. Pilot program on consolidated Army recruiting. 
Sec. 528. Report on purpose and utility of registration system under Military Selective Service Act. 
Sec. 529. Parental leave for members of the Armed Forces. 
Subtitle D—Military Justice, Including Sexual Assault and Domestic Violence Prevention and Response 
Sec. 541. Expedited reporting of child abuse and neglect to State Child Protective Services. 
Sec. 542. Extension of the requirement for annual report regarding sexual assaults and coordination with release of family advocacy report. 
Sec. 543. Requirement for annual family advocacy program report regarding child abuse and domestic violence. 
Sec. 544. Improved Department of Defense prevention of and response to hazing in the Armed Forces. 
Sec. 545. Burdens of proof applicable to investigations and reviews related to protected communications of members of the Armed Forces and prohibited retaliatory actions. 
Sec. 546. Improved investigation of allegations of professional retaliation. 
Sec. 547. Career military justice litigation track for judge advocates. 
Subtitle E—Member Education, Training, and Transition 
Sec. 561.  Revision to quality assurance of certification programs and standards. 
Sec. 562. Establishment of ROTC cyber institutes at senior military colleges. 
Sec. 563. Military-to-mariner transition. 
Sec. 564. Employment authority for civilian faculty at certain military department schools. 
Sec. 565. Revision of name on military service record to reflect change in name of a member of the Army, Navy, Air Force, or Marine Corps, after separation from the Armed Forces. 
Sec. 566. Direct employment pilot program for members of the National Guard and Reserve. 
Sec. 567. Prohibition on establishment, maintenance, or support of Senior Reserve Officers’ Training Corps units at educational institutions that display Confederate battle flag. 
Sec. 568. Report on composition of service academies. 
Sec. 569. Inclusion of alcohol, prescription drug, opioid, and other substance abuse counseling as part of required preseparation counseling. 
Sec. 569A. Inclusion of information in Transition Assistance Program. 
Sec. 569B. Report and guidance regarding Job Training, Employment Skills Training, Apprenticeships, and Internships and SkillBridge initiatives for members of the Armed Forces who are being separated. 
Sec. 569C. Congressional notification in advance of appointments to service academies. 
Subtitle F—Defense Dependents’ Education and Military Family Readiness Matters 
Sec. 571. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 572. Support for programs providing camp experience for children of military families. 
Sec. 573. Impact Aid. 
Sec. 574. Elimination of two-year eligibility limitation for noncompetitive appointment of spouses of members of the Armed Forces. 
Subtitle G—Decorations and Awards 
Sec. 581. Review regarding award of Medal of Honor to certain Asian American and Native American Pacific Islander war veterans. 
Sec. 582. Authorization for award of medals for acts of valor. 
Sec. 583. Authorization for award of the Medal of Honor to Gary M. Rose for acts of valor during the Vietnam War. 
Sec. 584. Authorization for award of the Medal of Honor to Charles S. Kettles for acts of valor during the Vietnam War. 
Sec. 585. Authorization for award of Distinguished-Service Cross to First Lieutenant Melvin M. Spruiell for acts of valor during World War II. 
Subtitle H—Miscellaneous Reports and Other Matters 
Sec. 591. Burial of cremated remains in Arlington National Cemetery of certain persons whose service is deemed to be active service. 
Sec. 592. Representation from members of the Armed Forces on boards, councils, and committees making recommendations relating to military personnel issues. 
Sec. 593. Body mass index test. 
Sec. 594. Preseparation counseling regarding options for donating brain tissue at time of death for research. 
Sec. 595. Recognition of the expanded service opportunities available to female members of the Armed Forces and the long service of women in the Armed Forces. 
Sec. 596. Sense of Congress regarding plight of male victims of military sexual trauma. 
Sec. 597. Sense of Congress regarding section 504 of title 10, United States Code, on existing authority of the Department of Defense to enlist individuals, not otherwise eligible for enlistment, whose enlistment is vital to the national interest. 
Sec. 598. Protection of Second Amendment Rights of Military Families. 
Sec. 599. Pilot program on advanced technology for alcohol abuse prevention. 
Sec. 599A. Report on availability of college credit for skills acquired during military service. 
Sec. 599B. Atomic veterans service medal. 
Sec. 599C. Report on extending protections for student loans for active duty borrowers. 
Sec. 599D. Exclusion of certain reimbursements of medical expenses and other payments from determination of annual income with respect to pensions for veterans and surviving spouses and children of veterans. 
Sec. 599E. Sense of Congress on desirability of service-wide adoption of Gold Star Installation Access Card. 
Sec. 599F. Servicemembers’ Group Life Insurance. 
Sec. 599G. Extension of suicide prevention and resilience program. 
Title VI—Compensation and Other Personnel Benefits 
Subtitle A—Pay and Allowances 
Sec. 601. Annual adjustment of monthly basic pay. 
Sec. 602. Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstances. 
Sec. 603. Prohibition on per diem allowance reductions based on the duration of temporary duty assignment or civilian travel . 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Sec. 616. Increase in maximum amount of aviation special pays for flying duty. 
Sec. 617. Conforming amendment to consolidation of special pay, incentive pay, and bonus authorities. 
Sec. 618. Technical and clerical amendments relating to 2008 consolidation of certain special pay authorities. 
Sec. 619. Combat-related special compensation coordinating amendment. 
Subtitle C—Disability, Retired Pay, and Survivor Benefits 
Sec. 621. Separation determinations for members participating in Thrift Savings Plan. 
Sec. 622. Continuation pay for full Thrift Savings Plan members who have completed 8 to 12 years of service. 
Sec. 623. Special survivor indemnity allowance. 
Sec. 624. Equal benefits under Survivor Benefit Plan for survivors of reserve component members who die in the line of duty during inactive-duty training. 
Sec. 625. Use of member’s current pay grade and years of service, rather than final retirement pay grade and years of service, in a division of property involving disposable retired pay. 
Subtitle D—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 631. Protection and enhancement of access to and savings at commissaries and exchanges. 
Sec. 632. Acceptance of Military Star Card at commissaries. 
Subtitle E—Travel and Transportation Allowances and Other Matters 
Sec. 641. Maximum reimbursement amount for travel expenses of members of the Reserves attending inactive duty training outside of normal commuting distances. 
Sec. 642. Statute of limitations on Department of Defense recovery of amounts owed to the United States by members of the uniformed services, including retired and former members. 
Title VII—Health Care Provisions 
Subtitle A—Reform of TRICARE and military health system 
Sec. 701. TRICARE Preferred and other TRICARE reform. 
Sec. 702. Reform of administration of the Defense Health Agency and military medical treatment facilities. 
Sec. 703. Military medical treatment facilities. 
Sec. 704. Access to urgent care under TRICARE program. 
Sec. 705. Access to primary care clinics at military medical treatment facilities. 
Sec. 706. Incentives for value-based health under TRICARE program. 
Sec. 707. Improvements to military-civilian partnerships to increase access to health care and readiness. 
Sec. 708. Joint Trauma System. 
Sec. 709. Joint Trauma Education and Training Directorate. 
Sec. 710. Improvements to access to health care in military medical treatment facilities. 
Sec. 711. Adoption of core quality performance metrics. 
Sec. 712. Study on improving continuity of health care coverage for Reserve Components. 
Subtitle B—Other health care benefits 
Sec. 721. Provision of hearing aids to dependents of retired members. 
Sec. 722. Extended TRICARE program coverage for certain members of the National Guard and dependents during certain disaster response duty. 
Subtitle C—Health Care Administration 
Sec. 731. Prospective payment of funds necessary to provide medical care for the Coast Guard. 
Sec. 732. Requirement to review and monitor prescribing practices at military treatment facilities of pharmaceutical agents for treatment of post-traumatic stress. 
Sec. 733. Use of mefloquine for malaria. 
Sec. 734. Applied behavior analysis. 
Subtitle D—Reports and Other Matters 
Sec. 741. Mental health resources for members of the military services at high risk of suicide. 
Sec. 742. Research of chronic traumatic encephalopathy. 
Sec. 743. Active oscillating negative pressure treatment. 
Sec. 744. Long-term study on health of helicopter and tiltrotor pilots. 
Sec. 745. Pilot program for prescription drug acquisition cost parity in the TRICARE pharmacy benefits program. 
Sec. 746. Study on display of wait times at urgent care clinics, pharmacies, and emergency rooms of military medical treatment facilities. 
Sec. 747. Report on feasibility of including acupuncture and chiropractic services for retirees under TRICARE program. 
Sec. 748. Clarification of submission of reports on longitudinal study on traumatic brain injury. 
Sec. 749. Increased collaboration with NIH to combat triple negative breast cancer. 
Sec. 750. Department of Defense studies on preventing the diversion of opioid medications. 
Title VIII—Acquisition Policy, Acquisition Management, and Related Matters 
Subtitle A—Amendments to general contracting authorities, procedures, and limitations 
Sec. 801. Revision to authorities relating to Department of Defense Test Resource Management Center. 
Sec. 802. Amendments to restrictions on undefinitized contractual actions. 
Sec. 803. Revision to requirements relating to inventory method for Department of Defense contracts for services. 
Sec. 804. Procurement of personal protective equipment. 
Sec. 805. Revision to effective date of senior executive benchmark compensation for allowable cost limitations. 
Sec. 806. Amendments related to detection and avoidance of counterfeit electronic parts. 
Sec. 807. Amendments to special emergency procurement authority. 
Sec. 808. Compliance with domestic source requirements for footwear furnished to enlisted members of the Armed Forces upon their initial entry into the Armed Forces. 
Sec. 809. Requirement for policies and standard checklist in procurement of services. 
Sec. 809A. Extension of limitation on aggregate annual amount available for contract services. 
Sec. 809B. Extension of authority for enhanced transfer of technology developed at department of defense laboratories. 
Subtitle B—Provisions Relating to Major Defense Acquisition Programs 
Sec. 811. Change in date of submission to Congress of Selected Acquisition Reports. 
Sec. 812. Amendments relating to independent cost estimation and cost analysis. 
Sec. 813.  Revisions to Milestone B determinations. 
Sec. 814. Review and report on sustainment planning in the acquisition process. 
Sec. 815. Revision to distribution of annual report on operational test and evaluation. 
Subtitle C—Provisions relating to commercial items 
Sec. 821. Revision to definition of commercial item. 
Sec. 822. Market research for determination of price reasonableness in acquisition of commercial items. 
Sec. 823. Value analysis for the determination of price reasonableness. 
Sec. 824. Clarification of requirements relating to commercial item determinations. 
Sec. 825. Pilot program for authority to acquire innovative commercial items using general solicitation competitive procedures. 
Subtitle D—Other matters 
Sec. 831. Review and report on the bid protest process. 
Sec. 832. Review and report on indefinite delivery contracts. 
Sec. 833. Review and report on contractual flow-down provisions. 
Sec. 834. Review of anti-competitive specifications in information technology acquisitions. 
Sec. 835. Coast Guard major acquisition programs. 
Sec. 836. Waiver of congressional notification for acquisition of tactical missiles and munitions greater than quantity specified in law. 
Sec. 837. Closeout of old Department of the Navy contracts. 
Sec. 838. Requirement that certain ship components be manufactured in the national technology and industrial base. 
Sec. 839. Department of Defense Acquisition Workforce Development Fund determination adjustment. 
Sec. 840. Amendment to prohibition on performance of non-defense audits by Defense Contract Audit Agency to exempt audits for National Nuclear Security Administration. 
Sec. 841. Selection of service providers for auditing services and audit readiness services. 
Sec. 842. Modifications to the justification and approval process for certain sole-source contracts for small business concerns. 
Sec. 843. Briefing on design-build construction process for defense contracts. 
Sec. 844. Assessment of outreach for small business concerns owned and controlled by women and minorities required before conversion of certain functions to contractor performance. 
Sec. 845. Inclusion of information on common grounds for sustaining bid protests in annual Government Accountability Office reports to Congress. 
Sec. 846. Revision of effective date for amendments relating to Under Secretary of Defense for Business Management and Information. 
Sec. 847. Promotion of value-based defense procurement. 
Sec. 848. Study and report on contracts awarded to minority-owned and women-owned businesses. 
Title IX—Department of Defense Organization and Management 
Subtitle A—Goldwater-Nichols Reform 
Sec. 901. Sense of Congress on Goldwater-Nichols Reform. 
Sec. 902. Repeal of Defense Strategy Review. 
Sec. 903. Commission on the National Defense Strategy for the United States. 
Sec. 904. Reform of defense strategic and policy guidance. 
Sec. 905. Reform of the national military strategy. 
Sec. 906. Modification to independent study of national security strategy formulation process. 
Sec. 907. Term of office for the Chairman of the Joint Chiefs of Staff. 
Sec. 908. Responsibilities of the Chairman of the Joint Chiefs of Staff relating to operations. 
Sec. 909. Assigned forces within the continental United States. 
Sec. 910. Reduction in general officer and flag officer grades and positions. 
Sec. 911. Establishment of unified combatant command for cyber operations. 
Sec. 912. Revision of requirements relating to length of joint duty assignments. 
Sec. 913. Revision of definitions used for joint officer management. 
Sec. 914.  Independent assessment of combatant command structure. 
Subtitle B—Other Matters 
Sec. 921. Modifications to corrosion report. 
Sec. 922. Authority to employ civilian faculty members at Joint Special Operations University. 
Sec. 923. Guidelines for conversion of functions performed by civilian or contractor personnel to performance by military personnel. 
Sec. 924. Public release by Inspectors General of reports of misconduct. 
Sec. 925. Modifications to requirements for accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing. 
Sec. 926. Reform of National Security Council. 
Subtitle C—Department of the Navy and Marine Corps 
Sec. 931. Redesignation of the Department of the Navy as the Department of the Navy and Marine Corps. 
Sec. 932. Conforming amendments to title 10, United States Code. 
Sec. 933. Other provisions of law and other references. 
Sec. 934. Effective date. 
Title X—General Provisions 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Requirement to transfer funds from Department of Defense Acquisition Workforce Development Fund to the Treasury. 
Sec. 1003. Report on auditable financial statements. 
Subtitle B—Counter-Drug Activities 
Sec. 1011. Extension of authority to provide additional support for counter-drug activities of foreign governments. 
Sec. 1012. Secretary of Defense review of curricula and program structures of National Guard counterdrug schools. 
Sec. 1013. Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia. 
Sec. 1014. Unmanned aerial systems training missions. 
Sec. 1015. Funding for counter narcotics operations. 
Sec. 1016. Report on efforts of United States Southern Command Operation to detect and monitor drug trafficking. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1021. Definition of short-term work with respect to overhaul, repair, or maintenance of naval vessels. 
Sec. 1022. Warranty requirements for shipbuilding contracts. 
Sec. 1023. National Sea-Based Deterrence Fund. 
Sec. 1024. Availability of funds for retirement or inactivation of Ticonderoga-class cruisers or dock landing ships. 
Sec. 1025. Restrictions on the overhaul and repair of vessels in foreign shipyards. 
Subtitle D—Counterterrorism 
Sec. 1031. Frequency of counterterrorism operations briefings. 
Sec. 1032. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba to the United States. 
Sec. 1033. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1034. Prohibition on use of funds for transfer or release to certain countries of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1035. Prohibition on use of funds for realignment of forces at or closure of United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1036. Modification of congressional notification of sensitive military operations. 
Sec. 1037. Comprehensive strategy for detention of certain individuals. 
Sec. 1038. Declassification of information on past terrorist activities of detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1039. Prohibition on enforcement of military commission rulings preventing members of the Armed Forces from carrying out otherwise lawful duties based on member gender. 
Subtitle E—Miscellaneous Authorities and Limitations 
Sec. 1041. Expanded authority for transportation by the Department of Defense of non-Department of Defense personnel and cargo. 
Sec. 1042. Limitation on retirement, deactivation, or decommissioning of mine countermeasures ships. 
Sec. 1043. Extension of authority of Secretary of Transportation to issue non-premium aviation insurance. 
Sec. 1044. Evaluation of Navy alternate combination cover and unisex combination cover. 
Sec. 1045. Protection of certain Federal spectrum operations. 
Sec. 1046. Transportation on military aircraft on a space-available basis for members and former members of the Armed Forces with disabilities rated as total. 
Sec. 1047. National Guard flyovers of public events. 
Sec. 1048. Application of the Freedom of Information Act to the National Security Council. 
Sec. 1049. Requirement relating to transfer of excess Department of Defense equipment to Federal and State agencies. 
Subtitle F—Studies and Reports 
Sec. 1061. Temporary continuation of certain Department of Defense reporting requirements. 
Sec. 1062. Matters for inclusion in report on designation of countries for which rewards may be paid under Department of Defense rewards program. 
Sec. 1063. Congressional notification of biological select agent and toxin theft, loss, or release involving the Department of Defense. 
Sec. 1064. Report on service-provided support to United States special operations forces. 
Sec. 1065. Report on citizen security responsibilities in the Northern Triangle of Central America. 
Sec. 1066. Report on counterproliferation activities and programs. 
Sec. 1067. Inclusion of ballistic missile defense information in annual report on requirements of combatant commands. 
Sec. 1068. Reviews by Department of Defense concerning national security use of spectrum. 
Sec. 1069. Annual report on personnel, training, and equipment requirements for the non-Federalized National Guard to support civilian authorities in prevention and response to domestic disasters. 
Sec. 1070. Briefing on criteria for determining locations of Air Force Installation and Mission Support Center headquarters. 
Sec. 1071. Report on testing and integration of minehunting sonar systems to improve Littoral Combat Ship minehunting capabilities. 
Sec. 1072. Report on carrier air wing force structure. 
Sec. 1073. Quarterly reports on parachute jumps conducted at Fort Bragg and Pope Army Airfield and Air Force support for such jumps. 
Sec. 1074. Briefing on real property inventory. 
Sec. 1075. Report on adjustment and diversification assistance. 
Sec. 1076. Briefing on the protection of personally identifying information of members of the Armed Forces. 
Subtitle G—Other Matters 
Sec. 1081. Technical and clerical amendments. 
Sec. 1082. Modification to support for non-Federal development and testing of material for chemical agent defense. 
Sec. 1083. Increase in maximum amount available for equipment, services, and supplies provided for humanitarian demining assistance. 
Sec. 1084. Liquidation of unpaid credits accrued as a result of transactions under a cross-servicing agreement. 
Sec. 1085. Clarification of contracts covered by airlift service provision. 
Sec. 1086. National biodefense strategy. 
Sec. 1087. Global Cultural Knowledge Network. 
Sec. 1088. Modification of requirements relating to management of military technicians. 
Sec. 1089. Sense of Congress regarding Connecticut’s Submarine Century. 
Sec. 1090. LNG permitting certainty and transparency. 
Sec. 1091. Sense of Congress regarding the reporting of the MV–22 mishap in Marana, Arizona, on April 8, 2000. 
Sec. 1092. Transfer of surplus firearms to corporation for the promotion of rifle practice and firearms safety. 
Sec. 1093. Sense of Congress regarding the importance of Panama City, Florida, to the history and future of the armed forces. 
Sec. 1094. Protections relating to civil rights and disabilities. 
Sec. 1095. Nonapplicability of certain executive order to Department of Defense and National Nuclear Security Administration. 
Sec. 1096. Determination and disclosure of transportation costs incurred by Secretary of Defense for congressional trips outside the United States. 
Sec. 1097. Waiver of certain polygraph examination requirements. 
Sec. 1098. Use of Transportation Worker Identification Credential to gain access at Department of Defense installations. 
Sec. 1098A. Limitation on availability of funds for destruction of certain landmines and report on development of replacement anti-personnel landmine munitions. 
Sec. 1098B. Requirement for memorandum of understanding regarding transfer of detainees. 
Sec. 1098C. Sense of congress regarding american veterans disabled for life. 
Sec. 1098D. Study on military helicopter noise. 
Sec. 1098E. Maritime Occupational Safety and Health Advisory Committee. 
Sec. 1098F. Sense of Congress regarding United States Northern Command preparedness. 
Sec. 1098G. Cost of Wars. 
Sec. 1098H. Workforce issues for relocation of marines to Guam. 
Sec. 1098I. Review of Department of Defense debt collection regulations. 
Sec. 1098J. Importance of role played by women in World War II. 
Sec. 1098K. Recovery of excess rifles, ammunition, and parts granted to foreign countries and transfer to certain persons. 
Sec. 1098L. Project management. 
Subtitle H—United States Naval Station Guantanamo Bay Preservation Act 
Sec. 1099. Short title. 
Sec. 1099A. Findings. 
Sec. 1099B. Prohibition on modification, abrogation, or other related actions with respect to United States jurisdiction and control over United States Naval Station, Guantanamo Bay, Cuba, without congressional action. 
Sec. 1099C. Guantanamo lease agreements defined. 
Title XI—Civilian Personnel Matters 
Sec. 1101. Temporary direct hire authority for domestic defense industrial base facilities and the Major Range and Test Facilities Base. 
Sec. 1102. Temporary personnel flexibilities for domestic defense industrial base facilities and Major Range and Test Facilities Base civilian personnel. 
Sec. 1103. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. 
Sec. 1104. Advance payments for employees relocating within the United States and its territories. 
Sec. 1105. Permanent authority for alternative personnel program for scientific and technical personnel. 
Sec. 1106. Modification to information technology personnel exchange program. 
Sec. 1107. Treatment of certain localities for calculation of per diem allowances. 
Sec. 1108. Eligibility of employees in a time-limited appointment to compete for a permanent appointment at any Federal agency. 
Sec. 1109. Limitation on administrative leave. 
Sec. 1110. Record of investigation of personnel action in separated employee’s official personnel file. 
Sec. 1111. Review of official personnel file of former Federal employees before rehiring. 
Sec. 1112. Report on Department of Defense civilian workforce personnel and contractors. 
Sec. 1113. Public-private talent exchange. 
Title XII—Matters relating to foreign nations 
Subtitle A—Assistance and training 
Sec. 1201. One-year extension of logistical support for coalition forces supporting certain United States military operations. 
Sec. 1202. Extension of authority for training of general purpose forces of the United States Armed Forces with military and other security forces of friendly foreign countries. 
Sec. 1203. Modification and extension of authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destruction. 
Sec. 1204. Extension of authority for support of special operations to combat terrorism. 
Sec. 1205. Modification and codification of reporting requirements relating to security cooperation authorities. 
Sec. 1206. Independent assessment of Department of Defense security cooperation programs. 
Sec. 1207. Sense of Congress regarding an assessment, monitoring, and evaluation framework for security cooperation. 
Sec. 1208. Report on the prohibition on use of funds for assistance to units of foreign security forces that have committed a gross violation of human rights. 
Subtitle B—Matters relating to Afghanistan and Pakistan 
Sec. 1211. Extension and modification of Commanders’ Emergency Response Program. 
Sec. 1212. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1213. Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan. 
Sec. 1214. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. 
Sec. 1215. Sense of Congress on United States policy and strategy in Afghanistan. 
Sec. 1216. Special immigrant status for certain Afghans. 
Sec. 1217. Modification to semiannual report on enhancing security and stability in Afghanistan. 
Sec. 1218. Sense of Congress relating to Dr. Shakil Afridi. 
Sec. 1219. Report on access to financial records of the Government of Afghanistan to audit the use of funds for assistance for Afghanistan. 
Subtitle C—Matters relating to Syria and Iraq 
Sec. 1221. Modification and extension of authority to provide assistance to the vetted Syrian opposition. 
Sec. 1222. Modification and extension of authority to provide assistance to counter the Islamic State of Iraq and the Levant. 
Sec. 1223. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Sec. 1224. Report on prevention of future terrorist organizations in Iraq and Syria. 
Sec. 1225. Semiannual report on integration of political and military strategies against ISIL. 
Sec. 1226. Sense of Congress condemning continuing attacks on medical facilities in Syria. 
Sec. 1227. United Nations processing center in Erbil, Iraqi Kurdistan, to assist internationally-displaced communities. 
Sec. 1228. Sense of Congress on business practices of the Islamic State of Iraq and Syria (ISIS). 
Sec. 1229. Prohibition on transfer of man-portable air defense systems to any entity in Syria. 
Subtitle D—Matters relating to the Russian Federation 
Sec. 1231. Limitation on use of funds to approve or otherwise permit approval of certain requests by Russian Federation under Open Skies Treaty. 
Sec. 1232. Military response options to Russian Federation violation of INF Treaty. 
Sec. 1233. Limitation on military cooperation between the United States and the Russian Federation. 
Sec. 1234. Statement of policy on United States efforts in Europe to reassure United States partners and allies and deter aggression by the Government of the Russian Federation. 
Sec. 1235. Modification of Ukraine security assistance initiative. 
Sec. 1236. Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea. 
Sec. 1237. Modification and extension of report on military assistance to Ukraine. 
Sec. 1238. Additional matters in annual report on military and security developments involving the Russian Federation. 
Subtitle E—Other matters  
Sec. 1241. Sense of Congress on malign activities of the Government of Iran. 
Sec. 1242. Modification of annual report on military and security developments involving the People’s Republic of China. 
Sec. 1243. Sense of Congress on trilateral cooperation between Japan, South Korea, and the United States. 
Sec. 1244. Sense of Congress on cooperation between Singapore and the United States. 
Sec. 1245. Monitoring and evaluation of overseas humanitarian, disaster, and civic aid programs of the Department of Defense. 
Sec. 1246. Enhancement of interagency support during contingency operations and transition periods. 
Sec. 1247. Two-year extension and modification of authorization of non-conventional assisted recovery capabilities. 
Sec. 1248. Authority to destroy certain specified World War II-era United States-origin chemical munitions located on San Jose Island, Republic of Panama. 
Sec. 1249. Strategy for United States defense interests in Africa. 
Sec. 1250. United States-Israel directed energy cooperation. 
Sec. 1251. Sense of Congress on support for Estonia, Latvia, and Lithuania. 
Sec. 1252. Sense of Congress on support for Georgia. 
Sec. 1253. Modification of annual report on military power of Iran. 
Sec. 1254. Sense of Congress on senior military exchanges between the United States and Taiwan. 
Sec. 1255. Quarterly report on freedom of navigation operations. 
Sec. 1256. Annual report on foreign military sales to Taiwan. 
Sec. 1257. Sense of Congress on July 2016 NATO Summit in Warsaw, Poland. 
Sec. 1258. Report on violence and cartel activity in Mexico. 
Sec. 1259. United States policy on Taiwan. 
Sec. 1259A. Limitation on availability of funds to implement the Arms Trade Treaty. 
Sec. 1259B. Limitation on military contact and cooperation between the United States and Cuba. 
Sec. 1259C. Global Engagement Center. 
Sec. 1259D. Establishment of the Broadcasting Board of Governors Chief Executive Officer Position. 
Sec. 1259E. United States International Broadcasting Act of 1994. 
Sec. 1259F. Redesignation and enhancement of South China Sea Initiative. 
Sec. 1259G. Opportunities to equip certain foreign military entities. 
Sec. 1259H. Reports on INF Treaty and Open Skies Treaty. 
Sec. 1259I. Sense of Congress regarding the role of the United States in the North Atlantic Treaty Organization. 
Sec. 1259J. Authorization of United States assistance to Israel. 
Sec. 1259K. Sense of Congress in support of a denuclearized Korean peninsula. 
Sec. 1259L. Measures against persons involved in activities that violate arms control treaties or agreements with the United States. 
Sec. 1259M. Department of Defense report on cooperation between Iran and the Russian Federation. 
Sec. 1259N. Report on maintenance by Israel of a robust independent capability to remove existential security threats. 
Sec. 1259O. Report on use by the Government of Iran of commercial aircraft and related services for illicit military or other activities. 
Sec. 1259P. Authority to grant observer status to the military forces of Taiwan at RIMPAC exercises. 
Sec. 1259Q. Agreements with foreign governments to develop land-based water resources in support of and in preparation for contingency operations. 
Sec. 1259R. Extension of reporting requirements on the use of certain Iranian seaports by foreign vessels and use of foreign airports by sanctioned Iranian air carriers. 
Sec. 1259S. Notification and assessment of ballistic missile launch by Iran. 
Sec. 1259T. Sense of Congress on integrated ballistic missile defense system for GCC partner countries, Jordan, Egypt, and Israel. 
Sec. 1259U. Authority to provide assistance and training to increase maritime security and domain awareness of foreign countries bordering the Persian Gulf, Arabian Sea, or Mediterranean Sea. 
Sec. 1259V. Sense of Congress on military relations between Vietnam and the United States. 
Sec. 1259W. Report on efforts to combat Boko Haram in Nigeria and the Lake Chad Basin. 
Subtitle F—Codification and Consolidation of Department of Defense Security Cooperation Authorities 
Sec. 1261. Enactment of new chapter for Department of Defense security cooperation authorities and transfer of certain authorities to new chapter. 
Sec. 1262. Enhancing defense and security cooperation with India. 
Title XIII—Cooperative Threat Reduction 
Sec. 1301. Specification of Cooperative Threat Reduction funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Limitation on availability of funds for Cooperative Threat Reduction in People’s Republic of China. 
Title XIV—Other Authorizations 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. National Defense Sealift Fund. 
Sec. 1403. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1405. Defense Inspector General. 
Sec. 1406. Defense Health Program. 
Sec. 1407. National Sea-Based Deterrence Fund. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Authority to dispose of certain materials from and to acquire additional materials for the National Defense Stockpile. 
Sec. 1412. Revisions to the Strategic and Critical Materials Stock Piling Act. 
Subtitle C—Other Matters 
Sec. 1421. Authority for transfer of funds to Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. 
Sec. 1422. Authorization of appropriations for Armed Forces Retirement Home. 
Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations 
Subtitle A—Authorization of Appropriations 
Sec. 1501. Purpose and treatment of certain authorizations of appropriations. 
Sec. 1502. Procurement. 
Sec. 1503. Research, development, test, and evaluation. 
Sec. 1504. Operation and maintenance. 
Sec. 1505. Military personnel. 
Sec. 1506. Working capital funds. 
Sec. 1507. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1508. Defense Inspector General. 
Sec. 1509. Defense Health program. 
Sec. 1510. Counterterrorism Partnerships Fund. 
Subtitle B—Financial Matters 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Sec. 1523. Codification of Office of Management and Budget criteria. 
Subtitle C—Limitations, Reports, and Other Matters 
Sec. 1531. Afghanistan Security Forces Fund. 
Sec. 1532. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1533. Extension of authority to use Joint Improvised Explosive Device Defeat Fund for training of foreign security forces to defeat improvised explosive devices. 
Title XVI—Strategic Programs, Cyber, and Intelligence Matters 
Subtitle A—Space Activities 
Sec. 1601. Rocket propulsion system to replace RD–180. 
Sec. 1602. Exception to the prohibition on contracting with Russian suppliers of rocket engines for the evolved expendable launch vehicle program. 
Sec. 1603. Analysis of alternatives for wide-band communications. 
Sec. 1604. Modification to pilot program for acquisition of commercial satellite communication services. 
Sec. 1605. Space-based environmental monitoring. 
Sec. 1606. Prohibition on use of certain non-allied positioning, navigation, and timing systems. 
Sec. 1607. Limitation of availability of funds for the Joint Space Operations Center Mission System. 
Sec. 1608. Space-based infrared system and advanced extremely high frequency program. 
Sec. 1609. Plans on transfer of acquisition and funding authority of certain weather missions to National Reconnaissance Office. 
Sec. 1610. Pilot program on commercial weather data. 
Sec. 1611. Organization and management of national security space activities of the Department of Defense. 
Sec. 1612. Review of charter of Operationally Responsive Space Program Office. 
Sec. 1613. Backup and complementary positioning, navigation, and timing capabilities of Global Positioning System. 
Sec. 1614. Report on use of spacecraft assets of the space-based infrared system wide-field-of-view program. 
Subtitle B—Defense Intelligence and Intelligence-Related Activities 
Sec. 1621. Limitation on availability of funds for intelligence management. 
Sec. 1622. Limitations on availability of funds for United States Central Command Intelligence Fusion Center. 
Sec. 1623. Limitation on availability of funds for Joint Intelligence Analysis Complex. 
Subtitle C—Cyberspace-Related Matters 
Sec. 1631. Special emergency procurement authority to facilitate the defense against or recovery from a cyber attack. 
Sec. 1632. Change in name of National Defense University’s Information Resources Management College to College of Information and Cyberspace. 
Sec. 1633. Requirement to enter into agreements relating to use of cyber opposition forces. 
Sec. 1634. Limitation on availability of funds for cryptographic systems and key management infrastructure. 
Sec. 1635. Pilot programs on direct commissions to cyber positions. 
Sec. 1636. Report on policies for responding to malicious cyber activities carried out against the United States or United States persons by foreign states or non-state actors. 
Sec. 1637. Assessment on security of information held by cleared defense contractors. 
Sec. 1638. Sense of Congress on cyber resiliency of the networks and communications systems of the National Guard. 
Sec. 1639. Requirement for Army National Guard strategy to incorporate cyber protection teams into Department of Defense cyber mission force. 
Subtitle D—Nuclear Forces 
Sec. 1641. Improvements to Council on Oversight of National Leadership Command, Control, and Communications System. 
Sec. 1642. Treatment of certain sensitive information by State and local governments. 
Sec. 1643. Procurement authority for certain parts of intercontinental ballistic missile fuzes. 
Sec. 1644. Prohibition on availability of funds for mobile variant of ground-based strategic deterrent missile. 
Sec. 1645. Limitation on availability of funds for extension of New START Treaty. 
Sec. 1646. Consolidation of nuclear command, control, and communications functions of the Air Force. 
Sec. 1647. Report on Russian and Chinese political and military leadership survivability, command and control, and continuity of government programs and activities. 
Sec. 1648. Sense of Congress on importance of independent nuclear deterrent of United Kingdom. 
Sec. 1649. Requests for forces to meet security requirements for land-based nuclear forces. 
Sec. 1649A. Matters related to intercontinental ballistic missiles. 
Subtitle E—Missile Defense Programs 
Sec. 1651. Extensions of prohibitions relating to missile defense information and systems. 
Sec. 1652. Review of the missile defeat policy and strategy of the United States. 
Sec. 1653. Iron dome short-range rocket defense system and Israeli cooperative missile defense program codevelopment and coproduction. 
Sec. 1654. Maximizing Aegis Ashore capability. 
Sec. 1655. Technical authority for integrated air and missile defense activities and programs. 
Sec. 1656. Development and research of non-terrestrial missile defense layer. 
Sec. 1657. Hypersonic boost glide vehicle defense. 
Sec. 1658. Limitation on availability of funds for Patriot lower tier air and missile defense capability of the Army. 
Sec. 1659. Limitation on availability of funds for conventional prompt global strike weapons system. 
Sec. 1660. Pilot program on loss of unclassified, controlled technical information. 
Sec. 1661. Review of Missile Defense Agency budget submissions for ground-based midcourse defense and evaluation of alternative ground-based interceptor deployments. 
Sec. 1662. Declaratory policy, concept of operations, and employment guidelines for left-of-launch capability. 
Sec. 1663. Procurement of medium-range discrimination radar to improve homeland missile defense. 
Sec. 1664. Semiannual notifications on missile defense tests and costs. 
Sec. 1665. National missile defense policy. 
Sec. 1666. Sense of Congress on initial operating capability of phase 2 of European Phased Adaptive Approach to missile defense. 
Subtitle F—Other Matters 
Sec. 1671. Protection of certain facilities and assets from unmanned aircraft. 
Sec. 1672. Improvement of coordination by Department of Defense of electromagnetic spectrum usage. 
Sec. 1673. Harmful interference to Department of Defense Global Positioning System. 
Title XVII—Department of Defense Acquisition Agility 
Sec. 1701. Modular open system approach in development of major weapon systems. 
Sec. 1702. Development, prototyping, and deployment of weapon system components or technology. 
Sec. 1703. Cost, schedule, and performance of major defense acquisition programs. 
Sec. 1704. Transparency in major defense acquisition programs. 
Sec. 1705. Amendments relating to technical data rights. 
Title XVIII—Matters relating to small business procurement 
Subtitle A—Improving Transparency and Clarity for Small Businesses 
Sec. 1801. Plain language rewrite of requirements for small business procurements. 
Sec. 1802. Improving reporting on small business goals. 
Sec. 1803. Transparency in small business goals. 
Sec. 1804. Uniformity in procurement terminology. 
Subtitle B—Clarifying the Roles of Small Business Advocates 
Sec. 1811. Scope of review by procurement center representatives. 
Sec. 1812. Responsibilities of Commercial Market Representatives. 
Sec. 1813. Duties of the Office of Small and Disadvantaged Business Utilization. 
Sec. 1814. Improving contractor compliance. 
Sec. 1815. Responsibilities of Business Opportunity Specialists. 
Subtitle C—Strengthening Opportunities for Competition in Subcontracting 
Sec. 1821. Good faith in subcontracting. 
Sec. 1822. Pilot program to provide opportunities for qualified subcontractors to obtain past performance ratings. 
Subtitle D—Mentor-Protege Programs 
Sec. 1831. Amendments to the Mentor-Protege Program of the Department of Defense. 
Sec. 1832. Improving cooperation between the mentor-protege programs of the Small Business Administration and the Department of Defense. 
Subtitle E—Women’s Business Programs 
Sec. 1841. Office of Women’s Business Ownership. 
Sec. 1842. Women’s Business Center Program. 
Sec. 1843. Matching requirements under Women's Business Center Program. 
Subtitle F—SCORE program 
Sec. 1851. SCORE Reauthorization. 
Sec. 1852. SCORE program. 
Sec. 1853. Online component. 
Sec. 1854. Study and report on the future role of the score program. 
Sec. 1855. Technical and conforming amendments. 
Subtitle G—Miscellaneous Provisions 
Sec. 1861. Improving education on small business regulations. 
Sec. 1862. Protecting task order competition. 
Sec. 1863. Improvements to size standards for small agricultural producers. 
Sec. 1864. Uniformity in service-disabled veteran definitions. 
Sec. 1865. Required reports pertaining to capital planning and investment control. 
Sec. 1866. Office of Hearings and Appeals. 
Sec. 1867. Issuance of guidance on small business matters. 
Sec. 1868. Role of small business development centers in cyber security and preparedness. 
Sec. 1869. Additional cyber security assistance for small business development centers. 
Sec. 1869A. Cybersecurity outreach for small business development centers. 
Sec. 1869B. GAO study on small business cyber support services and small business development center cyber strategy. 
Sec. 1869C. Prohibition on additional funds. 
Subtitle H—Small Business Development Centers Improvements 
Sec. 1871. Short title. 
Sec. 1872. Use of authorized entrepreneurial development programs. 
Sec. 1873. Marketing of services. 
Sec. 1874. Data collection. 
Sec. 1875. Fees from private partnerships and cosponsorships. 
Sec. 1876. Equity for small business development centers. 
Sec. 1877. Confidentiality requirements. 
Sec. 1878. Limitation on award of grants to small business development centers. 
Division B—Military Construction Authorizations 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Sec. 2003. Effective date. 
Title XXI—Army Military Construction 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Modification of authority to carry out certain fiscal year 2014 project. 
Sec. 2105. Extension of authorizations of certain fiscal year 2013 projects. 
Sec. 2106. Extension of authorizations of certain fiscal year 2014 projects. 
Title XXII—Navy Military Construction 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Modification of authority to carry out certain fiscal year 2014 project. 
Sec. 2206. Extension of authorizations of certain fiscal year 2013 projects. 
Sec. 2207. Extension of authorizations of certain fiscal year 2014 projects. 
Sec. 2208. Status of net negative policy regarding Navy acreage on Guam. 
Title XXIII—Air Force Military Construction 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Modification of authority to carry out certain fiscal year 2016 project. 
Sec. 2306. Extension of authorization of certain fiscal year 2013 project. 
Sec. 2307. Extension of authorization of certain fiscal year 2014 project. 
Sec. 2308. Restriction on acquisition of property in Northern Mariana Islands. 
Title XXIV—Defense Agencies Military Construction 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Authorized energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Modification of authority to carry out certain fiscal year 2014 project. 
Sec. 2405. Extension of authorizations of certain fiscal year 2013 projects. 
Sec. 2406. Extension of authorizations of certain fiscal year 2014 projects. 
Title XXV—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Title XXVI—Guard and Reserve Forces Facilities 
Subtitle A—Project Authorizations and Authorization of Appropriations 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Subtitle B—Other Matters 
Sec. 2611. Modification of authority to carry out certain fiscal year 2014 project. 
Sec. 2612. Modification of authority to carry out certain fiscal year 2015 project. 
Sec. 2613. Modification of authority to carry out certain fiscal year 2016 project. 
Sec. 2614. Extension of authorization of certain fiscal year 2013 project. 
Sec. 2615. Extension of authorizations of certain fiscal year 2014 projects. 
Title XXVII—Base Realignment and Closure Activities 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure account. 
Sec. 2702. Prohibition on conducting additional Base Realignment and Closure (BRAC) round. 
Title XXVIII—Military Construction General Provisions 
Subtitle A—Military Construction Program and Military Family Housing 
Sec. 2801. Modification of criteria for treatment of laboratory revitalization projects as minor military construction projects. 
Sec. 2802. Classification of facility conversion projects as repair projects. 
Sec. 2803. Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States. 
Sec. 2804. Extension of temporary authority for acceptance and use of contributions for certain construction, maintenance, and repair projects mutually beneficial to the Department of Defense and Kuwait military forces. 
Sec. 2805. Notice and reporting requirements for energy conservation construction projects. 
Sec. 2806. Additional entities eligible for participation in defense laboratory modernization pilot program. 
Sec. 2807. Sense of Congress on maximizing number of veterans employed on military construction projects. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2811. Congressional notification for in-kind contributions for overseas military construction projects. 
Sec. 2812. Prohibition on use of military installations to house unaccompanied alien children. 
Sec. 2813. Allotment of space and provision of services to WIC offices operating on military installations. 
Sec. 2814. Sense of Congress regarding need to consult with State and local officials prior to acquisitions of real property. 
Sec. 2815. Sense of Congress regarding inclusion of stormwater systems and components within the meaning of wastewater system under the Department of Defense authority for conveyance of utility systems. 
Sec. 2816. Assessment of public schools on Department of Defense installations. 
Sec. 2817. Improved process for disposal of Department of Defense surplus real property located overseas. 
Subtitle C—Provision Related to Asia-Pacific Military Realignment 
Sec. 2821. Limited exceptions to restriction on development of public infrastructure in connection with realignment of Marine Corps forces in Asia-Pacific region. 
Subtitle D—Land Conveyances 
Sec. 2831. Land conveyances, High Frequency Active Auroral Research Program facility and adjacent property, Gakona, Alaska. 
Sec. 2832. Land conveyance, Campion Air Force Radar Station, Galena, Alaska. 
Sec. 2833. Exchange of property interests, San Diego Unified Port District, California. 
Sec. 2834. Release of property interests retained in connection with land conveyance, Eglin Air Force Base, Florida. 
Sec. 2835. Land exchange, Fort Hood, Texas. 
Sec. 2836. Land conveyance, P-36 Warehouse, Colbern United States Army Reserve Center, Laredo, Texas. 
Sec. 2837. Land conveyance, St. George National Guard Armory, St. George, Utah. 
Sec. 2838. Release of restrictions, Richland Innovation Center, Richland, Washington. 
Sec. 2839. Modification of land conveyance, Rocky Mountain Arsenal National Wildlife Refuge. 
Sec. 2839A. Closure of St. Marys Airport. 
Sec. 2839B. Prohibition on transfer of administrative jurisdiction, portion of Organ Mountains Area, Fillmore Canyon, New Mexico. 
Subtitle E—Military Land Withdrawals 
Sec. 2841. Bureau of Land Management withdrawn military lands under Military Lands Withdrawal Act of 1999. 
Sec. 2842. Permanent withdrawal or transfer of administrative jurisdiction of public land, Naval Air Weapons Station China Lake, California. 
Subtitle F—Military Memorials, Monuments, and Museums 
Sec. 2851. Cyber Center for Education and Innovation–Home of the National Cryptologic Museum. 
Sec. 2852. Renaming site of the Dayton Aviation Heritage National Historical Park, Ohio. 
Sec. 2853. Support for military service memorials and museums highlighting role of women in the military. 
Sec. 2854. Petersburg National Battlefield boundary modification. 
Sec. 2855. Amendments to the National Historic Preservation Act. 
Sec. 2856. Recognition of the National Museum of World War II Aviation. 
Sec. 2857. Battleship preservation grant program. 
Subtitle G—Designations and Other Matters 
Sec. 2861. Designation of portion of Moffett Federal Airfield, California, as Moffett Air National Guard Base. 
Sec. 2862. Redesignation of Mike O’Callaghan Federal Medical Center. 
Sec. 2863. Transfer of certain items of the Omar Bradley Foundation to the descendants of General Omar Bradley. 
Sec. 2864. Protection and recovery of Greater Sage Grouse. 
Sec. 2865. Implementation of lesser prairie-chicken range-wide conservation plan and other conservation measures. 
Sec. 2866. Removal of endangered species status for American burying beetle. 
Sec. 2867. Report on documentation for acquisition of certain properties along Columbia River, Washington, by Corps of Engineers. 
Title XXIX—Overseas Contingency Operations Military Construction 
Sec. 2901. Authorized Navy construction and land acquisition projects. 
Sec. 2902. Authorized Air Force construction and land acquisition projects. 
Sec. 2903. Authorization of appropriations. 
Title XXX—Utah Test and Training Range Encroachment Prevention and Temporary Closure Authorities 
Sec. 3001. Findings and definitions. 
Subtitle A—Utah test and training range 
Sec. 3011. Management of BLM land. 
Sec. 3012. Temporary closures. 
Sec. 3013. Community resource group. 
Sec. 3014. Liability. 
Sec. 3015. Effects of subtitle. 
Subtitle B—Land exchange 
Sec. 3021. Findings and purpose. 
Sec. 3022. Definitions. 
Sec. 3023. Exchange of Federal land and non-Federal land. 
Sec. 3024. Status and management of non-Federal land after exchange. 
Sec. 3025. Hazardous materials. 
Subtitle C—Highway rights-of-way 
Sec. 3031. Recognition and transfer of certain highway rights-of-way. 
Division C—Department of Energy National Security Authorizations and Other Authorizations 
Title XXXI—Department of Energy National Security Programs 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Nuclear energy. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Independent acquisition project reviews of capital assets acquisition projects. 
Sec. 3112. Research and development of advanced naval nuclear fuel system based on low-enriched uranium. 
Sec. 3113. Disposition of weapons-usable plutonium. 
Sec. 3114. Design basis threat. 
Sec. 3115. Prohibition on availability of funds for provision of certain assistance to Russian Federation. 
Sec. 3116. Limitation on availability of funds for Federal salaries and expenses. 
Sec. 3117. Limitation on availability of funds for defense environmental cleanup program direction. 
Sec. 3118. Limitation on availability of funds for acceleration of nuclear weapons dismantlement. 
Sec. 3119. Annual certification of shipments to Waste Isolation Pilot Plant. 
Sec. 3119A. Limitation on availability of funds for the Department of Energy. 
Sec. 3119B. Sense of Congress regarding accounting practices by laboratory operating contractors and plant or site managers of National Nuclear Security Administration facilities. 
Sec. 3119C. Protection of certain nuclear facilities from unmanned aircraft. 
Subtitle C—Plans and Reports 
Sec. 3121. Clarification of annual report and certification on status of security of atomic energy defense facilities. 
Sec. 3122. Annual report on service support contracts of the National Nuclear Security Administration. 
Sec. 3123. Repeal of certain reporting requirements. 
Sec. 3124. Independent assessment of technology development under defense environmental cleanup program. 
Sec. 3125. Updated plan for verification and monitoring of proliferation of nuclear weapons and fissile material. 
Sec. 3126. Briefing on the information-interchange of low-enriched uranium. 
Title XXXII—Defense Nuclear Facilities Safety Board 
Sec. 3201. Authorization. 
Title XXXIII—Nuclear Energy Innovation Capabilities 
Sec. 3301. Short title. 
Sec. 3302. Nuclear energy. 
Sec. 3303. Nuclear energy research programs. 
Sec. 3304. Advanced fuel cycle initiative. 
Sec. 3305. University nuclear science and engineering support. 
Sec. 3306. Department of Energy civilian nuclear infrastructure and facilities. 
Sec. 3307. Security of nuclear facilities. 
Sec. 3308. High-performance computation and supportive research. 
Sec. 3309. Enabling nuclear energy innovation. 
Sec. 3310. Budget plan. 
Sec. 3311. Conforming amendments. 
Title XXXIV—Naval Petroleum Reserves 
Sec. 3401. Authorization of appropriations. 
Title XXXV—Maritime Administration 
Sec. 3501. Authorization of the Maritime Administration. 
Sec. 3502. Authority to make pro rata annual payments under operating agreements for vessels participating in Maritime Security Fleet. 
Sec. 3503. Authority to extend certain age restrictions relating to vessels in the Maritime Security Fleet. 
Sec. 3504. Corrections to provisions enacted by Coast Guard Authorization Acts. 
Sec. 3505. Status of National Defense Reserve Fleet vessels. 
Sec. 3506. NDRF national security multi-mission vessel. 
Sec. 3507. United States Merchant Marine Academy. 
Sec. 3508. Use of National Defense Reserve Fleet scrapping proceeds. 
Sec. 3509. Floating dry docks. 
Sec. 3510. Expedited processing of applications for transportation security cards for separating members of the Armed Forces and veterans. 
Sec. 3511. Training under Transition Assistance Program on employment opportunities associated with transportation security cards. 
Sec. 3512. Application of law. 
Title XXXVI—Ballast Water 
Sec. 3601. Short title. 
Sec. 3602. Definitions. 
Sec. 3603. Regulation and enforcement. 
Sec. 3604. Uniform national standards and requirements for the regulation of discharges incidental to the normal operation of a vessel. 
Sec. 3605. Treatment technology certification. 
Sec. 3606. Exemptions. 
Sec. 3607. Alternative compliance program. 
Sec. 3608. Judicial review. 
Sec. 3609. Effect on State authority. 
Sec. 3610. Application with other statutes. 
Division D—Funding Tables 
Sec. 4001. Authorization of amounts in funding tables. 
Title XLI—Procurement 
Sec. 4101. Procurement. 
Sec. 4102. Procurement for overseas contingency operations. 
Sec. 4103. Procurement for overseas contingency operations for base requirements. 
Title XLII—Research, Development, Test, and Evaluation 
Sec. 4201. Research, development, test, and evaluation. 
Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 
Sec. 4203. Research, development, test, and evaluation for overseas contingency operations for base requirements. 
Title XLIII—Operation and Maintenance 
Sec. 4301. Operation and maintenance. 
Sec. 4302. Operation and maintenance for overseas contingency operations. 
Sec. 4303. Operation and maintenance for overseas contingency operations for base requirements. 
Title XLIV—Military Personnel 
Sec. 4401. Military personnel. 
Sec. 4402. Military personnel for overseas contingency operations. 
Sec. 4403. Military personnel for overseas contingency operations for base requirements. 
Title XLV—Other Authorizations 
Sec. 4501. Other authorizations. 
Sec. 4502. Other authorizations for overseas contingency operations. 
Sec. 4503. Other authorizations for overseas contingency operations for base requirements. 
Title XLVI—Military Construction 
Sec. 4601. Military construction. 
Sec. 4602. Military construction for overseas contingency operations. 
Sec. 4603. Military construction for overseas contingency operations for base requirements. 
Title XLVII—Department of Energy National Security Programs 
Sec. 4701. Department of Energy national security programs. 
Division E—Military Justice 
Sec. 6000. Short title. 
Title LX—General provisions 
Sec. 6001. Definitions. 
Sec. 6002. Clarification of persons subject to UCMJ while on inactive-duty training. 
Sec. 6003. Staff judge advocate disqualification due to prior involvement in case. 
Sec. 6004. Conforming amendment relating to military magistrates. 
Sec. 6005. Rights of victim. 
Title LXI—Apprehension and restraint 
Sec. 6101. Restraint of persons charged. 
Sec. 6102. Modification of prohibition of confinement of armed forces members with enemy prisoners and certain others. 
Title LXII—Non-judicial punishment 
Sec. 6201. Modification of confinement as non-judicial punishment. 
Title LXIII—Court-martial jurisdiction 
Sec. 6301. Courts-martial classified. 
Sec. 6302. Jurisdiction of general courts-martial. 
Sec. 6303. Jurisdiction of special courts-martial. 
Sec. 6304. Summary court-martial as non-criminal forum. 
Title LXIV—Composition of courts-martial 
Sec. 6401. Technical amendment relating to persons authorized to convene general courts-martial. 
Sec. 6402. Who may serve on courts-martial; detail of members. 
Sec. 6403. Number of court-martial members in capital cases. 
Sec. 6404. Detailing, qualifications, etc. of military judges. 
Sec. 6405. Qualifications of trial counsel and defense counsel. 
Sec. 6406. Assembly and impaneling of members; detail of new members and military judges. 
Sec. 6407. Military magistrates. 
Title LXV—Pre-trial procedure 
Sec. 6501. Charges and specifications. 
Sec. 6502. Preliminary hearing required before referral to general court-martial. 
Sec. 6503. Disposition guidance. 
Sec. 6504. Advice to convening authority before referral for trial. 
Sec. 6505. Service of charges and commencement of trial. 
Title LXVI—Trial procedure 
Sec. 6601. Duties of assistant defense counsel. 
Sec. 6602. Sessions. 
Sec. 6603. Technical amendment relating to continuances. 
Sec. 6604. Conforming amendments relating to challenges. 
Sec. 6605. Statute of limitations. 
Sec. 6606. Former jeopardy. 
Sec. 6607. Pleas of the accused. 
Sec. 6608. Contempt. 
Sec. 6609. Depositions. 
Sec. 6610. Admissibility of sworn testimony by audiotape or videotape from records of courts of inquiry. 
Sec. 6611. Conforming amendment relating to defense of lack of mental responsibility. 
Sec. 6612. Voting and rulings. 
Sec. 6613. Votes required for conviction, sentencing, and other matters. 
Sec. 6614. Plea agreements. 
Sec. 6615. Record of trial. 
Title LXVII—Sentences 
Sec. 6701. Sentencing. 
Sec. 6701A. Minimum confinement period required for conviction of certain sex-related offenses committed by members of the Armed Forces. 
Sec. 6702. Effective date of sentences. 
Sec. 6703. Sentence of reduction in enlisted grade. 
Title LXVIII—Post-trial procedure and review of courts-martial 
Sec. 6801. Post-trial processing in general and special courts-martial. 
Sec. 6802. Limited authority to act on sentence in specified post-trial circumstances. 
Sec. 6803. Post-trial actions in summary courts-martial and certain general and special courts-martial. 
Sec. 6804. Entry of judgment. 
Sec. 6805. Waiver of right to appeal and withdrawal of appeal. 
Sec. 6806. Appeal by the United States. 
Sec. 6807. Rehearings. 
Sec. 6808. Judge advocate review of finding of guilty in summary court-martial. 
Sec. 6809. Transmittal and review of records. 
Sec. 6810. Courts of criminal appeals. 
Sec. 6811. Review by court of appeals for the armed forces. 
Sec. 6812. Supreme Court review. 
Sec. 6813. Review by Judge Advocate General. 
Sec. 6814. Appellate defense counsel in death penalty cases. 
Sec. 6815. Authority for hearing on vacation of suspension of sentence to be conducted by qualified judge advocate. 
Sec. 6816. Extension of time for petition for new trial. 
Sec. 6817. Restoration. 
Sec. 6818. Leave requirements pending review of certain court-martial convictions. 
Title LXIX—Punitive articles 
Sec. 6901. Reorganization of punitive articles. 
Sec. 6902. Conviction of offense charged, lesser included offenses, and attempts. 
Sec. 6903. Soliciting commission of offenses. 
Sec. 6904. Malingering. 
Sec. 6905. Breach of medical quarantine. 
Sec. 6906. Missing movement; jumping from vessel. 
Sec. 6907. Offenses against correctional custody and restriction. 
Sec. 6908. Disrespect toward superior commissioned officer; assault of superior commissioned officer. 
Sec. 6909. Willfully disobeying superior commissioned officer. 
Sec. 6910. Prohibited activities with military recruit or trainee by person in position of special trust. 
Sec. 6911. Offenses by sentinel or lookout. 
Sec. 6912. Disrespect toward sentinel or lookout. 
Sec. 6913. Release of prisoner without authority; drinking with prisoner. 
Sec. 6914. Penalty for acting as a spy. 
Sec. 6915. Public records offenses. 
Sec. 6916. False or unauthorized pass offenses. 
Sec. 6917. Impersonation offenses. 
Sec. 6918. Insignia offenses. 
Sec. 6919. False official statements; false swearing. 
Sec. 6920. Parole violation. 
Sec. 6921. Wrongful taking, opening, etc. of mail matter. 
Sec. 6922. Improper hazarding of vessel or aircraft. 
Sec. 6923. Leaving scene of vehicle accident. 
Sec. 6924. Drunkenness and other incapacitation offenses. 
Sec. 6925. Lower blood alcohol content limits for conviction of drunken or reckless operation of vehicle, aircraft, or vessel. 
Sec. 6926. Endangerment offenses. 
Sec. 6927. Communicating threats. 
Sec. 6928. Technical amendment relating to murder. 
Sec. 6929. Child endangerment. 
Sec. 6930. Deposit of obscene matter in the mail. 
Sec. 6931. Fraudulent use of credit cards, debit cards, and other access devices. 
Sec. 6932. False pretenses to obtain services. 
Sec. 6933. Robbery. 
Sec. 6934. Receiving stolen property. 
Sec. 6935. Offenses concerning government computers. 
Sec. 6936. Bribery. 
Sec. 6937. Graft. 
Sec. 6938. Kidnapping. 
Sec. 6939. Arson; burning property with intent to defraud. 
Sec. 6940. Assault. 
Sec. 6941. Burglary and unlawful entry. 
Sec. 6942. Stalking. 
Sec. 6943. Subornation of perjury. 
Sec. 6944. Obstructing justice. 
Sec. 6945. Misprision of serious offense. 
Sec. 6946. Wrongful refusal to testify. 
Sec. 6947. Prevention of authorized seizure of property. 
Sec. 6948. Wrongful interference with adverse administrative proceeding. 
Sec. 6949. Retaliation. 
Sec. 6950. Extraterritorial application of certain offenses. 
Sec. 6951. Table of sections. 
Title LXX—Miscellaneous provisions 
Sec. 7001. Technical amendment relating to courts of inquiry. 
Sec. 7002. Technical amendment to article 136. 
Sec. 7003. Articles of Uniform Code of Military Justice to be explained to officers upon commissioning. 
Sec. 7004. Military justice case management; data collection and accessibility. 
Sec. 7005. Return of Certain Lands At Fort Wingate to The Original Inhabitants Act. 
Title LXXI—Military justice review panel and annual reports 
Sec. 7101. Military justice review panel. 
Sec. 7102. Annual reports. 
Title LXXII—Conforming amendments and effective dates 
Sec. 7201. Amendments to UCMJ subchapter tables of sections. 
Sec. 7202. Effective dates. 
Title LXXIII—Guam World War II Loyalty Recognition Act 
Sec. 7301. Short title. 
Sec. 7302. Recognition of the suffering and loyalty of the residents of Guam. 
Sec. 7303. Guam World War II Claims Fund. 
Sec. 7304. Payments for Guam World War II claims. 
Sec. 7305. Adjudication. 
Sec. 7306. Grants program to memorialize the occupation of Guam during World War II. 
Sec. 7307. Authorization of appropriations.   
3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.  ADepartment of Defense Authorizations IProcurement AAuthorization of Appropriations 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101.  
BArmy Programs 
111.Multiyear procurement authority for AH–64E Apache helicopters 
(a)Authority for Multiyear ProcurementSubject to section 2306b of title 10, United States Code, the Secretary of the Army may enter into one or more multiyear contracts, beginning with the fiscal year 2017 program year, for the procurement of AH–64E Apache helicopters.  (b)Condition for Out-year Contract PaymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2017 is subject to the availability of appropriations for that purpose for such later fiscal year.  
112.Multiyear procurement authority for UH–60M and HH–60M Black Hawk helicopters 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Army may enter into one or more multiyear contracts, beginning with the fiscal year 2017 program year, for the procurement of UH–60M and HH–60M Black Hawk helicopters.  (b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2017 is subject to the availability of appropriations for that purpose for such later fiscal year.  
113.Assessment of certain capabilities of the Department of the Army 
(a)AssessmentThe Secretary of Defense, in consultation with the Secretary of the Army and the Chief of Staff of the Army, shall conduct an assessment of the following capabilities with respect to the Department of the Army: (1)The capacity of AH–64 Apache-equipped attack reconnaissance battalions to meet future needs.  
(2)Air defense artillery capacity and responsiveness, including— (A)the capacity of short-range air defense artillery to address existing and emerging threats, including threats posed by unmanned aerial systems, cruise missiles, and manned aircraft; and  
(B)the potential for commercial off-the-shelf solutions.  (3)Chemical, biological, radiological, and nuclear capabilities and modernization needs.  
(4)Field artillery capabilities, including— (A)modernization needs;  
(B)munitions inventory shortfalls; and  (C)changes in doctrine and war plans consistent with the Memorandum of the Secretary of Defense dated June 19, 2008, regarding the Department of Defense policy on cluster munitions and unintended harm to civilians.  
(5)Fuel distribution and water purification capacity and responsiveness.  (6)Watercraft and port-opening capabilities and responsiveness.  
(7)Transportation capacity and responsiveness, particularly with respect to the transportation of fuel, water, and cargo.  (8)Military police capacity.  
(9)Tactical mobility and tactical wheeled vehicle capacity, including heavy equipment prime movers.  (b)ReportNot later than April 1, 2017, the Secretary of Defense shall submit to the congressional defense committees a report containing— 
(1)the assessment conducted under subsection (a);  (2)recommendations for reducing or eliminating shortfalls in responsiveness and capacity with respect to each of the capabilities described in such subsection; and  
(3)an estimate of the costs of implementing such recommendations.  (c)FormThe report under subsection (b) shall be submitted in unclassified form, but may include a classified annex.  
114.Funding for surface-to-air missile system 
(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated for procurement, as specified in the corresponding funding table in section 4101, for missile procurement, Army, surface-to-air missile system, MSE missile (Line 002) is hereby increased by $82,400,000.  (b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated for Department of Energy national security programs, as specified in the corresponding funding table in section 4701, for Defense Nuclear Nonproliferation, Defense Nuclear Nonproliferation Programs, Defense Nuclear Nonproliferation R&D, Material management and minimization is hereby reduced by $82,400,000.  
CNavy Programs 
121.Procurement authority for aircraft carrier programs 
(a)Procurement authority in support of construction of Ford class aircraft carriers 
(1)Authority for economic order quantityThe Secretary of the Navy may procure materiel and equipment in support of the construction of the Ford class aircraft carriers designated CVN–80 and CVN–81 in economic order quantities when cost savings are achievable.  (2)LiabilityAny contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose, and that total liability to the Government for termination of any contract entered into shall be limited to the total amount of funding obligated at time of termination.  
(b)Refueling and complex overhaul of Nimitz class aircraft carriers 
(1)In generalThe Secretary of the Navy may carry out the nuclear refueling and complex overhaul of each of the following Nimitz class aircraft carriers: (A)U.S.S. George Washington (CVN–73).  
(B)U.S.S. John C. Stennis (CVN–74).  (C)U.S.S. Harry S. Truman (CVN–75).  
(D)U.S.S. Ronald Reagan (CVN–76).  (E)U.S.S. George H.W. Bush (CVN–77).  
(2)Use of incremental fundingWith respect to any contract entered into under paragraph (1) for the nuclear refueling and complex overhaul of a Nimitz class aircraft carrier, the Secretary may use incremental funding for a period not to exceed six years after advance procurement funds for such nuclear refueling and complex overhaul effort are first obligated.  (3)Condition for out-year contract paymentsAny contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2017 is subject to the availability of appropriations for that purpose for that later fiscal year.  
122.Sense of Congress on aircraft carrier procurement schedules 
(a)FindingsCongress finds the following: (1)In a report submitted to Congress on March 17, 2015, the Secretary of the Navy indicated the Department of the Navy has a requirement of 11 aircraft carriers.  
(2)In the Congressional Budget Office report titled An Analysis of the Navy’s Fiscal Year 2016 Shipbuilding Plan, the Office stated as follows: To prevent the carrier force from declining to 10 ships in the 2040s, 1 short of its inventory goal of 11, the Navy could accelerate purchases after 2018 to 1 every four years, rather than 1 every five years.  (b)Sense of CongressIt is the sense of Congress that— 
(1)the plan of the Department of the Navy to schedule the procurement of one aircraft carrier every five years will reduce the overall aircraft carrier inventory to 10 aircraft carriers, a level insufficient to meet peacetime and war plan requirements; and  (2)to accommodate the required aircraft carrier force structure, the Department of the Navy should— 
(A)begin to program construction for the Ford class aircraft carrier designated CVN–81 in fiscal year 2022; and  (B)program the required advance procurement activities to accommodate the construction of such carrier.  
123.Design and construction of LHA replacement ship designated LHA 8 
(a)In generalThe Secretary of the Navy may enter into a contract, beginning with the fiscal year 2017 program year, for the design and construction of the LHA Replacement ship designated LHA 8 using amounts authorized to be appropriated for the Department of Defense for Shipbuilding and Conversion, Navy.  (b)Use of incremental fundingWith respect to the contract entered into under subsection (a), the Secretary may use incremental funding to make payments under the contract.  
(c)Condition for out-year contract paymentsThe contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2017 is subject to the availability of appropriations for that purpose for such fiscal year.  124.Design and construction of replacement dock landing ship designated LX(R) or amphibious transport dock designated LPD–29 (a)In generalThe Secretary of the Navy may enter into a contract, beginning with the fiscal year 2017 program year, for the design and construction of the replacement dock landing ship designated LX(R) or the amphibious transport dock designated LPD–29 using amounts authorized to be appropriated for the Department of Defense for Shipbuilding and Conversion, Navy.  
(b)Use of incremental fundingWith respect to the contract entered into under subsection (a), the Secretary may use incremental funding to make payments under the contract.  (c)Condition for out-year contract paymentsThe contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2017 is subject to the availability of appropriations for that purpose for such fiscal year.  
125.Ship to shore connector program 
(a)Contract authorityNotwithstanding section 2306b of title 10, United States Code, the Secretary of the Navy may enter into a contract to procure up to 45 Ship to Shore Connector craft.  (b)LiabilityAny contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose, and that the total liability to the Government for termination of any contract entered into shall be limited to the total amount of funding obligated at time of termination.  
126.Limitation on availability of funds for Littoral Combat Ship or successor frigateNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Navy shall be used to select only a single contractor for the construction of the Littoral Combat Ship or any successor frigate class ship program until the Secretary of the Navy certifies to the congressional defense committees that such selection of a single contractor will be conducted— (1)using competitive procedures; and  
(2)for the limited purpose of awarding a contract for— (A)an engineering change proposal for a frigate class ship; or  
(B)the construction of a frigate class ship.  127.Report on P–8 Poseidon aircraft (a)Report requiredNot later than October 1, 2017, the Secretary of the Navy shall submit to the congressional defense committees a report regarding future capabilities for the P–8 Poseidon aircraft.  
(b)ElementsThe report under subsection (a) shall include, with respect to the P–8 Poseidon aircraft, the following: (1)A review of possible upgrades by the Navy to the sensors onboard the aircraft, including intelligence, surveillance, and reconnaissance sensors currently being fielded on Air Force platforms.  
(2)An assessment of the ability of the Navy to use long-range multispectral imaging systems onboard the aircraft.  DAir Force Programs 131.Elimination of annual report on aircraft inventorySection 231a of title 10, United States Code, is amended— 
(1)by striking subsection (e); and  (2)by redesignating subsection (f) as subsection (e).  
132.Repeal of requirement to preserve certain retired C–5 aircraftSection 141 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1659) is amended by striking subsection (d).  133.Repeal of requirement to preserve certain retired F–117 aircraftSection 136 of the National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2114) is amended by striking subsection (b).  
134.Prohibition on availability of funds for retirement of A–10 aircraft 
(a)Prohibition on Availability of Funds for RetirementNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Air Force may be obligated or expended to retire, prepare to retire, or place in storage or on backup aircraft inventory status any A–10 aircraft.  (b)Additional limitation on retirementIn addition to the prohibition in subsection (a), the Secretary of the Air Force may not retire, prepare to retire, or place in storage or on backup aircraft inventory status any A–10 aircraft until a period of 90 days has elapsed following the date on which the Secretary submits to the congressional defense committees the report under subsection (e)(2).  
(c)Prohibition on significant reductions in manning levelsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Air Force may be obligated or expended to make significant reductions to manning levels with respect to any A–10 aircraft squadrons or divisions.  (d)Minimum inventory requirementThe Secretary of the Air Force shall ensure the Air Force maintains a minimum of 171 A–10 aircraft designated as primary mission aircraft inventory until a period of 90 days has elapsed following the date on which the Secretary submits to the congressional defense committees the report under subsection (e)(2).  
(e)Reports required 
(1)The Director of Operational Test and Evaluation shall submit to the congressional defense committees a report that includes— (A)the results and findings of the initial operational test and evaluation of the F–35 aircraft program; and  
(B)a comparison test and evaluation that examines the capabilities of the F–35A and A–10C aircraft in conducting close air support, combat search and rescue, and forward air controller airborne missions.  (2)Not later than 180 days after the date of the submission of the report under paragraph (1), the Secretary of the Air Force shall submit to the congressional defense committees a report that includes— 
(A)the views of the Secretary with respect to the results of the initial operational test and evaluation of the F–35 aircraft program as summarized in the report under paragraph (1), including any issues or concerns of the Secretary with respect to such results;  (B)a plan for addressing any deficiencies and carrying out any corrective actions identified in such report; and  
(C)short-term and long-term strategies for preserving the capability of the Air Force to conduct close air support, combat search and rescue, and forward air controller airborne missions.  (f)Special rule (1)Subject to paragraph (2), the Secretary of the Air Force may carry out the transition of the A–10 unit at Fort Wayne Air National Guard Base, Indiana, to an F–16 unit as described by the Secretary in the Force Structure Actions map submitted in support of the budget of the President for fiscal year 2017 (as submitted to Congress under section 1105(a) of title 31, United States Code).  
(2)Subsections (a) through (e) shall apply with respect to any A–10 aircraft affected by the transition described in paragraph (1).  135.Prohibition on availability of funds for retirement of Joint Surveillance Target Attack Radar System aircraft (a)ProhibitionExcept as provided by subsection (b) and in addition to the prohibition under section 144 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 758) none of the funds authorized to be appropriated or otherwise made available for fiscal year 2018 for the Air Force may be obligated or expended to retire, or prepare to retire, any Joint Surveillance Target Attack Radar System aircraft.  
(b)ExceptionThe prohibition in subsection (a) shall not apply to individual Joint Surveillance Target Attack Radar System aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be non-operational because of mishaps, other damage, or being uneconomical to repair.  136.Report on cost of B–21 aircraftNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the cost of the B–21 aircraft. The report shall include an estimate of the total cost of research, production, and maintenance for the aircraft expressed in constant base-year dollars and in current dollars.  
137.Prohibition on availability of funds for retirement of U–2 aircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for the Air Force may be obligated or expended to retire, prepare to retire, or place in storage or on backup aircraft inventory status any U–2 aircraft.  EDefense-wide, Joint, and Multiservice Matters 141.Termination of quarterly reporting on use of combat mission requirements fundsSection 123(a)(1) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4158; 10 U.S.C. 167 note.) is amended by inserting ending on or before September 30, 2018 after each fiscal quarter.  
142.Fire suppressant and fuel containment standards for certain vehicles 
(a)Guidance required 
(1)The Secretary of the Army shall issue guidance regarding fire suppressant and fuel containment standards for covered vehicles of the Army.  (2)The Secretary of the Navy shall issue guidance regarding fire suppressant and fuel containment standards for covered vehicles of the Marine Corps.  
(b)ElementsThe guidance regarding fire suppressant and fuel containment standards issued pursuant to subsection (a) shall— (1)meet the survivability requirements applicable to each class of covered vehicles;  
(2)include standards for vehicle armor, vehicle fire suppression systems, and fuel containment technologies in covered vehicles; and  (3)balance cost, survivability, and mobility.  
(c)Report to congressNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army and the Secretary of the Navy shall each submit to the congressional defense committees a report that includes— (1)the policy guidance established pursuant to subsection (a), set forth separately for each class of covered vehicle; and  
(2)any other information the Secretaries determine to be appropriate.  (d)Covered vehiclesIn this section, the term covered vehicles means ground vehicles acquired on or after October 1, 2018, under a major defense acquisition program (as such term is defined in section 2430 of title 10, United States Code), including light tactical vehicles, medium tactical vehicles, heavy tactical vehicles, and ground combat vehicles.  
143.Report on Department of Defense munitions strategy for the combatant commands 
(a)Report requiredNot later than April 1, 2017, the Secretary of Defense shall submit to the congressional defense committees a report on the munitions strategy for the combatant commands, including an identification of munitions requirements, an assessment of munitions gaps and shortfalls, and necessary munitions investments. Such strategy shall cover the 10-year period beginning with 2016.  (b)ElementsThe report on munitions strategy required by subsection (a) shall include the following: 
(1)An identification of current and projected munitions requirements, by class or type.  (2)An assessment of munitions gaps and shortfalls, including a census of current munitions capabilities and programs, not including ammunition.  
(3)A description of current and planned munitions programs, including with respect to procurement; research, development, test, and evaluation; and deployment activities.  (4)Schedules, estimated costs, and budget plans for current and planned munitions programs.  
(5)Identification of opportunities and limitations within the associated industrial base.  (6)Identification and evaluation of technology needs and applicable emerging technologies.  
(7)An assessment of how current and planned munitions programs, and promising technologies, may affect existing operational concepts and capabilities of the military departments or lead to new operational concepts and capabilities.  (8)An assessment of programs and capabilities by other countries to counter the munitions programs and capabilities of the Armed Forces, not including with respect to ammunition, and how such assessment affects the munitions strategy of each military department.  
(9)An assessment of how munitions capability and capacity may be affected by changes consistent with the Memorandum of the Secretary of Defense dated June 19, 2008, regarding the Department of Defense policy on cluster munitions and unintended harm to civilians.  (10)Any other matters the Secretary determines appropriate.  
(c)FormThe report under subsection (a) may be submitted in classified or unclassified form.  144.Comptroller General review of F–35 Lightning II aircraft sustainment support (a)ReviewNot later than September 30, 2017, the Comptroller General of the United States shall submit to the congressional defense committees a report on the sustainment support structure for the F–35 Lightning II aircraft program.  
(b)ElementsThe review under subsection (a) shall include, with respect to the F–35 Lightning II aircraft program, the following: (1)The status of the sustainment support strategy for the program, including goals for personnel training, required infrastructure, and fleet readiness.  
(2)Approaches, including performance-based logistics, considered in developing the sustainment support strategy for the program.  (3)Other information regarding sustainment and logistics support for the program that the Comptroller General determines to be of critical importance to the long-term viability of the program.  
145.Briefing on acquisition strategy for Ground Mobility Vehicle 
(a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics, in consultation with the Secretary of the Army, shall present to the congressional defense committees a briefing on the acquisition strategy for the Ground Mobility Vehicle for use with the Global Response Force.  (b)ElementsThe briefing under subsection (a) shall include an assessment of— 
(1)whether the Ground Mobility Vehicle is a suitable candidate for solutions that would utilize militarized commercial off-the-shelf platforms leveraging existing global automotive supply chains to satisfy requirements and reduce the life-cycle cost of the program;  (2)whether the acquisition strategy meets the focus areas specified in the Better Buying Power initiative of the Secretary of Defense; and  
(3)whether including an active safety system like electronic stability control in the Ground Mobility Vehicle, as such system is used on the Joint Light Tactical Vehicle, is expected to reduce the risk of vehicle rollover.  146.Standardization of 5.56mm rifle ammunition (a)ReportIf, on the date that is 180 days after the date of the enactment of this Act, the Army and the Marine Corps are each using different variants of 5.56mm rifle ammunition, the Secretary of Defense shall, on such date, submit to the congressional defense committees a report explaining the reasons that the Army and the Marine Corps are using different variants of such ammunition.  
(b)Standardization requirementNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall ensure that the Army and the Marine Corps are using the same variant of 5.56mm rifle ammunition.  (c)ExceptionSubsection (b) shall not apply in a case in which the Secretary of Defense— 
(1)determines that a state of emergency requires the Army and the Marine Corps to use different variants of 5.56mm rifle ammunition; and  (2)certifies to the congressional defense committees that such a determination has been made.  
IIResearch, Development, Test, and Evaluation 
AAuthorization of Appropriations 
201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201.  BProgram Requirements, Restrictions, and Limitations 211.Laboratory quality enhancement program (a)In generalThe Secretary of Defense, acting through the Assistant Secretary of Defense for Research and Engineering, shall carry out a Program to be known as the Laboratory Quality Enhancement Program under which the Secretary shall establish the panels described in subsection (b) and direct such panels— 
(1)to review and make recommendations to the Secretary with respect to— (A)existing policies and practices affecting the science and technology reinvention laboratories to improve the research output of such laboratories; and  
(B)new initiatives proposed by the science and technology reinvention laboratories;  (2)to support implementation of current and future initiatives affecting the science and technology reinvention laboratories; and  
(3)to conduct assessments or data analysis on such other issues as the Secretary determines to be appropriate.  (b)PanelsThe panels described in this subsection are: 
(1)A panel on personnel, workforce development, and talent management.  (2)A panel on facilities and infrastructure.  
(3)A panel on research strategy, technology transfer, and industry partnerships.  (4)A panel on oversight, administrative, and regulatory processes.  
(c)Composition of panels 
(1)Each panel described in subsection (b) shall be composed of not less than 4 members.  (2)Each panel described in paragraphs (1) through (3) of subsection (b) shall be composed of subject matter and technical management experts from— 
(A)laboratories and research centers of the Army, Navy and Air Force;  (B)appropriate Defense Agencies;  
(C)the Office of the Assistant Secretary of Defense for Research and Engineering; and  (D)such other entities of the Department of Defense as the Secretary determines to be appropriate.  
(3)The panel described in subsection (b)(4) shall be composed of— (A)the Director of the Army Research Laboratory;  
(B)the Director of the Air Force Research Laboratory;  (C)the Director of the Naval Research Laboratory; and  
(D)such other members as the Secretary determines to be appropriate.  (d)Governance of panels (1)The chairperson of each panel shall be selected by its members.  
(2)The panel described in subsection (b)(4) shall— (A)oversee the activities of the panels described in paragraphs (1) through (3) of subsection (b);  
(B)determine the subject matter to be considered by the panels; and  (C)provide the recommendations of the panels to the Secretary.  
(e)Personnel demonstration project authoritySection 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721) (as amended by section 1114(a)(2)(C) of the National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 114 Stat. 1654A–315)) is amended by adding at the end the following new paragraph:  (4)In carrying out this subsection, the Secretary shall act through the Assistant Secretary of Defense for Research and Engineering..  
(f)Science and technology reinvention laboratory definedIn this section, the term science and technology reinvention laboratory means a science and technology reinvention laboratory designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note).  212.Mechanisms to provide funds for defense laboratories for research and development of technologies for military missionsSection 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note), as most recently amended by section 262 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66), is amended— 
(1)in subsection (a)(1), by striking not more than; and  (2)by amending subsection (d) to read as follows: 
 
(d)Special ruleFor purposes of this section, a federally funded research and development center shall be considered a defense laboratory if the center is sponsored by the Department of Defense..  213.Notification requirement for certain rapid prototyping, experimentation, and demonstration activities (a)Notice requiredThe Secretary of the Navy shall not initiate a covered activity until a period of 10 business days has elapsed following the date on which the Secretary submits to the congressional defense committees the notice described in subsection (b) with respect to such activity.  
(b)Elements of noticeThe notice described in this subsection is a written notice of the intention of the Secretary to initiate a covered activity. Each such notice shall include the following: (1)A description of the activity.  
(2)Estimated costs and funding sources for the activity, including a description of any cost-sharing or in-kind support arrangements with other participants.  (3)A description of any transition agreement, including the identity of any partner organization that may receive the results of the covered activity under such an agreement.  
(4)Identification of major milestones and the anticipated date of completion of the activity.  (c)Covered activityIn this section, the term covered activity means a rapid prototyping, experimentation, or demonstration activity carried out under program element 0603382N.  
(d)SunsetThe requirements of this section shall terminate 5 years after the date of the enactment of this Act.  214.Improved biosafety for handling of select agents and toxins (a)Quality control and quality assurance programThe Secretary of Defense, acting through the executive agent for the biological select agent and toxin biosafety program of the Department of Defense, shall carry out a program to implement certain quality control and quality assurance measures at each covered facility.  
(b)Quality control and quality assurance measuresSubject to subsection (c), the quality control and quality assurance measures implemented at each covered facility under subsection (a) shall include the following: (1)Designation of an external manager to oversee quality assurance and quality control.  
(2)Environmental sampling and inspection.  (3)Production procedures that prohibit operations where live biological select agents and toxins are used in the same laboratory where viability testing is conducted.  
(4)Production procedures that prohibit work on multiple organisms or multiple strains of one organism within the same biosafety cabinet.  (5)A video surveillance program that uses video monitoring as a tool to improve laboratory practices in accordance with regulatory requirements.  
(6)Formal, recurring data reviews of production in an effort to identify data trends and nonconformance issues before such issues affect end products.  (7)Validated protocols for production processes to ensure that process deviations are adequately vetted prior to implementation.  
(8)Maintenance and calibration procedures and schedules for all tools, equipment, and irradiators.  (c)WaiverIn carrying out the program under subsection (a), the Secretary may waive any of the quality control and quality assurance measures required under subsection (b) in the interest of national defense.  
(d)Study and report required 
(1)The Secretary of Defense shall carry out a study to evaluate— (A)the feasibility of consolidating covered facilities within a unified command to minimize risk;  
(B)opportunities to partner with industry for the production of biological select agents and toxins and related services in lieu of maintaining such capabilities within the Department of the Army; and  (C)whether operations under the biological select agent and toxin production program should be transferred to another government or commercial laboratory that may be better suited to execute production for non-Department of Defense customers.  
(2)Not later than February 1, 2017, the Secretary shall submit to the congressional defense committees a report on the results of the study under paragraph (1).  (e)Comptroller general reviewNot later than September 1, 2017, the Comptroller General of the United States shall submit to the congressional defense committees a report that includes the following: 
(1)A review of— (A)the actions taken by the Department of Defense to address the findings and recommendations of the report of the Department of the Army titled Individual and Institutional Accountability for the Shipment of Viable Bacillus Anthracis from Dugway Proving Grounds, dated December 15, 2015, including any actions taken to address the culture of complacency in the biological select agent and toxin production program identified in such report; and  
(B)the progress of the Secretary in carrying out the program under subsection (a).  (2)An analysis of the study and report under subsection (d).  
(f)DefinitionsIn this section: (1)The term covered facility means any facility of the Department of Defense that produces biological select agents and toxins.  
(2)The term biological select agent and toxin means any agent or toxin identified under— (A)section 331.3 of title 7, Code of Federal Regulations;  
(B)section 121.3 or section 121.4 of title 9, Code of Federal Regulations; or  (C)section 73.3 or section 73.4 of title 42, Code of Federal Regulations.  
215.Modernization of security clearance information technology architecture 
(a)In generalThe Secretary of Defense, in consultation with the Director of National Intelligence and the Director of the Office of Personnel Management, shall develop and implement an information technology system (in this section referred to as the System) to— (1)modernize and sustain the security clearance information architecture of the National Background Investigations Bureau and the Department of Defense;  
(2)support decision-making processes for the evaluation and granting of personnel security clearances;  (3)improve cyber security capabilities with respect to sensitive security clearance data and processes;  
(4)reduce the complexity and cost of the security clearance process;  (5)provide information to managers on the financial and administrative costs of the security clearance process;  
(6)strengthen the ties between counterintelligence and personnel security communities; and  (7)improve system standardization in the security clearance process.  
(b)Guidance requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Director of National Intelligence and the Director of the Office of Personnel Management, shall issue guidance establishing the respective roles, responsibilities, and obligations of the Secretary and Directors with respect to the development and implementation of the System.  (c)Elements of systemIn developing the System under subsection (a), the Secretary shall— 
(1)conduct a review of security clearance business processes and, to the extent practicable, modify such processes to maximize compatibility with the security clearance information technology architecture to minimize the need for customization of the System;  (2)conduct business process mapping (as such term is defined in section 2222(i) of title 10, United States Code) of the business processes described in paragraph (1);  
(3)use spiral development and incremental acquisition practices to rapidly deploy the System, including through the use of prototyping and open architecture principles;  (4)establish a process to identify and limit interfaces with legacy systems and to limit customization of any commercial information technology tools used;  
(5)establish automated processes for measuring the performance goals of the System; and  (6)incorporate capabilities for the continuous monitoring of network security and the mitigation of insider threats to the System.  
(d)Completion dateThe Secretary shall complete the development and implementation of the System by not later than September 30, 2019.  (e)BriefingBeginning on December 1, 2016, and on a quarterly basis thereafter until the completion date of the System under subsection (d), the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the Senate and House of Representatives (and other appropriate congressional committees on request) on the progress of the Secretary in developing and implementing the System.  
(f)Review of applicable lawsThe Secretary shall review laws, regulations, and executive orders relating to the maintenance of personnel security clearance information by the Federal Government. Not later than 90 days after the date of the enactment of this Act, the Secretary shall provide to the Committees on Armed Services of the Senate and House of Representatives (and other appropriate congressional committees on request) a briefing that includes— (1)the results of the review; and  
(2)recommendations, if any, for consolidating and clarifying laws, regulations, and executive orders relating to the maintenance of personnel security clearance information by the Federal Government.  (g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and  (2)the Permanent Select Committee on Intelligence, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives.  
216.Prohibition on availability of funds for countering weapons of mass destruction system Constellation 
(a)ProhibitionsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the countering weapons of mass destruction situational awareness information system commonly known as Constellation may be obligated or expended for research, development, or prototyping for such system.  (b)ReviewThe Chief Information Officer of the Department of Defense, in consultation with the Director of the Defense Information Systems Agency, shall review the requirements and program plan for research, development, and prototyping for the Constellation system.  
(c)Report requiredNot later than February 1, 2017, the Chief Information Officer of the Department of Defense, in consultation with the Director of the Defense Information Systems Agency, shall submit to the congressional defense committees a report on the review under subsection (b). Such report shall include the following, with respect to the Constellation system: (1)A review of the major software components of the system and an explanation of the requirements of the Department of Defense with respect to each such component.  
(2)Identification of elements and applications of the system that cannot be implemented using the existing technical infrastructure and tools of the Department of Defense or the infrastructure and tools in development.  (3)A description of major developmental milestones and decision points for additional prototypes needed to establish the full capabilities of the system, including a timeline and detailed metrics and criteria for each such milestone and decision point.  
(4)An overview of a security plan to achieve an accredited cross-domain solution system, including security milestones and proposed security architecture to mitigate both insider and outsider threats.  (5)Identification of the planned categories of end-users of the system, linked to organizations, mission requirements, and concept of operations, the expected total number of end-users, and the associated permissions granted to such users.  
(6)A cost estimate for the full life-cycle cost to complete the Constellation system.  217.Limitation on availability of funds for Defense Innovation Unit Experimental (a)LimitationOf the funds specified in subsection (c), not more than 80 percent may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees the report under subsection (b).  
(b)Report requiredThe Secretary of Defense shall submit to the congressional defense committees a report on the Defense Innovation Unit Experimental. Such report shall include the following: (1)The charter and mission statement of the Unit.  
(2)A description of— (A)the governance structure of the Unit;  
(B)the metrics used to measure the effectiveness of the Unit;  (C)the process for coordinating and deconflicting the activities of the Unit with similar activities of the military departments, Defense Agencies, and other departments and agencies of the Federal Government, including activities carried out by In-Q-Tel, the Defense Advanced Research Projects Agency, and Department of Defense laboratories;  
(D)the direct staffing requirements of the Unit, including a description of the desired skills and expertise of such staff;  (E)the number of civilian and military personnel provided by the military departments and Defense Agencies to support the Unit;  
(F)any planned expansion to new sites, the metrics used to identify such sites, and an explanation of how such expansion will provide access to innovations of nontraditional defense contractors (as such term is defined in section 2302 of title 10, United States Code) that are not otherwise accessible;  (G)how compliance with Department of Defense requirements could affect the ability of such nontraditional defense contractors to market products and obtain funding; and  
(H)how to treat intellectual property that has been developed with little or no government funding.  (3)Any other information the Secretary determines to be appropriate.  
(c)Funds specifiedThe funds specified in this subsection are as follows: (1)Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for operation and maintenance, Defense-wide, for the Defense Innovation Unit Experimental.  
(2)Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for research, development, test, and evaluation, Defense-wide, for the Defense Innovation Unit Experimental.  218.Limitation on availability of funds for Tactical Combat Training System Increment IIOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Tactical Combat Training System Increment II of the Navy, not more than 80 percent may be obligated or expended until the Secretary of the Navy and the Secretary of the Air Force submit to the congressional defense committees the report required by section 235 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 780).  
219.Restructuring of the distributed common ground system of the Army 
(a)In generalNot later than April 1, 2017, the Secretary of the Army shall restructure versions of the distributed common ground system of the Army after Increment 1— (1)by discontinuing development of any component of the system for which there is commercial software that is capable of fulfilling at least 80 percent of the system requirements applicable to such component; and  
(2)by conducting a review of the acquisition strategy of the program to ensure that procurement of commercial software is the preferred method of meeting program requirements.  (b)LimitationThe Secretary of the Army shall not award any contract for the development of any capability for the distributed common ground system of the Army if such a capability is available for purchase on the commercial market, except for minor capabilities that are incidental to and necessary for the proper functioning of a major component of the system.  
220.Designation of Department of Defense senior official with principal responsibility for directed energy weaponsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— (1)designate a senior official already serving within the Department of Defense as the official with principal responsibility for the development and demonstration of directed energy weapons for the Department; and  
(2)set forth the responsibilities of that senior official with respect to such programs.  CReports and other matters 231.Strategy for assured access to trusted microelectronics (a)StrategyThe Secretary of Defense shall develop a strategy to ensure that the Department of Defense has assured access to trusted microelectronics by not later than September 30, 2020.  
(b)ElementsThe strategy under subsection (a) shall include the following: (1)Definitions of the various levels of trust required by classes of Department of Defense systems.  
(2)Means of classifying systems of the Department of Defense based on the level of trust such systems are required to maintain with respect to microelectronics.  (3)Means by which trust in microelectronics can be assured.  
(4)Means to increase the supplier base for assured microelectronics to ensure multiple supply pathways.  (5)An assessment of the microelectronics needs of the Department of Defense in future years, including the need for trusted, radiation-hardened microelectronics.  
(6)An assessment of the microelectronic needs of the Department of Defense that may not be fulfilled by entities outside the Department of Defense.  (7)The resources required to assure access to trusted microelectronics, including infrastructure and investments in science and technology.  
(c)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the strategy developed under subsection (a). The strategy shall be submitted in unclassified form, but may include a classified annex.  (d)Directive requiredNot later than September 30, 2020, the Secretary of Defense shall issue a directive for the Department of Defense describing how Department of Defense entities may access assured and trusted microelectronics supply chains for Department of Defense systems.  
(e)CertificationNot later than September 30, 2020, the Secretary of the Defense shall certify to the congressional defense committees that— (1)the strategy developed under subsection (a) has been implemented; and  
(2)the Department of Defense has an assured means for accessing a sufficient supply of trusted microelectronics, as required by the strategy developed under subsection (a).  (f)DefinitionIn this section, the terms trust and trusted refer, with respect to microelectronics, to the ability of the Department of Defense to have confidence that the microelectronics function as intended and are free of exploitable vulnerabilities, either intentionally or unintentionally designed or inserted as part of the system at any time during its life cycle.  
232.Pilot program on evaluation of commercial information technology 
(a)Pilot programThe Director of the Defense Information Systems Agency shall carry out a pilot program to evaluate commercially available information technology tools to better understand the potential impact of such tools on networks and computing environments of the Department of Defense.  (b)ActivitiesActivities under the pilot program may include the following: 
(1)Prototyping, experimentation, operational demonstration, military user assessments, and other means of obtaining quantitative and qualitative feedback on the commercial information technology products.  (2)Engagement with the commercial information technology industry to— 
(A)forecast military requirements and technology needs; and  (B)support the development of market strategies and program requirements before finalizing acquisition decisions and strategies.  
(3)Assessment of novel or innovative commercial technology for use by the Department of Defense.  (4)Assessment of novel or innovative contracting mechanisms to speed delivery of capabilities to the Armed Forces.  
(5)Solicitation of operational user input to shape future information technology requirements of the Department of Defense.  (c)Limitation on availability of fundsOf the amounts authorized to be appropriated for research, development, test, and evaluation, Defense-wide, for each of fiscal years 2017 through 2022, not more than $15,000,000 may be expended on the pilot program in any such fiscal year.  
233.Pilot program for the enhancement of the laboratories and test and evaluation centers of the Department of Defense 
(a)In generalThe Assistant Secretaries shall jointly carry out a pilot program to demonstrate methods for the more effective development of research, development, test, and evaluation functions.  (b)Selection and priorityThe Assistant Secretaries shall jointly select not more than one laboratory and one test and evaluation center from each of the military services to participate in the pilot program under subsection (a).  
(c)Participation in program 
(1)In generalSubject to paragraph (2), the director of a laboratory or test and evaluation center selected under subsection (b) shall propose and implement alternative and innovative methods of rapid project delivery, support, experimentation, prototyping, and partnership with universities and private sector entities to— (A)generate greater value and efficiencies in research and development activities per dollar of cost; and  
(B)enable more rapid deployment of warfighter capabilities.  (2)ImplementationThe director shall implement each method proposed under paragraph (1) unless such method is disapproved by the Assistant Secretary concerned.  
(d)Waiver authority for demonstration and implementationUntil the termination of the pilot program under subsection (f), the director of a laboratory or test and evaluation center selected under subsection (b) may waive any restriction or departmental instruction that would affect the implementation of a method proposed under subsection (c), unless such implementation would be prohibited by Federal law.  (e)Minimum participation requirementEach laboratory or test and evaluation center selected under subsection (b) shall participate in the pilot program under subsection (a) for a period of not fewer than six years beginning not later than 180 days after the date of the enactment of this Act.  
(f)TerminationThe pilot program under subsection (a) shall terminate on the date determined appropriate by the Secretary of Defense that is on or after the end of the six-year period described in subsection (e).  (g)Assistant Secretary definedIn this section, the term Assistant Secretary means— 
(1)the Assistant Secretary of the Air Force for Acquisition, with respect to a working capital fund institution of the Air Force;  (2)the Assistant Secretary of the Army for Acquisition, Technology, and Logistics, with respect to a working capital fund institution of the Army; and  
(3)the Assistant Secretary of the Navy for Research, Development, and Acquisition, with respect to a working capital fund institution of the Navy.  234.Pilot program on modernization of electromagnetic spectrum warfare systems and electronic warfare systems (a)Pilot program (1)In generalThe Secretary of Defense may carry out a pilot program on the modernization of electromagnetic spectrum warfare systems and electronic warfare systems.  
(2)SelectionIf the Secretary carries out the pilot program under paragraph (1), the Electronic Warfare Executive Committee shall select from the list described in section 237(b)(4) a total of five electromagnetic spectrum warfare systems and electronic warfare systems across at least two military departments that are currently in sustainment for modernization under the pilot program.  (b)DefinitionsIn this section: 
(1)The term electromagnetic spectrum warfare means electronic warfare that encompasses military communications and sensing operations that occur in the electromagnetic operational domain.  (2)The term electronic warfare means military action involving the use of electromagnetic and directed energy to control the electromagnetic spectrum or to attack the enemy.  
235.Independent review of F/A–18 physiological episodes and corrective actions 
(a)Independent review requiredThe Secretary of the Navy shall conduct an independent review of the plans, programs, and research of the Department of the Navy with respect to— (1)physiological events affecting aircrew of the F/A–18 Hornet and the F/A–18 Super Hornet aircraft during the covered period; and  
(2)the efforts of the Navy and Marine Corps to prevent and mitigate the affects of such physiological events.  (b)Conduct of reviewIn conducting the review under subsection (a), the Secretary of the Navy shall— 
(1)designate an appropriate senior official in the Office of the Secretary of the Navy to oversee the review; and  (2)consult experts from outside the Department of Defense in appropriate technical and medical fields.  
(c)Review elementsThe review under subsection (a) shall include an evaluation of— (1)any data of the Department of the Navy relating to the increased frequency of physiological events affecting aircrew of the F/A–18 Hornet and the F/A–18 Super Hornet aircraft during the covered period;  
(2)aircraft mishaps potentially related to such physiological events;  (3)the cost and effectiveness of all material, operational, maintenance, and other measures carried out by the Department of the Navy to mitigate such physiological events during the covered period;  
(4)material, operational, maintenance, or other measures that may reduce the rate of such physiological events in the future; and  (5)the performance of— 
(A)the onboard oxygen generation system in the F/A–18 Super Hornet;  (B)the overall environmental control system in the F/A–18 Hornet and F/A–18 Super Hornet; and  
(C)other relevant subsystems of the F/A–18 Hornet and F/A–18 Super Hornet, as determined by the Secretary.  (d)Report requiredNot later than December 1, 2017, the Secretary of Navy shall submit to the congressional defense committees a report that includes the results of the review under subsection (a).  
(e)Covered periodIn this section, the term covered period means the period beginning on January 1, 2009, and ending on the date of the submission of the report under subsection (d).  236.Study on helicopter crash prevention and mitigation technology (a)Study requiredThe Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct a study on technologies with the potential to prevent and mitigate helicopter crashes.  
(b)ElementsThe study required under subsection (a) shall include the following: (1)Identification of technologies with the potential— 
(A)to prevent helicopter crashes (such as collision avoidance technologies and battle space and terrain situational awareness technologies); and  (B)to improve survivability among individuals involved in such crashes (such as adaptive flight control technologies and improved energy absorbing technologies).  
(2)A cost-benefit analysis of each technology identified under paragraph (1) that takes into account the cost of developing and deploying the technology compared to the potential of the technology to prevent casualties or injuries.  (3)A list that ranks the technologies identified under paragraph (1) based on— 
(A)the results of the cost-benefit analysis under paragraph (2); and  (B)the readiness level of each technology.  
(4)An analysis of helicopter crashes that— (A)compares the casualty rates of cockpit occupants to the casualty rates of occupants of cargo compartments and troop seats; and  
(B)identifies the root causes of the casualties described in subparagraph (A).  (c)BriefingNot later than one year after the date of the enactment of this Act, the Secretary shall provide to the Committees on Armed Services of the Senate and House of Representatives (and other congressional defense committees on request) a briefing that includes— 
(1)the results of the study required under subsection (a); and  (2)the list described in subsection (b)(3).  
237.Report on electronic warfare capabilities 
(a)Report requiredNot later than April 1, 2017, the Under Secretary of Defense for Acquisition, Technology, and Logistics, acting through the Electronic Warfare Executive Committee, shall submit to the congressional defense committees a report on the electronic warfare capabilities of the Department of Defense.  (b)ElementsThe report under subsection (a) shall include the following: 
(1)A strategy for advancing and accelerating research, development, test, and evaluation, and fielding, of electronic warfare capabilities to meet current and projected requirements, including recommendations for streamlining acquisition processes with respect to such capabilities.  (2)A methodology for synchronizing and overseeing electronic warfare strategies, operational concepts, and programs across the Department of Defense, including electronic warfare programs that support or enable cyber operations.  
(3)The training and operational support required for fielding and sustaining current and planned investments in electronic warfare capabilities.  (4)A comprehensive list of investments of the Department of Defense in electronic warfare capabilities, including the capabilities to be developed, procured, or sustained in— 
(A)the budget of the President for fiscal year 2018 submitted to Congress under section 1105(a) of title 31, United States Code; and  (B)the future-years defense program submitted to Congress under section 221 of title 10, United States Code, for that fiscal year.  
(5)Progress on increasing innovative electromagnetic spectrum warfighting methods and operational concepts that provide advantages within the electromagnetic spectrum operational domain.  (6)Specific attributes needed in future electronic warfare capabilities, such as networking, adaptability, agility, multifunctionality, and miniaturization, and progress toward incorporating such attributes in new electronic warfare systems.  
(7)Capability gaps with respect to asymmetric and near-peer adversaries identified pursuant to a capability gap assessment.  (8)A joint strategy on achieving near real-time system adaption to rapidly advancing modern digital electronics.  
(9)Any other information the Secretary determines to be appropriate.  (c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
IIIOperation and Maintenance 
AAuthorization of Appropriations 
301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301.  302.Increase in funding for civil military programs (a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated for operation and maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for Civil Military Programs is hereby increased by $15,000,000 (to be used in support of the National Guard Youth Challenge Program).  
(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated for operation and maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for Operation and Maintenance, Defense-wide is hereby reduced by $15,000,000.  BEnergy and Environment 311.Rule of construction regarding alternative fuel procurement requirementSection 526 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17142) is amended by adding at the end the following: This provision shall not be construed as a constraint on any conventional or unconventional fuel procurement necessary for military operations, including for test and certification purposes..  
312.Production and use of natural gas at Fort Knox 
(a)Production and use of natural gas at Fort KnoxChapter 449 of title 10, United States Code, is amended by adding at the end the following new section:  4781.Natural gas: production, treatment, management, and use at Fort Knox, Kentucky (a)Authority (1)The Secretary of the Army may provide for the production, treatment, management, and use of natural gas located under Fort Knox, Kentucky, without regard to section 3 of the Mineral Leasing Act for Acquired Lands (30 U.S.C. 352).  
(2)The Secretary is authorized to enter into a contract with an appropriate entity to carry out paragraph (1).  (b)Limitation on usesAny natural gas produced under subsection (a) may be used only to support activities and operations at Fort Knox and may not be sold for use elsewhere.  
(c)Ownership of facilitiesThe Secretary of the Army may take ownership of any gas production and treatment equipment and facilities and associated infrastructure from an entity with which the Secretary has entered into a contract under subsection (a) in accordance with the terms of the contract.  (d)ApplicabilityThe authority of the Secretary of the Army under this section is effective as of August 2, 2007..  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   4781. Natural gas: production, treatment, management, and use at Fort Knox, Kentucky..  313.Alternative technologies for munitions disposalIn carrying out the disposal of munitions in the stockpile of conventional ammunition awaiting demilitarization and disposal (commonly referred to as munitions in the B5A account) the Secretary of the Army shall consider using cost-competitive technologies that minimize waste generation and air emissions as alternatives to disposal by open burning, open detonation, direct contact combustion, and incineration.  
314.Sense of CongressIt is the Sense of Congress that the Department of Defense should work with State and local health officials to prevent human exposure to perfluorinated chemicals.  315.Prohibition on carrying out certain authorities relating to climate change (a)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Defense may be obligated or expended to carry out the provisions described in subsection (b).  
(b)ProvisionsThe provisions described in this subsection are the following: (1)Sections 2, 3, 4, 5, 6(b)(iii), and 6(c) of Executive Order 13653 (78 Fed. Reg. 66817, relating to preparing the United States for the impacts of climate change).  
(2)Sections 2, 3, 7, 8, 9, 10, 11, 12, 13, 14, and 15(b) of Executive Order 13693 (80 Fed. Reg. 15869, relating to planning for Federal sustainability in the next decade).  CLogistics and Sustainment 321.Pilot program for inclusion of certain industrial plants in the Armament Retooling and Manufacturing Support InitiativeDuring the five-year period beginning on the date of the enactment of this Act, the Secretary of Defense shall treat a Government-owned, contractor-operated industrial plant of the Department of the Army as an eligible facility under section 4551(2) of title 10, United States Code.  
322.Private sector port loading assessment 
(a)Assessments requiredDuring the period beginning on the date of the enactment of this Act and ending on the date of the final briefing under subsection (d), the Secretary of the Navy shall conduct quarterly assessments of Naval ship maintenance and loading activities carried out by private sector entities at each covered port.  (b)Elements of assessmentsEach assessment under subsection (a) shall include, with respect to each covered port, the following: 
(1)Resources per day, including daily ship availabilities and the workforce available to carry out maintenance and loading activities, for the fiscal year preceding the quarter covered by the assessment through the end of such quarter.  (2)Projected resources per day, including daily ship availabilities and the workforce available to carry out maintenance and loading activities, through the end of the second fiscal year beginning after the quarter covered by the assessment.  
(3)A description of the methods by which the Secretary communicates projected workloads to private sector entities engaged in ship maintenance activities and ship loading activities.  (4)A description of any processes that have been implemented to allow for timely feedback from private sector entities engaged in ship maintenance activities and ship loading activities.  
(c)Sense of CongressIt is the Sense of Congress that the Secretary should implement measures to minimize workload fluctuations at covered ports to stabilize the private sector workforce and reduce the cost of maintenance availabilities.  (d)Briefings requiredNot later than October 1, 2016, and on a quarterly basis thereafter until September 30, 2021, the Secretary shall provide to the Committees on Armed Services of the Senate and House of Representatives (and other congressional defense committees on request)— 
(1)a briefing on the results of the assessments conducted under subsection (a); and  (2)a chart depicting the information described in paragraphs (1) and (2) of subsection (b) with respect to each covered port.  
(e)Covered portsIn this section, the term covered ports means port facilities used by the Department of Defense in each of the following locations: (1)Mayport, Florida.  
(2)Norfolk, Virginia.  (3)Pearl Harbor, Hawaii.  
(4)Puget Sound, Washington.  (5)San Diego, California.  
323.Limitation on availability of funds for Defense Contract Management Agency 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the operation of the Defense Contract Management Agency, not more than 90 percent may be obligated or expended in fiscal year 2017 until the Director of the agency provides to the congressional defense committees the briefing under subsection (b).  (b)BriefingThe Director of the Defense Contract Management Agency shall provide to the Committees on Armed Services of the Senate and House of Representatives (and other congressional defense committees on request) a briefing that includes the following: 
(1)A plan describing how the agency will foster the adoption, implementation, and verification of item-unique identification standards for tangible personal property across the Department of Defense and the defense industrial base (as prescribed under Department of Defense Instruction 8320.04).  (2)A description of the policies, procedures, staff training, and equipment needed to— 
(A)ensure contract compliance with item-unique identification standards for all items that require unique item-level traceability at any time in their life cycle;  (B)support counterfeit material risk reduction; and  
(C)provide for the systematic assessment and accuracy of item-unique identification marks.  DReports 331.Modification of annual Department of Defense energy management reports (a)Modification of annual report related to installations energy managementSubsection (a) of section 2925 of title 10, United States Code, is amended to read as follows: 
 
(a)Annual report related to installations energy managementNot later than 120 days after the end of each fiscal year ending before January 31, 2021, the Secretary of Defense shall submit to the congressional defense committees an installation energy report detailing the fulfillment during that fiscal year of the energy performance goals for the Department of Defense under section 2911 of this title. Each report shall contain the following: (1)The energy performance goals for the Department of Defense with respect to transportation systems, support systems, utilities, and infrastructure and facilities for the fiscal year covered by the report and the next 5, 10, and 20 fiscal years, including any changes to such energy performance goals since the submission of the previous report under this section.  
(2)A master plan for the achievement of the energy performance goals of the Department of Defense, as such goals are set forth in any laws, regulations, executive orders, or Department of Defense policies, including— (A)a separate plan for each military department and Defense Agency;  
(B)a standard for the measurement of energy consumed by transportation systems, support systems, utilities, and facilities and infrastructure, applied consistently across the military departments;  (C)a methodology for measuring reductions in energy consumption that accounts for changes— 
(i)in the sizes of fleets; and  (ii)in the number and overall square footage of facility plants;  
(D)standards to track annual progress in meeting energy performance goals;  (E)a description of any requirements and proposed investments relating to energy performance goals included in the materials submitted in support of the budget of the President (as submitted to Congress under section 1105(a) of title 31) for the fiscal year covered by the report; and  
(F)a description of any energy savings resulting from the implementation of the master plan or any other energy performance measures.  (3)A table listing all energy projects financed through third party financing mechanisms (including energy savings performance contracts, enhanced use leases, utility energy service contracts, utility privatization agreements, and other contractual mechanisms), including— 
(A)the duration of each such mechanism, an estimate of the financial obligation incurred through the duration of each such mechanism, whether the project incorporates energy security into its design, and the estimated payback period for each such mechanism; and  (B)any renewable energy certificates relating to the project, including the purchasing authority for the certificates, the price of the certificates, and whether the certificates were bundled or unbundled.  
(4)A description of the types and quantities of energy consumed by the Department of Defense and by members of the armed forces and civilian personnel residing or working on military installations during the fiscal year covered by the report, including a breakdown of energy consumption by— (A)user group;  
(B)the type of energy consumed, including the quantities of any renewable energy consumed that was produced or procured by the Department of Defense; and  (C)the cost of the energy consumed.  
(5)A description of the types and amount of financial incentives received under section 2913 of this title during the preceding fiscal year and the appropriation account or accounts to which the incentives were credited.  (6)A description and estimate of the progress made by the military departments in meeting the certification requirements for sustainable green-building standards in construction and major renovations as required by section 433 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1612).  
(7)Details of utility outages at military installations, including the total number and locations of outages, the financial impact of the outages, and measures taken to mitigate outages in the future at the affected locations and across the Department of Defense.  (8)A description of any other issues and strategies the Secretary determines relevant to a comprehensive and renewable energy policy..  
(b)Modification of annual report related to operational energySubsection (b) of section 2925 of title 10, United States Code, is amended— (1)in paragraph (1), by striking 138c of this title and inserting 2926(b) of this title; and  
(2)in paragraph (2), by adding at the end the following new subparagraph:  (H)The comments and recommendations of the Assistant Secretary under section 2926(c) of this title, including the certification required under paragraph (3) of such section..  
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to reports required to be submitted under section 2925 of title 10, United States Code, after such date.  332.Report on equipment purchased from foreign entities and authority to adjust Army arsenal labor rates (a)Report requiredNot later than 30 days after the date on which the budget of the President for fiscal year 2018 is submitted to Congress pursuant to section 1105 of title 31, Unites States Code, the Secretary of Defense shall submit to the congressional defense committees a report on the equipment, weapons, weapons systems, components, subcomponents, and end-items purchased from foreign entities that identifies those items which could be manufactured in the military arsenals of the United States or the military depots of the United States to meet the goals of this section or section 2464 of title 10, United States Code, as well as a plan for moving that workload into such arsenals or depots.  
(b)ElementsThe report under subsection (a) shall include each of the following: (1)A list of items identified in the report required under section 333 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 792) and a list of any items purchased from foreign manufacturers after the date of the submission of such report that are— 
(A)described in section 8302(a)(1) of title 41, United States Code, and purchased from a foreign manufacturer by reason of an exception under section 8302(a)(2)(A) or section 8302(a)(2)(B) of such title;  (B)described in section 2533b(a)(1) of title 10, United States Code, and purchased from a foreign manufacturer by reason of an exception under section 2533b(b); and  
(C)described in section 2534(a) of such title and purchased from a foreign manufacturer by reason of a waiver exercised under paragraph (1), (2), (4), or (5) of section 2534(d) of such title.  (2)An assessment of the skills required to manufacture the items described in paragraph (1) and a comparison of those skills with skills required to meet the critical capabilities identified in the report of the Army to Congress on Critical Manufacturing Capabilities and Capacities, dated August 2013, and the core logistics capabilities identified by each military service pursuant to section 2464 of title 10, United States Code, as of the date of the enactment of this Act.  
(3)An identification of the tooling, equipment, and facilities upgrades necessary for a military arsenal or depot to manufacture items described in paragraph (1).  (4)An identification of items described in paragraph (1) most appropriate for transfer to military arsenals or depots to meet the goals of this section or the requirements of section 2464 of title 10, United States Code.  
(5)An explanation of the rationale for continuing to sole-source the manufacturing of items described in paragraph (1) from a foreign source rather than a military arsenal, depot, or other organic facility.  (6)Such other information the Secretary determines to be appropriate.  
(c)Authority to adjust labor rates to reflect work production 
(1)In generalNot later than March 1, 2017, the Secretary of Defense shall establish a two-year pilot program for the purpose of permitting the Army arsenals to adjust periodically, throughout the year, their labor rates charged to customers based upon changes in workload and other factors.  (2)BriefingNot later than May 1, 2019, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing that assesses— 
(A)each Army arsenal’s changes in labor rates throughout the previous year;  (B)the ability of each arsenal to meet the costs of their working-capital funds; and  
(C)the effect on arsenal workloads of labor rate changes.  333.Report on average travel costs of members of the reserve componentsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the travel expenses of members of reserve components associated with performing active duty service, active service, full-time National Guard duty, active Guard and Reserve duty, and inactive-duty training, as such terms are defined in section 101(d) of title 10, United States Code. Such report shall include the average annual cost for all travel expenses for a member of a reserve component.  
EOther Matters 
341.Explosive Ordnance Disposal CorpsSection 3063 of title 10, United States Code, is amended— (1)in paragraph (12), by striking and at the end;  
(2)by redesignating paragraph (13) as paragraph (14); and  (3)by inserting after paragraph (12) the following new paragraph (13): 
 
(13)Explosive Ordnance Disposal Corps; and.  342.Explosive ordnance disposal program (a)In generalChapter 136 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2283.Explosive ordnance disposal program 
(a)In GeneralThe Secretary of Defense shall carry out a program to be known as the Explosive Ordnance Disposal Program (in this section referred to as the Program) under which the Secretary shall ensure close and continuous coordination between the military departments on matters relating to explosive ordnance disposal.  (b)Roles, responsibilities, and authoritiesIn carrying out the Program under subsection (a)— 
(1)the Secretary of Defense shall— (A)assign responsibility for the coordination and integration of explosive ordnance disposal to a single office or entity in the Office of the Secretary of Defense;  
(B)designate the Secretary of the Navy, or a designee of the Secretary’s choice, as the executive agent for the Department of Defense to coordinate and integrate research, development, test, and evaluation activities and procurement activities of the military departments with respect to explosive ordnance disposal; and  (C)exercise oversight over explosive ordnance disposal through the Defense Acquisition Board process; and  
(2)the Secretary of each military department shall assess the needs of the military department concerned with respect to explosive ordnance disposal and may carry out research, development, test, and evaluation activities and procurement activities to address such needs.  (c)Annual budget justification documents 
(1)The Secretary of Defense shall submit to Congress, as a part of the defense budget materials for each fiscal year after fiscal year 2017, a consolidated budget justification display, in classified and unclassified form, that covers all activities of Department of Defense relating to the Program.  (2)The budget display under paragraph (1) for a fiscal year shall include a single program element for each of the following: 
(A)Research, development, test, and evaluation.  (B)Procurement.  
(C)Military construction.  (d)Management Review (1)The Secretary of Defense, acting through the Office of the Secretary of Defense assigned responsibility for the coordination and integration of explosive ordnance disposal under subsection (b)(1)(A), shall conduct a review of the management structure of the Program, including— 
(A)research, development, test, and evaluation;  (B)procurement;  
(C)doctrine development;  (D)policy;  
(E)training;  (F)development of requirements;  
(G)readiness; and  (H)risk assessment.  
(2)Not later than May 1, 2018, the Secretary shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing that includes— (A)the results of the review described in paragraph (1); and  
(B)a description of any measures undertaken to improve joint coordination and oversight of the Program and ensure a coherent and effective approach to its management.  (e)DefinitionsIn this section: 
(1)The term explosive ordnance means any munition containing explosives, nuclear fission or fusion materials, or biological or chemical agents, including— (A)bombs and warheads;  
(B)guided and ballistic missiles;  (C)artillery, mortar, rocket, and small arms munitions;  
(D)mines, torpedoes, and depth charges;  (E)demolition charges;  
(F)pyrotechnics;  (G)clusters and dispensers;  
(H)cartridge and propellant actuated devices;  (I)electro-explosive devices; and  
(J)clandestine and improvised explosive devices.  (2)The term disposal means, with respect to explosive ordnance, the detection, identification, field evaluation, defeat, disablement, or rendering safe, recovery and exploitation, and final disposition of the ordnance..  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   2283. Explosive ordnance disposal program..  343.Expansion of definition of structures interfering with air commerce and national defense (a)NoticeSection 44718(a) of title 49, United States Code, is amended— 
(1)in paragraph (1), by striking and at the end;  (2)in paragraph (2), by striking the period at the end and inserting ; or; and  
(3)by adding at the end the following:  (3)the interests of national security, as determined by the Secretary of Defense..  
(b)StudiesSection 44718(b) of title 49, United States Code, is amended to read as follows:  (b)Studies (1)In generalUnder regulations prescribed by the Secretary, if the Secretary decides that constructing or altering a structure may result in an obstruction of the navigable airspace, an interference with air navigation facilities and equipment or the navigable airspace, or, after consultation with the Secretary of Defense, an unacceptable risk to the national security of the United States, the Secretary shall conduct an aeronautical study to decide the extent of such impacts on the safe and efficient use of the airspace, facilities, or equipment. In conducting the study, the Secretary shall— 
(A)consider factors relevant to the efficient and effective use of the navigable airspace, including— (i)the impact on arrival, departure, and en route procedures for aircraft operating under visual flight rules;  
(ii)the impact on arrival, departure, and en route procedures for aircraft operating under instrument flight rules;  (iii)the impact on existing public-use airports and aeronautical facilities;  
(iv)the impact on planned public-use airports and aeronautical facilities;  (v)the cumulative impact resulting from the proposed construction or alteration of a structure when combined with the impact of other existing or proposed structures; and  
(vi)other factors relevant to the efficient and effective use of navigable airspace; and  (B)include the finding made by the Secretary of Defense under subsection (f).  
(2)ReportOn completing the study, the Secretary shall issue a report disclosing the extent of the— (A)adverse impact on the safe and efficient use of the navigable airspace that the Secretary finds will result from constructing or altering the structure; and  
(B)unacceptable risk to the national security of the United States, as determined by the Secretary of Defense under subsection (f)..  (c)National security finding; definitionSection 44718 of title 49, United States Code, is amended by adding at the end the following: 
 
(f)National security findingAs part of an aeronautical study conducted under subsection (b), the Secretary of Defense shall— (1)make a finding on whether the construction, alteration, establishment, or expansion of a structure or sanitary landfill included in the study would result in an unacceptable risk to the national security of the United States; and  
(2)transmit the finding to the Secretary of Transportation for inclusion in the report required under subsection (b)(2).  (g)Unacceptable risk to national security of United States definedIn this section, the term unacceptable risk to the national security of the United States has the meaning given the term in section 211.3 of title 32, Code of Federal Regulations, as in effect on January 6, 2014..  
(d)Conforming amendments 
(1)Section headingSection 44718 of title 49, United States Code, is amended in the section heading by inserting or national security after air commerce.  (2)Clerical amendmentThe table of sections at the beginning of chapter 447 of title 49, United States Code, is amended by striking the item relating to section 44718 and inserting the following: 
 
 
44718. Structures interfering with air commerce or national security..  
344.Development of personal protective equipment for female Marines and soldiersThe Secretary of the Navy and the Commandant of the Marine Corps shall work in coordination with the Secretary of the Army to develop, not later than April 1, 2017, a joint acquisition strategy to provide more effective personal protective equipment and organizational clothing and equipment to meet the specific and unique requirements for female Marines and soldiers.  345.Study on space-available travel system of the Department of Defense (a)Study requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct an independent study on the space-available travel system of the Department of Defense.  
(b)Report requiredNot later than 180 days after entering into a contract with a federally funded research and development center under subsection (a), the Secretary shall submit to the congressional defense committees a report summarizing the results of the study conducted under such subsection.  (c)ElementsThe report under subsection (b) shall include, with respect to the space-available travel system, the following: 
(1)A determination of— (A)the capacity of the system as of the date of the enactment of this Act;  
(B)the projected capacity of the system for the 10-year period following such date of enactment; and  (C)the projected number of reserve retirees, active duty retirees, and dependents of such retirees that will exist by the end of such 10-year period.  
(2)Estimates of system capacity based the projections described in paragraph (1).  (3)A discussion of the efficiency of the system and data regarding the use of available space with respect to each category of passengers eligible for space-available travel under existing regulations.  
(4)A description of the effect on system capacity if eligibility for space-available travel is extended to— (A)drilling reserve component personnel and dependents of such personnel on international flights;  
(B)dependents of reserve component retirees who are less than 60 years of age;  (C)retirees who are less than 60 years of age on international flights; and  
(D)drilling reserve component personnel traveling to drilling locations.  (5)A discussion of logistical and management problems, including congestion at terminals, waiting times, lodging availability, and personal hardships experienced by travelers.  
(6)An evaluation of the cost of the system and whether space-available travel is and can remain cost-neutral.  (7)An evaluation of the feasibility of expanding the categories of passengers eligible for space-available travel to include— 
(A)in the case of overseas travel, retired members of an active or reserve component, including retired members of reserve components, who, but for being under the eligibility age applicable to the member under section 12731 of title 10, United States Code, would be eligible for retired pay under chapter 1223 of such title; and  (B)unremarried widows and widowers of active or reserve component members of the Armed Forces.  
(8)Such other factors relating to the efficiency and cost of the system as the Secretary determines to be appropriate.  (d)Additional responsibilitiesIn addition to carrying out subsections (a) through (c), the Secretary of Defense shall— 
(1)analyze the methods used to prioritize among the categories of individuals eligible for space-available travel and make recommendations for— (A)re-ordering the priority of such categories; and  
(B)adding additional categories of eligible individuals; and  (2)collect data on travelers who request but do not obtain available travel spaces under the space-available travel system.  
346.Supply of specialty motors from certain manufacturersTo ensure that an adequate, competitive supply of custom designed motors is available to the Department of Defense, particularly to meet its replacement motor requirements for older equipment, and to protect small businesses that supply such motors to the Department of Defense, the requirements of section 431.25 of title 10, Code of Federal Regulations, shall not be enforced against manufacturers of specialty motors, whether characterized by the Department as special purpose or definite purpose motors, provided that such manufacturers qualify as small businesses and provided further that such manufacturers do not also manufacture general purpose motors and provided further that such manufacturers were in the business of manufacturing such motors on June 1, 2016.  347.Limitation on use of certain funds until establishment and implementation of required process by which members of the Armed Forces may carry appropriate firearms on military installationsOf the amounts authorized to be appropriated for Operation and Maintenance, Defense-Wide, for the Office of the Under Secretary of Defense for Policy, for fiscal year 2017, not more than 85 percent of such amounts may be obligated or expended until the Secretary of Defense establishes and implements the process by which members of the Armed Forces may carry an appropriate firearm on a military installation, as required by section 526 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 813; 10 U.S.C. 2672 note).  
348.Motor carrier safety performance and safety technology 
(a)Sense of CongressIt is the sense of Congress that the Secretary of Defense, acting through the commander of the United States Transportation Command, should reassess the guidelines for the evaluation of motor carrier safety performance under the Transportation Protective Services program taking into consideration the Government Accountability Office report numbered GAO-16-82 and titled Defense Transportation; DoD Needs to Improve the Evaluation of Safety and Performance Information for Carriers Transporting Security-Sensitive Materials.  (b)Evaluation of safety technologyTo avoid catastrophic accidents and exposure of material, the Secretary shall evaluate the need for proven safety technology in vehicles transporting Transportation Protective Services shipments, such as electronic logging devices, roll stability control, forward collision avoidance, lane departure warning systems, and speed limiters.  
349.Briefing on well-drilling capabilities of active duty and reserve components 
(a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives (and other congressional defense committees on request) a briefing on the well-drilling capabilities of the active and reserve components.  (b)ElementsThe briefing under subsection (a) shall include a description of— 
(1)the training requirements of active and reserve units with well-drilling capabilities;  (2)the locations at which such units conduct training relating to well-drilling; and  
(3)the cost and feasibility of rotating the training locations of such units to areas in the United States that are affected by drought conditions.  350.Access to wireless high-speed Internet and network connections for certain members of the Armed Forces deployed overseasConsistent with section 2492a of title 10, United States Code, the Secretary of Defense is encouraged to enter into contracts with third-party vendors in order to provide members of the Armed Forces who are deployed overseas at any United States military facility, at which wireless high-speed Internet and network connections are otherwise available, with access to such Internet and network connections without charge.  
351.System for communicating availability of surplus ammunitionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall implement a formal process to provide Government agencies outside the Department of Defense with information on the availability of surplus, serviceable ammunition for the purpose of reducing the overall storage and disposal costs related to such ammunition.  352.Increase in funding for National Guard counter-drug programs (a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 1404 for drug interdiction and counter-drug activities, as specified in the corresponding funding table in section 4501, for drug interdiction and counter-drug activities, Defense-wide is hereby increased by $30,000,000 (to be used in support of the National Guard counter-drug programs).  
(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D— (1)the amount authorized to be appropriated for in section 101 for procurement, as specified in the corresponding funding table in section 4101, for Aircraft Procurement, Navy, for Common Ground Equipment (Line 064), is hereby reduced by $20,000,000; and  
(2)the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for advanced component development and prototypes, Advanced Innovative Technologies (Line 095) is hereby reduced by $10,000,000.  IVMilitary Personnel Authorizations AActive Forces 401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2017, as follows: 
(1)The Army, 480,000.  (2)The Navy, 324,615.  
(3)The Marine Corps, 185,000.  (4)The Air Force, 321,000.  
402.Revisions in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs:  (1)For the Army, 480,000.  
(2)For the Navy, 324,615.  (3)For the Marine Corps, 185,000.  
(4)For the Air Force, 321,000..  BReserve Forces 411.End strengths for Selected Reserve (a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2017, as follows: 
(1)The Army National Guard of the United States, 350,000.  (2)The Army Reserve, 205,000.  
(3)The Navy Reserve, 58,000.  (4)The Marine Corps Reserve, 38,500.  
(5)The Air National Guard of the United States, 105,700.  (6)The Air Force Reserve, 69,000.  
(7)The Coast Guard Reserve, 7,000.  (b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and  (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.  
(c)End strength increasesWhenever units or individual members of the Selected Reserve for any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members.  412.End strengths for reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2017, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 30,155.  (2)The Army Reserve, 16,261.  
(3)The Navy Reserve, 9,955.  (4)The Marine Corps Reserve, 2,261.  
(5)The Air National Guard of the United States, 14,764.  (6)The Air Force Reserve, 2,955.  
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2017 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: (1)For the Army National Guard of the United States, 25,507.  
(2)For the Army Reserve, 7,570.  (3)For the Air National Guard of the United States, 22,103.  
(4)For the Air Force Reserve, 10,061.  414.Fiscal year 2017 limitation on number of non-dual status technicians (a)Limitations (1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2017, may not exceed the following: 
(A)For the Army National Guard of the United States, 1,600.  (B)For the Air National Guard of the United States, 350.  
(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2017, may not exceed 420.  (3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2017, may not exceed 90.  
(b)Non-dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code.  415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2017, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000.  (2)The Army Reserve, 13,000.  
(3)The Navy Reserve, 6,200.  (4)The Marine Corps Reserve, 3,000.  
(5)The Air National Guard of the United States, 16,000.  (6)The Air Force Reserve, 14,000.  
416.Sense of Congress on full-time support for the Army National GuardIt is the sense of Congress that— (1)an adequately supported, full-time support force consisting of active and reserve personnel and military technicians for the Army National Guard is essential to maintaining the readiness of the Army National Guard;  
(2)the full-time support force for the Army National Guard is the primary mechanism through which the programs of the Army and the Department of Defense are delivered to all 350,000 soldiers of the Army National Guard;  (3)reductions in active and reserve personnel and military technicians since 2014, totaling 2401, have adversely impacted the readiness of the Army National Guard;  
(4)the growth in the full-time support force for the Army National Guard since 2014 is due solely to validated requirements originating before September 11, 2001, and not war-time growth;  (5)funding for the full-time support force for the Army National Guard has never exceeded 72 percent of the validated requirement of the headquarters of the Department of the Army;  
(6)the current size of the full-time support force for the Army National Guard is the minimum required to maintain foundational readiness requirements; and  (7)further reducing the size of the full-time support force for the Army National Guard will have adverse and long-lasting impacts on readiness.  
CAuthorization of Appropriations 
421.Military personnel 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401.  (b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2017.  
VMilitary Personnel Policy 
AOfficer Personnel Policy 
501.Number of Marine Corps general officers 
(a)Distribution of commissioned officers on active duty in general officer and flag officer gradesSection 525(a)(4) of title 10, United States Code, is amended— (1)in subparagraph (B), by striking 15 and inserting 17; and  
(2)in subparagraph (C), by striking 23 and inserting 22.  (b)General and flag officers on active dutySection 526(a)(4) of such title is amended by striking 61 and inserting 62.  
(c)Deputy commandantsSection 5045 of such title is amended by striking six and inserting seven.  502.Equal consideration of officers for early retirement or dischargeSection 638a of title 10, United States Code, is amended— 
(1)in subsection (b), by adding at the end the following new paragraph:  (4)Convening selection boards under section 611(b) of this title to consider for early retirement or discharge regular officers on the active-duty list in a grade below lieutenant colonel or commander— 
(A)who have served at least one year of active duty in the grade currently held; and  (B)whose names are not on a list of officers recommended for promotion.;  
(2)by redesignating subsection (e) as subsection (f); and  (3)by inserting after subsection (d) the following new subsection (e): 
 
(e) 
(1)In the case of action under subsection (b)(4), the Secretary of the military department concerned shall specify the total number of officers described in that subsection that a selection board convened under section 611(b) of this title pursuant to the authority of that subsection may recommend for early retirement or discharge. Officers who are eligible, or are within two years of becoming eligible, to be retired under any provision of law (other than by reason of eligibility pursuant to section 4403 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484)), if selected by the board, shall be retired or retained until becoming eligible to retire under sections 3911, 6323, or 8911 of this title, and those officers who are otherwise ineligible to retire under any provision of law shall, if selected by the board, be discharged.  (2)In the case of action under subsection (b)(4), the Secretary of the military department concerned may submit to a selection board convened pursuant to that subsection— 
(A)the names of all eligible officers described in that subsection, whether or not they are eligible to be retired under any provision of law, in a particular grade and competitive category; or  (B)the names of all eligible officers described in that subsection in a particular grade and competitive category, whether or not they are eligible to be retired under any provision of law, who are also in particular year groups, specialties, or retirement categories, or any combination thereof, with that competitive category.  
(3)The number of officers specified under paragraph (1) may not be more than 30 percent of the number of officers considered.  (4)An officer who is recommended for discharge by a selection board convened pursuant to the authority of subsection (b)(4) and whose discharge is approved by the Secretary concerned shall be discharged on a date specified by the Secretary concerned.  
(5)Selection of officers for discharge under this subsection shall be based on the needs of the service..  503.Modification of authority to drop from rolls a commissioned officerSection 1161(b) of title 10, United States Code, is amended by inserting or the Secretary of Defense, or in the case of a commissioned officer of the Coast Guard, the Secretary of the department in which the Coast Guard is operating when it is not operating in the Navy, after President.  
BReserve Component Management 
511.Extension of removal of restrictions on the transfer of officers between the active and inactive National GuardSection 512 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 752; 32 U.S.C. prec. 301 note) is amended— (1)in subsection (a) in the matter preceding paragraph (1), by striking December 31, 2016 and inserting December 31, 2019; and  
(2)in subsection (b) in the matter preceding paragraph (1), by striking December 31, 2016 and inserting December 31, 2019.  512.Extension of temporary authority to use Air Force reserve component personnel to provide training and instruction regarding pilot trainingSection 514(a)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 810) is amended by inserting and fiscal year 2017 after During fiscal year 2016.  
513.Limitations on ordering Selected Reserve to active duty for preplanned missions in support of the combatant commandsSection 12304b(b) of title 10, United States Code, is amended— (1)in paragraph (1), by striking only in the matter preceding subparagraph (A);  
(2)by redesignating paragraph (2) as paragraph (3); and  (3)by inserting after paragraph (1) the following new paragraph: 
 
(2)In lieu of paragraph (1), units may be ordered to active duty under this section if— (A)the manpower and associated costs of such active duty has been identified by the Secretary concerned as an emerging requirement in the year of execution; and  
(B)the Secretary concerned provides 30-day advance notification to the congressional defense committees that identifies the funds required to support the order, a description of the mission for which the units will be ordered to active duty, and the anticipated length of time of the order of such units to active duty on an involuntary basis..  514.Exemption of military technicians (dual status) from civilian employee furloughsSection 10216(b)(3) of title 10, United States Code, is amended by inserting after reductions the following: (including temporary reductions by furlough or otherwise).  
515.Electronic tracking of operational active-duty service performed by members of the Ready Reserve of the Armed ForcesThe Secretary of Defense shall establish an electronic means by which members of the Ready Reserve of the Armed Forces can track their operational active-duty service performed after January 28, 2008, under section 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10, United States Code. The tour calculator shall specify early retirement credit authorized for each qualifying tour of active duty, as well as cumulative early reserve retirement credit authorized to date under section 12731(f) of such title.  CGeneral Service Authorities 521.Technical correction to annual authorization for personnel strengthsSection 115 of title 10, United States Code, is amended— 
(1)in subsection (b)(1)— (A)in subparagraph (B), by striking 502(f)(2) and inserting 502(f)(1)(B); and  
(B)in subparagraph (C), by striking 502(f)(2) and inserting 502(f)(1)(B); and  (2)in subsection (i)(7), by striking 502(f)(1) and inserting 502(f)(1)(A).  
522.Entitlement to leave for adoption of child by dual military couplesSection 701(i) of title 10, United States Code, is amended by striking paragraph (3) and inserting the following new paragraph:    (3)In the event that two members of the armed forces who are married to each other adopt a child in a qualifying child adoption, the two members shall be allowed a total of at least 36 days of leave under this subsection, to be shared between the two members. The Secretary concerned shall permit the transfer of such leave between the two members to accommodate individual family circumstances..  
523.Revision of deployability rating system and planning reform 
(a)Deployment prioritization and readiness 
(1)In generalChapter 1003 of title 10, United States Code, is amended by inserting after section 10102 the following new section:  10102a.Deployment prioritization and readiness of army components (a)Deployment prioritizationThe Secretary of the Army shall maintain a system for identifying the priority of deployment for units of all components of the Army.  
(b)Deployability readiness ratingThe Secretary of the Army shall maintain a readiness rating system for units of all components of the Army that provides an accurate assessment of the deployability of a unit and those shortfalls of a unit that require the provision of additional resources. The system shall ensure— (1)that the personnel readiness rating of a unit reflects— 
(A)both the percentage of the overall personnel requirement of the unit that is manned and deployable and the fill and deployability rate for critical occupational specialties necessary for the unit to carry out its basic mission requirements; and  (B)the number of personnel in the unit who are qualified in their primary military occupational specialty; and  
(2)that the equipment readiness assessment of a unit— (A)documents all equipment required for deployment;  
(B)reflects only that equipment that is directly possessed by the unit;  (C)specifies the effect of substitute items; and  
(D)assesses the effect of missing components and sets on the readiness of major equipment items..  (2)Clerical amendmentThe table of sections at the beginning of chapter 1003 of such title is amended by inserting after the item relating to section 10102 the following new item: 
 
 
10102a. Deployment prioritization and readiness of Army components..  
(b)Repeal of superseded provisions of lawSections 1121 and 1135 of the Army National Guard Combat Readiness Reform Act of 1992 (title XI of Public Law 102–484; 10 U.S.C. 10105 note) are repealed.  524.Expansion of authority to execute certain military instruments (a)Expansion of authority to execute military testamentary instruments (1)In generalParagraph (2) of section 1044d(c) of title 10, United States Code, is amended to read as follows: 
 
(2)the execution of the instrument is notarized by— (A)a military legal assistance counsel;  
(B)a person who is authorized to act as a notary under section 1044a of this title who— (i)is not an attorney; and  
(ii)is supervised by a military legal assistance counsel; or  (C)a State-licensed notary employed by a military department or the Coast Guard who is supervised by a military legal assistance counsel;.  
(2)ClarificationParagraph (3) of such section is amended by striking presiding attorney and inserting person notarizing the instrument in accordance with paragraph (2).  (b)Expansion of authority to notarize documents to civilians serving in military legal assistance offices (1)In generalSubsection (b) of section 1044a of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(6)All civilian paralegals serving at military legal assistance offices, supervised by a military legal assistance counsel (as defined in section 1044d(g) of this title)..  525.Technical correction to voluntary separation pay and benefitsSection 1175a(j) of title 10, United States Code, is amended— 
(1)in paragraph (2)— (A)by striking or 12304 and inserting 12304, 12304a, or 12304b; and  
(B)by striking 502(f)(1) and inserting 502(f)(1)(A); and  (2)in paragraph (3), by striking 502(f)(2) and inserting 502(f)(1)(B).  
526.Annual notice to members of the Armed Forces regarding child custody protections guaranteed by the Servicemembers Civil Relief ActThe Secretaries of each of the military departments shall ensure that each member of the Armed Forces with dependents receives annually, and prior to each deployment, notice of the child custody protections afforded to members of the Armed Forces under the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.).  527.Pilot program on consolidated Army recruiting (a)Pilot program (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall carry out a pilot program to consolidate the recruiting efforts of the Regular Army, Army Reserve, and Army National Guard under which a recruiter in one of the components participating in the pilot program may recruit individuals to enlist in any of the components regardless of the funding source of the recruiting activity. Under the pilot program, the recruiter shall receive credit toward periodic enlistment goals for each enlistment regardless of the component in which the individual enlists.  
(2)DurationThe Secretary shall carry out the pilot program for a period of not less than three years.  (b)Reports (1)Interim report (A)In generalNot later than one year after the date on which the pilot program under subsection (a) commences, the Secretary shall submit to the Committee on Armed Services of the House of Representatives a report on the pilot program.  
(B)ElementsThe report under subparagraph (A) shall include each of the following: (i)An analysis of the effects that consolidated recruiting efforts has on the overall ability of recruiters to attract and place qualified candidates.  
(ii)A determination of the extent to which consolidating recruiting efforts affects efficiency and recruiting costs.  (iii)An analysis of any challenges associated with a recruiter working to recruit individuals to enlist in a component in which the recruiter has not served.  
(iv)An analysis of the satisfaction of recruiters and the component recruiting commands with the pilot program.  (2)Final reportNot later than 180 days after the date on which the pilot program under subsection (a) is completed, the Secretary shall submit to the committees specified in paragraph (1)(A) a final report on the pilot program. Such final report shall include any recommendations of the Secretary with respect to extending or making permanent the pilot program and a description of any related legislative actions that the Secretary considers appropriate.  
528.Report on purpose and utility of registration system under Military Selective Service Act 
(a)Report requiredNot later than July 1, 2017, the Secretary of Defense shall— (1)submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the current and future need for a centralized registration system under the Military Selective Service Act (50 U.S.C. 3801 et seq.); and  
(2)provide a briefing on the results of the report.  (b)Elements of reportThe report required by subsection (a) shall include the following: 
(1)A detailed analysis of the current benefits derived, both directly and indirectly, from the Military Selective Service System, including— (A)the extent to which mandatory registration benefits military recruiting;  
(B)the extent to which a national registration capability serves as a deterrent to potential enemies of the United States; and  (C)the extent to which expanding registration to include women would impact these benefits.  
(2)An analysis of the functions currently performed by the Selective Service System that would be assumed by the Department of Defense in the absence of a national registration capability.  (3)An analysis of the systems, manpower, and facilities that would be needed by the Department to physically mobilize inductees in the absence of the Selective Service System.  
(4)An analysis of the feasibility and utility of eliminating the current focus on mass mobilization of primarily combat troops in favor of a system that focuses on mobilization of all military occupational specialties, and the extent to which such a change would impact the need for both male and female inductees.  (5)A detailed analysis of the Department’s personnel needs in the event of an emergency requiring mass mobilization, including— 
(A)a detailed timeline, along with the factors considered in arriving at this timeline, of when the Department would require— (i)the first inductees to report for service;  
(ii)the first 100,000 inductees to report for service; and  (iii)the first medical personnel to report for service; and  
(B)an analysis of any additional critical skills that would be needed in the event of a national emergency, and a timeline for when the Department would require the first inductees to report for service.  (6)A list of the assumptions used by the Department when conducting its analysis in preparing the report.  
(c)Comptroller General ReviewNot later than December 1, 2017, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a review of the procedures used by the Department of Defense in evaluating selective service requirements.  529.Parental leave for members of the Armed Forces (a)Additional parental leave authority (1)Availability of parental leaveChapter 40 of title 10, United States Code, is amended by inserting after section 701 the following new section: 
 
701a.Parental leave 
(a)Leave authorizedA member of the armed forces who is performing active service may be allowed leave under this section for each instance in which the member becomes a parent as a result of the member’s spouse giving birth.  (b)Amount of leaveLeave under this section shall be at least 14 days, under regulations prescribed under this section by the Secretary concerned.  
(c)Duration of availability of leaveLeave under this section is lost as follows: (1)If not used within one year of the date of the birth giving rise to the leave.  
(2)If the member having the leave becomes entitled to leave under this section with respect to a different child.  (3)If not used before separation from active service.  
(d)Coordination with other leave authoritiesLeave under this section is in addition to any other leave and may not be deducted or charged against other leave authorized by this chapter.  (e)RegulationsThis section shall be carried out under regulations prescribed by the Secretary concerned. Regulations prescribed under this section by the Secretaries of the military departments shall be as uniform as practicable and shall be subject to approval by the Secretary of Defense..  
(2)Clerical amendmentThe table of sections at the beginning of chapter 40 of title 10, United States Code, is amended by inserting after the item relating to section 701 the following new item:   701a. Parental leave..  (3)Conforming amendmentSubsection (j) of section 701 of title 10, United States Code, is repealed.  
(b)Coverage of commissioned officers of the public health serviceSection 221(a) of the Public Health Service Act (42 U.S.C. 213a(a)) is amended by adding at the end the following new paragraph:  (19)Section 701(i) and 701a, Adoption Leave and Parental Leave..  
DMilitary Justice, Including Sexual Assault and Domestic Violence Prevention and Response 
541.Expedited reporting of child abuse and neglect to State Child Protective Services 
(a)Reporting by military and civilian personnel of the Department of DefenseSection 1787 of title 10, United States Code, is amended— (1)by redesignating subsections (a) and (b) as subsections (c) and (d), respectively; and  
(2)by inserting before subsection (c), as so redesignated, the following new subsections:  (a)Reporting by military and civilian personnelA member of the armed forces, civilian employee of the Department of Defense, or contractor employee working on a military installation who is mandated by Federal regulation or State law to report known or suspected instances of child abuse and neglect shall provide the report directly to State Child Protective Services or another appropriate State agency in addition to the member’s or employee’s chain of command or any designated Department point of contact.  
(b)Training for mandated reportersThe Secretary of Defense shall ensure that individuals referred to in subsection (a) who are mandated by State law to report known or suspected instances of child abuse and neglect receive appropriate training, in accordance with State guidelines, intended to improve their— (1)ability to recognize evidence of child abuse and neglect; and  
(2)understanding of the mandatory reporting requirements imposed by law..  (b)Conforming and clerical amendmentsSection 1787 of title 10, United States Code, is further amended— 
(1)in subsection (c), as redesignated by subsection (a)(1), by striking In General.— and inserting Reporting by States.—; and  (2)in subsection (d), as redesignated by subsection (a)(1)— 
(A)by striking (d) Definition.—In this section, the term and inserting the following:  (d)DefinitionsIn this section: 
(1)The term; and  (B)by adding at the end the following new paragraph: 
 
(2)The term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau..  542.Extension of the requirement for annual report regarding sexual assaults and coordination with release of family advocacy reportSection 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4433; 10 U.S.C. 1561 note) is amended— 
(1)in subsection (a) by striking March 1, 2017 and inserting January 31, 2021; and  (2)by adding at the end the following new subsection: 
 
(g)Coordination of release date between annual report regarding sexual assaults and family advocacy reportThe Secretary of Defense shall ensure that the report required under subsection (a) for a year is delivered to the Committees on Armed Services of the Senate and House of Representatives simultaneously with the Department of Defense Family Advocacy Report for that year required by section 543 of the National Defense Authorization Act for Fiscal Year 2017..  543.Requirement for annual family advocacy program report regarding child abuse and domestic violence (a)Annual report on child abuse and domestic violenceNot later than January 31, 2017, and annually thereafter through January 31, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the child abuse and domestic abuse incident data from the Department of Defense Family Advocacy Program central registry of child abuse and domestic abuse incidents for the preceding calendar year.  
(b)ContentsThe report shall contain each of the following: (1)The number of incidents reported during the year covered by the report involving— 
(A)spouse physical or sexual abuse;  (B)intimate partner physical or sexual abuse;  
(C)child physical or sexual abuse; and  (D)child or domestic abuse resulting in a fatality.  
(2)An analysis of the number of such incidents that met the criteria for substantiation.  (3)An analysis of— 
(A)the types of abuse reported;  (B)for cases involving children as the reported victims of the abuse, the ages of the abused children; and  
(C)other relevant characteristics of the reported victims.  (4)An analysis of the military status, sex, and pay grade of the alleged perpetrator of the child or domestic abuse.  
(5)An analysis of the effectiveness of the Family Advocacy Program.  (c)Coordination of release date between annual report regarding sexual assaults and family advocacy program reportThe Secretary of Defense shall ensure that the sexual assault report required under section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) is delivered to the Committees on Armed Services of the House of Representatives and the Senate simultaneously with the report required under this section.  
544.Improved Department of Defense prevention of and response to hazing in the Armed Forces 
(a)Anti-Hazing DatabaseThe Secretary of Defense shall provide for the establishment and use of a comprehensive and consistent data-collection system for the collection of reports, including anonymous reports, of incidents of hazing involving a member of the Armed Forces. The Secretary shall issue department-wide guidance regarding the availability and use of the database, including information on protected classes, such as race and religion, who are often the victims of hazing.  (b)Improved trainingThe Secretary of each military department, in consultation with the Chief of Staff of each Armed Force under the jurisdiction of such Secretary, shall seek to improve training to assist members of the Armed Forces better recognize, prevent, and respond to hazing at all command levels.  
(c)Annual SurveyThe Secretary of each military department, in consultation with the Chief of Staff of each Armed Force under the jurisdiction of such Secretary, shall conduct an annual survey among members of each Armed Force under the jurisdiction of such Secretary to determine the following: (1)The prevalence of hazing in the Armed Force.  
(2)The effectiveness of training provided members of the Armed Force to recognize and prevent hazing.  (3)The extent to which members of the Armed Force report, including anonymously report, incidents of hazing.  
(d)Annual reports on hazing 
(1)Report requiredNot later than January 31 of each year through January 31, 2021, the Secretary of each military department, in consultation with the Chief of Staff of each Armed Force under the jurisdiction of such Secretary, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing a description of efforts during the previous year— (A)to prevent and to respond to incidents of hazing involving members of the Armed Forces;  
(B)to track and encourage reporting, including reporting anonymously, incidents of hazing in the Armed Force; and  (C)to ensure the consistent implementation of anti-hazing policies.  
(2)Additional ElementsEach report required by this subsection also shall address the same elements originally addressed in the anti-hazing reports required by section 534 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1726).  545.Burdens of proof applicable to investigations and reviews related to protected communications of members of the Armed Forces and prohibited retaliatory actions (a)Burdens of ProofSection 1034 of title 10, United States Code, is amended— 
(1)by redesignating subsections (i) and (j) as subsections (j) and (k), respectively; and  (2)by inserting after subsection (h) the following new subsection (i): 
 
(i)Burdens of ProofThe burdens of proof specified in section 1221(e) of title 5 shall apply in any investigation conducted by an Inspector General under subsection (c) or (d), any review performed by a board for the correction of military records under subsection (g), and any review conducted by the Secretary of Defense under subsection (h)..  (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 30 days after the date of the enactment of this Act, and shall apply with respect to allegations pending or submitted under section 1034 of title 10, United States Code, on or after that date.  
546.Improved investigation of allegations of professional retaliationSection 1034(c)(4) of title 10, United States Code, is amended by adding at the end the following new subparagraph:  (F)The Secretary concerned shall ensure that any individual investigating an allegation as described in paragraph (1) must have training in the definition and characteristics of retaliation. In addition, if the investigation involves alleged retaliation in response to a communication regarding a violation of a law or regulation prohibiting rape, sexual assault, or other sexual misconduct in violation of sections 920 through 920c of this title (articles 120 through 120c of the Uniform Code of Military Justice), the training shall include specific instruction regarding such violations..  
547.Career military justice litigation track for judge advocates 
(a)Career litigation track required 
(1)In generalThe Secretary of each military department shall establish a career military justice litigation track for judge advocates in the Armed Forces under the jurisdiction of the Secretary.  (2)ConsultationThe Secretary of the Army and the Secretary of the Air Force shall establish the litigation track required by this section in consultation with the Judge Advocate General of the Army and the Judge Advocate General of the Air Force, respectively. The Secretary of the Navy shall establish the litigation track in consultation with the Judge Advocate General of the Navy and the Staff Judge Advocate to the Commandant of the Marine Corps.  
(b)ElementsEach career litigation track under this section shall provide for the following: (1)Assignment and advancement of qualified judge advocates in and through assignments and billets relating to the practice of military justice under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice).  
(2)Establishing for each Armed Force the assignments and billets covered by paragraph (1), which shall include trial counsel, defense counsel, military trial judge, military appellate judge, academic instructor, all positions within criminal law offices or divisions of such Armed Force, Special Victims Prosecutor, Victims' Legal Counsel, Special Victims' Counsel, and such other positions as the Secretary of the military department concerned shall specify.  (3)For judge advocates participating in such litigation track, mechanisms as follows: 
(A)To prohibit a judge advocate from more than a total of four years of duty or assignments outside such litigation track.  (B)To prohibit any adverse assessment of a judge advocate so participating by reason of such participation in the promotion of officers through grade O–6 (or such higher grade as the Secretary of the military department concerned shall specify for purposes of such litigation track).  
(4)Such additional requirements and qualifications for the litigation track as the Secretary of the military department concerned considers appropriate, including requirements and qualifications that take into account the unique personnel needs and requirement of an Armed Force.  (c)Implementation deadlineEach Secretary of a military department shall implement the career litigation track required by this section for the Armed Forces under the jurisdiction of such Secretary by not later than 18 months after the date of the enactment of this Act.  
(d)ReportNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the progress of such Secretary in implementing the career litigation track required under this section for the Armed Forces under the jurisdiction of such Secretary.  EMember Education, Training, and Transition 561. Revision to quality assurance of certification programs and standardsSection 2015(c) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking is accredited by an accreditation body that and all that follows and inserting meets one of the requirements specified in paragraph (2).; and  (2)by striking paragraph (2) and inserting the following new paragraph: 
 
(2)The requirements for a credentialing program specified in this paragraph are that the credentialing program— (A)is accredited by a nationally-recognized third-party personnel certification program accreditor;  
(B) 
(i)is sought or accepted by employers within the industry or sector involved as a recognized, preferred, or required credential for recruitment, screening, hiring, retention, or advancement purposes; and  (ii)where appropriate, is endorsed by a nationally-recognized trade association or organization representing a significant part of the industry or sector;  
(C)grants licenses that are recognized by the Federal Government or a State government; or  (D)meets credential standards of a Federal agency..  
562.Establishment of ROTC cyber institutes at senior military colleges 
(a)In generalChapter 103 of title 10, United States Code, is amended by adding at the end the following new section:  2111c.Senior military colleges: ROTC cyber institutes (a)Program authorizedThe Secretary of Defense may establish cyber institutes at each of the senior military colleges and each of the Reserve Officer Training Corps institutions selected for partnership by the cyber institutes at the individual service academies for the purpose of accelerating the development of foundational expertise in critical cyber operational skills for future military and civilian leaders of the armed forces and the Department of Defense, including such leaders of the reserve components.  
(b)ElementsEach cyber institute established under this section shall include each of the following: (1)Training for members of the program who possess cyber operational expertise from beginning through advanced skill levels, including instruction and practical experiences that lead to cyber certifications recognized in the field.  
(2)Training in targeted strategic foreign language proficiency designed to significantly enhance critical cyber operational capabilities and tailored to current and anticipated readiness requirements.  (3)Training related to mathematical foundations of cryptography and cryptographic theory and practice designed to complement and reinforce cyber education along with the strategic language programs critical to cyber operations.  
(4)Training designed to expand the pool of qualified cyber instructors necessary to support cyber education in regional school systems.  (c)Partnerships With Department of Defense and the Armed ForcesAny cyber institute established under this section may enter into a partnership with any active or reserve component of the armed forces or any agency of the Department of Defense to facilitate the development of critical cyber skills.  
(d)Partnerships With Other SchoolsAny cyber institute established under this section may enter into a partnership with one or more local educational agencies to facilitate the development of critical cyber skills under the program among students attending the elementary and secondary schools of such agencies who may pursue a military career. The cyber institute may place a special emphasis on entering into a partnership under this subsection with a local educational agency located in a rural, underserved, or underrepresented community.  (e)Senior military collegesThe senior military colleges are the senior military colleges in section 2111a(f) of this title..  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   2111c. Senior military colleges: ROTC cyber institutes..  563.Military-to-mariner transition (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of the department in which the Coast Guard is operating shall jointly report to the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate on steps the Departments of Defense and Homeland Security have taken or intend to take to— 
(1)maximize the extent to which United States armed forces service, training, and qualifications are creditable toward meeting the laws and regulations governing United States merchant mariner license, certification, and document laws and the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, including steps to enhance interdepartmental coordination; and  (2)to promote better awareness among armed forces personnel who serve in vessel operating positions of the requirements for post-service use of armed forces training, education, and practical experience in satisfaction of requirements for merchant mariner credentials under section 11.213 of title 46, Code of Federal Regulation, and the need to document such service in a manner suitable for post-service use.  
(b)List of training programsThe report under subsection (a) shall include a list of Army, Navy, and Coast Guard training programs open to Army, Navy, and Coast Guard vessel operators, respectively, that shows— (1)which programs have been approved for credit toward merchant mariner credentials;  
(2)which programs are under review for such approval;  (3)which programs are not relevant to the training needed for merchant mariner credentials; and  
(4)which programs could become eligible for credit toward merchant mariner credentials with minor changes.  564.Employment authority for civilian faculty at certain military department schools (a)Addition of Army University and additional faculty (1)In generalSection 4021 of title 10, United States Code, is amended— 
(A)by striking subsection (a) and inserting the following new subsection:  (a)Authority of SecretaryThe Secretary of the Army may employ as many civilians as professors, instructors, lecturers, researchers, and administrative faculty at the Army War College, the United States Army Command and General Staff College, and the Army University as the Secretary considers necessary.; and  
(B)by striking subsection (c).  (2)Clerical amendmentThe heading of such section is amended to read as follows: 
 
4021.Army War College, United States Army Command and General Staff College, and Army University: civilian faculty members.  
(b)Naval War College and Marine Corps UniversitySection 7478 of title 10, United States Code, is amended— (1)by striking subsection (a) and inserting the following new subsection: 
 
(a)Authority of SecretaryThe Secretary of the Navy may employ as many civilians as professors, instructors, lecturers, researchers, and administrative faculty at a school of the Naval War College or of the Marine Corps University as the Secretary considers necessary.; and  (2)by striking subsection (c).  
(c)Air UniversitySection 9021 of title 10, United States Code, is amended— (1)by striking subsection (a) and inserting the following new subsection: 
 
(a)Authority of SecretaryThe Secretary of the Air Force may employ as many civilians as professors, instructors, lecturers, researchers, and administrative faculty at a school of the Air University as the Secretary considers necessary.; and  (2)by striking subsection (c).  
565.Revision of name on military service record to reflect change in name of a member of the Army, Navy, Air Force, or Marine Corps, after separation from the Armed Forces 
(a)Revision requiredSection 1551 of title 10, United States Code, is amended— (1)by inserting (a) Service under assumed name.— before The Secretary; and  
(2)by adding at the end the following new subsection:  (b)Effect of change in nameThe Secretary of the military department concerned shall reissue a certificate of discharge or an order of acceptance of resignation in the new name of any person who, after separation from an armed force under the jurisdiction of that Secretary, legally changes the person’s name to reflect the person’s gender identity..  
(b)Clerical amendments 
(1)Section headingThe heading of section 1551 of title 10, United States Code, is amended to read as follows:  1551.Correction of name after separation from service.  (2)Table of sectionsThe table of sections at the beginning of chapter 79 of title 10, United States Code, is amended by striking the item relating to section 1551 and inserting the following new item: 
 
 
1551. Correction of name after separation from service..  
566.Direct employment pilot program for members of the National Guard and Reserve 
(a)Program authorityThe Secretary of Defense may carry out a pilot program to enhance the efforts of the Department of Defense to provide job placement assistance and related employment services directly to members in the National Guard and Reserves.  (b)AdministrationThe pilot program shall be offered to, and administered by, the adjutants general appointed under section 314 of title 32, United States Code.  
(c)Cost-sharing requirementAs a condition on the provision of funds under this section to a State to support the operation of the pilot program in the State, the State must agree to contribute an amount, derived from non-Federal sources, equal to at least 30 percent of the funds provided by the Secretary of Defense under this section.  (d)Direct Employment Program ModelThe pilot program should follow a job placement program model that focuses on working one-on-one with a member of a reserve component to cost-effectively provide job placement services, including services such as identifying unemployed and under employed members, job matching services, resume editing, interview preparation, and post-employment follow up. Development of the pilot program should be informed by State direct employment programs for members of the reserve components, such as the programs conducted in California and South Carolina.  
(e)EvaluationThe Secretary of Defense shall develop outcome measurements to evaluate the success of the pilot program.  (f)Reporting requirements (1)Report RequiredNot later than January 31, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing the results of the pilot program. The Secretary shall prepare the report in coordination with the Chief of the National Guard Bureau.  
(2)Elements of ReportA report under paragraph (1) shall include the following: (A)A description and assessment of the effectiveness and achievements of the pilot program, including the number of members of the reserve components hired and the cost-per-placement of participating members.  
(B)An assessment of the impact of the pilot program and increased reserve component employment levels on the readiness of members of the reserve components.  (C)A comparison of the pilot program to other programs conducted by the Department of Defense and Department of Veterans Affairs to provide unemployment and underemployment support to members of the reserve components and veterans.  
(D)Any other matters considered appropriate by the Secretary.  (g)Duration of Authority (1)In generalThe authority to carry out the pilot program expires September 30, 2019.  
(2)ExtensionUpon the expiration of the authority under paragraph (1), the Secretary of Defense may extend the pilot program for not more than two additional fiscal years.  567.Prohibition on establishment, maintenance, or support of Senior Reserve Officers’ Training Corps units at educational institutions that display Confederate battle flag (a)ProhibitionSection 2102 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e)Prohibition related to display of Confederate battle flag 
(1)The Secretary of a military department may not establish, maintain, or support a unit of the program at any educational institution, including any senior military college specified in section 2111a of this title, that displays, in a location other than in a museum exhibit, the Confederate battle flag.  (2) (A)Upon making a determination under paragraph (1) that an educational institution displays, in a location other than in a museum exhibit, the Confederate battle flag, the Secretary of the military department concerned shall terminate, in accordance with subparagraph (B), any unit of the program at that educational institution in existence as of the date of the determination.  
(B)The termination of a unit of the program at an educational institution pursuant to this paragraph shall take effect on the date on which— (i)each member of the program who, as of the date of the determination, is enrolled in the educational institution is no longer so enrolled; and  
(ii)each student who, as of the date of the determination, is enrolled in the educational institution but not yet a member of the program, is no longer so enrolled.  (3)Not later than January 31, 2017, and each January 31 thereafter through January 31, 2021, the Secretary of Defense shall submit to the congressional defense committees a report— 
(A)identifying each unit of the program located at an educational institution that displays, in a location other than in a museum exhibit, the Confederate battle flag; and  (B)describing the implementation of this subsection with respect to that educational institution.  
(4)In this subsection, the term Confederate battle flag means the battle flag of the Army of Northern Virginia, the battle flag of the Army of Tennessee, the battle flag of Forrest’s Cavalry Corps, the Second Confederate Navy Jack, the Second Confederate Navy Ensign, or other flag with a like design..  (b)Conforming amendments (1)Section 2102(d) of title 10, United States Code, is amended by striking The President and inserting Subject to subsection (e), the President.  
(2)Section 2111a of title 10, United States Code, is amended— (A)in subsection (d), by striking The Secretary and inserting Except as provided in section 2102(e) of this title, the Secretary; and  
(B)in subsection (e)(1), by striking The Secretary and inserting Except in the case of a senior miliary college at which a unit of the program is terminated pursuant to section 2102(e) of this title, the Secretary.  (c)ExceptionSection 2102 of title 10, United States Code, is further amended by adding at the end the following: 
 
(f)ExceptionThe prohibition under subsection (e) shall not apply to an educational institution if the board of visitors of such institution has voted to take down the flag described in such subsection..  568.Report on composition of service academies (a)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report on the demographic composition of service academies that includes— 
(1)an analysis of— (A)the demographic composition of each service academy’s— 
(i)recruits;  (ii)nominees;  
(iii)applicants;  (iv)qualified applicants;  
(v)admits;  (vi)enrollees;  
(vii)graduates; and  (viii)graduate occupation placement;  
(B)how such composition compares to the demographic composition of— (i)the United States;  
(ii)enlisted members of the Armed Forces;  (iii)officers of the Armed Forces; and  
(iv)other institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)); and  (C)the demographic composition of each quintile of academic ranking for each service academy’s graduating class;  
(2)a description of the considerations given to demographic composition in each service academy’s— (A)recruitment efforts (including funding decisions made to further such efforts);  
(B)qualification decisions; and  (C)admissions decisions; and  
(3)recommendations for best— (A)recruitment practices;  
(B)nominating practices;  (C)qualification decision practices; and  
(D)admissions practices.  (b)DefinitionIn this section the term service academy means each of the following: 
(1)The United States Military Academy.  (2)The United States Naval Academy.  
(3)The United States Air Force Academy.  (4)The United States Coast Guard Academy.  
(5)The United States Merchant Marine Academy.  (c)Scope of reportThe report required by this section shall examine each service academy class admitted following the date of enactment of section 543 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160).  
569.Inclusion of alcohol, prescription drug, opioid, and other substance abuse counseling as part of required preseparation counselingSection 1142(b)(11) of title 10, United States Code, is amended by inserting before the period the following: and information concerning the availability of treatment options and resources to address substance abuse, including alcohol, prescription drug, and opioid abuse.  569A.Inclusion of information in Transition Assistance ProgramSection 1144(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(10)Provide information regarding the deduction of disability compensation paid by the Secretary of Veterans Affairs pursuant to section 1175a(h) of this title by reason of voluntary separation pay received by the member..  569B.Report and guidance regarding Job Training, Employment Skills Training, Apprenticeships, and Internships and SkillBridge initiatives for members of the Armed Forces who are being separated (a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Personnel and Readiness shall submit to the Committees on Armed Services of the Senate and the House of Representatives, and make available to the public, a report evaluating the success of the Job Training, Employment Skills Training, Apprenticeships, and Internships (known as JTEST–AI) and SkillBridge initiatives, under which civilian businesses and companies make available to members of the Armed Forces who are being separated from the Armed Forces training or internship opportunities that offer a high probability of employment for the members after their separation.  
(b)Elements of reportIn preparing the report required by subsection (a), the Under Secretary of Defense for Personnel and Readiness shall use the effectiveness metrics described in Enclosure 5 of Department of Defense Instruction No. 1322.29. The report shall include, at a minimum, the following: (1)An assessment of the successes of the JTEST–AI and SkillBridge initiatives.  
(2)Recommendations by the Under Secretary regarding ways in which the administration of the JTEST–AI and SkillBridge initiatives could be improved.  (3)Recommendations by civilian companies participating in the initiatives regarding ways in which the administration of the JTEST–AI and SkillBridge initiatives could be improved.  
(4)Testimony from a sample of members of the Armed Forces who are participating in a JTEST–AI or SkillBridge initiative regarding the effectiveness of the initiatives and the members’ support for the initiatives.  (5)Testimony from a sample of recently separated members of the Armed Forces who participated in a JTEST–AI or SkillBridge initiative regarding the effectiveness of the initiatives and the members’ support for the initiatives.  
(c)Issuance of GuidanceNot later than 180 days after the submission of the report required by subsection (a), the Under Secretary of Defense for Personnel and Readiness shall issue guidance to commanders of units of the Armed Forces for the purpose of encouraging commanders, consistent with unit readiness, to allow members of the Armed Forces under their command who are being separated from the Armed Forces to participate in a JTEST–AI or SkillBridge initiative.  569C.Congressional notification in advance of appointments to service academies (a)United States Military AcademySection 4342(a) of title 10, United States Code, is amended in the matter after paragraph (10) by adding at the end the following new sentence: When a nominee of a Senator, Representative, or Delegate is selected for appointment as a cadet, the Senator, Representative, or Delegate shall be notified at least 48 hours before the official notification or announcement of the appointment is made..  
(b)United States Naval AcademySection 6954(a) of title 10, United States Code, is amended in the matter after paragraph (10) by adding at the end the following new sentence: When a nominee of a Senator, Representative, or Delegate is selected for appointment as a midshipman, the Senator, Representative, or Delegate shall be notified at least 48 hours before the official notification or announcement of the appointment is made..  (c)United States Air Force AcademySection 9342(a) of title 10, United States Code, is amended in the matter after paragraph (10) by adding at the end the following new sentence: When a nominee of a Senator, Representative, or Delegate is selected for appointment as a cadet, the Senator, Representative, or Delegate shall be notified at least 48 hours before the official notification or announcement of the appointment is made..  
(d)United States Merchant Marine AcademySection 51302 of title 46, United States Code, is amended by adding at the end the following:  (e)Congressional notification in advance of appointmentsWhen a nominee of a Senator, Representative, or Delegate is selected for appointment as a cadet, the Senator, Representative, or Delegate shall be notified at least 48 hours before the official notification or announcement of the appointment is made.  
(e)Application of amendmentsThe amendments made by this section shall apply with respect to the appointment of cadets and midshipmen to the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, and United States Merchant Marine Academy for classes entering these service academies after January 1, 2018.  FDefense Dependents’ Education and Military Family Readiness Matters 571.Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees (a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2017 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in division D, $30,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).  
(b)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).  572.Support for programs providing camp experience for children of military families (a)In generalThe Secretary of Defense may provide financial or non-monetary support to qualified nonprofit organizations in order to assist such organizations in carrying out programs to support the attendance at a camp or camp-like setting of children of military families who have experienced the death of a family member or other loved one or who have another family member living with a substance use disorder or post-traumatic stress disorder.  
(b)Application for support 
(1)In generalEach organization seeking support pursuant to subsection (a) shall submit to the Secretary an application therefor containing such information as the Secretary shall specify for purposes of this section.  (2)ContentsEach application submitted under paragraph (1) shall include the following: 
(A)A description of the program for which support is being sought, including the location of the setting or settings under the program, the duration of such setting or setting, any local partners participating in or contributing to the program, and the ratio of counselors, trained volunteers, or both to children at such setting or settings.  (B)An estimate of the number of children of military families to be supported using the support sought.  
(C)A description of the type of activities that will be conducted using the support sought, including the manner in which activities are particularly supportive to children of military families described in subsection (a).  (D)A description of the outreach conducted or to be conducted by the organization to military families regarding the program.  
(c)Preference in approval of applicationsThe Secretary shall accord a preference in the approval of applications submitted pursuant to subsection (b) to applications submitted by organizations that— (1)provide a traditional camp or camp-like environment setting that is hosted by an accredited service provider or facility;  
(2)offer activities in that setting that— (A)includes a continued care model;  
(B)is tailored to the needs of children and uses recognized best practices;  (C)exhibits an adequate understanding and recognition of appropriate military culture and traditions; and  
(D)places a focus on peer-to-peer support and activities;  (3)offers post-camp and continuing bereavement or addiction-prevention support, as applicable;  
(4)offer support services for children and families; and  (5)provides for evaluations of the camp experience by children and their families after camp.  
(d)Use of supportSupport provided by the Secretary to an organization pursuant to subsection (a) shall be used by the organization to support attendance at a camp or camp-like setting of children of military families described in subsection (a).  573.Impact AidNotwithstanding section 5(d) of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1806), the amendment made by section 7004(1) of such Act (Public Law 114–95; 129 Stat. 2077)— 
(1)for fiscal year 2016, shall— (A)be applied as if amending section 8003(a)(5)(A) of the Elementary and Secondary Education Act of 1965, as in effect on the day before the date of enactment of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802); and  
(B)be in effect with respect to appropriations for use under title VIII of the Elementary and Secondary Education Act of 1965, as in effect on the day before the date of enactment of the Every Student Succeeds Act; and  (2)for fiscal year 2017 and each succeeding fiscal year, shall be in effect with respect to appropriations for use under title VII of the Elementary and Secondary Education Act of 1965, as amended by the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802).  
574.Elimination of two-year eligibility limitation for noncompetitive appointment of spouses of members of the Armed ForcesSection 3330d(c) of title 5, United States Code, is amended by adding at the end the following new paragraph:  (3)No time limitation on appointmentA relocating spouse of a member of the Armed Forces remains eligible for noncompetitive appointment under this section for the duration of the spouse’s relocation to the permanent duty station of the member..  
GDecorations and Awards 
581.Review regarding award of Medal of Honor to certain Asian American and Native American Pacific Islander war veterans 
(a)Review requiredThe Secretary of each military department shall review the service records of each Asian American and Native American Pacific Islander war veteran described in subsection (b) to determine whether that veteran should be awarded the Medal of Honor.  (b)Covered veteransThe Asian American and Native American Pacific Islander war veterans whose service records are to be reviewed under subsection (a) are the following: 
(1)Any Asian American or Native American Pacific Islander war veteran who was awarded the Distinguished-Service Cross, the Navy Cross, or the Air Force Cross during the Korean War or the Vietnam War.  (2)Any other Asian American or Native American Pacific Islander war veteran whose name is submitted to the Secretary concerned for such purpose before the end of the one-year period beginning on the date of the enactment of this Act.  
(c)ConsultationsIn carrying out the review under subsection (a), the Secretary of each military department shall consult with such veterans service organizations as the Secretary considers appropriate.  (d)Recommendations based on reviewIf the Secretary concerned determines, based upon the review under subsection (a) of the service records of any Asian American or Native American Pacific Islander war veteran, that the award of the Medal of Honor to that veteran is warranted, the Secretary shall submit to the President a recommendation that the President award the Medal of Honor to that veteran.  
(e)Authority to award medal of honorA Medal of Honor may be awarded to an Asian American or Native American Pacific Islander war veteran in accordance with a recommendation of the Secretary concerned under subsection (d).  (f)Congressional notificationNo Medal of Honor may be awarded pursuant to subsection (e) until the Secretary of Defense submits to the Committee on Armed Services of the Senate and House of Representatives notice of the recommendations under subsection (d), including the name of each Asian American or Native American Pacific Islander war veteran recommended to be awarded a Medal of Honor and the rationale for such recommendation.  
(g)Waiver of time limitationsAn award of the Medal of Honor may be made under subsection (e) without regard to— (1)section 3744, 6248, or 8744 of title 10, United States Code, as applicable; and  
(2)any regulation or other administrative restriction on— (A)the time for awarding the Medal of Honor; or  
(B)the awarding of the Medal of Honor for service for which a Distinguished-Service Cross, Navy Cross, or Air Force Cross has been awarded.  (h)DefinitionIn this section the term Native American Pacific Islander means a Native Hawaiian or Native American Pacific Islander, as those terms are defined in section 815 of the Native American Programs Act of 1974 (42 U.S.C. 2992c).  
582.Authorization for award of medals for acts of valor 
(a)AuthorizationNotwithstanding the time limitations specified in sections 3744, 6248, 8744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the United States Armed Forces, the President may award a medal referred to in subsection (c) to a member or former member of the United States Armed Forces identified as warranting award of that medal pursuant to the review of valor award nominations for Operation Enduring Freedom, Operation Iraqi Freedom, Operation New Dawn, Operation Freedom’s Sentinel, and Operation Inherent Resolve that was directed by the Secretary of Defense on January 7, 2016.  (b)Award of medal of honorIf, pursuant to the review referred to in subsection (a), the President decides to award to a member or former member of the Armed Forces the Medal of Honor, the medal may only be awarded after the Secretary of Defense submits to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a letter identifying the intended recipient of the Medal of Honor and the rationale for awarding the medal of honor to such intended recipient.  
(c)MedalsThe medals referred to in this subsection are any of the following: (1)The Medal of Honor under section 3741, 6241, or 8741 of title 10, United States Code;  
(2)The Distinguished-Service Cross under section 3742 of title 10, United States Code.  (3)The Navy Cross under section 6242 of title 10, United States Code.  
(4)The Air Force Cross under section 8742 of title 10, United States Code.  (5)The Silver Star under section 3746, 6244, or 8746 of title 10, United States Code.  
(d)TerminationNo medal may be awarded under this section after December 31, 2019.  583.Authorization for award of the Medal of Honor to Gary M. Rose for acts of valor during the Vietnam War (a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized to award the Medal of Honor under section 3741 of such title to Gary M. Rose for the acts of valor described in subsection (b).  
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Gary M. Rose in Laos from September 11 through 14, 1970, during the Vietnam War while a member of the United States Army, Military Assistance Command Vietnam-Studies and Observation Group (MACVSOG).  584.Authorization for award of the Medal of Honor to Charles S. Kettles for acts of valor during the Vietnam War (a)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to Charles S. Kettles for the acts of valor during the Vietnam War described in subsection (b).  
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Charles S. Kettles during combat operations on May 15, 1967, while serving as Flight Commander, 176th Aviation Company, 14th Aviation Battalion, Task Force Oregon, Republic of Vietnam, for which he was previously awarded the Distinguished-Service Cross.  585.Authorization for award of Distinguished-Service Cross to First Lieutenant Melvin M. Spruiell for acts of valor during World War II (a)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished-Service Cross under section 3742 of such title to First Lieutenant Melvin M. Spruiell of the Army for the acts of valor during World War II described in subsection (b).  
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of First Lieutenant Melvin M. Spruiell on June 10 and 11, 1944, as a member of the Army serving in France with the 377th Parachute Field Artillery, 101st Airborne Division.  HMiscellaneous Reports and Other Matters 591.Burial of cremated remains in Arlington National Cemetery of certain persons whose service is deemed to be active service (a)In generalSection 2410 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(c) 
(1)The Secretary of the Army shall ensure that under such regulations as the Secretary may prescribe, the cremated remains of any person described in paragraph (2) are eligible for inurnment in Arlington National Cemetery with military honors in accordance with section 1491 of title 10.  (2)A person described in this paragraph is a person whose service has been determined to be active duty service pursuant to section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note) as of the date of the enactment of this paragraph..  
(b)Applicability 
(1)In generalThe amendment made by subsection (a) shall apply with respect to— (A)the remains of a person that are not formally interred or inurned as of the date of the enactment of this Act; and  
(B)a person who dies on or after the date of the enactment of this Act.  (2)Formally interred or inurned definedIn this subsection, the term formally interred or inurned means interred or inurned in a cemetery, crypt, mausoleum, columbarium, niche, or other similar formal location.  
(c)Report on capacity of Arlington National CemeteryNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committees on Veterans’ Affairs and the Committees on Armed Services of the House of Representatives and the Senate a report on the interment and inurnment capacity of Arlington National Cemetery, including— (1)the estimated date that the Secretary determines the cemetery will reach maximum interment and inurnment capacity; and  
(2)in light of the unique and iconic meaning of the cemetery to the United States, recommendations for legislative actions and nonlegislative options that the Secretary determines necessary to ensure that the maximum interment and inurnment capacity of the cemetery is not reached until well into the future, including such actions and options with respect to— (A)redefining eligibility criteria for interment and inurnment in the cemetery; and  
(B)considerations for additional expansion opportunities beyond the current boundaries of the cemetery.  592.Representation from members of the Armed Forces on boards, councils, and committees making recommendations relating to military personnel issues (a)In generalChapter 7 of title 10, United States Code, is amended by adding at the end the following new section: 
 
190.Representation on boards, councils, and committees making recommendations relating to military personnel issues 
(a)Representation requiredNotwithstanding any other provision of law, any board, council, or committee established under this chapter that is responsible for making any recommendation relating to any military personnel issue affecting enlisted members of the armed forces shall include representation on the board, council, or committee from enlisted members of the armed forces or retired enlisted members of the armed forces.  (b)Military personnel issuesFor purposes of this section, military personnel issues include issues relating to health care, retirement benefits, pay, direct and indirect compensation, and entitlements for members of the armed forces..  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   190. Representation on boards, councils, and committees making recommendations relating to military personnel issues..  593.Body mass index test (a)ReviewThe Secretary of Defense shall review— 
(1)the current body mass index test procedure used by the Armed Forces; and  (2)other methods to measure body fat with a more holistic health and wellness approach.  
(b)ElementsThe review under subsection (a) shall— (1)address nutrition counseling;  
(2)determine the best methods to be used by the Armed Forces to assess body fat percentages; and  (3)improve the accuracy of body fat measurements.  
594.Preseparation counseling regarding options for donating brain tissue at time of death for researchSection 1142(b)(11) of title 10, United States Code, is amended by inserting before the period at the end the following: , and information concerning options available to the member for registering at or following separation to donate brain tissue at time of the member’s death for research regarding traumatic brain injury and chronic traumatic encephalopathy.  595.Recognition of the expanded service opportunities available to female members of the Armed Forces and the long service of women in the Armed ForcesCongress— 
(1)honors women who have served, and who are currently serving, as members of the Armed Forces;  (2)commends female members of the Armed Forces who have sacrificed their lives in defense of the United States;  
(3)recognizes that female members of the Armed Forces are an integral and invaluable part of the Armed Forces;  (4)urges the Secretary of Defense to ensure that female members of the Armed Forces receive adequate, well-fitted equipment in order to ensure optimal safety and protection;  
(5)urges the Secretary of Defense to ensure that female members of the Armed Forces have access to adequate health services that fully address their specific medical needs;  (6)encourages the Secretary of Defense to develop new initiatives focused on recruiting and retaining more women in the officer corps; and  
(7)recognizes that the United States must continue to encourage and support female members of the Armed Forces as they fight for and defend the United States.  596.Sense of Congress regarding plight of male victims of military sexual trauma (a)FindingCongress finds that the plight of male victims of military sexual trauma remains in the shadows due a lack of social awareness on the issue of male victimization.  
(b)Sense of congressIt is the sense of Congress that the Secretary of Defense should— (1)enhance victims’ access to intensive medical and mental health treatment for military sexual trauma treatment;  
(2)look for opportunities to utilize male survivors of sexual assault as presenters during annual Sexual Assault Preventions and Response training; and  (3)ensure Department of Defense medical and mental health providers are adequately trained to meet the needs of male survivors of military sexual trauma.  
597.Sense of Congress regarding section 504 of title 10, United States Code, on existing authority of the Department of Defense to enlist individuals, not otherwise eligible for enlistment, whose enlistment is vital to the national interestIt is the sense of Congress that a statute currently exists, specifically paragraph (2) of section 504(b) of title 10, United States Code, which states that the Secretary concerned may authorize the enlistment of a person not described in paragraph (1) [of that section] if the Secretary determines that such enlistment is vital to the national interest.  598.Protection of Second Amendment Rights of Military Families (a)Short titleThis section may be cited as the Protect Our Military Families’ 2nd Amendment Rights Act.  
(b)Residency of spouses of members of the armed forces to be determined on the same basis as the residency of such members for purposes of Federal firearms lawsSection 921(b) of title 18, United States Code, is amended to read as follows:  (b)For purposes of this chapter: 
(1)A member of the Armed Forces on active duty and the spouse of such a member are residents of the State in which the permanent duty station of the member is located.  (2)The spouse of such a member may satisfy the identification document requirements of this chapter by presenting— 
(A)the military identification card issued to the spouse; and  (B)the official Permanent Change of Station Orders annotating the spouse as being authorized for collocation, or an official letter from the commanding officer of the member verifying that the member and the spouse are collocated at the permanent duty station of the member..  
(c)Effective dateThe amendment made by subsection (b) shall apply to conduct engaged in after the 6-month period that begins with the date of the enactment of this Act.  599.Pilot program on advanced technology for alcohol abuse prevention (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall establish a pilot program to demonstrate the feasibility of using portable, disposable alcohol breathalyzers and a cloud based server platform to collect data and monitor the progress of alcohol abuse prevention programs through the use of digital applications.  
(b)ElementsIn carrying out the pilot program under subsection (a), the Secretary shall— (1)select at least three locations at which to carry out the program, including at least one military service initial training location;  
(2)at each location selected under paragraph (1), include at least one active duty unit with no less than 300 personnel and one reserve unit with no less than 300 personnel; and  (3)offer participation in the pilot program on a voluntary basis.  
(c)DurationThe pilot program under subsection (a) shall be operational for a minimum of 6 months and shall terminate not later than September 30, 2018.  (d)Reports requiredThe Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives— 
(1)not later than 120 days after the date of the implementation of the pilot program under subsection (a), a report on the implementation of the program; and  (2)not later than one year after the date of the implementation of the program, a report on the program, including findings and recommendations of the Secretary with respect to the benefits of using advanced technology as part of alcohol abuse prevention efforts within the military services.  
(e)FundingThe Secretary of Defense may carry out the pilot program under subsection (a) using amounts authorized to be appropriated for Alcohol Abuse Prevention Programs as specified in the funding tables in division D.  599A.Report on availability of college credit for skills acquired during military service (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of Veterans Affairs, Education, and Labor, shall submit to Congress a report on the transfer of skills into equivalent college credits or technical certifications for members of the Armed Forces leaving the military. Such report shall describe each the following: 
(1)Each skill that may be acquired during military service that is eligible for transfer into an equivalent college credit or technical certification.  (2)The academic level of the equivalent college credit or technical certification for which each such skill is eligible.  
(3)Each academic institution that awards an equivalent college credit or technical certification for such skills, including— (A)whether each such academic institution is public or private and whether such institution is for profit; and  
(B)the number of veterans that applied to such academic institutions who were able to receive equivalent college credits or technical certifications in the last fiscal year, and the academic level of the credits or certifications.  (4)The number of members of the Armed Forces who left the military in the last fiscal year and the number of those individuals who met with an academic or technical training advisor as part of their participation in the Transition Assistance Program.  
599B.Atomic veterans service medal 
(a)Service medal requiredThe Secretary of Defense shall design and produce a military service medal, to be known as the Atomic Veterans Service Medal, to honor retired and former members of the Armed Forces who are radiation-exposed veterans (as such term is defined in section 1112(c)(3) of title 38, United States Code).  (b)Distribution of medal (1)Issuance to retired and former membersAt the request of a radiation-exposed veteran, the Secretary of Defense shall issue the Atomic Veterans Service Medal to the veteran.  
(2)Issuance to next-of-kinIn the case of a radiation-exposed veteran who is deceased, the Secretary may provide for issuance of the Atomic Veterans Service Medal to the next-of-kin of the person.  (3)ApplicationThe Secretary shall prepare and disseminate as appropriate an application by which radiation-exposed veterans and their next-of-kin may apply to receive the Atomic Veterans Service Medal.  
599C.Report on extending protections for student loans for active duty borrowers 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Education, shall submit to the appropriate congressional committees a report detailing the information, assistance, and efforts to support and inform active duty members of the Armed Forces with respect to the rights and resources available under the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.) regarding student loans. The report shall include, at a minimum, the following: (1)A description of the coordination and information sharing between the Secretary of Defense and the Secretary of Education regarding the eligibility of members, and requests by members, to apply the interest rate limitation under the Servicemembers Civil Relief Act with respect to existing Federal and private student loans.  
(2)The number of such members with student loans who elect to have the maximum interest rates set in accordance with such Act.  (3)The number of such members whose student loans have an interest rate that exceeds such maximum rate.  
(4)Methods by which the Secretary of Defense and the Secretary of Education can automate the process by which members with student loans elect to have the maximum interest rates set in accordance with such Act.  (5)A discussion of the effectiveness of such Act in providing protection to members of the Armed Forces with respect to student loans.  
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees.  
(2)The Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.  599D.Exclusion of certain reimbursements of medical expenses and other payments from determination of annual income with respect to pensions for veterans and surviving spouses and children of veterans (a)In generalSection 1503(a) of title 38, United States Code, is amended— 
(1)by redesignating paragraphs (6) through (12) as paragraphs (7) through (13), respectively; and  (2)by inserting after paragraph (5) the following new paragraph (6): 
 
(6)payments regarding reimbursements of any kind (including insurance settlement payments) for medical expenses resulting from any accident, theft, loss, or casualty loss (as defined by the Secretary), but the amount excluded under this clause shall not exceed the costs of medical care provided to the victim of the accident, theft, loss, or casualty loss..  (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act.  
599E.Sense of Congress on desirability of service-wide adoption of Gold Star Installation Access CardIt is the sense of Congress that the Secretary of each military department and the Secretary of the Department in which the Coast Guard is operating should— (1)provide for the issuance of a Gold Star Installation Access Card to Gold Star family members who are the survivors of deceased members of the Armed Forces in order to expedite the ability of a Gold Star family member to gain unescorted access to military installations for the purpose of obtaining the on-base services and benefits for which the Gold Star family member is entitled or eligible;  
(2)work jointly to ensure that a Gold Star Installation Access Card issued to a Gold Star family member by one Armed Force is accepted for access to military installations of another Armed Force; and  (3)in developing, issuing, and accepting the Gold Star Installation Access Card— 
(A)prevent fraud in the procurement or use of the Gold Star Installation Access Card;  (B)limit installation access to those areas that provide the services and benefits for which the Gold Star family member is entitled or eligible; and  
(C)ensure that the availability and use of the Gold Star Installation Access Card does not adversely affect military installation security.  599F.Servicemembers’ Group Life InsuranceSection 1967(f)(4) of title 38, United States Code, is amended by striking the second sentence.  
599G.Extension of suicide prevention and resilience programSection 10219(g) of title 10, United States Code, is amended by striking October 1, 2017 and inserting October 1, 2018.  VICompensation and Other Personnel Benefits APay and Allowances 601.Annual adjustment of monthly basic payThe adjustment in the rates of monthly basic pay required by subsection (a) of section 1009 of title 37, United States Code, to be made on January 1, 2017, shall take effect, notwithstanding any determination made by the President under subsection (e) of such section with respect to an alternative pay adjustment to be made on such date.  
602.Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstancesSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2016 and inserting December 31, 2017.  603.Prohibition on per diem allowance reductions based on the duration of temporary duty assignment or civilian travel (a)MembersSection 474(d)(3) of title 37, United States Code, is amended by adding at the end the following new sentence: The Secretary of a military department shall not alter the amount of the per diem allowance, or the maximum amount of reimbursement, for a locality based on the duration of the temporary duty assignment in the locality of a member of the armed forces under the jurisdiction of the Secretary..  
(b)Civilian employeesSection 5702(a)(2) of title 5, United States Code, is amended by adding at the end the following new sentence: The Secretary of Defense shall not alter the amount of the per diem allowance, or the maximum amount of reimbursement, for a locality based on the duration of the travel in the locality of an employee of the Department..  (c)Repeal of policy and regulationsThe policy, and any regulations issued pursuant to such policy, implemented by the Secretary of Defense on November 1, 2014, with respect to reductions in per diem allowances based on duration of temporary duty assignment or civilian travel shall have no force or effect.  
BBonuses and Special and Incentive Pays 
611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017: (1)Section 308b(g), relating to Selected Reserve reenlistment bonus.  
(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus.  (3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units.  
(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service.  (5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service.  
(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service.  (7)Section 478a(e), relating to reimbursement of travel expenses for inactive-duty training outside of normal commuting distance.  
(8)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service.  612.One-year extension of certain bonus and special pay authorities for health care professionals (a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program.  (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.  
(b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017: (1)Section 302c-1(f), relating to accession and retention bonuses for psychologists.  
(2)Section 302d(a)(1), relating to accession bonus for registered nurses.  (3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists.  
(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties.  (5)Section 302h(a)(1), relating to accession bonus for dental officers.  
(6)Section 302j(a), relating to accession bonus for pharmacy officers.  (7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties.  
(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties.  613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017: 
(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service.  (2)Section 312b(c), relating to nuclear career accession bonus.  
(3)Section 312c(d), relating to nuclear career annual incentive bonus.  614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017: 
(1)Section 331(h), relating to general bonus authority for enlisted members.  (2)Section 332(g), relating to general bonus authority for officers.  
(3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers.  (4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers.  
(5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions.  (6)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers' Training Corps.  
(7)Section 351(h), relating to hazardous duty pay.  (8)Section 352(g), relating to assignment pay or special duty pay.  
(9)Section 353(i), relating to skill incentive pay or proficiency bonus.  (10)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.  
615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017: (1)Section 301b(a), relating to aviation officer retention bonus.  
(2)Section 307a(g), relating to assignment incentive pay.  (3)Section 308(g), relating to reenlistment bonus for active members.  
(4)Section 309(e), relating to enlistment bonus.  (5)Section 316a(g), relating to incentive pay for members of precommissioning programs pursuing foreign language proficiency.  
(6)Section 324(g), relating to accession bonus for new officers in critical skills.  (7)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage.  
(8)Section 327(h), relating to incentive bonus for transfer between Armed Forces.  (9)Section 330(f), relating to accession bonus for officer candidates.  
616.Increase in maximum amount of aviation special pays for flying dutySection 334(c)(1) of title 37, United States Code, is amended by striking subparagraphs (A) and (B) and inserting the following new subparagraphs:  (A)aviation incentive pay under subsection (a) shall be paid at a monthly rate not to exceed $1,000 per month; and  
(B)an aviation bonus under subsection (b) may not exceed $60,000 for each 12-month period of obligated service agreed to under subsection (d)..  617.Conforming amendment to consolidation of special pay, incentive pay, and bonus authoritiesSection 332(c)(1)(B) of title 37, United States Code, is amended by striking $12,000 and inserting $20,000.  
618.Technical and clerical amendments relating to 2008 consolidation of certain special pay authorities 
(a)Family care plansSection 586 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 991 note) is amended by inserting or 351 after section 310.  (b)Dependents’ medical careSection 1079(g)(1) of title 10, United States Code, is amended by inserting or 351 after section 310.  
(c)Retention on active duty during disability evaluation processSection 1218(d)(1) of title 10, United States Code, is amended by inserting or 351 after section 310.  (d)Storage spaceSection 362(1) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2825 note) is amended by inserting , or paragraph (1) or (3) of section 351(a), after section 310.  
(e)Student assistance programsSections 455(o)(3)(B) and 465(a)(2)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(o)(3)(B), 1087ee(a)(2)(D)) are amended by inserting or paragraph (1) or (3) of section 351(a). after section 310.  (f)Armed forces retirement homeSection 1512(a)(3)(A) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 412(a)(3)(A)) is amended by inserting or 351 after section 310.  
(g)Veterans of foreign wars membershipSection 230103(3) of title 36, United States Code, is amended by inserting or 351 after section 310.  (h)Military pay and allowancesTitle 37, United States Code, is amended— 
(1)in section 212(a), by inserting , or paragraph (1) or (3) of section 351(a), after section 310;  (2)in section 402a(b)(3)(B), by inserting or 351 after section 310;  
(3)in section 481a(a), by inserting or 351 after section 310;  (4)in section 907(d)(1)(H), by inserting or 351 after section 310; and  
(5)in section 910(b)(2)(B), by inserting , or paragraph (1) or (3) of section 351(a), after section 310.  (i)Exclusions from income for purpose of supplemental security incomeSection 1612(b)(20) of the Social Security Act (42 U.S.C. 1382a(b)(20)) is amended by inserting , or paragraph (1) or (3) of section 351(a), after section 310.  
(j)Exclusions from income for purpose of head start programSection 645(a)(3)(B)(i) of the Head Start Act (42 U.S.C. 9840(a)(3)(B)(i)) is amended by inserting or 351 after section 310.  (k)Exclusions from gross income for federal income tax purposesSection 112(c)(5)(B) of the Internal Revenue Code of 1986 is amended by inserting , or paragraph (1) or (3) of section 351(a), after section 310.  
619.Combat-related special compensation coordinating amendmentSubparagraph (B) of section 1413a(b)(3) of title 10, United States Code, is amended by striking the amount equal to and all that follows through creditable service multiplied and inserting the following: the amount equal to the retired pay multiplier determined for the member under section 1409 of this title multiplied.  CDisability, Retired Pay, and Survivor Benefits 621.Separation determinations for members participating in Thrift Savings PlanThe amendment to be made by section 632(c)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 847) shall not take effect.  
622.Continuation pay for full Thrift Savings Plan members who have completed 8 to 12 years of service 
(a)Continuation paySection 356 of title 37, United States Code, which shall take effect on January 1, 2018, pursuant to section 635 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 851), is amended— (1)in the heading, by striking 12 years and inserting 8 to 12 years;  
(2)in subsection (a)— (A)by striking paragraph (1) and inserting the following: 
 
(1)has completed not less than 8 and not more than 12 years of service in a uniformed service; and; and  (B)in paragraph (2), by striking an additional 4 years and inserting not less than 3 additional years;  
(3)by amending subsection (b) to read as follows:  (b)Payment amountThe Secretary concerned shall determine the payment amount under this section as a multiple of a full TSP member’s monthly basic pay but shall not be less than 2.5 times the member’s monthly basic pay. The maximum amount the Secretary concerned may pay the member under this section is— 
(1)in the case of a member of a regular component or in a reserve component if the member is performing active Guard and Reserve duty (as defined in section 101(d)(6) of title 10), 13 times the amount of the monthly basic pay payable to the member for the month during which the agreement under subsection (a)(2) is entered into; and  (2)in the case of any member not covered by paragraph (1), 6 times the amount of monthly basic pay to which the member would be entitled for the month during which the agreement under subsection (a)(2) is entered into if the member were serving on active duty at the time the agreement is entered into.; and  
(4)by amending subsection (d) to read as follows:  (d)Timing of paymentThe Secretary concerned shall pay continuation pay under subsection (a) to a full TSP member when the member has completed not less than 8 and not more than 12 years of service in a uniformed service..  
(b)Clerical amendmentThe item relating to section 356 in the table of sections at the beginning of chapter 5 of title 37, United States Code, which shall take effect on January 1, 2018, pursuant to section 635 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 851), is amended by striking 12 years and inserting 8 to 12 years.  623.Special survivor indemnity allowance (a)Payment amount per fiscal yearParagraph (2)(I) of section 1450(m) of title 10, United States Code, is amended by striking fiscal year 2017 and inserting each of fiscal years 2017 and 2018.  
(b)DurationParagraph (6) of such section is amended— (1)by striking September 30, 2017 and inserting September 30, 2018; and  
(2)by striking October 1, 2017 both places it appears and inserting October 1, 2018.  (c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the dependency and indemnity compensation offset under sections 1450(c) of title 10, United States Code. The report shall include the following: 
(1)The total number of individuals affected by such offset.  (2)Of the number of individuals covered under paragraph (1), the number who are covered by section 1448(d) of title 10, United States Code, listed by the rank of the deceased member and the current age of the individual.  
(3)Of the number of individuals under paragraph (1), the number who are not covered by section 1448(d) of title 10, United States Code, listed by the rank of the deceased member and the current age of the individual.  (4)The average amount of money that is affected by such offset, including the average amounts with respect to— 
(A)individuals described in paragraph (2); and  (B)individuals described in paragraph (3).  
(5)The number of recipients for the special survivor indemnity allowance under section 1450(m) of title 10, United States Code.  624.Equal benefits under Survivor Benefit Plan for survivors of reserve component members who die in the line of duty during inactive-duty training (a)Treatment of inactive-Duty training in same manner as active dutySection 1451(c)(1)(A) of title 10, United States Code, is amended— 
(1)in clause (i)— (A)by inserting or 1448(f) after section 1448(d); and  
(B)by inserting or (iii) after clause (ii); and  (2)in clause (iii)— 
(A)by striking section 1448(f) of this title and inserting section 1448(f)(1)(A) of this title by reason of the death of a member or former member not in line of duty; and  (B)by striking active service and inserting service.  
(b)Consistent treatment of dependent childrenParagraph (2) of section 1448(f) of title 10, United States Code, is amended to read as follows:  (2)Dependent children annuity (A)Annuity when no eligible surviving spouseIn the case of a person described in paragraph (1), the Secretary concerned shall pay an annuity under this subchapter to the dependent children of that person under section 1450(a)(2) of this title as applicable.  
(B)Optional annuity when there is an eligible surviving spouseThe Secretary may pay an annuity under this subchapter to the dependent children of a person described in paragraph (1) under section 1450(a)(3) of this title, if applicable, instead of paying an annuity to the surviving spouse under paragraph (1), if the Secretary concerned, in consultation with the surviving spouse, determines it appropriate to provide an annuity for the dependent children under this paragraph instead of an annuity for the surviving spouse under paragraph (1)..  (c)Deemed electionsSection 1448(f) of title 10, United States Code, is further amended by adding at the end the following new paragraph: 
 
(5)Deemed election to provide an annuity for dependentParagraph (6) of subsection (d) shall apply in the case of a member described in paragraph (1) who dies after November 23, 2003, when no other annuity is payable on behalf of the member under this subchapter..  (d)Availability of special survivor indemnity allowanceSection 1450(m)(1)(B) of title 10, United States Code, is amended by inserting or (f) after subsection (d).  
(e)Application of amendments 
(1)PaymentNo annuity benefit under subchapter II of chapter 73 of title 10, United States Code, shall accrue to any person by reason of the amendments made by this section for any period before the date of the enactment of this Act.  (2)ElectionsFor any death that occurred before the date of the enactment of this Act with respect to which an annuity under such subchapter is being paid (or could be paid) to a surviving spouse, the Secretary concerned may, within six months of that date and in consultation with the surviving spouse, determine it appropriate to provide an annuity for the dependent children of the decedent under paragraph 1448(f)(2)(B) of title 10, as added by subsection (b)(1), instead of an annuity for the surviving spouse. Any such determination and resulting change in beneficiary shall be effective as of the first day of the first month following the date of the determination.  
625.Use of member’s current pay grade and years of service, rather than final retirement pay grade and years of service, in a division of property involving disposable retired pay 
(a)Use of current pay grade requiredSection 1408(a)(4) of title 10, United States Code, is amended in the matter preceding subparagraph (A) by inserting after member is entitled the following: (to be determined using the member’s pay grade and years of service at the time of the court order, rather than the member’s pay grade and years of service at the time of retirement, unless the same).  (b)Application of amendmentThe amendment made by subsection (a) shall apply with respect to any division of property as part of a final decree of divorce, dissolution, annulment, or legal separation involving a member of the Armed Forces to which section 1408 of title 10, United States Code, applies that becomes final after the date of the enactment of this Act.  
DCommissary and Nonappropriated Fund Instrumentality Benefits and Operations 
631.Protection and enhancement of access to and savings at commissaries and exchanges 
(a)Optimization strategySection 2481(c) of title 10, United States Code, is amended by adding at the end the following paragraph:  (3) (A)The Secretary of Defense shall develop and implement a comprehensive strategy to optimize management practices across the defense commissary system and the exchange system that reduce reliance of those systems on appropriated funding without reducing benefits to the patrons of those systems or the revenue generated by nonappropriated fund entities or instrumentalities of the Department of Defense for the morale, welfare, and recreation of members of the armed forces.  
(B)The Secretary shall ensure that savings generated due to such optimization practices are shared by the defense commissary system and the exchange system through contracts or agreements that appropriately reflect the participation of the systems in the development and implementation of such practices.  (C)If the Secretary determines that the reduced reliance on appropriated funding pursuant to subparagraph (A) is insufficient to maintain the benefits to the patrons of the defense commissary system, and if the Secretary converts the defense commissary system to a nonappropriated fund entity or instrumentality pursuant to paragraph (1) of section 2484(j) of this title, the Secretary shall transfer appropriated funds pursuant to paragraph (2) of such section to ensure the maintenance of such benefits.  
(4)On not less than a quarterly basis, the Secretary shall provide to the congressional defense committees a briefing on the defense commissary system, including— (A)an assessment of the savings the system provides patrons;  
(B)the status of implementing section 2484(i) of this title;  (C)the status of implementing section 2484(j), including whether the system requires any appropriated funds pursuant to paragraph (2) of such section;  
(D)the status of carrying out a program for such system to sell private label merchandise; and  (E)any other matters the Secretary considers appropriate..  
(b)Authorization to supplement appropriations through business optimizationSection 2483(c) of such title is amended by adding at the end the following new sentence: Such appropriated amounts may also be supplemented with additional funds derived from improved management practices implemented pursuant to sections 2481(c)(3) and 2487(c) of this title and the variable pricing program implemented pursuant to section 2484(i) of this title..  (c)Variable pricing pilot programSection 2484 of such title is amended by adding at the end the following new subsections: 
 
(i)Variable pricing program 
(1)Notwithstanding subsection (e), and subject to subsection (k), the Secretary may establish a variable pricing program pursuant to which prices may be established in response to market conditions and customer demand, in accordance with the requirements of this subsection. Notwithstanding the amount of the uniform surcharge assessed in subsection (d), the Secretary may provide for an alternative surcharge of not more than five percent of sales proceeds under such variable pricing program to be made available for the purposes specified in subsection (h).  (2)Subject to subsection (k), before establishing a variable pricing program under this subsection, the Secretary shall establish the following: 
(A)Specific, measurable benchmarks for success in the provision of high quality grocery merchandise, discount savings to patrons, and levels of customer satisfaction while achieving savings for the Department of Defense.  (B)A baseline of overall savings to patrons achieved by commissary stores prior to the initiation of the variable pricing program, based on a comparison of prices charged by those stores on a regional basis with prices charged by relevant local competitors for a representative market basket of goods.  
(3)The Secretary shall ensure that the defense commissary system implements the variable pricing program by conducting price comparisons using the methodology established for paragraph (2)(B) and adjusting pricing as necessary to ensure that pricing in the variable pricing program achieves overall savings to patrons that are consistent with the baseline savings established for the relevant region pursuant to such paragraph.  (j)Conversion to nonappropriated fund entity or instrumentality (1)Subject to subsection (k), if the Secretary determines that the variable pricing program has met the benchmarks for success established pursuant to paragraph (2)(A) of subsection (i) and the savings requirements established pursuant to paragraph (3) of such subsection over a period of at least six months, the Secretary may convert the defense commissary system to a nonappropriated fund entity or instrumentality, with operating expenses financed in whole or in part by receipts from the sale of products and the sale of services. Upon such conversion, appropriated funds shall be transferred to the defense commissary system only in accordance with paragraph (2) or section 2491 of this title. The requirements of section 2483 shall not apply to the defense commissary system operating as a nonappropriated fund entity or instrumentality.  
(2)If the Secretary determines that the defense commissary system operating as a nonappropriated fund entity or instrumentality is likely to incur a loss in any fiscal year as a result of compliance with the savings requirement established in subsection (i), the Secretary shall authorize a transfer of appropriated funds available for such purpose to the commissary system in an amount sufficient to offset the anticipated loss. Any funds so transferred shall be considered to be nonappropriated funds for such purpose.  (3) (A)The Secretary of Defense may identify positions of employees in the defense commissary system who are paid with appropriated funds whose status may be converted to the status of an employee of a nonappropriated fund entity or instrumentality.  
(B)The status and conversion of employees in a position identified by the Secretary under subparagraph (A) shall be addressed as provided in section 2491(c) for employees in morale, welfare, and recreation programs, including with respect to requiring the consent of such employee to be so converted.  (C)No individual who is an employee of the defense commissary system as of the date of the enactment of this subsection shall suffer any loss of or decrease in pay as a result of a conversion made under this paragraph.  
(k)Oversight required to ensure continued benefit to patrons 
(1)With respect to each action described in paragraph (2), the Secretary may not carry out such action until— (A)the Secretary provides to the congressional defense committees a briefing on such action, including a justification for such action; and  
(B)a period of 30 days has elapsed following such briefing.  (2)The actions described in this paragraph are the following: 
(A)Establishing the representative market basket of goods pursuant to subsection (i)(2)(B).  (B)Establishing the variable pricing program under subsection (i)(1).  
(C)Converting the defense commissary system to a nonappropriated fund entity or instrumentality under subsection (j)(1)..  (d)Establishment of common business practicesSection 2487 of such title is amended— 
(1)by redesignating subsection (c) as subsection (d); and  (2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Common business practices 
(1)Notwithstanding subsections (a) and (b), the Secretary of Defense may establish common business processes, practices, and systems— (A)to exploit synergies between the defense commissary system and the exchange system; and  
(B)to optimize the operations of the defense retail systems as a whole and the benefits provided by the commissaries and exchanges.  (2)The Secretary may authorize the defense commissary system and the exchange system to enter into contracts or other agreements— 
(A)for products and services that are shared by the defense commissary system and the exchange system; and  (B)for the acquisition of supplies, resale goods, and services on behalf of both the defense commissary system and the exchange system.  
(3)For the purpose of a contract or agreement authorized under paragraph (2), the Secretary may— (A)use funds appropriated pursuant to section 2483 of this title to reimburse a nonappropriated fund entity or instrumentality for the portion of the cost of a contract or agreement entered by the nonappropriated fund entity or instrumentality that is attributable to the defense commissary system; and  
(B)authorize the defense commissary system to accept reimbursement from a nonappropriated fund entity or instrumentality for the portion of the cost of a contract or agreement entered by the defense commissary system that is attributable to the nonappropriated fund entity or instrumentality..  (e)Authority for expert commercial adviceSection 2485 of such title is amended by adding at the end the following new subsection: 
 
(h)Expert commercial adviceThe Secretary of Defense may enter into a contract with an entity to obtain expert commercial advice, commercial assistance, or other similar services not otherwise carried out by the Defense Commissary Agency, to implement section 2481(c), subsections (i) and (j) of section 2484, and section 2487(c) of this title..  (f)Clarification of references to the exchange systemSection 2481(a) of title 10, United States Code, is amended by adding at the end the following new sentence: Any reference in this chapter to the exchange system shall be treated as referring to each separate administrative entity within the Department of Defense through which the Secretary of Defense has implemented the requirement under this subsection for a world-wide system of exchange stores..  
(g)Operation of defense commissary system as a nonappropriated fund entityIn the event that the defense commissary system is converted to a nonappropriated fund entity or instrumentality as authorized by section 2484(j)(1) of title 10, United States Code, as added by subsection (c) of this section, the Secretary may— (1)provide for the transfer of commissary assets, including inventory and available funds, to the nonappropriated fund entity or instrumentality; and  
(2)ensure that revenues accruing to the defense commissary system are appropriately credited to the nonappropriated fund entity or instrumentality.  (h)Conforming changeSection 2643(b) of such title is amended by adding at the end the following new sentence: Such appropriated funds may be supplemented with additional funds derived from improved management practices implemented pursuant to sections 2481(c)(3) and 2487(c) of this title..  
632.Acceptance of Military Star Card at commissaries 
(a)In generalThe Secretary of Defense shall ensure that— (1)commissary stores accept as payment the Military Star Card; and  
(2)any financial liability of the United States relating to such acceptance as payment be assumed by the Army and Air Force Exchange Service.  (b)Military Star Card definedIn this section, the term Military Star Card means a credit card administered under the Exchange Credit Program by the Army and Air Force Exchange Service.  
ETravel and Transportation Allowances and Other Matters 
641.Maximum reimbursement amount for travel expenses of members of the Reserves attending inactive duty training outside of normal commuting distancesSection 478a(c) of title 37, United States Code, is amended— (1)by striking The amount and inserting the following: (1) Except as provided by paragraph (2), the amount; and  
(2)by adding at the end the following new paragraph:  (2)The Secretary concerned may authorize, on a case-by-case basis, a higher reimbursement amount for a member under subsection (a) when the member— 
(A)resides— (i)in the same State as the training location; and  
(ii)outside of an urbanized area with a population of 50,000 or more, as determined by the Bureau of the Census; and  (B)is required to commute to a training location— 
(i)using an aircraft or boat on account of limited or nonexistent vehicular routes to the training location or other geographical challenges; or  (ii)from a permanent residence located more than 75 miles from the training location..  
642.Statute of limitations on Department of Defense recovery of amounts owed to the United States by members of the uniformed services, including retired and former membersSection 1007(c)(3) of title 37, United States Code, is amended by adding at the end the following new subparagraphs:  (C) (i)In accordance with clause (ii), if the indebtedness of a member of the uniformed services to the United States occurs, through no fault of the member, as a result of the overpayment of pay or allowances to the member or upon the settlement of the member’s accounts, the Secretary concerned may not recover the indebtedness from the member, including a retired or former member, using deductions from the pay of the member, deductions from retired or separation pay, or any other collection method unless recovery of the indebtedness commences before the end of the 10-year period beginning on the date on which the indebtedness was incurred.  
(ii)Clause (i) applies with respect to cases of indebtedness that incur on or after October 1, 2027.  (D) (i)Not later than January 1 of each of years 2017 through 2027, the Director of the Defense Finance and Accounting Service shall review all cases occurring during the 10-year period prior to the date of the review of indebtedness of a member of the uniformed services, including a retired or former member, to the United States in which— 
(I)the recovery of the indebtedness commenced after the end of the 10-year period beginning on the date on which the indebtedness was incurred; or  (II)the Director did not otherwise notify the member of such indebtedness during such 10-year period.  
(ii)The Director shall submit to the congressional defense committees and the Committees on Veterans’ Affairs of the House of Representatives and the Senate each review conducted under clause (i), including the amounts owed to the United States by the members included in such review..  VIIHealth Care Provisions AReform of TRICARE and military health system 701.TRICARE Preferred and other TRICARE reform (a)Establishment (1)TRICARE PreferredChapter 55 of title 10, United States Code, is amended by inserting after section 1074n the following new section: 
 
1075.TRICARE Preferred 
(a)Establishment 
(1)Not later than January 1, 2018, the Secretary of Defense shall establish a self-managed, preferred-provider network option under the TRICARE program. Such option shall be known as TRICARE Preferred.  (2)The Secretary shall establish TRICARE Preferred in all areas. Under TRICARE Preferred, eligible beneficiaries will not have restrictions on the freedom of choice of the beneficiary with respect to health care providers.  
(b)Enrollment eligibility 
(1)The beneficiary categories for purposes of eligibility to enroll in TRICARE Preferred and cost sharing requirements applicable to such category are as follows: (A)An active-duty family member category that consists of beneficiaries who are covered by section 1079 of this title (as dependents of active duty members).  
(B)A retired category that consists of beneficiaries covered by subsection (c) of section 1086 of this title, other than Medicare-eligible beneficiaries described in subsection (d)(2) of such section.  (C)A reserve and young adult category that consists of beneficiaries who are covered by— 
(i)section 1076d of this title;  (ii)section 1076e; or  
(iii)section 1110b.  (2)A covered beneficiary who elects to participate in TRICARE Preferred shall enroll in such option under section 1099 of this title.  
(c)Cost-sharing requirementsThe cost sharing requirements under TRICARE Preferred are as follows: (1)With respect to beneficiaries in the active-duty family member category or the retired category by reason of being a member or former member of the uniformed services who originally enlists or is appointed in the uniformed services on or after January 1, 2018, or by reason of being a dependent of such a member, the cost sharing requirements shall be calculated pursuant to subsection (d)(1).  
(2) 
(A)Except as provided by subsection (e), with respect to beneficiaries described in subparagraph (B) in the active-duty family member category or the retired category, the cost sharing requirements shall be calculated as if the beneficiary were enrolled in TRICARE Extra or TRICARE Standard as if TRICARE Extra or TRICARE Standard, as the case may be, were still being carried out by the Secretary.  (B)Beneficiaries described in this subparagraph are beneficiaries who are eligible to enroll in the TRICARE program by reason of being a member or former member of the uniformed services who originally enlists or is appointed in the uniformed services before January 1, 2018, or by reason of being a dependent of such a member.  
(3)With respect to beneficiaries in the reserve and young adult category, the cost sharing requirements shall be calculated pursuant to subsection (d)(1) as if the beneficiary were in the active-duty family member category or the retired category, as applicable, except that the premiums calculated pursuant to sections 1076d, 1076e, or 1110b of this title, as the case may be, shall apply instead of any enrollment fee required under this section.  (d)Cost-sharing amounts for certain beneficiaries (1)Beneficiaries described in subsection (c)(1) enrolled in TRICARE Preferred shall be subject to cost-sharing requirements in accordance with the amounts and percentages under the following table during calendar year 2018 and as such amounts are adjusted under paragraph (2) for subsequent years: 
 
 
TRICARE PreferredActive-Duty Family Member (Individual/Family)Retired (Individual/Family) 
 
Annual Enrollment $300 / $600$425 / $850 
Annual deductible $0$0 
Annual catastrophic cap$1,000$3,000 
Outpatient visit civilian network $15 primary care$25 primary care 
$25 specialty care $40 specialty care  
 
Out of network: 20%25% of out of network  
ER visit civilian network$40 network $60 network 
20% out of network  
Urgent care civilian network$20 network $40 network 
20% out of network25% out of network 
Ambulatory surgery civilian network$40 network$80 network 
20% out of network25% out of network 
Ambulance civilian network$15$25 
Durable medical equipment civilian network10%20% 
Inpatient visit civilian network$60 per network admission $125 per admission network 
 
20% out of network25% out of net work 
Inpatient skilled nursing/rehab civilian$20 per day network$50 per day network  
$50 per day out of network$300 per day or 20% of billed charges out of network  
(2)Each dollar amount expressed as a fixed dollar amount in the table set forth in paragraph (1), and the amounts determined under subsection (e), shall be annually indexed to the amount by which retired pay is increased under section 1401a of this title, rounded to the next lower multiple of $1. The remaining amount above such multiple of $1 shall be carried over to, and accumulated with, the amount of the increase for the subsequent year or years and made when the aggregate amount of increases carried over under this clause for a year is $1 or more.  (3)Enrollment fees, deductible amounts, and catastrophic caps under this section are on a calendar-year basis.  
(e)Exceptions to certain cost-sharing amounts for certain beneficiaries eligible prior to 2018 
(1)Subject to paragraph (3), and in accordance with subsection (d)(2), the Secretary shall establish an annual enrollment fee for beneficiaries described in subsection (c)(2)(B) in the retired category who enroll in TRICARE Preferred (other than such beneficiaries covered by paragraph (2)). Such enrollment fee shall be $100 for an individual and $200 for a family.  (2)The enrollment fee established pursuant to paragraph (1) for beneficiaries described in subsection (c)(2)(B) in the retired category shall not apply with respect to the following beneficiaries: 
(A)Retired members and the family members of such members covered by paragraph (1) of section 1086(c) of this title by reason of being retired under chapter 61 of this title or being a dependent of such a member.  (B)Survivors covered by paragraph (2) of such section 1086(c).  
(3)The Secretary may not establish an annual enrollment fee under paragraph (1) until 90 days has elapsed following the date on which the Comptroller General of the United States is required to submit the review under paragraph (4).  (4)Not later than February 1, 2020, the Comptroller General of the United States shall submit to the Committees on Armed Services of the House of Representatives and the Senate a review of the following: 
(A)Whether health care coverage for covered beneficiaries has changed since the enactment of this section.  (B)Whether covered beneficiaries are able to obtain appointments for health care according to the access standards established by the Secretary of Defense.  
(C)The percent of network providers that accept new patients under the TRICARE program.  (D)The satisfaction of beneficiaries under TRICARE Preferred.  
(f)Publication of measuresAs part of the administration of TRICARE Prime and TRICARE Preferred, the Secretary shall publish on a publically available Internet website of the Department of Defense data on all measures required by section 711 of the National Defense Authorization Act for Fiscal Year 2017. The published measures shall be updated not less frequently than quarterly.  (g)ConstructionNothing in this section may be construed as affecting the availability of TRICARE Prime and TRICARE for Life.  
(h)DefinitionsIn this section, terms active-duty family member category, retired category, and reserve and young adult category mean the respective categories of TRICARE Preferred enrollment described in subsection (b)..  (2)Clerical amendmentThe table of sections at the beginning of chapter 55 of title 10, United States Code, is amended by inserting after the item relating to section 1074n, the following new item: 
 
 
1075. TRICARE Preferred..  
(b)TRICARE Prime cost sharing 
(1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1075, as added by subsection (a), the following new section:  1075a.TRICARE Prime: cost sharing (a)Cost-sharing requirementsThe cost sharing requirements under TRICARE Prime are as follows: 
(1)There are no cost-sharing requirements for beneficiaries who are covered by section 1074(a) of this title.  (2)With respect to beneficiaries in the active-duty family member category or the retired category (as described in section 1075(b)(1) of this title) by reason of being a member or former member of the uniformed services who originally enlists or is appointed in the uniformed services on or after January 1, 2018, or by reason of being a dependent of such a member, the cost-sharing requirements shall be calculated pursuant to subsection (b)(1).  
(3) 
(A)With respect to beneficiaries described in subparagraph (B) in the active-duty family member category or the retired category (as described in section 1075(b)(1) of this title), the cost-sharing requirements shall be calculated in accordance with the other provisions of this chapter without regard to subsection (b).  (B)Beneficiaries described in this subparagraph are beneficiaries who are eligible to enroll in the TRICARE program by reason of being a member or former member of the uniformed services who originally enlists or is appointed in the uniformed services before January 1, 2018, or by reason of being a dependent of such a member.  
(b)Cost-sharing amounts 
(1)Beneficiaries described in subsection (a)(2) enrolled in TRICARE Prime shall be subject to cost-sharing requirements in accordance with the amounts and percentages under the following table during calendar year 2018 and as such amounts are adjusted under paragraph (2) for subsequent years:   TRICARE PrimeActive-Duty Family Member (Individual/Family)Retired (Individual/Family) 1: Deductibles and cost-sharing does apply to TRICARE Prime beneficiaries that seek care in the civilian network care through the point-of-service option (without a referral). Annual deductible is $300 individual and $600 family. Cost-sharing for covered inpatient and outpatient services are 50% of the TRICARE allowable charges.  Annual Enrollment$180 / $360 $325 / $650 Annual deductibleNo1No1 Annual catastrophic cap$1,000$3,000 per family Outpatient visit civilian network $0 with authorization$20 primary care $30 specialty care ER visit civilian network $0$50 network Urgent care civilian network$0$30 network  Ambulatory surgery civilian network $0 with authorization$60 network with authorization Ambulance civilian network$0 $20 Durable medical equipment civilian network $0 with authorization20% Inpatient visit civilian network$0 with authorization$100 network per admission with authorization Inpatient skilled nursing/rehab civilian$0 with authorization$30 per day network with authorization  (2)Each dollar amount expressed as a fixed dollar amount in the table set forth in paragraph (1) shall be annually indexed to the amount by which retired pay is increased under section 1401a of this title, rounded to the next lower multiple of $1. The remaining amount above such multiple of $1 shall be carried over to, and accumulated with, the amount of the increase for the subsequent year or years and made when the aggregate amount of increases carried over under this clause for a year is $1 or more.  
(3)Enrollment fees, deductible amounts, and catastrophic caps under this section are on a calendar-year basis..  (2)Clerical amendmentThe table of sections at the beginning of chapter 55 of title 10, United States Code, is amended by inserting after the item relating to section 1075, as added by subsection (a), the following new item: 
 
 
1075a. TRICARE Prime: cost sharing..  
(c)PortabilitySection 1073 of title 10, United States Code, is amended by adding at the end the following new subsection:  (c)Portability in programThe Secretary of Defense shall ensure that the enrollment status of covered beneficiaries is portable between or among TRICARE program regions of the United States and that effective procedures are in place for automatic electronic transfer of information between or among contractors responsible for administration in such regions and prompt communication with such beneficiaries. Each covered beneficiary enrolled in TRICARE Prime who has relocated the beneficiary’s primary residence to a new area in which enrollment in TRICARE Prime is available shall be able to obtain a new primary health care manager or provider within 10 days of the relocation and associated request for such manager or provider..  
(d)Termination of TRICARE Standard and TRICARE ExtraBeginning on January 1, 2018, the Secretary of Defense may not carry out TRICARE Standard and TRICARE Extra under the TRICARE program. The Secretary shall ensure that any individual who is covered under TRICARE Standard or TRICARE Extra as of December 31, 2017, enrolls in TRICARE Prime, TRICARE Preferred, or TRICARE for Life, as the case may be, as of January 1, 2018, for the individual to continue coverage under the TRICARE program.  (e)Implementation plan (1)In generalNot later than June 1, 2017, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate an implementation plan to improve access to health care for TRICARE beneficiaries pursuant to the amendments made by this section.  
(2)ElementsThe plan under paragraph (1) shall— (A)ensure that at least 85 percent of the beneficiary population under TRICARE Preferred is covered by the network by January 1, 2018;  
(B)establish access standards for appointments for health care;  (C)establish mechanisms for monitoring compliance with access standards;  
(D)establish health care provider-to-beneficiary ratios;  (E)monitor on a monthly basis complaints by beneficiaries with respect to network adequacy and the availability of health care providers;  
(F)establish requirements for mechanisms to monitor the responses to complaints by beneficiaries;  (G)mechanisms to evaluate the quality metrics of the network providers established under section 711;  
(H)any recommendations for legislative action the Secretary determines necessary to carry out the plan; and  (I)any other elements the Secretary determines appropriate.  
(f)GAO reviews 
(1)Implementation planNot later than December 1, 2017, the Comptroller General of the United States shall submit to the Committees on Armed Services of the House of Representatives and the Senate a review of the implementation plan of the Secretary under paragraph (1) of subsection (e), including an assessment of the adequacy of the plan in meeting the elements specified in paragraph (2) of such subsection.  (2)NetworkNot later than September 1, 2017, the Comptroller General shall submit to the Committees on Armed Services of the House of Representatives and the Senate a review of the network established under TRICARE Extra, including the following: 
(A)An identification of the percent of beneficiaries who are covered by the network.  (B)An assessment of the extent to which beneficiaries are able to obtain appointments under TRICARE extra.  
(C)The percent of network providers under TRICARE Extra that accept new patients under the TRICARE program.  (D)An assessment of the satisfaction of beneficiaries under TRICARE Extra.  
(g)DefinitionsIn this section: (1)The terms uniformed services, covered beneficiary, TRICARE Extra, TRICARE for Life, TRICARE Prime, and TRICARE Standard have the meaning given those terms in section 1072 of title 10, United States Code, as amended by subsection (h).  
(2)The term TRICARE Preferred means the self-managed, preferred-provider network option under the TRICARE program established by section 1075 of such title, as added by subsection (a).  (h)Conforming amendments (1)In generalTitle 10, United States Code, is amended as follows: 
(A)Section 1072 is amended— (i)by striking paragraph (7) and inserting the following: 
 
(7)The term TRICARE program means the various programs carried out by the Secretary of Defense under this chapter and any other provision of law providing for the furnishing of medical and dental care and health benefits to members and former members of the uniformed services and their dependents, including the following health plan options: (A)TRICARE Prime.  
(B)TRICARE Preferred.  (C)TRICARE for Life.; and  
(ii)by adding at the end the following new paragraphs:  (11)The term TRICARE Extra means the preferred provider option of the TRICARE program made available prior to January 1, 2018, under which TRICARE Standard beneficiaries may obtain discounts on cost-sharing as a result of using TRICARE network providers.  
(12)The term TRICARE Preferred the self-managed, preferred-provider network option under the TRICARE program established by section 1075 of this title.  (13)The term TRICARE for Life means the Medicare wraparound coverage option of the TRICARE program made available to the beneficiary by reason of section 1086(d) of this title.  
(14)The term TRICARE Prime means the managed care option of the TRICARE program.  (15)The term TRICARE Standard means the TRICARE program made available prior to January 1, 2018, covering— 
(A)medical care to which a dependent described in section 1076(a)(2) of this title is entitled; and  (B)health benefits contracted for under the authority of section 1079(a) of this title and subject to the same rates and conditions as apply to persons covered under that section..  
(B)Section 1076d is amended— (i)in subsection (d)(1), by inserting after coverage. the following: Such premium shall apply instead of any enrollment fees required under section 1075 of this section.; and  
(ii)in subsection (f), by striking paragraph (2) and inserting the following new paragraph:  (2)The term TRICARE Reserve Select means the TRICARE Preferred self-managed, preferred-provider network option under section 1075 made available to beneficiaries by reason of this section and in accordance with subsection (d)(1).; and  
(iii)by striking TRICARE Standard each place it appears (including in the heading of such section) and inserting TRICARE Reserve Select.  (C)Section 1076e is amended— 
(i)in subsection (d)(1), by inserting after coverage. the following: Such premium shall apply instead of any enrollment fees required under section 1075 of this section.; and  (ii)in subsection (f), by striking paragraph (2) and inserting the following new paragraph: 
 
(2)The term TRICARE Retired Reserve means the TRICARE Preferred self-managed, preferred-provider network option under section 1075 made available to beneficiaries by reason of this section and in accordance with subsection (d)(1).;  (iii)in subsection (b), by striking TRICARE Standard coverage at and inserting TRICARE coverage at; and  
(iv)by striking TRICARE Standard each place it appears (including in the heading of such section) and inserting TRICARE Retired Reserve.  (D)Section 1079a is amended— 
(i)in the section heading, by striking CHAMPUS and inserting TRICARE program; and  (ii)by striking the Civilian Health and Medical Program of the Uniformed Services and inserting the TRICARE program.  
(E)Section 1099(c) is amended by striking paragraph (2) and inserting the following new paragraph:  (2)A plan under the TRICARE program..  
(F)Section 1110b(c)(1) is amended by inserting after (b). the following: Such premium shall apply instead of any enrollment fees required under section 1075 of this section..  (2)Clerical amendmentsThe table of sections at the beginning of chapter 55 of title 10, United States Code, is further amended— 
(A)in the item relating to section 1076d, by striking TRICARE Standard and inserting TRICARE Reserve Select;  (B)in the item relating to section 1076e, by striking TRICARE Standard and inserting TRICARE Retired Reserve; and  
(C)in the item relating to section 1079a, by striking CHAMPUS and inserting TRICARE program.  (3)Conforming styleAny new language inserted or added to title 10, United States Code, by an amendment made by this subsection shall conform to the typeface and typestyle of the matter in which the language is so inserted or added.  
(i)ApplicationThe amendments made by this section shall apply with respect to the provision of health care under the TRICARE program beginning on January 1, 2018.  702.Reform of administration of the Defense Health Agency and military medical treatment facilities (a)Administration (1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1073b the following new section: 
 
1073c.Administration of Defense Health Agency and military medical treatment facilities 
(a)Administration of military medical treatment facilities 
(1)Beginning October 1, 2018, the Director of the Defense Health Agency shall be responsible for the administration of each military medical treatment facility, including with respect to— (A)budgetary matters;  
(B)information technology;  (C)health care administration and management;  
(D)administrative policy and procedure; and  (E)any other matters the Secretary of Defense determines appropriate.  
(2)The commander of each military medical treatment facility shall be responsible for— (A)ensuring the readiness of the members of the armed forces and civilian employees at such facility; and  
(B)furnishing the health care and medical treatment provided at such facility.  (3)The Secretary of Defense shall establish within the Defense Health Agency a professional staff serving in senior executive service positions to carry out this subsection. The Secretary may carry out this paragraph by appointing the positions specified in subsections (b) and (c).  
(b)DHA Assistant Director 
(1)The Secretary of Defense may establish in the Defense Health Agency an Assistant Director for Health Care Administration. If so established, the Assistant Director shall— (A)be a career appointee within the senior executive service of the Department; and  
(B)report directly to the Director of the Defense Health Agency.  (2)If established under paragraph (1), the Assistant Director shall be appointed from among individuals who have equivalent education and experience as a chief executive officer leading a large, civilian health care system.  
(3)If established under paragraph (1), the Assistant Director shall be responsible for the following: (A)Establishing priorities for health care administration and management.  
(B)Establishing policies and procedures for the provision of direct care at military medical treatment facilities.  (C)Establishing priorities for budgeting matters with respect to the provision of direct care at military medical treatment facilities.  
(D)Establishing policies and procedures for clinic management and operations at military medical treatment facilities.  (E)Establishing priorities for information technology at and between the military medical treatment facilities.  
(c)DHA Deputy Assistant Directors 
(1) 
(A)The Secretary of Defense may establish in the Defense Health Agency a Deputy Assistant Director for Information Operations.  (B)If established under subparagraph (A), the Deputy Assistant Director for Information Operations shall be responsible for management and execution of information technology operations at and between the military medical treatment facilities.  
(2) 
(A)The Secretary of Defense may establish in the Defense Health Agency a Deputy Assistant Director for Financial Operations.  (B)If established under subparagraph (A), the Deputy Assistant Director for Financial Operations shall be responsible for the management and execution of budgeting matters and financial management with respect to the provision of direct care at military medical treatment facilities.  
(3) 
(A)The Secretary of Defense may establish in the Defense Health Agency a Deputy Assistant Director for Health Care Operations.  (B)If established under subparagraph (A), the Deputy Assistant Director for Health Care Operations shall be responsible for the execution of health care administration and management in the military medical treatment facilities.  
(4) 
(A)The Secretary of Defense may establish in the Defense Health Agency a Deputy Assistant Director for Medical Affairs.  (B)If established under subparagraph (A), the Deputy Assistant Director for Medical Affairs shall be responsible for the management and leadership of clinical quality and process improvement, patient safety, infection control, graduate medical education, clinical integration, utilization review, risk management, patient experience, and civilian physician recruiting.  
(5)Each Deputy Assistant Director appointed under paragraphs (1) through (4) shall— (A)be a career appointee within the senior executive service of the Department; and  
(B)report directly to the Assistant Director for Health Care Administration.  (d)DHA Deputy Director (1)In addition to the other duties of the Joint Staff Surgeon, the Joint Staff Surgeon shall serve as the Deputy Director for Combat Support of the Defense Health Agency.  
(2)The responsibilities of the Deputy Director shall include the following: (A)Ensuring that the Defense Health Agency meets the operational needs of the commanders of the combatant commands.  
(B)Coordinating with the military departments to ensure that the staffing at the military medical treatment facilities support readiness requirements for members of the armed forces and health care personnel.  (C)Serving as the link between the commanders of the combatant commands and the Defense Health Agency.  
(e)AppointmentsIn carrying out subsection (a)(3), including with respect to establishing positions under subsections (b) and (c), the Secretary shall make appointments under such subsections— (1)by not later than October 1, 2018; and  
(2)by not increasing the number of full-time equivalent employees of the Defense Health Agency.  (f)DefinitionsIn this section: 
(1)The term career appointee has the meaning given that term in section 3132(a)(4) of title 5.  (2)The term Defense Health Agency means the Defense Agency established pursuant to Department of Defense Directive 5136.13, or such successor Defense Agency.  
(3)The term senior executive service has the meaning given that term in section 2101a of title 5..  (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1073b the following new item: 
 
 
1073c. Administration of Defense Health Agency and military medical treatment facilities..  
(b)Implementation plan 
(1)In generalThe Secretary of Defense shall develop a plan to implement section 1073c of title 10, United States Code, as added by subsection (a).  (2)ElementsThe plan developed under paragraph (1) shall include the following: 
(A)How the Secretary will carry out subsection (a) of such section 1073c.  (B)Efforts to minimize potentially duplicative activities carried out by the elements of the Defense Health Agency.  
(C)Efforts to maximize efficiencies in the activities carried out by the Defense Health Agency.  (D)How the Secretary will implement such section 1073 in a manner that does not increase the number of full-time equivalent employees of the headquarters activities of the military health system as of the date of the enactment of this Act.  
(c)Reports 
(1)Interim reportNot later than March 1, 2017, the Secretary shall submit to the congressional defense committees a report containing— (A)a preliminary draft of the plan developed under subsection (b)(1); and  
(B)any recommendations for legislative actions the Secretary determines necessary to carry out the plan.  (2)Final reportNot later than March 1, 2018, the Secretary shall submit to the congressional defense committees a report containing the final version of the plan developed under subsection (b)(1).  
(3)Comptroller General reviews 
(A)The Comptroller General of the United States shall submit to the congressional defense committees— (i)a review of the preliminary draft of the plan submitted under paragraph (1) by not later than September 1, 2017; and  
(ii)a review of the final version of the plan submitted under paragraph (2) by not later than September 1, 2018.  (B)Each review of the plan conducted under paragraph (A) shall determine whether the Secretary has addressed the required elements for the plan under subsection (b)(2).  
703.Military medical treatment facilities 
(a)Administration 
(1)In generalChapter 55 of title 10, United States Code, as amended by section 702, is further amended by inserting after section 1073c the following new section:  1073d.Military medical treatment facilities (a)In generalTo support the medical readiness of the armed forces and the readiness of medical personnel, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall maintain the military medical treatment facilities described in subsections (b), (c), and (d).  
(b)Medical centers 
(1)The Secretary of Defense shall maintain medical centers in areas with a large population of members of the armed forces and covered beneficiaries.  (2)Medical centers shall serve as referral facilities for members and covered beneficiaries who require comprehensive health care services that support medical readiness.  
(3)Medical centers shall consist of the following:  (A)Inpatient and outpatient tertiary care facilities that incorporate specialty and subspecialty care.  
(B)Graduate medical education programs.  (C)Residency training programs.  
(D)Level one or level two trauma care capabilities.  (c)Hospitals (1)The Secretary of Defense shall maintain hospitals in areas where civilian health care facilities are unable to support the health care needs of members of the armed forces and covered beneficiaries.  
(2)Hospitals shall provide— (A)inpatient and outpatient health services to maintain medical readiness; and  
(B)such other programs and functions as the Secretary determines appropriate.  (3)Hospitals shall consist of inpatient and outpatient care facilities with limited specialty care that the Secretary determines— 
(A)is cost effective; or  (B)is not available at civilian health care facilities in the area of the hospital.  
(d)Ambulatory care centers 
(1)The Secretary of Defense shall maintain ambulatory care centers in areas where civilian health care facilities are able to support the health care needs of members of the armed forces and covered beneficiaries.  (2)Ambulatory care centers shall provide the outpatient health services required to maintain medical readiness, including with respect to partnerships established pursuant to section 707 of the National Defense Authorization Act for Fiscal Year 2017.  
(3)Ambulatory care centers shall consist of outpatient care facilities with limited specialty care that the Secretary determines— (A)is cost effective; or  
(B)is not available at civilian health care facilities in the area of the ambulatory care center..  (2)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 702, is further amended by inserting after the item relating to section 1073c the following new item: 
 
 
1073d. Military medical treatment facilities..  
(b)Update of study 
(1)In generalThe Secretary of Defense, in collaboration with the Secretaries of the military departments, shall update the report described in paragraph (2) to address the restructuring or realignment of military medical treatment facilities pursuant to section 1073d of title 10, United States Code, as added by subsection (a), including with respect to any expansions or consolidations of such facilities.  (2)Report describedThe report described in this paragraph is the Military Health System Modernization Study dated May 29th, 2015, required by section 713(a)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3414).  
(3)SubmissionNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees the updated report under paragraph (1).  (c)Implementation plan (1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees an implementation plan to restructure or realign the military medical treatment facilities pursuant to section 1073d of title 10, United States Code, as added by subsection (a).  
(2)ElementsThe implementation plan under paragraph (1) shall include the following: (A)With respect to each military medical treatment facility— 
(i)whether the facility will be realigned or restructured under the plan;  (ii)whether the functions of such facility will be expanded or consolidated;  
(iii)the costs of such realignment or restructuring;  (iv)a description of any changes to the military and civilian personnel assigned to such facility as of the date of the plan;  
(v)a timeline for such realignment or restructuring; and  (vi)the justifications for such realignment or restructuring, including an assessment of the capacity of the civilian health care facilities located near such facility.  
(B)A description of the relocation of the graduate medical education programs and the residency programs.  704.Access to urgent care under TRICARE program (a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1077 the following new section: 
 
1077a.Access to military medical treatment facilities and other facilities 
(a)Urgent care 
(1)Beginning not later than one year after the date of the enactment of this section, the Secretary of Defense shall ensure that military medical treatment facilities, at locations the Secretary determines appropriate, provide urgent care services for members of the armed forces and covered beneficiaries until 11:00 p.m each day.  (2)With respect to areas in which a military medical treatment facility covered by paragraph (1) is not located, the Secretary shall ensure that members of the armed forces and covered beneficiaries may access urgent care clinics that are open during the hours specified in such paragraph through the health care provider network under the TRICARE program.  
(3)A covered beneficiary may access urgent care services without the need for preauthorization for such services.  (4)The Secretary shall— 
(A)publish information about changes in access to urgent care under the TRICARE program— (i)on the primary publicly available Internet website of the Department; and  
(ii)on the primary publicly available website of each military treatment facility; and  (B)ensure that such information is made available on the publically available Internet website of each current managed care contractor that has established a health care provider network under the TRICARE program.  
(b)Nurse advice lineThe Secretary shall ensure that the nurse advice line of the Department directs covered beneficiaries seeking access to care to the source of the most appropriate level of health care required to treat the medical conditions of the beneficiaries, including urgent care services described in subsection (a)..  (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1077 the following new item: 
 
 
1077a. Access to military medical treatment facilities and other facilities.  
705.Access to primary care clinics at military medical treatment facilities 
(a)In generalSection 1077a of title 10, United States Code, as added by section 704, is amended by adding at the end the following new subsection:  (c)Primary care clinics (1)The Secretary shall ensure that primary care clinics at military medical treatment facilities are available for members of the armed forces and covered beneficiaries between the hours determined appropriate under paragraph (2), including with respect to expanded hours described in subparagraph (B) of such paragraph.  
(2) 
(A)The Secretary shall determine the hours that each primary care clinic at a military medical treatment facility is available for members of the armed forces and covered beneficiaries based on— (i)the needs of the military treatment facility to meet the access standards under the TRICARE Prime program; and  
(ii)the primary care usage patterns of members and covered beneficiaries at such military medical treatment facility.  (B)The primary care clinic hours at a military medical treatment facility determined under subparagraph (A) shall include expanded hours beyond regular business hours during weekdays and the weekend if the Secretary determines under such subparagraph that sufficient demand exists at the military medical treatment facility for such expanded primary care clinic hours..  
(b)ImplementationThe Secretary of Defense shall implement subsection (c) of section 1077a of title 10, United States Code, as added by subsection (a), by not later than 180 days after the date of the enactment of this Act.  706.Incentives for value-based health under TRICARE program (a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1095g the following new section: 
 
1095h.TRICARE program: value-based health care 
(a)In generalThe Secretary of Defense may develop and implement value-based incentive programs as part of any contract awarded under this chapter for the provision of health care services to covered beneficiaries to encourage health care providers under the TRICARE program (including physicians, hospitals, and other persons and facilities involved in providing such health care services) to improve the following: (1)The quality of health care provided to covered beneficiaries under the TRICARE program.  
(2)The experience of covered beneficiaries in receiving health care under the TRICARE program.  (3)The health of covered beneficiaries.  
(b)Value-based incentive programs 
(1)In developing value-based incentive programs under subsection (a), the Secretary shall— (A)link payments to health care providers under the TRICARE program to improved performance with respect to quality, cost, and reducing the provision of inappropriate care;  
(B)consider the characteristics of the population of covered beneficiaries affected by the value-based incentive program;  (C)consider how the value-based incentive program would affect the receipt of health care under the TRICARE program by such covered beneficiaries;  
(D)establish or maintain an assurance that such covered beneficiaries will have timely access to health care during the operation of the value-based incentive program;  (E)ensure that such covered beneficiaries do not incur any additional costs by reason of the value-based incentive program; and  
(F)consider such other factors as the Secretary considers appropriate.  (2)With respect to a value-based incentive program developed and implemented under subsection (a), the Secretary shall ensure that— 
(A)the size, scope, and duration of the value-based incentive program is reasonable in relation to the purpose of the value-based incentive program; and  (B)the value-based incentive program relies on the core quality performance metrics pursuant to section 711 of the National Defense Authorization Act for Fiscal Year 2017.  
(c)Use of existing modelsIn developing a value-based incentive program under subsection (a), the Secretary may adapt a value-based incentive program conducted by a TRICARE managed care support contractor, the Centers for Medicare & Medicaid Services, or any other governmental or commercial health care program..  (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1095g the following new item: 
 
 
1095h. TRICARE program: value-based health care..  
(c)Briefings 
(1)Prior to certain contract modificationsNot later than 60 days before the date on which the Secretary of Defense modifies a contract awarded under chapter 55 of title 10, United States Code, to implement a value-based incentive program under section 1095h of such title, as added by subsection (a), the Secretary shall provide to the Committees on Armed Services of the House of Representatives and the Senate (and any other appropriate congressional committee upon request) a briefing on any implementation plan of the Secretary with respect to such a value-based incentive program.  (2)Annual briefingNot later than one year after the date of the enactment of this Act, and annually thereafter through 2022, the Secretary shall provide to the Committees on Armed Services of the House of Representatives and the Senate (and any other appropriate congressional committee upon request) a briefing on the quality performance metrics and expenditures relating to a value-based incentive program developed and implemented under section 1095h of title 10, United States Code, as added by subsection (a).  
(3)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— (A)the congressional defense committees; and  
(B)the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.  707.Improvements to military-civilian partnerships to increase access to health care and readiness (a)Partnership agreementsSubsection (a) of section 1096 of title 10, United States Code, is amended to read as follows: 
 
(a)Partnership agreementsThe Secretary of Defense may enter into a partnership agreement between facilities of the uniformed services and local or regional health care systems if the Secretary determines that such an agreement would— (1)result in the delivery of health care to which covered beneficiaries are entitled under this chapter— 
(A)in a more effective, efficient, or economical manner; and  (B)at a level of quality at least comparable to the quality of services beneficiaries would receive from a military medical treatment facility; or  
(2)provide members of the armed forces with additional training opportunities to maintain readiness requirements..  (b)In generalSuch section 1096 is further amended— 
(1)by redesignating subsections (c) and (d) as subsections (f) and (g), respectively; and  (2)by inserting after subsection (b) the following new subsections: 
 
(c)CriteriaIn entering into an agreement under subsection (a) between a facility of the uniformed services and a local or regional health care system, the Secretary shall— (1)identify and analyze— 
(A)the health care delivery options provided by the local or regional health care system; and  (B)the health care services provided by the facility;  
(2)assess— (A)how such agreement affects the delivery of health care at the facility and the readiness of the members of the uniformed services;  
(B)the viability of the agreement with respect to succeeding on a long-term basis in the local community of the facility; and  (C)the cost efficiency and effectiveness of the agreement; and  
(3)consult with— (A)the Secretary concerned;  
(B)representatives from such facility, including the leadership of the installation at which the facility is located, the leadership of the facility, and covered beneficiaries at such installation;  (C)the TRICARE managed care support contractor with responsibility for such facility;  
(D)officials of the Federal, State, and local governments, as appropriate; and  (E)representatives from the local or regional health care system.  
(d)Local consortiumThe Secretary shall ensure that an agreement entered into under subsection (a) between a facility of the uniformed services and a local or regional health care system is developed by a consortium representing the community of the facility and such health care system.  (e)Biennial evaluationThe Secretary of Defense shall evaluate each agreement entered into under subsection (a) on a biennial basis to— 
(1)assess whether the agreement provides increased access to health care for covered beneficiaries;  (2)assess the training opportunities to maintain readiness requirements provided pursuant to such agreement; and  
(3)determine whether such agreement should continue..  (c)Removal of reimbursement limit for licensing feesSubsection (g) of such section 1096, as redesignated by subsection (a), is amended by striking up to $500 of .  
708.Joint Trauma System 
(a)Plan 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate an implementation plan to establish a Joint Trauma System within the Defense Health Agency that promotes improved trauma care to members of the Armed Forces and other individuals who are eligible to be treated for trauma at a military medical treatment facility.  (2)ImplementationThe Secretary shall implement the plan under paragraph (1) after a 90-day period has elapsed following the date on which the Comptroller General of the United States is required to submit to the Committees on Armed Services of the House of Representatives and the Senate the review under subsection (c). In implementing such plan, the Secretary shall take into account any recommendation made by the Comptroller General under such review.  
(b)ElementsThe Joint Trauma System described in subsection (a)(1) shall include the following elements: (1)Serve as the reference body for all trauma care provided across the military health system.  
(2)Establish standards of care for trauma services provided at military medical treatment facilities.  (3)Coordinate the translation of research from the centers of excellence of the Department of Defense into standards of clinical trauma care.  
(4)Coordinate the incorporation of lessons learned from the trauma education and training partnerships pursuant to section 709 into clinical practice.  (c)ReviewNot later than 120 days after the date on which the Secretary submits to the Committees on Armed Services of the House of Representatives and the Senate the implementation plan under subsection (a)(1), the Comptroller General of the United States shall submit to such committees a review of such plan to determine if each element under subsection (b) is included in such plan.  
(d)Review of military trauma systemIn establishing a Joint Trauma System, the Secretary of Defense may seek to enter into an agreement with a non-governmental entity with subject matter experts to— (1)conduct a system-wide review of the military trauma system; and  
(2)make publicly available a report containing such review and recommendations to establish a comprehensive trauma system for the Armed Forces.  709.Joint Trauma Education and Training Directorate (a)EstablishmentThe Secretary of Defense shall establish a Joint Trauma Education and Training Directorate (in this section referred to as the Directorate) to ensure that the traumatologists of the Armed Forces maintain readiness and are able to be rapidly deployed for future armed conflicts. The Secretary shall carry out this section in collaboration with the Secretaries of the military departments.  
(b)DutiesThe duties of the Directorate are as follows: (1)To enter into and coordinate the partnerships under subsection (c).  
(2)To establish the goals of such partnerships necessary for trauma combat casualty care teams led by traumatologists to maintain professional competency in trauma care.  (3)To establish metrics for measuring the performance of such partnerships in achieving such goals.  
(4)To develop methods of data collection and analysis for carrying out paragraph (3).  (5)To communicate and coordinate lessons learned from such partnerships with the Joint Trauma System established under section 708.  
(c)Partnerships 
(1)In generalThe Secretary shall enter into partnerships with civilian academic medical centers and large metropolitan teaching hospitals that have level I civilian trauma centers.  (2)Trauma combat casualty care teamsUnder the partnerships entered into with civilian academic medical centers and large metropolitan teaching hospitals under paragraph (1), trauma combat casualty care teams of the Armed Forces led by traumatologists of the Armed Forces shall embed within the trauma centers of the medical centers and hospitals on an enduring basis.  
(3)SelectionThe Secretary shall select civilian academic medical centers and large metropolitan teaching hospitals to enter into partnerships under paragraph (1) based on patient volume, acuity, and other factors the Secretary determines necessary to ensure that the traumatologists of the Armed Forces and the associated clinical support teams have adequate and continuous exposure to critically injured patients.  (4)ConsiderationIn entering into partnerships under paragraph (1), the Secretary may consider the experiences and lessons learned by the military departments that have entered into memoranda of understanding with civilian medical centers for trauma care.  
(d)AnalysisThe Secretary of Defense shall conduct an analysis to determine the number of traumatologists of the Armed Forces, by specialty, that must be maintained within the Department of Defense to meet the requirements of the combatant commands.  (e)Implementation planNot later than July 1, 2017, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate an implementation plan for establishing the Joint Trauma Education and Training Directorate under subsection (a) and entering into partnerships under subsection (c).  
(f)Level I civilian trauma center definedIn this section, the term level I civilian trauma center means a comprehensive regional resource that is a tertiary care facility central to the trauma system and is capable of providing total care for every aspect of injury from prevention through rehabilitation.  710.Improvements to access to health care in military medical treatment facilities (a)First call resolution (1)In generalThe Secretary of Defense shall implement standard processes to ensure that, in the case of a beneficiary contacting a military medical treatment facility over the telephone for, at a minimum, scheduling an appointment, requesting a prescription drug refill, and other matters determined appropriate by the Secretary, the needs of the beneficiary are met during the first such telephone call.  
(2)MetricsThe Secretary shall— (A)develop metrics, collect data, and evaluate the performance of the processes implemented under paragraph (1); and  
(B)carry out satisfaction surveys to monitor the satisfaction of beneficiaries with such processes, including with respect to the satisfaction regarding access to appointments and patient care.  (b)Appointment scheduling (1)In generalThe Secretary shall implement standard processes to schedule beneficiaries for appointments at military medical treatment facilities.  
(2)ElementsThe standard processes implemented under paragraph (1) shall include the following: (A)Requiring clinics at military medical treatment facilities to allow a beneficiary to schedule an appointment for wellness visits or follow-up appointments during the six-month or longer period beginning on the date of the request for the appointment.  
(B)A process to remind a beneficiary of future appointments in a manner that the beneficiary prefers, which may include sending postcards to the beneficiary prior to appointments and making reminder telephone calls, emails, or cellular text messages to the beneficiary at specified intervals prior to appointments.  (c)Appointment supply and demand (1)ProductivityThe Secretary shall implement standards for the productivity of health care providers at military medical treatment facilities. In developing such standards, the Secretary shall consider civilian benchmarks for measuring the productivity of health care providers, the optimal number of appointments (patient contact hours) required to maintain access according to the standards developed by the Secretary, and readiness requirements.  
(2)Managing use of face-to-face appointmentsThe Secretary shall implement strategies for managing the use of face-to-face appointments at military medical treatment facilities. Such strategies may include— (A)maximizing the use of telehealth and virtual appointments for beneficiaries at the discretion of the health care provider and the beneficiary;  
(B)the implementation of remote patient monitoring of chronic conditions to improve outcomes and reduce the number of follow-up appointments for beneficiaries; and  (C)maximizing the use of secure messaging between health care providers and beneficiaries to improve the access of beneficiaries to health care and reduce the number of visits for health care needs.  
(d)ImplementationThe Secretary shall implement subsections (a), (b), and (c) by not later than February 1, 2017.  (e)BriefingNot later than March 1, 2017, the Secretary shall provide the Committees on Armed Services of the House of Representatives and the Senate a briefing on the implementation of subsections (a), (b), and (c).  
(f)Beneficiaries definedIn this section, the term beneficiaries means members of the Armed Forces and covered beneficiaries (as defined in section 1072(5) of title 10, United States Code).  711.Adoption of core quality performance metrics (a)Adoption (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall adopt the core quality performance metrics agreed upon by the Core Quality Measures Collaborative for use by the military health system and in contracts awarded to carry out the TRICARE program.  
(2)Core measuresThe core quality performance metrics described in paragraph (1) shall include the following sets: (A)Accountable care organizations, patient centered medical homes and primary care.  
(B)Cardiology.  (C)Gastroenterology.  
(D)HIV and hepatitis C.  (E)Medical oncology.  
(F)Obstetrics and gynecology.  (G)Orthopedics.  
(b)DefinitionsIn this section: (1)The term Core Quality Measures Collaborative means the collaboration between the Centers for Medicare & Medicaid Services, major health insurance companies, national physician organizations, and other entities to reach consensus on core performance measures reported by health care providers.  
(2)The term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.  712.Study on improving continuity of health care coverage for Reserve Components (a)StudyThe Secretary of Defense shall conduct a study of options for providing health care coverage that improves the continuity of health care provided to current and former members of the Selected Reserve of the Ready Reserve who are not— 
(1)serving on active duty;  (2)eligible for the Transitional Assistance Management Program under section 1145 of title 10, United States Code; or  
(3)eligible for the Federal Employees Health Benefit Program under chapter 89 of title 5.  (b)ElementsThe study under subsection (a) shall address the following: 
(1)Whether to allow current and former members of the Selected Reserve to participate in the Federal Employees Health Benefit Program under chapter 89 of title 5.  (2)Whether to pay a stipend to current and former members to continue coverage in a health plan obtained by the member.  
(3)Whether to allow current and former members to participate in the TRICARE program under section 1076d of title 10, United States Code.  (4)Whether to allow members of the National Guard assigned to Homeland Response Force Units mobilized for a State emergency pursuant to chapter 9 of title 32, United States Code, to remain eligible for the TRICARE program.  
(5)Any other options for providing health care coverage to current and former members of the Selected Reserve the Secretary considers appropriate.  (c)ConsultationIn carrying out the study under subsection (a), the Secretary shall consult with, and obtain the opinions of, current and former members of the Selected Reserve, including the leadership of the Selected Reserve.  
(d)Submission 
(1)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study under subsection (a).  (2)Matters includedThe report under paragraph (1) shall include the following: 
(A)A description of the health care coverage options addressed by the Secretary under subsection (b).  (B)Identification of such health care coverage option that the Secretary recommends as the best option.  
(C)The justifications for such recommended best option.  (D)The number and proportion of the current and former members of the Selected Reserve projected to participate in such recommended best option.  
(E)A determination of the appropriate cost sharing for such recommended best option with respect to the percentage contribution as a monthly premium for current members of the Selected Reserve.  (F)An estimate of the cost of implementing such recommended best option.  
(G)Any legislative language required to implement such recommended best option.  BOther health care benefits 721.Provision of hearing aids to dependents of retired membersSection 1077 of title 10, United States Code, is amended— 
(1)in subsection (a)(16), by striking A hearing aid and inserting Except as provided by subsection (g), a hearing aid; and  (2)by adding at the end the following new subsection: 
 
(g)In addition to the authority to provide a hearing aid under subsection (a)(16), hearing aids may be sold under this section to dependents of former members of the uniformed services at cost to the United States..  722.Extended TRICARE program coverage for certain members of the National Guard and dependents during certain disaster response duty (a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1076e the following new section: 
 
1076f.TRICARE program: extension of coverage for certain members of the National Guard and dependents during certain disaster response duty 
(a)Extended coverageDuring a period in which a member of the National Guard is performing disaster response duty, the member shall be treated as being on active duty for a period of more than 30 days for purposes of the eligibility of the member and dependents of the member for health care benefits under the TRICARE program if such period immediately follows a period in which the member served on full-time National Guard duty under section 502(f) of title 32, including pursuant to chapter 9 of such title, unless the Governor of the State (or, with respect to the District of Columbia, the mayor of the District of Columbia) determines that such extended eligibility is not in the best interest of the member or the State.  (b)Contribution by State (1)The Secretary may charge a State for the costs of providing coverage under the TRICARE program to members of the National Guard of the State and the dependents of the members pursuant to subsection (a). Such charges shall be paid from the funds of the State or from any other non-Federal funds.  
(2)Any amounts received by the Secretary under paragraph (1) shall be credited to the appropriation available for the Defense Health Program Account under section 1100 of this title, shall be merged with sums in such Account that are available for the fiscal year in which collected, and shall be available under subsection (b) of such section, including to carry out subsection (a) of this section.  (c)DefinitionsIn this section: 
(1)The term disaster response duty means duty performed by a member of the National Guard in State status pursuant to an emergency declaration by the Governor of the State (or, with respect to the District of Columbia, the mayor of the District of Columbia) in response to a disaster or in preparation for an imminent disaster.  (2)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States..  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1076e the following new item:   1076f. TRICARE program: extension of coverage for certain members of the National Guard and dependents during certain disaster response duty..  CHealth Care Administration 731.Prospective payment of funds necessary to provide medical care for the Coast Guard (a)In generalChapter 13 of title 14, United States Code, is amended by adding at the end the following: 
 
519.Prospective payment of funds necessary to provide medical care 
(a)Prospective payment requiredIn lieu of the reimbursement required under section 1085 of title 10, the Secretary of Homeland Security shall make a prospective payment to the Secretary of Defense of an amount that represents the actuarial valuation of treatment or care— (1)that the Department of Defense shall provide to members of the Coast Guard, former members of the Coast Guard, and dependents of such members and former members (other than former members and dependents of former members who are a Medicare-eligible beneficiary or for whom the payment for treatment or care is made from the Medicare-Eligible Retiree Health Care Fund) at facilities under the jurisdiction of the Department of Defense or a military department; and  
(2)for which a reimbursement would otherwise be made under section 1085.  (b)AmountThe amount of the prospective payment under subsection (a) shall be— 
(1)in the case of treatment or care to be provided to members of the Coast Guard and their dependents, derived from amounts appropriated for the operating expenses of the Coast Guard;  (2)in the case of treatment or care to be provided former members of the Coast Guard and their dependents, derived from amounts appropriated for retired pay;  
(3)determined under procedures established by the Secretary of Defense;  (4)paid during the fiscal year in which treatment or care is provided; and  
(5)subject to adjustment or reconciliation as the Secretaries determine appropriate during or promptly after such fiscal year in cases in which the prospective payment is determined excessive or insufficient based on the services actually provided.  (c)No prospective payment when service in NavyNo prospective payment shall be made under this section for any period during which the Coast Guard operates as a service in the Navy.  
(d)Relationship to TRICAREThis section shall not be construed to require a payment for, or the prospective payment of an amount that represents the value of, treatment or care provided under any TRICARE program..  (b)Clerical amendmentThe analysis for chapter 13 of title 14, United States Code, is amended by adding at the end the following: 
 
 
519. Prospective payment of funds necessary to provide medical care..  
(c)RepealSection 217 of the Coast Guard Authorization Act of 2016 (Public Law 114–120), as amended by section 3504, and the item relating to that section in the table of contents in section 2 of such Act, are repealed.  732.Requirement to review and monitor prescribing practices at military treatment facilities of pharmaceutical agents for treatment of post-traumatic stress (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)conduct a comprehensive review of the prescribing practices at military treatment facilities of pharmaceutical agents for the treatment of post-traumatic stress;  (2)implement a process or processes to monitor the prescribing practices at military treatment facilities of pharmaceutical agents that are discouraged from use under the VA/DOD Clinical Practice Guideline for Management of Post-Traumatic Stress; and  
(3)implement a plan to address any deviations from such guideline in prescribing practices of pharmaceutical agents for management of post-traumatic stress at such facilities.  (b)Pharmaceutical Agent DefinedIn this section, the term pharmaceutical agent has the meaning given that term in section 1074g(g) of title 10, United States Code.  
733.Use of mefloquine for malaria 
(a)MefloquineIn providing health care to members of the Armed Forces, the Secretary of Defense shall require— (1)that the use of mefloquine for the prophylaxis of malaria be limited to members with intolerance or contraindications to other chemoprophylaxis;  
(2)that mefloquine be prescribed by a licensed medical provider on an individual basis, and  (3)that members prescribed mefloquine for malaria prophylaxis be counseled by the medical provider about the potential side effects of the drug and be provided the Food and Drug Administration-required patient information handouts.  
(b)Process and review 
(1)ProcessNot later than 180 days after the date of the enactment of this Act, in providing health care to members of the Armed Forces, the Secretary shall develop a standardized process to document the screening for contraindications and patient education, including a prior authorization form, to be used by all medical providers prescribing mefloquine for malaria prophylaxis.  (2)Annual reviewThe Secretary shall conduct an annual review of each mefloquine prescription at all military medical treatment facilities to evaluate the documentation of the assessment for contraindications, justification for not using other chemoprophylaxis, and patient education for the safe use of mefloquine and its side effects.  
(c)Adverse health effects of mefloquineThe Secretary of Defense shall expand the missions of the Hearing Center of Excellence, the Vision Center of Excellence, the Defense Centers of Excellence for Psychological Health and Traumatic Brain Injury (including the Deployment Health Clinical Center), and the Center for Deployment Health Research to include, as appropriate, improving the clinical evaluation, diagnosis, management, and epidemiological study of adverse health effects among members of the Armed Forces following exposure to mefloquine.  734.Applied behavior analysis (a)Rates of reimbursement (1)In generalIn furnishing applied behavior analysis under the TRICARE program to individuals described in paragraph (2) during the period beginning on the date of the enactment of this Act, and ending on December 31, 2018, the Secretary of Defense shall ensure that the reimbursement rates for providers of applied behavior analysis are not less than the rates that were in effect on March 31, 2016.  
(2)Individuals describedIndividuals described in this paragraph are individuals who are covered beneficiaries (as defined in section 1072 of title 10, United States Code) by reason of being a member or former member of the Army, Navy, Air Force, or Marine Corps, including the reserve components thereof, or a dependent of such a member or former member.  (b)Analysis (1)In generalUpon the completion of the Department of Defense Comprehensive Autism Care Demonstration, the Assistant Secretary of Defense for Health Affairs shall conduct an analysis to— 
(A)use data gathered during the demonstration to set future reimbursement rates for providers of applied behavior analysis under the TRICARE program; and  (B)review comparative commercial insurance claims for purposes of setting such future rates, including by— 
(i)conducting an analysis of the comparative total of commercial insurance claims billed for applied behavior analysis; and  (ii)reviewing any covered beneficiary limitations on access to applied behavior analysis services at various military installations throughout the United States.  
(2)SubmissionThe Assistant Secretary shall submit to the congressional defense committees the analysis conducted under paragraph (1).  (c)Funding (1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 1405 for the Defense Health Program, as specified in the corresponding funding table in section 4501, for Private Sector Care is hereby increased by $32,000,000.  
(2)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 4301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for the Office of the Secretary of Defense (Line 300) is hereby reduced by $32,000,000.  (d)Sense of CongressIt is the sense of Congress that amounts should be appropriated for behavioral health treatment of TRICARE beneficiaries, including pursuant to this section, in a manner to ensure the appropriate and equitable access to such treatment by all such beneficiaries.  
DReports and Other Matters 
741.Mental health resources for members of the military services at high risk of suicide 
(a)In generalThe Secretary of Defense shall develop a methodology that identifies which members and units of the military services are at high risk of suicide.  (b)Mental Health Resources (1)High risk members of the military servicesThe Secretary of Defense shall use the results under subsection (c) to— 
(A)identify which units have a disproportionately high rate of suicide and suicide attempts; and  (B)provide additional preventative and treatment resources for mental health for members of the military services who were deployed with the units identified under subparagraph (A).  
(2)Preventative mental health careThe Secretary of Defense shall use the results under subsection (c) to— (A)identify the circumstances of deployments associated with increased vulnerability to suicide, including the length of deployment, the region and area of deployment, and the nature and extent to which there was contact with enemy forces; and  
(B)provide additional preventative mental health care to units who currently are, or will be, deployed under circumstances similar to those of subparagraph (A).  (3)High risk veteransThe Secretary of Veterans Affairs shall use the results under subsection (c) to provide outreach regarding the available preventative and treatment resources for mental health for enrolled veterans who were deployed with the units identified under this subsection.  
(c)MethodologyNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a methodology to assess the rate of suicide and suicide attempts of members of the military services of units that have been deployed in support of a contingency operation after September 11, 2001.  (d)ReportsNot later than September 30, 2017, the Secretary of Defense and the Secretary of Veterans Affairs shall submit to the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate a report on the activities carried out under this section and the effectiveness of such activities.  
(e)Restriction on use of informationInformation disclosed or obtained pursuant to the provisions of this section may be used by officers, employees, and contractors of the Department of Defense only for the purposes of, and to the extent necessary in, carrying out this section.  (f)DefinitionsIn this section: 
(1)Military ServicesThe term military services means the Army, Navy, Air Force, and the Marine Corps, including the reserve components thereof.  (2)Enrolled VeteranThe term enrolled veteran means a veteran enrolled in the health care system of the Department of Veterans Affairs.  
742.Research of chronic traumatic encephalopathyOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for advanced development for research, development, test, and evaluation for the Defense Health Program, not more than $25,000,000 may be used to award grants to medical researchers and universities to support research into early detection of chronic traumatic encephalopathy.  743.Active oscillating negative pressure treatmentIn furnishing health care and medical treatment to members of the Armed Forces who have incurred injuries from improvised explosive devices and other blast-related events, the Secretary of Defense shall consider using non-invasive technologies that increase blood flow to areas of reduced circulation, including through the use of active oscillating negative pressure treatment.  
744.Long-term study on health of helicopter and tiltrotor pilots 
(a)Study requiredThe Secretary of Defense shall carry out a long-term study of career helicopter and tiltrotor pilots to assess potential links between the operation of helicopter and tiltrotor aircraft and acute and chronic medical conditions experienced by such pilots.  (b)ElementsThe study under subsection (a) shall include the following: 
(1)A study of career helicopter and tiltrotor pilots compared to a control population that— (A)takes into account the amount of time such pilots operated aircraft;  
(B)examines the severity and rates of acute and chronic injuries experienced by such pilots; and  (C)determines whether such pilots experience a higher degree of acute and chronic medical conditions than the control population.  
(2)If a higher degree of acute and chronic medical conditions is observed among such pilots, an explanation of— (A)the specific causes of the conditions (such as whole body vibration, seat and cockpit ergonomics, landing loads, hard impacts, and pilot-worn gear); and  
(B)any costs associated with treating the conditions if the causes are not mitigated.  (3)A review of relevant scientific literature and prior research.  
(4)Such other information as the Secretary determines to be appropriate.  (c)DurationThe duration of the study under subsection (a) shall be not more than 2 years.  
(d)BriefingNot later than June 6, 2017, the Secretary shall provide to the Committees on Armed Services of the Senate and House of Representatives (and other congressional defense committees on request) a briefing on the progress of the Secretary in carrying out the study under subsection (a).  745.Pilot program for prescription drug acquisition cost parity in the TRICARE pharmacy benefits program (a)Authority to establish pilot programThe Secretary of Defense may conduct a pilot program to evaluate whether, in carrying out the TRICARE pharmacy benefits program under section 1074g of title 10, United States Code, extending additional discounts for prescription drugs filled at retail pharmacies will maintain or reduce prescription drug costs for the Department of Defense.  
(b)Elements of pilot programIn carrying out the pilot program under subsection (a), the Secretary shall require that for prescription medications, including but not limited to non-generic maintenance medications, that are dispensed to retired TRICARE beneficiaries that are not Medicare eligible, through any TRICARE participating retail pharmacy, including small business pharmacies, manufacturers shall pay rebates such that those medications are available to the Department at the lowest rate available. In addition to utilizing the authority under section 1074g(f) of title 10, United States Code, the Secretary shall have the authority to enter into a purchase blanket agreement with prescription drug manufactures for supplemental discounts for prescription drugs dispensed in the pilot to be paid in the form of manufactures rebates.  (c)ConsultationThe Secretary shall develop the pilot program in consultation with— 
(1)the Secretaries of the military departments, including Army, Navy and Air Force;  (2)the Chief, Pharmacy Operations Division, of the Defense Health Agency; and  
(3)stakeholders, including TRICARE beneficiaries and retail pharmacies.  (d)Duration of pilot programIf the Secretary carries out the pilot program under subsection (a), the Secretary shall commence such pilot program no later than October 1, 2017, and may terminate such program no later than September 30, 2018.  
(e)ReportsIf the Secretary carries out the pilot program under subsection (a), the Secretary of Defense shall submit to the congressional defense committees, including the House and Senate Committees on Armed Services, reports on the pilot program as follows: (1)Not later than 90 days after the date of the enactment of this Act, a report containing an implementation plan for the pilot program.  
(2)Not later than 180 days after the date on which the pilot program commences, an interim report on the pilot program.  (3)Not later than 90 days after the date on which the pilot program terminates, a final report describing the results of the pilot program, including any recommendations of the Secretary to expand such program. The final report will include— 
(A)an analysis of the changes in prescription drug costs for the Department related to the pilot program;  (B)an analysis of the impact on beneficiary access to prescription drugs;  
(C)a survey of beneficiary satisfaction with the pilot program;  (D)a summary of any fraud and abuse activities related to the pilot and actions taken in response by the Department; and  
(E)a comparison of immunization rates for beneficiaries participating in the pilot and those outside of the pilot.  746.Study on display of wait times at urgent care clinics, pharmacies, and emergency rooms of military medical treatment facilities (a)Study (1)In generalThe Secretary of Defense shall conduct a study on the feasibility of placing in a conspicuous location at each urgent care clinic of a military medical treatment facility, pharmacy of such a facility, and emergency room of such a facility an electronic sign that displays the current average wait time for a patient to be seen by a qualified medical professional or to receive a filled prescription, as the case may be.  
(2)Determination of certain wait timesFor purposes of conducting the study under paragraph (1) with respect to urgent care clinics and emergency rooms, the average wait time that would be displayed shall be— (A)determined by calculating, for the four-hour period preceding the calculation, the average length of time beginning at the time of the arrival of a patient and ending at the time at which the patient is first seen by a doctor of medicine, a doctor of osteopathy, a physician assistant, or an advanced registered nurse practitioner; and  
(B)updated every 30 minutes.  (b)ReportNot later than March 1, 2017, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the study conducted under subsection (a)(1), including the estimated costs for displaying the wait times as described in such subsection.  
747.Report on feasibility of including acupuncture and chiropractic services for retirees under TRICARE programNot later than November 1, 2016, the Secretary of Defense shall submit to the congressional defense committees a report on the feasibility of furnishing acupuncture services and chiropractic services under the TRICARE program to beneficiaries who are retired members of the uniformed services (not including any dependent of such a retired member).  748.Clarification of submission of reports on longitudinal study on traumatic brain injurySection 1080 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1000; 10 U.S.C. 111 note) shall not apply to reports submitted by the Secretary of Defense to Congress under section 721 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2294).  
749.Increased collaboration with NIH to combat triple negative breast cancerThe Office of Health of the Department of Defense shall work in collaboration with the National Institutes of Health to— (1)identify specific genetic and molecular targets and biomarkers for triple negative breast cancer; and  
(2)provide information useful in biomarker selection, drug discovery, and clinical trials design that will enable both— (A)triple negative breast cancer patients to be identified earlier in the progression of their disease; and  
(B)the development of multiple targeted therapies for the disease.  750.Department of Defense studies on preventing the diversion of opioid medications (a)StudiesWith respect to programs of the Department of Defense that dispense drugs to patients, the Secretary of Defense (referred to in this section as the Secretary) shall study the feasibility, the effectiveness in preventing the diversion of opioid medications, and the cost-effectiveness of— 
(1)requiring that such programs, in appropriate cases, dispense opioid medications in vials using affordable technologies designed to prevent access to the medications by anyone other than the intended patient, such as a vial with a locking-cap closure mechanism; and  (2)the Secretary providing education on the risks of opioid medications to individuals for whom such medications are prescribed, and to their families, with special consideration given to raising awareness among adolescents on such risks.  
(b)FeedbackIn conducting the studies under subsection (a), the Secretary shall seek feedback (on a confidential basis when appropriate) from the individuals and entities involved in the studies.  (c)Report to congressNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Congress a report on the results of the studies conducted under subsection (a).  
VIIIAcquisition Policy, Acquisition Management, and Related Matters 
AAmendments to general contracting authorities, procedures, and limitations 
801.Revision to authorities relating to Department of Defense Test Resource Management CenterSection 196 of title 10, United States Code, is amended— (1)in subsection (c)(1)(B), by striking of the Major Range and Test Facility Base, including with respect to the expansion, divestment, consolidation, or curtailment of activities, and inserting the following: that comprise the Major Range and Test Facility Base and other facilities and resources used to support the acquisition programs of the Department of Defense;  
(2)in subsection (d)(2)(E)— (A)by striking plans and business case analyses supporting any significant modification of and inserting implementation plans and analyses supporting any significant change to; and  
(B)by striking including with respect to the expansion, divestment, consolidation, or curtailment of activities;  (3)in subsection (f)— 
(A)in the subsection heading, by striking modifications and inserting changes;  (B)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by striking modification of the test and all that follows through activities, and inserting change of the test and evaluation facilities and resources that comprise the Major Range and Test Facility Base and other facilities and resources used to support the acquisition programs of the Department of Defense;  (ii)in subparagraph (A), by striking a business case analysis for such modification and inserting an implementation plan and analysis, including an analysis of cost considerations, that supports such a change; and  
(iii)in subparagraph (B), by striking analysis and approves such modification and inserts plan and analysis and approves such change; and  (C)in paragraph (2), by striking business case and inserting implementation plan and; and  
(4)in subsection (i)— (A)by striking In this section, the term and inserting 
 In this section: (1)The term; and  
(B)by adding at the end the following new paragraph:  (2)The term significant change means— 
(A)any action that will limit or preclude a test and evaluation capability from fully performing its intended purpose;  (B)any action that affects the ability of the Department of Defense to conduct test and evaluation in a timely or cost-effective manner; or  
(C)any expansion or addition that develops a new significant test capability..  802.Amendments to restrictions on undefinitized contractual actions (a)Allowable profitSection 2326(e) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B);  (2)by inserting (1) before The head; and  
(3)by adding at the end the following new paragraph:  (2)If a contractor submits a qualifying proposal to definitize an undefinitized contractual action and the contracting officer for such action definitized the contract after the end of the 180-day period beginning on the date on which the contractor submitted the qualifying proposal, the head of the agency concerned shall ensure that the profit allowed on the contract accurately reflects the cost risk of the contractor as it existed on the date the contractor submitted the qualifying proposal..  
(b)Foreign military salesSection 2326 of such title is further amended— (1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively;  
(2)by inserting after subsection (e) the following new subsection (f):  (f)Foreign military salesA contracting officer of the Department of Defense may not enter into an undefinitized contractual action for a foreign military sale unless the contractual action provides for agreement upon contractual terms, specifications, and price by the end of the 180-day period beginning on the date on which the contractor submits a qualifying proposal to definitize such terms, specifications, and price. This subsection may be waived in the same manner as subsection (b) may be waived under subsection (b)(4)..  
(c)DefinitionsSubsection (h) of such section, as redesignated by subsection (b), is amended— (1)in paragraph (1)— 
(A)by striking subparagraph (A); and  (B)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C), respectively; and  
(2)in paragraph (2), by striking complete and meaningful audits and all that follows through the period and inserting a meaningful audit of the information contained in the proposal..  803.Revision to requirements relating to inventory method for Department of Defense contracts for services (a)Revision to current requirementsSection 2330a of title 10, United States Code, is amended— 
(1)by striking subsections (c), (d), (f), and (g);  (2)by redesignating subsections (e), (h), (i), and (j) as subsections (d), (e), (f), and (g), respectively; and  
(3)by inserting after subsection (b) the following new subsection (c):  (c)Inventory (1)The Secretary of Defense shall implement a method for inventory of Department of Defense contracts for services. The method implemented under this subsection shall provide the capability to— 
(A)make appropriate comparisons of contractor and Government civilian full-time equivalent employees for the purpose of informing sourcing decisions and workforce planning in compliance with section 129a of this title;  (B)distinguish between different types of services contracts, including contracts for labor or staff augmentation and other types of services contracts;  
(C)provide qualitative information such as the nature of the work performed, the place where the work is actually performed (on-site or off-site), and the entity for which the work is performed; and  (D)identify the number of contractor employees, expressed as full-time equivalents for direct labor, using direct labor hours and associated cost data collected from contractors.  
(2)The Secretary shall ensure that the method implemented under this subsection is auditable at minimal cost..  (b)Implementation of inventory methodNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall implement a method for inventory of Department of Defense contracts for services, as required by subsection (c) of section 2330a, as amended by subsection (a). In implementing the method, the Secretary shall use methods and systems, including time-and-attendance systems, or combinations of methods and systems, in existence as of the date of the enactment of this Act, as determined appropriate by the Secretary.  
(c)Submission to CongressNot later than the end of the third quarter of each fiscal year, through fiscal year 2021, the Secretary of Defense shall submit to Congress a summary of the inventory reporting activities performed by each military department, each combatant command, and each Defense Agency, during the preceding fiscal year pursuant to contracts for services (and pursuant to contracts for goods to the extent services are a significant component of performance as identified in a separate line item of a contract) for or on behalf of the Department of Defense.  (d)Conforming amendments (1)Section 2330a of title 10, United States Code, is further amended— 
(A)in subsection (d), as redesignated by subsection (a)(2) of this section, by striking Within 90 days after the date on which an inventory is submitted under subsection (c), and inserting Not later than the end of each fiscal year,; and  (B)in subsection (e), as so redesignated— 
(i)by striking 2014 and ending with 2016 and inserting 2017 and ending with 2018; and  (ii)by striking subsections (e) and (f) and inserting subsection (c).  
(2)Section 235(b) of such title is amended— (A)by striking and separately and all the follows through amount requested and inserting and separately identify the amount requested and the number of full-time contractor employees (or the equivalent of full-time in the case of part-time contractor employees);  
(B)by striking ; and and inserting a period; and  (C)by striking paragraph (2).  
804.Procurement of personal protective equipmentSection 884 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 948; 10 U.S.C. 2302 note) is amended— (1)by inserting (a) Requirement.— before The Secretary of Defense;  
(2)by striking that is predominately and all that follows through price and inserting described in subsection (b); and  (3)by adding at the end the following new subsection: 
 
(b)Source selection criteria describedFor purposes of subsection (a), the source selection criteria described in this subsection are criteria— (1)that are predominately based on technical qualifications of the item and not predominately based on price;  
(2)that do not use reverse auction or lowest price technically acceptable contracting methods; and  (3)that reflect a preference for best value source selection methods..  
805.Revision to effective date of senior executive benchmark compensation for allowable cost limitations 
(a)Repeal of retroactive applicabilitySection 803(c) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1485; 10 U.S.C. 2324 note) is amended by striking amendments made by and all that follows and inserting amendments made by this section shall apply with respect to costs of compensation incurred after January 1, 2012, under contracts entered into on or after December 31, 2011..  (b)ApplicabilityThe amendment made by subsection (a) shall take effect as of December 31, 2011, and shall apply as if included in the National Defense Authorization Act for Fiscal Year 2012 as enacted.  
806.Amendments related to detection and avoidance of counterfeit electronic partsSection 818 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2302 note) is amended— (1) in paragraph (3) of subsection (c)— 
(A)by striking the heading and inserting Suppliers meeting anticounterfeiting requirements.—;  (B)in subparagraph (A)(i), by striking trusted suppliers in accordance with regulations issued pursuant to subparagraph (C) or (D) who and inserting suppliers that meet anticounterfeiting requirements in accordance with regulations issued pursuant to subparagraph (C) or (D) and that;  
(C)in subparagraphs (A)(ii) and (A)(iii), by striking trusted suppliers each place it appears and inserting suppliers that meet anticounterfeiting requirements;  (D)in subparagraph (C), by striking as trusted suppliers those and inserting suppliers;  
(E)in subparagraph (D) in the matter preceding clause (i), by striking trusted suppliers and inserting suppliers that meet anticounterfeiting requirements; and  (F)in subparagraphs (D)(i) and (D)(iii), by striking trusted each place it appears; and  
(2)in subsection (e)(2)(A)(v), by striking use of trusted suppliers and inserting the use of suppliers that meet applicable anticounterfeiting requirements.  807.Amendments to special emergency procurement authoritySection 1903(a) of title 41, United States Code, is amended— 
(1)by striking or at the end of paragraph (1);  (2)by striking the period at the end of paragraph (2) and inserting a semicolon; and  
(3)by adding after paragraph (2) the following new paragraphs:  (3)in support of a request from the Secretary of State or the Administrator of the United States Agency for International Development to facilitate the provision of international disaster assistance pursuant to chapter 9 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2292 et seq.); or  
(4)in support of an emergency or major disaster (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122))..  808.Compliance with domestic source requirements for footwear furnished to enlisted members of the Armed Forces upon their initial entry into the Armed ForcesSection 418 of title 37, United States Code, is amended by adding at the end the following new subsection: 
 
(d) 
(1)In the case of athletic footwear needed by members of the Army, Navy, Air Force, or Marine Corps upon their initial entry into the armed forces, the Secretary of Defense shall furnish such footwear directly to the members instead of providing a cash allowance to the members for the purchase of such footwear.  (2)In procuring athletic footwear to comply with paragraph (1), the Secretary of Defense shall comply with the requirements of section 2533a of title 10, without regard to the applicability of any simplified acquisition threshold under chapter 137 of title 10 (or any other provision of law).  
(3)This subsection does not prohibit the provision of a cash allowance to a member described in paragraph (1) for the purchase of athletic footwear if such footwear— (A)is medically required to meet unique physiological needs of the member; and  
(B)cannot be met with athletic footwear that complies with the requirements of this subsection..  809.Requirement for policies and standard checklist in procurement of services (a)RequirementSection 2330a of title 10, United States Code, as amended by section 803, is further amended by adding by adding at the end the following new subsection: 
 
(h)Request for services contract approval 
(1)The Under Secretary of Defense for Personnel and Readiness shall— (A)ensure that Department of Defense Instruction 1100.22, Guidance for Manpower Mix, is modified to incorporate policies establishing a standard checklist to be completed ensuring the appropriate alignment of workload to the private sector prior to the issuance of a solicitation for any new contract for services or exercising an option under an existing contract for services, including services provided under a contract for goods; and  
(B)in coordination with the Under Secretary of Defense for Acquisition, Technology, and Logistics, ensure that such policies and checklist are incorporated by reference or otherwise into the Service Requirements Review Board processes established under Department of Defense Instruction 5000.74 and into the pre-solicitation requirements of the Defense Federal Acquisition Regulation Supplement.  (2)Such checklist shall, at minimum, consolidate and address workforce management and sourcing considerations established under sections 129, 129a, 2461, and 2463 of this title as well as Office of Federal Procurement Policy Letter 11–01..  
(b)Army modelIn implementing section 2330a(g) of title 10, United States Code, as added by subsection (a), the Under Secretary of Defense for Personnel and Readiness shall model, to the maximum extent practicable, its policies and checklist on the policies and checklist relating to services contract approval established and in use by the Department of the Army (as set forth in the request for services contract approval form updated as of August 2012, or any successor form).  (c)DeadlineThe policies required under such section 2230a(g) of such title, as so added, shall be issued within one year after the date of the enactment of this Act.  
809A.Extension of limitation on aggregate annual amount available for contract servicesSection 808 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1489), as most recently amended by section 813 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3429) is further amended— (1)in subsections (a) and (b), by striking or 2015 and inserting 2015, 2016, or 2017;  
(2)in subsection (c)(3), by striking and 2015 and inserting 2015, 2016, and 2017;  (3)in subsection (d)(4), by striking or 2015 and inserting 2015, 2016, or 2017; and  
(4)in subsection (e), by striking 2015 and inserting 2017.  809B.Extension of authority for enhanced transfer of technology developed at department of defense laboratoriesSection 801(e) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 804; 10 U.S.C. 2514 note) is amended by striking 2017 and inserting 2021.  
BProvisions Relating to Major Defense Acquisition Programs 
811.Change in date of submission to Congress of Selected Acquisition ReportsSection 2432(f) of title 10, United States Code, is amended by striking 45 the first place it occurs and inserting 10.  812.Amendments relating to independent cost estimation and cost analysis (a)AmendmentsSection 2334 of title 10, United States Code, is amended— 
(1)in subsection (a)(3), by striking selection of confidence levels both places it appears and inserting discussion of risk;  (2)in subsection (a)(6)— 
(A)by inserting or approve after conduct;  (B)by striking major defense acquisition programs and all that follows through Authority— and inserting all major defense acquisition programs, major automated information system programs, and major subprograms—; and  
(C)in subparagraph (B), by striking or upon the request and all that follows through the semicolon at the end and inserting , upon the request of the Under Secretary of Defense for Acquisition, Technology, and Logistics, or upon the request of the milestone decision authority;  (3)by redesignating subsections (b), (c), (d), (e), and (f) as subsections (c), (d), (e), (f), and (h), respectively;  
(4)by inserting after subsection (a) the following new subsection (b):  (b)Independent cost estimate required before approval (1)A milestone decision authority may not approve the system development and demonstration, or production and deployment, of a major defense acquisition program, major automated information system program, or major subprogram unless an independent cost estimate of the full life-cycle cost of the program or subprogram has been conducted or approved by the Director of Cost Assessment and Program Evaluation and considered by the milestone decision authority.  
(2)The regulations governing the content and submission of independent cost estimates required by subsection (a) shall require that the independent cost estimate of the full life-cycle cost of a program or subprogram include— (A)all costs of development, procurement, military construction, operations and support, and trained manpower to operate, maintain, and support the program or subprogram upon full operational deployment, without regard to funding source or management control; and  
(B)an analysis to support decision making that identifies and evaluates alternative courses of action that may reduce cost, reduce risk, and result in more affordable programs.;  (5)in subsection (d), as so redesignated, in paragraph (3), by striking confidence level and inserting discussion of risk;  
(6)in subsection (e), as so redesignated— (A)by amending the subsection heading to read as follows: Discussion of risk in cost estimates.—;  
(B)by amending paragraph (1) to read as follows:  (1)issue guidance requiring a discussion of risk, the potential impacts of risk on program costs, and approaches to mitigate risk in cost estimates for major defense acquisition programs, major automated information system programs, and major subprograms;;  
(C)in paragraph (2)— (i)by striking such confidence level provides and inserting cost estimates provide; and  
(ii)by inserting or subprogram after the program; and  (D)in paragraph (3), by striking disclosure required by paragraph (1) and inserting information required in the guidance under paragraph (1); and  
(7)by inserting after subsection (f), as so redesignated, the following new subsection:  (g)Guidelines and collection of cost data (1)The Director of Cost Assessment and Program Evaluation shall, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics, develop policies, procedures, guidance, and a collection method to ensure that acquisition cost data are collected in a standardized format that facilitates cost estimation and comparison across acquisition programs.  
(2)The program manager and contracting officer for each major defense acquisition program, major automated information system program, and major subprogram, in consultation with the cost estimating component of the relevant military department or Defense Agency, shall ensure that cost data are collected in accordance with the requirements of paragraph (1) for any acquisition program in an amount greater than $100,000,000.  (3)The requirement under paragraph (1) may be waived only by the Director of Cost Assessment and Program Evaluation..  
(b)Conforming amendments to add subprogramsSection 2334 of such title is further amended— (1)in subsection (a)(2), by inserting or major subprogram before under chapter 144;  
(2)in paragraphs (3), (4), and (5) of subsection (a) and in subsection (c)(1) (as redesignated by subsection (a) of this section), by striking major defense acquisition programs and major automated information system programs and inserting major defense acquisition programs, major automated information system programs, and major subprograms each place it appears;  (3)in paragraphs (1) and (2) of subsection (d) (as so redesignated), and in subsection (f)(4) (as so redesignated), by striking major defense acquisition program or major automated information system program and inserting major defense acquisition program, major automated information system program, or major subprogram each place it appears;  
(4)in subsection (d)(4) (as so redesignated), by inserting before the period or major subprogram;  (5)in subsection (e)(3)(B) (as so redesignated), by inserting or major subprogram after major defense acquisition program; and  
(6)in subsection (f)(3) (as so redesignated), by striking major defense acquisition program and major automated information system program and inserting major defense acquisition program, major automated information system program, and major subprogram.  (c)RepealChapter 144 of such title is amended— 
(1)by striking section 2434; and  (2)in the table of sections at the beginning of such chapter, by striking the item relating to such section.  
813. Revisions to Milestone B determinationsSection 2366b(a)(3) of title 10, United States Code, is amended— (1)in subparagraph (B), by striking acquisition cost in and all that follows through the semicolon, and inserting life-cycle cost;; and  
(2)in subparagraph (D), by striking funding is and all that follows through made, and inserting funding is expected to be available to execute the product development and production plan for the program,.  814.Review and report on sustainment planning in the acquisition process (a)Requirement for reviewThe Secretary of Defense shall conduct a review of the extent to which sustainment matters are considered in decisions related to the requirements, acquisition, cost estimating, and programming and budgeting processes for major defense acquisition programs. The review shall include the following: 
(1)A determination of whether information related to the operation and sustainment of major defense acquisition programs, including cost data, is available to inform decisions made during those processes.  (2)If such information exists, an evaluation of the completeness, timeliness, quality, and suitability of the information for aiding in decisions made during those processes.  
(3)A determination of whether information related to the operation and sustainment of existing major weapon systems is used to forecast the operation and sustainment needs of major weapon systems proposed for or under development.  (4)A description of the potential benefits from improved completeness, timeliness, quality, and suitability of data on operation and support costs and increased consideration of such data.  
(5)Recommendations for improving access to and consideration of operation and support cost data.  (6)An assessment of product support strategies for major weapon systems required by section 2337 of title 10, United States Code, or other similar life-cycle sustainment strategies, including an evaluation of— 
(A)the stage at which such strategies are developed during the life of a major weapon system;  (B)the content and completeness of such strategies;  
(C)the extent to which such strategies influence the planning for major defense acquisition programs; and  (D)the extent to which such strategies influence decisions related to the life-cycle management and product support of major weapon systems.  
(7)An assessment of how effectively the military departments consider sustainment matters at key decision points for acquisition and life-cycle management in accordance with the requirements of sections 2431a, 2366a, 2366b, and 2337 of title 10, United States Code and section 832 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2430 note).  (8)Recommendations for improving the consideration of sustainment during the requirements, acquisition, cost estimating, programming and budgeting processes.  
(b)Contract with independent entityNot later than 30 days after the date of the enactment of this Act, the Secretary shall enter into a contract with an independent entity with appropriate expertise to conduct the review required by subsection (a). The contract also shall require the entity to provide to the Secretary a report on the findings of the entity.  (c)BriefingNot later than March 1, 2017, the Secretary shall provide a briefing to the Committees on Armed Services of the Senate and House of Representatives on the preliminary findings of the independent entity.  
(d)Submission to CongressNot later than August 1, 2017, the Secretary shall submit to the congressional defense committees a copy of the report of the independent entity, along with comments on the report, proposed revisions or clarifications to laws related to life-cycle management or sustainment planning for major weapon systems, and a description of any actions the Secretary may take to revise or clarify regulations related to life-cycle management or sustainment planning for major weapon systems.  815.Revision to distribution of annual report on operational test and evaluationSection 139(h) of title 10, United States Code, is amended— 
(1)in paragraph (2)— (A)by inserting the Secretaries of the military departments, after Logistics,; and  
(B)by striking 10 days and all that follows through title 31 and inserting January 31 of each year, through January 31, 2021; and  (2)in paragraph (5), by inserting after Secretary the following: of Defense and the Secretaries of the military departments.  
CProvisions relating to commercial items 
821.Revision to definition of commercial item 
(a)In generalSection 103(8) of title 41, United States Code, is amended by striking to multiple State and local governments and inserting to State, local, or foreign governments.  (b)Effect on section 2464Nothing in this section or the amendment made by this section shall affect the meaning of the term commercial item under section (a)(5) of section 2464 of title 10, United States Code, or any requirement under subsection (a)(3) or subsection (c) of such section.  
822.Market research for determination of price reasonableness in acquisition of commercial itemsSection 2377 of title 10, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e), and in that subsection by striking subsection (c) and inserting subsections (c) and (d); and  
(2)by inserting after subsection (c) the following new subsection (d):  (d)Market research for price analysisThe Secretary of Defense shall ensure that procurement officials in the Department of Defense conduct or obtain market research to support the determination of the reasonableness of price for commercial items contained in any bid or offer submitted in response to an agency solicitation. To the extent necessary to support such market research, the procurement official for the solicitation— 
(1)in the case of items acquired under section 2379 of this title, shall use information submitted under subsection (d) of that section; and  (2)in the case of other items, may require the offeror to submit relevant information..  
823.Value analysis for the determination of price reasonablenessSubsection 2379(d) of title 10, United States Code, is amended— (1)by redesignating paragraph (2) as paragraph (3); and  
(2)by inserting after paragraph (1) the following new paragraph (2):  (2)An offeror may submit information or analysis relating to the value of a commercial item to aid in the determination of the reasonableness of the price of such item. A contracting officer may consider such information or analysis in addition to the information submitted pursuant to paragraphs (1)(A) and (1)(B)..  
824.Clarification of requirements relating to commercial item determinationsParagraphs (1) and (2) of section 2380 of title 10, United States Code, are amended to read as follows:  (1)establish and maintain a centralized capability with necessary expertise and resources to provide assistance to the military departments and Defense Agencies in making commercial item determinations, conducting market research, and performing analysis of price reasonableness for the purposes of procurements by the Department of Defense; and  
(2)provide to officials of the Department of Defense access to previous Department of Defense commercial item determinations, market research, and analysis used to determine the reasonableness of price for the purposes of procurements by the Department of Defense..  825.Pilot program for authority to acquire innovative commercial items using general solicitation competitive procedures (a)AuthorityThe Secretary of Defense may carry out a pilot program, to be known as a commercial solutions opening pilot program, under which innovative commercial items may be acquired through a competitive selection of proposals resulting from a general solicitation and the peer review of such proposals.  
(b)Treatment as competitive proceduresUse of general solicitation competitive procedures for the pilot program under subsection (a) shall be considered to be use of competitive procedures for purposes of chapter 137 of title 10, United States Code.  (c)Limitations on funding (1)Limitation on individual contract amountThe Secretary may not enter into a contract under the pilot program for an amount in excess of $10,000,000.  
(2)Annual limitationThe total amount that may be obligated or expended under the pilot program for a fiscal year may not exceed $75,000,000.  (d)Limitation relating to major defense acquisition program systemsThe Secretary may not acquire innovative commercial items under the pilot program to replace a system under a major defense acquisition program in its entirety.  
(e)GuidanceThe Secretary shall issue guidance for the implementation of the pilot program under this section within the Department of Defense. Such guidance shall be issued in consultation with the Office of Management and Budget and shall be posted for access by the public.  (f)Reports required (1)In generalNot later than six months after the initiation of the pilot program, and every six months thereafter, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the activities the Department of Defense carried out under the pilot program.  
(2)Elements of reportThe report under this subsection shall include the following: (A)An assessment of the impact of the pilot program on competition.  
(B)An assessment of the ability under the pilot program to attract proposals from nontraditional defense contractors (as defined in section 2302(9) of title 10, United States Code).  (C)A comparison of acquisition timelines for— 
(i)procurements made using the pilot program; and  (ii)procurements made using other competitive procedures that do not use general solicitations.  
(D)A recommendation on whether the authority for the pilot program should be made permanent.  (3)Termination of report requirementThe requirement to submit a report under this subsection shall terminate on the date occurring five years after the date of the enactment of this Act.  
(g)DefinitionIn this section, the term innovative means— (1)any new technology, process, or method, able to be used to improve or replace existing information system applications, programs, or networks, or used to improve research and development of information technology advancements; or  
(2)any new application of an existing technology, process, or method.  (h)TerminationThe authority to enter into a contract under a pilot program under this section terminates on the date occurring five years after the date of the enactment of this Act.  
DOther matters 
831.Review and report on the bid protest process 
(a)ReviewThe Secretary of Defense shall conduct a review of the bid protest processes related to major defense acquisition programs. The review shall examine the extent to which— (1)the incidence and duration of bid protests have increased or decreased during the previous decade;  
(2)bid protests have delayed procurement of items or services;  (3)there are differences in the incidence and outcomes of bid protests filed by incumbent and non-incumbent contractors;  
(4)protests filed by incumbent contractors result in extension of the period of performance of a contract, and whether there are benefits (monetary or non-monetary) to incumbent contractors under such circumstances; and  (5)there are alternative actions or authorities that could give the Government more flexibility in managing contracts if a bid protest is filed.  
(b)Contract with independent entityNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with an independent entity with appropriate expertise to conduct the review required in subsection (a).  (c)BriefingNot later than March 1, 2017, the Secretary, or his designee, shall brief the Committees on Armed Services of the Senate and House of Representatives on interim findings of the independent entity.  
(d)ReportNot later than July 1, 2017, the Secretary shall submit to the congressional defense committees a report on the findings of the independent entity, along with a description of any actions that the Secretary proposes to address the findings of the independent entity.  832.Review and report on indefinite delivery contracts (a)ReportThe Comptroller General of the United States shall deliver, not later than March 31, 2018, a report to Congress on the use by the Department of Defense of indefinite delivery contracts entered into during fiscal years 2015, 2016, and 2017.  
(b)ElementsThe report under subsection (a) shall address, at a minimum, the following: (1)A review of Department of Defense policies for using indefinite delivery contracts, including requirements for competition.  
(2)The number and value of all indefinite delivery contracts entered into by the Department of Defense.  (3)An assessment of the number and value of indefinite delivery contracts entered into by the Department of Defense that included competition between multiple vendors.  
(4)Selected case studies of indefinite delivery contracts, including an assessment of whether any such contracts may have limited future opportunities for competition for the services or items required.  (5)Recommendations for potential changes to current law or Department of Defense acquisition regulations to promote competition with respect to indefinite delivery contracts.  
833.Review and report on contractual flow-down provisions 
(a)Review requiredThe Secretary of Defense shall conduct a review of contractual flow-down provisions related to major defense acquisition programs. The review shall— (1)identify the flow-down provisions that exist in the Federal Acquisition Regulation and the Defense Federal Acquisition Regulation Supplement;  
(2)identify the flow-down provisions that are critical for national security;  (3)examine the extent to which clauses in contracts with the Department of Defense are being applied inappropriately in subcontracts under the contracts;  
(4)assess the applicability of flow-down provisions for the purchase of commodity items that are acquired in bulk for multiple acquisition programs;  (5)determine the unnecessary costs or burdens, if any, of flow-down provisions on the supply chain; and  
(6)determine the effect, if any, of flow-down provisions on the participation rate of small businesses and non-traditional defense contractors in defense procurements.  (b)ContractNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with an independent entity with appropriate expertise to conduct the review required by subsection (a).  
(c)BriefingNot later than March 1, 2017, the Secretary, or his designee, shall brief the Committees on Armed Services of the Senate and the House of Representatives on interim findings of the independent entity as well as initial recommendations of the entity on how to modify or eliminate contractual flow-down requirements that the entity considers burdensome or unnecessary.  (d)ReportNot later than August 1, 2017, the Secretary shall submit to the congressional defense committees a report on the findings of the independent entity, along with a description of any actions that the Secretary proposes to address the findings of the independent entity.  
834.Review of anti-competitive specifications in information technology acquisitions 
(a)Review requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall conduct a review of the policy, guidance, regulations, and training related to specifications included in information technology acquisitions to ensure current policies eliminate the unjustified use of potentially anti-competitive specifications. In conducting the review, the Under Secretary shall examine the use of brand names or proprietary specifications or standards in solicitations for procurements of goods and services, as well as the current acquisition training curriculum related to those areas.  (b)Briefing requiredNot later than 270 days after the date of the enactment of this Act, the Under Secretary shall provide a briefing to the Committees on Armed Services of the Senate and House of Representatives on the results of the review required by subsection (a).  
(c)Additional guidanceNot later than one year after the date of the enactment of this Act, the Under Secretary shall revise policies, guidance, and training to incorporate such recommendations as the Under Secretary considers appropriate from the review required by subsection (a).  835.Coast Guard major acquisition programs (a)Functions of Chief Acquisition OfficerSection 56(c) of title 14, United States Code, is amended by striking and after the semicolon at the end of paragraph (8), striking the period at the end of paragraph (9) and inserting ; and, and adding at the end the following: 
 
(10) 
(A)keeping the Commandant informed of the progress of major acquisition programs (as that term is defined in section 581);  (B)informing the Commandant on a continuing basis of any developments on such programs that may require new or revisited trade-offs among cost, schedule, technical feasibility, and performance, including— 
(i)significant cost growth or schedule slippage; and  (ii)requirements creep (as that term is defined in section 2547(c)(1) of title 10); and  
(C)ensuring that the views of the Commandant regarding such programs on cost, schedule, technical feasibility, and performance trade-offs are strongly considered by program managers and program executive officers in all phases of the acquisition process..  (b)Customer service mission of directorate (1)In generalChapter 15 of title 14, United States Code, is amended— 
(A)in section 561(b)— (i)in paragraph (1), by striking ; and and inserting a semicolon;  
(ii)in paragraph (2), by striking the period and inserting ; and; and  (iii)by adding at the end the following: 
 
(3)to meet the needs of customers of major acquisition programs in the most cost-effective manner practicable.;  (B)in section 562, by repealing subsection (b) and redesignating subsections (c) through (g) as subsections (b) through (f), respectively;  
(C)in section 563, by striking Not later than 180 days after the date of enactment of the Coast Guard Authorization Act of 2010, the Commandant shall commence implementation of and inserting The Commandant shall maintain;  (D)by adding at the end of section 564 the following: 
 
(c)Acquisition of unmanned aerial systems 
(1)In generalThe Commandant— (A)may not award a contract for design of an unmanned aerial system for use by the Coast Guard; and  
(B)may acquire an unmanned aerial system only— (i)if such a system has been acquired or has been used by the Department of Defense or the Department of Homeland Security, or a component thereof, before the date on which the Commandant acquires the system; and  
(ii)through an agreement with such department or component, unless the unmanned aerial system can be obtained at less cost through independent contract action.  (2)Limitation on applicationThe limitations of paragraph (1)(B) shall not apply to any small unmanned aerial system that consists of— 
(A)an unmanned aircraft weighing less than 55 pounds on takeoff, including all components and equipment on board or otherwise attached to the aircraft; and  (B)associated elements (including communication links and the components that control such aircraft) that are required for the safe and efficient operation of such aircraft.;  
(E)in subchapter II, by adding at the end the following:  578.Role of Vice Commandant in major acquisition programsThe Vice Commandant— 
(1)shall represent the customer of a major acquisition program with regard to trade-offs made among cost, schedule, technical feasibility, and performance with respect to such program; and  (2)shall advise the Commandant in decisions regarding the balancing of resources against priorities, and associated trade-offs referred to in paragraph (1), on behalf of the customer of a major acquisition program.  
579.Extension of major acquisition program contracts  
(a)In generalNotwithstanding section 564(a)(2) of this title and section 2304 of title 10, and subject to subsections (b) and (c) of this section, the Secretary may acquire additional units procured under a Coast Guard major acquisition program contract, by extension of such contract without competition, if the Comptroller General of the United States determines that the costs that would be saved through award of a new contract in accordance with such sections would not exceed the costs of such an award.  (b)Limitation on number of additional unitsThe number of additional units acquired under a contract extension under this section may not exceed the number of additional units for which such determination is made.  
(c)Determination of costs upon requestThe Comptroller General shall, at the request of the Secretary, determine for purposes of this section— (1)the costs that would be saved through award of a new major acquisition program contract in accordance with section 564(a)(2) for the acquisition of a number of additional units specified by the Secretary; and  
(2)the costs of such award, including the costs that would be incurred due to acquisition schedule delays and asset design changes associated with such award.  (d)Number of extensionsA contract may be extended under this section more than once.; and  
(F)in section 581— (i)by redesignating paragraphs (7) through (10) as paragraphs (9) through (12), respectively, and by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively;  
(ii)by inserting after paragraph (2) the following:  (3)Customer of a major acquisition programThe term customer of a major acquisition program means the operating field unit of the Coast Guard that will field the system or systems acquired under a major acquisition program.; and  
(iii)by inserting after paragraph (7), as so redesignated, the following:  (8) Major acquisition programThe term major acquisition program means an ongoing acquisition undertaken by the Coast Guard with a life-cycle cost estimate greater than or equal to $300,000,000..  
(2)Conforming amendmentSection 569a of such title is amended by striking subsection (e).  (3)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end of the items relating to subchapter II the following: 
 
 
578. Role of Vice Commandant in major acquisition programs. 
579. Extension of major acquisition program contracts..  
(c)Review required 
(1)RequirementThe Commandant of the Coast Guard shall conduct a review of— (A)the authorities provided to the Commandant in chapter 15 of title 14, United States Code, and other relevant statutes and regulations related to Coast Guard acquisitions, including developing recommendations to ensure that the Commandant plays an appropriate role in the development of requirements, acquisition processes, and the associated budget practices;  
(B)implementation of the strategy prepared in accordance with section 562(b)(2) of title 14, United States Code, as in effect before the enactment of the National Defense Authorization Act for Fiscal Year 2017; and  (C)acquisition policies, directives, and regulations of the Coast Guard to ensure such policies, directives, and regulations establish a customer-oriented acquisition system.  
(2)ReportNot later than March 1, 2017, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing, at a minimum, the following: (A)The recommendations developed by the Commandant under paragraph (1) and other results of the review conducted under such paragraph.  
(B)The actions the Commandant is taking, if any, within the Commandant’s existing authority to implement such recommendations.  (3)Modification of policies, directives, and regulationsNot later than one year after the date of the enactment of this Act, the Commandant of the Coast Guard shall modify the acquisition policies, directives, and regulations of the Coast Guard as necessary to ensure the development and implementation of a customer-oriented acquisition system, pursuant to the review under paragraph (1)(C).  
(d)Analysis of using multiyear contracting 
(1)In generalNo later than one year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an analysis of the use of multiyear contracting, including procurement authority provided under section 2306b of title 10, United States Code, and authority similar to that granted to the Navy under section 121(b) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1648) and section 150 of the Continuing Appropriations Act, 2011 (Public Law 111–242; 124 Stat. 3519), to acquire any combination of at least five— (A)Fast Response Cutters, beginning with hull 43; and  
(B)Offshore Patrol Cutters, beginning with hull 5.  (2)ContentsThe analysis under paragraph (1) shall include the costs and benefits of using multiyear contracting, the impact of multiyear contracting on delivery timelines, and whether the acquisitions examined would meet the tests for the use of multiyear procurement authorities.  
836.Waiver of congressional notification for acquisition of tactical missiles and munitions greater than quantity specified in lawSection 2308(c) of title 10, United States Code, is amended— (1)by inserting (1) before The head;  
(2)by inserting , except as provided in paragraph (2), after but; and  (3)by adding at the end the following new paragraph: 
 
(2)A notification is not required under paragraph (1) if the end item being acquired in a higher quantity is an end item under a tactical missile program or a munition program..  837.Closeout of old Department of the Navy contracts (a)AuthorityNotwithstanding any other provision of law, the Secretary of the Navy may close out the contracts described in subsection (b) through the issuance of one or more modifications to such contracts without completing further reconciliation audits or corrective actions other than those described in this section. To accomplish closeout of such contracts— 
(1)remaining contract balances may be offset with balances in other contract line items within a contract regardless of the year or type of appropriation obligated to fund each contract line item and regardless of whether the appropriations for such contract line items have closed; and  (2)remaining contract balances may be offset with balances on other contracts regardless of the year or type of appropriation obligated to fund each contract and regardless of whether the appropriations for such contract line item have closed.  
(b)Contracts coveredThe contracts covered by this section are a group of contracts that are with one contractor and identified by the Secretary, each one of which is a contract— (1)to design, construct, repair, or support the construction or repair of Navy submarines that— 
(A)was entered into between fiscal years 1974 and 1998; and  (B)has no further supply or services deliverables due under the terms and conditions of the contract;  
(2)with respect to which the Secretary of the Navy has established the total final contract value; and  (3)with respect to which the Secretary of the Navy has determined that the final allowable cost may have a negative or positive unliquidated obligation balance for which it would be difficult to determine the year or type of appropriation because— 
(A)the records for the contract have been destroyed or lost; or  (B)the records for the contract are available but the contracting officer, in collaboration with the certifying official, has determined that a discrepancy is of such a minimal value that the time and effort required to determine the cause of an out-of-balance condition is disproportionate to the amount of the discrepancy.  
(c)CloseoutThe contracts described in subsection (b) may be closed out— (1)upon receipt of $581,803 from the contractor, to be deposited into the Treasury as miscellaneous receipts; and  
(2)without seeking further amounts from the contractor, and without payment to the contractor of any amounts that may be due under such contracts.  (d)Adjustment and closure of recordsAfter closeout of any contract described in subsection (b) using the authority of this section, the payment or accounting offices concerned may adjust and close any open finance and accounting records relating to the contract.  
838.Requirement that certain ship components be manufactured in the national technology and industrial base 
(a)Additional procurement limitationSection 2534(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (6)Components for auxiliary shipsSubject to subsection (k), the following components: 
(A)Auxiliary equipment, including pumps, for all shipboard services.  (B)Propulsion system components, including engines, reduction gears, and propellers.  
(C)Shipboard cranes.  (D)Spreaders for shipboard cranes..  
(b)ImplementationSuch section is further amended by adding at the end the following new subsection:  (k)Implementation of auxiliary ship component limitationSubsection (a)(6) applies only with respect to contracts awarded by the Secretary of a military department for new construction of an auxiliary ship after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017 using funds available for National Defense Sealift Fund programs or Shipbuilding and Conversion, Navy..  
839.Department of Defense Acquisition Workforce Development Fund determination adjustmentSubsection (d)(2)(D) of section 1705 of title 10, United States Code, is amended by inserting after $400,000,000 the following: except that, in the case of fiscal year 2017, the Secretary may reduce the amount to $0.  840.Amendment to prohibition on performance of non-defense audits by Defense Contract Audit Agency to exempt audits for National Nuclear Security AdministrationSection 893(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; Stat. 952) is amended— 
(1)in paragraph (1), by striking Effective and inserting Except as provided in paragraph (3), effective; and  (2)by adding at the end the following new paragraph: 
 
(3)ExceptionIn this subsection, the term non-Defense Agencies does not include the National Nuclear Security Administration..  841.Selection of service providers for auditing services and audit readiness servicesThe Department of Defense shall select service providers for auditing services and audit readiness services based on the best value to the Department, as determined by the resource sponsor for an auditing contract, rather than based on the lowest price technically acceptable service provider.  
842.Modifications to the justification and approval process for certain sole-source contracts for small business concerns 
(a)Repeal of simplified justification and approval processSection 811 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2405; 41 U.S.C. 3304 note) is repealed.  (b)Requirements for justification and approval process (1)Defense procurementsSection 2304(f)(2)(D)(ii) of title 10, United States Code, is amended by inserting only if such procurement is for property or services in an amount less than $20,000,000 before the semicolon at the end.  
(2)Civilian procurementsSection 3304(e)(4) of title 41, United States Code, is amended— (A)in subparagraph (C), by striking or at the end;  
(B)in subparagraph (D), by striking or section 8(a) of the Small Business Act (15 U.S.C. 637(a)). and inserting ; or; and  (C)by adding at the end the following new subparagraph: 
 
(E)the procurement is for property or services in an amount less than $20,000,000 and is conducted under section 8(a) of the Small Business Act (15 U.S.C. 637(a))..  843.Briefing on design-build construction process for defense contractsNot later than February 1, 2017, the Secretary of Defense shall provide to the Committee on Armed Services of the House of Representatives a briefing on the use and implementation of the two-phase design-build selection procedures. The briefing shall address the following: 
(1)How the Department of Defense continues to implement the updates to the Federal Acquisition Regulation that implemented the 2015 amendments to section 2305a, title 10, United States Code.  (2)A list of instances in which the Department awarded a design-build contract pursuant to section 2305a of title 10, United States Code, that had more than five finalists for phase-two requests for proposals during fiscal year 2016, and the list of design-build requests for proposals that used a one-step process.  
(3)Any feedback the Department has received from industry.  (4)Any challenges to the implementation of the statute.  
(5)Any additional criteria identified by the Secretary.  844.Assessment of outreach for small business concerns owned and controlled by women and minorities required before conversion of certain functions to contractor performanceNo Department of Defense function that is performed by Department of Defense civilian employees and is tied to a certain military base may be converted to performance by a contractor until the Secretary of Defense conducts an assessment to determine if the Department of Defense has carried out sufficient outreach programs to assist small business concerns owned and controlled by women (as such term is defined in section 8(d)(3)(D) of the Small Business Act (15 U.S.C. 637(d)(3)(D))) and small business concerns owned and controlled by socially and economically disadvantaged individuals (as such term is defined in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C))) that are located in the geographic area near the military base.  
845.Inclusion of information on common grounds for sustaining bid protests in annual Government Accountability Office reports to CongressThe Comptroller General of the United States shall include in the annual report to Congress on the Government Accountability Office each year a list of the most common grounds for sustaining protests relating to bids for contracts during such year.  846.Revision of effective date for amendments relating to Under Secretary of Defense for Business Management and InformationSection 901(a)(1) of the Carl Levin and Howard P. Buck Mckeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3462; 10 U.S.C. 132a note) is amended by striking February 1, 2017 and inserting February 1, 2018.  
847.Promotion of value-based defense procurement 
(a)Statement of policyIt shall be the policy of the Department of Defense to avoid using lowest price technically acceptable source selection criteria in inappropriate circumstances that potentially deny the Department the benefits of cost and technical tradeoffs in the source selection process.  (b)Requirement for SolicitationsFor new solicitations issued on or after the date that is 120 days after the date of the enactment of this Act, lowest price technically acceptable source selection criteria shall be used only in situations in which— 
(1)the Department of Defense is able to comprehensively and clearly describe the minimum requirements expressed in term of performance objectives, measures, and standards that will be used to determine acceptability of offers;  (2)the Department would realize no, or minimal, value from a contract proposal exceeding the minimum technical or performance requirements set forth in the request for proposal;  
(3)the proposed technical approaches will require no, or minimal, subjective judgment by the source selection authority as to the desirability of one offeror’s proposal versus a competing proposal;  (4)a review of technical proposals of offerors other than the lowest bidder would result in no, or minimal, benefit to the Department; and  
(5)the contracting officer has included a justification for the use of a lowest price technically acceptable evaluation methodology in the contract file, if the contract to be awarded is predominately for the acquisition of information technology services, systems engineering and technical assistance services, or other knowledge-based professional services.  (c)Avoidance of use of Lowest Price Technically Acceptable source selection criteria in procurements of information technology and auditingTo the maximum extent practicable, the use of lowest price technically acceptable source selection criteria shall be avoided when the procurement is predominately for the acquisition of information technology services, systems engineering and technical assistance services, audit or audit readiness services, or other knowledge-based professional services.  
(d)ReportingNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 3 years, the Secretary of Defense shall submit to the congressional defense committees a report on the number of instances in which lowest-price technically acceptable source selection criteria is used, including an explanation of how the criteria was considered when making a determination to use lowest price technically acceptable source selection criteria.  848.Study and report on contracts awarded to minority-owned and women-owned businesses (a)StudyThe Comptroller General of the United States shall carry out a study on the number and types of contracts for the procurement of goods or services for the Department of Defense awarded to minority-owned and women-owned businesses during fiscal years 2010 through 2015. In conducting the study, the Comptroller General shall identify minority-owned businesses according to the categories identified in the Federal procurement data system (described in section 1122(a)(4)(A) of title 41, United States Code).  
(b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report on the results of the study under subsection (a).  IXDepartment of Defense Organization and Management AGoldwater-Nichols Reform 901.Sense of Congress on Goldwater-Nichols ReformIt is the sense of Congress that the following principles should be adhered to in any reform of the Goldwater-Nichols Department of Defense Reorganization Act of 1986: 
(1)Civilian control of the military and the civilian chain of command must be preserved.  (2)The role of the Chairman of the Joint Chiefs of Staff in providing independent military advice, as the principal military advisor to the President and the Secretary of Defense, must be preserved.  
(3)Any changes to the Goldwater-Nichols Act of 1986 should be rooted in a clear identification and understanding of the issues and the objectives and ramifications of any changes.  (4)Any changes to the Goldwater-Nichols Act of 1986 should enhance the capabilities of the United States Armed Forces.  
(5)Each Geographical Unified Command has its own distinct area of emphasis and expertise, as well as requirements and responsibilities. Combining Northern Command and Southern Command, or combining European Command and Africa Command, would severely degrade mission effectiveness, but would provide only marginal increased efficiency. Additionally, consolidating Geographic Unified Commands would cause unacceptable risk to both global strategic influence as well as regional capability, and would exacerbate already significant capacity challenges.  (6)The emphasis on strategy and planning in the Goldwater-Nichols Act must be sustained.  
(7)Complex security challenges will become increasingly transregional, multi-domain, and multi-functional.  (8)Therefore, the Department of Defense, including streamlined headquarters staffs, must be more agile and adaptive.  
902.Repeal of Defense Strategy Review 
(a)RepealSection 118 of title 10, United States Code, is repealed.  (b)Clerical amendmentThe table of sections at the beginning of chapter 2 of such title is amended by striking the item relating to section 118.  
903.Commission on the National Defense Strategy for the United States 
(a)EstablishmentThere is hereby established a commission to be known as the Commission on the National Defense Strategy for the United States. The purpose of the commission is to examine and make recommendations with respect to national defense strategy for the United States.  (b)Composition (1)MembershipThe commission shall be composed of 12 members appointed as follows: 
(A)Three members appointed by the chair of the Committee on Armed Services of the House of Representatives.  (B)Three members appointed by the ranking minority member of the Committee on Armed Services of the House of Representatives.  
(C)Three members appointed by the chair of the Committee on Armed Services of the Senate.  (D)Three members appointed by the ranking minority member of the Committee on Armed Services of the Senate.  
(2)Chair; Vice Chair 
(A)ChairThe chair of the Committee on Armed Services of the House of Representative and the chair of the Committee on Armed Services of the Senate shall jointly designate one member of the commission to serve as chair of the commission.  (B)Vice chairThe ranking minority member of the Committee on Armed Services of the House of Representative and the ranking minority member of the Committee on Armed Services of the Senate shall jointly designate one member of the commission to serve as vice chair of the commission.  
(3)Period of appointment; vacanciesMembers shall be appointed for the life of the commission. Any vacancy in the commission shall be filled in the same manner as the original appointment.  (c)Duties (1)ReviewThe commission shall review the current national defense strategy of the United States, including the assumptions, missions, force posture and capabilities, and strategic and military risks associated with the strategy.  
(2)Assessment and RecommendationsThe commission shall conduct a comprehensive assessment of the strategic environment, the size and shape of the force, the readiness of the force, the posture and capabilities of the force, the allocation of resources, and strategic and military risks to provide recommendations on national defense strategy for the United States.  (d)Cooperation from Government (1)CooperationIn carrying out its duties, the commission shall receive the full and timely cooperation of the Secretary of Defense in providing the commission with analysis, briefings, and other information necessary for the fulfillment of its responsibilities.  
(2)LiaisonThe Secretary of Defense shall designate at least one officer or employee of the Department of Defense to serve as a liaison officer between the Department and the commission.  (e)Report (1)Final reportNot later than December 1, 2017, the commission shall submit to the President, the Secretary of Defense, the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate a report on the commission’s findings, conclusions, and recommendations. The report shall address, but not be limited to, each of the following: 
(A)The strategic environment, including security challenges, and the national security interests of the United States.  (B)The military missions for which the Department of Defense should prepare and the force planning construct.  
(C)The roles and missions of the Armed Forces to carry out those missions and the roles and capabilities provided by other United States Government agencies and by allies and international partners.  (D)The force size and shape, posture and capabilities, readiness, infrastructure, organization, personnel, and other elements of the defense program necessary to support the strategy.  
(E)The resources necessary to support the strategy, including budget recommendations.  (F)The strategic and military risks associated with the strategy, including the relationships and tradeoffs between missions, risks, and resources.  
(2)Interim BriefingNot later than June 1, 2017, the commission shall provide to the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate a briefing on the status of its review and assessment, and include a discussion of any interim recommendations.  (f)FundingOf the amounts authorized to be appropriated or otherwise made available pursuant to this Act to the Department of Defense, $5,000,000 is available to fund the activities of the commission.  
(g)TerminationThe commission shall terminate 6 months after the date on which it submits the report required by subsection (e).  904.Reform of defense strategic and policy guidanceSubsection (g) of section 113 of title 10, United States Code, is amended to read as follows: 
 
(g)Defense strategic and policy guidance 
(1)Defense strategic guidanceThe Secretary of Defense, with the advice and assistance of the Chairman of the Joint Chiefs of Staff, shall provide every four years to the heads of the military departments, the unified and specified combatant commands, all other Defense Agencies and Department of Defense Field Activities, and any other elements of the Department of Defense named in paragraphs (1) to (10) of section 111(b) of this title, written strategic guidance expressing the national defense strategy of the United States. The strategic guidance shall— (A)support the most recent national security strategy report of the President under section 108 of the National Security Act of 1947 (50 U.S.C. 3043);  
(B)be a mechanism for— (i)setting priorities for sizing and shaping the force, guiding the development and sustainment of capabilities, allocating resources, and adjusting the organization of the Department of Defense to respond to changes in the strategic environment;  
(ii)monitoring, assessing, and holding accountable agencies within the Department of Defense for the development of policies and programs that support the national defense strategy;  (iii)integrating and supporting other national and related interagency security policies and strategies with other Department of Defense guidance, plans, and activities; and  
(iv)communicating such national defense strategy to the American public, Congress, relevant United States Government agencies, and allies and international partners;  (C)provide a comprehensive discussion of— 
(i)the assumed strategic environment, including security challenges, and the assumed or defined prioritized national security interests and objectives of the United States;  (ii)the prioritized military missions for which the Department of Defense must prepare and the assumed force planning scenarios and constructs;  
(iii)the roles and missions of the armed forces to carry out those missions, and the assumed roles and capabilities provided by other United States Government agencies and by allies and international partners;  (iv)the force size and shape, posture, capabilities, readiness, infrastructure, organization, personnel, and other elements of the defense program necessary to support the strategy;  
(v)the resources necessary to support the strategy, including an estimated budget plan; and  (vi)the strategic and military risks associated with the strategy, including the relationships and tradeoffs between missions, risks, and resources; and  
(D)include any additional or alternative views of the Chairman of the Joint Chiefs of Staff, including any military assessment of risks associated with the defense strategy.  (2)Policy guidance on development of forcesIn implementing the guidance in paragraph (1), the Secretary of Defense, with the advice and assistance of the Chairman of the Joint Chiefs of Staff, shall provide annually to the heads of the military departments, the unified and specified combatant commands, all other Defense Agencies and Department of Defense Field Activities, and any other elements of the Department of Defense named in paragraphs (1) to (10) of section 111(b) of this title, written policy guidance for the preparation and review of the program recommendations and budget proposals of their respective components to guide the development of forces. Such guidance shall include— 
(A)the prioritized national security interests and objectives;  (B)the prioritized military missions of the Department of Defense, including the assumed force planning scenarios and constructs;  
(C)the force size and shape, posture, capabilities, readiness, infrastructure, organization, personnel, and other elements of the defense program necessary to support the strategy;  (D)the resource levels projected to be available for the period of time for which such recommendations and proposals are to be effective; and  
(E)a discussion of any changes in the defense strategy and assumptions underpinning the strategy, as required by paragraph (1).  (3)Policy guidance on contingency planningIn implementing the guidance in paragraph (1), the Secretary of Defense, with the approval of the President and after consultation with the Chairman of the Joint Chiefs of Staff, shall provide, every two years or more frequently as needed, to the Chairman written policy guidance for the preparation and review of contingency plans, including plans for providing support to civil authorities in an incident of national significance or a catastrophic incident, for homeland defense, and for military support to civil authorities. Such guidance shall include guidance on the employment of forces, including specific force levels and specific supporting resource levels projected to be available for the period of time for which such plans are to be effective.  
(4)Submission to congress 
(A)Not later than February 15th in any calendar year in which any of the written guidance in paragraphs (1), (2), and (3) is required, the Secretary of Defense shall submit to the congressional defense committees a copy of such guidance developed under such paragraphs.  (B)In addition, not later than February 15th in any calendar year in which the written guidance in paragraph (1) is required, the Secretary of Defense shall submit to the congressional defense committees a detailed summary of any classified aspects of the strategic guidance, including assumptions regarding the strategic environment; military missions; force planning scenarios and constructs; force size, shape, posture, capabilities, and readiness; and any additional or alternative views of the Chairman of the Joint Chiefs of Staff..  
905.Reform of the national military strategyParagraph (1) of section 153(b) of title 10, United States Code, is amended to read as follows:  (1)National military strategy (A)The Chairman shall determine each even-numbered year whether to prepare a new National Military Strategy in accordance with this subparagraph or to update a strategy previously prepared in accordance with this subsection. The Chairman shall provide such National Military Strategy or update to the Secretary of Defense in time for transmittal to Congress pursuant to paragraph (3), including in time for inclusion of the report of the Secretary of Defense, if any, under paragraph (4).  
(B)Each National Military Strategy (or update) under this paragraph shall be based on a comprehensive review conducted by the Chairman in conjunction with the other members of the Joint Chiefs of Staff and the commanders of the unified and specified combatant commands. Each update shall address only those parts of the most recent National Military Strategy for which the Chairman determines, on the basis of this review, that a modification is needed.  (C)Each National Military Strategy (or update) submitted under this paragraph shall describe how the military will support the objectives of the United States as articulated in— 
(i)the most recent National Security Strategy prescribed by the President pursuant to section 108 of the National Security Act of 1947 (50 U.S.C. 3043);  (ii)the most recent annual report of the Secretary of Defense submitted to the President and Congress pursuant to section 113 of this title;  
(iii)the most recent defense strategic guidance provided by the Secretary of Defense pursuant to section 113 of this title; and  (iv)any other national security or defense strategic guidance issued by the President or the Secretary of Defense.  
(D)At a minimum, each National Military Strategy (or update) submitted under this paragraph shall be a mechanism for— (i)developing military ends, ways, and means to support the objectives referred to in subparagraph (C);  
(ii)assessing strategic and military risks, and developing risk mitigation options;  (iii)establishing a strategic framework for the development of operational and contingency plans;  
(iv)prioritizing joint force capabilities, capacities, and resources; and  (v)establishing military guidance for the development of the joint force..  
906.Modification to independent study of national security strategy formulation processSection 1064(b)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 989) is amended— (1)in subparagraph (D), by inserting , including Congress, after Federal Government; and  
(2)by adding at the end the following new subparagraph:  (E)The capabilities and limitations of the Department of Defense workforce responsible for conducting strategic planning, including recommendations for improving the workforce through training, education, and career management..  
907.Term of office for the Chairman of the Joint Chiefs of Staff 
(a)AmendmentsSection 152(a) of title 10, United States Code, is amended— (1)in paragraph (1), by striking a term of two years and all that follows through the end and inserting the following: a term of four years, beginning on October 1 of a year that is three years following a year evenly divisible by four. The limitation of this paragraph on the length of term does not apply in time of war.; and  
(2)in paragraph (3), by striking exceeds six years and all that follows through the end and inserting the following: exceeds eight years. The limitation of this paragraph does not apply in time of war..  (b)Delayed effective dateThe amendments made by this section shall take effect on October 1, 2019.  
908.Responsibilities of the Chairman of the Joint Chiefs of Staff relating to operationsSection 153(a) of title 10, United States Code, is amended— (1)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively;  
(2)by inserting after paragraph (3) the following new paragraph (4):  (4)Advice on OperationsAdvising— 
(A)the President and the Secretary of Defense on ongoing military operations; and  (B)the Secretary on the allocation and transfer of forces among geographic and functional combatant commands, as necessary, to address transregional, multi-domain, and multi-functional threats..  
909.Assigned forces within the continental United StatesSection 162(a) of title 10, United States Code, is amended— (1)in paragraph (2), by inserting after of this title the following: , other forces within the continental United States that are directed by the Secretary of Defense to be assigned to a military department,; and  
(2)in paragraph (4), by inserting after unified combatant command the following: , other than forces within the continental United States that are directed by the Secretary to be assigned to a military department,.  910.Reduction in general officer and flag officer grades and positions (a)Grade of service or functional component commanderSection 164(e) of title 10, United States Code, is amended by adding after paragraph (4) the following new paragraph: 
 
(5)The grade of an officer serving as a commander of a service or functional component command under a commander of a combatant command shall be no higher than lieutenant general or vice admiral..  (b)DefinitionsSection 164 of such title is further amended by adding at the end the following new subsection: 
 
(h)DefinitionsFor purposes of this section— (1)a service component command is subordinate to the commander of a unified command and consists of the service component commander and the service forces (such as individuals, units, detachments, and organizations, including the support forces), as assigned by the Secretary of Defense, that have been assigned to that combatant commander; and  
(2)a functional component command is a command normally, but not necessarily, composed of forces of two or more military departments which may be established across the range of military operations to perform particular operational missions that may be of short duration or may extend over a period of time..  (c)Reduction in positions (1)ReductionThe Secretary of Defense shall reduce the total number of officers in the grade of general or admiral on active duty by five positions.  
(2)ReportThe Secretary of Defense shall submit to the congressional defense committees a report on how the Department of Defense plans to implement the reductions required by paragraph (1), including how to balance and reduce the total number of general officers and flag officers in accordance with sections 525 and 526 of title 10, United States Code.  (d)Treatment of current commandersAn officer serving on the date of the enactment of this Act as a commander of a service or functional component command under a commander of a combatant command shall serve in that position until the appointment of another officer in accordance with the amendment made by subsection (a).  
911.Establishment of unified combatant command for cyber operations 
(a)Establishment of cyber commandChapter 6 of title 10, United States Code, is amended by adding at the end the following new section:  169. Unified combatant command for cyber operations (a)EstablishmentWith the advice and assistance of the Chairman of the Joint Chiefs of Staff, the President, through the Secretary of Defense, shall establish under section 161 of this title a unified combatant command for cyber operations forces (hereinafter in this section referred to as the cyber command). The principal function of the command is to prepare cyber operations forces to carry out assigned missions.  
(b)Assignment of forcesUnless otherwise directed by the Secretary of Defense, all active and reserve cyber operations forces of the armed forces stationed in the United States shall be assigned to the cyber command.  (c)Grade of commanderThe commander of the cyber operations command shall hold the grade of general or, in the case of an officer of the Navy, admiral while serving in that position, without vacating his permanent grade. The commander of such command shall be appointed to that grade by the President, by and with the advice and consent of the Senate, for service in that position.  
(d)Command of activity or mission 
(1)Unless otherwise directed by the President or the Secretary of Defense, a cyber operations activity or mission shall be conducted in coordination with the command of the commander of the unified combatant command in whose geographic area the activity or mission is to be conducted.  (2)The commander of the cyber command shall exercise command of a selected cyber operations mission if directed to do so by the President or the Secretary of Defense.  
(e)Authority of combatant commander 
(1)In addition to the authority prescribed in section 164(c) of this title, the commander of the cyber command shall be responsible for, and shall have the authority to conduct, all affairs of such command relating to cyber operations activities.  (2)The commander of such command shall be responsible for, and shall have the authority to conduct, the following functions relating to cyber operations activities (whether or not relating to the cyber command): 
(A)Developing strategy, doctrine, and tactics.  (B)Preparing and submitting to the Secretary of Defense program recommendations and budget proposals for cyber operations forces and for other forces assigned to the cyber command.  
(C)Exercising authority, direction, and control over the expenditure of funds— (i)for forces assigned directly to the cyber command; and  
(ii)for cyber operations forces assigned to unified combatant commands other than the cyber command, with respect to all matters covered by section 807 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 114–92; 129 Stat. 886; 10 U.S.C. 2224 note) and, with respect to a matter not covered by such section, to the extent directed by the Secretary of Defense.  (D)Training assigned forces.  
(E)Conducting specialized courses of instruction for commissioned and noncommissioned officers.  (F)Validating requirements.  
(G)Establishing priorities for requirements.  (H)Ensuring the interoperability of equipment and forces.  
(I)Formulating and submitting requirements for intelligence support.  (J)Monitoring the promotions, assignments, retention, training, and professional military education of cyber operations forces officers.  
(3)The commander of the cyber command shall be responsible for— (A)ensuring the combat readiness of forces assigned to the cyber command; and  
(B)monitoring the preparedness to carry out assigned missions of cyber forces assigned to unified combatant commands other than the cyber command.  (C)The staff of the commander shall include an inspector general who shall conduct internal audits and inspections of purchasing and contracting actions through the cyber operations command and such other inspector general functions as may be assigned.  
(f)Intelligence and special activitiesThis section does not constitute authority to conduct any activity which, if carried out as an intelligence activity by the Department of Defense, would require a notice to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.)..  (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
169. Unified combatant command for cyber operations..  
912.Revision of requirements relating to length of joint duty assignments 
(a)Minimum length of assignmentSection 664(a) of title 10, United States Code, is amended by striking assignment— and paragraphs (1) and (2) and inserting  assignment shall not be less than two years..  (b)Repeal of requirements relating to initial assignment of certain officers and Average tour lengthsSection 664 of title 10, United States Code, is amended by striking subsections (c) and (e).  
(c)Exclusions from tour lengthSection 664(d) of title 10, United States Code, is amended— (1)in paragraph (1), by striking in subparagraph (D) and inserting the following new subparagraph: 
 
(D)a qualifying reassignment from a joint duty assignment as prescribed by the Secretary of Defense by regulation.;   (2)by striking paragraph (2); and  
(3)by redesignating paragraph (3) as paragraph (2).  (d)Full tour of dutySection 664(f) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking prescribed in and inserting prescribed under;  (2)by striking paragraphs (2) and (4);  
(3)by redesignating paragraphs (3) and (5) as paragraphs (2) and (3), respectively; and  (4)by redesignating paragraph (6) as paragraph (4), and in that paragraph, by striking , but not less than two years.  
(e)Constructive creditSection 664(h) of title 10, United States Code, is amended— (1)by striking (1) The Secretary of Defense may accord and inserting The Secretary of Defense may award; and  
(2)by striking paragraph (2).  (f)Clerical and conforming amendmentsSection 664 of title 10, United States Code, is further amended— 
(1)by redesignating subsections (d), (f), (g), and (h) as subsections (c), (d), (e), and (f), respectively;  (2)in subsection (c), as redesignated, by striking subsection (f)(3) and inserting subsection (d)(2);  
(3)in subsection (d), as redesignated, by striking subsection (g) and inserting subsection (e);  (4)in subsection (e), as redesignated, by striking  subsection (f)(3) and inserting  subsection (d)(2); and  
(5)in subsection (f), as redesignated, by striking paragraphs (1), (2), and (4) of subsection (f) and inserting subsection (d)(1).  913.Revision of definitions used for joint officer management (a)Definition of joint mattersParagraph (1) of section 668(a) of title 10, United States Code, is amended to read as follows: 
 
(1)In this chapter, the term joint matters means matters related to any of the following: (A)The development or achievement of strategic objectives through the synchronization, coordination, and organization of integrated forces in operations conducted across domains, such as land, sea, or air, in space, or in the information environment, including matters relating to any of the following: 
(i)National military strategy.  (ii)Strategic planning and contingency planning.  
(iii)Command and control, intelligence, fires, movement and maneuver, protection or sustainment of operations under unified command.  (iv)National security planning with other departments and agencies of the United States.  
(v)Combined operations with military forces of allied nations.  (B)Acquisition matters conducted by members of the armed forces and covered under chapter 87 of this title involved in developing, testing, contracting, producing, or fielding of multi-service programs or systems.  
(C)Other matters designated in regulation by the Secretary of Defense in consultation with the Chairman of the Joint Chiefs of Staff..  (b)Definition of integrated forcesSection 668(a)(2) of title 10, United States Code, is amended in the matter preceding subparagraph (A)— 
(1)by striking integrated military forces and inserting integrated forces; and  (2)by striking the planning or execution (or both) of operations involving and inserting achieving unified action with.  
(c)Definition of joint duty assignmentSection 668(b)(1) of title 10, United States Code, is amended by striking subparagraph (A) and inserting the following new subparagraph:  (A)shall be limited to assignments in which— 
(i)the preponderance of the duties of the officer involve joint matters and  (ii)the officer gains significant experience in joint matters; and.  
(d)Repeal of definition of critical occupational specialitySection 668 of title 10, United States Code, is amended by striking subsection (d).  914. Independent assessment of combatant command structure (a)Assessment requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with an independent entity with appropriate expertise to conduct an assessment on combatant command structure, and to provide recommendations for improving the overall effectiveness of combatant command structures.  
(b)ElementsThe assessment shall include an examination of the following: (1)The evolution of combatant command requirements and resources over the last 15 years of conflict.  
(2)The organization, composition, and size of combatant commands.  (3)The resources of combatant commands, including the degree to which combatant commands are adequately resourced and the degree to which combatant command requirements for forces are met.  
(4)The benefits, drawbacks, and resource implications of eliminating, consolidating, or altering the structure of combatant commands.  (5)A comparison of combatant command structures with alternative structures, including Joint Task Force or task-organized forces below the combatant command level.  
(c)ReportNot later than March 1, 2017, the Secretary of Defense shall submit to the congressional defense committees a report on the findings and recommendations of the independent entity.  BOther Matters 921.Modifications to corrosion report (a)Modifications to report to CongressSection 2228(e)(1) of title 10, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by inserting after 2009 the following: and ending with the budget submitted on or before January 31, 2021;  (2)by amending subparagraph (B) to read as follows: 
 
(B)The estimated composite return on investment achieved by implementing the strategy, and documented in the assessments by the Department of Defense of completed corrosion projects and activities.;  (3)by amending subparagraph (D) to read as follows: 
 
(D)If the full amount of funding requirements is not requested in the budget, the reasons for not including the full amount and a description of the impact on readiness, logistics, and safety of not fully funding required corrosion prevention and mitigation activities; and  (4)in subparagraph (F), by striking pilot.  
(b)Report to Director of Corrosion Policy and OversightSection 2228(e)(2) of such title is amended— (1)by inserting (A) before Each report;  
(2)by striking a copy of and all that follows through the period and inserting a summary of the most recent report required by subparagraph (B); and  (3)by adding at the end the following new subparagraph: 
 
(B)Not later than December 31 of each year, through December 31, 2020, the corrosion control and prevention executive of a military department shall submit to the Director of Corrosion Policy and Oversight a report containing recommendations pertaining to the corrosion control and prevention program of the military department. Such report shall include recommendations for the funding levels necessary for the executive to carry out the duties of the executive under this section. The report required under this subparagraph shall— (i)provide a summary of key accomplishments, goals, and objectives of the corrosion control and prevention program of the military department; and  
(ii)include the performance measures used to ensure that the corrosion control and prevention program achieved the goals and objectives described in clause (i)..  (c)Conforming repealSection 903(b) of Public Law 110–417 (10 U.S.C. 2228 note) is amended by striking paragraph (5).  
922.Authority to employ civilian faculty members at Joint Special Operations UniversitySection 1595(c) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (5)The Joint Special Operations University..  
923.Guidelines for conversion of functions performed by civilian or contractor personnel to performance by military personnelSection 129a of title 10, United States Code, is amended by adding at the end the following new subsection:  (g)Guidelines for performance of certain functions by military personnel (1)Except as provided in paragraph (2), no functions performed by civilian personnel or contractors may be converted to performance by military personnel unless— 
(A)there is a direct link between the functions to be performed and a military occupational specialty; and  (B)the conversion to performance by military personnel is cost effective, based on Department of Defense instruction 7041.04 (or any successor administrative regulation, directive, or policy).  
(2)Paragraph (1) shall not apply to the following functions: (A)Functions required by law or regulation to be performed by military personnel.  
(B)Functions related to— (i)missions involving operation risks and combatant status under the Law of War;  
(ii)specialized collective and individual training requiring military-unique knowledge and skills based on recent operational experience;  (iii)independent advice to senior civilian leadership in the Department of Defense requiring military-unique knowledge and skills based on recent operational experience; and  
(iv)command and control arrangements under chapter 47 of this title (the Uniform Code of Military Justice)..  924.Public release by Inspectors General of reports of misconduct (a)Release of inspector general of the Department of Defense administrative misconduct reportsSection 141 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Within 60 days after issuing a final report, the Inspector General of the Department of Defense shall publicly release any reports of administrative investigations that confirm misconduct, including violations of Federal law and violations of policies of the Department of Defense, of members of the Senior Executive Service, individuals who are employed in positions of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations, or commissioned officers in the Armed Forces in pay grades O–6 promotable and above. In releasing the reports, the Inspector General shall ensure that information that would be protected under section 552 of title 5 (commonly known as the Freedom of Information Act), section 552a of title 5 (commonly known as the Privacy Act of 1974), or section 6103 of the Internal Revenue Code of 1986 is not disclosed..  (b)Release of inspector general of the army administrative misconduct reportsSection 3020 of such title is amended by adding at the end the following new subsection: 
 
(f)Within 60 days after issuing a final report, the Inspector General of the Army shall publicly release any reports of administrative investigations that confirm misconduct, including violations of Federal law and violations of policies of the Department of Defense, of members of the Senior Executive Service, individuals who are employed in positions of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations, or commissioned officers in the Armed Forces in pay grades O–6 promotable and above. In releasing the reports, the Inspector General shall ensure that information that would be protected under section 552 of title 5 (commonly known as the Freedom of Information Act), section 552a of title 5 (commonly known as the Privacy Act of 1974), or section 6103 of the Internal Revenue Code of 1986 is not disclosed..  (c)Release of Naval inspector general administrative misconduct reportsSection 5020 of such title is amended by adding at the end the following new subsection: 
 
(e)Within 60 days after issuing a final report, the Naval Inspector General shall publicly release any reports of administrative investigations that confirm misconduct, including violations of Federal law and violations of policies of the Department of Defense, of members of the Senior Executive Service, individuals who are employed in positions of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations, or commissioned officers in the Armed Forces in pay grades O–6 promotable and above. In releasing the reports, the Naval Inspector General shall ensure that information that would be protected under section 552 of title 5 (commonly known as the Freedom of Information Act), section 552a of title 5 (commonly known as the Privacy Act of 1974), or section 6103 of the Internal Revenue Code of 1986 is not disclosed..  (d)Release of inspector general of the air force administrative misconduct reportsSection 8020 of such title is amended by adding at the end the following new subsection: 
 
(f)Within 60 days after issuing a final report, the Inspector General of the Air Force shall publicly release any reports of administrative investigations that confirm misconduct, including violations of Federal law and violations of policies of the Department of Defense, of members of the Senior Executive Service, individuals who are employed in positions of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations, or commissioned officers in the Armed Forces in pay grades O–6 promotable and above. In releasing the reports, the Inspector General shall ensure that information that would be protected under section 552 of title 5 (commonly known as the Freedom of Information Act), section 552a of title 5 (commonly known as the Privacy Act of 1974), or section 6103 of the Internal Revenue Code of 1986 is not disclosed..  925.Modifications to requirements for accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing (a)Limitation of Defense POW/MIA Accounting Agency to missing persons from past conflictsSection 1501(a) of title 10, United States Code, is amended— 
(1)in paragraph (1)(A), by inserting from past conflicts after matters relating to missing persons;  (2)in paragraph (2)— 
(A)by striking subparagraph (A);  (B)by redesignating subparagraphs (B), (C), (D), (E), and (F) as subparagraphs (A), (B), (C), (D), and (E), respectively; and  
(C)by inserting from past conflicts after missing persons each place it appears;  (3)in paragraph (4)— 
(A)by striking for personal recovery (including search, rescue, escape, and evasion) and; and  (B)by inserting from past conflicts after missing persons; and  
(4)by striking paragraph (5).  (b)Action upon discovery or receipt of informationSection 1505(c) of such title is amended by striking designated Agency Director in paragraphs (1), (2), and (3) and inserting Secretary of Defense.  
(c)Definition of accounted forSection 1513(3)(B) of such title is amended by inserting to the extent practicable after are recovered.  926.Reform of National Security Council (a)FindingsCongress finds the following: 
(1)The National Security Council has increasingly micromanaged military operations and centralized decisionmaking within the staff of the National Security Council. The size of the staff has contributed this problem.  (2)As stated by former Secretary of Defense Robert M. Gates, It was the operational micromanagement that drove me nuts of White House and [National Security Council] staffers calling senior commanders out in the field and asking them questions, second guessing commanders, and by another former Secretary of Defense Leon Panetta, [B]ecause of that centralization of that authority at the White House, there are too few voices being heard in terms of the ability to make decisions and that includes members of the cabinet..  
(3)Gates stated, You have 25 people working on a single military problem... They are going to be doing things they shouldn’t be doing, and Panetta noted, The National Security Council has grown enormously, which means you have a lot more staff people running around at the White House on these foreign policy issues..  (4)Press reports indicate that National Security Council micromanagement has included selecting targets in ongoing military operations, specifying detailed parameters and limitations on military operations, and managing military planning and the execution of plans.  
(5)As stated in section 101(a) of the National Security Act of 1947 (50 U.S.C. 3021(a)), the function of the Council shall be to advise the President with respect to the integration of domestic, foreign, and military policies relating to the national security so as to enable the military services and the other departments and agencies of the Government to cooperate more effectively in matters involving the national security.  (6)As stated in the November 1961 staff reports and recommendations on Organizing for National Security submitted to the Committee on Government Operations of the Senate by the Subcommittee on National Policy Machinery, The Council is an interagency committee: It can inform, debate, review, adjust, and validate... The Council is not a decisionmaking body; it does not itself make policy. It serves only in an advisory capacity to the President, helping him arrive at decisions which he alone can make..  
(7)As noted in the 1987 Report of the President’s Special Review Board (commonly known as the Tower Commission Report), As a general matter, the [National Security Council] staff should not engage in the implementation of policy or the conduct of operations. This compromises their oversight role and usurps the responsibilities of the departments and agencies..  (8)As noted in the Addendum on Structure and Process Analyses: Volume II – Executive Office of the President, accompanying the February 2001 U.S. Commission on National Security/21st Century (commonly known as the Hart-Rudman Commission), [T]he degree to which the [National Security Council] gets involved in operational issues raises a question of congressional oversight. Today there is limited congressional oversight of the [National Security Council]... Assigning the [National Security Council] greater operational responsibility would likely result in calls for more congressional oversight and legislative control....  
(9)According to analysis from the Brookings Institution’s National Security Council Project, the size of the National Security Council staff from the early 1960s to the mid-1990s remained consistently under 60 personnel. Since then, it has grown significantly in size.  (10)As former National Security Advisor, Zbigniew Brzezinski, wrote in The NSC’s Midlife Crisis in Foreign Policy, Winter 1987–1988, There is no magic number, but it would appear that for successful strategic planning and policy coordination 30-40 senior staff members are probably adequate. However, to ensure effective supervision over policy implementation as well, the size of the staff should be somewhat larger. An optimal figure for the senior staff probably would be about 50 senior staff members..  
(b)Sense of CongressIt is the sense of Congress that— (1)the function of the National Security Council, consistent with the National Security Act of 1947 (50 U.S.C. 3001 et seq.), is to advise the President as an independent honest broker on national security matters, to coordinate national security activities across departments and agencies, and to make recommendations to the President regarding national security objectives and policy, and the size of the staff of the National Security Council should be appropriately aligned to this function;  
(2)the President is entitled to privacy in the Office of the President and to a confidential relationship with the National Security Advisor and the National Security Council; and  (3)however, a National Security Council, enabled by a large staff, that assumes a central policymaking or operational role is no longer advisory and should be publicly accountable to the American people through Senate confirmation of its leadership and the activities of the Council subject to direct oversight by Congress.  
(c)Amendments to National Security Act of 1947Section 101 of the National Security Act of 1947 (50 U.S.C. 3021), is amended— (1)in subsection (a)— 
(A)in paragraph (5), by striking and;  (B)in paragraph (6), by striking the period at the end and inserting ; and; and  
(C)by adding after paragraph (6) the following new paragraph:  (7)the Assistant to the President for National Security Affairs.;  
(2)in subsection (c), by striking shall receive compensation at the rate of $10,000 a year. and inserting shall report to, and be under the general supervision of, the Assistant to the President for National Security Affairs.;  (3)by redesignating subsections (d) through (l) as subsections (e) through (m), respectively; and  
(4)by inserting after subsection (c) the following new subsection:  (d) (1) (A)Except as provided by subparagraph (B), the Assistant to the President for National Security Affairs shall be appointed by the President.  
(B)If the staff of the Council exceeds 100 covered employees at any point during a term of the President, and for the duration of such term (without regard to any changes to the number of such covered employees), the Assistant to the President for National Security Affairs shall be appointed by the President, by and with the advice and consent of the Senate.  (2) (A)Beginning on the date on which the staff of the Council exceeds 100 covered employees, the person appointed as the Assistant under paragraph (1)(A), the person nominated by the President to be appointed the Assistant under paragraph (1)(B), or any other person designated by the President to serve as the Assistant in an acting capacity, may serve in an acting capacity for no longer than 210 days.  
(B)If the person nominated by the President to be appointed the Assistant under paragraph (1)(B) is rejected by the Senate, withdrawn, or returned to the President by the Senate, the President shall nominate another person and the person serving as the acting Assistant may continue to serve— (i)until the second nomination is confirmed; or  
(ii)for no more than 210 days after the second nomination is rejected, withdrawn, or returned.  (3)The President shall notify Congress in writing not more than seven days after the date on which the staff of the Council exceeds 100 covered employees.  
(4)In this subsection, the term covered employees means each of the following officers and employees (counted without regard to full-time equivalent basis): (A)Officers and employees occupying a position funded by the Executive Office of the President performing a function of the Council.  
(B)Officers, employees, and members of the Armed Forces from any department, agency, or independent establishment of the executive branch of the Government that are on detail to the Council performing a function of the Council..  (d)Conforming amendmentSection 3(12) of the International Religious Freedom Act of 1998 (22 U.S.C. 6402(12)) is amended by striking section 101(i) and inserting section 101(l).  
CDepartment of the Navy and Marine Corps 
931.Redesignation of the Department of the Navy as the Department of the Navy and Marine Corps 
(a)Redesignation of Military DepartmentThe military department designated as the Department of the Navy is redesignated as the Department of the Navy and Marine Corps.  (b)Redesignation of Secretary and Other Statutory Offices (1)SecretaryThe position of the Secretary of the Navy is redesignated as the Secretary of the Navy and Marine Corps.  
(2)Other statutory officesThe positions of the Under Secretary of the Navy, the four Assistant Secretaries of the Navy, and the General Counsel of the Department of the Navy are redesignated as the Under Secretary of the Navy and Marine Corps, the Assistant Secretaries of the Navy and Marine Corps, and the General Counsel of the Department of the Navy and Marine Corps, respectively.  932.Conforming amendments to title 10, United States Code (a)Definition of Military DepartmentParagraph (8) of section 101(a) of title 10, United States Code, is amended to read as follows: 
 
(8)The term military department means the Department of the Army, the Department of the Navy and Marine Corps, and the Department of the Air Force..  (b)Organization of DepartmentThe text of section 5011 of such title is amended to read as follows: The Department of the Navy and Marine Corps is separately organized under the Secretary of the Navy and Marine Corps..  
(c)Position of SecretarySection 5013(a)(1) of such title is amended by striking There is a Secretary of the Navy and inserting There is a Secretary of the Navy and Marine Corps.  (d)Chapter Headings (1)The heading of chapter 503 of such title is amended to read as follows: 
 
503Department of the Navy and Marine Corps.  
(2)The heading of chapter 507 of such title is amended to read as follows:  507Composition of the Department of the Navy and Marine Corps.  (e)Other Amendments (1)Title 10, United States Code, is amended by striking Department of the Navy and Secretary of the Navy each place they appear other than as specified in subsections (a), (b), (c), and (d) (including in section headings, subsection captions, tables of chapters, and tables of sections) and inserting Department of the Navy and Marine Corps and Secretary of the Navy and Marine Corps, respectively, in each case with the matter inserted to be in the same typeface and typestyle as the matter stricken.  
(2) 
(A)Sections 5013(f), 5014(b)(2), 5016(a), 5017(2), 5032(a), and 5042(a) of such title are amended by striking Assistant Secretaries of the Navy and inserting Assistant Secretaries of the Navy and Marine Corps.  (B)The heading of section 5016 of such title, and the item relating to such section in the table of sections at the beginning of chapter 503 of such title, are each amended by inserting and Marine Corps after of the Navy, with the matter inserted in each case to be in the same typeface and typestyle as the matter amended.  
933.Other provisions of law and other references 
(a)Title 37, United States CodeTitle 37, United States Code, is amended by striking Department of the Navy and Secretary of the Navy each place they appear and inserting Department of the Navy and Marine Corps and Secretary of the Navy and Marine Corps, respectively.  (b)Other ReferencesAny reference in any law other than in title 10 or title 37, United States Code, or in any regulation, document, record, or other paper of the United States, to the Department of the Navy shall be considered to be a reference to the Department of the Navy and Marine Corps. Any such reference to an office specified in section 2(b) shall be considered to be a reference to that officer as redesignated by that section.  
934.Effective dateThis subtitle and the amendments made by this subtitle shall take effect on the first day of the first month beginning more than 60 days after the date of the enactment of this Act.  XGeneral Provisions AFinancial Matters 1001.General transfer authority (a)Authority to transfer authorizations (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2017 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.  
(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $5,000,000,000.  (3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).  
(b)LimitationsThe authority provided by subsection (a) to transfer authorizations— (1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and  
(2)may not be used to provide authority for an item that has been denied authorization by Congress.  (c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.  
(d)Notice to congressThe Secretary shall promptly notify Congress of each transfer made under subsection (a).  1002.Requirement to transfer funds from Department of Defense Acquisition Workforce Development Fund to the Treasury (a)Transfer requiredDuring fiscal year 2017, the Secretary of Defense shall transfer, from amounts available in the Department of Defense Acquisition Workforce Development Fund from amounts credited to the Fund pursuant to section 1705(d)(2) of title 10, United States Code, $475,000,000 to the Secretary of the Treasury for deposit in the general fund of the Treasury.  
(b)Additional authorityThe transfer authority provided by this section is in addition to any other transfer authority contained in this Act.  1003.Report on auditable financial statementsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report ranking all military departments and Defense Agencies in order of how advanced they are in achieving auditable financial statements as required by law. The report should not include information otherwise available in other reports to Congress.  
BCounter-Drug Activities 
1011.Extension of authority to provide additional support for counter-drug activities of foreign governmentsSection 1033(a)(2) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section 1012 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 963), is further amended by striking September 30, 2017 and inserting September 30, 2019.  1012.Secretary of Defense review of curricula and program structures of National Guard counterdrug schools (a)In generalSection 901 of the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 32 U.S.C. 112 note) is amended— 
(1)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively; and  (2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Curriculum reviewThe Secretary of Defense may review and approve the curriculum and program structure of each school established under this section..  (b)Technical amendmentSubsection (d)(1) of such section is amended by striking section 112(b) of that title 32 and inserting section 112(b) of title 32.  
1013.Extension of authority to support unified counterdrug and counterterrorism campaign in ColombiaSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 962), is further amended— (1)in subsection (a), by striking 2017 and inserting 2018; and  
(2)in subsection (c), by striking 2017 and inserting 2018.  1014.Unmanned aerial systems training missionsThe Secretary of Defense shall coordinate unmanned aerial systems training missions along the southern border of the United States in order to support the Department of Homeland Security’s counter-narcotic trafficking efforts.  
1015.Funding for counter narcotics operations 
(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated for drug interdiction and counterdrug activities, Defense-wide, as specified in the corresponding funding table in section 4501 is hereby increased by $3,000,000.  (b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated for operation and maintenance, as specified in the corresponding funding table in section 4301, for administration and servicewide activities, Defense Logistics Agency (Line 160) is hereby reduced by $3,000,000.  
1016.Report on efforts of United States Southern Command Operation to detect and monitor drug traffickingThe Secretary of Defense shall submit to Congress a report on the effectiveness of the United States Southern Command Operation to limit threats to the national security of the United States by detecting and monitoring drug trafficking, specifically heroin and fentanyl.  CNaval Vessels and Shipyards 1021.Definition of short-term work with respect to overhaul, repair, or maintenance of naval vesselsSection 7299a(c)(4) of title 10, United States Code, is amended by striking six months and inserting 10 months.  
1022.Warranty requirements for shipbuilding contracts 
(a)In generalChapter 633 of title 10, United States Code, is amended by adding at the end the following new section:  7318.Warranty requirements for shipbuilding contracts (a)RequirementA contracting officer for a contract for which funds are expended from the Shipbuilding and Conversion, Navy account shall require, as a condition of the contract, that the work performed under the contract is covered by a warranty for a period of at least one year.  
(b)WaiverIf the contracting officer for a contract covered by the requirement under subsection (a) determines that a limited liability of warranted work is in the best interest of the Government, the contracting officer may agree to limit the liability of the work performed under the contract to a level that the contracting officer determines is sufficient to protect the interests of the Government and in keeping with historical levels of warranted work on similar vessels..  (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
7318. Warranty requirements for shipbuilding contracts..  
1023.National Sea-Based Deterrence Fund 
(a)Transfer authoritySection 1022(b)(1) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3487), as amended by section 1022(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), is further amended by striking or 2017 and inserting 2017, or 2018.  (b)Authority for multiyear procurement of critical components to support continuous productionSection 2218a of title 10, United States Code, is amended— 
(1)by redesignating subsections (i) and (j) as subsections (j) and (k), respectively; and  (2)by inserting after subsection (h) the following new subsection (i): 
 
(i)Authority for multiyear procurement of critical components to support continuous production 
(1)To implement the continuous production of critical components, the Secretary of the Navy may use funds deposited in the Fund, in conjunction with funds appropriated for the procurement of other nuclear-powered vessels, to enter into one or more multiyear contracts (including economic ordering quantity contracts), for the procurement of critical contractor-furnished and Government-furnished components for national sea-based deterrence vessels. The authority under this subsection extends to the procurement of equivalent critical parts, components, systems, and subsystems common with and required for other nuclear-powered vessels.  (2)Any contract entered into pursuant to paragraph (1) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose and that the total liability to the Government for the termination of the contract shall be limited to the total amount of funding obligated for the contract as of the date of the termination..  
(c)Definition of national sea-based deterrence vesselSubsection (k)(2) of such section, as redesignated by subsection (b), is amended— (1)by striking any vessel and inserting any submersible vessel constructed or purchased after fiscal year 2016 that is; and  
(2)by inserting and before that carries.  1024.Availability of funds for retirement or inactivation of Ticonderoga-class cruisers or dock landing ships (a)Limitation on retirement or inactivationNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2017 may be obligated or expended— 
(1)to retire, prepare to retire, or inactivate a cruiser or dock landing ship; or  (2)to place in a modernization status more than six cruisers and one dock landing ship identified in section 1026(a)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3490).  
(b)Hull, mechanical, and electrical modernizationNot more than 75 percent of the funds made available for the Office of the Secretary of Defense for fiscal year 2017 may be obligated until the Secretary of the Navy— (1)enters into a contract for the modernization industrial period associated with four cruisers and one dock landing ship referred to in section 1026(a)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3490); and  
(2)enters into a contract for the procurement of combat systems upgrades associated with six such cruisers and one such dock landing ship.  1025.Restrictions on the overhaul and repair of vessels in foreign shipyards (a)In generalSection 7310(b)(1) of title 10, United States Code, is amended— 
(1)by striking In the case and inserting (A) Except as provided in subparagraph (B), in the case;  (2)by striking during the 15-month and all that follows through United States);  
(3)by inserting before the period at the end the following: , other than in the case of voyage repairs; and  (4)by adding at the end the following new subparagraph: 
 
(B)The Secretary of the Navy may waive the application of subparagraph (A) to a contract award if the Secretary determines that the waiver is essential to the national security interests of the United States..  (b)Effective dateThe amendments made by subsection (a) shall take effect on the later of the following dates: 
(1)The date of the enactment of the National Defense Authorization Act for Fiscal Year 2018.  (2)October 1, 2017.  
DCounterterrorism 
1031.Frequency of counterterrorism operations briefings 
(a)In generalSubsection (a) of section 485 of title 10, United States Code is amended by striking quarterly and inserting monthly.  (b)Section headingThe section heading for such section is amended by striking Quarterly and inserting Monthly.  
(c)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 485 and inserting the following new item:   485. Monthly counterterrorism operations briefings..  1032.Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba to the United StatesNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2017, to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and  (2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.  
1033.Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba 
(a)In generalNo amounts authorized to be appropriated or otherwise made available to the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2017, to construct or modify any facility in the United States, its territories, or possessions to house any individual detained at Guantanamo for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense unless authorized by Congress.  (b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.  
(c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo has the meaning given that term in section 1034(f)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 971; 10 U.S. C. 801 note).  1034.Prohibition on use of funds for transfer or release to certain countries of individuals detained at United States Naval Station, Guantanamo Bay, CubaNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2017, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of any country, or any entity within such country, as follows: 
(1)Libya.  (2)Somalia.  
(3)Syria.  (4)Yemen.  
1035.Prohibition on use of funds for realignment of forces at or closure of United States Naval Station, Guantanamo Bay, CubaNo amounts authorized to be appropriated or otherwise made available for the Department of Defense for fiscal year 2017 may be used— (1)to close or abandon United States Naval Station, Guantanamo Bay, Cuba;  
(2)to relinquish control of Guantanamo Bay to the Republic of Cuba; or  (3)to implement a material modification to the Treaty Between the United States of America and Cuba signed at Washington, D.C. on May 29, 1934, that constructively closes United States Naval Station, Guantanamo Bay.  
1036.Modification of congressional notification of sensitive military operationsSection 130f of title 10, United States Code, is amended— (1)in subsection (a)— 
(A)in the first sentence, by inserting no later than 48 hours after under this title; and  (B)in the second sentence, by inserting and the National Defense Authorization Act for Fiscal Year 2017 before the period at the end; and  
(2)by striking subsection (d) and inserting the following:  (d)Sensitive military operation definedIn this section, the term sensitive military operation means an operation— 
(1)conducted by the United States armed forces outside the United States, whether conducted by the United States acting alone or cooperatively;  (2)conducted pursuant to— 
(A)the Authorization for the Use of Military Force (Public Law 107–40; 50 U.S.C. 1541); or  (B)any other authority except— 
(i)a declaration of war; or  (ii)a specific statutory authorization for the use of force other than the authorization referred to in subparagraph (A);  
(3)conducted outside a theater of major hostilities; and  (4)that is either— 
(A)a lethal operation;  (B)a capture operation; or  
(C)an activity of self-defense, collective self defense, or in defense of a foreign partner during a cooperative operation..  1037.Comprehensive strategy for detention of certain individuals (a)In generalNot later than July 19, 2017, the Secretary of Defense shall, in consultation with the Attorney General and the Director of National Intelligence, submit to the appropriate congressional committees a report setting forth the details of a comprehensive strategy for the detention of current and future individuals captured and held pursuant to the Authorization for Use of Military Force (Public Law 107–40) pending the end of hostilities.  
(b)Comprehensive strategyThe comprehensive detention strategy required by subsection (a) shall contain the following: (1)A policy and plan applicable to individuals lawfully detained under the effective control of the United States.  
(2)A description of how intelligence information is currently gathered from individuals captured in theaters of combat operation.  (3)A plan for the disposition of individuals captured in the future.  
(4)A description of how the United States will acquire intelligence information in the future.  (5)A plan for the disposition of individuals held pursuant to the Authorization for Use of Military Force who are currently detained at the United States Naval Base, Guantanamo Bay, Cuba.  
(c)FormThe comprehensive detention strategy required under subsection (b) shall be submitted in unclassified form, but may include a classified annex.  (d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees;  (2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate; and  
(3)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.  1038.Declassification of information on past terrorist activities of detainees transferred from United States Naval Station, Guantanamo Bay, Cuba (a)In generalNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall— 
(1)complete a declassification review of intelligence reports prepared by the National Counterterrorism Center prior to Periodic Review Board sessions or detainee transfers on the past terrorist activities of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, who were transferred or released from United States Naval Station, Guantanamo Bay;  (2)make available to the public any information declassified as a result of the declassification review; and  
(3)submit to the appropriate congressional committees, consistent with the protection of sources and methods, a report setting forth— (A)the results of the declassification review; and  
(B)if any information covered by the declassification review was not declassified pursuant to the review, a justification for the determination not to declassify such information.  (b)Past terrorist activitiesFor purposes of this section, the past terrorist activities of an individual shall include the terrorist activities conducted by the individual before the transfer of the individual to the detention facility at United States Naval Station, Guantanamo Bay, including, at a minimum, the following: 
(1)The terrorist organization, if any, with which affiliated.  (2)The terrorist training, if any, received.  
(3)The role in past terrorist attacks against the interests or allies of the United States.  (4)The direct responsibility, if any, for the death of citizens of the United States or members of the Armed Forces.  
(5)Any admission of any matter specified in paragraphs (1) through (4).  (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees;  (2)the Committee on Foreign Affairs of the House of Representatives;  
(3)the Committee on Foreign Relations of the Senate;  (4)the Permanent Committee on Intelligence of the House of Representatives; and  
(5)the Select Committee on Intelligence of the Senate.  1039.Prohibition on enforcement of military commission rulings preventing members of the Armed Forces from carrying out otherwise lawful duties based on member gender (a)ProhibitionNo order, ruling, finding, or other determination of a military commission may be construed or implemented to prohibit or restrict a member of the Armed Forces from carrying out duties otherwise lawfully assigned to such member to the extent that the basis for such prohibition or restriction is the gender of such member.  
(b)Applicability to prior orders, EtcIn the case of an order, ruling, finding, or other determination described in subsection (a) that was issued before the date of the enactment of this Act in a military commission and is still effective as of the date of the enactment of this Act, such order, ruling, finding, or determination shall be deemed to be vacated and null and void only to the extent of any prohibition or restriction on the duties of members of the Armed Forces that is based on the gender of members.  (c)Military commission definedIn this section, the term military commission means a military commission established under chapter 47A of title 10, United States Code, and any military commission otherwise established or convened by law.  
EMiscellaneous Authorities and Limitations 
1041.Expanded authority for transportation by the Department of Defense of non-Department of Defense personnel and cargo 
(a)Transportation of allied and civilian personnel and cargoSubsection (c) of section 2649 of title 10, United States Code, is amended— (1)in the subsection heading, by striking Personnel and inserting and civilian personnel and cargo;  
(2)by striking Until January 6, 2016, when and inserting When; and  (3)by striking allied forces or civilians, and inserting allied and civilian personnel and cargo.  
(b)Commercial insuranceSuch section is further amended by adding at the end the following new subsection:  (d)Commercial insuranceThe Secretary may enter into a contract or other arrangement with one or more commercial providers to make insurance products available to non-Department of Defense shippers using the Defense Transportation System to insure against the loss or damage of the shipper’s cargo. Any such contract or arrangement shall provide that— 
(1)any insurance premium is collected by the commercial provider;  (2)any claim for loss or damage is processed and paid by the commercial provider;  
(3)the commercial provider agrees to hold the United States harmless and waive any recourse against the United States for amounts paid to an insured as a result of a claim; and  (4)the contract between the commercial provider and the insured shall contain a provision whereby the insured waives any claim against the United States for loss or damage that is within the scope of enumerated risks covered by the insurance product..  
(c)Conforming cross-reference amendmentsSubsection (b) of such section is amended by striking this section both places it appears and inserting subsection (a).  1042.Limitation on retirement, deactivation, or decommissioning of mine countermeasures shipsSection 1090 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 111–92; 129 Stat. 1016) is amended by striking subsection (b) and inserting the following: 
 
(b)Limitation on retirement of MCM ships 
(1)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of the Navy for fiscal year 2017 may be obligated or expended to retire, deactivate, decommission, to prepare to retire, deactivate, decommission, or to place in storage backup inventory or reduced operating status any MCM-1 class ship.  (2)Waiver authority 
(A)In generalThe Secretary of the Navy may waive the limitation under paragraph (1) with respect to any MCM-1 class ship if the Secretary provides to the congressional defense committees certification that the operational test and evaluation for replacement capabilities for the ship is complete and such capabilities are available in sufficient quantities to ensure sufficient mine countermeasures capacity is available to meet requirements as set forth in the Join Strategic Capabilities Plan, the campaign plans of the combatant commanders, and the Navy’s Force Structure Assessment.  (B)ReportThe first time the Secretary of the Navy exercises the waiver authority under subparagraph (A), the Secretary shall submit to the congressional defense committees a report that includes— 
(i)the recommendations of the Secretary regarding MCM force structure;  (ii)the recommendations of the Secretary regarding how to ensure the operational effectiveness of the surface MCM force through 2025 based on current capabilities and capacity, replacement schedules, and service life extensions or retirement schedules;  
(iii)an assessment of the MCM vessels, including the decommissioned MCM-1 and MCM-2 ships and the potential of such ships for reserve operating status; and  (iv)an assessment of the Littoral Combat Ship MCM mission package increment one performance against the initial operational test and evaluation criteria..  
1043.Extension of authority of Secretary of Transportation to issue non-premium aviation insuranceSection 44310(b) of title 49, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2019.  1044.Evaluation of Navy alternate combination cover and unisex combination cover (a)Mandatory possession or wear dateThe Secretary of the Navy shall change the mandatory possession or wear date of the alternate combination cover or the unisex combination cover from October 31, 2016, to October 31, 2020.  
(b)Evaluation and reportThe Secretary of the Navy may not implement or enforce any change to Navy female service dress uniforms until the Secretary submits to the Committees on Armed Services of the Senate and House of Representatives a report on the evaluation of the Navy female service dress uniforms. Such evaluation shall include each of the following: (1)An identification of the operational need addressed by the alternate combination cover or the unisex combination cover.  
(2)An assessment of the individual cost of service dress uniform items to members of the Armed Forces as a percentage of their monthly pay.  (3)The composition of each uniform item’s wear test group.  
(4)An identification of the costs to the Navy and to individual members of the Armed Forces for uniform changes identified in the Navy administrative message 236/15 dated October 9, 2015.  (5)The opinions of female members of the Navy active and reserve components.  
1045.Protection of certain Federal spectrum operationsSection 1004 of the Bipartisan Budget Act of 2015 (Public Law 114–74; 47 U.S.C. 921 note) is amended by adding at the end the following:  (d)Protection of certain Federal spectrum operationsIf the report required by subsection (a) determines that reallocation and auction of the spectrum described in the report would harm national security by impacting existing terrestrial Federal spectrum operations at the Nevada Test and Training Range, the Commission, in coordination with the Secretary shall, prior to the auction described in subsection (c)(1)(B), establish rules for licensees in such spectrum sufficient to mitigate harmful interference to such operations.  
(e)Rule of constructionNothing in this section shall be construed to affect any requirement under section 1062(b) of the National Defense Authorization Act for Fiscal Year 2000 (47 U.S.C. 921 note; Public Law 106–65)..  1046.Transportation on military aircraft on a space-available basis for members and former members of the Armed Forces with disabilities rated as total (a)Availability of transportationSection 2641b of title 10, United States Code, is amended— 
(1)by redesignating subsection (f) as subsection (g); and  (2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Special priority for certain disabled veterans 
(1)The Secretary of Defense shall provide transportation on scheduled and unscheduled military flights within the continental United States and on scheduled overseas flights operated by the Air Mobility Command on a space-available basis for any member or former member of the armed forces with a disability rated as total on the same basis as such transportation is provided to members of the armed forces entitled to retired or retainer pay.  (2)The transportation priority required by paragraph (1) for veterans described in such paragraph applies whether or not the Secretary establishes the travel program authorized by this section.  
(3)In this subsection, the term disability rated as total has the meanings given that term in section 1414(e)(3) of this title..  (b)Effective dateSubsection (f) of section 2641b of title 10, United States Code, as added by subsection (a), shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act.  
1047.National Guard flyovers of public events 
(a)Statement of policyIt shall be the policy of the Department of Defense that flyovers of public events in support of community relations activities may only be flown as part of an approved training mission at no additional expense to the Federal Government.  (b)National guard flyover approval processThe Adjutant General of a State in which an Army National Guard or Air National Guard unit is based will be the approval authority for all Air National Guard and Army National Guard flyovers in that State, including any request for a flyover in any civilian domain at a nonaviation related event.  
(c)Flyover record maintenance; report 
(1)Record maintenanceThe Secretary of Defense shall keep and maintain records of flyover requests, approvals, and the total costs of all flyover missions, including the costs of fuel, maintenance, and manpower, in a publicly accessible database that is updated annually.  (2)GAO reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report on flyovers and the process whereby flyover requests are made and evaluated, including— 
(A)whether there is any cost to taxpayers associated with flyovers;  (B)whether there is any appreciable public relations or recruitment value that comes from flyovers; and  
(C)the impact flyovers have to aviator training and readiness.  (d)Flyover definedIn this section, the term flyover means aviation support— 
(1)in which a straight and level flight limited to one pass by a single military aircraft, or by a single formation of four or fewer military aircraft of the same type, from the same military department over a predetermined point on the ground at a specific time;  (2)that does not involve aerobatics or demonstrations; and  
(3)uses bank angles of up to 90 degrees if required to improve the spectator visibility of the aircraft.  (e)State definedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States.  
1048.Application of the Freedom of Information Act to the National Security Council 
(a)In generalSection 552(f)(1) of title 5, United States Code (commonly referred to as the Freedom of Information Act), is amended by inserting and the National Security Council after the Executive Office of the President.  (b)Effective date; application (1)Effective dateThe amendment made by subsection (a) shall take effect on the date on which the first Assistant to the President for National Security Affairs is appointed by the President, by and with the advice and consent of the Senate, pursuant to section 101(d)(1)(B) of the National Security Act of 1947 (50 U.S.C. 3021(d)(1)(B)), as added by title IX of this Act.  
(2)ApplicationThe amendment made by subsection (a) shall apply with respect to any record created by the National Security Council on or after the date specified in paragraph (1).  1049.Requirement relating to transfer of excess Department of Defense equipment to Federal and State agenciesSection 2576a of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(g)Preference for border security purposes 
(1)In transferring the personal property described in paragraph (2) under this section, the Secretary of Defense may give first preference to the Department of Homeland Security and then to Federal and State agencies that agree to use the property primarily for the purpose of strengthening border security along the southern border of the United States.  (2)The personal property described in this section is— 
(A)unmanned aerial vehicles;  (B)the Aerostat radar system;  
(C)night-vision goggles; and  (D)high mobility multi-purpose wheel vehicles (commonly known as humvees)..  
FStudies and Reports 
1061.Temporary continuation of certain Department of Defense reporting requirements 
(a)Exceptions to reports termination provisionSection 1080 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1000; 10 U.S.C. 111 note) does not apply to any report required to be submitted to Congress by the Department of Defense, or by any officer, official, component, or element of the Department, pursuant to a provision of law specified in this section, notwithstanding the enactment of the reporting requirement by an annual national defense authorization Act or the inclusion of the report in the list of reports prepared by the Secretary of Defense pursuant to subsection (c) of such section 1080.  (b)Final termination date for submittal of exempted reports (1)In generalExcept as provided in paragraph (2), each report required pursuant to a provision of law specified in this section that is still required to be submitted to Congress as of January 31, 2021, shall no longer be required to be submitted to Congress after that date.  
(2)Reports exempted from terminationThe termination dates specified in paragraph (1) and section 1080 of the National Defense Authorization Act for Fiscal Year 2016 do not apply to the following: (A)The submission of the reports on the National Military Strategy and Risk Assessment under section 153(b)(3) of title 10, United States Code.  
(B)The submission of the future-years defense program (including associated annexes) under section 221 of title 10, United States Code.  (C)The submission of the future-years mission budget for the military programs of the Department of Defense under section 221 of such title.  
(D)The submission of audits of contracting compliance by the Inspector General of the Department of Defense under section 1601(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2533a note).  (c)Reports required by title 10, United States CodeSubject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of title 10, United States Code: 
(1)Section 127b(f), relating to a report on the administration of Department of Defense rewards program against international terrorism.  (2)Section 127d(d), relating to a report on provision of logistic support, supplies, and services to allied forces participating in combined operations.  
(3)Section 139(h), relating to a report on operational test and evaluation activities of the Department of Defense, including the report component required by section 2399(g) on operational test and evaluation of defense acquisition programs.  (4)Section 139b(d), relating to a report on activities of the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation.  
(5)Sections 153(c), relating to a report on the requirements of the combatant commands.  (6)Section 179(f), relating to reports and assessments regarding nuclear stockpile and stockpile stewardship program.  
(7)Section 196(d), relating to a report on the strategic plan reflecting the needs of the Department of Defense with respect to test and evaluation facilities and resources.  (8)Section 229, relating to submission of budget information regarding Department of Defense programs for combating terrorism.  
(9)Section 231, relating to submission of naval vessel construction plan and related certification.  (10)Section 238, relating to submission of a budget justification display regarding cyber mission forces.  
(11)Section 401(d), relating to a report on the provision of humanitarian and civic assistance in conjunction with military operations.  (12)Section 494(b), relating to a report on the nuclear weapons stockpile of the United States.  
(13)Section 526(j), relating to a report on general officer and flag officer numbers.  (14)Section 981(c), relating to a report on enlisted aide numbers.  
(15)Section 1557(e), relating to a report on any failure to achieve timeliness standard for disposition of applications before Corrections Boards.  (16)Section 2011(e), relating to a report on training of special operations forces with friendly foreign forces.  
(17)Section 2166(i), relating to a report on the activities of the Western Hemisphere Institute for Security Cooperation.  (18)Section 2218(h), relating to submission of budget requests for the National Defense Sealift Fund.  
(19)Section 2228(e), relating to a report on the long-term strategy and related matters regarding reducing corrosion and its effects on military equipment and infrastructure.  (20)Section 2229a, relating to a report on the status of materiel in the prepositioned stocks.  
(21)Section 2249c(c), relating to a report on the administration of the Regional Defense Combating Terrorism Fellowship Program.  (22)Section 2275, relating to reports on major satellite acquisition programs, including report updates under subsection (f) of such section.  
(23)Section 2276(e), relating to a report on the funds, services, and equipment accepted and used in connection with commercial space launch cooperation.  (24)Section 2445b, relating to submission of budget justification documents regarding major automated information system programs and other major information technology investment programs.  
(25)Section 2464(d), relating to a report on core depot-level maintenance and repair capabilities.  (26)Section 2466(d), relating to a report on expenditures for performance of depot-level maintenance and repair workloads.  
(27)Section 2561(c), relating to a report on the use of humanitarian assistance for providing transportation of humanitarian relief and for other humanitarian purposes.  (28)Section 2684a(g), relating to a report on projects undertaken under agreements to limit encroachments and other constraints on military training, testing, and operations.  
(29)Section 2687a, relating to reports on the status of overseas closures and realignments and master plans, expenditures from the Department of Defense Overseas Facility Investment Recovery Account, and agreement of settlement with host countries regarding the release of facility improvements made by the United States.  (30)Section 2711, relating to a report on defense environmental programs.  
(31)Sections 2831(e) and 2884(b)(4), relating to reports on quarters for general or flag officers.  (32)Sections 2884(b) and (c), relating to reports on the Department of Defense Housing Funds, provision of a basic allowance for housing to members of the Armed Forces living in military privatized housing, plans for housing privatization activities, and the status of oversight and accountability measures for military housing privatization projects.  
(33)Section 2912(d), relating to a statement of the energy cost savings available for obligation.  (34)Section 2925, relating to reports on Department of Defense energy management and operational energy.  
(35)Section 4721(e), relating to submission of a budget request and related materials regarding Army National Military Cemeteries.  (36)Section 7310(c), relating to a report on repairs and maintenance performed on certain naval vessels in a foreign shipyard.  
(37)Section 10541, relating to a report on equipment of the National Guard and other reserve components.  (38)Section 10543, relating to a component of the future-years defense program regarding National Guard and other reserve components equipment procurement and military construction funding and associated annexes and report.  
(d)Reports required by National Defense Authorization Act for Fiscal Year 2015Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291): (1)Section 232(e) (10 U.S.C. 2358 note), relating to a report on the pilot program on assignment to the Defense Advanced Research Projects Agency of certain private sector personnel.  
(2)Section 546(d) (10 U.S.C. 1561 note), relating to a report on activities of the Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces.  (3)Section 1003 (10 U.S.C. 221 note), relating to reporting of balances carried forward by the Department of Defense at the end of each fiscal year.  
(4)Section 1026(d) (128 Stat. 3490), relating to a report on the status of the modernization of Ticonderoga-class cruisers and dock landing ships.  (5)Section 1055 (128 Stat. 3498), relating to a report on the Air Force response to the recommendations of the National Commission on the Structure of the Air Force.  
(6)Section 1204(b) (10 U.S.C. 2249e note), relating to a report on administration of section 2249e of title 10, United States Code.  (7)Section 1205(e) (128 Stat. 3537), relating to a report on the assessment of programs carried out under section 2282(f) of title 10, United States Code.  
(8)Section 1206(e) (10 U.S.C. 2282 note), relating to a report on the training of security forces and associated security ministries of foreign countries to promote respect for the rule of law and human rights.  (9)Section 1207(d) (10 U.S.C. 2342 note), relating to a report on loan of personnel protection and personnel survivability equipment to military forces of foreign nations.  
(10)Section 1211 (128 Stat. 3544), relating to a report on programs carried out by the Department of Defense to provide training, equipment, or other assistance or reimbursement to foreign security forces.  (11)Section 1225 (128 Stat. 3550), relating to a report on enhancing security and stability in Afghanistan.  
(12)Section 1245 (128 Stat. 3566), relating to a report on military and security developments involving the Russian Federation.  (13)Section 2821(a)(3) (10 U.S.C. 2687 note), relating to notice of any adjustment to the funding limitation on implementation of the Record of Decision for the relocation of Marine Corps forces to Guam.  
(e)Reports required by National Defense Authorization Act for Fiscal Year 2014Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66): (1)Section 704(e) (10 U.S.C. 1074 note), relating to a report on the pilot program on investigational treatment of members of the Armed Forces for traumatic brain injury and post-traumatic stress disorder.  
(2)Sections 713(f), (g), and (h) (10 U.S.C. 1071 note), relating to providing a financial summary of efforts to develop interoperable electronic health records, updates on the progress of data sharing, and information on executive committee activities.  (f)Reports required by National Defense Authorization Act for Fiscal Year 2013Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239): 
(1)Section 1009 (126 Stat. 1906), relating to a report on the use of funds in the Drug Interdiction and Counter-Drug Activities, Defense-wide account.  (2)Section 1023 (126 Stat. 1911), relating to a report on recidivism of individuals who have been detained at United States Naval Station, Guantanamo Bay, Cuba.  
(g)Reports required by National Defense Authorization Act for Fiscal Year 2011Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383): (1)Section 123 (10 U.S.C. 167 note), relating to a report on use of combat mission requirements funds.  
(2)Section 1631(d) (10 U.S.C. 1561 note), relating to a report on sexual assaults involving members of the Armed Forces and improvement to sexual assault prevention and response program.  (h)Reports required by National Defense Authorization Act for Fiscal Year 2010Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84): 
(1)Section 711(d) (10 U.S.C. 1071 note), relating to a report on the comprehensive policy on pain management by the Military Health Care System.  (2)Section 1003(b) (10 U.S.C. 2222 note), relating to a report on implementation by the Department of Defense of the Financial Improvement and Audit Readiness Plan.  
(3)Section 1245 (123 Stat. 2542), relating to a report on military power of Iran.  (i)Reports required by Other lawsSubject to subsection (b), subsection (a) applies to reporting requirements contained in the following provisions of law: 
(1)Section 717(c) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 1073 note), relating to a report on TRICARE Program effectiveness.  (2)Section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 10 U.S.C. 113 note), relating to a report on military and security developments involving the People's Republic of China.  
(3)Section 1208(f) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), relating to a report on the provision of support for special operations to combat terrorism.  (4)Section 1405(d) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 801 note), relating to a report on any modification made to the procedures for status review of detainees outside the United States.  
(5)Section 1017(e) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2631 note), relating to a report regarding overhaul, repair, and maintenance performed on certain vessels in the United States.  (6)Section 1034(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 309), relating to a report on the provision of support for non-Federal development and testing of material for chemical agent defense.  
(7)Section 1236 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1641), relating to a report on military and security developments involving the Democratic People’s Republic of Korea.  (8)Section 103A(b)(3) of the Sikes Act (16 U.S.C. 670c–1(b)(3)), relating to a report on the disposition of certain appropriated funds provided under cooperative and interagency agreements for land management on installations.  
(9)Section 1511(h) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 411(h)), relating to a report on the financial and other affairs of the Armed Forces Retirement Home.  (10)Section 901(f) of the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 32 U.S.C. 112 note), as added by section 1008 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239), relating to a report on the activities of the National Guard counterdrug schools.  
(11)Section 14 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h–5), relating to a report on the requirements of the National Defense Stockpile.  (12)Sections 1412(i) and (j) of the National Defense Authorization Act, 1986 (50 U.S.C. 1521), as amended by section 1421 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383), relating to reports on destruction of existing stockpile of lethal chemical agents and munitions, including implementation by the United States of its chemical weapons destruction obligations under the Chemical Weapons Convention.  
(13)Section 1703 of the National Defense Authorization Act for Fiscal Year 1994 (50 U.S.C. 1523), relating to a report on chemical and biological warfare defense.  (14)Section 234 of the National Defense Authorization Act for Fiscal Year 1998 (50 U.S.C. 2367), relating to a report on acquisition of technology relating to weapons of mass destruction and their threat.  
(15)Section 105A(b) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20308(b)), as added by section 586 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84), relating to a report on effectiveness of activities and utilization of certain procedures under Federal Voting Assistance Program.  (j)Conforming amendmentSection 1080(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1000; 10 U.S.C. 111 note) is amended— 
(1)by striking on the date that is two years after the date of the enactment of this Act and inserting November 25, 2017; and  (2)by striking effective.  
1062.Matters for inclusion in report on designation of countries for which rewards may be paid under Department of Defense rewards programSection 127b(h) of title 10, United States Code, is amended— (1)in paragraph (2), by inserting and justification after reason; and  
(2)by amending paragraph (3) to read as follows:  (3)An estimate of the amount or value of the rewards to be paid as monetary payment or payment-in-kind under this section..  
1063.Congressional notification of biological select agent and toxin theft, loss, or release involving the Department of Defense 
(a)Notification requirementNot later than 15 days after notice of any theft, loss, or release of a biological select agent or toxin involving the Department of Defense is provided to the Centers for Disease Control and Prevention or the Animal and Plant Health Inspection Service, as specified by section 331.19 of part 7 of the Code of Federal Regulations, the Secretary of Defense shall provide to the congressional defense committees notice of such theft, loss, or release.  (b)ElementsNotice of a theft, loss, or release of a biological select agent or toxin under subsection (a) shall include each of the following: 
(1)The name of the agent or toxin and any identifying information, including the strain or other relevant characterization information.  (2)An estimate of the quantity of the agent or toxin stolen, lost, or released.  
(3)The location or facility from which the theft, loss, or release occurred.  (4)In the case of a release, any hazards posed by the release and the number of individuals potentially exposed to the agent or toxin.  
(5)Actions taken to respond to the theft, loss, or release.  1064.Report on service-provided support to United States special operations forces (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a written report on common service support contributed from each of the military services toward special operations forces. Such report shall include— 
(1)detailed information about the resources allocated by each military service for combat support, combat service support, and base operating support for special operations forces; and  (2)an assessment of the specific effects that future manpower and force structure changes are likely to have on the capability of each of the military services to provide common service support to special operations forces.  
(b)Annual updatesFor each of fiscal years 2018 through 2020, the Secretary of Defense shall submit to the congressional defense committees an update to the report required under subsection (a).  (c)Form of reportThe report required under subsection (a) and each update provided under subsection (b) shall be submitted in unclassified form, but may contain a classified annex.  
1065.Report on citizen security responsibilities in the Northern Triangle of Central America 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly prepare and submit to the appropriate congressional committees a report on military units that have been assigned to policing or citizen security responsibilities in Guatemala, Honduras, and El Salvador.  (b)Matters to be includedThe report required by subsection (a) shall include each of the following: 
(1)The following information, as of the date of the enactment of this Act, with respect to military units assigned to policing or citizen security responsibilities in each of Guatemala, Honduras, and El Salvador: (A)The proportion of individuals in each such country’s military who participate in policing or citizen security activities relative to the total number of individuals in that country’s military.  
(B)Of the military units assigned to policing or citizen security responsibilities, the types of units conducting police activities.  (C)The role of the Department of Defense and the Department of State in training individuals for purposes of participation in such military units.  
(D)The number of individuals who participated in such military units who received training by the Department of Defense, and the types of training they received.  (2)Any other information that the Secretary of Defense or the Secretary of State determines to be necessary to help better understand the relationships of the militaries of Guatemala, Honduras, and El Salvador to public security in such countries.  
(3)A description of the plan of the United States to assist the militaries of Guatemala, Honduras, and El Salvador to carry out their responsibilities in a manner that adheres to democratic principles.  (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.  
(d)Public availabilityThe unclassified matter of the report required by subsection (a) shall be posted on a publicly available Internet website of the Department of Defense and a publicly available Internet website of the Department of State.  (e)Appropriate congressional committeesIn this section, the term appropriate congressional committees means the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate.  
1066.Report on counterproliferation activities and programs 
(a)In generalThe Secretary of Defense shall submit to the congressional defense committees a biennial report on the counterproliferation activities and programs of the Department of Defense. The Secretary shall submit the first such report by not later than May 1, 2017.  (b)Matters includedEach report required under subsection (a) shall include each of the following: 
(1)A complete list and assessment of existing and proposed capabilities and technologies for support of United States nonproliferation policy and counterproliferation policy, with regard to— (A)interdiction;  
(B)elimination;  (C)threat reduction cooperation;  
(D)passive defenses;  (E)security cooperation and partner activities;  
(F)offensive operations;  (G)active defenses; and  
(H)weapons of mass destruction consequence management.  (2)For the existing and proposed capabilities and technologies identified under paragraph (1), an identification of goals, a description of ongoing efforts, and recommendations for further enhancements.  
(3)A complete description of requirements and priorities for the development and deployment of highly effective capabilities and technologies, including identifying areas for capability enhancement and deficiencies in existing capabilities and technologies.  (4)A comprehensive discussion of the near-term, mid-term, and long-term programmatic options for meeting requirements and eliminating deficiencies, including the annual funding requirements and completion dates established for each such option.  
(5)An outline of interagency activities and initiatives.  (6)Any other matters the Secretary considers appropriate.  
(c)Forms of reportEach report under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.  (d)Termination of requirementNo report shall be required to be submitted under this section after January 31, 2021.  
1067.Inclusion of ballistic missile defense information in annual report on requirements of combatant commands 
(a)In generalParagraph (2)(A) of section 153(c) of title 10, United States Code, is amended by inserting before the period the following: , including the integrated priorities list requirements for ballistic missile defense by the geographic combatant commands and the prioritized capabilities list for ballistic missile defense developed by the Commander of the United States Strategic Command.  (b)Report durationParagraph (1) of such section is amended by striking At or about and inserting During the period preceding January 31, 2021, at or about.  
1068.Reviews by Department of Defense concerning national security use of spectrum 
(a)Review and report to the congressional defense committeesNot later than one year after the date of the enactment of this Act, and every two years thereafter until January 31, 2021, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall submit to the congressional defense committees a report containing the results of a comprehensive review conducted by the Secretary and the Chairman of all uses by the Department of Defense of spectrum. Such review shall include the use of spectrum in military plans, training, test, and in military capabilities that are in development or have been fielded for any known or potential impacts of sharing or repurposing of spectrum used or allocated to be used by the Department of Defense that may be reallocated or shared pursuant to a spectrum auction, sharing arrangement, or other arrangement, or that is otherwise identified as part of the 10-year plan developed by the National Telecommunications and Information Administration, and whether there are known or possible mitigations in the event of reallocation or sharing that they recommend, including exclusion zones, equipment modifications, development or procurement of new technology, or any other mitigation they believe will protect Department of Defense use of such spectrum, including projected or estimated potential costs of the same, and whether such costs will be borne out of Defense of Defense total obligation authority.  (b)CertificationAt the time of the submission of the report required under subsection (a), the Secretary and the Chairman shall both certify that they understand any potential impacts to Department of Defense use of spectrum that could result from a spectrum auction, reallocation, or sharing arrangement as of that date, and submit such certification to the congressional defense committees.  
(c)Report of non-concurrence or vetoThe Secretary of Defense shall notify the congressional defense committees as to whether the Secretary has not concurred with or otherwise objected to the most recent version of the 10-year plan developed by the National Telecommunications and Information Administration not later than 30 days after the date of such non-concurrence or other objection.  (d)Funding withheldThe Secretary of Defense and the Chairman of the Joint Chiefs of Staff may not obligate more than 95 percent of the funding authorized to be appropriated to the Department of Defense for fiscal year 2017 for operation and maintenance for headquarters operations before the date that is 30 days after the date on which the report required by subsection (a) and the certification required under subsection (b) are submitted to the congressional defense committees.  
1069.Annual report on personnel, training, and equipment requirements for the non-Federalized National Guard to support civilian authorities in prevention and response to domestic disasters 
(a)Annual report requiredSection 10504 of title 10, United States Code, is amended— (1)in subsection (a), by striking Report.— and inserting Report on State of the National Guard.—(1);  
(2)by striking (b) Submission of report to congress.— and inserting (2);  (3)by striking annual report of the Chief of the National Guard Bureau and inserting annual report required by paragraph (1); and  
(4)by adding at the end the following new subsection (b):  (b)Annual report on Non-Federalized service National Guard personnel, training, and equipment requirements (1)Not later than January 31 of each of calendar years 2017 through 2021, the Chief of the National Guard Bureau shall submit to the congressional defense committees and the officials specified in paragraph (5) a report setting forth the personnel, training, and equipment required by the National Guard during the next fiscal year to carry out its mission, while not Federalized, to provide prevention, protection mitigation, response, and recovery activities in support of civilian authorities in connection with natural and man-made disasters.  
(2)To determine the annual personnel, training, and equipment requirements of the National Guard referred to in paragraph (1), the Chief of the National Guard Bureau shall take into account, at a minimum, the following: (A)Core civilian capabilities gaps for the prevention, protection, mitigation, response, and recovery activities in connection with natural and man-made disasters, as collected by the Department of Homeland Security from the States.  
(B)Threat and hazard identifications and risk assessments of the Department of Defense, the Department of Homeland Security, and the States.  (3)Personnel, training, and equipment requirements shall be collected from the States, validated by the Chief of the National Guard Bureau, and be categorized in the report required by paragraph (1) by each of the following: 
(A)Emergency support functions of the National Response Framework.  (B)Federal Emergency Management Agency regions.  
(4)The annual report required by paragraph (1) shall be prepared in consultation with the chief executive of each State, other appropriate civilian authorities, and the Council of Governors.  (5)In addition to the congressional defense committees, the annual report required by paragraph (1) shall be submitted to the following officials: 
(A)The Secretary of Defense.  (B)The Secretary of Homeland Security.  
(C)The Council of Governors.  (D)The Secretary of the Army.  
(E)The Secretary of the Air Force.  (F)The Commander of the United States Northern Command.  
(G)The Commander of the United States Cyber Command..  (b)Clerical amendments (1)Section headingThe heading of such section is amended to read as follows: 
 
10504.Chief of the National Guard Bureau: annual reports.  
(2)Table of contentsThe table of sections at the beginning of chapter 1011 of title 10, United States Code, is amended by striking the item relating to section 10504 and inserting the following new section:   10504. Chief of the National Guard Bureau: annual reports..  1070.Briefing on criteria for determining locations of Air Force Installation and Mission Support Center headquarters (a)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall provide a briefing to the Committee on Armed Services of the House of Representatives on the Department of the Air Force’s process and reasoning for using proximity to primary medium commercial hub airports as part of the mission criteria for the Air Force Installation and Mission Support Center headquarters strategic basing process.  
(b)Contents of briefingThe briefing under subsection (a) will specifically address the rationale behind the distance categories used to allocate points under this mission criteria referred to in subsection (a), and shall provide references to any existing government guidance that supports use of these distance categories. In addition, the briefing shall include an analysis regarding the reasons why the Department did not consider commuting times as a more equitable way of determining proximity to commercial hub airports that would account for the impact of different traffic conditions across the candidate locations.  1071.Report on testing and integration of minehunting sonar systems to improve Littoral Combat Ship minehunting capabilities (a)Report to congressNot later than April 1, 2018, the Secretary of the Navy shall submit to the congressional defense committees a report that contains the findings of an assessment of all operational minehunting Synthetic Aperture Sonar (hereinafter referred to as SAS) technologies suitable to meet the requirements for use on the Littoral Combat Ship Mine Countermeasures Mission Package.  
(b)ElementsThe report required by subsection (a) shall include— (1)an explanation of the future acquisition strategy for the minehunting mission package;  
(2)specific details regarding the capabilities of all in-production SAS systems available for integration into the Littoral Combat Ship Mine Countermeasure Mission Package;  (3)an assessment of key performance parameters for the Littoral Combat Ship Mine Countermeasures Mission Package with each of the assessed SAS technologies; and  
(4)a review of the Department of the Navy’s efforts to evaluate SAS technologies in operation with allied Navies for future use on the Littoral Combat Ship Mine Countermeasures Mission Package.  (c)System testingThe Secretary of the Navy is encouraged to perform at-sea testing and experimentation of sonar systems in order to provide data in support of the assessment required by subsection (a).  
1072.Report on carrier air wing force structureNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the impact of changes to existing carrier air wing force structure and the impact a potential reduction to 9 carrier air wings would have on overall fleet readiness if aircraft and personnel were to be distributed throughout the remaining 9 air wings.  1073.Quarterly reports on parachute jumps conducted at Fort Bragg and Pope Army Airfield and Air Force support for such jumps (a)Report requiredUntil January 31, 2020, the Secretary of the Air Force and the Secretary of the Army shall submit to the Committees on Armed Services of the House of Representatives and the Senate quarterly reports— 
(1)specifying the number of parachute jumps conducted at Fort Bragg and Pope Army Airfield, North Carolina, during the three-month period covered by the report; and  (2)describing and evaluating the level of air support provided by the Air Force for those jumps.  
(b)Joint Airborne Air Transportability Training contractsAs part of each report submitted under subsection (a), the Secretaries shall specifically provide the following: (1)The number of Joint Airborne Air Transportability Training contracts requested during the three-month period covered by the report by all units located at Fort Bragg and Pope Army Airfield.  
(2)The number of Joint Airborne Air Transportability Training contracts validated during the three-month period covered by the report for units located at Fort Bragg and Pope Army Airfield.  (3)The number of Joint Airborne Air Transportability Training contracts not validated during the three-month period covered by the report for units located at Fort Bragg and Pope Army Airfield.  
(4)In the case of each Joint Airborne Air Transportability Training contract identified pursuant to paragraph (3), the reason the contract was not validated.  1074.Briefing on real property inventory (a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall brief the Committee on Armed Services of the House of Representatives on the status of the Installation Geospatial Information and Services of the Department of Defense as it relates to the real property inventory of the Department, and the extent to which the Department has made use of the cadastral geographic information systems-based real property inventory.  
(b)Matters coveredThe briefing required by subsection (a) shall, at a minimum, cover the following: (1)The status of current policies of the Department governing real property inventories and the use of geospatial information systems, the status of real property inventory in relation to the financial improvement and audit readiness efforts of the Department, and the status of implementation of Department of Defense Instruction 8130.01, Installation Geospatial Information and Services (IGI&S).  
(2)The extent to which the Department is coordinating with the Federal Geographic Data Committee, other Federal agencies, and State and local governments, and how existing Department standards and common protocols ensure that the interoperability of geospatial information complies with section 216 of the E-Government Act of 2002 (Public Law 107–347; 44 U.S.C. 3501 note) and Executive Orders 12906 and 13327.  (3)The existing real property inventories systems or any components of any cadastre currently authorized by law or conducted by the Department of Defense, the statutory authorization for such inventories or components, and the amount expended by the Federal Government for each such activity in fiscal year 2015.  
(4)A discussion of the Department's ability to make this information publicly available on the Internet in a graphically geo-enabled and searchable format, and how the Department plans to prevent the disclosure of any parcel or parcels of land, any buildings or facilities on any such parcel, or any information related to any such parcel, building, or facility, if such disclosure would impair or jeopardize the national security or homeland defense of the United States.  (5)Any additional topics identified by the Secretary.  
1075.Report on adjustment and diversification assistanceNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committee on Armed Services of the House of Representatives a briefing on the adjustment and diversification assistance authorized by subsections (b) and (c) of section 2391 of title 10, United States Code. Such briefing shall include each of the following: (1)A description of the activities and programs currently being conducted under subsections (b)(1) and (c) of such section, including a list of the recipients of grants, and amount received by each recipient, of such activities and programs in each of the five most recent fiscal years.  
(2)For each of the five fiscal years preceding the fiscal year during which the briefing is conducted, separate estimates of the funding the Department of Defense has directed to activities under each of clauses (A) through (E) of paragraph (1) of subsection (b) and under subsection (c) of such section and the recipients of such funding.  1076.Briefing on the protection of personally identifying information of members of the Armed ForcesNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing on the efforts of the Department of Defense to protect the personally identifiable information of members of the Armed Forces and their families, and of employees of the Department of Defense, which shall include— 
(1)current and planned initiatives to protect the personally identifying information of members of the Armed Forces and their families, and employees of the Department of Defense;  (2)the challenges encountered in carrying out the activities described in paragraph (1); and  
(3)any trends related to fraudulent activity that targets the personally identifying information of members of the Armed Forces or their families, or employees of the Department of Defense.  GOther Matters 1081.Technical and clerical amendments (a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: 
(1)Section 130h is amended by striking subsection (a) and (b) both places it appears and inserting subsections (a) and (b).  (2)Section 187(a)(2)(C) is amended by striking Acquisition, Logistics, and Technology and inserting Acquisition, Technology, and Logistics.  
(3)Section 196(c)(1)(A)(ii) is amended by striking section 139(i) and inserting section 139(j).  (4)Subsection (b)(1)(B) of section 1415, to be added by section 633(a)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 848), is amended by adding a period at the end of clause (ii).  
(5)Section 1705(g)(1) is amended by striking of of and inserting of.  (6)Section 2222 is amended— 
(A)in subsection (d)(1)(B), by inserting to before eliminate;  (B)in subsection (g)(1)(E) by inserting the system before is in compliance; and  
(C)in subsection (i)(5), by striking program in the heading.  (b)Amendments related to elimination of title 50 appendix (1)Military Selective Service Act citation changes (A)Title 10, United States CodeTitle 10, United States Code, is amended as follows: 
(i)Section 101(d)(6)(B)(v) is amended by striking (50 U.S.C. App. 460(b)(2)) and inserting (50 U.S.C. 3809(b)(2)).  (ii)Section 513(c) is amended— 
(I)by striking (50 U.S.C. App. 451 et seq.) and inserting (50 U.S.C. 3801 et seq.); and  (II)by inserting (50 U.S.C. 3806(c)(2)(A)) after of that Act.  
(iii)Section 523(b)(7) is amended by striking (50 U.S.C. App. 460(b)(2)) and inserting (50 U.S.C. 3809(b)(2)).  (iv)Section 651(a) is amended by striking (50 U.S.C. App. 456(d)(1)) and inserting (50 U.S.C. 3806(d)(1)).  
(v)Section 671(c)(1) is amended by striking (50 U.S.C. App. 454(a)) and inserting (50 U.S.C. 3803(a)).  (vi)Section 1475(a)(5)(B) is amended by striking (50 U.S.C. App. 451 et seq.) and inserting (50 U.S.C. 3801 et seq.).  
(vii)Section 12103 is amended— (I)in subsections (b) and (d), by striking (50 U.S.C. App. 451 et seq.) both places it appears and inserting (50 U.S.C. 3801 et seq.); and  
(II)in subsection (d), by striking section 6(c)(2)(A)(ii) and (iii) of such Act and inserting clauses (ii) and (iii) of section 6(c)(2)(A) of such Act (50 U.S.C. 3806(c)(2)(A)).  (viii)Section 12104(a) is amended by striking (50 U.S.C. App. 451 et seq.) both places it appears and inserting (50 U.S.C. 3801 et seq.).  
(ix)Section 12208(a) is amended by striking (50 U.S.C. App. 451 et seq.) both places it appears and inserting (50 U.S.C. 3801 et seq.).  (B)Title 37, United States CodeSection 209(a)(1) of title 37, United States Code is amended by striking (50 U.S.C. App. 456(d)(1)) and inserting (50 U.S.C. 3806(d)(1)).  
(2)Servicemembers Civil Relief Act citation changesTitle 10, United States Code, is amended as follows: (A)Section 987 is amended— 
(i)in subsection (e)(2), by inserting (50 U.S.C. 3901 et seq.) before the semicolon; and  (ii)in subsection (g), by striking (50 U.S.C. App. 527) and inserting (50 U.S.C. 3937).  
(B)Section 1408(b)(1)(D) is amended by striking (50 U.S.C. App. 501 et seq.) and inserting (50 U.S.C. 3901 et seq.).  (3)Export Administration Act of 1979 citation changesTitle 10, United States Code, is amended as follows: 
(A)Section 130(a) is amended by striking (50 U.S.C. App. 2401–2420) and inserting (50 U.S.C. 4601 et seq.).  (B)Section 2249a(a)(1) is amended by striking (50 U.S.C. App. 2405(j)(1)(A)) and inserting (50 U.S.C. 4605(j)(1)(A)).  
(C)Section 2327 is amended— (i)in subsection (a), by striking (50 U.S.C. App. 2405(j)(1)(A)) and inserting (50 U.S.C. 4605(j)(1)(A)); and  
(ii)in subsection (b)(2), by striking (50 U.S.C. App. 2405(j)(1)(A)) and inserting (50 U.S.C. 4605(j)(1)(A)).  (D)Section 2410i(a) is amended by striking (50 U.S.C. App. 2402(5)(A)) and inserting (50 U.S.C. 4602(5)(A)).  
(E)Section 7430(e) is amended by striking (50 U.S.C. App. 2401 et seq.) and inserting (50 U.S.C. 4601 et seq.).  (4)Defense Production Act of 1950 citation changesTitle 10, United States Code, is amended as follows: 
(A)Section 139c of title 10, United States Code, is amended— (i)in subsection (b)— 
(I)in paragraph (11), by striking (50 U.S.C. App. 2171) and inserting (50 U.S.C. 4567); and  (II)in paragraph (12)— 
(aa)by striking (50 U.S.C. App. 2062(b)) and inserting (50 U.S.C. 4502(b)); and  (bb)by striking (50 U.S.C. App. 2061 et seq.) and inserting (50 U.S.C. 4501 et seq.); and  
(ii)in subsection (c), by striking (50 U.S.C. App. 2170(k)) and inserting (50 U.S.C. 4565(k)).  (B)Section 2537(c) is amended by striking (50 U.S.C. App. 2170(a)) and inserting (50 U.S.C. 4565(a)).  
(C)Section 9511(6) is amended by striking (50 U.S.C. App. 2071) and inserting (50 U.S.C. 4511).  (D)Section 9513(e) is amended by striking (50 U.S.C. App. 2071) and inserting (50 U.S.C. 4511).  
(5)Merchant Ship Sales Act of 1946 citation changesSection 2218 of title 10, United States Code, is amended— (A)in subsection (c)(1)(E), by striking (50 U.S.C. App. 1744) and inserting (50 U.S.C. 4405); and  
(B)in subsection (k)(3)(B), by striking (50 U.S.C. App. 1744) and inserting (50 U.S.C. 4405).  (c)National Defense Authorization Act for Fiscal Year 2016Effective as of November 25, 2015, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) is amended as follows: 
(1)Section 563(a) is amended by striking Section 5(c)(5) and inserting Section 5(c)(2).  (2)Section 883(a)(2) (129 Stat. 947) is amended by striking such chapter and inserting chapter 131 of such title.  
(3)Section 883 (129 Stat. 942) is amended by adding at the end the following new subsection:  (f)Conforming amendments (1)Effective on the effective date specified in subsection (a)(1) of section 901 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3462; 10 U.S.C. 132a note), section 2222 of title 10, United States Code, is amended— 
(A) by striking Deputy Chief Management Officer of the Department of Defense each place it appears in subsections (c)(2), (e)(1), (g)(2)(A), (g)(2)(B)(ii), and (i)(5)(B) and inserting Under Secretary of Defense for Business Management and Information; and  (B)by striking Deputy Chief Management Officer in subsection (f)(1) and inserting Under Secretary of Defense for Business Management and Information.  
(2)The second paragraph (3) of section 901(k) of such Act (Public Law 113–291; 128 Stat. 3468; 10 U.S.C. 2222 note) is repealed..  (4)Section 1079(a) is amended to read as follows: 
 
(a)Annual report on prizes for advanced technology achievementsSection 2374a of title 10, United States Code, is amended— (1)by striking subsection (f); and  
(2)by redesignating subsection (g) as subsection (f)..  (5)Section 1086(f)(11)(A) is amended by striking Not later than\ one year and inserting Not later than one year.  
(d)Coordination with other amendments made by this actFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any such amendments by other provisions of this Act.  1082.Modification to support for non-Federal development and testing of material for chemical agent defenseSection 1034 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended— 
(1)in subsection (d)— (A)by striking report on the use of the authority under subsection (a) and all that follows and inserting report that includes— 
 
(A)a description of— (i)each use of the authority under subsection (a); and  
(ii)for each such use, the specific material made available and to whom it was made available; and  (B)a description of— 
(i)any instance in which the Department of Defense made available to a State, a unit of local government, or a private entity any biological select agent or toxin for the development or testing of any biodefense technology; and  (ii)for each such instance, the specific material made available and to whom it was made available.; and  
(B)by adding at the end the following new paragraph:  (3)The requirement to submit a report under paragraph (1) shall terminate on January 31, 2021.; and  
(2)in subsection (e), by striking this section and all that follows and inserting this section:  (1)The terms precursor, protective purposes, and toxic chemical have the meanings given those terms in the convention referred to in subsection (c), in paragraph 2, paragraph 9(b), and paragraph 1, respectively, of article II of that convention.  
(2)The term biological select agent or toxin means any agent or toxin identified under any of the following: (A)Section 331.3 of title 7, Code of Federal Regulations.  
(B)Section 121.3 or section 121.4 of title 9, Code of Federal Regulations.  (C)Section 73.3 or section 73.4 of title 42, Code of Federal Regulations..  
1083.Increase in maximum amount available for equipment, services, and supplies provided for humanitarian demining assistanceSection 407(c)(3) of title 10, United States Code, is amended by striking $10,000,000 and inserting $15,000,000.  1084.Liquidation of unpaid credits accrued as a result of transactions under a cross-servicing agreement (a)Liquidation of unpaid creditsSection 2345 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c) 
(1)Any credits of the United States accrued as a result of the provision of logistic support, supplies, and services under the authority of this subchapter that remain unliquidated more than 18 months after the date of delivery of the logistic support, supplies, or services may, at the option of the Secretary of Defense, with the concurrence of the Secretary of State, be liquidated by offsetting the credits against any amount owed by the Department of Defense, pursuant to a transaction or transactions concluded under the authority of this subchapter, to the government or international organization to which the logistic support, supplies, or services were provided by the United States.  (2)The amount of any credits offset pursuant to paragraph (1) shall be credited as specified in section 2346 of this title as if it were a receipt of the United States..  
(b)Effective dateSubsection (c) of section 2345 of title 10, United States Code, as added by subsection (a), shall apply with respect to credits accrued by the United States that— (1)were accrued prior to, and remain unpaid as of, the date of the enactment of this Act; or  
(2)are accrued after the date of the enactment of this Act.  1085.Clarification of contracts covered by airlift service provisionSection 9516 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(f)Contract for airlift service definedIn this section, the term contract for airlift service means— (1)a contract with the Department of Defense for airlift service;  
(2)any contract with the Department of Defense other than a contract described in paragraph (1), if transportation services are used in the performance of the contract; or  (3)any subcontract (at any tier) under a contract described in paragraph (1) or (2) if the subcontract is for airlift service or if transportation services are used in the performance of the subcontract..  
1086.National biodefense strategy 
(a)Strategy and implementation plan requiredThe Secretary of Defense, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Agriculture shall jointly develop a national biodefense strategy and associated implementation plan, which shall include a review and assessment of biodefense policies, practices, programs and initiatives. Such Secretaries shall review and, as appropriate, revise the strategy biennially.  (b)ElementsThe strategy and associated implementation plan required under subsection (a) shall include each of the following: 
(1)An inventory and assessment of all existing strategies, plans, policies, laws, and interagency agreements related to biodefense, including prevention, deterrence, preparedness, detection, response, attribution, recovery, and mitigation.  (2)A description of the biological threats, including biological warfare, bioterrorism, naturally occurring infectious diseases, and accidental exposures.  
(3)A description of the current programs, efforts, or activities of the United States Government with respect to preventing the acquisition, proliferation, and use of a biological weapon, preventing an accidental or naturally occurring biological outbreak, and mitigating the effects of a biological epidemic.  (4)A description of the roles and responsibilities of the Executive Agencies, including internal and external coordination procedures, in identifying and sharing information related to, warning of, and protection against, acts of terrorism using biological agents and weapons and accidental or naturally occurring biological outbreaks.  
(5)An articulation of related or required interagency capabilities and whole-of-Government activities required to support the national biodefense strategy.  (6)Recommendations for strengthening and improving the current biodefense capabilities, authorities, and command structures of the United States Government.  
(7)Recommendations for improving and formalizing interagency coordination and support mechanisms with respect to providing a robust national biodefense.  (8)Any other matters the Secretary of Defense, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Agriculture determine necessary.  
(c)Submittal to congressNot later than 275 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Agriculture shall submit to the appropriate congressional committees the strategy and associated implementation plan required by subsection (a). The strategy and implementation plan shall be submitted in unclassified form, but may include a classified annex.  (d)BriefingsNot later than March 1, 2017, and annually thereafter until March 1, 2019, the Secretary of Defense, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Agriculture shall provide to the Committee on Armed Services of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, the Committee on Homeland Security of the House of Representatives, and the Committee on Agriculture of the House of Representatives a joint briefing on the strategy developed under subsection (a) and the status of the implementation of such strategy.  
(e)GAO reviewNot later than 180 days after the date of the submittal of the strategy and implementation plan under subsection (c), the Comptroller General of the United States shall conduct a review of the strategy and implementation plan to analyze gaps and resources mapped against the requirements of the National Biodefense Strategy and existing United States biodefense policy documents.  (f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees.  (2)The Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.  
(3)The Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.  (4)The Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.  
1087.Global Cultural Knowledge Network 
(a)Program authorizedThe Secretary of the Army shall carry out a program to support the socio-cultural understanding needs of the Department of the Army, to be known as the Global Cultural Knowledge Network.  (b)GoalsThe Global Cultural Knowledge Network shall support the following goals: 
(1)Provide socio-cultural analysis support to any unit deployed, or preparing to deploy, to an exercise or operation in the assigned region of responsibility of the unit being supported.  (2)Make recommendations or support policy development to increase the social science expertise of military and civilian personnel of the Department of the Army.  
(3)Provide reimbursable support to other military departments or Federal agencies if requested through an operational needs request process.  (c)Elements of the programThe Global Cultural Knowledge Network shall include the following elements: 
(1)A center in the continental United States (referred to in this section as a reach-back center) to support requests for information and analysis.  (2)Outreach to academic institutions and other Federal agencies involved in social science research to increase the network of resources for the reach-back center.  
(3)Training with operational units during annual training exercises or during pre-deployment training.  (4)The training, contracting, and human resources capacity to rapidly respond to contingencies in which social science expertise is requested by operational commanders through an operational needs request process.  
(d)Directive requiredThe Secretary of the Army shall issue a directive within one year after the date of the enactment of this Act for the governance of the Global Cultural Knowledge Network, including oversight and process controls for auditing the activities of personnel of the Network, the employment of the Global Cultural Knowledge Network by operation forces, and processes for requesting support by operational Army units and other Department of Defense and Federal entities.  (e)Prohibition on deployments under Global Cultural Knowledge Network (1)ProhibitionThe Secretary of the Army may not deploy social scientists in a conflict zone.  
(2)WaiverThe Secretary of the Army may waive the prohibition in paragraph (1) if the Secretary submits, at least 10 days before the deployment, to the Committees on Armed Services of the House of Representatives and the Senate— (A)notice of the waiver; and  
(B)a certification that there is a compelling national security interest for the deployment or there will be a benefit to the safety and welfare of members of the Armed Forces from the deployment.  (3)Elements of waiver noticeA waiver notice under this subsection also shall include the following: 
(A)The operational unit, or units, requesting support, including the location or locations where the social scientists are to be deployed.  (B)The number of Global Cultural Knowledge Network personnel to be deployed and the anticipated duration of such deployments.  
(C)The anticipated resource needs for such deployment.  1088.Modification of requirements relating to management of military technicians (a)Conversion of certain military technician (dual status) positionsSubsection (a) of section 1053 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 981; 10 U.S.C. 10216 note) is amended— 
(1)by striking paragraph (1) and inserting the following new paragraph (1):  (1)In generalBy not later than October 1, 2017, the Secretary of Defense shall convert not fewer than 20 percent of all military technician positions to positions filled by individuals who are employed under section 3101 of title 5, United States Code, or section 1601 of title 10, United States Code, or serving under section 328 of title 32, United States Code, and are not military technicians. The positions to be converted are described in paragraph (2).;   
(2)in paragraph (2), by striking in the report and all that follows and inserting by the Army Reserve, the Air Force Reserve, the National Guard Bureau, and the State adjutants general in the course of reviewing all military technician positions for purposes of implementing this section.; and  (3)in paragraph (3), by striking may fill and inserting shall fill.  
(b)Conversion of Army Reserve, Air Force Reserve, and National Guard Non-dual status positionsSubsection (e) of section 10217 of title 10, United States Code, is amended is amended to read as follows:  (e)Conversion of positions (1)No individual may be newly hired or employed, or rehired or reemployed, as a non-dual status technician for purposes of this section after September 30, 2017.  
(2)On October 1, 2017, the Secretary of Defense shall convert all non-dual status technicians to positions filled by individuals who are employed under section 3101 of title 5 or section 1601 of this title and are not military technicians.  (3)In the case of a position converted under paragraph (2) for which there is an incumbent employee on October 1, 2017, the Secretary shall fill that position, as converted, with the incumbent employee without regard to any requirement concerning competition or competitive hiring procedures.  
(4)Any individual newly hired or employed, or rehired or employed, to a position required to be filled by reason of paragraph (1) shall an individual employed in such position under section 3101 of title 5 or section 1601 of this title..  (c)Report on conversion of military technician positions to personnel performing active Guard and Reserve duty (1)In generalNot later than March 1, 2017, the Secretary of Defense, shall in consultation with the Chief of the National Guard Bureau, submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the feasibility and advisability of converting any remaining military technicians (dual status) to personnel performing active Guard and Reserve duty under section 328 of title 32, United States Code, or other applicable provisions of law. The report shall include the following: 
(A)An analysis of the fully-burdened costs of the conversion taking into account the new modernized military retirement system.  (B)An assessment of the ratio of members of the Armed Forces performing active Guard and Reserve duty and civilian employees of the Department of Defense under title 5, United States Code, required to best contribute to the readiness of the National Guard and the Reserves.  
(2)Active Guard and Reserve duty definedIn this subsection, the term active Guard and Reserve duty has the meaning given that term in section 101(d)(6) of title 10, United States Code.  1089.Sense of Congress regarding Connecticut’s Submarine Century (a)FindingsCongress makes the following findings: 
(1)On March 2, 1867, Congress enacted a naval appropriations Act that authorized the Secretary of the Navy to receive and accept a deed of gift, when offered by the State of Connecticut, of a tract of land with not less than one mile of shore front on the Thames River near New London, Connecticut, to be held by the United States for naval purposes.  (2)The people of Connecticut and the towns and cities in the southeastern region of Connecticut subsequently gifted land to establish a military installation to fulfil the Nation’s need for a naval facility on the Atlantic coast.  
(3)On April 11, 1868, the Navy accepted the deed of gift of land from Connecticut to establish a naval yard and storage depot along the eastern shore of the Thames River in Groton, Connecticut.  (4)Between 1868 and 1912, the New London Navy Yard supported a diverse range of missions, including berthing inactive Civil War era ironclad warships and serving as a coaling station for refueling naval ships traveling in New England waters.  
(5)Congress rejected the Navy’s proposal to close New London Navy Yard in 1912, following an impassioned effort by Congressman Edwin W. Higgins, who stated that this action proposed is not only unjust but unreasonable and unsound as a military proposition.  (6)The outbreak of World War I and the enemy use of submarines to sink allied military and civilian ships in the Atlantic sparked a new focus on developing submarine capabilities in the United States.  
(7)October 18, 1915, marked the arrival at the New London Navy Yard of the submarines G–1, G–2, and G–4 under the care of the tender U.S.S. OZARK, soon followed by the arrival of submarines E–1, D–1, and D–3 under the care of the tender U.S.S. TONOPAH, and on November 1, 1915, the arrival of the first ship built as a submarine tender, the U.S.S. FULTON (AS–1).  (8)On June 21, 1916, Commander Yeates Stirling assumed the command of the newly designated Naval Submarine Base New London, the New London Submarine Flotilla, and the Submarine School.  
(9)In the 100 years since the arrival of the first submarines to the base, Naval Submarine Base New London has grown to occupy more than 680 acres along the east side of the Thames River, with more than 160 major facilities, 15 nuclear submarines, and more than 70 tenant commands and activities, including the Submarine Learning Center, Naval Submarine School, the Naval Submarine Medical Research Laboratory, the Naval Undersea Medical Institute, and the newly established Undersea Warfighting Development Center.  (10)In addition to being the site of the first submarine base in the United States, Connecticut was home to the foremost submarine manufacturers of the time, the Lake Torpedo Boat Company in Bridgeport and the Electric Boat Company in Groton, which later became General Dynamics Electric Boat.  
(11)General Dynamics Electric Boat, its talented workforce, and its Connecticut-based and nationwide network of suppliers have delivered more than 200 submarines from its current location in Groton, Connecticut, including the first nuclear-powered submarine, the U.S.S. NAUTILUS (SSN 571), and nearly half of the nuclear submarines ever built by the United States.  (12)The Submarine Force Library and Museum, located adjacent to Naval Submarine Base New London in Groton, Connecticut, is the only submarine museum operated by the United States Navy and today serves as the primary repository for artifacts, documents, and photographs relating to the bold and courageous history of the Submarine Force and highlights as its core exhibit the Historic Ship NAUTILUS (SSN 571) following her retirement from service.  
(13)Reflecting the close ties between Connecticut and the Navy that began with the gift of land that established the base, the State of Connecticut has set aside $40,000,000 in funding for critical infrastructure investments to support the mission of the base, including construction of a new dive locker building, expansion of the Submarine Learning Center, and modernization of energy infrastructure.  (14)On September 29, 2015, Connecticut Governor Dannel Malloy designated October 2015 through October 2016 as Connecticut's Submarine Century, a year-long observance that celebrates 100 years of submarine activity in Connecticut, including the Town of Groton's distinction as the Submarine Capital of the World, to coincide with the centennial anniversary of the establishment of Naval Submarine Base New London and the Naval Submarine School.  
(15)Whereas Naval Submarine Base New London still proudly proclaims its motto of The First and Finest.  (16)Congressman Higgins’ statement before Congress in 1912 that Connecticut stands ready, as she always has, to bear her part of the burdens of the national defense remains true today.  
(b)Sense of CongressCongress— (1)commends the longstanding dedication and contribution to the Navy and submarine force by the people of Connecticut, both through the initial deed of gift that established what would become Naval Submarine Base New London and through their ongoing commitment to support the mission of the base and the Navy personnel assigned to it;  
(2)honors the submariners who have trained and served at Naval Submarine Base New London throughout its history in support of the Nation’s security and undersea superiority;  (3)recognizes the contribution of the industry and workforce of Connecticut in designing, building, and sustaining the Navy’s submarine fleet; and  
(4)encourages the recognition of Connecticut’s Submarine Century by Congress, the Navy, and the American people by honoring the contribution of the people of Connecticut to the defense of the United States and the important role of the submarine force in safeguarding the security of the United States for more than a century.  1090.LNG permitting certainty and transparency (a)Action on applications (1)Decision deadlineFor proposals that must also obtain authorization from the Federal Energy Regulatory Commission or the United States Maritime Administration to site, construct, expand, or operate LNG export facilities, the Department of Energy shall issue a final decision on any application for the authorization to export natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) not later than 30 days after the later of— 
(A)the conclusion of the review to site, construct, expand, or operate the LNG facilities required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or  (B)the date of enactment of this Act.  
(2)Conclusion of reviewFor purposes of paragraph (1), review required by the National Environmental Policy Act of 1969 shall be considered concluded— (A)for a project requiring an Environmental Impact Statement, 30 days after publication of a Final Environmental Impact Statement;  
(B)for a project for which an Environmental Assessment has been prepared, 30 days after publication by the Department of Energy of a Finding of No Significant Impact; and  (C)upon a determination by the lead agency that an application is eligible for a categorical exclusion pursuant National Environmental Policy Act of 1969 implementing regulations.  
(3)Judicial action 
(A)The United States Court of Appeals for the circuit in which the export facility will be located pursuant to an application described in paragraph (1) shall have original jurisdiction over any civil action for the review of— (i)an order issued by the Department of Energy with respect to such application; or  
(ii)the Department of Energy’s failure to issue a final decision on such application.  (B)If the Court in a civil action described in subparagraph (A) finds that the Department of Energy has failed to issue a final decision on the application as required under paragraph (1), the Court shall order the Department of Energy to issue such final decision not later than 30 days after the Court’s order.  
(C)The Court shall set any civil action brought under this paragraph for expedited consideration and shall set the matter on the docket as soon as practical after the filing date of the initial pleading.  (b)Public disclosure of export destinationsSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following: 
 
(g)Public Disclosure of LNG Export DestinationsAs a condition for approval of any authorization to export LNG, the Secretary of Energy shall require the applicant to publicly disclose the specific destination or destinations of any such authorized LNG exports..  1091.Sense of Congress regarding the reporting of the MV–22 mishap in Marana, Arizona, on April 8, 2000It is the sense of Congress that— 
(1)in the report accompanying H.R. 1735 of the 114th Congress (House Report 114–102), the Committee on Armed Services of the House of Representatives encouraged the Secretary of Defense to publicly clarify the causes of the MV-22 mishap at Marana Northwest Regional Airport, Arizona, in a way consistent with the results of all investigations as soon as possible;  (2)the Deputy Secretary of Defense Robert O. Work did an excellent job reviewing the investigations of such mishap and concluded that there was a misrepresentation of facts by the media which incorrectly identified pilot error as the cause of the mishap which the Deputy Secretary publicly made known in March 2016; and  
(3)Congress is grateful for the successful conclusion to this tragic situation.  1092.Transfer of surplus firearms to corporation for the promotion of rifle practice and firearms safety (a)In generalSection 40728(h) of title 36, United States Code, is amended— 
(1)by striking (1) Subject to paragraph (2), the Secretary may transfer and inserting The Secretary shall transfer;  (2)by striking The Secretary shall determine a reasonable schedule for the transfer of such surplus pistols.; and  
(3)by striking paragraph (2).  (b)Pilot programSection 1087 of National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1012) is amended— 
(1)in subsection (b)(1)— (A)by striking may each place it appears and inserting shall; and  
(B)by striking not more than 10,000; and  (2)by striking subsection (c).  
1093.Sense of Congress regarding the importance of Panama City, Florida, to the history and future of the armed forces 
(a)FindingsCongress makes the following findings: (1)On December 6, 1941—one day before the attack on Pearl Harbor—the War Department established Tyndall Field as an Army Air Force gunnery school in Panama City, Florida.  
(2)Tyndall Field was named in honor of native Floridian Lieutenant Francis B. Tyndall, who received the U.S. Air Force flying ace designation for his service in the First World War.  (3)Tyndall Field became an important center for aerial gunnery training during the Second World War, hosting training missions using aircraft including A–33, 0–47, AT-6, Martin B-26 Marauders, and B–17 bombers.  
(4)On January 13, 1948, Tyndall Field became Tyndall Air Force Base and was an active site for air training and defense throughout the Cold War.  (5)Tyndall AFB is now home to the First Air Force as well as the 325th Fighter Wing Headquarters and their F–22 Raptors.  
(6)The 325th Fighter Wing has been instrumental to national security at such crucial junctures as the Cuban Missile Crisis, throughout the Cold War, and more recently in intercepting unidentified aircraft and supporting anti-smuggling efforts.  (7)On July 20, 1945, the Navy Mine Countermeasure Station was established in Panama City.  
(8)The Navy Mine Countermeasure Station developed into the Naval Support Activity Panama City (NSAPC), which has faithfully carried out its mission since its inception and continues to support the crucial efforts and important research of tenant command organizations such as the Naval Surface Warfare Center: Panama City Division (NSWC PCD) and the Navy Experimental Diving Unit (NEDU).  (9)Research performed at NSWC PCD has been integral to equipping the Navy with the personnel and technology necessary to maintaining its status as the world’s greatest and most technologically advanced.  
(10)NSWC PCD’s newest facility, the Littoral Warfare Research Facility, is one of the Navy’s major research, development, test, and evaluation laboratories and where standards for weapons integration on Littoral Combat Ships are often developed.  (11)NEDU is a global hub of research, development, and testing for undersea operations.  
(12)During the Second World War, the Wainwright Shipyard in Panama City built over 100 vessels for the war effort and employed over 15,000 people.  (13)Panama City’s shipbuilding legacy continues as home to one of today’s most prolific domestic shipbuilders, Eastern Shipbuilding.  
(14)The Department of Defense is the largest employer in Panama City, where many of the residents and their relatives have proudly served in the Armed Forces for generations.  (b)Sense of CongressCongress— 
(1)commends the longstanding dedication and contribution to the Armed Forces by the people of Panama City, both through the legacy of naval shipbuilding and through their ongoing commitment to support the mission of Panama City’s military installations and the personnel assigned to them;  (2)honors the members of the Armed Forces who have trained and served at the several military installations in and around Panama City;  
(3)recognizes the contribution of the industry and workforce of Panama City to naval shipbuilding; and  (4)encourages the recognition of the importance of Panama City to the history of the Armed Forces by Congress, the Air Force, the Navy, and the American people by honoring the contribution of the people of Panama City to the defense of the United States.  
1094.Protections relating to civil rights and disabilitiesAny branch or agency of the Federal Government shall, with respect to any religious corporation, religious association, religious educational institution, or religious society that is a recipient of or offeror for a Federal Government contract, subcontract, grant, purchase order, or cooperative agreement, provide protections and exemptions consistent with sections 702(a) and 703(e)(2) of the Civil Rights Act of 1964 (42 U.S.C. 2000e-1(a) and 42 U.S.C. 2000e-2(e)(2)) and section 103(d) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12113(d)).  1095.Nonapplicability of certain executive order to Department of Defense and National Nuclear Security AdministrationThe provisions of Executive Order 13673 and any implementing rules or regulations shall not apply to the acquisition, contracting, contract administration, source selection, or any other activities of the Department of Defense or the National Nuclear Security Administration. The Secretary of Defense and the Administrator for Nuclear Security may not issue, or be required to comply with, any policy, guidance, or rules to carry out such executive order or otherwise implement any provision of such executive order or any related implementation rules or regulations.  
1096.Determination and disclosure of transportation costs incurred by Secretary of Defense for congressional trips outside the United States 
(a)Determination and Disclosure of Costs by SecretaryIn the case of a trip taken by a Member, officer, or employee of the House of Representatives or Senate in carrying out official duties outside the United States for which the Department of Defense provides transportation, the Secretary of Defense shall— (1)determine the cost of the transportation provided with respect to the Member, officer, or employee; and  
(2)provide the Member, officer, or employee with a written statement of the cost not later than 10 days after completion of the trip involved.  (b)Inclusion of Information in Travel ReportsAny Member, officer, or employee of the House of Representatives or Senate who takes a trip to which subsection (a) applies shall include the information contained in the written statement provided to the Member, officer, or employee under subsection (a)(2) with respect to the trip in any report that the Member, officer, or employee is required to file with respect to the trip under any provision of law and under any provision of the Rules of the House of Representatives or the Standing Rules of the Senate (as the case may be).  
(c)ExceptionsThis section does not apply with respect to any trip the sole purpose of which is to visit one or more United States military installations or to visit United States military personnel in a war zone (or both).  (d)DefinitionsIn this section: 
(1)MemberThe term Member, with respect to the House of Representatives, includes a Delegate or Resident Commissioner to the Congress.  (2)United StatesThe term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, Guam, American Samoa, and any other territory or possession of the United States.  
(e)Effective dateThis section shall apply with respect to trips taken on or after the date of the enactment of this Act, except that this section does not apply with respect to any trip which began prior to such date.  1097.Waiver of certain polygraph examination requirementsThe Secretary of Homeland Security, acting through the Commissioner of U.S. Customs and Border Protection, may waive the polygraph examination requirement under section 3 of the Anti-Border Corruption Act of 2010 (Public Law 111–376) for any applicant who— 
(1)the Commissioner determines is suitable for employment;  (2)holds a current, active Top Secret clearance and is able to access sensitive compartmented information;  
(3)has a current single scope background investigation;  (4)was not granted any waivers to obtain the clearance; and  
(5)is a veteran (as such term is defined in section 2108 or 2109a of title 5, United States Code).  1098.Use of Transportation Worker Identification Credential to gain access at Department of Defense installations (a)Access to Installations for Credentialed Transportation WorkersDuring the period that the Secretary is developing and fielding physical access standards, capabilities, processes, and electronic access control systems, the Secretary shall, to the maximum extent practicable, ensure that the Transportation Worker Identification Credential (TWIC) shall be accepted as a valid credential for unescorted access to Department of Defense installations by transportation workers.  
(b)Credentialed Transportation Workers with Secret ClearanceTWIC-carrying transportation workers who also have a current Secret Level Clearance issued by the Department of Defense shall be considered exempt from further vetting when seeking unescorted access at Department of Defense facilities. Access security personnel shall verify such person’s security clearance in a timely manner and provide them with unescorted access to complete their freight service.  (c)Report on Credentialed Persons Denied Access to Department of Defense InstallationsNot later than 90 days after the date of enactment of this Act, the Secretary of Defense shall begin documenting each instance when a credentialed transportation worker is denied unescorted access to a military facility in the Continental United States, Hawaii, Alaska, Guam, or Native American lands. The report shall include, but not be limited to, the reasons for such denial, and the amount of time the credentialed party denied entrance waited to obtain access. The report shall be submitted to the Armed Services Committees of the House and Senate no later than the first day of February of each year until complete fielding of Identity Management Enterprise Services Architecture and electronic access control systems are achieved.  
1098A.Limitation on availability of funds for destruction of certain landmines and report on development of replacement anti-personnel landmine munitions 
(a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Defense may be obligated or expended for the destruction of anti-personnel landmine munitions before the date on which the Secretary of Defense submits the report required by subsection (c).  (b)Exception for safetySubsection (a) shall not apply to any anti-personnel landmine munitions that the Secretary determines are unsafe or could pose a safety risk if not demilitarized or destroyed.  
(c)Report required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Congress a report that includes the following: (A)An assessment of the current state of research into operational alternatives to anti-personnel landmines.  
(B)Any other matter that the Secretary determines should be included in the report.  (2)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  
(d)Anti-personnel landmine munitions definedIn this section, the term anti-personnel landmine munitions includes anti-personnel landmines and sub-munitions as defined by the Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction, as determined by the Secretary.  1098B.Requirement for memorandum of understanding regarding transfer of detaineesSection 1034(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 969; 10 U.S.C. 801 note) is amended— 
(1)by striking and at the end of paragraph (3);  (2)by striking the period and inserting ; and at the end of paragraph (4); and  
(3)by adding at the end the following new paragraph:  (5)the United States Government and the government of the foreign country have entered into a written memorandum of understanding regarding the transfer of the individual and such memorandum of understanding has previously been transmitted to the appropriate committees of Congress..  
1098C.Sense of congress regarding american veterans disabled for life 
(a)FindingsCongress finds the following: (1)There are at least 3,600,000 veterans currently living with service-connected disabilities.  
(2)As a result of their service, many veterans are permanently disabled throughout their lives and in many cases must rely on the support of their families and friends when these visible and invisible burdens become too much to bear alone.  (3)October 5, which is the anniversary of the dedication of the American Veterans Disabled for Life Memorial, has been recognized as an appropriate day on which to honor American veterans disabled for life each year.  
(b)Sense of CongressCongress— (1)expresses its appreciation to the men and women left permanently wounded, ill, or injured as a result of their service in the Armed Forces;  
(2)supports the annual recognition of American veterans disabled for life each year; and  (3)encourages the American people to honor American veterans disabled for life each year with appropriate programs and activities.  
1098D.Study on military helicopter noise 
(a)In generalThe Secretary of Defense, in coordination with the Administrator of the Federal Aviation Administration, shall— (1)conduct a study on the effects of military helicopter noise on National Capital Region communities and individuals; and  
(2)develop recommendations for the reduction of the effects of military helicopter noise on individuals, structures, and property values in the National Capital Region.  (b)FocusIn conducting the study under subsection (a), the Secretary and the Administrator shall focus on air traffic control, airspace design, airspace management, and types of aircraft, to address helicopter noise problems and shall take into account the needs of law enforcement, emergency, and military operations.  
(c)Consideration of ViewsIn conducting the study under subsection (a), the Secretary shall consider the views of representatives of— (1)members of the Armed Forces;  
(2)law enforcement agencies;  (3)community stakeholders, including residents and local government officials; and  
(4)organizations with an interest in reducing military helicopter noise.  (d)Report (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the results of the study conducted under subsection (a).  
(2)Availability to the publicThe Secretary shall make the report required under paragraph (1) publicly available.  1098E.Maritime Occupational Safety and Health Advisory Committee (a)Short TitleThis section may be cited as the Maritime Occupational Safety and Health Advisory Committee Act.  
(b)Maritime Occupational Safety and Health Advisory CommitteeSection 7 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 656) is amended by adding at the end the following:  (d)There is established a Maritime Occupational Safety and Health Advisory Committee, which shall be a continuing body and shall provide advice to the Secretary in formulating maritime industry standards and regarding matters pertaining to the administration of this Act related to the maritime industry. The composition of this advisory committee shall be consistent with the advisory committees established under subsection (b), provided that a member of this committee who is otherwise qualified may continue to serve until a successor is appointed. The Secretary may promulgate or amend regulations as necessary to implement this subsection..  
1098F.Sense of Congress regarding United States Northern Command preparednessIt is the sense of the Congress that— (1)the United States Northern Command plays a crucial role in providing additional response capability to State and local governments in domestic disaster relief and consequence management operations;  
(2)the United States Northern Command must continue to build upon its current efforts to develop command strategies, leadership training, and response plans to effectively work with civil authorities when acting as the lead agency or a supporting agency; and  (3)the United States Northern Command should leverage whenever possible training and management expertise that resides within the Department of Defense, other Federal agencies, State and local governments, and private sector businesses and academic institutions to enhance— 
(A)its defense support to civil authorities and incidence management missions;  (B)relationships with other entities involved in disaster response; and  
(C)its ability to respond to unforeseen events.  1098G.Cost of WarsThe Secretary of Defense, in consultation with the Commissioner of the Internal Revenue Service and the Director of the Bureau of Economic Analysis, shall post on the public Web site of the Department of Defense the costs, including the relevant legacy costs, to each American taxpayer of each of the wars in Afghanistan, Iraq, and Syria.  
1098H.Workforce issues for relocation of marines to Guam 
(a)In generalSection 6(b) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806(b)) is amended to read as follows:  (b)Numerical limitations for nonimmigrant workersAn alien, if otherwise qualified, may seek admission to Guam or to the Commonwealth during the transition program as a nonimmigrant worker under section 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) without counting against the numerical limitations set forth in section 214(g) of such Act (8 U.S.C. 1184(g)). An alien, if otherwise qualified, may, before October 1, 2028, be admitted under section 101(a)(15)(H)(ii)(b) of such Act for a period of up to 3 years (which may be extended by the Secretary of Homeland Security before October 1, 2028, for an additional period or periods not to exceed 3 years each) to perform services or labor on Guam pursuant to any agreement entered into by a prime contractor or subcontractor calling for services or labor required for performance of the contract or subcontract in direct support of all military-funded construction, repairs, renovation, and facilities services, or to perform services or labor on Guam as a health-care worker, notwithstanding the requirement of such section that the service or labor be temporary. This subsection does not apply to any employment to be performed outside of Guam or the Commonwealth..  
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 120 days after the date of the enactment of this Act.  1098I.Review of Department of Defense debt collection regulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review and update Department of Defense regulations to ensure such regulations comply with Federal consumer protection law with respect to the collection of debt.  
1098J.Importance of role played by women in World War II 
(a)FindingsCongress finds the following: (1)National Rosie the Riveter Day is a collective national effort to raise awareness of the 16 million women working during World War II.  
(2)Americans have chosen to honor female workers who contributed on the home front during World War II.  (3)These women left their homes to work or volunteer full-time in factories, farms, shipyards, airplane factories, banks, and other institutions in support of the military overseas.  
(4)These women worked with the USO and Red Cross, drove trucks, riveted airplane parts, collected critical materials, rolled bandages, and served on rationing boards.  (5)It is fitting and proper to recognize and preserve the history and legacy of working women, including volunteer women, during World War II to promote cooperation and fellowship among such women and their descendants.  
(6)These women and their descendants wish to further the advancement of patriotic ideas, excellence in the workplace, and loyalty to the United States of America.  (b)Sense of CongressCongress acknowledges the important role played by women in World War II.  
1098K.Recovery of excess rifles, ammunition, and parts granted to foreign countries and transfer to certain persons 
(a)RecoverySubchapter II of chapter 407 of title 36, United States Code, is amended by inserting after section 40728A the following new section:  40728B.Recovery of excess rifles, ammunition, and parts granted to foreign countries and transfer to certain persons (a)Authority to recover (1)Subject to paragraph (2) and subsection (b), the Secretary of the Army may acquire from any person any rifle, ammunition, repair parts, or other supplies described in section 40731(a) of this title which were— 
(A)provided to any country on a grant basis under the conditions imposed by section 505 of the Foreign Assistance Act of 1961 (22 U.S.C. 2314) that became excess to the needs of such country; and  (B)lawfully acquired by such person.  
(2)The Secretary of the Army may not acquire anything under paragraph (1) except for transfer to a person in the United States under subsection (c).  (3)The Secretary of the Army may accept rifles, ammunition, repair parts, or other supplies under paragraph (1) notwithstanding section 1342 of title 31.  
(b)Cost of recoveryThe Secretary of the Army may not acquire anything under subsection (a) if the United States would incur any cost for such acquisition.  (c)Availability for transferAny rifles, ammunition, repair parts, or supplies acquired under subsection (a) shall be available for transfer in the United States to the person from whom acquired if such person— 
(1)is licensed as a manufacturer, importer, or dealer pursuant to section 923(a) of title 18; and  (2)uses an ammunition depot of the Army that is an eligible facility for receipt of any rifles, ammunition, repair parts, or supplies under this paragraph.  
(d)ContractsNotwithstanding subsection (k) of section 2304 of title 10, the Secretary may enter into such contracts or cooperative agreements on a sole source basis pursuant to paragraphs (4) and (5) of subsection (c) of such section to carry out this section.  (e)AECATransfers authorized under this section may only be made in accordance with applicable provisions of the Arms Export Control Act (22 U.S.C. 2778).  
(f)rifle definedIn this section, the term rifle has the meaning given such term in section 921 of title 18..  (b)SaleSection 40732 of such title is amended— 
(1)by adding at the end the following new subsection:  (d)Sales by other personsA person who receives a rifle or any ammunition, repair parts, or supplies under section 40728B(c) of this title may sell, at fair market value, such rifle, ammunition, repair parts, or supplies. With respect to rifles other than caliber .22 rimfire and caliber .30 rifles, the seller shall obtain a license as a dealer in rifles and abide by all requirements imposed on persons licensed under chapter 44 of title 18, including maintaining acquisition and disposition records, and conducting background checks.; and  
(2)in subsection (c), in the heading, by inserting by the Corporation after Limitation on Sales.  (c)Clerical amendmentThe table of sections at the beginning of chapter 407 of such title is amended by inserting after the item relating to section 40728A the following new item: 
 
 
40728B. Recovery of excess rifles, ammunition, and parts granted to foreign countries and transfer to certain persons..  
1098L.Project management 
(a)Deputy Director for Management 
(1)Additional functionsSection 503 of title 31, United States Code, is amended by adding at the end the following:  (c)Program and project management (1)RequirementSubject to the direction and approval of the Director, the Deputy Director for Management or a designee shall— 
(A)adopt governmentwide standards, policies, and guidelines for program and project management for executive agencies;  (B)oversee implementation of program and project management for the standards, policies, and guidelines established under subparagraph (A);  
(C)chair the Program Management Policy Council established under section 1126(b);  (D)establish standards and policies for executive agencies, consistent with widely accepted standards for program and project management planning and delivery;  
(E)engage with the private sector to identify best practices in program and project management that would improve Federal program and project management;  (F)conduct portfolio reviews to address programs identified as high risk by the Government Accountability Office;  
(G)not less than annually, conduct portfolio reviews of agency programs in coordination with Project Management Improvement Officers designated under section 1126(a)(1) to assess the quality and effectiveness of program management; and  (H)establish a 5-year strategic plan for program and project management.  
(2)Application to Department of DefenseParagraph (1) shall not apply to the Department of Defense to the extent that the provisions of that paragraph are substantially similar to or duplicative of— (A)the provisions of chapter 87 of title 10; or  
(B)policy, guidance, or instruction of the Department related to program management..  (2)Deadline for standards, policies, and guidelinesNot later than 1 year after the date of enactment of this Act, the Deputy Director for Management of the Office of Management and Budget shall issue the standards, policies, and guidelines required under section 503(c) of title 31, United States Code, as added by paragraph (1).  
(3)RegulationsNot later than 90 days after the date on which the standards, policies, and guidelines are issued under paragraph (2), the Deputy Director for Management of the Office of Management and Budget, in consultation with the Program Management Policy Council established under section 1126(b) of title 31, United States Code, as added by subsection (b)(1), and the Director of the Office of Management and Budget, shall issue any regulations as are necessary to implement the requirements of section 503(c) of title 31, United States Code, as added by paragraph (1).  (b)Program Management Improvement Officers and Program Management Policy Council (1)AmendmentChapter 11 of title 31, United States Code, is amended by adding at the end the following: 
 
1126.Program Management Improvement Officers and Program Management Policy Council 
(a)Program Management Improvement Officers 
(1)DesignationThe head of each agency described in section 901(b) shall designate a senior executive of the agency as the Program Management Improvement Officer of the agency.  (2)FunctionsThe Program Management Improvement Officer of an agency designated under paragraph (1) shall— 
(A)implement program management policies established by the agency under section 503(c); and  (B)develop a strategy for enhancing the role of program managers within the agency that includes the following: 
(i)Enhanced training and educational opportunities for program managers that shall include— (I)training in the relevant competencies encompassed with program and project manager within the private sector for program managers; and  
(II)training that emphasizes cost containment for large projects and programs.  (ii)Mentoring of current and future program managers by experienced senior executives and program managers within the agency.  
(iii)Improved career paths and career opportunities for program managers.  (iv)A plan to encourage the recruitment and retention of highly qualified individuals to serve as program managers.  
(v)Improved means of collecting and disseminating best practices and lessons learned to enhance program management across the agency.  (vi)Common templates and tools to support improved data gathering and analysis for program management and oversight purposes.  
(3)Application to Department of DefenseThis subsection shall not apply to the Department of Defense to the extent that the provisions of this subsection are substantially similar to or duplicative of the provisions of chapter 87 of title 10. For purposes of paragraph (1), the Under Secretary of Defense for Acquisition, Technology, and Logistics (or a designee of the Under Secretary) shall be considered the Program Management Improvement Officer.  (b)Program Management Policy Council (1)EstablishmentThere is established in the Office of Management and Budget a council to be known as the Program Management Policy Council (in this subsection referred to as the Council).  
(2)Purpose and FunctionsThe Council shall act as the principal interagency forum for improving agency practices related to program and project management. The Council shall— (A)advise and assist the Deputy Director for Management of the Office of Management and Budget;  
(B)review programs identified as high risk by the General Accountability Office and make recommendations for actions to be taken by the Deputy Director for Management of the Office of Management and Budget or a designee;  (C)discuss topics of importance to the workforce, including— 
(i)career development and workforce development needs;  (ii)policy to support continuous improvement in program and project management; and  
(iii)major challenges across agencies in managing programs;  (D)advise on the development and applicability of standards governmentwide for program management transparency; and  
(E)review the information published on the website of the Office of Management and Budget pursuant to section 1122.  (3)Membership (A)CompositionThe Council shall be composed of the following members: 
(i)Five members from the Office of Management and Budget as follows: (I)The Deputy Director for Management.  
(II)The Administrator of the Office of Electronic Government.  (III)The Administrator of Federal Procurement Policy.  
(IV)The Controller of the Office of Federal Financial Management.  (V)The Director of the Office of Performance and Personnel Management.  
(ii)The Program Management Improvement Officer from each agency described in section 901(b).  (iii)Other individuals as determined appropriate by the Chairperson.  
(B)Chairperson and Vice Chairperson 
(i)In GeneralThe Deputy Director for Management of the Office of Management and Budget shall be the Chairperson of the Council. A Vice Chairperson shall be elected by the members and shall serve a term of not more than 1 year.  (ii)DutiesThe Chairperson shall preside at the meetings of the Council, determine the agenda of the Council, direct the work of the Council, and establish and direct subgroups of the Council as appropriate.  
(4)MeetingsThe Council shall meet not less than twice per fiscal year and may meet at the call of the Chairperson or a majority of the members of the Council.  (5)SupportThe head of each agency with a Project Management Improvement Officer serving on the Council shall provide administrative support to the Council, as appropriate, at the request of the Chairperson.  
(6)Committee durationSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council..  (2)Report requiredNot later than 1 year after the date of enactment of this Act, the Director of the Office of Management and Budget, in consultation with each Program Management Improvement Officer designated under section 1126(a)(1) of title 31, United States Code, shall submit to Congress a report containing the strategy developed under section 1126(a)(2)(B) of such title, as added by paragraph (1).  
(c)Program and project management personnel standards 
(1)DefinitionIn this subsection, the term agency means each agency described in section 901(b) of title 31, United States Code, other than the Department of Defense.  (2)Regulations requiredNot later than 180 days after the date on which the standards, policies, and guidelines are issued under section 503(c) of title 31, United States Code, as added by subsection (a)(1), the Director of the Office of Personnel Management, in consultation with the Director of the Office of Management and Budget, shall issue regulations that— 
(A)identify key skills and competencies needed for a program and project manager in an agency;  (B)establish a new job series, or update and improve an existing job series, for program and project management within an agency; and  
(C)establish a new career path for program and project managers within an agency.  (d)GAO report on effectiveness of policies on program and project managementNot later than 3 years after the date of enactment of this Act, the Government Accountability Office shall issue, in conjunction with the High Risk list of the Government Accountability Office, a report examining the effectiveness of the following on improving Federal program and project management: 
(1)The standards, policies, and guidelines for program and project management issued under section 503(c) of title 31, United States Code, as added by subsection (a)(1).  (2)The 5-year strategic plan established under section 503(c)(1)(H) of title 31, United States Code, as added by subsection (a)(1).  
(3)Program Management Improvement Officers designated under section 1126(a)(1) of title 31, United States Code, as added by subsection (b)(1).  (4)The Program Management Policy Council established under section 1126(b)(1) of title 31, United States Code, as added by subsection (b)(1).  
HUnited States Naval Station Guantanamo Bay Preservation Act 
1099.Short titleThis subtitle may be cited as the United States Naval Station Guantanamo Bay Preservation Act.  1099A.FindingsCongress makes the following findings: 
(1)United States Naval Station, Guantanamo Bay, Cuba, has been a strategic military asset critical to the defense of the United States and the maintenance of regional security for more than a century.  (2)The United States continues to exercise control over the area of United States Naval Station, Guantanamo Bay, Cuba, pursuant to the Guantanamo Lease Agreements, which were initiated and concluded pursuant to an Act of Congress.  
(3)Senior United States military leaders have consistently voiced strong support for maintaining United States Naval Station, Guantanamo Bay, Cuba, noting its strategic value for military basing and logistics, disaster relief, humanitarian work, terrorist detention, and counter-narcotics purposes.  (4)On February 29, 2016, Secretary of Defense Ashton B. Carter, discussing United States Naval Station, Guantanamo Bay, Cuba, stated that it’s a strategic location, we've had it for a long time, it's important to us and we intend to hold onto it.  
(5)On March 12, 2015, Commander of United States Southern Command, General John Kelly, testified that the United States facilities at Naval Station Guantanamo Bay are indispensable to the Departments of Defense, Homeland Security, and State’s operational and contingency plans. … As the only permanent U.S. military base in Latin America and the Caribbean, its location provides persistent U.S. presence and immediate access to the region, as well as supporting a layered defense to secure the air and maritime approaches to the United States.  (6)In testimony before Congress in 2012, then-Commander of United States Southern Command, General Douglas Fraser, stated that the strategic capability provided by U.S. Naval Station Guantanamo Bay remains essential for executing national priorities throughout the Caribbean, Latin America, and South America.  
(7)Following a 1991 coup in Haiti that prompted a mass exodus of people by boat, United States Naval Station, Guantanamo Bay, Cuba, provided a location for temporary housing and the orderly adjudication of asylum claims outside of the continental United States.  (8)In 2010, United States Naval Station, Guantanamo Bay, Cuba, was a critical hub for the provision of humanitarian disaster relief following the devastating earthquakes in Haiti.  
(9)The United States presence at United States Naval Station, Guantanamo Bay, Cuba, has its origins in Acts of Congress undertaken pursuant to the powers of Congress expressly enumerated in the Constitution of the United States.  (10)By joint resolution approved on April 20, 1898, Congress directed and empowered the President to use the entire land and naval forces of the United States as necessary to ensure that the Government of Spain relinquish its authority and government in the island of Cuba, and withdraw its land and naval forces from Cuba and Cuban waters.  
(11)Congress declared war against Spain on April 25, 1898, which lasted until December 10, 1898, when the United States and Spain signed the Treaty of Paris, in which Spain relinquished all claims of sovereignty over Cuba, and United States governance of Cuba was established.  (12)Nearly three years later, in the Act of March 2, 1901 (Chapter 803; 31 Stat. 898), Congress granted the President the authority to return the government and control of the island of Cuba to its people subject to several express conditions including, in article VII of the Act of March 2, 1901, the sale or lease by Cuba to the United States of lands necessary for naval stations.  
(13)Pursuant to the authority granted by article VII of the Act of March 2, 1901, the United States negotiated the Guantanamo Lease Agreements, which specified the area of, and United States jurisdiction and control over, what became United States Naval Station, Guantanamo Bay, Cuba.  (14)On October 2, 1903, when approving the Lease to the United States by the Government of Cuba of Certain Areas of Land and Water for Naval or Coaling Stations, signed in Havana on July 2, 1903, President Theodore Roosevelt cited the Act of March 2, 1901, as providing his authority to do so: I, Theodore Roosevelt, President of the United States of America, having seen and considered the foregoing lease, do hereby approve the same, by virtue of the authority conferred by the seventh of the provisions defining the relations which are to exist between the United States and Cuba, contained in the Act of Congress approved March 2, 1901, entitled An Act making appropriation for the support of the Army for the fiscal year ending June 30, 1902..  
(15)Obtaining United States naval station rights in Cuba was an express condition of the authority that Congress gave the President to return control and governance of Cuba to the people of Cuba. In exercising that authority and concluding the Guantanamo Lease Agreements, President Theodore Roosevelt recognized the source of that authority as the Act of March 2, 1901.  (16)The Treaty of Relations between the United States of America and the Republic of Cuba, signed at Washington, May 29, 1934, did not supersede, abrogate, or modify the Guantanamo Lease Agreements, but noted that the stipulations of those agreements shall continue in effect until the United States and Cuba agree to modify them.  
(17)The Constitution of the United States expressly grants to Congress the power to provide for the common defense of the United States, the power to provide and maintain a Navy, and the power to dispose of and make all needful Rules and Regulations respecting the Territory or other Property belonging to the United States.  1099B.Prohibition on modification, abrogation, or other related actions with respect to United States jurisdiction and control over United States Naval Station, Guantanamo Bay, Cuba, without congressional actionNo action may be taken to modify, abrogate, or replace the stipulations, agreements, and commitments contained in the Guantanamo Lease Agreements, or to impair or abandon the jurisdiction and control of the United States over United States Naval Station, Guantanamo Bay, Cuba, unless specifically authorized or otherwise provided by— 
(1)a statute that is enacted on or after the date of the enactment of this Act;  (2)a treaty that is ratified with the advice and consent of the Senate on or after the date of the enactment of this Act; or  
(3)a modification of the Treaty Between the United States of America and Cuba signed at Washington, DC, on May 29, 1934, that is ratified with the advice and consent of the Senate on or after the date of the enactment of this Act.  1099C.Guantanamo lease agreements definedIn this subtitle, the term Guantanamo Lease Agreements means— 
(1)the Agreement Between the United States of America and the Republic of Cuba for the Lease to the United States of Lands in Cuba for coaling and naval stations, signed by the President of the United States on February 23, 1903; and  (2)the Lease to the United States by the Government of Cuba of Certain Areas of Land and Water for Naval or Coaling Stations, signed by the President of the United States on October 2, 1903.  
XICivilian Personnel Matters 
1101.Temporary direct hire authority for domestic defense industrial base facilities and the Major Range and Test Facilities Base 
(a)AuthorityDuring fiscal years 2017 and 2018, the Secretary of Defense may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of such title, qualified candidates to positions in the competitive service at any defense industrial base facility or the Major Range and Test Facilities Base or as a military technician (dual status).  (b)ReportNot later than 60 days after the end of fiscal year 2018, the Secretary of Defense shall submit a report to the Committees on Armed Services of the House of Representatives and the Senate on the use of the authority provided under subsection (a). Such report shall include the total number of individuals appointed under such authority and the effectiveness of such authority in fulfilling the manpower needs of the defense industrial base facilities or the Major Range and Test Facilities Base.  
(c)DefinitionsIn this section— (1)the term defense industrial base facility means any Department of Defense depot, arsenal, or shipyard located within the United States; and  
(2)the term military technician (dual status) has the meaning given such term in section 10216 of title 10, United States Code.  1102.Temporary personnel flexibilities for domestic defense industrial base facilities and Major Range and Test Facilities Base civilian personnel (a)In generalNotwithstanding chapter 33 of title 5, United States Code, or any other provision of law relating to the examination, certification, and appointment of individuals in the competitive service, during fiscal years 2017 and 2018, an employee of a defense industrial base facility or the Major Range and Test Facilities Base serving under a time-limited appointment in the competitive service is eligible to compete for a permanent appointment in the competitive service at (A) any such facility, Base, or any other component of the Department of Defense when such facility, Base, or component (as the case may be) is accepting applications from individuals within the facility, Base, or component's workforce under merit promotion procedures, or (B) any agency when the agency is accepting applications from individuals outside its own workforce under merit promotion procedures of the applicable agency, if— 
(1)the employee was appointed initially under open, competitive examination under subchapter I of chapter 33 of such title to the time-limited appointment;  (2)the employee has served under 1 or more time-limited appointments by a defense industrial base facility or the Major Range and Test Facilities Base for a period or periods totaling more than 24 months without a break of 2 or more years; and  
(3)the employee’s performance has been at an acceptable level of performance throughout the period or periods (as the case may be) referred to in paragraph (2).  (b)Waiver of age requirementIn determining the eligibility of a time-limited employee under this section to be examined for or appointed in the competitive service, the Office of Personnel Management or other examining agency shall waive requirements as to age, unless the requirement is essential to the performance of the duties of the position.  
(c)StatusAn individual appointed under this section— (1)becomes a career-conditional employee, unless the employee has otherwise completed the service requirements for career tenure; and  
(2)acquires competitive status upon appointment.  (d)Former employeesA former employee of a defense industrial base facility or the Major Range and Test Facilities Base who served under a time-limited appointment and who otherwise meets the requirements of this section shall be deemed a time-limited employee for purposes of this section if— 
(1)such employee applies for a position covered by this section within the period of 2 years after the most recent date of separation; and  (2)such employee’s most recent separation was for reasons other than misconduct or performance.  
(e)DefinitionIn this section, the term defense industrial base facility means any Department of Defense depot, arsenal, or shipyard located within the United States.  1103.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1102 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1022), is further amended by striking 2017 and inserting 2018.  
1104.Advance payments for employees relocating within the United States and its territories 
(a)In generalSubsection (a) of section 5524a of title 5, United States Code, is amended— (1)by striking (a) The head and inserting (a)(1) The head; and  
(2)by adding at the end the following:  (2)The head of each agency may provide for the advance payment of basic pay, covering not more than 6 pay periods, to an employee who is assigned to a position in the agency that is located— 
(A)outside of the employee’s commuting area; and  (B)in the United States, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, or any territory or possession of the United States..  
(b)Conforming amendmentsSubsection (b) of such section is amended— (1)in paragraph (1), by inserting or assigned after appointed; and  
(2)in paragraph (2)(B)— (A)by inserting or assignment after appointment; and  
(B)by inserting or assigned after appointed.  (c)Clerical amendments (1)Section headingThe heading of such section is amended by inserting and employees relocating within the United States and its territories after appointees.  
(2)Table of sectionsThe item relating to such section in the table of sections of chapter 55 of such title is amended to read as follows:   5524a. Advance payments for new appointees and employees relocating within the United States and its territories..  1105.Permanent authority for alternative personnel program for scientific and technical personnel (a)Permanent authority and codificationChapter 81 of title 10, United States Code, is amended by inserting after section 1589 a new section 1590 consisting of— 
(1)a heading as follows:  1590.Alternative personnel program for scientific and technical personnel; and  (2)a text consisting of the text of subsection (a), (b), (c), and (d) of section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 5 U.S.C. 3104 note).  
(b)Conforming amendmentsSection 1590 of title 10, United States Code, as added by subsection (a), is amended— (1)in subsection (a)— 
(A)by striking During the program period specified in subsection (e)(1), the and inserting The; and  (B)by striking of experimental use of and inserting to use;  
(2)in subsection (b)— (A)by striking , United States Code, in paragraph (1); and  
(B)by striking United States Code, in paragraph (2); and  (3)in subsection (d), by striking , United States Code in paragraphs (2) and (3) each place it appears.  
(c)Clerical amendmentThe table of sections at the beginning of chapter 81 of such title is amended by inserting after the item relating to section 1589 the following new item:   1590. Alternative personnel program for scientific and technical personnel..  (d)Conforming repealSection 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 5 U.S.C. 3104 note) is repealed.  
1106.Modification to information technology personnel exchange programSection 1110 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 5 U.S.C. 3702 note) is amended— (1)in the section heading, by inserting cyber and before information.  
(2)in subsections (a)(1)(A), (a)(1)(C), and (g)(2), by inserting cyber operations or before information;  (3)in subsection (g)(1), by inserting to or before from; and  
(4)in subsection (h), by striking 10 and inserting 50.  1107.Treatment of certain localities for calculation of per diem allowances (a)In generalPursuant to section 5707 of title 5, United States Code, the Administrator of General Services shall prescribe such regulations as are necessary to provide that, with respect to per diem rates for Ohio, the locality described as Dayton/Fairborn and the locality described as Cincinnati are considered 1 locality for purposes of establishing per diem allowance or maximum amount of reimbursement under section 5702(a)(2) of such title.  
(b)Effective dateThe adjustment of the treatment of localities described under subsection (a) shall be effective on the same date as the application of the first recalculation of per diem allowances by the Administrator that occurs after the date of enactment of this Act.  1108.Eligibility of employees in a time-limited appointment to compete for a permanent appointment at any Federal agencySection 9602 of title 5, United States Code, is amended— 
(1)in subsection (a) by striking any land management agency or any other agency (as defined in section 101 of title 31) under the internal merit promotion procedures of the applicable agency and inserting such land management agency when such agency is accepting applications from individuals within the agency’s workforce under merit promotion procedures, or any agency, including a land management agency, when the agency is accepting applications from individuals outside its own workforce under the merit promotion procedures of the applicable agency; and  (2)in subsection (d) by inserting of the agency from which the former employee was most recently separated after deemed a time-limited employee.  
1109.Limitation on administrative leave 
(a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following:  6330.Limitation on administrative leave (a)In generalDuring any calendar year, an employee may not be placed on administrative leave, or any other paid non-duty status without charge to leave, for more than 14 total days for reasons relating to misconduct or performance. After an employee has been placed on administrative leave for 14 days, the employing agency shall return the employee to duty status, utilizing telework if available, and assign the employee to duties if such employee is not a threat to safety, the agency mission, or Government property.  
(b)Extended administrative leave 
(1)In generalIf an agency finds that an employee is a threat to safety, the agency mission, or Government property and upon the expiration of the 14-day period described in subsection (a), an agency head may place the employee on extended administrative leave for additional periods of not more than 30 days each.  (2)ReportFor any additional period of 30 days granted to the employee after the initial 30-day extension, the agency head shall submit to the Committee on Oversight and Government Reform in the House of Representatives, the agency’s authorizing committees of jurisdiction of the House of Representatives and the Senate, and the Committee on Homeland Security and Governmental Affairs of the Senate a report, not later than 5 business days after granting the additional period, containing— 
(A)title, position, office or agency subcomponent, job series, pay grade, and salary of the employee on administrative leave;  (B)a description of the work duties of the employee;  
(C)the reason the employee is on administrative leave;  (D)an explanation as to why the employee is a threat to safety, the agency mission, or Government property;  
(E)an explanation as to why the employee is not able to telework or be reassigned to another position within the agency;  (F)in the case of a pending related investigation of the employee— 
(i)the status of such investigation; and  (ii)the certification described in subsection (c)(1); and  
(G)in the case of a completed related investigation of the employee— (i)the results of such investigation; and  
(ii)the reason that the employee remains on administrative leave.  (c)Extension pending related investigation (1)In generalIf an employee is under a related investigation by an investigative entity at the time an additional period described under subsection (b)(2) is granted and, in the opinion of the investigative entity, additional time is needed to complete the investigation, such entity shall certify to the applicable agency that such additional time is needed and include in the certification an estimate of the length of such additional time.  
(2)LimitationThe head of an agency may not grant an additional period of administrative leave described under subsection (b)(2) to an employee on or after the date that is 30 days after the completion of a related investigation by an investigative entity.  (d)DefinitionsIn this section, the following definitions apply: 
(1)Investigative entityThe term investigative entity means an internal investigative unit of the agency granting administrative leave, the Office of Inspector General, the Office of the Attorney General, or the Office of Special Counsel.  (2)Related investigationThe term related investigation means an investigation that pertains to the underlying reasons an employee was placed on administrative leave..  
(b)Effective dateThe amendment made by subsection (a) shall begin to apply 90 days after the date of enactment of this Act.  (c)Rules of ConstructionNothing in the amendment made by subsection (a) shall be construed to— 
(1)supersede the provisions of chapter 75 of title 5, United States Code; or  (2)limit the number of days that an employee may be placed on administrative leave, or any other paid non-duty status without charge to leave, for reasons unrelated to misconduct or performance.  
(d)Clerical amendmentThe table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by adding after the item relating to section 6329 the following new item:   6330. Limitation on administrative leave..  1110.Record of investigation of personnel action in separated employee’s official personnel file (a)In generalSubchapter I of chapter 33 of title 5, United States Code, is amended by inserting after section 3321 the following: 
 
3322.Voluntary separation before resolution of personnel investigation 
(a)With respect to any employee occupying a position in the competitive service or the excepted service who is the subject of a personnel investigation and resigns from Government employment prior to the resolution of such investigation, the head of the agency from which such employee so resigns shall, if an adverse finding was made with respect to such employee pursuant to such investigation, make a permanent notation in the employee’s official personnel record file. The head shall make such notation not later than 40 days after the date of the resolution of such investigation.  (b)Prior to making a permanent notation in an employee’s official personnel record file under subsection (a), the head of the agency shall— 
(1)notify the employee in writing within 5 days of the resolution of the investigation and provide such employee a copy of the adverse finding and any supporting documentation;  (2)provide the employee with a reasonable time, but not less than 30 days, to respond in writing and to furnish affidavits and other documentary evidence to show why the adverse finding was unfounded (a summary of which shall be included in any notation made to the employee’s personnel file under subsection (d)); and  
(3)provide a written decision and the specific reasons therefore to the employee at the earliest practicable date.  (c)An employee is entitled to appeal the decision of the head of the agency to make a permanent notation under subsection (a) to the Merit Systems Protection Board under section 7701.  
(d) 
(1)If an employee files an appeal with the Merit Systems Protection Board pursuant to subsection (c), the agency head shall make a notation in the employee’s official personnel record file indicating that an appeal disputing the notation is pending not later than 2 weeks after the date on which such appeal was filed.  (2)If the head of the agency is the prevailing party on appeal, not later than 2 weeks after the date that the Board issues the appeal decision, the head of the agency shall remove the notation made under paragraph (1) from the employee’s official personnel record file.  
(3)If the employee is the prevailing party on appeal, not later than 2 weeks after the date that the Board issues the appeal decision, the head of the agency shall remove the notation made under paragraph (1) and the notation of an adverse finding made under subsection (a) from the employee’s official personnel record file.  (e)In this section, the term personnel investigation includes— 
(1)an investigation by an Inspector General; and  (2)an adverse personnel action as a result of performance, misconduct, or for such cause as will promote the efficiency of the service under chapter 43 or chapter 75..  
(b)ApplicationThe amendment made by subsection (a) shall apply to any employee described in section 3322 of title 5, United States Code, (as added by such subsection) who leaves the service after the date of enactment of this Act.  (c)Clerical amendmentThe table of sections of subchapter I of chapter 33 of title 5, United States Code, is amended by inserting after the item relating to section 3321 the following: 
 
 
3322. Voluntary separation before resolution of personnel investigation..  
1111.Review of official personnel file of former Federal employees before rehiring 
(a)In generalSubchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following:  3330e.Review of official personnel file of former Federal employees before rehiring (a)If a former Government employee is a candidate for a position within the competitive service or the excepted service, prior to making any determination with respect to the appointment or reinstatement of such employee to such position, the appointing authority shall review and consider the information relating to such employee’s former period or periods of service in such employee’s official personnel record file.  
(b)In subsection (a), the term former Government employee means an individual whose most recent position with the Government prior to becoming a candidate as described under subsection (a) was within the competitive service or the excepted service.  (c)The Office of Personnel Management shall prescribe regulations to carry out the purpose of this section..  
(b)ApplicationThe amendment made by subsection (a) shall apply to any former Government employee (as described in section 3330e of title 5, United States Code, as added by such subsection) appointed or reinstated on or after the date that is 180 days after the date of enactment of this Act.  (c)Clerical amendmentThe table of sections of subchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following: 
 
 
3330e. Review of official personnel file of former Federal employees before rehiring..  
1112.Report on Department of Defense civilian workforce personnel and contractors 
(a)FindingsCongress finds the following: (1)A large, disproportionate, and duplicative civilian work force coupled with bureaucratic, structural inefficiencies has detracted from the Pentagon’s production of combat power and its ability to modernize.  
(2)The recent uniformed military drawdown has not been accompanied by an equivalent reduction of either the civilian or contractor work force. Right sizing the civilian workforce must be statutory in number but implemented with executive discretion. Across-the-board cuts to the defense civilian workforce are not the answer.  (3)Spending on contract services is over 50 percent of all Department of Defense purchases even as the total defense budget has dropped. Expenditures in services contracting lack appropriate oversight, accountability, and scrutiny.  
(b)Reports 
(1)In generalThe Secretary of Defense shall submit a preliminary report within 90 days after the date of the enactment of this Act, and a final report within 180 days after such date, to the congressional defense committees detailing the structure and number of the civilian workforce and contractors of the Department of Defense.  (2)ContentsExcept as provided in paragraph (3), each report shall include the following for each of fiscal years 2017 through 2020, including a breakdown in location, job function, General Schedule (GS) level, and date of when the job was created for the following individuals: 
(A)The total number of full time equivalent employees, including each of the following: (i)The total number of Senior Executive Service employees and their assignments.  
(ii)The total number of civilian employees of the Department of Defense within the military health care system.  (iii)The total number of civilian employees of the Department employed at depots, arsenals, and ammunition facilities.  
(B)The total number of civilian contractors of the Department of Defense, including each of the following: (i)The total number of civilian contractors for weapons acquisitions.  
(ii)The total number of civilian contractors for services or labor for non-weapon systems acquisitions.  (iii)The total number of civilian contractors employed at depots, arsenals, and ammunition facilities.  
(3)Preliminary reportThe preliminary report provided under this subsection— (A)shall cover the contents described in paragraph (2) in as much detail as is ascertainable within 90 days after the date of the enactment of this Act; and  
(B)shall include an explanation of any impediments to developing a complete and final report by 180 days after such date of enactment.  1113.Public-private talent exchange (a)AuthorityChapter 81 of title 10, United States Code, as amended by section 1105 of this Act, is further amended by adding at the end the following new section: 
 
1599g.Public-private talent exchange 
(a)Assignment authorityUnder regulations prescribed by the Secretary of Defense, the Secretary may, with the agreement of a private-sector organization and the consent of the employee, arrange for the temporary assignment of an employee to such private-sector organization, or from such private-sector organization to a Department of Defense organization under this section.  (b)Agreements (1)The Secretary of Defense shall provide for a written agreement among the Department of Defense, the private-sector organization, and the employee concerned regarding the terms and conditions of the employee’s assignment under this section. The agreement— 
(A)shall require that the employee of the Department of Defense, upon completion of the assignment, will serve in the Department of Defense, or elsewhere in the civil service if approved by the Secretary, for a period equal to the length of the assignment; and  (B)shall provide that if the employee of the Department of Defense or of the private-sector organization (as the case may be) fails to carry out the agreement, such employee shall be liable to the United States for payment of all expenses of the assignment, unless that failure was for good and sufficient reason, as determined by the Secretary of Defense.  
(2)An amount for which an employee is liable under paragraph (1) shall be treated as a debt due the United States.  (3)The Secretary may waive, in whole or in part, collection of a debt described in paragraph (2) based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States, after taking into account any indication of fraud, misrepresentation, fault, or lack of good faith on the part of the employee.  
(c)TerminationAn assignment under this section may, at any time and for any reason, be terminated by the Department of Defense or the private-sector organization concerned.  (d)DurationAn assignment under this section shall be for a period of not less than 3 months and not more than one year, renewable up to a total of 4 years. No employee of the Department of Defense may be assigned under this section for more than a total of 4 years inclusive of all such assignments.  
(e)Status of Federal Employees Assigned to Private-Sector OrganizationsAn employee of the Department of Defense who is assigned to a private-sector organization under this section shall be considered, during the period of assignment, to be on detail to a regular work assignment in the Department for all purposes. The written agreement established under subsection (b)(1) shall address the specific terms and conditions related to the employee’s continued status as a Federal employee.  (f)Terms and conditions for private-sector employeesAn employee of a private-sector organization who is assigned to a Department of Defense organization under this section— 
(1)shall continue to receive pay and benefits from the private-sector organization from which such employee is assigned and shall not receive pay or benefits from the Department of Defense, except as provided in paragraph (2);  (2)is deemed to be an employee of the Department of Defense for the purposes of— 
(A)chapters 73 and 81 of title 5;  (B)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18;  
(C)sections 1343, 1344, and 1349(b) of title 31;  (D)the Federal Tort Claims Act and any other Federal tort liability statute;  
(E)the Ethics in Government Act of 1978; and  (F)chapter 21 of title 41;  
(3)shall not have access to any trade secrets or to any other nonpublic information which is of commercial value to the private-sector organization from which such employee is assigned.  (g)Prohibition against charging certain costs to the Federal GovernmentA private-sector organization may not charge the Department of any other agency of the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee assigned to a Department organization under this section for the period of the assignment.  
(h)ConsiderationsIn carrying out this section, the Secretary of Defense— (1)shall ensure that, of the assignments made under this section each year, at least 20 percent are from small business concerns (as defined by section 3703(e)(2)(A) of title 5);  
(2)shall take into consideration the question of how assignments under this section might best be used to help meet the needs of the Department of Defense with respect to the training of employees; and  (3)shall take into consideration, where applicable, areas of particular private sector expertise, such as cybersecurity..  
(b)Table of sections amendmentThe table of sections at the beginning of such chapter, as amended by section 1105 of this Act, is further amended by adding at the end the following new item:   1599g. Public-private talent exchange..  XIIMatters relating to foreign nations AAssistance and training 1201.One-year extension of logistical support for coalition forces supporting certain United States military operationsSection 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394), as most recently amended by section 1201 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1035), is further amended— 
(1)in subsection (a), by striking fiscal year 2016 and inserting fiscal year 2017;  (2)in subsection (d), by striking during the period beginning on October 1, 2015, and ending on December 31, 2016 and inserting during the period beginning on October 1, 2016, and ending on December 31, 2017; and  
(3)in subsection (e)(1), by striking December 31, 2016 and inserting December 31, 2017.  1202.Extension of authority for training of general purpose forces of the United States Armed Forces with military and other security forces of friendly foreign countriesSection 1203(h) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 894; 10 U.S.C. 2011 note) is amended by striking September 30, 2017 and inserting December 31, 2019.  
1203.Modification and extension of authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destruction 
(a)Limitation on availability of authority for other countriesSubsection (b) of section 1204 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 896; 10 U.S.C. 401 note) is amended by striking of the Secretary’s intention and inserting not later than 48 hours after the Secretary makes a determination.  (b)Availability of fundsSubsection (d)(1) of such section is amended to read as follows: 
 
(1)Funds availableOf the funds authorized to be appropriated for the Department of Defense for Operation and Maintenance, Defense-wide, and available for the Defense Threat Reduction Agency for a fiscal year, not more than $20,000,000 may be made available for assistance under this section for such fiscal year..  (c)Notice to Congress on certain assistanceSubsection (e) of such section, as amended by section 1202 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3530), is further amended— 
(1)by striking If the amount and inserting If the Secretary of Defense determines that the amount;  (2)by striking the Secretary of Defense shall notify and inserting the Secretary shall notify; and  
(3)by striking of that fact and inserting of such determination not later than 48 hours after making the determination.  (d)ExpirationSubsection (h) of such section, as amended by section 1273 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1076), is further amended by striking September 30, 2019 and inserting September 30, 2020.  
(e)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to assistance authorized to be provided under subsection (a) of section 1204 of the National Defense Authorization Act for Fiscal Year 2014 on or after such date of enactment.  1204.Extension of authority for support of special operations to combat terrorismSubsection (h) of section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as most recently amended by section 1208(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541), is further amended by striking 2017 and inserting 2020.  
1205.Modification and codification of reporting requirements relating to security cooperation authorities 
(a)Annual report requiredSubsection (a) of section 1211 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3544) is amended— (1)by striking Biennial and all that follows through the Secretary of Defense and inserting Annual report required.—Not later than January 31 of each year through January 31, 2021, the Secretary of Defense;  
(2)by striking congressional defense committees and inserting appropriate congressional committees;  (3)by striking security assistance and inserting assistance; and  
(4)by striking the two fiscal years and inserting the fiscal year.  (b)Elements of reportSubsection (b) of such section is amended— 
(1)in paragraph (1), by inserting , duration, after purpose;  (2)in paragraph (2), by striking The cost and inserting The cost and expenditures;  
(3)by adding at the end the following:  (4)For each foreign country in which the training, equipment, or other assistance or reimbursement was provided, a description of the extent of participation, if any, by the military forces and security forces or other government organizations of such foreign country.  
(5)The number of members of the Armed Forces involved in providing such training, equipment, or assistance and a description of the military benefits for such members involved in providing such training, equipment or assistance.  (6)A summary, by authority, of the activities carried out under each authority specified in subsection (c)..  
(c)Modification to specified authoritiesSubsection (c) of such section is amended— (1)by striking paragraph (1) and inserting the following: 
 
(1)Sections 256, 263, 271, 272, 273, 281, 284, 285, 286, and 287..  (2)by striking paragraphs (4), (5), (7), and (11);  
(3)by redesignating paragraphs (6), (8), (9), (10), and (12) through (17) as paragraphs (4) through (13), respectively;  (4)by adding at the end the following: 
 
(14)Section 401, relating to humanitarian and civic assistance provided in conjunction with military operations.  (15)Section 1206 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (128 Stat. 3538; 10 U.S.C. 2282 note), relating to authority to conduct human rights training of security forces and associated security ministries of foreign countries.  
(16)Section 1534 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (128 Stat. 3616), relating to the Counterterrorism Partnerships Fund.  (17)Section 1203 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 894; 10 U.S.C. 2011 note), relating to training of general purpose forces of the United States Armed Forces with military and other security forces of friendly foreign countries.; and  
(5)by striking of title 10, United States Code each place it appears.  (d)FormSubsection (e) of such section is amended by adding that may also include other sensitive information after annex.  
(e)Codification of section 1211 of FY 2015 NDAA 
(1)CodificationChapter 11 of title 10, United States Code, as amended by section 1261 of this Act, is further amended by inserting after section 251 a new section 252 consisting of— (A)a heading as follows: 
 
252.Annual report on programs carried out by the Department of Defense to provide training, equipment, or other assistance or reimbursement to foreign security forces; and  
(B)a text consisting of the text of subsections (a) through (e) of section 1211 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3544), as amended by subsections (a) through (d) of this section.  (2)Conforming repealSection 1211 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3544), as amended by subsections (a) through (d) of this section, is repealed.  
(f)Repeal of other reporting requirements 
(1)Annual report on humanitarian and civic assistance activitiesSection 401 of title 10, United States Code, is amended— (A)by striking subsection (d); and  
(B)by redesignating subsection (e) as subsection (d).  (2)Semi-annual reports on Counterterrorism Partnerships FundSection 1534 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3616) is amended— 
(A)by striking subsection (g); and  (B)by redesignating subsection (h) as subsection (g).  
(3)Annual report on use of authority to train general purpose forces of the United States Armed Forces with military and other security forces of friendly foreign countriesSection 1203 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 894; 10 U.S.C. 2011 note) is amended— (A)in subsection (a)(1), by striking subsection (f) and inserting subsection (e);  
(B)by striking subsection (e); and  (C)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively.  
(4)Annual report on use of authority for National Guard State Partnership programSection 1205 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 897; 32 U.S.C. 107 note) is amended— (A)by striking subsection (f); and  
(B)by redesignating subsection (g), subsection (h), the second subsection (h), and subsection (i) as subsections (f), (g), (h), and (i), respectively.  1206.Independent assessment of Department of Defense security cooperation programs (a)Assessment required (1)In generalThe Secretary of Defense shall enter into an agreement with a federally funded research and development center, or another appropriate independent entity, with expertise in security cooperation to conduct an assessment of the Strategic Framework for Department of Defense Security Cooperation.  
(2)ElementsThe assessment under paragraph (1) shall include the following: (A)An assessment of each of the elements of the Strategic Framework for Department of Defense Security Cooperation, as directed by section 1202 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1036; 10 U.S.C. 113 note).  
(B)An assessment of the extent to which security cooperation programs, individually and in combination, as identified in the Comptroller General Inventory of Department of Defense Security Cooperation Programs directed in the committee report (H. Rept. 114–102) accompanying the National Defense Authorization Act for Fiscal Year 2016, and any other relevant studies, contribute to the strategic goals, primary objectives, priorities, and desired end-states of Department of Defense security cooperation programs.  (C)Any other matters the entity that conducts the assessment considers appropriate.  
(b)Report required 
(1)In generalNot later than November 1, 2017, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report that includes the assessment under subsection (a) and any other matters the Secretary considers appropriate.  (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  
1207.Sense of Congress regarding an assessment, monitoring, and evaluation framework for security cooperationIt is the sense of Congress that— (1)the Secretary of Defense should develop and maintain an assessment, monitoring, and evaluation framework for security cooperation with foreign countries to ensure accountability and foster implementation of best practices; and  
(2)such framework— (A)should be consistent with interagency approaches and existing best practices;  
(B)should be sufficiently resourced and appropriately placed within the Department of Defense to enable the rigorous examination and measurement of security cooperation efforts towards meeting stated objectives and outcomes; and  (C)should be used to inform security cooperation planning, policies, and resource decisions as well as ensure the effectiveness and efficiency of security cooperation efforts.  
1208.Report on the prohibition on use of funds for assistance to units of foreign security forces that have committed a gross violation of human rights 
(a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on its implementation of section 294 of title 10, United States Code (relating to prohibition on use of funds for assistance to units of foreign security forces that have committed a gross violation of human rights).  (b)Matters to be includedThe report required under subsection (a) shall contain the following: 
(1)A detailed description of the policies and procedures governing the manner in which Department of Defense personnel identify and report information on gross violations of human rights and how such information is shared with personnel responsible for implementing the prohibition in subsection (a)(1) of section 294 of title 10, United States Code.  (2)The funding expended in fiscal years 2015 and 2016 for purposes of implementing section 294 of title 10, United States Code, including any relevant training of personnel, and a description of the titles, roles, and responsibilities of the personnel responsible for reviewing credible information relating to human rights violations and the personnel responsible for making decisions regarding the implementation of the prohibition in subsection (a)(1) of such section 294.  
(3)An addendum that includes any findings or recommendations included in any report issued by a Federal Inspector General related to the implementation of section 294 of title 10, United States Code, and, as appropriate, the Department of Defense’s response to such findings or recommendations.  (4)Any other matters the Secretary determines is appropriate.  
(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.  BMatters relating to Afghanistan and Pakistan 1211.Extension and modification of Commanders’ Emergency Response Program (a)ExtensionSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by section 1211 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1042), is further amended— 
(1)in subsection (a)— (A)by striking During fiscal year 2016 and inserting During the period beginning on October 1, 2016, and ending on December 31, 2017; and  
(B)by striking in such fiscal year and inserting in such period;  (2)in subsection (b), by striking fiscal year 2016 and inserting fiscal year 2017; and  
(3)in subsection (f), by striking in fiscal year 2016 and inserting during the period beginning on October 1, 2016, and ending on December 31, 2017.  (b)Authority for certain payments To redress injury and loss in Iraq (1)In generalDuring the period beginning on October 1, 2016, and ending on December 31, 2017, amounts available pursuant to section 1201 of the National Defense Authorization Act for Fiscal Year 2012, as amended by this section, shall also be available for ex gratia payments for damage, personal injury, or death that is incident to combat operations of the Armed Forces in Iraq.  
(2)Notice and waitThe authority in this subsection may not be used until 30 days after the date on which the Secretary of Defense submits to the congressional defense committees a report setting forth the following: (A)The amount that will be used for payments pursuant to this subsection.  
(B)The manner in which claims for payments shall be verified.  (C)The officers or officials who shall be authorized to approve claims for payments.  
(D)The manner in which payments shall be made.  (3)Limitation on amount availableThe total amount of payments made pursuant to this subsection during the period beginning on October 1, 2016, and ending on December 31, 2017, may not exceed $5,000,000.  
(4)Authorities applicable to paymentAny payment made pursuant to this subsection shall be made in accordance with the authorities and limitations in section 8121 of the Department of Defense Appropriations Act, 2015 (division C of Public Law 113–235), other than subsection (h) of such section.  (5)Construction with restriction on amount of paymentsFor purposes of the application of subsection (e) of such section 1201, as so amended, to any payment pursuant to this subsection, such payment shall be deemed to be a project described by such subsection (e).  
1212.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations 
(a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1212 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1043), is further amended by striking fiscal year 2016 and inserting the period beginning on October 1, 2016, and ending on December 31, 2017,.  (b)Limitation on amounts availableSubsection (d)(1) of such section, as so amended, is further amended— 
(1)in the second sentence, by striking during fiscal year 2016 may not exceed $1,160,000,000 and inserting during the period beginning on October 1, 2016, and ending on December 31, 2017, may not exceed $1,100,000,000; and  (2)in the third sentence, by striking fiscal year 2016 and inserting the period beginning on October 1, 2016, and ending on December 31, 2017,.  
(c)Extension of notice requirement relating to reimbursement of Pakistan for support provided by PakistanSection 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently amended by section 1212(c) of the National Defense Authorization Act for Fiscal Year 2016 (129 Stat. 1043), is further amended by striking September 30, 2016 and inserting December 31, 2017.  (d)Extension of limitation on reimbursement of Pakistan pending certification on PakistanSection 1227(d)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2001), as most recently amended by section 1212(d) of the National Defense Authorization Act for Fiscal Year 2016 (129 Stat. 1043), is further amended by striking for fiscal year 2016 or any prior fiscal year and inserting for any period prior to December 31, 2017 .  
(e)Additional limitation on reimbursement of Pakistan pending certification on PakistanOf the total amount of reimbursements and support authorized for Pakistan during the period beginning on October 1, 2016, and ending on December 31, 2017, pursuant to the third sentence of section 1233(d)(1) of the National Defense Authorization Act for Fiscal Year 2008 (as amended by subsection (b)(2)), $450,000,000 shall not be eligible for the waiver under section 1227(d)(2) of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 2001) unless the Secretary of Defense certifies to the congressional defense committees that— (1)Pakistan continues to conduct military operations in North Waziristan that are contributing to significantly disrupting the safe haven and freedom of movement of the Haqqani Network in Pakistan;  
(2)Pakistan has taken steps to demonstrate its commitment to prevent the Haqqani Network from using North Waziristan as a safe haven;  (3)the Government of Pakistan actively coordinates with the Government of Afghanistan to restrict the movement of militants, such as the Haqqani Network, along the Afghanistan-Pakistan border;  
(4)Pakistan has shown progress in arresting and prosecuting Haqqani network senior leaders and mid-level operatives; and  (5)Pakistan is not using its military or any funds or equipment provided by the United States to persecute minority groups seeking political or religious freedom, including the Balochi, Sindhi, and Hazara ethnic groups and minority religious groups, including Christian, Hindu, and Ahmadiyya Muslim.  
1213.Extension of authority to acquire products and services produced in countries along a major route of supply to AfghanistanSection 801(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as most recently amended by section 1214 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1045), is further amended by striking December 31, 2016 and inserting December 31, 2017.  1214.Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan (a)ExtensionSubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992), as most recently amended by section 1215 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1045), is further amended by striking December 31, 2016 and inserting December 31, 2017.  
(b)Quarterly reportsSubsection (f)(1) of such section, as so amended, is further amended by striking March 31, 2017 and inserting March 31, 2018.  (c)Excess defense articlesSubsection (i)(2) of such section, as so amended, is further amended by striking ,, 2015, and 2016 each place it appears and inserting , 2015, 2016, and 2017.  
1215.Sense of Congress on United States policy and strategy in Afghanistan 
(a)FindingsCongress finds the following: (1)The United States continues to have vital national security interests in ensuring that Afghanistan is a stable, sovereign country.  
(2)President Obama signed a Strategic Partnership Agreement and a Bilateral Security Agreement with the President of the Islamic Republic of Afghanistan, which commits the United States to the long-term security of, and defense cooperation with, the Government of Afghanistan and designates Afghanistan as a major non-NATO ally.  (3)The unity government in Afghanistan, led by President Ghani and Chief Executive Abdullah, should be applauded for their continued leadership and commitment to Afghanistan’s stability and security.  
(4)Stability and security in Afghanistan reinforces stability and security in the region.  (5)The best long-term guarantor of stability and security in Afghanistan is a stable unity government and a capable Afghan National Defense and Security Forces (ANDSF).  
(6)The President’s current policy is to draw down from 9,800 to 5,500 United States troops by January 1, 2017. As the recent commander in Afghanistan, General John Campbell, testified to the Senate Armed Services Committee, the 5,500 [U.S. troops] plan was developed primarily around counterterrorism. There’s very limited train-advise-and-assist...in those numbers. To continue to build on the Afghan Security Forces, the gaps and seams in aviation, logistics, intelligence...we’d have to make some adjustments to that number..  (7)The President’s policy of limiting the number of United States troops that the commander can employ in Afghanistan is hindering the effectiveness of the United States mission therein.  
(8)Further, at the current policy of 9,800 United States troops, the new commander of Operation Resolute Support in Afghanistan, General John Mick Nicholson, agreed in testimony with the Senate Armed Services Committee that the security situation in Afghanistan has been deteriorating rather than improving.  (9)General John Campbell also stated …Afghan shortfalls will persist beyond 2016. Capability gaps still exist in fixed and rotary-wing aviation, combined arms operations, intelligence collection and dissemination, and maintenance..  
(10)General John Campbell further stated I have the authority to protect coalition members against any insurgents…to attack the Taliban just because they’re Taliban, I do not have that authority..  (11)The Taliban have made territorial gains and are holding terrain in key geographic areas in Afghanistan, including in Helmand Province.  
(12)The Taliban held the city of Kunduz, Afghanistan, which is the first time the Taliban have held a major city in Afghanistan in 14 years.  (13)The Haqqani Network, a designated foreign terrorist organization aligned with the Taliban, is the most lethal group on the battlefield in Afghanistan, and continues to provide safe haven to al-Qaeda.  
(14)The Islamic State of Iraq and the Levant (ISIL) has established an affiliate in Afghanistan.  (15)Since the death of the Taliban’s leader, Mullah Mohammad Omar, and the ascendance of Mullah Akhtar Mansoor and Saraj Haqqani, head of the Haqqani Network, to Taliban leadership, the Taliban have not engaged in political reconciliation negotiations with the Government of Afghanistan.  
(16)The President has the statutory, legal authority to strike the Taliban and the Haqqani Network.  (b)Sense of CongressIt is the sense of Congress that— 
(1)the President should authorize at least 9,800 United States troops to continue the train, advise, and assist and counterterrorism missions in Afghanistan after 2016;  (2)the President should provide the United States commander in Afghanistan with the authority to unilaterally strike the Taliban and the Haqqani Network;  
(3)the President should provide additional resources to strike the Islamic State of Iraq and the Levant (ISIL) in Afghanistan;  (4)the President should provide the United States commander in Afghanistan the authority to conduct the train, advise, and assist mission below the corps level of the Afghan National Defense and Security Forces (ANDSF);  
(5)the United States should provide United States Armed Forces lift and close air support to ANDSF units until the ANDSF has a fully capable, organic lift and close air support capability and capacity;  (6)the United States should provide monetary and advisory support for 352,000 ANDSF personnel and 30,000 Afghan Local Police, including intelligence, surveillance, and reconnaissance support, through 2018;  
(7)it should continue to be a top priority to provide United States Armed Forces deployed to Afghanistan with necessary medical, force protection, and combat search and rescue support; and  (8)United States military personnel who are tasked with the mission of providing combat search and rescue support, casualty evacuation, and medical support should not be counted as part of any force management level limitation on the number of United States ground forces in Afghanistan.  
1216.Special immigrant status for certain Afghans 
(a)Aliens describedSection 602(b)(2)(A)(ii)(I) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended to read as follows:  (I) (aa)by, or on behalf of, the United States Government, in the case of an alien submitting an application for Chief of Mission approval pursuant to subparagraph (D) before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017; or  
(bb)in the case of an alien submitting an application for Chief of Mission approval pursuant to subparagraph (D) on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017, in a capacity that required the alien— (AA)to serve as an interpreter or translator for personnel of the Department of State or the United States Agency for International Development in Afghanistan while traveling away from United States embassies or consulates with such personnel;  
(BB)to serve as an interpreter or translator for United States military personnel in Afghanistan while traveling off-base with such personnel; or  (CC)to perform sensitive and trusted activities for United States military personnel stationed in Afghanistan; or.  
(b)Numerical limitationsClauses (i) and (ii) of section 602(b)(3)(F) of such Act are each amended by striking December 31, 2016; and inserting December 31, 2017;.  (c)ReportSection 602(b)(14) of such Act is amended— 
(1)by striking Not later than 60 days after the date of the enactment of this paragraph, and inserting Not later than December 31, 2016, and annually thereafter through January 31, 2021,; and  (2)in subparagraph (A)(i), by striking under this section; and inserting under subclause (I) or (II)(bb) of paragraph (2)(A)(ii);.  
1217.Modification to semiannual report on enhancing security and stability in AfghanistanSubsection (b) of section 1225 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3550), as amended by section 1213 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1045), is further amended by adding at the end the following:  (8)Afghan Personnel and Pay SystemA description of the status of the implementation of the Afghan Personnel and Pay System (APPS) at the Afghan Ministry of Interior and the Afghan Ministry of Defense for personnel funds provided through the Afghanistan Security Forces Fund, including a description of the following: 
(A)The expected completion date of installation and full implementation and utilization of the APPS.  (B)If installation of the APPS is complete at one, or both, ministries, the extent to which the APPS is being utilized to distribute personnel funds to the Afghan National Army and Afghan National Police.  
(C)If installation of the APPS is not complete at one, or both, ministries, or full implementation and utilization of the APPS has not been achieved at one, or both, ministries, an explanation of any delays, any expected obstacles, and any additional support that may be needed for installation or full implementation and utilization.  (D)Any examples of intentional delay or obstruction by members of the Government of Afghanistan, to include one, or both, ministries, or any sub-unit thereof, to installing or fully implementing or utilizing the APPS.  
(E)If the APPS is fully implemented at one, or both, ministries, the identified cost savings to date, due to the elimination of waste, fraud, and abuse at the ministry compared to the previous payroll system. If the APPS is not fully implemented at one, or both, ministries, the expected cost savings due to the elimination of waste, fraud, and abuse at the ministry once the APPS is fully implemented.  (F)If the APPS is not fully implemented, what steps the United States and Afghanistan are taking to mitigate waste, fraud, and abuse in the disbursement of personnel funds provided through the Afghanistan Security Forces Fund..  
1218.Sense of Congress relating to Dr. Shakil Afridi 
(a)FindingsCongress finds the following: (1)The attacks of September 11, 2001, killed approximately 3,000 people, most of whom were Americans, but also included hundreds of individuals with foreign citizenships, nearly 350 New York Fire Department personnel, and about 50 law enforcement officers.  
(2)Downed United Airlines flight 93 was reportedly intended, under the control of the al-Qaeda high-jackers, to crash into the White House or the Capitol in an attempt to kill the President of the United States or Members of the United States Congress.  (3)The September 11, 2001, attacks were largely planned and carried out by the al-Qaeda terrorist network led by Osama bin Laden and his deputy Ayman al Zawahiri, after which Osama bin Laden enjoyed safe haven in Pakistan from where he continued to plot deadly attacks against the United States and the world.  
(4)The United States has obligated nearly $30 billion between 2002 and 2014 in United States taxpayer money for security and economic aid to Pakistan.  (5)The United States very generously and swiftly responded to the 2005 Kashmir Earthquake in Pakistan with more than $200 million in emergency aid and the support of several United States military aircraft, approximately 1,000 United States military personnel, including medical specialists, thousands of tents, blankets, water containers and a variety of other emergency equipment.  
(6)The United States again generously and swiftly contributed approximately $150 million in emergency aid to Pakistan following the 2010 Pakistan flood, in addition to the service of nearly twenty United States military helicopters, their flight crews, and other resources to assist the Pakistan Army’s relief efforts.  (7)The United States continues to work tirelessly to support Pakistan’s economic development, including millions of dollars allocated towards the development of Pakistan’s energy infrastructure, health services and education system.  
(8)The United States and Pakistan continue to have many critical shared interests, both economic and security related, which could be the foundation for a positive and mutually beneficial partnership.  (9)Dr. Shakil Afridi, a Pakistani physician, is a hero to whom the people of the United States, Pakistan and the world owe a debt of gratitude for his help in finally locating Osama bin Laden before more innocent American, Pakistani and other lives were lost to this terrorist leader.  
(10)Pakistan, the United States and the international community had failed for nearly 10 years following attacks of September 11, 2001, to locate and bring Osama bin Laden, who continued to kill innocent civilians in the Middle East, Asia, Europe, Africa and the United States, to justice without the help of Dr. Afridi.  (11)The Government of Pakistan’s imprisonment of Dr. Afridi presents a serious and growing impediment to the United States’ bilateral relations with Pakistan.  
(12)The Government of Pakistan has leveled and allowed baseless charges against Dr. Afridi in a politically motivated, spurious legal process.  (13)Dr. Afridi is currently imprisoned by the Government of Pakistan, a deplorable and unconscionable situation which calls into question Pakistan’s actual commitment to countering terrorism and undermines the notion that Pakistan is a true ally in the struggle against terrorism.  
(b)Sense of CongressIt is the sense of Congress that Dr. Shakil Afridi is an international hero and that the Government of Pakistan should release him immediately from prison.  1219.Report on access to financial records of the Government of Afghanistan to audit the use of funds for assistance for AfghanistanNot later than December 31, 2017, the Secretary of Defense shall submit to Congress a report on the extent to which the Combined Security Transition Command-Afghanistan has adequate access to financial records of the Government of Afghanistan to audit the use of funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for assistance for Afghanistan.  
CMatters relating to Syria and Iraq 
1221.Modification and extension of authority to provide assistance to the vetted Syrian opposition 
(a)In generalSubsection (a) of section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541) is amended by striking December 31, 2016 and inserting December 31, 2017.  (b)Reprogramming requirementSubsection (f) of such section, as amended by section 1225(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1055), is further amended— 
(1)in paragraph (1), by striking December 31, 2016 and inserting December 31, 2017; and  (2)by adding at the end the following: 
 
(3)Certification accompanying reprogramming requestsEach request under paragraph (1) shall include a certification of the Secretary of Defense that— (A)a required number and type of United States Armed Forces have been deployed to support the strategy for Syria required under section 1225(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1054) and to support a plan to retake and hold Raqqa, Syria; and  
(B)a required number and type of United States Armed Forces have been deployed to support the elements of the Syrian opposition and other Syrian groups and individuals that are to be trained and equipped under this section to ensure that such elements, groups, and individuals are able to defend themselves from attacks by the Islamic State of Iraq and the Levant (ISIL) and Government of Syria forces consistent with the purposes set forth in subsection (a)..  1222.Modification and extension of authority to provide assistance to counter the Islamic State of Iraq and the Levant (a)Sense of CongressIt is the sense of Congress that— 
(1)it should be the policy of the United States to support, within the framework of the Iraqi Constitution, the Iraqi Kurdish Peshmerga, the Iraqi Security Forces, and Sunni tribal forces in the fight against the Islamic State of Iraq and the Levant;  (2)recognizing the important role of the Iraqi Kurdish Peshmerga within the military campaign against ISIL in Iraq, the United States should provide arms, training, and appropriate equipment directly to the Kurdistan Regional Government;  
(3)efforts should be made to ensure transparency and oversight mechanisms are in place for oversight of United States assistance to combat waste, fraud, and abuse; and  (4)securing safe areas, including the Nineveh Plain, for purposes of resettling and reintegrating ethnic and religious minorities, including victims of genocide, into their homelands, is a critical component of a safe, secure, and sovereign Iraq.  
(b)AuthoritySubsection (a) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559) is amended by striking December 31, 2016 and inserting December 31, 2017.  (c)FundingSubsection (g) of such section, as amended by section 1223 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1049), is further amended— 
(1)by striking the first sentence and inserting the following: Of the amounts authorized to be appropriated in the National Defense Authorization Act for Fiscal Year 2017 for Overseas Contingency Operations in title XV for fiscal year 2017, there are authorized to be appropriated $680,000,000 to carry out this section.; and  (2)by striking the second sentence.  
(d)Submission of plan requirementSubsection (k) of such section is amended to read as follows:  (k)Submission of plan requirementNot more than 75 percent of the funds authorized to be appropriated under this section may be obligated or expended until not earlier than 15 days after the date on which the Secretary of Defense, in coordination with the Secretary of State, submits to the appropriate congressional committees a plan to re-take Mosul, Iraq from the Islamic State of Iraq and the Levant (ISIL) and to hold Mosul, Iraq..  
(e)Briefing and authority to assist directly certain covered groupsSubsection (l) of such section, as so amended, is further amended— (1)in the subsection heading, by striking Assessment and inserting Briefing;  
(2)in paragraph (1)— (A)in the paragraph heading, by striking Assessment and inserting Briefing;  
(B)in subparagraph (A)— (i)by striking National Defense Authorization Act for Fiscal Year 2016 and inserting National Defense Authorization Act for Fiscal Year 2017; and  
(ii)by striking submit to the appropriate congressional committees an assessment of and inserting provide to the appropriate congressional committees a briefing that includes an assessment of;  (C)in subparagraph (C)— 
(i)by striking submit to the appropriate congressional committees an update of and inserting provide to the appropriate congressional committees a briefing that includes an update of ; and  (ii)by striking the assessment is submitted and inserting the briefing is provided; and  
(D)by striking subparagraph (D);  (3)in paragraph (2)— 
(A)in subparagraph (A)— (i)by striking If the President and all that follows through the Secretary of Defense and inserting Of the funds authorized to be appropriated under this section, $50,000,000 shall be available to the Secretary of Defense;  
(ii)by striking is authorized;  (iii)by striking assistance and inserting stipends and sustainment; and  
(iv)by adding at the end the following: Of the funds made available to carry out this subparagraph, not less than 33 percent shall be available for stipends and sustainment for the group described in subparagraph (D)(i)..  (B)in subparagraph (C)— 
(i)in the heading, by striking Cost-sharing and inserting Submission of plan; and  (ii)by striking cost-sharing and inserting submission of plan; and  
(C)in subparagraph (D) to read as follows:  (D)Covered groupsThe groups described in this subparagraph are the following groups that are directly engaged in the campaign for Mosul, Iraq: 
(i)The Iraqi Kurdish Peshmerga.  (ii)Sunni tribal security forces, or other local security forces, including ethnic and religious minority groups, with a national security mission..  
(f)Prohibition on assistance and report on equipment or supplies transferred to or acquired by violent extremist organizations 
(1)ProhibitionAssistance authorized under section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559), as so amended, may not be provided to the Government of Iraq after the date that is 90 days after the date of the enactment of this Act unless the Secretary of Defense certifies to the appropriate congressional committees, after the date of the enactment of this Act, that the Government of Iraq has taken such actions as may be reasonably necessary to safeguard against such assistance being transferred to or acquired by violent extremist organizations.  (2)Briefing (A)Briefing requiredNot later than 30 days after the date on which the Secretary of Defense makes any determination that equipment or supplies provided pursuant to section 1236(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559), as so amended, have been transferred to or acquired by a violent extremist organization, the Secretary shall provide to the appropriate congressional committees a briefing that contains a description of the determination of the Secretary and the transfer to or acquisition by the violent extremist organization.  
(B)ElementsEach briefing under paragraph (1) shall include, with respect to the transfer covered by the report, the following: (i)An assessment of the type and quantity of equipment or supplies transferred to the violent extremist organization.  
(ii)A description of the criteria used to determine that the organization is a violent extremist organization.  (iii)A description, if known, of how the equipment or supplies were transferred to or acquired by the violent extremist organization.  
(iv)If the equipment or supplies are determined to remain under the current control of the violent extremist organization, a description of the organization, including its relationship, if any, to the security forces of the Government of Iraq.  (v)A description of the end use monitoring or other policies and procedures in place in order to prevent equipment or supplies to be transferred to or acquired by violent extremist organizations.  
(3)DefinitionsIn this subsection: (A)Appropriate congressional committeesThe term appropriate congressional committees means— 
(i)the congressional defense committees; and  (ii)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.  
(B)Violent extremist organizationThe term violent extremist organization means an organization that— (i)is a foreign terrorist organization designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) or is associated with a foreign terrorist organization; or  
(ii)is known to be under the command and control of, or is associated with, the Government of Iran.  1223.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq (a)Extension of authoritySubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1631; 10 U.S.C. 113 note), as most recently amended by section 1221 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1047), is further amended— 
(1)by striking fiscal year 2016 and inserting fiscal year 2017; and  (2)by inserting , Iraqi Border Police, after Iraqi Ministry of Defense.  
(b)AuthoritySubsection (a) of such section is amended by striking transition and inserting security.  (c)Amount availableSuch section, as so amended, is further amended— 
(1)in subsection (c), by striking fiscal year 2016 and inserting fiscal year 2017; and  (2)in subsection (d), by striking fiscal year 2016 and inserting fiscal year 2017.  
1224.Report on prevention of future terrorist organizations in Iraq and Syria 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that describes the political, economic, and security conditions in Iraq and Syria that would be necessary and sufficient to prevent the formation of future terrorist organizations in Iraq and Syria that may present a danger to the United States, its allies, and the stability of Iraq, Syria, and the rest of the Middle East region.  (b)Matters to be includedThe report required under subsection (a) shall include the following: 
(1)A detailed construct of the conditions that must be met for the Islamic State to be considered defeated and a successful conclusion to Operation Inherent Resolve achieved.  (2)A detailed explanation of the political, economic, and security conditions that would— 
(A)provide reasonable confidence a new terrorist organization, including a successor to al Qaeda or Islamic State, or an unrelated organization, would not form in the region in the short and long term;  (B)decrease probability of terrorist attacks on the United States, its allies, and countries in the Middle East;  
(C)eliminate safe havens for terrorist organizations in Syria and Iraq; and  (D)diminish refugee flows within and out of Iraq and Syria.  
(3)A strategy for the United States and its allies and partners to facilitate those political, economic, and security conditions in the short and long term, including a description of— (A)the posture, roles, and activities of the Department of Defense in Iraq and Syria and the region;  
(B)the roles and responsibilities of United States’ allies and regional partners; and  (C)the roles and responsibilities for other countries and groups in the region, including Kurds, Shia, and Sunni groups in Iraq and Syria, and Saudi Arabia and Iran.  
(4)Any other matters the Secretary of Defense may determine to be appropriate.  (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.  
1225.Semiannual report on integration of political and military strategies against ISIL 
(a)Reports required 
(1)In generalThe Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress, on a semiannual basis, a report on the political and military strategies to defeat the Islamic State in Iraq and the Levant.  (2)SubmittalA report under paragraph (1) shall be submitted not later than June 15 each year, for the 6-month period ending on May 31 of such year, and not later than December 15 each year, for the 6-month period ending on November 30 of such year.  
(3)FormEach report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  (b)Matters to be includedEach report required under subsection (a) shall include the following: 
(1)Military strategy and objectives of the United States Department of Defense and coalition partners against the Islamic State in Iraq and the Levant (hereinafter in this section referred to as ISIL);  (2)Political strategy and objectives of the United States Department of State and coalition partners to address the political roots underlying the growth of ISIL, including— 
(A)a comprehensive political plan for achieving a transition plan, interim government, and free and fair internationally monitored elections after the end of the current government headed by Bashar al-Assad;  (B)a comprehensive political plan for Iraqi political reform and reconciliation between ethnic groups and political parties (including a plan for passage of national guard legislation, repeal of de-Baathification laws, and a plan for equitable petroleum revenue sharing with the Kurdistan Regional Government); and  
(C)a critical assessment of the current size and structure of the Iraqi Security Forces (hereinafter in this section referred to as ISF) including an assessment of— (i)provincial and neighborhood militias and special counterterrorism units;  
(ii)any changes in strength and mix of force structure within the ISF;  (iii)levels of recruitment, retention, and attrition within ISF forces; and  
(iv)the operating budget of the ISF.  (c)Report by Comptroller GeneralNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a review of— 
(1)the transparency and anti-fraud, internal controls and accounting, and other measures undertaken by the Government of Iraq for the ISF, including irregular forces, relating to cash transfers and other assistance provided through the Iraq Train and Equip Fund; and  (2)the financial management capacity and accountability of United States direct assistance with respect to all recipients of funding under the Iraq Train and Equip Fund.  
(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate; and  
(2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives.  (e)SunsetThe requirements under this section shall expire on the date that is three years after the date of the enactment of this Act.  
1226.Sense of Congress condemning continuing attacks on medical facilities in Syria 
(a)FindingsCongress finds the following: (1)Attacks intentionally targeting civilians, medical personnel, or medical facilities constitute grave violations of international humanitarian law.  
(2)In Syria, schools, markets, and hospitals are routinely destroyed in attacks and medical providers routinely targeted for attacks.  (3)Physicians for Human Rights has documented at least 350 airstrikes against medical facilities and the deaths of over 700 medical personnel in Syria since 2011.  
(4)So far in May 2016, there have been at least six attacks on medical facilities in the city of Aleppo alone in less than a week killing dozens, including the last pediatrician still working in Aleppo.  (5)These attacks seriously hinder access to medical care and are compounded by ongoing efforts by the Syrian regime to block or limit humanitarian aid to Syrians.  
(6)Secretary of State John Kerry has condemned these attacks arguing, there is no justification for this horrific violence that targets civilians or medical facilities or first responders no matter who it is, whether it’s a member of the opposition retaliating or the regime in its brutality against the civilians which has continued for five years..  (b)Sense of CongressIt is the sense of Congress that— 
(1)the Department of Defense and all other appropriate United States Government agencies should continue to strongly condemn and call for an immediate end to attacks on medical facilities and medical providers in Syria and work to ensure that doctors can do their job and provide care to the those in need;  (2)humanitarian crises in Syria and Iraq, exacerbated by targeted attacks on medical facilities, personnel, and schools, threaten the achievement of United States goals in the region, such as destroying and dismantling the Islamic State in Iraq and the Levant (ISIL) and peace and stability in the region, including Syria;  
(3)the United States and international community should do more to support medical professionals and medical nonprofit organizations working in Syria, at great risk to their personal well-being, to treat the ill and infirm and ensure some level of medical care for Syrians; and  (4)the Department of Defense is strongly encouraged to support, where appropriate, other appropriate United States Government agencies and entities engaged in meeting urgent and increasing humanitarian and medical needs in Syria, especially in areas where medical facilities and providers have been targeted by the Syrian regime, ISIL, or Al-Qaeda.  
1227.United Nations processing center in Erbil, Iraqi Kurdistan, to assist internationally-displaced communitiesThe President shall instruct the United States Permanent Representative to the United Nations to use the voice and vote of the United States at the United Nations to seek the establishment of a United Nations processing center in Erbil, Iraqi Kurdistan, to assist internationally-displaced communities.  1228.Sense of Congress on business practices of the Islamic State of Iraq and Syria (ISIS) (a)FindingsCongress finds the following: 
(1)For nearly two years, the Islamic State of Iraq and Syria (ISIS) has capitalized on established oil production facilities throughout Iraq and Syria in order to fund its jihadist operations globally.  (2)Oil production and sale represent the largest and most vulnerable income factors for ISIS.  
(3)In 2015, ISIS oil sales brought in over $400,000,000 to prop up the terror group’s operations world-wide.  (4)ISIS has executed a robust recruitment scheme to staff and operate the oil facilities within the group’s control and maintained smuggling routes for the sale of that oil.  
(5)Further disrupting ISIS oil production and sale structures would be minimally invasive but would effectively curtail the terror group’s ability to self-finance.  (b)Sense of CongressIt is the sense of Congress that the United States should focus all necessary efforts in the Middle East to disrupt the financing of the Islamic State of Iraq and Syria (ISIS) through oil production and sale.  
1229.Prohibition on transfer of man-portable air defense systems to any entity in SyriaNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2017 may be obligated or expended to transfer or facilitate the transfer of man-portable air defense systems (MANPADS) to any entity in Syria.  DMatters relating to the Russian Federation 1231.Limitation on use of funds to approve or otherwise permit approval of certain requests by Russian Federation under Open Skies Treaty (a)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and  
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.  (2)Covered state partyThe term covered state party means a foreign country that— 
(A)is a state party to the Open Skies Treaty; and  (B)is a United States ally.  
(3)Observation aircraft, observation flight, and sensorThe terms observation aircraft, observation flight, and sensor have the meanings given such terms in Article II of the Open Skies Treaty.  (4)Open Skies TreatyThe term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.  
(b)LimitationNone of the funds authorized to be appropriated or otherwise made available by this Act or any other Act for fiscal year 2017 or any subsequent fiscal year may be used to approve or otherwise permit the approval of a request by the Russian Federation to carry out an initial or exhibition observation flight or certification event of an observation aircraft on which is installed an upgraded sensor with infrared or synthetic aperture radar capability over the territory of the United States or over the territory of a covered state party under the Open Skies Treaty unless and until the Secretary of Defense, jointly with the Secretary of State, the Secretary of Energy, the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, the Director of National Intelligence, and the commander of U.S. Strategic Command and the Commander of U.S. Northern Command in the case of a flight over the territory of the United States and the Commander of U.S. European Command in the case of other flights, submits to the appropriate congressional committees the following: (1)CertificationA certification that— 
(A)the Russian Federation— (i)is taking no action that is inconsistent with the terms of the Open Skies Treaty;  
(ii)is not exceeding the imagery limits set forth in the Treaty; and  (iii)is allowing overflights by covered state parties over all of Moscow, Chechnya, Abkhazia, South Ossetia, and Kaliningrad without restriction and without inconsistency to requirements under the Open Skies Treaty; and  
(B)covered state parties have been notified and briefed on concerns of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) regarding upgraded sensors used under the Open Skies Treaty.  (2)ReportA report on the Open Skies Treaty that includes the following: 
(A)The annual costs to the United States associated with countermeasures to combat potential abuses of Russian flights carried out under the Open Skies Treaty over European and United States territories with a sensor described in paragraph (1)(B).  (B)A plan to replace the Open Skies Treaty architecture with a more robust sharing of overhead commercial imagery, consistent with United States national security, with covered state parties, excluding the Russian Federation.  
(C)An evaluation by the Director of National Intelligence of matters concerning how an observation flight described in subparagraph (A) could implicate intelligence activities of the Russian Federation in the United States and United States counterintelligence activities and vulnerabilities.  (D)An assessment of how such information is used by the Russian Federation, for what purpose, and how the information fits into the Russian Federation’s overall collection posture.  
(c)Notice 
(1)In generalNot later than 14 days after the completion of an observation flight over the United States, the Secretary of Defense, jointly with the Secretary of Energy, the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence, shall notify the appropriate congressional committees of such flight.  (2)ContentsNotice submitted for a flight pursuant to paragraph (1) shall include the following: 
(A)A description of the flight path.  (B)An analysis of whether and the extent to which any United States critical infrastructure was the subject of image capture activities of such flight.  
(C)An estimate for the mitigation costs imposed on the Department of Defense or other United States Government agencies by such flight.  (D)An assessment of how such information is used by the Russian Federation, for what purpose, and how the information fits into the Russian Federation’s overall collection posture.  
(d)Additional limitation 
(1)In generalNot more than 65 percent of the funds authorized to be appropriated or otherwise made available by this Act or any other Act for fiscal year 2017 year may be used to carry out any activities to implement the Open Skies Treaty until the requirements described in paragraph (2) are met.  (2)Requirements describedThe requirements described in this paragraph are the following: 
(A)The Director of National Intelligence and the Director of the National Geospatial-Intelligence Agency jointly submit to the appropriate congressional committees a report on the following: (i)Whether it is possible, consistent with United States national security interests, to provide enhanced access to United States commercial imagery or other United States capabilities, consistent with the protection of sources and methods and United States national security, to covered state parties that is qualitatively similar to that derived by flights over the territory of the United States or over the territory of a covered state party under the Open Skies Treaty, on a more timely basis.  
(ii)What the cost would be to provide enhanced access to such commercial imagery or other capabilities as compared to the current imagery sharing through the Open Skies Treaty.  (iii)Whether any new agreements would be needed to provide enhanced access to such commercial imagery or other capabilities and what would be required to obtain such agreements.  
(iv)Whether transitioning to such commercial imagery or other capabilities from the current imagery sharing through the Open Skies Treaty would reduce opportunities by the Russian Federation to exceed imagery limits and reduce utility for Russian intelligence collection against the United States or covered state parties.  (v)How such commercial imagery or other capabilities would compare to the current imagery sharing through the Open Skies Treaty.  
(B)The Secretary of State, in consultation with the Director of the National Geospatial Intelligence Agency and the Secretary of Defense, submits to the appropriate congressional committees an unclassified report that— (i)details the costs for implementation of the Open Skies Treaty, including— 
(I)mitigation costs relating to national security; and  (II)aircraft, sensors, and related overhead and treaty implementation costs for covered state parties; and  
(ii)describes the impact on contributions by covered state parties and relationships among covered state parties in the context of the Open Skies Treaty, the North Atlantic Treaty Organization, and any other venues for United States partnership dialogue and activity.  1232.Military response options to Russian Federation violation of INF Treaty (a)In generalAn amount equal to $10,000,000 of the amount authorized to be appropriated or otherwise made available to the Department of Defense for fiscal year 2017 to provide support services to the Executive Office of the President shall be withheld from obligation or expenditure until the Secretary of Defense— 
(1)submits to the appropriate congressional committees the plan for the development of military capabilities as described in paragraph (1) of section 1243(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1062); and  (2)carries out the development of capabilities pursuant to such plan in accordance with the requirements described in paragraph (3) of such section.  
(b)DefinitionIn this section, the term appropriate congressional committees has the meaning given such term in section 1243(e) of the National Defense Authorization Act for Fiscal Year 2016.  1233.Limitation on military cooperation between the United States and the Russian Federation (a)LimitationNone of the funds authorized to be appropriated for fiscal year 2017 for the Department of Defense may be used for any bilateral military-to-military cooperation between the Governments of the United States and the Russian Federation until the Secretary of Defense, in coordination with the Secretary of State, certifies to the appropriate congressional committees that— 
(1)the Russian Federation has ceased its occupation of Ukrainian territory and its aggressive activities that threaten the sovereignty and territorial integrity of Ukraine and members of the North Atlantic Treaty Organization; and  (2)the Russian Federation is abiding by the terms of and taking steps in support of the Minsk Protocols regarding a ceasefire in eastern Ukraine.  
(b)NonapplicabilityThe limitation in subsection (a) shall not apply to— (1)any activities necessary to ensure the compliance of the United States with its obligations or the exercise of rights of the United States under any bilateral or multilateral arms control or nonproliferation agreement or any other treaty obligation of the United States; and  
(2)any activities required to provide logistical or other support to the conduct of United States or North Atlantic Treaty Organization military operations in Afghanistan or the withdrawal from Afghanistan.  (c)WaiverThe Secretary of Defense may waive the limitation in subsection (a) if the Secretary of Defense, in coordination with the Secretary of State— 
(1)determines that the waiver is in the national security interest of the United States; and  (2)submits to the appropriate congressional committees— 
(A)a notification that the waiver is in the national security interest of the United States and a description of the national security interest covered by the waiver; and  (B)a report explaining why the Secretary of Defense cannot make the certification under subsection (a).  
(d)Exception for certain military basesThe certification requirement specified in paragraph (1) of subsection (a) shall not apply to military bases of the Russian Federation in Ukraine’s Crimean peninsula operating in accordance with its 1997 agreement on the Status and Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine.  (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and  (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.  
1234.Statement of policy on United States efforts in Europe to reassure United States partners and allies and deter aggression by the Government of the Russian Federation 
(a)FindingsCongress makes the following findings: (1)The Russian Federation, under the leadership of President Vladimir Putin, continues to demonstrate its intent to expand its sphere of influence and limit Western influence both regionally and globally.  
(2)In March 2016, at a House Armed Services Committee hearing discussing worldwide threats, Major General James Marrs, Director for Intelligence in the Joint Staff stated, principally, what we are seeing in Russia…is just a breadth of capabilities from strategic systems to anti access area denial to even, I would say, a growing adeptness at operating sort of just short of traditional military conflict that is posing a significant challenge in the future.  (3)In July 2015, Chairman of the Joint Chiefs of Staff, General Joseph Dunford, testified to the Senate Armed Services Committee, that Russia presents the greatest threat to our national security. In November 2015, Secretary of Defense, Ashton Carter, discussed the need for adapting our operational posture and contingency plans…to deter Russia’s aggression.  
(4)In February 2016, the Rand Corporation released its report, Reinforcing Deterrence on NATO’s Eastern Flank, concluding that at a maximum it would take Russian forces approximately 60 hours to reach the capitals of Estonia and Latvia, exhibiting the challenge to North Atlantic Treaty Organization (NATO) member countries of successfully defending such territory with its current posture and capability.  (5)In February 2016, the Center for Strategic and International Studies released its report, Evaluating U.S. Army Force Posture in Europe, calling for increased pre-positioned sets of United States military equipment, increased rotational forces and associated enablers, increased logistics capabilities, and increased investment in combating unconventional warfare methods in Europe.  
(6)In February 2016, the National Commission on the Future of the Army released its findings and recommendations, which included Recommendation 14 calling for stationing an Armored Brigade Combat Team Forward in Europe and Recommendation 15 calling for the conversion of Army Europe Aviation Headquarters to a warfighting mission command.  (7)In the National Defense Authorization Act for Fiscal Year 2015 (Public Law 114–92) and the National Defense Authorization Act for Fiscal Year 2016 (Public Law 113–291), Congress authorized approximately $1,800,000,000 for the European Reassurance Initiative to reassure allies through expanded United States military presence in Europe through rotational deployments of United States troops, bilateral and multilateral exercises, improved infrastructure, increased pre-positioned United States military equipment, and building partnership capacity.  
(8)The budget of the President for fiscal year 2017 submitted to Congress under section 1105(a) of title 31, United States Code, includes $3,420,000,000 for the European Reassurance Initiative to begin the transition from primarily reassuring United States partners and allies to deterring the Russian Federation.  (9)The request encompasses a large increase of conventional resources, including additional rotational deployments of United States troops and pre-positioning an Armored Brigade Combat Team’s worth of equipment into Europe.  
(10)The request also includes increased funding for unconventional warfare resources, including cyber and special operations forces, as well as for intelligence and indicators and warning.  (b)Statement of policy (1)In generalIt is the policy of the United States to reassure United States partners and allies in Europe and to work with United States partners and allies to deter aggression by the Government of the Russian Federation in order to enhance regional and global security and stability.  
(2)Conduct of policyThe policy described in paragraph (1) shall, among other things, be carried out through a comprehensive defense strategy and guidance to outline the future path of defense resources and capabilities in the European theater. Such strategy and guidance shall include— (A)use and expansion of conventional methods, including increased United States presence, pre-positioning of United States military equipment, increased infrastructure, and building partnership capacity in Europe;  
(B)emphasis on developing capabilities for countering unconventional methods of warfare, including cyber warfare, economic warfare, information operations, and intelligence operations; and  (C)encouraging security assistance and capabilities of partners and allies, including NATO member countries.  
1235.Modification of Ukraine security assistance initiative 
(a)Authority to provide assistanceSubsection (a) of section 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068) is amended— (1)by striking Of the amounts and all that follows through the Secretary of Defense and inserting The Secretary of Defense; and  
(2) by inserting is authorized before to provide.  (b)Availability of fundsSubsection (c) of such section is amended— 
(1)by striking paragraph (1);  (2)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;  
(3)in paragraph (1) (as so redesignated)— (A)by striking paragraph (3) and inserting paragraph (2); and  
(B)by striking pursuant to subsection (a) and inserting to carry out this section for a fiscal year; and  (4)in paragraph (2) (as so redesignated)— 
(A)by striking paragraph (2) and inserting paragraph (1); and  (B)by striking commencing on the date that is six months after the date of the enactment of this Act.  
1236.Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea 
(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Defense may be obligated or expended to implement any activity that recognizes the sovereignty of the Russian Federation over Crimea.  (b)WaiverThe Secretary of Defense, with the concurrence of the Secretary of State, may waive the restriction on the obligation or expenditure of funds required by subsection (a) if the Secretary— 
(1)determines that to do so is in the national security interest of the United States; and  (2)submits to the Committee on Armed Services and the Committee on Foreign Relations of the Senate and the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives a notification of the waiver at the time the waiver is invoked.  
1237.Modification and extension of report on military assistance to Ukraine 
(a)FindingsCongress makes the following findings: (1)Ukraine’s border is 6,995 kilometers long, including 1,974 kilometers of controlled border with the Russian Federation, 195 kilometers of an administrative line with Crimea, and 409 kilometers of border in the east that is currently uncontrolled.  
(2)Since the beginning of the Russian-Ukrainian conflict in 2014, 64 Ukrainian border guards have been killed and another 391 have been wounded.  (3)Implementation of the Minsk Agreement, signed in February 2015, requires the State Border Guard Service of Ukraine to reestablish border checkpoints in currently uncontrolled territory and to monitor the border to verify full implementation of the Agreement.  
(4)Ukraine is developing engineering and technical systems to strengthen the controlled border between Ukraine and the Russian Federation, Ukrainian maritime borders, and areas adjacent to the uncontrolled territory and occupied Crimea.  (5)Russian unmanned aerial vehicles are being used to support Russian-backed separatist artillery fire against Ukrainian forces.  
(6)Due to a lack of resources and equipment, Ukraine lacks an effective early warning network to warn of any new aggression on the border.  (7)Section 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068) calls for the United States to provide to Ukraine critical training and equipment to enhance the capabilities of the military and other security forces of Ukraine to defend against further aggression from the Russian Federation and Russian-backed separatists.  
(b)Sense of CongressIt is the sense of Congress that— (1)the United States should continue to support the Government of Ukraine’s efforts to provide and maintain security in Ukraine;  
(2)the State Border Guard Service of Ukraine needs sufficient equipment and technical assistance to defend and monitor Ukraine’s borders and to fully implement the Minsk Agreement; and  (3)the Department of Defense should continue its work with the Ukrainian military, Ukrainian National Guard, and Ukrainian State Border Guard Service to strengthen Ukraine’s defenses and defend its borders against aggressive actions.  
(c)Modification and extension of report on military assistance to Ukraine 
(1)Congressional committeesSubsection (b) of section 1275 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3591) is amended by inserting and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives after congressional defense committees.  (2)ElementsSubsection (c) of such section is amended by adding at the end the following: 
 
(8)A description of the extent to which the Department of Defense has provided security assistance to the Government of Ukraine for the purposes of protecting and monitoring the borders of Ukraine..  (3)ExtensionSubsection (e) of such section, as amended by section 1250(g) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1070), is further amended by striking December 31, 2017 and inserting December 31, 2019.  
1238.Additional matters in annual report on military and security developments involving the Russian Federation 
(a)Additional mattersSubsection (b) of section 1245 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3566), as amended by section 1248(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1066), is further amended— (1)by redesignating paragraph (18) as paragraph (19); and  
(2)by inserting after paragraph (17) the following:  (18)The current state of Russia’s foreign military deployments, which shall include the following: 
(A)For each such deployment, the estimated number of forces, types of capabilities to include advanced weapons, length of deployment, and where possible identifying basing agreements.  (B)The following information with respect to such deployments to be disaggregated on a country-by-country basis: 
(i)The number of Russian military personnel, including combat troops, military trainers, combat enabling capabilities and border security agents, deployed to the country with the consent of the national or local government. The number and type of transient Russian naval vessels that have utilized ports of the country. Such information should include the length of the basing arrangements, including the use of ports of such country by transient Russian naval vessels, and the strategic importance of the location.  (ii)The number of such Russian military personnel deployed in areas where Russian forces entered the country by force or are otherwise deployed over the objections of the national or local government..  
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to reports submitted under section 1245 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 after that date.  EOther matters  1241.Sense of Congress on malign activities of the Government of Iran (a)FindingsCongress finds that the Government of Iran continues to conduct provocative, malign activities in the region, including— 
(1)the launch of the Shahab-3 medium-range ballistic missile and Qiam-1 short-range ballistic missiles;  (2)the intent to launch the Simorgh Space-Launch Vehicle (SLV) as stated by Lieutenant General Vincent Stewart in testimony to the House Armed Services Committee: Iran stated publicly it intends to launch the Simorgh (SLV), which would be capable of intercontinental ballistic missile (ICBM) range.;  
(3)the detention of United States service members, which the Secretary of Defense, Ashton Carter, described in testimony to the House Armed Services Committee as unprofessional and outrageous;  (4)the support of foreign terrorist organizations designated by the Department of State, such as Lebanese Hezbollah and Kata’ib Hizbollah;  
(5)the support of the Assad regime in Syria;  (6)the support of Shia militias in Iraq that have been directly responsible for the deaths of United States service members; and  
(7)the support of the Houthi rebels in Yemen in contravention to the internationally-recognized, legitimate Government of Yemen.  (b)Sense of CongressIt is the sense of Congress that— 
(1)the Joint Comprehensive Plan of Action (JCPOA) does not address the totality of the malign activities of the Government of Iran, including ballistic missile launches, support for designated foreign terrorist organizations, or other proxies conducting malign activities in the region and globally;  (2)the United States should increase its efforts to counter the continued expansion of malign activities of the Government of Iran in the Middle East;  
(3)the United States should ensure that it has robust, enduring military posture and capabilities forward deployed in the Arabian Gulf region to deter Iranian aggression and respond to Iranian aggression, if necessary; and  (4)the United States should strengthen ballistic missile defense capabilities and increase security assistance to United States partners and allies in the region.  
1242.Modification of annual report on military and security developments involving the People’s Republic of China 
(a)Annual reportSubsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 781; 10 U.S.C. 113 note) is amended by striking March 1 each year and inserting January 31 of each year through January 31, 2021.  (b)Matters to be includedSubsection (b) of such section, as most recently amended by section 1252(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3571), is further amended by adding at the end the following: 
 
(21)A summary of the order of battle of the People’s Liberation Army, including anti-ship ballistic missiles, theater ballistic missiles, and land attack cruise missile inventory.  (22)A description of the People’s Republic of China’s military and nonmilitary activities in the South China Sea..  
(c)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to reports required to be submitted under subsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000 on or after that date.  1243.Sense of Congress on trilateral cooperation between Japan, South Korea, and the United States (a)FindingsCongress finds the following: 
(1)Japan and the Republic of Korea (South Korea) are both treaty allies and critically important security partners of the United States.  (2)Japan and South Korea confront a range of shared challenges to their national security and to stability in the Asia-Pacific region, including the multitude of threats posed by the Democratic People’s Republic of Korea (North Korea).  
(b)Sense of CongressIt is the sense of Congress that— (1)the United States should continue to support trilateral cooperation with Japan and South Korea;  
(2)the United States should continue to support defense cooperation between Japan and South Korea on the full range of issues related to North Korea and to other security challenges in the Asia-Pacific region; and  (3)the United States should seek to facilitate closer security cooperation with and between Japan and South Korea on— 
(A)non-proliferation;  (B)cyber security;  
(C)maritime security;  (D)security technology and capability development; and  
(E)other areas of mutual security benefit.  1244.Sense of Congress on cooperation between Singapore and the United States (a)FindingsCongress finds the following: 
(1)2016 is the 50th year of relations between the United States and the Republic of Singapore.  (2)The United States and Singapore signed an enhanced defense cooperation agreement on December 7, 2015.  
(b)Sense of CongressIt is the sense of Congress that— (1)the United States should continue to conduct bilateral cooperation and support the strategic partnership with Singapore to promote peace and stability in the Asia-Pacific region;  
(2)the United States welcomes the signing of the enhanced Defense Cooperation Agreement with Singapore and should expand bilateral training and cooperation on security issues, including maritime security, cyber security, countering violent extremism, humanitarian assistance, and disaster relief;  (3)the United States should continue efforts with Singapore to address transnational issues and strengthen regional and multilateral institutions that promote security cooperation based on internationally accepted rules and norms; and  
(4)the United States should improve joint interoperability and security collaboration with Singapore to enhance capabilities to maintain regional stability.  1245.Monitoring and evaluation of overseas humanitarian, disaster, and civic aid programs of the Department of Defense (a)In generalOf the amounts authorized to be appropriated by this Act for Overseas Humanitarian, Disaster, and Civic Aid, the Secretary of Defense is authorized to use up to 5 percent of such amounts to conduct monitoring and evaluation of programs that are funded using such amounts during fiscal year 2017.  
(b)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the appropriate congressional committees a briefing on mechanisms to evaluate the programs conducted pursuant to the authorities listed in subsection (a).  (c)DefinitionIn subsection (b), the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and  (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.  
1246.Enhancement of interagency support during contingency operations and transition periods 
(a)AuthorityThe Secretary of Defense and the Secretary of State may enter into an agreement under which each Secretary may provide covered support, supplies, and services on a reimbursement basis, or by exchange of covered support, supplies, and services, to the other Secretary during a contingency operation and related transition period for up to two years following the end of such contingency operation.  (b)AgreementAn agreement entered into under this section shall be in writing and shall include the following terms: 
(1)The price charged by a supplying agency shall be the direct costs that such agency incurred by providing the covered support, supplies, or services to the requesting agency under this section.  (2)Credits and liabilities of the agencies accrued as a result of acquisitions and transfers of covered support, supplies, and services under this section shall be liquidated not less often than once every 3 months by direct payment to the agency supplying such support, supplies, or services by the agency receiving such support, supplies, or services.  
(3)Exchange entitlements accrued as a result of acquisitions and transfers of covered support, supplies, and services under this section shall be satisfied within 12 months after the date of the delivery of the covered support, supplies, or services. Exchange entitlements not so satisfied shall be immediately liquidated by direct payment to the agency supplying such covered support, supplies, or services.  (c)Effect of obligation and availability of fundsAn order placed by an agency pursuant to an agreement under this section is deemed to be an obligation in the same manner that a similar order placed under a contract with, or a contract for similar goods or services awarded to, a private contractor is an obligation. Appropriations remain available to pay an obligation to the servicing agency in the same manner as appropriations remain available to pay an obligation to a private contractor.  
(d)DefinitionsIn this section: (1)Covered support, supplies, and servicesThe term covered support, supplies, and services means food, billeting, transportation (including airlift), petroleum, oils, lubricants, communications services, medical services, ammunition, base operations support, use of facilities, spare parts and components, repair and maintenance services, and calibration services.  
(2)Contingency operationThe term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code.  (e)Crediting of receiptsAny receipt as a result of an agreement entered into under this section shall be credited, at the option of the Secretary of Defense with respect to the Department of Defense and the Secretary of State with respect to the Department of State, to— 
(1)the appropriation, fund, or account used in incurring the obligation; or  (2)an appropriate appropriation, fund, or account currently available for the purposes for which the expenditures were made.  
(f)NotificationNot later than 30 days after the end of a fiscal year in which covered support, supplies, and services are provided or exchanged pursuant to an agreement under this section, the Secretary of Defense and the Secretary of State shall jointly submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a notification that contains a copy of such agreement and a description of such covered support, supplies, and services.  (g)SunsetThe authority to enter into an agreement under this section shall terminate at the close of December 31, 2018.  
1247.Two-year extension and modification of authorization of non-conventional assisted recovery capabilities 
(a)Extension of authoritySubsection (h) of section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4579), as most recently amended by section 1271 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1075), is further amended by striking 2018 and inserting 2020.  (b)Modification to authorized activitiesSubsection (c) of such section is amended by inserting , or other individuals, as determined by the Secretary of Defense, with respect to already established non-conventional assisted recovery capabilities before the period at the end of the first sentence.  
1248.Authority to destroy certain specified World War II-era United States-origin chemical munitions located on San Jose Island, Republic of Panama 
(a)Authority 
(1)In generalSubject to subsection (b), the Secretary of Defense may destroy the chemical munitions described in subsection (c).  (2)Ex gratia actionThe action authorized by this section is ex gratia on the part of the United States, as the term ex gratia is used in section 321 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 10 U.S.C. 2701 note).  
(3)Consultation between secretary of defense and secretary of stateThe Secretary of Defense and the Secretary of State shall consult and develop any arrangements with the Republic of Panama with respect to this section.  (b)ConditionsThe Secretary of Defense may exercise the authority under subsection (a) only if the Republic of Panama has— 
(1)revised the declaration of the Republic of Panama under the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction to indicate that the chemical munitions described in subsection (c) are old chemical weapons rather than abandoned chemical weapons; and  (2)affirmed, in writing, that it understands (A) that the United States intends only to destroy the munitions described in subsections (c) and (d), and (B) that the United States is not legally obligated and does not intend to destroy any other munitions, munitions constituents, and associated debris that may be located on San Jose Island as a result of research, development, and testing activities conducted on San Jose Island during the period of 1943 through 1947.  
(c)Chemical munitionsThe chemical munitions described in this subsection are the eight United States-origin chemical munitions located on San Jose Island, Republic of Panama, that were identified in the 2002 Final Inspection Report of the Technical Secretariat of the Organization for the Prohibition of Chemical Weapons.  (d)Limited incidental authority to destroy other munitionsIn exercising the authority under subsection (a), the Secretary of Defense may destroy other munitions located on San Jose Island, Republic of Panama, but only to the extent essential and required to reach and destroy the chemical munitions described in subsection (c).  
(e)Source of fundsOf the amounts authorized to be appropriated by this Act, the Secretary of Defense may use up to $30,000,000 from amounts made available for Chemical Agents and Munitions Destruction, Defense to carry out the authority in subsection (a).  (f)SunsetThe authority under subsection (a) shall terminate on the date that is three years after the date of the enactment of this Act.  
1249.Strategy for United States defense interests in Africa 
(a)Required reportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that contains the strategy for United States defense interests in Africa.  (b)Matters to be includedThe report required by subsection (a) shall address the following: 
(1)United States national security interests in Africa, including an assessment of threats to global and regional United States national security interests emanating from the continent.  (2)United States defense objectives in Africa.  
(3)Courses of action to accomplish United States defense objectives in Africa, including those conducted in cooperation with other Federal agencies.  (4)Measures to improve coordination between United States Africa Command and other combatant commands to achieve unity of effort to counter threats that cross combatant command boundaries.  
(5)Department of Defense capabilities and resources required to achieve defense objectives in Africa, and the mitigation plan to address any gaps in such capabilities or resources that affect the implementation of the strategy required by subsection (a).  (6)Security cooperation initiatives to advance defense objectives in Africa.  
(7)Any other matters the Secretary of Defense determines to be appropriate.  (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.  
1250.United States-Israel directed energy cooperation 
(a)Authority To Establish Directed Energy Capabilities Program With Israel 
(1)In generalThe Secretary of Defense, upon the request of the Ministry of Defense of Israel, and with the concurrence of the Secretary of State, may carry out research, development, test, and evaluation activities, on a joint basis with Israel, to establish directed energy capabilities to detect and defeat ballistic missiles, cruise missiles, unmanned aerial vehicles, mortars, and improvised explosive devices that threaten the United States, deployed forces of the United States, or Israel. Any activities carried out pursuant to such authority shall be conducted in a manner that appropriately protects sensitive information and the national security interests of the United States and Israel.  (2)ReportThe activities described in paragraph (1) may be carried out after the Secretary of Defense submits to the appropriate committees of Congress a report setting forth the following: 
(A)A memorandum of agreement between the United States and Israel regarding sharing of research and development costs for the capabilities described in paragraph (1), and any supporting documents.  (B)A certification that the memorandum of agreement— 
(i)requires sharing of costs of projects, including in-kind support, between the United States and Israel;  (ii)establishes a framework to negotiate the rights to any intellectual property developed under the memorandum of agreement; and  
(iii)requires the United States Government to receive semiannual reports on expenditure of funds, if any, by the Government of Israel, including a description of what the funds have been used for, when funds were expended, and an identification of entities that expended the funds.  (3)Annual limitation on amountThe amount of support provided under this subsection in any year may not exceed $25,000,000.  
(b)Lead agencyThe Secretary of Defense shall designate the Missile Defense Agency as the appropriate research and development entity and as the lead agency of the Department of Defense in carrying out this section.  (c)Semiannual reportsThe Secretary of Defense shall submit to the appropriate committees of Congress on a semiannual basis a report that contains a copy of the most recent semiannual report provided by the Government of Israel to the Department of Defense pursuant to subsection (a)(2)(B)(iii).  
(d)SunsetThe authority in this section to carry out activities described in subsection (a) shall expire on December 31, 2018.  (e)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and  (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.  
1251.Sense of Congress on support for Estonia, Latvia, and Lithuania 
(a)FindingsCongress finds the following: (1)The Baltic States of Estonia, Latvia, and Lithuania are highly valued allies of the United States, and they have repeatedly demonstrated their commitment to advancing our mutual interests as well as those of the NATO Alliance.  
(2)Operation Atlantic Resolve is a series of exercises and coordinating efforts demonstrating the United States’ commitment to its European partners and allies, including the Baltic States of Estonia, Latvia, and Lithuania, with the shared goal of peace and stability in the region. Operation Atlantic Resolve strengthens communication and understanding, and is an important effort to deter Russian aggression in the region.  (3)Through Operation Atlantic Resolve, the European Reassurance Initiative undertakes exercises, training, and rotational presence necessary to reassure and integrate our allies, including the Baltic States, into a common defense framework.  
(4)All three Baltic States contributed to the NATO-led International Security Assistance Force in Afghanistan, sending disproportionate numbers of troops and operating with few caveats. The Baltic States continue to engage in Operation Resolute Support in Afghanistan.  (b)Sense of CongressCongress— 
(1)reaffirms its support for the principle of collective defense in Article 5 of the North Atlantic Treaty for our NATO allies, including Estonia, Latvia, and Lithuania;  (2)supports the sovereignty, independence, territorial integrity, and inviolability of Estonia, Latvia, and Lithuania as well as their internationally recognized borders, and expresses concerns over increasingly aggressive military maneuvering by the Russian Federation near their borders and airspace;  
(3)expresses concern over and condemns subversive and destabilizing activities by the Russian Federation within the Baltic States; and  (4)encourages the Administration to further enhance defense cooperation efforts with Estonia, Latvia, and Lithuania and supports the efforts of their Governments to provide for the defense of their people and sovereign territory.  
1252.Sense of Congress on support for Georgia 
(a)FindingsCongress finds the following: (1)Georgia is a valued friend of the United States and has repeatedly demonstrated its commitment to advancing the mutual interests of both countries, including the deployment of Georgian forces as part of the NATO-led International Security Assistance Force (ISAF) in Afghanistan and the Multi-National Force in Iraq.  
(2)The European Reassurance Initiative builds the partnership capacity of Georgia so it can work more closely with the United States and NATO, as well as provide for its own defense.  (3)In addition to the European Reassurance Initiative, Georgia’s participation in the NATO initiative Partnership for Peace is paramount to interoperability with the United States and NATO, and establishing a more peaceful environment in the region.  
(4)Despite the losses suffered, as a NATO partner of ISAF, Georgia is engaged in the Resolute Support Mission in Afghanistan with the second largest contingent on the ground.  (b)Sense of CongressCongress— 
(1)reaffirms United States support for Georgia’s sovereignty and territorial integrity within its internationally-recognized borders, and does not recognize the independence of the Abkhazia and South Ossetia regions currently occupied by the Russian Federation; and  (2)supports continued cooperation between the United States and Georgia and the efforts of the Government of Georgia to provide for the defense of its people and sovereign territory.  
1253.Modification of annual report on military power of Iran 
(a)In generalSubsection (b)(3) of section 1245 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2542) is amended— (1)by redesignating subparagraphs (E) through (G) as subparagraphs (G) through (I), respectively; and  
(2)by inserting after subparagraph (D) the following:  (E)an estimate of Iran’s military cyber capabilities, including persons and entities operating on behalf of Iran, and any information on those persons or entities responsible for targeting United States critical infrastructure or United States persons or entities;  
(F)information on Iranian military and security organizations responsible for detaining members of the United States Armed Forces or interfering in United States military operations;.  (b)Effective dateThe amendments made by subsection (a) take effect on the date of the enactment of this Act and apply with respect to reports required to be submitted under section 1245 of the National Defense Authorization Act for Fiscal Year 2010 on or after such date of enactment.  
1254.Sense of Congress on senior military exchanges between the United States and Taiwan 
(a)In generalIt is the sense of Congress that the Secretary of Defense should conduct a program of senior military exchanges between the United States and Taiwan that have the objective of improving military-to-military relations and defense cooperation between the United States and Taiwan.  (b)Administration of programIt is the sense of Congress that the program described in subsection (a)— 
(1)should be conducted at least once each calendar year; and  (2)should be conducted in both the United States and Taiwan.  
(c)DefinitionsIn this section: (1)Senior military exchangeThe term senior military exchange means an activity, exercise, professional education event, or observation opportunity in which senior military officers and senior defense officials participate.  
(2)Senior military officerThe term senior military officer means a general or flag officer on active duty in the armed forces.  (3)Senior defense officialThe term senior defense official, with respect to the Department of Defense, means a civilian official at the level of Assistant Secretary of Defense or above.  
1255.Quarterly report on freedom of navigation operations 
(a)In generalChapter 3 of title 10, United States Code, is amended by adding at the end the following new section:  130i.Quarterly report on freedom of navigation operations (a)Report requiredNot later than 30 days after the end of each fiscal quarter, the Secretary of Defense shall submit to the congressional defense committees a report on any excessive territorial claims of foreign countries that were challenged by freedom of navigation operations and flights carried out by the armed forces during such fiscal quarter.  
(b)ElementsThe report under subsection (a) shall include, with respect to each operation described in such subsection, the following: (1)The date of the operation.  
(2)The class of ship or type of aircraft that conducted the operation.  (3)The geographic location of the operation.  
(4)Identification of the foreign country that made the excessive territorial claim challenged by the operation.  (5)A description of the excessive territorial claim that was challenged by the operation.  
(c)SunsetThis section shall terminate on September 30, 2018..  (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 130h the following new item: 
 
 
130i. Quarterly report on freedom of navigation operations..  
(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act and shall apply with respect to fiscal quarters beginning after such date.  1256.Annual report on foreign military sales to TaiwanSection 36 of the Arms Export Control Act (22 U.S.C. 2776) is amended by adding at the end the following: 
 
(j)At the end of each fiscal year, the Secretary of Defense shall submit to the Committees on Armed Services and Foreign Relations of the Senate and the Committees on Armed Services and Foreign Affairs of the House of Representatives a report that lists each request received from Taiwan and each letter of offer to sell any defense articles or services under this Act to Taiwan during such fiscal year. The report shall be submitted in unclassified form, but may contain a classified annex..  1257.Sense of Congress on July 2016 NATO Summit in Warsaw, Poland (a)FindingsCongress finds the following: 
(1)The North Atlantic Treaty Organization (NATO) has been the cornerstone of transatlantic security cooperation and an enduring instrument for promoting stability in Europe and around the world for over 65 years.  (2)NATO currently faces a range of evolving security challenges, including Russian aggression in Eastern Europe, and instability and conflict in the Middle East and North Africa. In the face of these varied challenges, NATO must deter threats and, if necessary, defend NATO member states against adversaries.  
(3)Since NATO’s 2014 summit in Wales, NATO member states have made progress in implementing a Readiness Action Plan to enhance allied readiness and collective defense in response to Russian aggression. However, much work remains to be done.  (4)NATO’s solidarity is strengthened by the bolstering of NATO’s conventional and nuclear deterrence, increased defense spending by NATO member states, and continued enlargement of the Alliance.  
(b)Sense of CongressIt is the sense of Congress that— (1)at the July 2016 NATO Summit in Warsaw, Poland and beyond, the United States should— 
(A)welcome Montenegro’s accession to NATO;  (B)continue to work with aspirant countries to prepare them for entry into NATO;  
(C)continue supporting a Membership Action Plan (MAP) for Georgia;  (D)encourage the leaders of Macedonia and Greece to find a mutually agreeable solution to the name dispute between the two countries;  
(E)seek a Dayton II agreement to resolve the constitutional issues of Bosnia and Herzegovina;  (F)work with the Republic of Kosovo to prepare the country for entrance into the Partnership for Peace (PfP) program;  
(G)take a leading role in working with NATO member states to identify, through consensus, the current and future security threats facing the Alliance; and  (H)take a leading role to work with other NATO member states to ensure the alliance maintains the required capabilities, including the gains in interoperability from combat in Afghanistan, necessary to meet the security threats to the Alliance;  
(2)in Warsaw, NATO member states should build upon the progress made since the 2014 Wales Summit, by committing additional resources to NATO’s Readiness Action Plan and related measures to enhance allied readiness and deterrence;  (3)NATO member states should review defense spending to ensure sufficient funding is obligated to meet NATO responsibilities, including to allocate at least 2 percent of Gross Domestic Product (GDP) to defense spending, and to devote at least 20 percent of defense spending to defense modernization and new equipment;  
(4)the United States should commit to maintaining a robust military presence in Europe as a means of promoting allied interoperability, providing visible assurance to NATO allies, and deterring Russian aggression in the region; and  (5)the United States reaffirms and remains committed to the policies enumerated by NATO member states in the Deterrence and Defense Posture Review, dated May 20, 2012, and the Wales Summit Declaration of September 2014, including the following statement: Deterrence, based on an appropriate mix of nuclear, conventional, and missile defence capabilities, remains a core element of our overall strategy..  
1258.Report on violence and cartel activity in MexicoThe Secretary of Defense shall submit to the congressional defense committees a report on violence and cartel activity in Mexico and the impact of such on United States national security.  1259.United States policy on Taiwan (a)FindingsCongress finds the following: 
(1)For more than 50 years, the United States and Taiwan have had a unique and close relationship, which has supported the economic, cultural, and strategic advantage to both countries.  (2)The United States has vital security and strategic interests in the Taiwan Strait.  
(3)The Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) has been instrumental in maintaining peace, security, and stability in the Taiwan Strait since its enactment in 1979.  (4)The Taiwan Relations Act states that it is the policy of the United States to provide Taiwan with arms of a defensive character and to maintain the capacity of the United States to defend against any forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan.  
(b)Statement of policyThe Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) forms the cornerstone of United States policy and relations with Taiwan.  (c)Report (1)In generalNot later than February 15, 2017, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a report that contains a description of the steps the United States has taken, plans to take, and will take to provide Taiwan with arms of a defensive character in accordance with the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.).  
(2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the congressional defense committees; and  
(B)Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.  1259A.Limitation on availability of funds to implement the Arms Trade Treaty (a)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Defense may be obligated or expended to fund a Secretariat or any other international organization established to support the implementation of the Arms Trade Treaty, to sustain domestic prosecutions based on any charge related to the Treaty, or to implement the Treaty until the Senate approves a resolution of ratification for the Treaty and implementing legislation for the Treaty has been enacted into law.  
(b)Rule of constructionNothing in this section shall be construed to preclude the Department of Defense from assisting foreign countries in bringing their laws, regulations, and practices related to export control up to United States standards.  1259B.Limitation on military contact and cooperation between the United States and Cuba (a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated or otherwise made available for fiscal year 2017 for the Department of Defense may be used for any bilateral military-to-military contact or cooperation between the Governments of the United States and Cuba until the Secretary of Defense and the Secretary of State, in consultation with the Director of National Intelligence, certify to the appropriate congressional committees that— 
(1)the Government of Cuba has— (A)met the requirements and satisfied the factors specified in sections 205 and 206 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6065 and 6066); and  
(B)resolved, to the full satisfaction of United States law, all outstanding claims and judgments belonging to United States nationals against the Government of Cuba, including but not limited to claims regarding property confiscated by the Government of Cuba;  (2)the Cuban military and other security forces in Cuba have ceased committing human right abuses, including arbitrary arrests, beatings, and other acts of repudiation, against those who express opposition to the Castro regime, civil rights activists and other citizens of Cuba, as well as all persecution, intimidation, arrest, imprisonment, and assassination of dissidents and members of faith-based organizations;  
(3)the Cuban military has ceased providing military intelligence, weapons training, strategic planning, and security logistics to the military and security forces of Venezuela;  (4)the Government of Cuba no longer demands that the United States relinquish control of Guantanamo Bay, in violation of an international treaty;  
(5)the Government of Cuba returns to the United States fugitives wanted by the Department of Justice for crimes committed in the United States; and  (6)the officials of the Cuban military that were indicted in the murder of United States citizens during the shoot down of planes operated by the Brothers to the Rescue humanitarian organization in 1996 are brought to justice.  
(b)ExceptionsThe limitation on the use of funds under subsection (a) shall not apply with respect to— (1)payments in furtherance of the lease agreement, or other financial transactions necessary for maintenance and improvements of the military base at Guantanamo Bay, Cuba, including any adjacent areas under the control or possession of the United States;  
(2)assistance or support in furtherance of democracy-building efforts for Cuba described in section 109 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6039); or  (3)customary and routine financial transactions necessary for the maintenance, improvements, or regular duties of the United States mission in Havana, including outreach to the pro-democracy opposition.  
(c)DefinitionsIn this section: (1)Appropriate Congressional CommitteesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and  (B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.  
(2)Bilateral military-to-military contact or cooperationThe term bilateral military-to-military contact or cooperation— (A)means— 
(i)reciprocal visits and meetings by high-ranking delegations;  (ii)information sharing, policy consultations, security dialogues or other forms of consultative discussions;  
(iii)exchange of military instructors, training personnel, and students;  (iv)defense planning; and  
(v)military training or exercises; but  (B)does not include any contact or cooperation that is in support of the United States stability operations.  
(3)Cuban militaryThe term Cuban military means— (A)the Ministry of the Revolutionary Armed Forces of Cuba, the Ministry of the Interior of Cuba, or any subdivision of either such Ministry;  
(B)any agency, instrumentality, or other entity that is owned, operated, or controlled by an entity specified in subparagraph (A); or  (C)an individual who is a senior member of the Ministry of the Revolutionary Armed Forces of Cuba or the Ministry of the Interior of Cuba.  
(d)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to funds described in subsection (a) that are unobligated as of such date of enactment.  1259C.Global Engagement Center (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the heads of other relevant Federal departments and agencies, shall establish a Global Engagement Center (in this section referred to as the Center). The purposes of the Center are— 
(1)to lead and coordinate the compilation and examination of information on foreign government information warfare efforts monitored and integrated by the appropriate interagency entities with responsibility for such information, including information provided by recipients of information access fund grants awarded under subsection (f) and other sources;  (2)to establish a framework for the integration of critical data and analysis provided by the appropriate interagency entities with responsibility for such information on foreign propaganda and disinformation efforts into the development of national strategy;  
(3)to develop, plan, and synchronize, in coordination with the Secretary of Defense, and the heads of other relevant Federal departments and agencies, whole-of-government initiatives to expose and counter foreign propaganda and disinformation directed against United States national security interests and proactively advance fact-based narratives that support United States allies and interests;  (4)to demonstrate new technologies, methodologies and concepts relevant to the missions of the Center that can be transitioned to other departments or agencies of the United States Government, foreign partners or allies, or other nongovernmental entities;  
(5)to establish cooperative or liaison relationships with foreign partners and allies in consultation with interagency entities with responsibility for such activities, and other entities, such as academia, nongovernmental organizations, and the private sector; and  (6)to identify shortfalls in United States capabilities in any areas relevant to the United States Government’s mission, and recommend necessary enhancements or changes.  
(b)FunctionsThe Center shall carry out the following functions: (1)Integrating interagency and international efforts to track and evaluate counterfactual narratives abroad that threaten the national security interests of the United States and United States allies.  
(2)Integrating, and analyzing relevant information, data, analysis, and analytics from United States Government agencies, allied nations, think tanks, academic institutions, civil society groups, and other nongovernmental organizations.  (3)Developing and disseminating fact-based narratives and analysis to counter propaganda and disinformation directed at United States allies and partners.  
(4)Identifying current and emerging trends in foreign propaganda and disinformation based on the information provided by the appropriate interagency entities with responsibility for such information, including information obtained from print, broadcast, online and social media, support for third-party outlets such as think tanks, political parties, and nongovernmental organizations, and the use of covert or clandestine special operators and agents to influence targeted populations and governments in order to coordinate and shape the development of tactics, techniques, and procedures to expose and refute foreign misinformation and disinformation and proactively promote fact-based narratives and policies to audiences outside the United States.  (5)Facilitating the use of a wide range of technologies and techniques by sharing expertise among agencies, seeking expertise from external sources, and implementing best practices.  
(6)Identifying gaps in United States capabilities in areas relevant to the Center’s mission and recommending necessary enhancements or changes.  (7)Identifying the countries and populations most susceptible to foreign government propaganda and disinformation based on information provided by appropriate interagency entities.  
(8)Administering the information access fund established pursuant to subsection (f).  (9)Coordinating with allied and partner nations, particularly those frequently targeted by foreign disinformation operations, and international organizations and entities such as the NATO Center of Excellence on Strategic Communications, the European Endowment for Democracy, and the European External Action Service Task Force on Strategic Communications, in order to amplify the Center’s efforts and avoid duplication.  
(c)CoordinatorThe Secretary of State shall appoint a full-time Coordinator to lead the Center.  (d)Employees of the Center (1)DetaileesAny Federal Government employee may be detailed to the Center without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege for a period of not more than three years.  
(2)Personal service contractorsThe Secretary of State may exercise the authority provided under section 3161 of title 5, United States Code, to establish a program (referred to in this subsection as the Program) for hiring United States citizens or aliens as personal services contractors for purposes of personnel resources of the Center, if— (A)the Secretary determines that existing personnel resources are insufficient;  
(B)the period in which services are provided by a personal services contractor under the Program, including options, does not exceed three years, unless the Secretary determines that exceptional circumstances justify an extension of up to one additional year;  (C)not more than 20 United States citizens or aliens are employed as personal services contractors under the Program at any time; and  
(D)the Program is only used to obtain specialized skills or experience or to respond to urgent needs.  (e)Authorization of appropriationsUnder Diplomatic and Consular Programs, for each of fiscal years 2017 and 2018, $10,000,000 is authorized to be appropriated to the Department of State and may remain available until expended to carry out the functions, duties, and responsibilities of the Center.  
(f)Information access fund 
(1)Authority for grantsThe Center is authorized to provide grants or contracts of financial support to civil society groups, journalists, nongovernmental organizations, federally-funded research and development centers, private companies, or academic institutions for the following purposes: (A)To support local independent media who are best placed to refute foreign disinformation and manipulation in their own communities.  
(B)To collect and store examples in print, online, and social media, disinformation, misinformation, and propaganda directed at the United States and its allies and partners.  (C)To analyze and report on tactics, techniques, and procedures of foreign government information warfare with respect to disinformation, misinformation, and propaganda.  
(D)To support efforts by the Center to counter efforts by foreign governments to use disinformation, misinformation, and propaganda to influence the policies and social and political stability of the United States and United States allies and partners.  (2)Funding availability and limitationsThe Secretary of State shall provide that each organization that applies to receive funds under this subsection undergoes a vetting process in accordance with the relevant existing regulations to ensure its bona fides, capability, and experience, and its compatibility with United States interests and objectives.  
(g)LimitationNone of the funds authorized to be appropriated by the Act to carry out this section shall be used for purposes other than countering foreign propaganda and misinformation that threatens United States national security.  (h)Termination of centerThe Center shall terminate on the date that is 5 years after the date of the enactment of this Act.  
1259D.Establishment of the Broadcasting Board of Governors Chief Executive Officer PositionThe United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.; Public Law 103–236) is amended— (1)by amending section 304 (22 U.S.C. 6203) to read as follows: 
 
304.Establishment of the Chief Executive Officer of the Broadcasting Board of Governors 
(a)Continued existence within executive branchThe Broadcasting Board of Governors shall continue to exist within the Executive branch of Government as an entity described in section 104 of title 5, United States Code.  (b)Chief Executive Officer (1)In generalThe head of the Broadcasting Board of Governors shall be a Chief Executive Officer, who shall be appointed by the President, by and with the advice and consent of the Senate. The President shall nominate the Chief Executive Officer not later than 60 days after the date of the enactment of this section. Until such time as a Chief Executive Officer is appointed and has qualified, the current or acting Chief Executive Officer appointed by the Board may continue to serve and exercise the authorities and powers under this Act.  
(2)TermThe first Chief Executive Officer appointed pursuant to paragraph (1) shall serve for an initial term of three years.  (3)CompensationA Chief Executive Officer appointed pursuant to paragraph (1) shall be compensated at the annual rate of basic pay for level III of the Executive Schedule under section 5314 of title 5, United States Code.  
(c)Termination of Director of International Broadcasting BureauImmediately upon appointment of the Chief Executive Officer under subsection (b), the Director of the International Broadcasting Bureau shall be terminated, and all of the responsibilities, authorities, and immunities of the Director or the Board under this or any other Act or authority before the date of the enactment of this section shall be transferred to and assumed or overseen by the Chief Executive Officer, as head of the agency.  (d)Members of the Broadcasting Board of GovernorsMembers of the Broadcasting Board of Governors in office as of the date of the enactment of this section may serve the remainder of their terms of office in an advisory capacity, but such terms may not be extended beyond the date on which such terms are set to expire.  
(e)Immunity from civil liabilityNotwithstanding any other provision of law, all limitations on liability that apply to the Chief Executive Officer shall also apply to members of the board of directors of RFE/RL, Inc., Radio Free Asia, the Middle East Broadcasting Networks, or any organization that consolidates such entities when such members are acting in their official capacities.; and  (2)in section 305 (22 U.S.C. 6204)— 
(A)in subsection (a)— (i)by striking Board each place it appears and inserting Chief Executive Officer;  
(ii)in paragraph (1), by inserting direct and before supervise;  (iii)in paragraph (5)— 
(I)by inserting and cooperative agreements after grants; and  (II)by striking sections 308 and 309 and inserting this Act, and on behalf of other agencies, accordingly;  
(iv)in paragraph (6), by striking subject to the limitations in sections 308 and 309 and;  (v)in paragraph (11), by inserting not before subject;  
(vi)in paragraph (15)(A), by striking— (I)temporary and intermittent; and  
(II)to the same extent as is authorized by section 3109 of title 5, United States Code,; and  (vii)by adding at the end the following new paragraphs: 
 
(20)Notwithstanding any other provision of law, including section 308(a), to condition, if appropriate, any grant or cooperative agreement to RFE/RL, Inc., Radio Free Asia, and the Middle East Broadcasting Networks on authority to determine membership of their respective boards, and the consolidation of such entities into a single grantee organization.  (21)To redirect funds within the scope of any grant or cooperative agreement, or between grantees, as necessary, and to condition grants or cooperative agreements, if appropriate, on similar amendments as authorized under section 308(a) to meet the purposes of this Act.  
(22)To change the name of the Board pursuant to congressional notification 60 days prior to any such change.;  (B)by striking subsections (b) and (c); and  
(C)by redesignating subsection (d) as subsection (b).  1259E.United States International Broadcasting Act of 1994The United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.; Public Law 103–236) is amended— 
(1)in section 306 (22 U.S.C. 6205)— (A)in subsection (a)— 
(i)by striking the heading; and  (ii)by striking Board each place it appears and inserting Agency; and  
(B)by striking subsection (b);  (2)by striking section 307 (22 U.S.C. 6206); and  
(3)by inserting after section 309 the following new sections:  310.Broadcast entities reporting to Chief Executive Officer (a)Grantee organizationsNotwithstanding any other provision of law, the following provisions shall apply: 
(1)ConsolidationThe Chief Executive Officer, subject to the regular notification procedures of the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives and the Committee on Appropriations and the Committee on Foreign Relations of the Senate, who is authorized to incorporate a grantee, may condition annual grants to RFE/RL, Inc., Radio Free Asia, and the Middle East Broadcasting Networks on the consolidation of such grantees into a single, consolidated private, non-profit corporation (in accordance with section 501(c)(3) of the Internal Revenue Code and exempt from tax under section 501(a) of such Code), which may broadcast and provide news and information to audiences wherever the Agency may broadcast, for activities that the Chief Executive Officer determines are consistent with the purposes of this Act, including the terms and conditions of subsections (g)(5), (h), (i), and (j) of section 308, except that the Agency may select any name for such a consolidated grantee.  (2)Federal statusNothing in this or any other Act, or any action taken pursuant to this or any other Act, may be construed to make such a consolidated grantee described in paragraph (1) or RFE/RL, Inc., Radio Free Asia, or the Middle East Broadcasting Networks or any other grantee or entity provided funding by the Agency a Federal agency or instrumentality. Employees or staff of such grantees or entities shall not be considered Federal employees. For purposes of this subsection and this Act, the term grant includes agreements under section 6305 of title 31, United States Code, and the term grantee includes recipients of such agreements.  
(3)Leadership of grantee organizationsOfficers of RFE/RL Inc., Radio Free Asia, and the Middle East Broadcasting Networks or any organization that is established through the consolidation of such entities, or authorized under this Act, shall serve at the pleasure of the Chief Executive Officer of the Agency.  (b)Voice of America (1)Status as a Federal entityThe Chief Executive Officer is authorized to establish an independent grantee organization, as a private nonprofit organization, to carry out all broadcasting and related programs currently performed by the Voice of America. The Chief Executive Officer may make and supervise grants or cooperative agreements to such grantee, including under terms and conditions and in any manner authorized under section 305(a). Such grantee shall not be considered a Federal agency or instrumentality and shall adhere to the same standards of professionalism and accountability required of all Board broadcasters and grantees. The Board is authorized to transfer any facilities or equipment to such grantee, and to utilize the provisions of subchapter VI of chapter 33 of title 5, United States Code.  
(2)Sense of CongressIt is the sense of the Congress that the Voice of America, operating as a nonprofit organization, should have the mission to— (A)serve as a consistently reliable and authoritative source of news on the United States, its policies, its people, and the international developments that affect the United States;  
(B)provide accurate, objective, and comprehensive information, with the understanding that these three values provide credibility among global news audiences;  (C)present the official policies of the United States, and related discussions and opinions about those policies, clearly and effectively; and  
(D)represent the whole of the United States, and shall accordingly work to produce programming and content that presents a balanced and comprehensive projection of the diversity of thought and institutions of the United States.  311.Inspector General authorities (a)In generalThe Inspector General of the Department of State and the Foreign Service shall exercise the same authorities with respect to the Broadcasting Board of Governors and the International Broadcasting Bureau as the Inspector General exercises under the Inspector General Act of 1978 and section 209 of the Foreign Service Act of 1980 with respect to the Department of State.  
(b)Respect for journalistic integrity of broadcastersThe Inspector General shall respect the journalistic integrity of all the broadcasters covered by this title and may not evaluate the philosophical or political perspectives reflected in the content of broadcasts..  1259F.Redesignation and enhancement of South China Sea Initiative (a)Sense of CongressIt is the sense of the Congress that the United States should continue supporting the efforts to the Southeast Asian nations to strengthen their maritime security capacity, domain awareness, and integration of their capabilities.  
(b)Redesignation as Southeast Asia Maritime Security InitiativeSubsection (a)(2) of section 1263 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1073; 10 U.S.C. 2282 note) is amended by striking the South China Sea Initiative and inserting the Southeast Asia Maritime Security Initiative.  (c)Conforming amendmentThe heading of such section is amended to read as follows: 
 
1263.Southeast Asia Maritime Security Initiative.  
1259G.Opportunities to equip certain foreign military entitiesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments and the Secretary of State, shall submit to Congress a report that describes— (1)efforts to make United States manufacturers aware of opportunities to equip foreign military entities that have been approved to receive assistance from the United States; and  
(2)any new plans or strategies to raise United States manufacturers’ awareness with respect to such opportunities.  1259H.Reports on INF Treaty and Open Skies Treaty (a)ReportsNot later than 90 days after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff shall submit to the appropriate congressional committees the following reports: 
(1)A report on the Open Skies Treaty containing— (A)an assessment, conducted by the Chairman jointly with the Secretary of Defense and the Secretary of State, of whether and why, the Treaty remains in the national security interest of the United States, including if there are compliance concerns related to implementation by the Russian Federation of the Treaty;  
(B)a specific plan by the Chairman jointly with the Secretary of Defense and the Secretary of State on remedying any such compliance concerns; and  (C)a military assessment conducted by the Chairman of such compliance concerns.  
(2)A report on the INF Treaty containing— (A)an assessment, conducted by the Chairman jointly with the Secretary of Defense and the Secretary of State, of whether and why, the Treaty remains in the national security interest of the United States, including how any ongoing violation bear on the assessment if such a violation is not resolved in the near-term;  
(B)a specific plan by the Chairman jointly with the Secretary of Defense and the Secretary of State to remedy violation by the Russian Federation of the Treaty, and a judgment of whether Russia intends to take the steps required to establish verifiable evidence that Russia has resumed its compliance with the Treaty if such non-compliance and inconsistencies are not resolved by the date of the enactment of this Act; and  (C)a military assessment conducted by the Chairman of the risks posed by Russia’s violation of the Treaty.  
(b)UpdateNot later than February 15, 2018, the Chairman, the Secretary of Defense, and the Secretary of State shall jointly submit to the appropriate congressional committees an update to each report under subsection (a).  (c)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and  
(B)the Committee on Armed Services and the Committee on Foreign Relations of the Senate.  (2)The term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate- Range and Shorter-Range Missiles, commonly referred to as the Intermediate-Range Nuclear Forces (INF) Treaty, signed at Washington December 8, 1987, and entered into force June 1, 1988.  
(3)The term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.  1259I.Sense of Congress regarding the role of the United States in the North Atlantic Treaty OrganizationIt is the sense of Congress that continued United States leadership in the North Atlantic Treaty Organization is critical to the national security of the United States.  
1259J.Authorization of United States assistance to Israel 
(a)In generalThe President is authorized to provide assistance to Israel to improve maritime security and maritime domain awareness.  (b)Activities supportedActivities that may be supported by assistance under subsection (a) include the following: 
(1)Procurement, maintenance, and sustainment of the David’s Sling Weapon System for purposes of intercepting short-range missiles.  (2)Payment of incremental expenses of Israel that are incurred by Israel as the direct result of participation in a bilateral or multilateral exercise of the United States Navy or Coast Guard.  
(3)Visits of United States naval vessels at ports of Israel.  (4)Conduct of joint research and development for advanced maritime domain awareness capabilities.  
(c)SunsetThis section shall terminate on the date that is 5 years after the date of the enactment of this Act.  1259K.Sense of Congress in support of a denuclearized Korean peninsulaIt is the sense of Congress that United States foreign policy should support a denuclearized Korean peninsula.  
1259L.Measures against persons involved in activities that violate arms control treaties or agreements with the United States 
(a)Imposition of measures 
(1)In generalExcept as provided in subsection (c), on and after the date that is 90 days after the date of the enactment of this Act, the President shall impose the measures described in subsection (b) with respect to— (A)a person the President determines— 
(i) 
(I)is an individual who is a citizen, national, or permanent resident of a country described in paragraph (2); or  (II)is an entity organized under the laws of a country described in paragraph (2); and  
(ii)has engaged in any activity that contributed to or is a significant factor in the President’s or the Secretary of State’s determination that such country is not in full compliance with its obligations as further described in paragraph (2); and  (B)a person the President determines has provided material support to a person described in subparagraph (A).  
(2)Country describedA country described in this paragraph is a country that the President or the Secretary of State has determined, in the most recent annual report submitted to Congress pursuant to section 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a), is not in full compliance with its obligations undertaken in all arms control, nonproliferation, and disarmament agreements or commitments to which the United States is a participating state.  (b)Measures described (1)In generalThe measures to be imposed with respect to a person under subsection (a) are the head of any executive agency (as defined in section 133 of title 41, United States Code) may not enter into, renew, or extend a contract for the procurement of goods or services with the person.  
(2)Exception for major routes of supplyThe requirement to impose measures under paragraph (1) shall not apply with respect to any contract for the procurement of goods or services along a major route of supply to a zone of active combat or major contingency operation.  (3)Requirement to revise regulations (A)In generalNot later than 90 days after the date of the enactment of this Act, the Federal Acquisition Regulation, the Defense Federal Acquisition Regulation Supplement, and the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards shall be revised to implement paragraph (1)(B).  
(B)CertificationsThe revisions to the Federal Acquisition Regulation under subparagraph (A) shall include a requirement for a certification from each person that is a prospective contractor that the person, and any person owned or controlled by the person, does not engage in any activity described in subsection (a)(1)(A)(ii).  (C)RemediesIf the head of an executive agency determines that a person has submitted a false certification under subparagraph (B) on or after the date on which the applicable revision of the Federal Acquisition Regulation required by this paragraph becomes effective— 
(i)the head of that executive agency shall terminate a contract with such person or debar or suspend such person from eligibility for Federal contracts for a period of not less than 2 years;  (ii)any such debarment or suspension shall be subject to the procedures that apply to debarment and suspension under the Federal Acquisition Regulation under subpart 9.4 of part 9 of title 48, Code of Federal Regulations; and  
(iii)the Administrator of General Services shall include on the List of Parties Excluded from Federal Procurement and Nonprocurement Programs maintained by the Administrator under part 9 of the Federal Acquisition Regulation each person that is debarred, suspended, or proposed for debarment or suspension by the head of an executive agency on the basis of a determination of a false certification under subparagraph (B).  (4)United States person definedIn this subsection, the term United States person means— 
(A)a natural person who is a citizen or resident of the United States or a national of the United States (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)); and  (B)an entity that is organized under the laws of the United States or any State.  
(c)Waiver 
(1)In generalThe President may waive the application of measures on a case-by-case basis under subsection (a) with respect to a person if the President— (A)determines that— 
(i) 
(I)in the case of a person described in subsection (a)(1)(A), the person did not knowingly engage in any activity described in such subsection; or  (II)in the case of a person described in subsection (a)(1)(B), the person conducted or facilitated a transaction or transactions with, or provided financial services to, a person described in subsection (a)(1)(A) that did not knowingly engage in any activity described in such subsection; and  
(ii)the waiver is in the national security interest of the United States; and  (B)submits to the appropriate congressional committees a report on the determination and the reasons for the determination.  
(2)Form of reportThe report required by paragraph (1)(B) shall be submitted in unclassified form, but may include a classified annex.  (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and  (B)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate.  
(d)TerminationThe measures imposed with respect to a person under subsection (a) shall terminate on the date on which the President submits to Congress a subsequent annual report pursuant to section 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a) that does not contain a determination of the President that the country described in subsection (a)(2) with respect to which the measures were imposed with respect to the person is a country that is not in full compliance with its obligations undertaken in all arms control, nonproliferation, and disarmament agreements or commitments to which the United States is a participating state.  1259M.Department of Defense report on cooperation between Iran and the Russian Federation (a)Report requiredThe Secretary of Defense and the Secretary of State shall jointly submit to Congress a report on cooperation between Iran and the Russian Federation and how and to what extent such cooperation affects United States national security and strategic interests.  
(b)Matters to be includedThe report required by subsection (a) shall include the following: (1)How and to what extent Iran and the Russian Federation cooperate on matters relating to Iran’s space program, including how and to what extent such cooperation strengthens Iran’s ballistic missile program.  
(2)How and to what extent Iran’s interests and actions and the Russian Federation’s interests and actions overlap with respect to Latin America.  (3)A description and analysis of the intelligence-sharing center established by Iran, the Russian Federation, and Syria in Baghdad, Iraq and whether such center is being used for purposes other than the purposes of the joint mission of such countries in Syria.  
(4)A description and analysis of— (A)naval cooperation between Iran and the Russian Federation, including joint naval exercises between the two countries; and  
(B)the implications of— (i)an increased Russian Federation naval presence in the Eastern Mediterranean; and  
(ii)an Iranian naval presence in the Persian Gulf.  (5)A description of the increased cooperation between Iran and the Russian Federation since the start of the current conflict in Syria.  
(6)The steps Iran has taken to adopt the Russian Federation model of hybrid warfare against potential targets such as Gulf Cooperation Council states with sizeable Shiite populations.  (7)The extent of Russian Federation cooperation with Hezbollah in Syria, Lebanon, and Iraq, including cooperation with respect to training and equipping and joint operations.  
(8)A description of the weapons that have been provided by the Russian Federation to Iran that have violated relevant United Nations Security Council resolutions imposing an arms embargo on Iran.  (c)Submission periodThe report required by subsection (a) shall be submitted not later than 120 days after the date of the enactment of this Act, and annually thereafter, for such period of time as the Joint Comprehensive Plan of Act remains in effect.  
(d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.  1259N.Report on maintenance by Israel of a robust independent capability to remove existential security threats (a)FindingsCongress makes the following findings: 
(1)The United States-Israel Enhanced Security Cooperation Act of 2012 (22 U.S.C. 8601 et seq.) established the policy of the United States to support the inherent right of Israel to self-defense.  (2)The United States-Israel Enhanced Security Cooperation Act of 2012 expresses the sense of Congress that the Government of the United States should transfer to the Government of Israel defense articles and defense services.  
(3)The inherent right of Israel to self-defense necessarily includes the ability to defend against threats to its security and defend its vital national interests.  (b)Sense of CongressIt is the sense of Congress that Israel should be able to defend its vital national interests and protect its territory and population against existential threats.  
(c)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the specified congressional committees a report that— (A)identifies defensive capabilities and platforms requested by the Government of Israel that would contribute to maintenance of Israel’s defensive capability against threats to its territory and population, including nuclear and ballistic missile facilities in Iran, and defend its vital national interests;  
(B)assesses the availability for sale or transfer of items requested by the Government of Israel to maintain the capability described in subparagraph (A), including the legal authorities available for making such transfers; and  (C)describes what steps the President is taking to transfer the items described in subparagraph (B) for Israel to maintain the capability described in subparagraph (A).  
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex if necessary.  (3)DefinitionIn this subsection, the term specified congressional committees means— 
(A)the congressional defense committees; and  (B)the Committee on Foreign Relations of the Senate and the Committee of Foreign Affairs of the House of Representatives.  
1259O.Report on use by the Government of Iran of commercial aircraft and related services for illicit military or other activities 
(a)ReportNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President, in consultation with the Secretary of Defense and the Secretary of State, shall submit to the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on use by the Government of Iran of commercial aircraft and related services for illicit military or other activities during the 5-year period ending of such date of enactment.  (b)Elements of reportThe report required under subsection (a) shall include a description of the extent to which— 
(1)the Government of Iran has used commercial aircraft or related services to transport illicit cargo to or from Iran, including military goods, weapons, military personnel, military-related electronic parts and mechanical equipment, and rocket or missile components;  (2)the commercial aviation sector of Iran has provided financial, material, and technological support to the Islamic Revolutionary Guard Corps (IRGC); and  
(3)foreign governments and persons have facilitated the activities described in paragraph (1), including allowing the use of airports, services, or other resources.  1259P.Authority to grant observer status to the military forces of Taiwan at RIMPAC exercises (a)In generalThe Secretary of Defense is authorized to grant observer status to the military forces of Taiwan in any maritime exercise known as the Rim of the Pacific Exercise.  
(b)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to any maritime exercise described in subsection (a) that begins on or after such date of enactment.  1259Q.Agreements with foreign governments to develop land-based water resources in support of and in preparation for contingency operationsThe Secretary of Defense, with the concurrence of the Secretary of State, is authorized to enter into agreements with the governments of foreign countries to develop land-based water resources in support of and in preparation for contingency operations, including water selection, pumping, purification, storage, distribution, cooling, consumption, water reuse, water source intelligence, research and development, training, acquisition of water support equipment, and water support operations.  
1259R.Extension of reporting requirements on the use of certain Iranian seaports by foreign vessels and use of foreign airports by sanctioned Iranian air carriersSection 1252(a) of the National Defense Authorization Act for Fiscal Year 2013 (22 U.S.C. 8808(a)) is amended in the matter preceding paragraph (1) by striking 2016 and inserting 2019.  1259S.Notification and assessment of ballistic missile launch by Iran (a)NotificationThe President shall notify Congress within 48 hours of a suspected ballistic missile launch, including a test, by Iran based on credible information indicating that such a launch took place.  
(b)Assessment 
(1)In generalThe President shall initiate an assessment within 48 hours of providing the notification described in subsection (a) to determine whether a missile launch, including a test, described in subsection (a) took place.  (2)Determination and notificationNot later than 15 days after the date on which an assessment is initiated under paragraph (1), the President shall determine whether Iran engaged in a launch described in subsection (a) and shall notify Congress of the basis for any such determination.  
(3)Affirmative determinationIf the President determines under paragraph (2) that a launch described in subsection (a) took place, the President shall further notify Congress of the following: (A)An identification of entities involved in the launch.  
(B)A description of steps the President will take in response to the launch, including— (i)imposing unilateral sanctions pursuant to Executive Order 13382 (2005) or other relevant authorities against such entities; or  
(ii)carrying out diplomatic efforts to impose multilateral sanctions against such entities, including through adoption of a United Nations Security Council resolution.  1259T.Sense of Congress on integrated ballistic missile defense system for GCC partner countries, Jordan, Egypt, and Israel (a)FindingsCongress finds that— 
(1)Iran has conducted numerous ballistic missile tests; and  (2)such tests are in violation of United Nations Security Council Resolution 2231 and unnecessarily provoke Gulf Cooperation Council (GCC) partner countries and threaten Israel.  
(b)Sense of CongressIt is the sense of Congress that the United States should encourage and enable as appropriate an integrated ballistic missile defense system that links GCC partner countries, Jordan, Egypt, and Israel in order assist in preventing an attack by Iran against such countries.  1259U.Authority to provide assistance and training to increase maritime security and domain awareness of foreign countries bordering the Persian Gulf, Arabian Sea, or Mediterranean Sea (a)PurposeThe purpose of this section is to authorize assistance and training to increase maritime security and domain awareness of foreign countries bordering the Persian Gulf, the Arabian Sea, or the Mediterranean Sea in order to deter and counter illicit smuggling and related maritime activity by Iran, including illicit Iranian weapons shipments.  
(b)Authority 
(1)In generalTo carry out the purpose of this section as described in subsection (a), the Secretary of Defense, with the concurrence of the Secretary of State, is authorized— (A)to provide training to the national military or other security forces of Israel, Bahrain, Saudi Arabia, the United Arab Emirates, Oman, Kuwait, and Qatar that have among their functional responsibilities maritime security missions; and  
(B)to provide training to ministry, agency, and headquarters level organizations for such forces.  (2)DesignationThe provision of assistance and training under this section may be referred to as the Counter Iran Maritime Initiative.  
(c)Types of training 
(1)Authorized elements of trainingTraining provided under subsection (b)(1)(A) may include the provision of de minimis equipment, supplies, and small-scale military construction.  (2)Required elements of trainingTraining provided under subsection (b) shall include elements that promote the following: 
(A)Observance of and respect for human rights and fundamental freedoms.  (B)Respect for legitimate civilian authority within the country to which the assistance is provided.  
(d)Availability of fundsOf the amount authorized to be appropriated for fiscal year 2017 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $50,000,000 shall be available only for the provision of assistance and training under subsection (b).  (e)Cost sharing (1)Sense of CongressIt is the sense of Congress that, given income parity among recipient countries, the Secretary of Defense, with the concurrence of the Secretary of State, should seek, through appropriate bilateral and multilateral arrangements, payments sufficient in amount to offset any training costs associated with implementation of subsection (b).  
(2)Cost-sharing agreementThe Secretary of Defense, with the concurrence of the Secretary of State, shall negotiate a cost-sharing agreement with a recipient country regarding the cost of any training provided pursuant to section (b). The agreement shall set forth the terms of cost sharing that the Secretary of Defense determines are necessary and appropriate, but such terms shall not be less than 50 percent of the overall cost of the training.  (3)Credit to appropriationsThe portion of such cost-sharing received by the Secretary of Defense pursuant to this subsection may be credited towards appropriations available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301.  
(f)Notice to Congress on trainingNot later than 15 days before exercising the authority under subsection (b) with respect to a recipient country, the Secretary of Defense shall submit to the appropriate congressional committees a notification containing the following: (1)An identification of the recipient country.  
(2)A detailed justification of the program for the provision of the training concerned, and its relationship to United States security interests.  (3)The budget for the program, including a timetable of planned expenditures of funds to implement the program, an implementation time-line for the program with milestones (including anticipated delivery schedules for any assistance and training under the program), the military department or component responsible for management of the program, and the anticipated completion date for the program.  
(4)A description of the arrangements, if any, to support recipient country sustainment of any capability developed pursuant to the program, and the source of funds to support sustainment efforts and performance outcomes to be achieved under the program beyond its completion date, if applicable.  (5)A description of the program objectives and an assessment framework to be used to develop capability and performance metrics associated with operational outcomes for the recipient force.  
(6)Such other matters as the Secretary considers appropriate.  (g)DefinitionIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and  (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.  
(h)TerminationAssistance and training may not be provided under this section after September 30, 2020.  1259V.Sense of Congress on military relations between Vietnam and the United States (a)FindingsCongress finds the following: 
(1)The United States and Vietnam signed a Joint Vision Statement on Defense Relations on June 1, 2015.  (2)In October 2014, the Administration partially relaxed United States restrictions on the transfer of lethal weapons to Vietnam.  
(3)In 2014, the United States provided $18,000,000 in maritime security assistance to Vietnam.  (4)According to Reporters Without Borders, Vietnam ranks 175 out of 180 countries in press freedom, as the Government of Vietnam continues to persecute citizens for practicing the freedom of speech and expression.  
(b)Sense of CongressIt is the sense of Congress that— (1)the United States Government should review its policy on the transfer of lethal weapons to Vietnam; and  
(2)the United States Government should evaluate certain human rights benchmarks when providing military assistance to Vietnam.  1259W.Report on efforts to combat Boko Haram in Nigeria and the Lake Chad Basin (a)Sense of congressCongress— 
(1)strongly condemns the ongoing violence and the systematic gross human rights violations against the people of Nigeria and the Lake Chad Basin carried out by Boko Haram;  (2)expresses its support for the people of Nigeria and the Lake Chad Basin who wish to live in a peaceful, economically prosperous, and democratic region; and  
(3)calls on the President to support Nigerian, Lake Chad Basin, and International Community efforts to ensure accountability for crimes against humanity committed by Boko Haram against the people of Nigeria and the Lake Chad Basin, particularly young girls kidnapped from Chibok and other internally displaced persons affected by the actions of Boko Haram.  (b)Report (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of State, and the Attorney General shall jointly submit to Congress a report on efforts to combat Boko Haram in Nigeria and the Lake Chad Basin.  
(2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description of initiatives undertaken by the Department of Defense to assist the Government of Nigeria and countries in the Lake Chad Basin to develop capacities to deploy special forces to combat Boko Haram.  
(B)A description of United States’ activities to enhance the capacity of Nigeria and countries in the Lake Chad Basin to investigate and prosecute human rights violations perpetrated against the people of Nigeria and the Lake Chad Basin by Boko Haram, al-Qaeda affiliates, and other terrorist organizations to promote respect for rule of law in Nigeria and the Lake Chad Basin.  FCodification and Consolidation of Department of Defense Security Cooperation Authorities 1261.Enactment of new chapter for Department of Defense security cooperation authorities and transfer of certain authorities to new chapter (a)Statutory codificationChapter 11 of part I of subtitle A of title 10, United States Code, is amended to read as follows: 
 
11Security Cooperation 
 
Subchapter I—General Matters 
Sec. 
251. Definitions. 
252. Annual report on programs carried out by the Department of Defense to provide training, equipment, or other assistance or reimbursement to foreign security forces. 
Subchapter II—Military-to-Military Engagements 
256. Authority for non-reciprocal exchanges of defense personnel between the United States and foreign countries. 
257. Bilateral or regional cooperation programs: awards and mementos to recognize superior noncombat achievements or performance. 
Subchapter III—Training with foreign forces 
263. Participation of developing countries in combined exercises: payment of incremental expenses. 
Subchapter IV—Support for operations and capacity building 
271. Allied forces participating in combined operations: authority to provide logistic support, supplies, and services. 
272. Authority to build the capacity of foreign security forces. 
273. Friendly foreign countries; international and regional organizations: defense institution capacity building. 
Subchapter V—Educational and training activities 
281. Regional Centers for Security Studies. 
282. Western Hemisphere Institute for Security Cooperation. 
283. Participation in multinational military centers of excellence. 
284. Distribution to certain foreign personnel of education and training materials and information technology to enhance military interoperability with the armed forces. 
285. Aviation Leadership Program. 
286. Inter-American Air Forces Academy. 
287. Inter-European Air Forces Academy. 
Subchapter VI—Limitations on use of Department of Defense funds 
293. Prohibition on providing financial assistance to terrorist countries. 
294. Prohibition on use of funds for assistance to units of foreign security forces that have committed a gross violation of human rights. 
IGeneral Matters 
251.DefinitionsIn this chapter: (1)The terms appropriate congressional committees and appropriate committees of Congress mean the following: 
(A)The congressional defense committees.  (B)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.  
(2)The term small-scale construction means, with respect to a project, construction at a total cost not to exceed $750,000 for the project.  IIMilitary-to-Military Engagements  IIITraining with Foreign Forces  IVSupport for Operations and Capacity Building  VEducational and Training Activities  VILimitations on Use of Department of Defense Funds.  (b)Codification of section 1207 of FY 2010 NDAA (1)CodificationChapter 11 of title 10, United States Code, as amended by subsection (a), is further amended by inserting after the heading of subchapter II a new section 256 consisting of— 
(A)a heading as follows:  256.Authority for non-reciprocal exchanges of defense personnel between the United States and foreign countries; and  (B)a text consisting of the text of section 1207 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 168 note).  
(2)Repeal of reporting requirementSection 256 of title 10, United States Code, as added by paragraph (1), is amended— (A)by striking subsection (e); and  
(B)by redesignating subsection (f) as subsection (e).  (3)Conforming repealSection 1207 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 168 note) is repealed.  
(c)Transfer of section 1051bSection 1051b of title 10, United States Code, is transferred to chapter 11 of such title, as amended by subsection (a), inserted after section 256, as inserted by subsection (b), and redesignated as section 257.  (d)Transfer of section 2010Section 2010 of title 10, United States Code, is transferred to chapter 11 of such title, as amended by subsection (a), inserted after the heading of subchapter III, and redesignated as section 263.  
(e)Transfer of section 127dSection 127d of title 10, United States Code, is transferred to chapter 11 of such title, as amended by subsection (a), inserted after the heading of subchapter IV, and redesignated as section 271.  (f)Transfer of section 2282Section 2282 of title 10, United States Code, is transferred to chapter 11 of such title, as amended by subsection (a), inserted after section 271, as transferred and redesignated by subsection (e), and redesignated as section 272.  
(g)Codification of section 1081 of FY 2012 NDAA 
(1)CodificationChapter 11 of title 10, United States Code, as amended by subsection (a), is amended by inserting after section 272, as transferred and redesignated by subsection (f), a new section 273 consisting of— (A)a heading as follows: 
 
273.Friendly foreign countries; international and regional organizations: defense institution capacity building; and  
(B)a text consisting of the text of subsections (a) through (d) of section 1081 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 168 note).  (2)Extension of authoritySubsection (c)(1) of section 273 of title 10, United States Code, as added by paragraph (1), is amended by striking at the close of December 31, 2017 and inserting on December 31, 2019.  
(3)Conforming repealSection 1081 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 168 note) is repealed.  (h)Transfer of section 184 and codification of related provisions (1)TransferSection 184 of title 10, United States Code, is transferred to chapter 11 of title 10, United States Code, as amended by subsection (a), inserted after the heading of subchapter V, and redesignated as section 281.  
(2)Codification of reimbursement-related provisionsSubsection (f)(3) of section 281 of title 10, United States Code, as transferred and redesignated by paragraph (1), is amended— (A)by inserting (A) after (3); and  
(B)by adding at the end the following new subparagraph:  (B) (i)In fiscal years 2017 through 2019, the Secretary of Defense may, with the concurrence of the Secretary of State, waive reimbursement otherwise required under this subsection of the costs of activities of Regional Centers under this section for personnel of nongovernmental and international organizations who participate in activities of the Regional Centers that enhance cooperation of nongovernmental organizations and international organizations with United States forces if the Secretary of Defense determines that attendance of such personnel without reimbursement is in the national security interests of the United States.  
(ii)The amount of reimbursement that may be waived under clause (i) in any fiscal year may not exceed $1,000,000..  (3)Codification of provisions relating to specific centersSection 281 of title 10, United States Code, as transferred and redesignated by paragraph (1), is amended by adding at the end the following new subsections: 
 
(h)Authorities specific to marshall center 
(1)The Secretary of Defense may authorize participation by a European or Eurasian country in programs of the George C. Marshall European Center for Security Studies (in this subsection referred to as the Marshall Center) if the Secretary determines, after consultation with the Secretary of State, that such participation is in the national interest of the United States.  (2) (A)In the case of any person invited to serve without compensation on the Marshall Center Board of Visitors, the Secretary of Defense may waive any requirement for financial disclosure that would otherwise apply to that person solely by reason of service on such Board.  
(B)A member of the Marshall Center Board of Visitors may not be required to register as an agent of a foreign government solely by reason of service as a member of the Board.  (C)Notwithstanding section 219 of title 18, a non-United States citizen may serve on the Marshall Center Board of Visitors even though registered as a foreign agent.  
(3) 
(A)The Secretary of Defense may waive reimbursement of the costs of conferences, seminars, courses of instruction, or similar educational activities of the Marshall Center for military officers and civilian officials from states located in Europe or the territory of the former Soviet Union if the Secretary determines that attendance by such personnel without reimbursement is in the national security interest of the United States.  (B)Costs for which reimbursement is waived pursuant to subparagraph (A) shall be paid from appropriations available for the Center.  
(i)Authorities specific to inouye center 
(1)The Secretary of Defense may waive reimbursement of the cost of conferences, seminars, courses of instruction, or similar educational activities of the Daniel K. Inouye Asia-Pacific Center for Security Studies for military officers and civilian officials of foreign countries if the Secretary determines that attendance by such personnel, without reimbursement, is in the national security interest of the United States.  (2)Costs for which reimbursement is waived pursuant to paragraph (1) shall be paid from appropriations available for the Center..  
(4)Conforming repealsThe following provisions of law are repealed: (A)Section 941(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 184 note).  
(B)Section 1065 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 113 note).  (C)Section 1306 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 113 note).  
(D)Section 8073 of the Department of Defense Appropriations Act, 2003 (Public Law 107–248; 10 U.S.C. prec. 2161 note).  (i)Transfer of section 2166 (1)TransferSection 2166 of title 10, United States Code, is transferred to chapter 11 of such title, as amended by subsection (a), inserted after section 281, as transferred, redesignated, and amended by subsection (h), and redesignated as section 282.  
(2)Stylistic amendmentsSection 282 of title 10, United States Code, as transferred and redesignated by paragraph (1), is amended by striking nations each place it appears in subsections (b) and (c) and inserting countries.  (3)Cross-referenceSection 2612(a) of title 10, United States Code, is amended by striking section 2166(f)(4) and inserting section 282(f)(4).  
(j)Transfer of section 2350mSection 2350m of title 10, United States Code, is transferred to chapter 11 of such title, as amended by subsection (a), inserted after section 282, as transferred and redesignated by subsection (i), and redesignated as section 283.  (k)Transfer of section 2249d (1)TransferSection 2249d of title 10, United States Code, is transferred to chapter 11 of such title, as amended by subsection (a), inserted after section 283, as transferred and redesignated by subsection (j), and redesignated as section 284.  
(2)Stylistic amendmentsSection 284 of title 10, United States Code, as transferred and redesignated by paragraph (1), is amended— (A)by striking nations in subsections (a) and (d) and inserting countries; and  
(B)by striking subsection (g).  (l)Consolidation of chapter 905 and sections 9381, 9382, and 9383 (1)ConsolidationChapter 11 of title 10, United States Code, as amended by subsection (a), is further amended by inserting after section 284, as transferred and redesignated by subsection (k), the following new section: 
 
285.Aviation leadership program 
(a)Establishment of programUnder regulations prescribed by the Secretary of Defense, the Secretary of the Air Force may establish and maintain an Aviation Leadership Program to provide undergraduate pilot training and necessary related training to personnel of the air forces of friendly, developing foreign countries. Training under this section shall include language training and programs to promote better awareness and understanding of the democratic institutions and social framework of the United States.  (b)Supplies and clothing (1)The Secretary of the Air Force may, under such conditions as the Secretary may prescribe, provide to a person receiving training under this section— 
(A)transportation incident to the training;  (B)supplies and equipment to be used during the training;  
(C)flight clothing and other special clothing required for the training; and  (D)billeting, food, and health services.  
(2)The Secretary of the Air Force may authorize such expenditures from the appropriations of the Air Force as the Secretary considers necessary for the efficient and effective maintenance of the Program in accordance with this section.  (c)AllowancesThe Secretary of the Air Force may pay to a person receiving training under this section a living allowance at a rate to be prescribed by the Secretary, taking into account the amount of living allowances authorized for a member of the armed forces under similar circumstances..  
(2)Conforming repealChapter 905 of title 10, United States Code, is repealed.  (m)Transfer of section 9415Section 9415 of title 10, United States Code, is transferred to chapter 11 of such title, as amended by subsection (a), inserted after section 285, as added by subsection (l), and redesignated as section 286.  
(n)Codification of section 1268 of FY 2015 NDAA 
(1)CodificationChapter 11 of title 10, United States Code, as amended by subsection (a), is further amended by inserting after section 286, as transferred and redesignated by subsection (m), a new section 287 consisting of— (A)a heading as follows: 
 
287.Inter-European Air Forces Academy; and  
(B)a text consisting of the text of section 1268 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 9411 note).  (2)Repeal of reporting requirementSection 287 of title 10, United States Code, as added by paragraph (1), is amended— 
(A)by striking subsection (g); and  (B)by redesignating subsection (h) as subsection (g).  
(3)Conforming repealSection 1268 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 9411 note) is repealed.  (o)Transfer of sections 2249a and 2249e (1)TransferSections 2249a and 2249e of title 10, United States Code, are transferred to chapter 11 of such title, as amended by subsection (a), inserted after the heading of subchapter VI, and redesignated as sections 293 and 294, respectively.  
(2)Conforming amendmentSection 294 of title 10, United States Code, as transferred and redesignated by paragraph (1), is amended by striking subsection (f).  (3)Cross-referenceSection 1204(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3533; 10 U.S.C. 2249e note) is amended— 
(A)in paragraph (1)— (i)in subparagraph (A), by striking section 2249e of title 10, United States Code (as added by subsection (a)) and inserting section 294 of title 10, United States Code; and  
(ii)in subparagraphs (D) and (E), by striking section 2249e of title 10, United States Code (as so added) and inserting section 294 of such title; and  (B)in paragraph (3), by striking subsection (f) of section 2249e of title 10, United States Code (as so added) and inserting section 251(1) of such title.  
(p)Clerical amendmentsTitle 10, United States Code, is amended as follows: (1)The tables of chapters at the beginning of subtitle A, and at the beginning of part I of subtitle A, are amended by striking the item relating to chapter 11 and inserting the following new item: 
 
 
11.Security cooperation251.  
(2)The table of sections at the beginning of chapter 3 is amended by striking the item relating to section 127d.  (3)The table of sections at the beginning of chapter 7 is amended by striking the item relating to section 184.  
(4)The table of sections at the beginning of chapter 53 is amended by striking the item relating to section 1051b.  (5)The table of sections at the beginning of chapter 101 is amended by striking the item relating to section 2010.  
(6)The table of sections at the beginning of chapter 108 is amended by striking the item relating to section 2166.  (7)The table of sections at the beginning of subchapter I of chapter 134 is amended by striking the items relating to sections 2249a, 2249d, and 2249e.  
(8)The table of sections at the beginning of chapter 136 is amended by striking the item relating to section 2282.  (9)The table of sections at the beginning of subchapter II of chapter 138 is amended by striking the item relating to section 2350m.  
(10)The tables of chapters at the beginning of subtitle D, and at the beginning of part III of subtitle D, are amended by striking the item relating to chapter 905.  (11)The table of sections at the beginning of chapter 907 is amended by striking the item relating to section 9415.  
1262.Enhancing defense and security cooperation with India 
(a)Required actions 
(1)In generalThe Secretary of Defense and Secretary of State shall jointly take such actions as may be necessary to— (A)recognize India’s status as a major defense partner of the United States;  
(B)designate an individual within the Executive branch who has experience in defense acquisition and technology— (i)to reinforce and ensure, through interagency policy coordination, the success of the Framework for the United States-India Defense Relationship; and  
(ii)to help resolve remaining issues impeding United States-India defense trade, security cooperation, and co-production and co-development opportunities;  (C)approve and facilitate the transfer of advanced technology, consistent with United States conventional arms transfer policy, to support combined military planning with the Indian military for missions such as humanitarian assistance and disaster relief, counter piracy, and maritime domain awareness missions;  
(D)strengthen the effectiveness of the DTTI and the durability of the Department of Defense’s India Rapid Reaction Cell;  (E)collaborate with the Government of India to develop mutually agreeable mechanisms to verify the security of defense articles and related technology, such as appropriate cyber security and end use monitoring arrangements, consistent with United States export control laws and policy;  
(F)promote policies that will encourage the efficient review and authorization of defense sales and exports to India;  (G)encourage greater government-to-government and commercial military transactions between the United States and India;  
(H)support the development and alignment of India’s export control and procurement regimes with those of the United States and multilateral control regimes; and  (I)continue to enhance defense and security cooperation with India in order to advance United States interests in the South Asia and greater Indo-Pacific regions.  
(2)ReportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense and Secretary of State shall jointly submit to the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on how the United States is supporting its defense relationship with India in relation to the actions described in paragraph (1).  (b)Military planningThe Secretary of Defense is encouraged to coordinate with the Ministry of Defense for the Government of India to develop combined military plans for missions such as humanitarian assistance and disaster relief, maritime domain awareness, and other missions in the national security interests of both countries.  
(c)Assessment required 
(1)In generalThe Secretary of Defense and Secretary of State shall jointly, on an annual basis, conduct an assessment of the extent to which India possesses strategic operational capabilities to support military operations of mutual interest between the United States and India.  (2)Use of assessmentThe President shall ensure that the assessment described in paragraph (1) is used, consistent with United States conventional arms transfer policy, to inform the review by the United States of sales of defense articles and services to the Government of India.  
(3)FormThe assessment described in paragraph (1) shall, to the maximum extent practicable, be in classified form.  XIIICooperative Threat Reduction 1301.Specification of Cooperative Threat Reduction funds (a)Fiscal year 2017 cooperative threat reduction funds definedIn this title, the term fiscal year 2017 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711).  
(b)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2017, 2018, and 2019.  1302.Funding allocations (a)In generalOf the $325,604,000 authorized to be appropriated to the Department of Defense for fiscal year 2017 in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination, $11,791,000.  (2)For chemical weapons destruction, $2,942,000.  
(3)For global nuclear security, $16,899,000.  (4)For cooperative biological engagement, $213,984,000.  
(5)For proliferation prevention, $50,709,000, of which— (A)$4,000,000 may be obligated for purposes relating to nuclear nonproliferation assisted or caused by additive manufacture technology (commonly referred to as 3D printing);  
(B)$4,000,000 may be obligated for monitoring the proliferation pathways under the Joint Comprehensive Plan of Action;  (C)$4, 000,000 may be obligated for enhancing law enforcement cooperation and intelligence sharing; and  
(D)$4,000,000 may be obligated for the Proliferation Security Initiative under subtitle B of title XVIII of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 2911 et seq.).  (6)For threat reduction engagement, $2,000,000.  
(7)For activities designated as Other Assessments/Administrative Costs, $27,279,000.  (b)Modifications to certain requirementsThe Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3701 et seq.) is amended as follows: 
(1)Section 1321(g)(1) (50 U.S.C. 3711(g)(1)) is amended by striking 15 days and inserting 45 days.  (2)Section 1322(b) (50 U.S.C. 3712(b)) is amended— 
(A)by striking At the time at which and inserting Not later than 15 days before the date on which;  (B)in paragraph (1), by striking ; and and inserting a semicolon;  
(C)in paragraph (2), by striking the period and inserting ; and; and  (D)by adding at the end the following new paragraph: 
 
(3)a discussion of— (A)whether authorities other than the authority under this section are available to the Secretaries to perform such project or activity to meet the threats or goals identified under subsection (a)(1); and  
(B)if such other authorities exist, why the Secretaries were not able to use such authorities for such project or activity..  (3)Section 1323(b)(3) (50 U.S.C. 3713(b)(3)) is amended by striking at the time at which and inserting not later than seven days before the date on which.  
(4)Section 1324 (50 U.S.C. 3714) is amended— (A)in subsection (a)(1)(C), by striking 15 days and inserting 45 days; and  
(B)in subsection (b)(3), by striking 15 days and inserting 45 days.  (c)Joint comprehensive plan of action definedIn this section, the term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, signed at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action, and transmitted by the President to Congress on July 19, 2015, pursuant to section 135(a) of the Atomic Energy Act of 1954, as amended by the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201).  
1303.Limitation on availability of funds for Cooperative Threat Reduction in People’s Republic of ChinaThe Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3701 et seq.) is amended by inserting after section 1334 the following new section:  1335.Limitation on availability of funds for Cooperative Threat Reduction activities in People’s Republic of China (a)Quarterly installmentsIn carrying out activities under the Program in the People’s Republic of China, the Secretary of Defense shall ensure that Cooperative Threat Reduction funds for such activities are obligated or expended in quarterly installments.  
(b)Quarterly certifications 
(1)LimitationThe Secretary of Defense may not obligate or expend any Cooperative Threat Reduction funds for activities in the People’s Republic of China during a quarter unless the Secretary submits to the congressional defense committees and the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate the certification under paragraph (2) with respect to such quarter.  (2)SubmissionOn a quarterly basis, the Secretary shall submit to the committees specified in paragraph (1) a certification, made in concurrence with the Secretary of State, of the following: 
(A)China has taken material steps to— (i)disrupt the proliferation activities of Li Fangwei (also known as Karl Lee, or any other alias known by the United States); and  
(ii)arrest Li Fangwei pursuant the indictment charged in the United States District Court for the Southern District of New York on April 29, 2014.  (B)China has not proliferated to any non-nuclear weapons state, or any nuclear weapons state in violation of the Treaty on the Non-Proliferation of Nuclear Weapons, any item that contributes to a ballistic missile or nuclear weapons delivery system.  
(3)CoverageThe first notification made under paragraph (2) shall cover the preceding 12-month period before the date of such notification. Each subsequent notification shall cover the quarter preceding the date of such notification..  XIVOther Authorizations AMilitary Programs 1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501.  
1402.National Defense Sealift FundFunds are hereby authorized to be appropriated for fiscal year 2017 for the National Defense Sealift Fund, as specified in the funding table in section 4501.  1403.Chemical Agents and Munitions Destruction, Defense (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501.  
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— (1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and  
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.  1404.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501.  
1405.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501.  1406.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2017 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries.  
1407.National Sea-Based Deterrence FundFunds are hereby authorized to be appropriated for fiscal year 2017 for the National Sea-Based Deterrence Fund as specified in the funding table in section 4501.  BNational Defense Stockpile 1411.Authority to dispose of certain materials from and to acquire additional materials for the National Defense Stockpile (a)Disposal authorityPursuant to section 5(b) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98d(b)), the National Defense Stockpile Manager may dispose of the following materials contained in the National Defense Stockpile in the following quantities: 
(1)27 short tons of beryllium.  (2)111,149 short tons of chromium, ferroalloy.  
(3)2,973 short tons of chromium metal.  (4)8,380 troy ounces of platinum.  
(5)275,741 pounds of contained tungsten metal powder.  (6)12,433,796 pounds of contained tungsten ores and concentrates.  
(b)Acquisition authority 
(1)AuthorityUsing funds available in the National Defense Stockpile Transaction Fund, the National Defense Stockpile Manager may acquire the following materials determined to be strategic and critical materials required to meet the defense, industrial, and essential civilian needs of the United States: (A)High modulus and high strength carbon fibers.  
(B)Tantalum.  (C)Germanium.  
(D)Tungsten rhenium metal.  (E)Boron carbide powder.  
(F)Europium.  (G)Silicon carbide fiber.  
(2)Amount of authorityThe National Defense Stockpile Manager may use up to $55,000,0000 in the National Defense Stockpile Transaction Fund for acquisition of the materials specified paragraph (1).  (3)Fiscal year limitationThe authority under paragraph (1) is available for purchases during fiscal year 2017 through fiscal year 2021.  
1412.Revisions to the Strategic and Critical Materials Stock Piling Act 
(a)Materials constituting the national defense stockpileSection 4 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98c) is amended— (1)in subsection (b), by striking required for and inserting suitable for transfer to or disposal through; and  
(2)in subsection (c)— (A)by striking (1) and all that follows through (2); and  
(B)by striking this subsection and inserting subsection (b).  (b)Qualification of domestic sourcesSection 15(a) of such Act (50 U.S.C. 98h–6(a)) is amended— 
(1)by striking and at the end of paragraph (1);  (2)by striking the period at the end of paragraph (2) and inserting a semicolon; and  
(3)by adding at the end the following new paragraphs:  (3)by qualifying existing domestic facilities and domestically produced strategic and critical materials to meet the requirements of defense and essential civilian industries in times of national emergencies when existing domestic sources of supply are either insufficient or vulnerable to single points of failure; and  
(4)by contracting with domestic facilities to recycle strategic and critical materials, thereby increasing domestic supplies when those materials would otherwise be insufficient to support defense and essential civilian industries in times of national emergencies..  COther Matters 1421.Authority for transfer of funds to Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois (a)Authority for transfer of fundsOf the funds authorized to be appropriated for section 506 and available for the Defense Health Program for operation and maintenance, $122,375,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.  
(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).  1422.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2017 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home.  
XVAuthorization of Additional Appropriations for Overseas Contingency Operations 
AAuthorization of Appropriations 
1501.Purpose and treatment of certain authorizations of appropriations 
(a)PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2017 to provide additional funds— (1)for overseas contingency operations being carried out by the Armed Forces; and  
(2)pursuant to sections 1502, 1503, 1504, 1505, and 1507 for expenses, not otherwise provided for, for procurement, research, development, test, and evaluation, operation and maintenance, military personnel, and defense-wide drug interdiction and counter-drug activities, as specified in the funding tables in sections 4103, 4203, 4303, 4403, and 4503.  (b)Support of base budget requirements; treatmentFunds identified in subsection (a)(2) are being authorized to be appropriated in support of base budget requirements as requested by the President for fiscal year 2017 pursuant to section 1105(a) of title 31, United States Code. The Director of the Office of Management and Budget shall apportion the funds identified in such subsection to the Department of Defense without restriction, limitation, or constraint on the execution of such funds in support of base requirements, including any restriction, limitation, or constraint imposed by, or described in, the document entitled Criteria for War/Overseas Contingency Operations Funding Requests transmitted by the Director to the Department of Defense on September 9, 2010, or any successor or related guidance.  
1502.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2017 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in— (1)the funding table in section 4102; or  
(2)the funding table in section 4103.  1503.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Department of Defense for research, development, test, and evaluation, as specified in— 
(1)the funding table in section 4202; or  (2)the funding table in section 4203.  
1504.Operation and maintenance 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in— (1)the funding table in section 4302, or  
(2)the funding table in section 4303.  (b)Period of availabilityAmounts specified in the funding table in section 4302 shall remain available for obligation only until April 30, 2017, at a rate for operations as provided in the Department of Defense Appropriations Act, 2016 (division C of Public Law 114–113).  
(c)Condition on use of funds for Syria Train and Equip programsAmounts authorized to be appropriated by this section for the Syria Train and Equip programs, as specified in the funding table in section 4302, may not be provided to any recipient that the Secretary of Defense has reported, pursuant to a quarterly progress report submitted pursuant to section 1209 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541), as having misused provided training and equipment.  1505.Military personnel (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in— 
(1)the funding table in section 4402; or  (2)the funding table in section 4403.  
(b)Period of availabilityAmounts specified in the funding table in section 4402 shall remain available for obligation only until April 30, 2017, at a rate for operations as provided in the Department of Defense Appropriations Act, 2016 (division C of Public Law 114–113).  1506.Working capital funds (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502.  
(b)Period of availabilityAmounts specified in the funding table in section 4502 for providing capital for working capital and revolving funds shall remain available for obligation only until April 30, 2017, at a rate for operations as provided in the Department of Defense Appropriations Act, 2016 (division C of Public Law 114–113).  1507.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in— 
(1)the funding table in section 4502; or  (2)the funding table in section 4503.  
1508.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502.  1509.Defense Health program (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502.  
(b)Period of availabilityAmounts specified in the funding table in section 4502 for the Defense Health Program shall remain available for obligation only until April 30, 2017, at a rate for operations as provided in the Department of Defense Appropriations Act, 2016 (division C of Public Law 114–113).  1510.Counterterrorism Partnerships Fund (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for the Counterterrorism Partnerships Fund, as specified in the funding table in section 4502.  
(b)Duration of availabilityAmounts appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available for obligation through September 30, 2018.  BFinancial Matters 1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act.  
1522.Special transfer authority 
(a)Authority to transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2017 between any such authorizations for that fiscal year (or any subdivisions thereof).  (2)Effect of transferAmounts of authorizations transferred under this subsection shall be merged with and be available for the same purposes as the authorization to which transferred.  
(3)LimitationsThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $4,500,000,000.  (4)ExceptionIn the case of the authorizations of appropriations contained in sections 1502, 1503, 1504, 1505, and 1507 that are provided for the purpose specified in section 1501(a)(2), the transfer authority provided under section 1001, rather than the transfer authority provided by this subsection, shall apply to any transfer of amounts of such authorizations.  
(b)Terms and ConditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001.  (c)Additional AuthorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001.  
1523.Codification of Office of Management and Budget criteriaThe Secretary of Defense shall implement the following criteria in requests for overseas contingency operations: (1)Geographic Area Covered – For theater of operations for non-classified war overseas contingency operations funding, the geographic areas in which combat or direct combat support operations occur are: Iraq, Afghanistan, Pakistan, Kazakhstan, Tajikistan, Kyrhyzstan, the Horn of Africa, Persian Gulf and Gulf nations, Arabian Sea, the Indian Ocean, the Philippines, and other countries on a case-by-case basis.  
(2)Permitted Inclusions in the Overseas Contingency Operation Budget (A)Major Equipment 
(i)Replacement of loses that have occurred but only for items not already programmed for replacement in the Future Years Defense Plan (FYDP), but not including accelerations, which must be made in the base budget.  (ii)Replacement or repair to original capability (to upgraded capability if that is currently available) of equipment returning from theater. The replacement may be a similar end item if the original item is no longer in production. Incremental cost of non-war related upgrades, if made, should be included in the base.  
(iii)Purchase of specialized, theater-specific equipment.  (iv)Funding for major equipment must be obligated within 12 months.  
(B)Ground Equipment Replacement (i)For combat losses and returning equipment that is not economical to repair, the replacement of equipment may be given to coalition partners, if consistent with approved policy.  
(ii)In-theater stocks above customary equipping levels on a case-by-case basis.  (C)Equipment Modifications 
(i)Operationally-required modifications to equipment used in theater or in direct support of combat operations and that is not already programmed in FYDP.  (ii)Funding for equipment modifications must be able be obligated in 12 months.  
(D)Munitions (i)Replenishment of munitions expended in combat operations in theater.  
(ii)Training ammunition for theater-unique training events.  (iii)While forecasted expenditures are not permitted, a case-by-case assessment for munitions where existing stocks are insufficient to sustain theater combat operations.  
(E)Aircraft Replacement (i)Combat losses by accident that occur in the theater of operations.  
(ii)Combat losses by enemy action that occur in the theater of operations.  (F)Military Construction 
(i)Facilities and infrastructure in the theater of operations in direct support of combat operations. The level of construction should be the minimum to meet operational requirements.  (ii)At non-enduring locations, facilities and infrastructure for temporary use.  
(iii)At enduring locations, facilities and infrastructure for temporary use.  (iv)At enduring locations, construction requirements must be tied to surge operations or major changes in operational requirements and will be considered on a case-by-case basis.  
(G)Research and development projects for combat operations in these specific theaters that can be delivered in 12 months.  (H)Operations 
(i)Direct War costs: (I)Transport of personnel, equipment, and supplies to, from and within the theater of operations.  
(II)Deployment-specific training and preparation for unites and personnel (military and civilian) to assume their directed missions as defined in the orders for deployment into the theater of operations.  (ii)Within the theater, the incremental costs above the funding programmed in the base budget to: 
(I)Support commanders in the conduct of their directed missions (to include Emergency Response Programs).  (II)Build and maintain temporary facilities.  
(III)Provide food, fuel, supplies, contracted services and other support.  (IV)Cover the operational costs of coalition partners supporting US military missions, as mutually agreed.  
(iii)Indirect war costs incurred outside the theater of operations will be evaluated on a case-by-case basis. (I)Health  
(i)Short-term care directly related to combat.  (ii)Infrastructure that is only to be used during the current conflict.  
(J)Personnel (i)Incremental special pays and allowances for Service members and civilians deployed to a combat zone.  
(ii)Incremental pay, special pays and allowances for Reserve Component personnel mobilized to support war missions.  (K)Special Operations Command 
(i)Operations that meet the criteria in this guidance.  (ii)Equipment that meets the criteria in this guidance. 
(L)Prepositioned Supplies and equipment for resetting in-theater stocks of supplies and equipment to pre-war levels.  (M)Security force funding to train, equip, and sustain Iraqi and Afghan military and police forces.  
(N)Fuel (i)War fuel costs and funding to ensure that logistical support to combat operations is not degraded due to cash losses in the Department of Defense’s baseline fuel program.  
(ii)Enough of any base fuel shortfall attributable to fuel price increases to maintain sufficient on-hand cash for the Defense Working Capital Funds to cover seven days disbursements.  (3)Excluded items from Overseas Contingency Funding that must be funded from the base budget 
(A)Training vehicles, aircraft, ammunition, and simulators, but not training base stocks of specialized, theater-specific equipment that is required to support combat operations in the theater of operations, and support to deployment-specific training described above.  (B)Acceleration of equipment service life extension programs already in the Future Years Defense Plan.  
(C)Base Realignment and Closure projects.  (D)Family support initiatives 
(i)Construction of childcare facilities.  (ii)Funding for private-public partisanships to expand military families’ access to childcare.  
(iii)Support for service members’ spouses professional development.  (E)Programs to maintain industrial base capacity including war-stoppers.  
(F)Personnel (i)Recruiting and retention bonuses to maintain end-strength.  
(ii)Basic Pay and the Basic allowances for Housing and Subsistence for permanently authorized end strength.  (iii)Individual augmentees on a case-by-case basis.  
(G)Support for the personnel, operations, or the construction or maintenance of facilities, at U.S. Offices of Security Cooperation in theater.  (H)Costs for reconfiguring prepositioned supplies and equipment or for maintaining them.  
(4)Special Situations – Items proposed for increases in reprogrammings or as payback for prior reprogrammings must meet the criteria above.  CLimitations, Reports, and Other Matters 1531.Afghanistan Security Forces Fund (a)In generalFunds available to the Department of Defense for the Afghanistan Security Forces Fund during the period beginning on the date of the enactment of this Act and ending on December 31, 2017, shall be subject to the conditions contained in subsections (b) through (f) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424).  
(b)Allocation of funds 
(1)In generalOf the funds available to the Department of Defense for the Afghan Security Forces Fund for fiscal year 2017, it is the goal that $25,000,000 shall be used for— (A)the recruitment, integration, retention, training, and treatment of women in the Afghan National Security Forces; and  
(B)the recruitment, training, and contracting of female security personnel for future elections.  (2)Types of programs and activitiesSuch programs and activities may include— 
(A)efforts to recruit women into the Afghan National Security Forces, including the special operations forces;  (B)programs and activities of the Afghan Ministry of Defense Directorate of Human Rights and Gender Integration and the Afghan Ministry of Interior Office of Human Rights, Gender and Child Rights;  
(C)development and dissemination of gender and human rights educational and training materials and programs within the Afghan Ministry of Defense and the Afghan Ministry of Interior;  (D)efforts to address harassment and violence against women within the Afghan National Security Forces;  
(E)improvements to infrastructure that address the requirements of women serving in the Afghan National Security Forces, including appropriate equipment for female security and police forces, and transportation for policewomen to their station;  (F)support for Afghanistan National Police Family Response Units; and  
(G)security provisions for high-profile female police and army officers.  (c)Reporting requirement (1)Semi-annual reportsNot later than January 31 and July 31 of each year through January 31, 2021, the Secretary of Defense shall submit to the congressional defense committees a report summarizing the details of any obligation or transfer of funds from the Afghanistan Security Forces Fund during the preceding six-calendar month period.  
(2)Conforming repeals 
(A)Section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424), is further amended by striking subsection (g).  (B)Section 1517 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2442) is amended by striking subsection (f).  
1532.Joint Improvised Explosive Device Defeat Fund 
(a)Use and transfer of fundsSubsection 1532(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1091) is amended by striking fiscal year 2016 and inserting fiscal years 2016 and 2017.  (b)Extension of interdiction of improvised explosive device precursor chemicals authoritySection 1532(c) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2057) is amended— 
(1)in paragraph (1)— (A)by striking for fiscal year 2013 and for fiscal year 2016, and inserting for fiscal years 2013, 2016, and 2017;  
(B)by inserting with the concurrence of the Secretary of State after may be available to the Secretary of Defense;  (C)by striking of the Government of Pakistan and inserting of foreign governments; and  
(D)by striking from Pakistan to locations in Afghanistan;  (2)in paragraph (2), by striking of the Government of Pakistan and inserting of foreign governments;  
(3)in paragraph (3)— (A)in the matter preceding subparagraph (A), by striking the congressional defense committees and inserting Congress; and  
(B)in subparagraph (B)— (i)by striking the Government of Pakistan and inserting foreign governments; and  
(ii)by striking from Pakistan to locations in Afghanistan; and  (4)in paragraph (4), as most recently amended by section 1532(b)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1091), by striking December 31, 2016 and inserting December 31, 2017.  
1533.Extension of authority to use Joint Improvised Explosive Device Defeat Fund for training of foreign security forces to defeat improvised explosive devicesSection 1533(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1093) is amended by striking September 30, 2018 and inserting September 30, 2020.  XVIStrategic Programs, Cyber, and Intelligence Matters ASpace Activities 1601.Rocket propulsion system to replace RD–180 (a)Use of fundsSection 1604 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3623; 10 U.S.C. 2273 note), as amended by section 1606 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1099), is further amended by striking subsection (d) and inserting the following new subsections: 
 
(d)Use of funds under development program 
(1)Development of rocket propulsion systemThe funds described in paragraph (2)— (A)may be obligated or expended for— 
(i)the development of the rocket propulsion system to replace non-allied space launch engines pursuant to subsection (a); and  (ii)the necessary interfaces to, or integration of, the rocket propulsion system with an existing or new launch vehicle; and  
(B)may not be obligated or expended to develop or procure a launch vehicle, an upper stage, a strap-on motor, or related infrastructure.  (2)Funds describedThe funds described in this paragraph are the following: 
(A)Funds authorized to be appropriated by the National Defense Authorization Act for Fiscal Year 2017 or otherwise made available for fiscal year 2017 for the Department of Defense for the development of the rocket propulsion system under subsection (a).  (B)Funds authorized to be appropriated by this Act or the National Defense Authorization Act for Fiscal Year 2016 or otherwise made available for fiscal years 2015 or 2016 for the Department of Defense for the development of the rocket propulsion system under subsection (a) that are unobligated as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017.  
(3)Other purposesThe Secretary may obligate or expend not more than a total of 31 percent of the funds that are authorized to be appropriated or otherwise made available for fiscal year 2017 for the rocket propulsion system and launch system investment for activities not authorized by paragraph (1)(A), including for developing a launch vehicle, an upper stage, a strap-on motor, or related infrastructure. The Secretary may exceed such limit in fiscal year 2017 for such purposes if— (A)the Secretary certifies to the appropriate congressional committees that, as of the date of the certification— 
(i)the development of the rocket propulsion system is being carried out pursuant to paragraph (1)(A) in a manner that ensures that the rocket propulsion system will meet each requirement under subsection (a)(2); and  (ii)such obligation or expenditure will not negatively affect the development of the rocket propulsion system, including with respect to meeting such requirements; and  
(B)the reprogramming or transfer is carried out in accordance with established procedures for reprogramming or transfers, including with respect to presenting a request for a reprogramming of funds.  (e)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the congressional defense committees; and  
(B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.  (2)The term rocket propulsion system means, with respect to the development authorized by subsection (a), a main booster, first-stage rocket engine or motor. The term does not include a launch vehicle, an upper stage, a strap-on motor, or related infrastructure..  
(b)Rights to intellectual propertySubsection (a) of such section 1604 is amended by adding at the end the following new paragraph:  (3)Plan to protect Government investment and assured access to space (A)In developing the rocket propulsion system under paragraph (1), and in any development conducted pursuant to subsection (d)(3), the Secretary shall develop a plan to protect the investment of the United States and the assured access to space, including, consistent with section 2320 of title 10, United States Code, and in accordance with other applicable provisions of law, acquiring the rights, as appropriate, for the purpose of developing alternative sources of supply and manufacture in the event such alternative sources are necessary and in the best interest of the United States, such as in the event that a company goes out of business or the system is otherwise unavailable after the Federal Government has invested significant resources to use and rely on such system for launch services.  
(B)Not later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017, the Secretary shall submit to the appropriate congressional committees the plan developed under subparagraph (A)..  1602.Exception to the prohibition on contracting with Russian suppliers of rocket engines for the evolved expendable launch vehicle programSection 1608 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3626; 10 U.S.C. 2271 note), as amended by section 1607 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1100), is further amended by striking subsection (c) and inserting the following new subsection: 
 
(c)ExceptionThe prohibition in subsection (a) shall not apply to any of the following: (1)The placement of orders or the exercise of options under the contract numbered FA8811–13–C–0003 and awarded on December 18, 2013.  
(2)Contracts that are awarded for the procurement of property or services for space launch activities that include the use of a total of eighteen rocket engines designed or manufactured in the Russian Federation, in addition to Russian-designed or -manufactured engines to which paragraph (1) applies..  1603.Analysis of alternatives for wide-band communicationsSection 1611 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1103) is amended by striking subsection (b) and inserting the following new subsections: 
 
(b)Scope 
(1)Study guidanceIn conducting the analysis of alternatives under subsection (a), the Secretary shall develop study guidance that requires such analysis to include the full range of military and commercial satellite communications capabilities, acquisition processes, and service delivery models.  (2)Other considerationsThe Secretary shall ensure that— 
(A)any cost assessments of military or commercial satellite communications systems included in the analysis of alternatives conducted under subsection (a) include detailed full life-cycle costs, as applicable, including with respect to— (i)military personnel, military construction, military infrastructure operation, maintenance costs, and ground and user terminal impacts; and  
(ii)any other costs regarding military or commercial satellite communications systems the Secretary determines appropriate; and  (B)such analysis identifies any considerations relating to the use of military versus commercial systems.  
(c)Comptroller General review 
(1)SubmissionUpon completion of the analysis of alternatives conducted under subsection (a), the Secretary shall submit such analysis to the Comptroller General of the United States.  (2)ReviewNot later than 120 days after the date on which the Comptroller General receives the analysis of alternatives under paragraph (1), the Comptroller General shall submit to the congressional defense committees a review of the analysis.  
(3)Matters includedThe review under paragraph (2) of the analysis of alternatives conducted under subsection (a) shall include the following: (A)Whether, and to what extent, the Secretary— 
(i)conducted such analysis using best practices;  (ii)fully addressed the concerns of the acquisition, operational, and user communities; and  
(iii)complied with subsection (b).  (B)A description of how the Secretary identified the requirements and assessed and addressed the cost, schedule, and risks posed for each alternative included in such analysis.  
(d)BriefingsNot later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017, and semiannually thereafter until the date on which the analysis of alternatives conducted under subsection (a) is completed, the Secretary shall provide the Committees on Armed Services of the House of Representatives and the Senate (and any other congressional defense committee upon request) a briefing on such analysis..  1604.Modification to pilot program for acquisition of commercial satellite communication servicesSection 1605 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2208 note), as amended by section 1612 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1103), is further amended by adding at the end the following new subsection: 
 
(e)Implementation of goalsIn developing and carrying out the pilot program under subsection (a)(1), by not later than September 30, 2017, the Secretary shall take actions to begin the implementation of each goal specified in subsection (b)..  1605.Space-based environmental monitoring (a)Roles of DOD and NOAA (1)MechanismsThe Secretary of Defense and the Director of the National Oceanic and Atmospheric Administration shall jointly establish mechanisms to collaborate and coordinate in defining the roles and responsibilities of the Department of Defense and the National Oceanic and Atmospheric Administration to— 
(A)carry out space-based environmental monitoring; and  (B)plan for future non-governmental space-based environmental monitoring capabilities.  
(2)Rule of ConstructionNothing in paragraph (1) may be construed to authorize a joint satellite program of the Department of Defense and the National Oceanic and Atmospheric Administration.  (b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary and the Director shall jointly submit to the appropriate congressional committees a report on the mechanisms established under subsection (a)(1).  
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees;  
(2)the Committee on Science, Space, and Technology of the House of Representatives; and  (3)the Committee on Commerce, Science, and Transportation of the Senate.  
1606.Prohibition on use of certain non-allied positioning, navigation, and timing systems 
(a)ProhibitionDuring the period beginning not later than 60 days after the date of the enactment of this Act and ending on September 30, 2018, the Secretary of Defense shall ensure that the Armed Forces and each element of the Department of Defense do not use a non-allied positioning, navigation, and timing system or service provided by such a system.  (b)WaiverThe Secretary may waive the prohibition in subsection (a) if— 
(1)the Secretary determines that the waiver is— (A)in the national security interest of the United States; and  
(B)necessary to mitigate exigent operational concerns;  (2)the Secretary notifies, in writing, the appropriate congressional committees of such waiver; and  
(3)a period of 30 days has elapsed following the date of such notification.  (c)AssessmentNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the Director of National Intelligence shall jointly submit to the appropriate congressional committees an assessment of the risks to national security and to the operations and plans of the Department of Defense from using a non-allied positioning, navigation, and timing system or service provided by such a system. Such assessment shall— 
(1)address risks regarding— (A)espionage, counterintelligence, and targeting;  
(B)the use of the Global Positioning System by allies and partners of the United States and others; and  (C)harmful interference to the Global Positioning System; and  
(2)include any other matters the Secretary, the Chairman, and the Director determine appropriate.  (d)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the congressional defense committees; and  
(B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.  (2)The term non-allied positioning, navigation, and timing system means any of the following systems: 
(A)The Beidou system.  (B)The Glonass global navigation satellite system.  
1607.Limitation of availability of funds for the Joint Space Operations Center Mission SystemOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for increment 3 of the Joint Space Operations Center Mission System, not more than 25 percent may be obligated or expended until the date on which the Secretary of the Air Force, in coordination with the Commander of the United States Strategic Command, submits to the congressional defense committees a report on such increment, including— (1)an acquisition strategy for such increment;  
(2)the requirements of such increment;  (3)the funding and schedule for such increment;  
(4)the strategy for use of commercially available capabilities, as appropriate, relating to such increment to rapidly address warfighter requirements, including the market research and evaluation of such commercial capabilities; and  (5)the relationship of such increment with the other related activities and investments of the Department of Defense.  
1608.Space-based infrared system and advanced extremely high frequency program 
(a)FindingsCongress finds the following: (1)The recently completed analysis of alternatives for the space-based infrared system program identified the cost and capability trades of various alternatives, however the criteria and assessment for resilience and mission assurance was undefined.  
(2)The analysis of alternatives for the advanced extremely high frequency program is ongoing.  (b)Limitation on development and acquisition of alternatives (1)LimitationExcept as provided by paragraph (4), the Secretary of Defense may not develop or acquire an alternative to the space-based infrared system program of record or develop or acquire an alternative to the advanced extremely high frequency program of record until the date on which the Commander of the United States Strategic Command and the Director of the Space Security and Defense Program, in consultation with the Defense Intelligence Officer for Science and Technology of the Defense Intelligence Agency, jointly submit to the appropriate congressional committees the assessments described in paragraph (2) for the respective program.  
(2)AssessmentThe assessments described in this paragraph are— (A)an assessment of the resilience and mission assurance of each alternative to the space-based infrared system being considered by the Secretary of the Air Force; and  
(B)an assessment of the resilience and mission assurance of each alternative to the advanced extremely high frequency program being considered by the Secretary of the Air Force.  (3)ElementsAn assessment described in paragraph (2) shall include, with respect to each alternative to the space-based infrared system program of record and each alternative to the advanced extremely high frequency program of record being considered by the Secretary of the Air Force, the following: 
(A)The requirements for resilience and mission assurance.  (B)The criteria to measure such resilience and mission assurance.  
(C)How the alternative affects— (i)deterrence and full spectrum warfighting;  
(ii)warfighter requirements and relative costs to include ground station and user terminals;  (iii)the potential order of battle of adversaries; and  
(iv)the required capabilities of the broader space security and defense enterprise.  (4)ExceptionThe limitation in paragraph (1) shall not apply to efforts to examine and develop technology insertion opportunities for the space-based infrared system program of record or the satellite communications programs of record.  
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)With respect to the submission of the assessment described in subparagraph (A) of subsection (b)(2), the— 
(A)the congressional defense committees; and  (B)the Permanent Select Committee on Intelligence of the House of Representatives.  
(2)With respect to the submission of the assessment described in subparagraph (B) of subsection (b)(2), the congressional defense committees.  1609.Plans on transfer of acquisition and funding authority of certain weather missions to National Reconnaissance Office (a)Limitation (1)In generalOf the funds authorized to be appropriated or otherwise made available for fiscal year 2017 for research, development, test, and evaluation, Air Force, for the weather satellite follow-on system, not more than 50 percent may be obligated or expended until the date on which the Secretary of the Air Force submits to the appropriate congressional committees the plan under paragraph (2).  
(2)Air Force planThe Secretary shall develop a plan for the Air Force to transfer, beginning with fiscal year 2018, the acquisition authority and the funding authority for covered space-based environmental monitoring missions from the Air Force to the National Reconnaissance Office, including a description of the amount of funds that would be necessary to be transferred from the Air Force to the National Reconnaissance Office during fiscal years 2018 through 2022 to carry out such plan.  (b)NRO Plan (1)In generalThe Director of the National Reconnaissance Office shall develop a plan for the National Reconnaissance Office to address how to carry out covered space-based environmental monitoring missions. Such plan shall include— 
(A)a description of the related national security requirements for such missions;  (B)a description of the appropriate manner to meet such requirements; and  
(C)the amount of funds that would be necessary to be transferred from the Air Force to the National Reconnaissance Office during fiscal years 2018 through 2022 to carry out such plan.  (2)ActivitiesIn developing the plan under paragraph (1), the Director may conduct pre-acquisition activities, including with respect to requests for information, analyses of alternatives, study contracts, modeling and simulation, and other activities the Director determines necessary to develop such plan.  
(3)SubmissionNot later than the date on which the President submits to Congress the budget for fiscal year 2018 under section 1105(a) of title 31, United States Code, the Director shall submit to the appropriate congressional committees the plan under paragraph (1).  (c)Independent cost estimateThe Director of the Cost Assessment Improvement Group of the Office of the Director of National Intelligence, in coordination with the Director of Cost Assessment and Program Evaluation, shall certify to the appropriate congressional committees that the amounts of funds identified under subsections (a)(2) and (b)(1)(C) as being necessary to transfer are appropriate and include funding for positions and personnel to support program office costs.  
(d)DefinitionsIn this section: (1)The term appropriate congressional committees means— 
(A)the congressional defense committees;  (B)the Permanent Select Committee on Intelligence of the House of Representatives; and  
(C)the Select Committee on Intelligence of the Senate.  (2)The term covered space-based environmental monitoring missions means the acquisition programs necessary to meet the national security requirements for cloud characterization and theater weather imagery.  
1610.Pilot program on commercial weather data 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a pilot program to assess the viability of commercial satellite weather data to support requirements of the Department of Defense.  (b)Commercial weather dataOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Secretary of Defense to carry out the pilot program under subsection (a), not more than $3,000,000 may be obligated or expended to carry out such pilot program by purchasing and evaluating commercial weather data that meets the standards and specifications set by the Department of Defense.  
(c)DurationThe Secretary may carry out the pilot program under subsection (a) for a period not exceeding one year.  (d)Briefings (1)Interim briefingNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the House of Representatives and the Senate (and to any other congressional defense committee upon request) demonstrating how the Secretary plans to implement the pilot program under subsection (a).  
(2)Final briefingNot later than 90 days after the pilot program under subsection (a) is completed, the Secretary shall provide a briefing to the Committees on Armed Services of the House of Representatives and the Senate (and to any other congressional defense committee upon request) on the utility, cost, and other considerations regarding the purchase of commercial satellite weather data to support the requirements of the Department of Defense.  1611.Organization and management of national security space activities of the Department of Defense (a)FindingsCongress finds the following: 
(1)National security space capabilities are a vital element of the national defense of the United States.  (2)The advantages of the United States in national security space are now threatened to an unprecedented degree by growing and serious counterspace capabilities of potential foreign adversaries, and the space advantages of the United States must be protected.  
(3)The Department of Defense has recognized the threat and has taken initial steps necessary to defend space, however the organization and management may not be strategically postured to fully address this changed domain of operations over the long term.  (4)The defense of space is currently a priority for the leaders of the Department, however the space mission is managed within competing priorities of each of the Armed Forces.  
(5)Space elements provide critical capabilities to all of the Armed Forces in the joint fight, however the disparate activities throughout the Department have no single leader that is empowered to make decisions affecting the space forces of the Department.  (b)Sense of CongressIt is the sense of Congress that, to modernize and fully address the growing threat to the national security space advantage of the United States, the Secretary of Defense must evaluate the range of options and take further action to strengthen the leadership, management, and organization of the national security space activities of the Department of Defense, including with respect to— 
(1)unifying, integrating, and de-conflicting activities to provide for stronger prioritization, accountability, coherency, focus, strategy, and integration of the joint space program of the Department;  (2)streamlining decision-making, limiting unnecessary bureaucracy, and empowering the appropriate level of authority, while enabling effective oversight;  
(3)maintaining the involvement of each of the Armed Forces and adapting the culture and improving the capabilities of the workforce to ensure the workforce has the appropriate training, experience, and tools to accomplish the mission; and  (4)reviewing authorities and preparing for a conflict that could extend to space.  
(c)RecommendationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Director of the Office of Management and Budget shall each separately submit to the appropriate congressional committees recommendations, in accordance with subsection (b), to strengthen the leadership, management, and organization of the Department of Defense with respect to the national security space activities of the Department.  (d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees.  (2)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.  
1612.Review of charter of Operationally Responsive Space Program Office 
(a)ReviewThe Secretary of Defense shall conduct a review of charter of the Operationally Responsive Space Program Office established by section 2273a of title 10, United States Code (in this section referred to as the Office).  (b)ElementsThe review under subsection (a) shall include the following: 
(1)A review of the key operationally responsive space needs with respect to the warfighter and with respect to national security.  (2)How the Office could fit into the broader resilience and space security strategy of the Department of Defense.  
(3)An assessment of the potential of the Office to focus on the reconstitution capabilities with small satellites using low-cost launch vehicles and existing infrastructure.  (4)An assessment of the potential of the Office to leverage existing or planned commercial capabilities.  
(5)A review of the necessary workforce specialties and acquisition authorities of the Office.  (6)A review of the funding profile of the Office.  
(7)A review of the organizational placement and reporting structure of the Office.  (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report containing the review under subsection (a), including any recommendations for legislative actions based on such review.  
1613.Backup and complementary positioning, navigation, and timing capabilities of Global Positioning System 
(a)Study 
(1)In generalThe covered Secretaries shall jointly conduct a study to assess and identify the technology-neutral requirements to backup and complement the positioning, navigation, and timing capabilities of the Global Positioning System for national security and critical infrastructure.  (2)ReportNot later than one year after the date of the enactment of this Act, the covered Secretaries shall submit to the appropriate congressional committees a report on the study under paragraph (1). Such report shall include— 
(A)with respect to the Department of each covered Secretary, the identification of the respective requirements to backup and complement the positioning, navigation, and timing capabilities of the Global Positioning System for national security and critical infrastructure;  (B)an analysis of alternatives to meet such requirements, including, at a minimum— 
(i)an analysis of the viability of a public-private partnership to establish a complementary positioning, navigation, and timing system; and  (ii)an analysis of the viability of service level agreements to operate a complementary positioning, navigation, and timing system; and  
(C)a plan and estimated costs, schedule, and system level technical considerations, including end user equipment and integration considerations, to meet such requirements.  (b)Single designated officialEach covered Secretary shall designate a single senior official of the Department of the Secretary to act as the primary representative of such Department for purposes of conducting the study under subsection (a)(1).  
(c)DefinitionsIn this section: (1)The term appropriate congressional committees means— 
(A)the congressional defense committees;  (B)the Committee on Science, Space, and Technology, the Committee on Transportation and Infrastructure, and the Committee on Homeland Security of the House of Representatives; and  
(C)the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate.  (2)The term covered Secretaries means the Secretary of Defense, the Secretary of Transportation, and the Secretary of Homeland Security.  
1614.Report on use of spacecraft assets of the space-based infrared system wide-field-of-view program 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the feasibility of using available spacecraft assets of the space-based infrared system wide-field-of-view program to satisfy other mission requirements of the Department of Defense or the intelligence community.  (b)Matters coveredThe report required by subsection (a) shall include, at a minimum, the following: 
(1)An evaluation of using the space-based infrared system wide-field-of-view spacecraft bus for other urgent national security space priorities.  (2)An evaluation of the cost and schedule impact, if any, to the space-based infrared system wide-field-of-view program if the spacecraft bus is used for another purpose.  
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary to protect the national security interests of the United States.  (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and  (2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.  
BDefense Intelligence and Intelligence-Related Activities 
1621.Limitation on availability of funds for intelligence management 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for operation and maintenance, Defense-wide, for intelligence management, not more than 95 percent may be obligated or expended until the date on which the Under Secretary of Defense for Intelligence submits to the appropriate congressional committees the reports on counterintelligence activities described in any classified annex accompanying this Act.  (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees.  (2)The Permanent Select Committee on Intelligence of the House of Representatives.  
1622.Limitations on availability of funds for United States Central Command Intelligence Fusion Center 
(a)LimitationsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Intelligence Fusion Center of the United States Central Command— (1)25 percent may not be obligated or expended until— 
(A)the Commander of the United States Central Command submits to the appropriate congressional committees the report under subsection (b); and  (B)a period of 15 days has elapsed following the date of such submission; and  
(2)25 percent may not be obligated or expended until— (A)the Commander submits to such committees the report under subsection (c); and  
(B)a period of 15 days has elapsed following the date of such submission.  (b)Report on proceduresThe Commander shall submit to the appropriate congressional committees a report on the steps taken by the Commander to formalize and disseminate procedures for establishing, staffing, and operating the Intelligence Fusion Center of the United States Central Command.  
(c)Report on IG findingsThe Commander shall submit to the appropriate congressional committees a report on the steps taken by the Commander to address the findings of the final report of the Inspector General of the Department of Defense regarding the processing of intelligence information by the Intelligence Directorate of the United States Central Command.  (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and  (2)the Permanent Select Committee on Intelligence of the House of Representatives.  
1623.Limitation on availability of funds for Joint Intelligence Analysis Complex 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for increased intelligence manpower positions for operation of the Joint Intelligence Analysis Complex at Royal Air Force Molesworth, United Kingdom, not more than 85 percent may be obligated or expended during fiscal year 2017 until the date on which the Secretary of Defense submits to the appropriate congressional committees the analysis under subsection (b)(1).  (b)Analysis (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, shall submit to the appropriate congressional committees a revised analysis of alternatives for the basing of a new Joint Intelligence Analysis Complex that is— 
(A)based on the analysis of the operational requirements and costs of the United States; and  (B)informed by the findings of the report of the Comptroller General of the United States on the cost estimating and basing decision process of the Joint Intelligence Analysis Complex.  
(2)RequirementsThe analysis under paragraph (1) shall, at a minimum— (A)be conducted in a manner that— 
(i)uses best practices;  (ii)appropriately accounts for non-recurring and life cycle costs, including with respect to cost of living and projected growth in cost of living;  
(iii)uses objective and measurable criteria for evaluating alternative locations against mission requirements; and  (iv)uses reasonable and verifiable assumptions;  
(B)include the identification and assessments of— (i)possible alternative locations for the Joint Intelligence Analysis Complex at existing military installations used by the United States; and  
(ii)other possible cost-saving alternatives;  (C)evaluate alternative practices to minimize the number of support personnel required;  
(D)evaluate alternatives to building a new facility, including modifying existing facilities and using prefabricated facilities; and  (E)evaluate the possibility of separating the European Command Intelligence Analytic Center, the Africa Command Intelligence Analytic Center, or the NATO Intelligence Fusion Center from the rest of the Joint Intelligence Analysis Complex at other viable locations.  
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and  
(2)the Permanent Select Committee on Intelligence of the House of Representatives.  CCyberspace-Related Matters 1631.Special emergency procurement authority to facilitate the defense against or recovery from a cyber attackSection 1903(a)(2) of title 41, United States Code, is amended by inserting cyber, before nuclear,.  
1632.Change in name of National Defense University’s Information Resources Management College to College of Information and CyberspaceSection 2165(b)(5) of title 10, United States Code, is amended by striking Information Resources Management College and inserting College of Information and Cyberspace.  1633.Requirement to enter into agreements relating to use of cyber opposition forces (a)Requirement for agreementsNot later than September 30, 2017, the Secretary of Defense shall enter into an agreement with each combatant command relating to the use of cyber opposition forces. Each agreement shall require the command— 
(1)to support a high state of mission readiness in the command through the use of one or more cyber opposition forces in continuous exercises and other training activities as considered appropriate by the commander of the command; and  (2)in conducting such exercises and training activities, meet the standard required under subsection (b).  
(b)Joint standard for cyber opposition forcesNot later than March 31, 2017, the Secretary of Defense shall issue a joint training and certification standard for use by all cyber opposition forces within the Department of Defense.  (c)Briefing requiredNot later than September 30, 2017, the Secretary of Defense shall provide to the congressional defense committees a briefing on— 
(1)a list of each combatant command that has entered into an agreement required by subsection (a);  (2)with respect to each such agreement— 
(A)special conditions in the agreement placed on any cyber opposition force used by the command;  (B)the process for making decisions about deconfliction and risk mitigation of cyber opposition force activities in continuous exercises and training;  
(C)identification of cyber opposition forces trained and certified to operate at the joint standard, as issued under subsection (b);  (D)identification of the annual exercises that will include participation of the cyber opposition forces;  
(E)identification of any shortfalls in resources that may prevent annual exercises using cyber opposition forces; and  (3)any other matters the Secretary of Defense considers appropriate.  
1634.Limitation on availability of funds for cryptographic systems and key management infrastructure 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for cryptographic systems and key management infrastructure, not more than 75 percent may be obligated or expended until the date on which the Secretary of Defense, in consultation with the Director of the National Security Agency, submits to the appropriate congressional committees a report on the integration of the cryptographic modernization and key management infrastructure programs of the military departments, including a description of how the military departments have implemented stronger leadership, increased integration, and reduced redundancy with respect to such modernization and programs.  (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees.  (2)The Permanent Select Committee on Intelligence of the House of Representatives.  
1635.Pilot programs on direct commissions to cyber positions 
(a)AuthorityThe Secretary of the Army and the Secretary of the Air Force shall each carry out a pilot program to improve the ability of the Army and the Air Force, respectively, to recruit cyber professionals.  (b)ElementsUnder the pilot program, the Secretaries shall each allow individuals who meet educational, physical, and other requirements determined appropriate by the Secretary to receive original appointments as commissioned officers in a cyber specialty.  
(c)ConsultationIn developing the pilot program, the Secretaries may consult with the Secretary of the Navy with respect to a similar program carried out by the Secretary of the Navy.  (d)Sense of CongressIt is the sense of Congress that Congress supports the direct commission of individuals trained in cyber specialties because the demand for skilled cyber personnel outstrips the supply of such personnel, and there is great competition for such personnel with private industry.  
1636.Report on policies for responding to malicious cyber activities carried out against the United States or United States persons by foreign states or non-state actors 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on policies, doctrine, procedures, and authorities governing Department of Defense activities in response to malicious cyber activities carried out against the United States or United States persons by foreign states or non-state actors.  (b)ElementsThe report required under subsection (a) shall include the following: 
(1)Specific citations to appropriate associated Executive branch and agency directives, guidance, instructions, and other authoritative policy documents.  (2)Descriptions of relevant authorities, rules of engagement, command and control structures, and response plans.  
1637.Assessment on security of information held by cleared defense contractors 
(a)Assessment 
(1)In generalThe Secretary of Defense shall conduct an assessment of the sufficiency of the regulatory mechanisms of the Department of Defense to secure defense information held by cleared defense contractors to determine whether there are any gaps that may undermine the protection of such information.  (2)SubmissionNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the findings of the assessment conducted under paragraph (1).  
(b)RegulationsNot later than 270 days after the date of the enactment of this Act, the Secretary shall prescribe regulations that the Secretary determines appropriate to improve the security of defense information held by cleared defense contractors.  (c)Cleared defense contractor definedIn this section, the term cleared defense contractor has the meaning given that term in section 393(e) of title 10, United States Code.  
1638.Sense of Congress on cyber resiliency of the networks and communications systems of the National Guard 
(a)FindingsCongress finds the following: (1)Army and Air National Guard personnel need to have situational awareness and reliable communications during any of the following events occurring in the United States: 
(A)A terrorist attack.  (B)An intentional or unintentional release of chemical, biological, radiological, nuclear, or high-yield explosive materials.  
(C)A natural or man-made disaster.  (2)During such an event, it is vital that Army and Air National Guard personnel are able to communicate and coordinate response efforts with their own units and appropriate civilian emergency response forces.  
(3)Current networks and communications systems of the National Guard, including commercial wireless solutions (such as mobile wireless kinetic mesh), and other systems that are interoperable with the systems of civilian first responders, should provide the necessary robustness, interoperability, reliability, and resilience to extend needed situational awareness and communications to all users and under all operating conditions, including degraded communications environments where infrastructure is damaged or destroyed or under cyber attack or disruption.  (b)Sense of CongressIt is the sense of Congress that the National Guard should be constantly seeking ways to improve and expand its communications and networking capabilities to provide for enhanced performance and resilience in the face of cyber attacks or disruptions, as well as other instances of degradation.  
1639.Requirement for Army National Guard strategy to incorporate cyber protection teams into Department of Defense cyber mission force 
(a)Strategy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army, if the Secretary has not already done so, shall provide a briefing to the congressional defense committees outlining a strategy for incorporating Army National Guard cyber protection teams into the Department of Defense cyber mission force.  (b)Elements of strategyThe strategy required by subsection (a) shall include, at minimum, the following: 
(1)A timeline for incorporating Army National Guard cyber protection teams into the Department of Defense cyber mission force, including a timeline for receiving appropriate training.  (2)Identification of specific units to be incorporated.  
(3)An assessment of how incorporation of Army National Guard cyber protection teams into the Department of Defense cyber mission force might be used to enhance readiness through improved individual and collective training capabilities.  (4)A status report on the Army’s progress in issuing additional guidance that clarifies how Army National Guard cyber protection teams can support State and civil operations in National Guard status under title 32, United States Code.  
(5)Other matters as considered appropriate by the Secretary of the Army.  DNuclear Forces 1641.Improvements to Council on Oversight of National Leadership Command, Control, and Communications System (a)ResponsibilitiesSubsection (d) of section 171a of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting before the period the following: , and including with respect to the integrated tactical warning and attack assessment systems, processes, and enablers, and continuity of the governmental functions of the Department of Defense; and  (2)in paragraph (2)(C), by inserting before the period the following: (including space system architectures and associated user terminals and ground segments).  
(b)Ensuring capabilitiesSuch section is further amended— (1)by redesignating subsection (i) as subsection (k); and  
(2)by inserting after subsection (h) the following new subsections:  (i)Reports on space architecture development (1)Not less than 90 days before each of the dates on which a system described in paragraph (2) achieves Milestone A or Milestone B approval, the Under Secretary of Defense for Acquisitions, Technology, and Logistics shall submit to the congressional defense committees a report prepared by the Council detailing the implications of any changes to the architecture of such a system with respect to the systems, capabilities, and programs covered under subsection (d).  
(2)A system described in this paragraph is any of the following: (A)Advanced extremely high frequency satellites.  
(B)The space-based infrared system.  (C)The integrated tactical warning and attack assessment system and its command and control system.  
(D)The enhanced polar system.  (3)In this subsection, the terms Milestone A approval and Milestone B approval have the meanings given such terms in section 2366(e) of this title.  
(j)Notification of reduction of certain warning time 
(1)None of the funds authorized to be appropriated or otherwise made available to the Department of Defense for any fiscal year may be used to change any command, control, and communications system described in subsection (d)(1) in a manner that reduces the warning time provided to the national leadership of the United States with respect to a warning of a strategic missile attack on the United States unless— (A)the Secretary of Defense notifies the congressional defense committees of such proposed change and reduction; and  
(B)a period of one year elapses following the date of such notification.  (2)Not later than March 1, 2017, and each year thereafter, the Council shall determine whether the integrated tactical warning and attack assessment system and its command and control system have met all warfighter requirements for operational availability, survivability, and endurability. If the Council determines that such systems have not met such requirements, the Secretary of Defense and the Chairman shall jointly submit to the congressional defense committees— 
(A)an explanation for such negative determination;  (B)a description of the mitigations that are in place or being put in place as a result of such negative determination; and  
(C)the plan of the Secretary and the Chairman to ensure that the Council is able to make a positive determination in the following year..  (d)Reporting requirementsSubsection (e) of such section is amended by striking At the same time and all that follows through title 31, and inserting the following: During the period preceding January 31, 2021, at the same time each year that the budget of the President is submitted to Congress pursuant to section 1105(a) of title 31, and from time to time after such period at the discretion of the Council,.  
1642.Treatment of certain sensitive information by State and local governments 
(a)Special nuclear materialSection 128 of title 10, United States Code, is amended by adding at the end the following new subsection:  (d)Information that the Secretary prohibits to be disseminated pursuant to subsection (a) that is provided to a State or local government shall remain under the control of the Department of Defense, and a State or local law authorizing or requiring a State or local government to disclose such information shall not apply to such information..  
(b)Critical infrastructure security informationSection 130e of such title is amended— (1)by redesignating subsection (c) as subsection (f) and moving such subsection, as so redesignated, to appear after subsection (e); and  
(2)by striking subsection (b) and inserting the following new subsections:  (b)Designation of Department of Defense critical infrastructure security informationIn addition to any other authority or requirement regarding protection from dissemination of information, the Secretary may designate information as being Department of Defense critical infrastructure security information, including during the course of creating such information, to ensure that such information is not disseminated without authorization. Information so designated is subject to the determination process under subsection (a) to determine whether to exempt such information from disclosure described in such subsection.  
(c)Information provided to State and Local governments 
(1)Department of Defense critical infrastructure security information covered by a written determination under subsection (a) or designated under subsection (b) that is provided to a State or local government shall remain under the control of the Department of Defense.  (2) (A)A State or local law authorizing or requiring a State or local government to disclose Department of Defense critical infrastructure security information that is covered by a written determination under subsection (a) shall not apply to such information.  
(B)If a person requests pursuant to a State or local law that a State or local government disclose information that is designated as Department of Defense critical infrastructure security information under subsection (b), the State or local government shall provide the Secretary an opportunity to carry out the determination process under subsection (a) to determine whether to exempt such information from disclosure pursuant to subparagraph (A)..  (c)Conforming amendments (1)Section 128Section 128 of such title is further amended in the section heading by striking Physical and inserting Control and physical.  
(2)Section 130eSection 130e of such title is further amended— (A)by striking the section heading and inserting the following new section heading: Control and protection of critical infrastructure security information;  
(B)in subsection (a), by striking the subsection heading and inserting the following new subsection heading; Exemption from Freedom of Information Act.—;  (C)in subsection (d), by striking the subsection heading and inserting the following new subsection heading: Delegation of determination authority.—; and  
(D)in subsection (e), by striking the subsection heading and inserting the following new subsection heading: Transparency of determinations.—.  (d)Clerical amendmentsThe table of sections at the beginning of chapter 3 of such title is amended— 
(1)by striking the item relating to section 128 and inserting the following new item:   128. Control and physical protection of special nuclear material: limitation on dissemination of unclassified information.; and  (2)by striking the item relating to section 130e and inserting the following new item: 
 
 
130e. Control and protection of critical infrastructure security information..  
1643.Procurement authority for certain parts of intercontinental ballistic missile fuzes 
(a)Availability of fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2017 by section 101 and available for Missile Procurement, Air Force, as specified in the funding table in section 4101, $17,095,000 shall be available for the procurement of covered parts pursuant to contracts entered into under section 1645(a) of the Carl Levin and Howard P. Buck Mckeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651).  (b)Covered parts definedIn this section, the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United States Code.  
1644.Prohibition on availability of funds for mobile variant of ground-based strategic deterrent missileNone of the funds authorized to be appropriated by this Act or otherwise made available for any of fiscal years 2017 or 2018 may be obligated or expended to retain the option for, or develop, a mobile variant of the ground-based strategic deterrent missile.  1645.Limitation on availability of funds for extension of New START Treaty (a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 or any other fiscal year for the Department of Defense may be obligated or expended to extend the New START Treaty unless— 
(1)the Chairman of the Joint Chiefs of Staff submits the report under subsection (b);  (2)the Director of National Intelligence submits the National Intelligence Estimate under subsection (c)(2); and  
(3)a period of 180 days elapses following the submission of both the report and the National Intelligence Estimate.  (b)ReportThe Chairman of the Joint Chiefs of Staff shall submit to the appropriate congressional committees a report detailing the following: 
(1)The impacts on the nuclear forces and force planning of the United States with respect to a State Party to the New START Treaty developing a capability to conduct a rapid reload of its ballistic missiles.  (2)Whether any State Party to the New START Treaty has significantly increased its upload capability with non-deployed nuclear warheads and the degree to which such developments impact crisis stability and the nuclear forces, force planning, use concepts, and deterrent strategy of the United States.  
(3)The extent to which non-treaty-limited nuclear or strategic conventional systems pose a threat to the United States or the allies of the United States.  (4)The extent to which violations of arms control treaty and agreement obligations pose a risk to the national security of the United States and the allies of the United States, including the perpetuation of violations ongoing as of the date of the enactment of this Act, as well as potential further violations.  
(5)The extent to which— (A)the escalate-to-deescalate nuclear use doctrine of the Russian Federation is deterred under the current nuclear force structure, weapons capabilities, and declaratory policy of the United States; and  
(B)deterring the implementation of such a doctrine has been integrated into the warplans of the United States.  (6)The status of the nuclear weapons, nuclear weapons infrastructure, and nuclear command and control modernization activities of the United States, and the impact such status has on plans to— 
(A)implement the reduction of the nuclear weapons of the United States; or  (B)further reduce the numbers and types of such weapons.  
(7)Whether, and if so, the reasons that, the New START Treaty, and the extension of the treaty as of the date of the report, is in the national security interests of the United States.  (c)National intelligence estimate (1)ProductionThe Director of National Intelligence shall produce a National Intelligence Estimate on the following: 
(A)The nuclear forces and doctrine of the Russian Federation.  (B)The nuclear weapons research and production capability of Russia.  
(C)The compliance of Russia with respect to arms control obligations (including treaties, agreements, and other obligations).  (D)The doctrine of Russia with respect to targeting adversary critical infrastructure and the relationship between such doctrine and other Russian war planning, including, at a minimum, escalate-to-deescalate concepts.  
(2)SubmissionThe Director of National Intelligence shall submit. consistent with the protection of sources and methods, to the appropriate congressional committees the National Intelligence Estimate produced under paragraph (1).  (d)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the Committees on Armed Services of the House of Representatives and the Senate;  
(B)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate; and  (C)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.  
(2)The term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011.  1646.Consolidation of nuclear command, control, and communications functions of the Air Force (a)Role of major command (1)ConsolidationNot later than March 31, 2017, the Secretary of the Air Force shall consolidate under a major command commanded by a single general officer the responsibility, authority, accountability, and resources for carrying out the nuclear command, control, and communications functions of the Air Force, including, at a minimum, with respect to the following: 
(A)All terrestrial and aerial components of the nuclear command and control system that are survivable and endurable.  (B)All terrestrial and aerial components of the integrated tactical warning and attack assessment system that are survivable and endurable.  
(2)Oversight and budget approvalNot later than March 31, 2017, in addition to the responsibility, authority, accountability, and resources for carrying out the nuclear command, control, and communications functions of the Air Force provided to a commander of a major command under paragraph (1), the Secretary shall provide to the commander the responsibility, authority, accountability, and resources to— (A)conduct oversight over all components of the nuclear command and control system and the integrated tactical warning and attack assessment system, regardless of the location or the endurability of such components; and  
(B)approve or disapprove of any budgetary actions related to all components of the nuclear command and control system and the integrated tactical warning and attack assessment system, regardless of the location or the endurability of such components.  (b)ReportNot later than January 15, 2017, the Secretary shall submit to the congressional defense committees a report on the plans and actions taken by the Secretary to carry out subsection (a), including any guidance, directives, and orders that have been or will be issued by the Secretary, the Chief of Staff of the Air Force, or other elements of the Air Force to carry out subsection (a).  
1647.Report on Russian and Chinese political and military leadership survivability, command and control, and continuity of government programs and activities 
(a)ReportNot later than January 15, 2017, the Director of National Intelligence shall submit to the appropriate congressional committees, consistent with the protection of sources and methods, a report on the leadership survivability, command and control, and continuity of government programs and activities with respect to the People’s Republic of China and the Russian Federation, respectively. The report shall include the following: (1)The goals and objectives of such programs and activities of each respective country.  
(2)An assessment of how such programs and activities fit into the political and military doctrine and strategy of each respective country.  (3)An assessment of the size and scope of such activities, including the location and description of above-ground and underground facilities important to the political and military leadership survivability, command and control, and continuity of government programs and activities of each respective country.  
(4)An identification of which facilities various senior political and military leaders of each respective country are expected to operate out of during crisis and wartime.  (5)A technical assessment of the political and military means and methods for command and control in wartime of each respective country.  
(6)An identification of key officials and organizations of each respective country involved in managing and operating such facilities, programs and activities, including the command structure for each organization involved in such programs and activities.  (7)An assessment of how senior leaders of each respective country measure the effectiveness of such programs and activities.  
(8)An estimate of the annual cost of such programs and activities.  (9)An assessment of the degree of enhanced survivability such programs and activities can be expected to provide in various military scenarios ranging from limited conventional conflict to strategic nuclear employment.  
(10)An assessment of the type and extent of foreign assistance, if any, in such programs and activities.  (11)An assessment of the status and the effectiveness of the intelligence collection of the United States on such programs and capabilities, and any gaps in such collection.  
(12)Any other matters the Director determines appropriate.  (b)Council assessmentNot later than 90 days after the date on which the Director submits the report under subsection (a), the Council on Oversight of the National Leadership Command, Control, and Communications System established by section 171a of title 10, United States Code, shall submit to the appropriate congressional committees an assessment of how the command, control, and communications systems for the national leadership of the People’s Republic of China and the Russian Federation, respectively, compare to such system of the United States.  
(c)STRATCOMTogether with the assessment submitted under subsection (b), the Commander of the United States Strategic Command shall submit to the appropriate congressional committees the views of the Commander on the report under subsection (a), including a detailed description for how the leadership survivability, command and control, and continuity of government programs and activities of the People’s Republic of China and the Russian Federation, respectively, are considered in the plans and options under the responsibility of the Commander under the unified command plan.  (d)FormsEach report or assessment submitted under this section may be submitted in unclassified form, but may include a classified annex.  
(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and  
(2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.  1648.Sense of Congress on importance of independent nuclear deterrent of United KingdomIt is the sense of Congress that— 
(1)the United States believes that the independent nuclear deterrent and decision-making of the United Kingdom provides a crucial contribution to international stability, the North Atlantic Treaty Organization alliance, and the national security of the United States;  (2)nuclear deterrence is and will continue to be the highest priority mission of the Department of Defense and the United States benefits when the closest ally of the United States clearly and unequivocally sets similar priorities;  
(3)the United States sees the nuclear deterrent of the United Kingdom as central to trans-Atlantic security and to the commitment of the United Kingdom to NATO to spend two percent of gross domestic product on defense;  (4)the commitment of the United Kingdom to maintain a continuous at-sea deterrence posture today and in the future complements the deterrent capabilities of the United States and provides a credible second center of decision making which ensures potential attackers cannot discount the solidarity of the mutual relationship of the United States and the United Kingdom;  
(5)the United States Navy must execute the Ohio-class replacement submarine program on time and within budget, seeking efficiencies and cost savings wherever possible, to ensure that the program delivers a Common Missile Compartment, the Trident II (D5) Strategic Weapon System, and associated equipment and production capabilities, that support the successful development and deployment of the Vanguard-successor submarines of the United Kingdom; and  (6)the close technical collaboration, especially expert mutual scientific peer review, provides valuable resilience and cost effectiveness to the respective deterrence programs of the United States and the United Kingdom.  
1649.Requests for forces to meet security requirements for land-based nuclear forces 
(a)CertificationNot later than five days after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff shall certify to the congressional defense committees that the Chairman has approved any requests for forces, as of the date of the enactment of this Act, of a commander of a combatant command to meet the security requirements of land-based nuclear forces.  (b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the travel and representational expenses of the Under Secretary of Defense for Acquisition, Technology, and Logistics, not more than 75 percent may be obligated or expended until the date on which the Under Secretary certifies to the congressional defense committees that there is a competitive acquisition process in place to ensure that a UH–1N replacement aircraft is under contract in fiscal year 2018.  
1649A.Matters related to intercontinental ballistic missiles 
(a)PolicyIt is the policy of the United States to maintain and modernize a responsive and alert intercontinental ballistic missile force to ensure robust nuclear deterrence by preventing any adversary from believing it can carry out a small, surprise, first-strike attack on the United States that disarms the strategic forces of the United States.  (b)Prohibition (1)In generalExcept as provided by paragraph (2), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 shall be obligated or expended for— 
(A)reducing, or preparing to reduce, the responsiveness or alert level of the intercontinental ballistic missiles of the United States; or  (B)reducing, or preparing to reduce, the quantity of deployed intercontinental ballistic missiles of the United States to a number less than 400.  
(2)ExceptionThe prohibition in paragraph (1) shall not apply to any of the following activities: (A)The maintenance or sustainment of intercontinental ballistic missiles.  
(B)Ensuring the safety, security, or reliability of intercontinental ballistic missiles.  (C)Reduction in the number of deployed intercontinental ballistic missiles that are carried out in compliance with— 
(i)the limitations of the New START Treaty (as defined in section 494(a)(2)(D) of title 10, United States Code); and  (ii)section 1644 of the Carl Levin an Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651; 10 U.S.C. 494 note).  
(c)Report 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of the Air Force and the Chairman of the Nuclear Weapons Council shall submit to the congressional defense committees a report regarding efforts to carry out section 1057 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 495 note).  (2)ElementsThe report under paragraph (1) shall include the following with respect to the period of the expected lifespan of the Minuteman III system: 
(A)The number of nuclear warheads required to support the capability to redeploy multiple independently retargetable reentry vehicles across the full intercontinental ballistic missile fleet.  (B)The current and planned (until 2030) readiness state of nuclear warheads intended to support the capability to redeploy multiple independently retargetable reentry vehicles across the full intercontinental ballistic missile fleet, including which portion of the active or inactive stockpile such warheads are classified within.  
(C)The current and planned (until 2030) reserve of components or subsystems required to redeploy multiple independently retargetable reentry vehicles across the full intercontinental ballistic missile fleet, including the plans or industrial capability and capacity to produce more such components or subsystems, if needed.  (D)The current and planned (until 2030) time required to commence redeployment of multiple independently retargetable reentry vehicles across the intercontinental ballistic missile fleet, including the time required to finish deployment across the full fleet.  
EMissile Defense Programs 
1651.Extensions of prohibitions relating to missile defense information and systems 
(a)Prohibition on integration of certain missile defense systems 
(1)In generalSection 130h of title 10, United States Code, is amended— (A)by redesignating subsection (d) as subsection (e);  
(B)by inserting after subsection (c) the following new subsection (d):  (d)IntegrationNone of the funds authorized to be appropriated or otherwise made available for any fiscal year for the Department of Defense may be obligated or expended to integrate a missile defense system of the Russian Federation or a missile defense system of the People’s Republic of China into any missile defense system of the United States.; and  
(C)by striking the section heading and inserting the following: Prohibitions relating to missile defense information and systems.  (2)Clerical amendmentThe table of sections at the beginning of chapter 3 of title 10, United States Code, is amended by striking the item relating to section 130h and inserting the following new item: 
 
 
130h. Prohibitions relating to missile defense information and systems..  
(3)Conforming repealsSections 1672 and 1673 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1130) are repealed.  (b)Extension of sunsetSection 130h(e) of title 10, United States Code, as redesignated by subsection (a)(1), is amended to read as follows: 
 
(e)SunsetThe prohibitions in subsections (a), (b), and (d) shall expire on January 1, 2027..  1652.Review of the missile defeat policy and strategy of the United States (a)New reviewThe Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly conduct a new review of the missile defeat capability, policy, and strategy of the United States, with respect to— 
(1)left- and right-of-launch ballistic missile defense for— (A)both regional and homeland purposes; and  
(B)the full range of active, passive, kinetic, and nonkinetic defense measures across the full spectrum of land-, air-, sea-, and space-based platforms;  (2)the integration of offensive and defensive forces for the defeat of ballistic missiles, including against weapons initially deployed on ballistic missiles, such as hypersonic glide vehicles; and  
(3)cruise missile defense of the homeland.  (b)ElementsThe review under subsection (a) shall address the following: 
(1)The missile defeat policy, strategy, and objectives of the United States in relation to the national security strategy of the United States and the military strategy of the United States.  (2)The role of deterrence in the missile defeat policy and strategy of the United States.  
(3)The missile defeat posture, capability, and force structure of the United States.  (4)With respect to both the five- and ten-year periods beginning on the date of the review, the planned and desired end-state of the missile defeat programs of the United States, including regarding the integration and interoperability of such programs with the joint forces and the integration and interoperability of such programs with allies, and specific benchmarks, milestones, and key steps required to reach such end-states.  
(5)The organization, discharge, and oversight of acquisition for the missile defeat programs of the United States.  (6)The roles and responsibilities of the Office of the Secretary of Defense, Defense Agencies, combatant commands, the Joint Chiefs of Staff, and the military departments in such programs and the process for ensuring accountability of each stakeholder.  
(7)The process for determining requirements for missile defeat capabilities under such programs, including input from the joint military requirements process.  (8)The process for determining the force structure and inventory objectives for such programs.  
(9)Standards for the military utility, operational effectiveness, suitability, and survivability of the missile defeat systems of the United States.  (10)The method in which resources for the missile defeat mission are planned, programmed, and budgeted within the Department of Defense.  
(11)The near-term and long-term costs and cost effectiveness of such programs.  (12)The options for affecting the offense-defense cost curve.  
(13)Accountability, transparency, and oversight with respect to such programs.  (14)The role of international cooperation on missile defeat in the missile defeat policy and strategy of the United States and the plans, policies, and requirements for integration and interoperability of missile defeat capability with allies.  
(15)Options for enhancing and making routine the codevelopment of missile defeat capabilities with allies of the United States in the near-term and far-term.  (16)Declaratory policy governing the employment of missile defeat capabilities and the military options and plans and employment options of such capabilities.  
(17)The role of multi-mission defense and other assets of the United States, including space and terrestrial sensors and plans to achieve multi-mission capability in current, planned, and other future assets and acquisition programs.  (18)The indications and warning required to meet the missile defeat strategy and objectives of the United States described in paragraph (1) and the key enablers and programs to achieve such indications and warning.  
(19)The impact of the mobility, countermeasures, and denial and deception capabilities of adversaries on the indications and warning described in paragraph (16) and the consequences of such impact for the missile defeat capability, objectives, and military options of the United States and the plans of the combatant commanders.  (20)Any other matters the Secretary determines relevant.  
(c)Reports 
(1)ResultsNot later than January 31, 2018, the Secretary shall submit to the congressional defense committees a report setting forth the results of the review under subsection (a).  (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  
(3)Annual implementation updatesDuring the five-year period beginning on the date of the submission of the report under paragraph (1), the Director of Cost Assessment and Program Evaluation shall submit to the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the congressional defense committees annual status updates detailing the progress of the Secretary in implementing the missile defeat strategy of the United States.  (4)Threat reportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report containing an unclassified summary, consistent with the protection of intelligence sources and methods, of— 
(A)as of the date of the report, the ballistic and cruise missile threat to the United States, deployed forces of the United States, and friends and allies of the United States from short-, medium-, intermediate-, and long-range nuclear and non-nuclear ballistic and cruise missile threats; and  (B)an assessment of such threat in 2026.  
(d)Notification 
(1)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Secretary of Defense may be obligated or expended to change the non-standard acquisition processes and responsibilities described in paragraph (2) until— (A)the Secretary notifies the congressional defense committees of such proposed change; and  
(B)a period of 180 days has elapsed following the date of such notification.  (2)Non-standard acquisition processes and responsibilities describedThe non-standard acquisition processes and responsibilities described in this paragraph are such processes and responsibilities described in— 
(A)the memorandum of the Secretary of Defense titled Missile Defense Program Direction signed on January 2, 2002; and  (B)Department of Defense Directive 5134.09, as in effect on the date of the enactment of this Act.  
(e)Designation required 
(1)AuthorityNot later than March 31, 2018, the Secretary of Defense shall designate a military department or Defense Agency with acquisition authority with respect to— (A)the capability to defend the homeland from cruise missiles; and  
(B)left-of-launch ballistic missile defeat capability.  (2)ValidationIn making such designation under paragraph (1), the Secretary shall include a description of the manner in which the military requirements for such capabilities will be validated.  
1653.Iron dome short-range rocket defense system and Israeli cooperative missile defense program codevelopment and coproduction 
(a)Iron dome short-range rocket defense system 
(1)Availability of fundsOf the funds authorized to be appropriated by section 101 for procurement, Defense-wide, and available for the Missile Defense Agency, not more than $62,000,000 may be provided to the Government of Israel to procure Tamir interceptors for the Iron Dome short-range rocket defense system, as specified in the funding table in division D, through coproduction of such interceptors in the United States by industry of the United States.  (2)Conditions (A)AgreementFunds described in paragraph (1) for the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, subject to an amended bilateral international agreement for coproduction for Tamir interceptors. In negotiations by the Missile Defense Agency and the Missile Defense Organization of the Government of Israel regarding such production, the goal of the United States is to maximize opportunities for coproduction of the Tamir interceptors described in paragraph (1) in the United States by industry of the United States.  
(B)CertificationNot later than 30 days prior to the initial obligation of funds described in paragraph (1), the Director of the Missile Defense Agency and the Under Secretary of Defense for Acquisition, Technology, and Logistics shall jointly submit to the appropriate congressional committees— (i)a certification that the bilateral international agreement specified in subparagraph (A) is being implemented as provided in such bilateral international agreement; and  
(ii)an assessment detailing any risks relating to the implementation of such bilateral international agreement.  (b)Cooperative missile defense program codevelopment and coproduction (1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2017 for procurement, Defense-wide, and available for the Missile Defense Agency— 
(A)not more than $150,000,000 may be provided to the Government of Israel to procure the David’s Sling Weapon System, including for coproduction of parts and components in the United States by United States industry; and  (B)not more than $120,000,000 may be provided to the Government of Israel for the Arrow 3 Upper Tier Interceptor Program, including for coproduction of parts and components in the United States by United States industry.  
(2)Certification 
(A)CriteriaExcept as provided by paragraph (3), the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the appropriate congressional committees a certification that— (i)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreements for the David’s Sling Weapon System and the Arrow 3 Upper Tier Development Program, respectively;  
(ii)funds specified in subparagraphs (A) and (B) of paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel for such respective systems or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel);  (iii)the United States has entered into a bilateral international agreement with Israel that establishes, with respect to the use of such funds— 
(I)in accordance with clause (iv), the terms of coproduction of parts and components of such respective systems on the basis of the greatest practicable coproduction of parts, components, and all-up rounds (if appropriate) by United States industry and minimizes nonrecurring engineering and facilitization expenses to the costs needed for coproduction;  (II)complete transparency on the requirement of Israel for the number of interceptors and batteries of such respective systems that will be procured, including with respect to the procurement plans, acquisition strategy, and funding profiles of Israel;  
(III)technical milestones for coproduction of parts and components and procurement of such respective systems; and  (IV)joint approval processes for third-party sales of such respective systems and the components of such respective systems;  
(iv)the level of coproduction described in clause (iii)(I) for the Arrow 3 and David's Sling Weapon System is not less than 50 percent; and  (v)such funds may not be obligated or expended to cover costs related to any delays, including delays with respect to exchanging technical data or specifications.  
(B)NumberIn carrying out subparagraph (A), the Under Secretary may submit— (i)one certification covering both the David’s Sling Weapon System and the Arrow 3 Upper Tier Interceptor Program; or  
(ii)separate certifications for each such respective system.  (C)TimingThe Under Secretary shall submit to the congressional defense committees the certification under subparagraph (A) by not later than 60 days before the funds specified in paragraph (1) for the respective system covered by the certification are provided to the Government of Israel.  
(3)WaiverThe Under Secretary may waive the certification required by paragraph (2) if the Under Secretary certifies to the appropriate congressional committees that the Under Secretary has received sufficient data from the Government of Israel to demonstrate— (A)the funds specified in subparagraphs (A) and (B) of paragraph (1) are provided to Israel solely for funding the procurement of long-lead components in accordance with a production plan, including a funding profile detailing Israeli contributions for production, including long-lead production, of either David’s Sling Weapon System or the Arrow 3 Upper Tier Interceptor Program;  
(B)such long-lead components have successfully completed knowledge points, technical milestones, and production readiness reviews; and  (C)the long-lead procurement will be conducted in a manner that maximizes coproduction in the United States without incurring additional nonrecurring engineering activity or cost.  
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees.  
(2)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.  1654.Maximizing Aegis Ashore capability (a)Anti-air warfare capability of Aegis Ashore sites (1)EvaluationThe Secretary of Defense shall conduct a complete evaluation of the optimal anti-air warfare capability— 
(A)for each current Aegis Ashore site by not later than 180 days after the date of the enactment of this Act; and  (B)as part of any future deployment by the United States of an Aegis Ashore site after the date of such enactment.  
(2)Assessments includedEach evaluation under paragraph (1) shall include an assessment of the potential deployment of enhanced sea sparrow missiles, standard missile block 2 missiles, standard missile block 6 missiles, or the SeaRAM missile system.  (3)Consistency with annexThe Secretary shall carry out this subsection consistent with any classified annex accompanying this Act.  
(b)Aegis Ashore capability evaluationNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional defense committees an evaluation of each of the following: (1)The ballistic missile and air threat against the continental United States and the efficacy (including with respect to cost, ideal and optimal deployment locations, and potential deployment schedule) of deploying one or more Aegis Ashore sites and Aegis Ashore components for the ballistic and cruise missile defense of the continental United States.  
(2)The ballistic missile and air threat against the Armed Forces on Guam and the efficacy (including with respect to cost and schedule) of deploying an Aegis Ashore site on Guam.  (c)Aegis ashore site on the Pacific Missile Range Facility (1)LimitationThe Secretary of Defense may not reduce the manning levels or test capability, as such levels and capability existed on January 1, 2015, of the Aegis Ashore site at the Pacific Missile Range Facility in Hawaii, including by putting such site into a cold or stand by status.  
(2)Environmental impact statement 
(A)Not later than 60 days after the date on which the Director of the Missile Defense Agency submits to the congressional defense committees the report under section 1689(b)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1144), the Director shall notify such committees on whether the preferred alternative for fielding a medium range ballistic missile defense sensor for the defense of Hawaii identified by such report would require an update to the environmental impact statement required for constructing the Aegis Ashore site at the Pacific Missile Range Facility.  (B)If the Director determines that an updated environmental impact statement, a new environmental impact statement, or another action is required or recommended pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. et seq.), the Director shall commence such action by not later than 60 days after the date on which the Director makes the notification under subparagraph (A).  
(3)EvaluationNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional defense committees an evaluation of the ballistic missile and air threat against Hawaii (including with respect to threats to the Armed Forces and installations located in Hawaii) and the efficacy (including with respect to cost and potential alternatives) of— (A)making the Aegis Ashore site at the Pacific Missile Range Facility operational;  
(B)deploying the preferred alternative for fielding a medium range ballistic missile defense sensor for the defense of Hawaii described in paragraph (2)(A); and  (C)any other alternative the Secretary and the Chairman determine appropriate.  
(d)FormsThe evaluations submitted under subsections (b) and (c)(3) shall each be submitted in unclassified form, but may each include a classified annex.  1655.Technical authority for integrated air and missile defense activities and programs (a)Authority (1)In generalThe Director of the Missile Defense Agency is the technical authority of the Department of Defense for integrated air and missile defense activities and programs, including joint engineering and integration efforts for such activities and programs, including with respect to defining and controlling the interfaces of such activities and programs and the allocation of technical requirements for such activities and programs.  
(2)Detailees 
(A)In carrying out the technical authority under paragraph (1), the Director may seek to have staff detailed to the Missile Defense Agency from the Joint Functional Component Command for Integrated Missile Defense and the Joint Integrated Air and Missile Defense Organization in a number the Director determines necessary in accordance with subparagraph (B).  (B)In detailing staff under subparagraph (A) to carry out the technical authority under paragraph (1), the total number of staff, including detailees, of the Missile Defense Agency who carry out such authority may not exceed the number that is twice the number of such staff carrying out such authority as of January 1, 2016.  
(b)Assessments and plans 
(1)Biennial submissionNot later than January 31, 2017, and biennially thereafter through 2021, the Director shall submit to the congressional defense committees an assessment of the state of integration and interoperability of the integrated air and missile defense capabilities of the Department of Defense.  (2)ElementsEach assessment under paragraph (1) shall include the following: 
(A)Identification of any gaps in the integration and interoperability of the integrated air and missile defense capabilities of the Department.  (B)A description of the options to improve such capabilities and remediate such gaps.  
(C)A plan to carry out such improvements and remediations, including milestones and costs for such plan.  (3)FormEach assessment under paragraph (1) shall be submitted in classified form unless the Director determines that submitting such assessment in unclassified form is useful and expedient.  
1656.Development and research of non-terrestrial missile defense layer 
(a)Development 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Director of the Missile Defense Agency, with the support of federally funded research and development centers with subject matter expertise, shall commence the planning for concept definition, design, research, development, engineering evaluation, and test of a space-based ballistic missile intercept and defeat layer to the ballistic missile defense system that— (A)shall provide defense options to ballistic missiles and re-entry vehicles, independent of adversary country size and threat trajectory; and  
(B)may provide a boost-phase missile defense capability, as well as additional defensive options against direct ascent anti-satellite weapons, hypersonic boost glide vehicles, and maneuvering re-entry vehicles.  (2)ActivitiesThe planning activities authorized under paragraph (1) shall include, at a minimum, the following: 
(A)The initiation of formal steps for potential integration into the ballistic missile defense system architecture.  (B)Mature planning for early proof of concept component demonstrations.  
(C)Draft operation concepts in the context of a multi-layer architecture.  (D)Identification of proof of concept vendor sources for demo components and subassemblies.  
(E)The development of multi-year technology and risk reduction investment plan.  (F)The commencement of the development of a proof of concept master program phasing schedule.  
(G)Identification of proof of concept long lead items.  (H)Initiation of requests for proposals from industry with significant commercial, civil, and national security space experience, including for space launch services.  
(I)Mature options for an aggressive but low-risk acquisition strategy.  (b)Space test bedNot later than 60 days after the date of the enactment of this Act, the Director shall commence planning for research, development, test, and evaluation activities with respect to a space test bed for a missile interceptor capability.  
(c)Budget submissionsThe Director shall submit with the budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, for fiscal year 2018 a detailed budget and development plan, irrespective of planned budgetary total obligation authority, for the activities described in subsections (a) and (b), assuming initial demonstration, on-orbit, of such the capabilities described in such subsections by 2025.  1657.Hypersonic boost glide vehicle defense (a)Establishment (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall establish a program of record in the ballistic missile defense system to develop and field a defensive system to defeat hypersonic boost-glide and maneuvering ballistic missiles. Such defense system may be a new system, a modification of an existing system, or developed by integrating existing systems.  
(2)CodevelopmentIn developing the program of record for the defensive system under paragraph (1), the Director shall consider opportunities for codevelopment, including through financial support, with allies and partners of the United States.  (b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the headquarters operations of the Under Secretary of Defense for Policy and the headquarters operations of the Under Secretary of Defense for Acquisition, Technology, and Logistics, $25,000,000 may not be obligated or expended for each such headquarters operations until— 
(1)the Director certifies to the congressional defense committees that the Director has established the program of record under paragraph (1) of subsection (a), including a discussion of— (A)the options for codevelopment considered by the Director under paragraph (2) of such subsection;  
(B)such options the Director has assessed; and  (C)such options the Director recommends be pursued in the program of record; and  
(2)the Chairman of the Joint Chiefs of Staff submits to the congressional defense committees a report on the military capability or capabilities and capability gaps relating to the threat posed by hypersonic boost-glide and maneuvering ballistic missiles to the United States, the forces of the United States, and the allies of the United States; and  (3)a period of 30 days has elapsed following the date on which the congressional defense committees has received both the certification and the report.  
(c)Report on MTCRNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on the implications for the Missile Technology Control Regime regarding the development of a defensive system, including with respect to partnering with allies and partners of the United States, to counter hypersonic boost-glide and maneuvering ballistic missiles.  (d)PlanNot later than 30 days after the date on which the budget of the President for fiscal year 2018 is submitted to Congress under section 1105 of title 31, Unites States Code, the Director shall submit to the congressional defense committees a plan to field the defensive system under paragraph (1) of subsection (a) by 2021, including— 
(1)a schedule of required ground, flight, and intercept tests; and  (2)the estimated budget for such plan, including a budget with codevelopment described in paragraph (2) of such subsection and a budget without such codevelopment, required for each year beginning with fiscal year 2018.  
1658.Limitation on availability of funds for Patriot lower tier air and missile defense capability of the ArmyOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Patriot lower tier air and missile defense capability of the Army, not more than 50 percent may be obligated or expended until each of the following occurs: (1)The Director of the Missile Defense Agency certifies to the congressional defense committees that such capability, upon the completion of the modernization process addressed by the analysis of alternatives regarding such capability, will be fully interoperable with the ballistic missile defense system and other air and missile defense capabilities deployed and planned to be deployed by the United States.  
(2)The Chairman of the Joint Chiefs of Staff certifies to the congressional defense committees that such capability, upon the completion of the modernization process addressed by the analysis of alternatives regarding such capability, will meet— (A)the desired attributes for modularity sought by the geographic combatant commands; and  
(B)the validated and objective warfighter requirements for air and missile defense capability.  (3)The Chief of Staff of the Army, in coordination with the Secretary of the Army, submits to the congressional defense committees— 
(A)a determination as to whether the requirements of the lower tier air and missile defense program are appropriate for acquisition through the Army Rapid Capabilities Office, and if the determination is that such requirements are not so appropriate, an evaluation of why;  (B)the terms of the competition planned for the lower tier air and missile defense program to ensure fair competition for all competitors; and  
(C)either— (i)certification that— 
(I)the requirements of the lower tier air and missile defense program can only be met through a multi-year development and acquisition program, rather than through more expedient modification of existing or demonstrated capabilities of the Department of Defense; and  (II)the lower tier air and missile defense acquisition program as designed as of the date of the certification will provide the most rapid deployment of a modernized capability to the warfighter at reasonable risk levels (as compared to systems with similar amounts of complexity and technological readiness); or  
(ii)a revised acquisition strategy for the lower tier air and missile defense acquisition program, including a schedule to carry out such strategy.  (4)If the Chief of Staff of the Army submits the revised acquisition strategy under paragraph (3)(C)(ii), a period of 30 days has elapsed following the date of such submission.  
1659.Limitation on availability of funds for conventional prompt global strike weapons systemOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for research, development, test, and evaluation, Defense-wide, for the conventional prompt global strike weapons system, not more than 75 percent may be obligated or expended until the date on which the Chairman of the Joint Chiefs of Staff, in consultation with the Commander of the United States European Command, the Commander of the United States Pacific Command, and the Commander of the United States Strategic Command, submits to the congressional defense committees a report on— (1)whether there are warfighter requirements or integrated priorities list submitted needs for a limited operational conventional prompt strike capability; and  
(2)whether the program plan and schedule proposed by the program office in the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics supports such requirements and integrated priorities lists submissions.  1660.Pilot program on loss of unclassified, controlled technical information (a)Pilot programBeginning not later than 90 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall carry out a pilot program to implement improvements to the data protection options in the programs of the Missile Defense Agency (including the contractors of the Agency), particularly with respect to unclassified, controlled technical information and controlled unclassified information.  
(b)PriorityIn carrying out the pilot program under subsection (a), the Director shall give priority to implementing data protection options that are used by the private sector and have been proven successful.  (c)DurationThe Director shall carry out the pilot program under subsection (a) for not more than a 5-year period.  
(d)NotificationNot later than 30 days before the date on which the Director commences the pilot program under subsection (a), the Director shall notify the congressional defense committees, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Government Affairs of the Senate of— (1)the data protection options that the Director is considering to implement under the pilot program and the potential costs of such options; and  
(2)such option that is the preferred option of the Director.  (e)Data protection optionsIn this section, the term data protection options means actions to improve processes, practices, and systems that relate to the safeguarding, hygiene, and data protection of information.  
1661.Review of Missile Defense Agency budget submissions for ground-based midcourse defense and evaluation of alternative ground-based interceptor deployments 
(a)Budget sufficiency 
(1)ReportNot later than 180 days after the date of the enactment of this Act, the Director of Cost Assessment and Program Evaluation shall submit to the congressional defense committees a report on the ground-based midcourse defense system.  (2)ElementsThe report under paragraph (1) shall include an evaluation of each of the following: 
(A)The modernization requirements for the ground-based midcourse system, including all command and control, ground systems, sensors and sensor interfaces, boosters and kill vehicles, and integration of known future systems and components.  (B)The obsolescence of such systems and components.  
(C)The industrial base requirements relating to the ground-based midcourse system.  (D)The extent to which the estimated levels of annual funding included in the most recent budget and the future-years defense program submitted under section 221 of this title fully fund the requirements under clause (i).  
(3)UpdatesNot later than 30 days after the date on which each budget is submitted through January 31, 2021, the Director shall submit to the congressional defense committees an update to the report under paragraph (1).  (4)CertificationNot later than 60 days after the date on which each budget is submitted through January 31, 2021, the Commander of the United States Northern Command shall certify to the congressional defense committees that the most recent defense budget materials include a sufficient level of funding for the ground-based midcourse defense system to modernize the system to remain paced ahead of the developing limited ballistic missile threat to the homeland, including from an accidental or unauthorized ballistic missile attack.  
(b)Evaluation of transportable ground-based interceptorNot later than 180 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report on transportable ground-based interceptors. Such report shall detail the views of the Director regarding— (1)the cost that is unconstrained by current projected budget levels for the Missile Defense Agency (including a detailed program development production and deployment cost and schedule for the earliest technically possible deployment), the associated manning, and the comparative cost (including as compared to developing a fixed ground-based interceptor site), technical readiness, and feasibility of a transportable ground-based interceptor as a means to deploy additional ground-based interceptors for the defense of the United States and the operational value of a transportable ground-based interceptor for the defense of the homeland against a limited ballistic missile attack, including from accidental or unauthorized ballistic missile launch;  
(2)the type and number of flight and or intercept tests that would be required to validate the capability and compatibility of a transportable ground-based interceptor in the ballistic missile defense system;  (3)the enabling capabilities, and the cost of such capabilities, to support such a system;  
(4)any safety consideration of a transportable ground-based interceptor; and  (5)other matters that the Director determines pertinent to such a system.  
(c)FormThe report submitted under subsection (b) shall be submitted in unclassified form, but may include a classified annex.  (d)DefinitionsIn this section, the terms budget and defense budget materials have the meanings given those terms in section 231 of title 10, United States Code.  
1662.Declaratory policy, concept of operations, and employment guidelines for left-of-launch capabilityNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional defense committees the following: (1)Both the classified and unclassified declaratory policy of the United States regarding the use of the left-of-launch capability of the United States against potential targets and how the Secretary and the Chairman intend to ensure that such capability is a deterrent to attacks by adversaries.  
(2)Both the classified and unclassified concept of operations for the use of such capability across and between the combatant commands.  (3)Both the classified and unclassified employment strategy, plans, and options for such capability.  
1663.Procurement of medium-range discrimination radar to improve homeland missile defense 
(a)The Director of the Missile Defense Agency shall issue a request for proposals for such radar by not later than October 1, 2017.  (b)The Director shall plan to procure a medium-range discrimination radar or equivalent sensor for a location the Director determines will improve homeland missile defense for the defense of Hawaii from the limited ballistic missile threat (including accidental or unauthorized launch) and plan for such radar to be fielded by not later than December 31, 2021.  
1664.Semiannual notifications on missile defense tests and costs 
(a)NotificationsNot less than once every 180-day period beginning 90 days after the date of the enactment of this Act and ending on January 31, 2021, the Director of the Missile Defense Agency shall submit to the congressional defense committees a notification on— (1)the outcome of each planned flight test, including intercept tests, occurring during the period covered by the notification; and  
(2)flight tests, including intercept tests, planned to occur after the date of the notification.  (b)ElementsEach notification shall include the following: 
(1)With respect to each test described in subsection (a)(1)— (A)the cost;  
(B)any changes made to the scope or objectives of the test, or future tests, and an explanation for such changes;  (C)in the event of a failure of the test or a decision to delay or cancel the test— 
(i)the reasons such test did not succeed or occur;  (ii)the funds expended on such attempted test; and  
(iii)in the case of a test failure or cancelled test that is the result of contractor performance, the contractor liability, if appropriate, as compared to the cost of such test and potential retest; and  (D)the plan to conduct a retest, if necessary, and an estimate of the cost of such retest.  
(2)With respect to each test described in subsection (a)(2)— (A)any changes made to the scope of the test;  
(B)whether the test was to occur earlier but was delayed; and  (C)an explanation for any such changes or delays.  
(3)The status of any open failure review boards or any failure review boards completed during the period covered by the notification.  (c)FormEach notification submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
1665.National missile defense policy 
(a)PolicyIt is the policy of the United States to maintain and improve a robust layered missile defense system capable of defending the territory of the United States, allies, deployed forces, and capabilities against the developing and increasingly complex ballistic missile threat with funding subject to the annual authorization of appropriations and the annual appropriation of funds for National Missile Defense.  (b)Conforming repealSection 2 of the National Missile Defense Act of 1999 (Public Law 106–38; 10 U.S.C. 2431 note) is repealed.  
1666.Sense of Congress on initial operating capability of phase 2 of European Phased Adaptive Approach to missile defense 
(a)FindingsCongress finds the following: (1)President Obama, during his announcement of the European Phased Adaptive Approach on September 17, 2009, stated, This approach is based on an assessment of the Iranian missile threat, and the best way to responsibly advance our security and the security of our allies is to deploy a missile defense system that best responds to the threats we face and that utilizes technology that is both proven and cost-effective..  
(2)The 2010 Ballistic Missile Defense review stated that The [European] Phased Adaptive Approach utilizes existing and proven capabilities to meet current threats and then will improve upon these capabilities over time by integrating new technology..  (3)Secretary of Defense Leon Panetta, during a speech in Brussels on October 5, 2011, stated, The United States is fully committed to building a missile defense capability for the full coverage and protection of all our NATO European populations, their territory and their forces against the growing threat posed by ballistic missiles..  
(4)Secretary of Defense Chuck Hagel, during a press conference on March 15, 2013, stated, The missile deployments the United States is making in phases one through three of the European Phased Adaptive Approach, including sites in Romania and Poland, will still be able to provide coverage of all European NATO territory as planned by 2018..  (b)Sense of CongressIt is the sense of Congress that— 
(1)the United States is committed to the defense of deployed members of the Armed Forces of the United States and to the defense of the European allies of the Unites States by increasing the ballistic missile defense capability of the North Atlantic Treaty Organization (in this section referred to as NATO);  (2)phase 2 of the European Phased Adaptive Approach will provide NATO with a substantial increase in ballistic missile defense capability since NATO declared Interim Ballistic Missile Defense Capability at the Chicago Summit in 2012, and such phase consists of— 
(A)Aegis Ashore in Romania;  (B)four Aegis ballistic missile defense capable ships homeported at Rota, Spain; and  
(C)a more capable SM–3 interceptor;  (3)NATO is moving forward with the modernization of the defense capabilities of NATO that is responsive to 21st century threats to the territory and populations of member states of NATO;  
(4)the member states of NATO recognize the importance of this contribution, which sends a clear signal that NATO will not allow potential adversaries to threaten the use of ballistic missile strikes to coerce NATO or deter NATO from responding to aggression against the interests of NATO; and  (5)phase 2 of the European Phased Adaptive Approach is ready for 24-hour-a-day, seven-day-a-week operation, with proven military systems and command and control capability, and should be so declared at the July 2016 NATO Summit in Warsaw, Poland.  
FOther Matters 
1671.Protection of certain facilities and assets from unmanned aircraft 
(a)In generalChapter 3 of title 10, United States Code, as amended by section 1255, is further amended by adding at the end the following new section:  130j.Protection of certain facilities and assets from unmanned aircraft (a)AuthorityThe Secretary of Defense may take, and may authorize the armed forces to take, such actions described in subsection (b)(1) that are necessary to mitigate the threat of an unmanned aircraft system or unmanned aircraft that poses an imminent threat (as defined by the Secretary of Defense, in coordination with the Secretary of Transportation) to the safety or security of a covered facility or asset.  
(b)Actions described 
(1)The actions described in this paragraph are the following: (A)Disrupt control of the unmanned aircraft system or unmanned aircraft.  
(B)Seize and exercise control of the unmanned aircraft system or unmanned aircraft.  (C)Seize or otherwise confiscate the unmanned aircraft system or unmanned aircraft.  
(D)Use reasonable force to disable or destroy the unmanned aircraft system or unmanned aircraft.  (2)The Secretary of Defense shall develop the actions described in paragraph (1) in coordination with the Secretary of Transportation, consistent with the protection of information regarding sensitive defense capabilities.  
(c)Forfeiture 
(1)Any unmanned aircraft system or unmanned aircraft described in subsection (a) shall be subject to seizure and forfeiture to the United States.  (2)The Secretary of Defense may prescribe regulations to establish reasonable exceptions to paragraph (1), including in cases where— 
(A)the operator of the unmanned aircraft system or unmanned aircraft obtained the control and possession of such system or aircraft illegally; or  (B)the operator of the unmanned aircraft system or unmanned aircraft is an employee of a common carrier acting in manner described in subsection (a) without the knowledge of the common carrier.  
(d)RegulationsThe Secretary of Defense and the Secretary of Transportation shall prescribe regulations and issue guidance in the respective areas of each Secretary to carry out this section.  (e)DefinitionsIn this section: 
(1)The term covered facility or asset means any facility or asset that is— (A)identified by the Secretary of Defense for purposes of this section;  
(B)located in the United States (including the territories and possessions of the United States); and  (C)relating to— 
(i)the nuclear deterrence mission of the Department of Defense, including with respect to nuclear command and control, integrated tactical warning and attack assessment, and continuity of government;  (ii)the missile defense mission of the Department; or  
(iii)the national security space mission of the Department.  (2)The terms unmanned aircraft and unmanned aircraft system have the meaning given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 130i, as added by section 1255, the following new item:   130j. Protection of certain facilities and assets from unmanned aircraft..  1672.Improvement of coordination by Department of Defense of electromagnetic spectrum usageNot later than December 31, 2016, the Secretary of Defense shall submit to the congressional defense committees a report evaluating whether establishing an intra-departmental council in the Department of Defense on the use electromagnetic spectrum by the Department would improve coordination within the Department on— 
(1)the use of such spectrum;  (2)the acquisition cycle with respect to such spectrum;  
(3)training by the Armed Forces, including with respect to electronic and cyber warfare; and  (4)other purposes the Secretary considers useful.  
1673.Harmful interference to Department of Defense Global Positioning System 
(a)Federal Communications Commission conditions on commercial terrestrial operationsPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:  343.Conditions on commercial terrestrial operations (a)In generalThe Commission shall not permit commercial terrestrial operations in the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band until the date that is 90 days after the Commission resolves concerns of widespread harmful interference by such operations in such band to covered GPS devices.  
(b)Notice to Congress 
(1)In generalAt the conclusion of the proceeding on such operations in such band, the Commission shall submit to the congressional committees described in paragraph (2) official copies of the documents containing the final decision of the Commission regarding whether to permit such operations in such band. If the decision is to permit such operations in such band, such documents shall contain or be accompanied by an explanation of how the concerns described in subsection (a) have been resolved.  (2)Congressional committees describedThe congressional committees described in this paragraph are the following: 
(A)The Committee on Energy and Commerce and the Committee on Armed Services of the House of Representatives.  (B)The Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate.  
(c)Covered GPS device definedIn this section, the term covered GPS device means a Global Position System device of the Department of Defense..  (b)Secretary of Defense Review of Harmful Interference (1)ReviewNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter until the date referred to in paragraph (3), the Secretary of Defense shall conduct a review to— 
(A)assess the ability of covered GPS devices to receive signals from Global Positioning System satellites without widespread harmful interference; and  (B)determine if commercial communications services are causing or will cause widespread harmful interference with covered GPS devices.  
(2)Notice to Congress 
(A)NoticeIf the Secretary of Defense determines during a review under paragraph (1) that commercial communications services are causing or will cause widespread harmful interference with covered GPS devices, the Secretary shall promptly submit to the congressional defense committees notice of such interference.  (B)ContentsThe notice required under subparagraph (A) shall include— 
(i)a list and description of the covered GPS devices that are being or expected to be interfered with by commercial communications services;  (ii)a description of the source of, and the entity causing or expect to cause, the interference with such receivers;  
(iii)a description of the manner in which such source or such entity is causing or expected to cause such interference;  (iv)a description of the magnitude of harm caused or expected to be caused by such interference;  
(v)a description of the duration of and the conditions and circumstances under which such interference is occurring or expected to occur;  (vi)a description of the impact of such interference on the national security interests of the United States; and  
(vii)a description of the plans of the Secretary to address, alleviate, or mitigate such interference, including the cost of such plans.  (C)FormThe notice required under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.  
(3)Termination dateThe date referred to in this paragraph is the earlier of— (A)the date that is two years after the date of the enactment of this Act; or  
(B)the date on which the Secretary— (i)determines that commercial communications services are not causing any widespread harmful interference with covered GPS devices; and  
(ii)the Secretary submits to the congressional defense committees notice of the determination made under clause (i).  (c)Covered GPS Device DefinedIn this section, the term covered GPS device means a Global Position System device of the Department of Defense.  
(d)Conforming repealSection 911 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1534) is repealed.  XVIIDepartment of Defense Acquisition Agility 1701.Modular open system approach in development of major weapon systems (a)In generalPart IV of subtitle A of title 10, United States Code, is amended by inserting after chapter 144A the following new chapter: 
 
144BWeapon Systems Development and Related Matters 
 
SubchapterSec. 
I.Modular Open System Approach in Development of Weapon Systems2446a 
II.Development, Prototyping, and Deployment of Weapon System Components and Technology2447a 
III.Cost, Schedule, and Performance of Major Defense Acquisition Programs2448a 
IModular Open System Approach in Development of Weapon Systems 
 
Sec.  
2446a. Requirement for modular open system approach in major defense acquisition programs; definitions. 
2446b. Requirement to address modular open system approach in program capabilities development and acquisition weapon system design. 
2446c. Requirements relating to availability of major system interfaces and support for modular open system approach. 
2446d. Requirement to include modular open system approach in Selected Acquisition Reports. 
2446a.Requirement for modular open system approach in major defense acquisition programs; definitions 
(a)Modular open system approach requirementA major defense acquisition program initiated after January 1, 2019, shall be designed and developed, to the maximum extent practicable, with a modular open system approach to enable incremental development.  (b)DefinitionsIn this chapter: 
(1)The term modular open system approach means, with respect to a major defense acquisition program, an integrated business and technical strategy that— (A)employs a modular design that uses major system interfaces between a major system platform and a major system component or between major system components;  
(B)is subjected to verification to ensure major system interfaces comply with, if available and suitable, widely supported and consensus-based standards;  (C)uses a system architecture that allows severable major system components at the appropriate level to be incrementally added, removed, or replaced throughout the life cycle of a major system platform to afford opportunities for enhanced competition and innovation while yielding— 
(i)significant cost savings or avoidance;  (ii)schedule reduction;  
(iii)opportunities for technical upgrades;  (iv)increased interoperability; or  
(v)other benefits during the sustainment phase of a major weapon system; and  (D)complies with the technical data rights set forth in section 2320 of this title.  
(2)The term major system platform means the highest level structure of a major weapon system that is not physically mounted or installed onto a higher level structure and on which a major system component can be physically mounted or installed.  (3)The term major system component— 
(A)means a high level subsystem or assembly, including hardware, software, or an integrated assembly of both, that can be mounted or installed on a major system platform through well-defined major system interfaces; and  (B)includes a subsystem or assembly that is likely to have additional capability requirements, is likely to change because of evolving technology or threat, is needed for interoperability, facilitates incremental deployment of capabilities, or is expected to be replaced by another major system component.  
(4)The term major system interface means a shared boundary between a major system platform and a major system component or between major system components, defined by various physical, logical, and functional characteristics, such as electrical, mechanical, fluidic, optical, radio frequency, data, networking, or software elements.  (5)The term program capability document means, with respect to a major defense acquisition program, a document that specifies capability requirements for the program, such as a capability development document or a capability production document.  
(6)The terms program cost target and fielding target have the meanings provided in section 2448a(a) of this title.  (7)The term major defense acquisition program has the meaning provided in section 2430 of this title.  
(8)The term major weapon system has the meaning provided in section 2379(f) of this title.  2446b.Requirement to address modular open system approach in program capabilities development and acquisition weapon system design (a)Program capability documentA program capability document for a major defense acquisition program shall identify and characterize— 
(1)the extent to which requirements for system performance are likely to evolve during the life cycle of the system because of evolving technology, threat, or interoperability needs; and  (2)for requirements that are expected to evolve, the minimum acceptable capability that is necessary for initial operating capability of the major defense acquisition program.  
(b)Analysis of alternativesThe Director of Cost Assessment and Performance Evaluation, in formulating study guidance for analyses of alternatives for major defense acquisition programs and performing such analyses under section 139a(d)(4) of this title, shall ensure that any such analysis for a major defense acquisition program includes consideration of evolutionary acquisition, prototyping, and a modular open system approach.  (c)Acquisition strategyIn the case of a major defense acquisition program that uses a modular open system approach, the acquisition strategy required under section 2431a of this title shall— 
(1)clearly describe the modular open system approach to be used for the program;  (2)differentiate between the major system platform and major system components being developed under the program, as well as major system components developed outside the program that will be integrated into the major defense acquisition program;  
(3)clearly describe the evolution of major system components that are anticipated to be added, removed, or replaced in subsequent increments;  (4)identify additional major system components that may be added later in the life cycle of the major system platform; and  
(5)clearly describe how intellectual property and related issues, such as technical data deliverables, that are necessary to support a modular open system approach, will be addressed.  (d)Request for proposalsThe milestone decision authority for a major defense acquisition program that uses a modular open system approach shall ensure that a request for proposals for the development or production phases of the program shall describe the modular open system approach and the minimum set of major system components that must be included in the design of the major defense acquisition program.  
(e)Milestone BA major defense acquisition program may not receive Milestone B approval under section 2366b of this title until the milestone decision authority determines in writing that— (1)in the case of a program that uses a modular open system approach— 
(A)the program incorporates clearly defined major system interfaces between the major system platform and major system components and between major system components;  (B)such major system interfaces are consistent with the widely supported and consensus-based standards that exist at the time of the milestone decision, unless such standards are unavailable or unsuitable for particular major system interfaces; and  
(C)the Government has arranged to obtain appropriate and necessary intellectual property rights with respect to such major system interfaces upon completion of the development of the major system platform; or  (2)in the case of a program that does not use a modular open system approach, that the use of a modular open system approach is not practicable.  
2446c.Requirements relating to availability of major system interfaces and support for modular open system approachThe Secretary of each military department shall— (1)coordinate with the other military departments, the defense agencies, defense and other private sector entities, national standards-setting organizations, and, when appropriate, with elements of the intelligence community with respect to the specification, identification, development, and maintenance of major system interfaces and standards for use in major system platforms, where practicable;  
(2)ensure that major system interfaces incorporate commercial standards and other widely supported consensus-based standards that are validated, published, and maintained by recognized standards organizations to the maximum extent practicable;  (3)ensure that sufficient systems engineering and development expertise and resources are available to support the use of a modular open system approach in requirements development and acquisition program planning;  
(4)ensure that necessary planning, programming, and budgeting resources are provided to specify, identify, develop, and sustain the modular open system approach, associated major system interfaces, and any additional program activities necessary to sustain innovation and interoperability; and  (5)ensure that adequate training in the use of a modular open system approach is provided to members of the requirements and acquisition workforce.  
2446d.Requirement to include modular open system approach in Selected Acquisition ReportsFor each major defense acquisition program that receives Milestone B approval after January 1, 2019, a brief summary description of the key elements of the modular open system approach or, if a modular open system approach was not used, the rationale for not using such an approach, shall be submitted to the congressional defense committees with the first Selected Acquisition Report required under section 2432 of this title for the program..  (b)Clerical amendmentThe table of chapters for title 10, United States Code, is amended by adding after the item relating to chapter 144A the following new item: 
 
 
144B.Weapon Systems Development and Related Matters2446a.  
(c)Conforming amendmentSection 2366b(a)(3) of such title is amended— (1)by striking and at the end of subparagraph (K); and  
(2)by inserting after subparagraph (L) the following new subparagraph:  (M)the requirements of section 2446b(e) of this title are met; and.  
(d)Effective dateSubchapter I of chapter 144B of title 10, United States Code, as added by subsection (a), shall take effect on October 1, 2016.  1702.Development, prototyping, and deployment of weapon system components or technology (a)In generalChapter 144B of title 10, United States Code, as added by section 1701, is further amended by adding at the end the following new subchapter: 
 
IIDevelopment, prototyping, and deployment of weapon system components or technology 
 
Sec. 
2447a. Technology development in the acquisition of major weapon systems. 
2447b. Weapon system component or technology prototype projects: display of budget information. 
2447c. Weapon system component or technology prototype projects: oversight. 
2447d. Requirements and limitations for weapon system component or technology prototype projects. 
2447e. Mechanisms to speed deployment of successful weapon system component or technology prototypes. 
2447f. Definition of weapon system component. 
2447a.Technology development in the acquisition of major weapon systemsTechnology shall be developed in a major defense acquisition program that is initiated after January 1, 2019, only if the milestone decision authority for the program determines with a high degree of confidence that such development will not delay the fielding target of the program. If the milestone decision authority does not make such determination for a major system component being developed under the program, the milestone decision authority shall ensure that technology related to the major system component shall be sufficiently matured separate from the major defense acquisition program using the prototyping authorities of this section or other authorities, as appropriate.  2447b.Weapon system component or technology prototype projects: display of budget information (a)Requirements for budget displayIn the defense budget materials for any fiscal year after fiscal year 2017, the Secretary of Defense shall, with respect to advanced component development and prototype activities (within the research, development, test, and evaluation budget), set forth the amounts requested for each of the following: 
(1)Acquisition programs of record.  (2)Development, prototyping, and experimentation of weapon system components or other technologies separate from acquisition programs of record.  
(3)Other budget line items as determined by the Secretary of Defense.  (b)Additional requirementsFor purposes of subsection (a)(2), the amounts requested for development, prototyping, and experimentation of weapon system components or other technologies shall be— 
(1)structured into either capability, weapon system component, or technology portfolios that reflect the priority areas for prototype projects; and  (2)justified with general descriptions of the types of capability areas and technologies being funded or expected to be funded during the fiscal year concerned.  
(c)DefinitionsIn this section, the terms budget and defense budget materials have the meaning given those terms in section 234 of this title.  2447c.Weapon system component or technology prototype projects: oversight (a)EstablishmentThe Secretary of each military department shall establish an oversight board or identify a similar group of senior advisors for managing prototype projects for weapon system components and other technologies and subsystems, including the use of funds for such projects, within the military department concerned.  
(b)MembershipEach oversight board shall be comprised of senior officials with— (1)expertise in requirements; research, development, test, and evaluation; acquisition; or other relevant areas within the military department concerned;  
(2)awareness of technology development activities and opportunities in the Department of Defense, industry, and other sources; and  (3)awareness of the component capability requirements of major weapon systems, including scheduling and fielding goals for such component capabilities.  
(c)FunctionsThe functions of each oversight board are as follows: (1)To issue a strategic plan every three years that prioritizes the capability and weapon system component portfolio areas for conducting prototype projects, based on assessments of high priority warfighter needs, capability gaps on existing major weapon systems, opportunities to incrementally integrate new components into major weapon systems, and technologies that are expected to be sufficiently mature to prototype within three years.  
(2)To annually recommend funding levels for weapon system component or technology development and prototype projects across capability or weapon system component portfolios.  (3)To annually recommend to the service acquisition executive of the military department concerned specific weapon system component or technology development and prototype projects, subject to the requirements and limitations in section 2447d of this title.  
(4)To ensure projects are managed by experts within the Department of Defense who are knowledgeable in research, development, test, and evaluation and who are aware of opportunities for incremental deployment of component capabilities and other technologies to major weapon systems or directly to support warfighting capabilities.  (5)To ensure projects are conducted in a manner that allows for appropriate experimentation and technology risk.  
(6)To ensure necessary technical, contracting, and financial management resources are available to support each project.  (7)To submit to the congressional defense committees a semiannual notification that includes the following: 
(A)A description of each weapon system component or technology prototype project initiated during the preceding six months, including an explanation of each project and its required funding.  (B)A description of the results achieved from weapon system component prototype and technology projects completed and tested during the preceding six months.  
2447d.Requirements and limitations for weapon system component or technology prototype projects 
(a)Limitation on prototype project durationA prototype project shall be completed within three years of its initiation.  (b)Merit-based selection processA prototype project shall be selected by the service acquisition executive of the military department concerned through a merit-based selection process that identifies the most promising and cost-effective prototypes that address a high priority warfighter need and are expected to be successfully demonstrated in a relevant environment.  
(c)Type of transactionPrototype projects shall be funded through contracts, cooperative agreements, or other transactions.  (d)Funding limit (1)Each prototype project may not exceed a total amount of $10,000,000 (based on fiscal year 2017 constant dollars), unless— 
(A)the Secretary of the military department, or the Secretary’s designee, approves a larger amount of funding for the project, not to exceed $50,000,000; and  (B)the Secretary, or the Secretary’s designee, submits to the congressional defense committees, within 30 days after approval of such funding for the project, a notification that includes— 
(i)a description of the project;  (ii)expected funding for the project; and  
(iii)a statement of the anticipated outcome of the project.  (2)The Secretary of Defense may adjust the amounts (and the base fiscal year) provided in paragraph (1) on the basis of Department of Defense escalation rates.  
2447e.Mechanisms to speed deployment of successful weapon system component or technology prototypes 
(a)Selection of rapid fielding project for productionA weapon system component or technology rapid fielding project may be selected by the service acquisition executive of the military department concerned for a follow-on production contract or other transaction without the use of competitive procedures, notwithstanding the requirements of section 2304 of this title, if— (1)a rapid fielding project addresses a high priority warfighter need;  
(2)competitive procedures were used for the selection of parties for participation in the rapid fielding project;  (3)the participants in the project successfully completed the project provided for in the transaction; and  
(4)a prototype of the system to be procured in the rapid fielding project was demonstrated in a relevant environment.  (b)Special transfer authority (1)The Secretary of a military department may, as specified in advance by appropriations Acts, transfer funds that remain available for obligation in procurement appropriation accounts of the military department to fund the low-rate initial production of the rapid fielding project until required funding for full-rate production can be submitted and approved through the regular budget process of the Department of Defense.  
(2)The funds transferred under this subsection to fund the low-rate initial production of a rapid fielding project shall be for a period not to exceed two years, the amount for such period may not exceed $50,000,000, and the special transfer authority provided in this subsection may not be used more than once to fund procurement of a particular new or upgraded system.  (3)The special transfer authority provided in this subsection is in addition to any other transfer authority available to the Department of Defense.  
(c)Notification to congressWithin 30 days after the service acquisition executive of a military department selects a weapon system component or technology rapid fielding project for a follow-on production contract or other transaction, the service acquisition executive shall notify the congressional defense committees of the selection and provide a brief description of the rapid fielding project.  2447f.Definition of weapon system componentIn this subchapter, the term weapon system component has the meaning given the term major system component in section 2446a of this title..  
(b)Effective dateSubchapter II of chapter 144B of title 10, United States Code, as added by subsection (a), shall take effect on October 1, 2016.  1703.Cost, schedule, and performance of major defense acquisition programs (a)In generalChapter 144B of title 10, United States Code, as added by section 1701, is amended by adding at the end the following new subchapter: 
 
IIICost, Schedule, and Performance of Major Defense Acquisition Programs 
 
Sec. 
2448a. Program cost, fielding, and performance goals in planning major defense acquisition programs. 
2448b. Independent technical risk assessments. 
2448c. Adherence to requirements and thresholds in major defense acquisition programs. 
2448a.Program cost, fielding, and performance goals in planning major defense acquisition programs 
(a)Program cost and fielding targets 
(1)Before a major defense acquisition program receives Milestone A approval or is otherwise initiated prior to Milestone B, the Secretary of Defense shall ensure, by establishing the goals described in paragraph (2), that— (A)the program will be affordable;  
(B)program planning anticipates evolution of capabilities to meet changing threats, technology insertion, and interoperability; and  (C)the program will be fielded when needed.  
(2)The goals described in this paragraph are goals for— (A)the program acquisition unit cost (referred to in this section as the program cost target);  
(B)the date for initial operational capability (referred to in this section as the fielding target); and  (C)technology maturation, prototyping, and a modular open system approach to evolve system capabilities and improve interoperability.  
(b)ConsiderationsIn establishing goals under subsection (a) for the program, the Secretary of Defense shall consider each of the following: (1)The capability needs and timeframe specified in the initial capabilities document, opportunities for evolution of capabilities, and minimum acceptable capability increments.  
(2)Resources available to fund the development, production, and life cycle of the program, using a reasonable estimate of future defense budgets.  (3)The number of end items expected to be procured under the program.  
(4)Trade-offs among cost, schedule, technical risk, and performance objectives identified in the analysis of alternatives required under section 2366a of this title.  (5)The independent cost estimate established pursuant to section 2334(a)(6) of this title.  
(6)The independent technical risk assessment conducted or approved under section 2448b of this title.  (c)DelegationThe responsibilities of the Secretary of Defense in subsection (a) may be delegated only to the Deputy Secretary of Defense or the Under Secretary of Defense for Acquisition, Technology, and Logistics.  
(d)DefinitionsIn this section: (1)The term program acquisition unit cost has the meaning provided in section 2432(a) of this title.  
(2)The term initial capabilities document has the meaning provided in section 2366a(d)(2) of this title.  2448b.Independent technical risk assessments (a)In generalWith respect to a major defense acquisition program, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall— 
(1)before any decision to grant Milestone A approval for the program pursuant to section 2366a of this title, identify critical technologies that need to be matured in the program; and  (2)before any decision to grant Milestone B approval for the program pursuant to section 2366b of this title, any decision to enter into low-rate initial production or full-rate production, or at any other time considered appropriate by the Under Secretary, conduct or approve an independent technical risk assessment for the program, including the identification of any critical technologies that have not been successfully demonstrated in a relevant environment.  
(b)Categorization of technical risk levelsThe Under Secretary shall issue guidance and a framework for categorizing the degree of technical risk in a major defense acquisition program.  2448c.Adherence to requirements and thresholds in major defense acquisition programs (a)Capabilities determinationThe Secretary of the military department concerned shall ensure that the program capability document supporting a Milestone B or subsequent milestone for a major defense acquisition program may not be submitted to the Joint Requirements Oversight Council for approval until the Chief of the armed force concerned determines in writing that the requirements in the document are necessary and realistic in relation to the program cost and fielding targets established under section 2448a(a) of this title.  
(b)Compliance with targets before Milestone B approvalA major defense acquisition program may not receive Milestone B approval until the milestone decision authority for the program determines in writing that the estimated program acquisition unit cost and the estimated date for initial operational capability for the baseline description for the program (established under section 2435) do not exceed the program cost and fielding targets established under section 2448a(a) of this title. If such estimated cost is higher than the program cost target or if such estimated date is later than the fielding target, the milestone decision authority may request that the Secretary of Defense increase the program cost target or delay the fielding target, as applicable..  (b)Effective dateSubchapter III of chapter 144B of title 10, United States Code, as added by subsection (a), shall apply with respect to major defense acquisition programs that reach Milestone A after October 1, 2016.  
(c)Modification of Milestone Decision AuthorityEffective October 1, 2016, subsection (d) of section 2430 of title 10, United States Code, as added by section 825(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 907), is amended— (1)in paragraph (2)(A), by inserting subject to paragraph (5), before the Secretary determines; and  
(2)by adding at the end the following new paragraph:  (5)The authority of the Secretary of Defense to designate an alternative milestone decision authority for a program with respect to which the Secretary determines that the program is addressing a joint requirement, as set forth in paragraph (2)(A), shall apply only for a major defense acquisition program that reaches Milestone A after October 1, 2016, and before October 1, 2019..  
1704.Transparency in major defense acquisition programs 
(a)Reports on milestone decision metricsSubchapter III of chapter 144B of title 10, United States Code, as added by section 1703, is amended by adding at the end the following new section:  2448d.Reports on milestone decision metrics (a)Report on milestone ANot later than 15 days after granting Milestone A approval for a major defense acquisition program, the milestone decision authority for the program shall provide to the congressional defense committees and, in the case of intelligence or intelligence-related activities, the congressional intelligence committees a brief summary report that contains the following elements: 
(1)The program cost and fielding targets established by the Secretary of Defense under section 2448a(a) of this title.  (2)The estimated cost and schedule for the program established by the military department concerned, including— 
(A)the dollar values estimated for the program acquisition unit cost and total life-cycle cost; and  (B)the planned dates for each program milestone and initial operational capability.  
(3)The independent estimated cost for the program established pursuant to section 2334(a)(6) of this title, and any independent estimated schedule for the program, including— (A)the dollar values estimated for the program acquisition unit cost and total life-cycle cost; and  
(B)the planned dates for each program milestone and initial operational capability.  (4)A summary of the technical risks associated with the program, as determined by the military department concerned, including identification of any critical technologies that need to be matured.  
(5)A summary of the independent technical risk assessment conducted or approved under section 2448b of this title, including identification of any critical technologies that need to be matured.  (6)A summary of any sufficiency review conducted by the Director of Cost Assessment and Program Evaluation of the analysis of alternatives performed for the program (as referred to in section 2366a(b)(6) of this title).  
(7)Any other information the milestone decision authority considers relevant.  (b)Report on milestone BNot later than 15 days after granting Milestone B approval for a major defense acquisition program, the milestone decision authority for the program shall provide to the congressional defense committees and, in the case of intelligence or intelligence-related activities, the congressional intelligence committees a brief summary report that contains the following elements: 
(1)The program cost and fielding targets established by the Secretary of Defense under section 2448a(a) of this title.  (2)The estimated cost and schedule for the program established by the military department concerned, including— 
(A)the dollar values estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and  (B)the planned dates for each program milestone, initial operational test and evaluation, and initial operational capability.  
(3)The independent estimated cost for the program established pursuant to section 2334(a)(6) of this title, and any independent estimated schedule for the program, including— (A)the dollar values estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and  
(B)the planned dates for each program milestone, initial operational test and evaluation, and initial operational capability.  (4)A summary of the technical risks associated with the program, as determined by the military department concerned, including identification of any critical technologies that have not been successfully demonstrated in a relevant environment.  
(5)A summary of the independent technical risk assessment conducted or approved under section 2448b of this title, including identification of any critical technologies that have not been successfully demonstrated in a relevant environment.  (6)A statement of whether a modular open system approach is being used for the program.  
(7)Any other information the milestone decision authority considers relevant.  (c)Report on milestone CNot later than 15 days after granting Milestone C approval for a major defense acquisition program, the milestone decision authority for the program shall provide to the congressional defense committees and, in the case of intelligence or intelligence-related activities, the congressional intelligence committees a brief summary report that contains the following: 
(1)The estimated cost and schedule for the program established by the military department concerned, including— (A)the dollar values estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and  
(B)the planned dates for initial operational test and evaluation and initial operational capability.  (2)The independent estimated cost for the program established pursuant to section 2334(a)(6) of this title, and any independent estimated schedule for the program, including— 
(A)the dollar values estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and  (B)the planned dates for initial operational test and evaluation and initial operational capability.  
(3)A summary of any production, manufacturing, and fielding risks associated with the program.  (d)Additional informationAt the request of any of the congressional defense committees or, in the case of intelligence or intelligence-related activities, the congressional intelligence committees, the milestone decision authority shall submit to the committee further information or underlying documentation for the information in a report submitted under subsection (a), (b), or (c), including the independent cost and schedule estimates and the independent technical risk assessments referred to in those subsections.  
(e)Congressional intelligence committees definedIn this section, the term congressional intelligence committees has the meaning given that term in section 437(c) of this title..  (b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
2448d. Reports on milestone decision metrics..  
1705.Amendments relating to technical data rights 
(a)Rights relating to item or process developed exclusively at private expenseSubsection (a)(2)(C)(iii) of section 2320 of title 10, United States Code, is amended by inserting after or process data the following: , including such data pertaining to a major system component.  (b)Rights relating to interface or major system interfaceSubsection (a)(2) of section 2320 of such title is further amended— 
(1)by redesignating subparagraphs (E), (F), and (G) as subparagraphs (F), (I), and (J), respectively;  (2)in subparagraph (B), by striking Except as provided in subparagraphs (C) and (D), and inserting Except as provided in subparagraphs (C), (D), and (E),;  
(3)in subparagraph (D)(i), by striking subclause (II) and inserting the following:  (II)is a release, disclosure, or use of technical data pertaining to an interface between an item or process and other items or processes; or;  
(4)by inserting after subparagraph (D) the following new subparagraph (E):  (E)Notwithstanding subparagraph (B), the United States shall have government purpose rights in technical data pertaining to a major system interface developed exclusively at private expense and used in a modular open system approach pursuant to section 2446a of this title.;  
(5)in subparagraph (F), as redesignated by paragraph (1), by striking In the case of and inserting Except as provided in subparagraphs (G) and (H), in the case of;  (6)by inserting after subparagraph (F), as so redesignated, the following new subparagraphs (G) and (H): 
 
(G)Notwithstanding subparagraph (F), the United States shall have government purpose rights in technical data pertaining to an interface between an item or process and other items or processes that was developed in part with Federal funds and in part at private expense, except in any case in which the Secretary of Defense determines, on the basis of criteria established in the regulations, that negotiation of different rights in such technical data would be in the best interest of the United States.  (H)Notwithstanding subparagraph (F), the United States shall have government purpose rights in technical data pertaining to a major system interface developed in part with Federal funds and in part at private expense and used in a modular open system approach pursuant to section 2446a of this title.; and  
(7)in subparagraph (J), as redesignated by paragraph (1), by striking provided under subparagraph (C) or (D), and inserting provided under subparagraph (C), (D), (E), or (H),.  (c)Amendment relating to negotiated rights for item or process developed with mixed fundingSection (a)(2)(F) of section 2320 of such title, as redesignated by subsection (b)(1) of this section, is further amended by striking the period at the end of the first sentence in the matter preceding clause (i) and all that follows through establishment of any such negotiated rights shall and inserting and shall be based on negotiations between the United States and the contractor, except in any case in which the Secretary of Defense determines, on the basis of criteria established in the regulations, that negotiations would not be practicable. The establishment of such rights shall.  
(d)Amendment relating to deferred orderingSubsection (b)(9) of section 2320 of such title is amended— (1)by striking at any time and inserting , until the date occurring six years after acceptance of the last item (other than technical data) under a contract or the date of contract termination, whichever is later,;  
(2)by striking or utilized in the performance of a contract and inserting in the performance of the contract; and  (3)by striking clause (ii) of subparagraph (B) and inserting the following: 
 
(ii)is described in subparagraphs (D)(i)(II), (E), (G), and (H) of subsection (a)(2); and.  (e)DefinitionsSection 2320 of such title is further amended— 
(1)in subsection (f), by inserting Covered Government support contractor defined.— before In this section; and  (2)by adding at the end the following new subsection: 
 
(g)Additional definitionsIn this section, the terms major system component, major system interface, and modular open system approach have the meanings provided in section 2446a of this title..  (f)Amendments to add certain headings for readabilitySection 2320(a) of such title is further amended— 
(1)in subparagraph (A) of paragraph (2), by inserting after (A) the following: Development exclusively with Federal funds.—;  (2)in subparagraph (B) of such paragraph, by inserting after (B) the following: Development exclusively at private expense.—; and  
(3)in subparagraph (F) of such paragraph, as redesignated by subsection (b) of this section, by inserting after (F) the following: Development in part with Federal funds and in part at private expense.—.  XVIIIMatters relating to small business procurement AImproving Transparency and Clarity for Small Businesses 1801.Plain language rewrite of requirements for small business procurementsSection 15(a) of the Small Business Act (15 U.S.C. 644(a)) is amended to read as follows: 
 
(a)Small business procurements 
(1)In generalFor purposes of this Act, small business concerns shall receive any award or contract if such award or contract is, in the determination of the Administrator and the contracting agency, in the interest of— (A)maintaining or mobilizing the full productive capacity of the United States;  
(B)war or national defense programs; or  (C)assuring that a fair proportion of the total purchase and contracts for goods and services of the Government in each industry category (as described under paragraph (2)) are awarded to small business concerns.  
(2)Industry category defined 
(A)In generalIn this subsection, the term industry category means a discrete group of similar goods and services, as determined by the Administrator in accordance with the North American Industry Classification System codes used to establish small business size standards, except that the Administrator shall limit an industry category to a greater extent than provided under the North American Industry Classification codes if the Administrator receives evidence indicating that further segmentation of the industry category is warranted— (i)due to special capital equipment needs;  
(ii)due to special labor requirements;  (iii)due to special geographic requirements, except as provided in subparagraph (B);  
(iv)due to unique Federal buying patterns or requirements; or  (v)to recognize a new industry.  
(B)Exception for geographic requirementsThe Administrator may not further segment an industry category based on geographic requirements unless— (i)the Government typically designates the geographic area where work for contracts for goods or services is to be performed;  
(ii)Government purchases comprise the major portion of the entire domestic market for such goods or services; and  (iii)it is unreasonable to expect competition from business concerns located outside of the general geographic area due to the fixed location of facilities, high mobilization costs, or similar economic factors.  
(3)Determinations with respect to awards or contractsDeterminations made pursuant to paragraph (1) may be made for individual awards or contracts, any part of an award or contract or task order, or for classes of awards or contracts or task orders.  (4)Increasing prime contracting opportunities for small business concerns (A)Description of covered proposed procurementsThe requirements of this paragraph shall apply to a proposed procurement that includes in its statement of work goods or services currently being supplied or performed by a small business concern and, as determined by the Administrator— 
(i)is in a quantity or of an estimated dollar value which makes the participation of a small business concern as a prime contractor unlikely;  (ii)in the case of a proposed procurement for construction, if such proposed procurement seeks to bundle or consolidate discrete construction projects; or  
(iii)is a solicitation that involves an unnecessary or unjustified bundling of contract requirements.  (B)Notice to procurement center representativesWith respect to proposed procurements described in subparagraph (A), at least 30 days before issuing a solicitation and concurrent with other processing steps required before issuing the solicitation, the contracting agency shall provide a copy of the proposed procurement to the procurement center representative of the contracting agency (as described in subsection (l)) along with a statement explaining— 
(i)why the proposed procurement cannot be divided into reasonably small lots (not less than economic production runs) to permit offers on quantities less than the total requirement;  (ii)why delivery schedules cannot be established on a realistic basis that will encourage the participation of small business concerns in a manner consistent with the actual requirements of the Government;  
(iii)why the proposed procurement cannot be offered to increase the likelihood of the participation of small business concerns;  (iv)in the case of a proposed procurement for construction, why the proposed procurement cannot be offered as separate discrete projects; or  
(v)why the agency has determined that the bundling of contract requirements is necessary and justified.  (C)Alternatives to increase prime contracting opportunities for small business concernsIf the procurement center representative believes that the proposed procurement will make the participation of small business concerns as prime contractors unlikely, the procurement center representative, within 15 days after receiving the statement described in subparagraph (B), shall recommend to the contracting agency alternative procurement methods for increasing prime contracting opportunities for small business concerns.  
(D)Failure to agree on an alternative procurement methodIf the procurement center representative and the contracting agency fail to agree on an alternative procurement method, the Administrator shall submit the matter to the head of the appropriate department or agency for a determination.  (5)Contracts for sale of Government propertyWith respect to a contract for the sale of Government property, small business concerns shall receive any such contract if, in the determination of the Administrator and the disposal agency, the award of such contract is in the interest of assuring that a fair proportion of the total sales of Government property be made to small business concerns.  
(6)Sale of electrical power or other propertyNothing in this subsection shall be construed to change any preferences or priorities established by law with respect to the sale of electrical power or other property by the Federal Government.  (7)Costs exceeding fair market priceA contract may not be awarded under this subsection if the cost of the contract to the awarding agency exceeds a fair market price..  
1802.Improving reporting on small business goals 
(a)In generalSection 15(h)(2)(E) of the Small Business Act (15 U.S.C. 644(h)(2)(E)) is amended— (1)in clause (i)— 
(A)in subclause (III), by striking and at the end; and  (B)by adding at the end the following new subclauses: 
 
(V)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns for purposes of the initial contract; and  (VI)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;  
(2)in clause (ii)— (A)in subclause (IV), by striking and at the end; and  
(B)by adding at the end the following new subclauses:  (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by service-disabled veterans for purposes of the initial contract; and  
(VII)that were awarded using a procurement method that restricted competition to qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;  (3)in clause (iii)— 
(A)in subclause (V), by striking and at the end; and  (B)by adding at the end the following new subclauses: 
 
(VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be qualified HUBZone small business concerns for purposes of the initial contract; and  (VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;  
(4)in clause (iv)— (A)in subclause (V), by striking and at the end; and  
(B)by adding at the end the following new subclauses:  (VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by socially and economically disadvantaged individuals for purposes of the initial contract; and  
(VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by women, or a subset of any such concerns;;  (5)in clause (v)— 
(A)in subclause (IV), by striking and at the end;  (B)in subclause (V), by inserting and at the end; and  
(C)by adding at the end the following new subclause:  (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Indian tribe other than an Alaska Native Corporation for purposes of the initial contract;;  
(6)in clause (vi)— (A)in subclause (IV), by striking and at the end;  
(B)in subclause (V), by inserting and at the end; and  (C)by adding at the end the following new subclause: 
 
(VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by a Native Hawaiian Organization for purposes of the initial contract;;  (7)in clause (vii)— 
(A)in subclause (IV), by striking and at the end; and  (B)by adding at the end the following new subclause: 
 
(VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Alaska Native Corporation for purposes of the initial contract; and; and  (8)in clause (viii)— 
(A)in subclause (VII), by striking and at the end;  (B)in subclause (VIII), by striking and at the end; and  
(C)by adding at the end the following new subclauses:  (IX)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by women for purposes of the initial contract; and  
(X)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, or a subset of any such concerns; and.  (b)Effective dateThe Administrator of the Small Business Administration shall be required to report on the information required by sections 15(h)(2)(E)(i)(V), 15(h)(2)(E)(ii)(VI), 15(h)(2)(E)(iii)(VII), 15(h)(2)(E)(iv)(VII), 15(h)(2)(E)(v)(VI), 15(h)(2)(E)(vi)(VI), 15(h)(2)(E)(vii)(VI), and 15(h)(2)(E)(viii)(IX) only beginning on the date that the Federal Procurement Data System, System for Award Management or any new or successor system is able to report such data.  
1803.Transparency in small business goalsSection 15(h)(3) of the Small Business Act (15 U.S.C. 644(h)(3)) is amended to read as follows:  (3)Procurement data (A)Federal procurement data system (i)In generalTo assist in the implementation of this section, the Administrator shall have access to information collected through the Federal Procurement Data System, Federal Subcontracting Reporting System, or any new or successor system.  
(ii)GSA reportOn the date that the Administrator makes available the report required by paragraph (2), the Administrator of the General Services Administration shall submit a report to the President and Congress, and to make available on a public Web site, a report in the same form and manner, and including the same information, as the report under paragraph (2). Such report shall include all procurements made for the period covered by the report and may not exclude any contract awarded.  (B)Agency procurement data sourcesTo assist in the implementation of this section, the head of each contracting agency shall provide, upon request of the Administrator, procurement information collected through agency data collection sources in existence at the time of the request. Contracting agencies shall not be required to establish new data collection systems to provide such data..  
1804.Uniformity in procurement terminology 
(a)In generalSection 15(j)(1) of the Small Business Act (15 U.S.C. 644(j)(1)) is amended by striking greater than $2,500 but not greater than $100,000 and inserting greater than the micro-purchase threshold, but not greater than the simplified acquisition threshold.  (b)Technical amendmentSection 3(m) of the Small Business Act (15 U.S.C. 632(m)) is amended to read as follows: 
 
(m)Definitions pertaining to contractingIn this Act: (1)Prime contractThe term prime contract has the meaning given such term in section 8701(4) of title 41, United States Code.  
(2)Prime contractorThe term prime contractor has the meaning given such term in section 8701(5) of title 41, United States Code.  (3)Simplified acquisition thresholdThe term simplified acquisition threshold has the meaning given such term in section 134 of title 41, United States Code.  
(4)Micro-purchase thresholdThe term micro-purchase threshold has the meaning given such term in section 1902(a) of title 41, United States Code.  (5)Total purchase and contracts for property and servicesThe term total purchases and contracts for property and services shall mean total number and total dollar amount of contracts and orders for property and services..  
BClarifying the Roles of Small Business Advocates 
1811.Scope of review by procurement center representativesSection 15(l) of the Small Business Act (15 U.S.C. 644(l)) is amended by adding at the end the following:  (9)Scope of ReviewThe Administrator— 
(A)may not limit the scope of review by the Procurement Center Representative for any solicitation of a contract or task order without regard to whether the contract or task order or part of the contract or task order is set aside for small business concerns, whether 1 or more contract or task order awards are reserved for small business concerns under a multiple award contract, or whether or not the solicitation would result in a bundled or consolidated contract (as defined in subsection (s)) or a bundled or consolidated task order; and  (B)may, unless the contracting agency requests a review, limit the scope of review by the Procurement Center Representative for any solicitation of a contract or task order if such procurement is conducted pursuant to section 22 of the Foreign Military Sales Act (22 U.S.C. 2762), is a humanitarian operation as defined in section 401(e) of title 10, United States Code, or is for a contingency operation, as defined in section 101(a)(13) of title 10, United States Code..  
1812.Responsibilities of Commercial Market RepresentativesSection 4(h) of the Small Business Act (as added by section 865 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92)) is amended to read as follows:  (h)Commercial Market Representatives (1)DutiesThe principal duties of a Commercial Market Representative employed by the Administrator and reporting to the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31, and 36 (or the designee of such official) shall be to advance the policies established in section 8(d)(1) relating to subcontracting. Such duties shall include— 
(A)helping prime contractors to find small business concerns that are capable of performing subcontracts;  (B)for contractors awarded contracts containing the clause described in section 8(d)(3), providing— 
(i)counseling on the contractor’s responsibility to maximize subcontracting opportunities for small business concerns;  (ii)instruction on methods and tools to identify potential subcontractors that are small business concerns; and  
(iii)assistance to increase awards to subcontractors that are small business concerns through visits, training, and reviews of past performance;  (C)providing counseling on how a small business concern may promote its capacity to contractors awarded contracts containing the clause described in section 8(d)(3); and  
(D)conducting periodic reviews of contractors awarded contracts containing the clause described in section 8(d)(3) to assess compliance with subcontracting plans required under section 8(d)(6).  (2)Certification requirements (A)In generalConsistent with the requirements of subparagraph (B), a commercial market representative referred to in section 15(q)(3) shall have a Level I Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification, except that a commercial market representative who was serving on or before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016 may continue to serve as a commercial market representative for a period of 5 years beginning on such date without such a certification.  
(B)Delay of certification requirement 
(i)TimingThe certification described in subparagraph (A) is not required for any person serving as a commercial market representative until the date that is one calendar year after the date such person is appointed as a commercial market representative.  (ii)ApplicationThe requirements of clause (i) shall be included in any initial job posting for the position of a commercial market representative and shall apply to any person appointed as a commercial market representative after November 25, 2015..  
1813.Duties of the Office of Small and Disadvantaged Business UtilizationSection 15(k) of the Small Business Act (15 U.S.C. 644(k)), as amended by section 870 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), is amended— (1)by striking section 8, 15 or 44 and inserting section 8, 15, 31, 36, or 44;  
(2)by striking sections 8 and 15 each place such term appears and inserting sections 8, 15, 31, 36, and 44;  (3)in paragraph (10), by striking section 8(a) and inserting section 8, 15, 31, or 36;  
(4)in paragraph (17)(C), by striking the period at the end, and inserting ; and;  (5)by inserting after paragraph (17) the following new paragraph: 
 
(18)shall review summary data provided by purchase card issuers of purchases made by the agency greater than the micro-purchase threshold, and less than the simplified acquisition threshold to ensure that the purchases have been made in compliance with the provisions of this Act and have been properly recorded in the Federal Procurement Data System, if the method of payment is a purchase card issued by the Department of Defense pursuant to section 2784 of title 10, United States Code, or by the head of an executive agency pursuant to section 1909 of title 41, United States Code;; and  (6)in paragraph (16)— 
(A)in subparagraph (B), by striking and at the end; and  (B)by adding at the end the following new subparagraph: 
 
(D)any failure of the agency to comply with section 8, 15, 31, or 36;.  1814.Improving contractor compliance (a)Requirements for the Office of Small and Disadvantaged Business UtilizationSection 15(k) of the Small Business Act (15 U.S.C. 644(k)(8)), as amended by this Act, is further amended by inserting after paragraph (18) (as inserted by section 1813 of this Act) the following: 
 
(19)shall provide assistance to a small business concern awarded a contract or subcontract under this Act or under title 10 or title 41, United States Code, in finding resources for education and training on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of such a contract or subcontract; and.  (b)Requirements under the Mentor-Protege Program of the Department of DefenseSection 831(e)(1) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) is amended— 
(1)in subparagraph (B), by striking and at the end;  (2)in subparagraph (C), by striking the period at the end and inserting ; and; and  
(3)by inserting at the end the following new subparagraph:  (D)the assistance the mentor firm will provide to the protege firm in understanding contract regulations of the Federal Government and the Department of Defense (including the Federal Acquisition Regulation and the Defense Federal Acquisition Regulation Supplement) after award of a subcontract under this section, if applicable..  
(c)Resources for small business concernsSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following new subsection:  (t)Post-Award compliance resourcesThe Administrator shall provide to small business development centers and entities participating in the Procurement Technical Assistance Cooperative Agreement Program under chapter 142 of title 10, United States Code, and shall make available on the website of the Administration, a list of resources for small business concerns seeking education and assistance on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of a contract or subcontract..  
(d)Requirements for procurement center representativesSection 15(l)(2) of the Small Business Act (15 U.S.C. 644(l)(2)) is amended— (1)by redesignating subparagraph (I) as subparagraph (J);  
(2)in subparagraph (H), by striking and at the end; and  (3)by inserting after subparagraph (H) the following new subparagraph: 
 
(I)assist small business concerns with finding resources for education and training on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of a contract or subcontract; and.  (e)Requirements under the mentor-Protege program of the Small Business AdministrationSection 45(b)(3) of the Small Business Act (15 U.S.C. 657r(b)(3)) is amended by adding at the end the following new subparagraph: 
 
(K)The extent to which assistance with compliance with the requirements of contracting with the Federal Government after award of a contract or subcontract under this section..  1815.Responsibilities of Business Opportunity SpecialistsSection 4(g) of the Small Business Act (as added by section 865 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92)) is amended to read as follows: 
 
(g)Business Opportunity Specialists 
(1)DutiesThe exclusive duties of a Business Opportunity Specialist employed by the Administrator and reporting to the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31, and 36 (or the designee of such official) shall be to implement sections 7, 8, and 45 and to complete other duties related to contracting programs under this Act. Such duties shall include— (A)with respect to small business concerns eligible to receive contracts and subcontracts pursuant to section 8(a)— 
(i)providing guidance, counseling, and referrals for assistance with technical, management, financial, or other matters that will improve the competitive viability of such concerns;  (ii)identifying causes of success or failure of such concerns;  
(iii)providing comprehensive assessments of such concerns, including identifying the strengths and weaknesses of such concerns;  (iv)monitoring and documenting compliance with the requirements of sections 7 and 8 and any regulations implementing those sections;  
(v)explaining the requirements of sections 7, 8, 15, 31, 36 and 45; and  (vi)advising on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of such a contract or subcontract;  
(B)reviewing and monitoring compliance with mentor-protege agreements under section 45;  (C)representing the interests of the Administrator and small business concerns in the award, modification, and administration of contracts and subcontracts awarded pursuant to section 8(a); and  
(D)reporting fraud or abuse under section 7, 8, 15, 31, 36 or 45 or any regulations implementing such sections.  (2)Certification requirements (A)In generalConsistent with the requirements of subparagraph (B), a Business Opportunity Specialist described under section 7(j)(10)(D) shall have a Level I Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification, except that a Business Opportunity Specialist who was serving on or before January 3, 2013, may continue to serve as a Business Opportunity Specialist for a period of 5 years beginning on such date without such a certification.  
(B)Delay of certification requirement 
(i)TimingThe certification described in subparagraph (A) is not required for any person serving as a Business Opportunity Specialist until the date that is one calendar year after the date such person is appointed as a Business Opportunity Specialist.  (ii)ApplicationThe requirements of clause (i) shall be included in any initial job posting for the position of a Business Opportunity Specialist and shall apply to any person appointed as a Business Opportunity Specialist after January 3, 2013.   
CStrengthening Opportunities for Competition in Subcontracting 
1821.Good faith in subcontracting 
(a)Transparency in subcontracting goalsSection 8(d)(9) of the Small Business Act (15 U.S.C. 637(d)(9)) is amended— (1)by striking (9) The failure and inserting the following: 
 
(9)Material breachThe failure;  (2)in subparagraph (A), by striking or at the end;  
(3)in subparagraph (B), by inserting or at the end;  (4)by inserting after subparagraph (B) the following: 
 
(C)assurances provided under paragraph (6)(E),; and  (5)by moving the margins of subparagraphs (A) and (B), and the matter after subparagraph (C) (as inserted by paragraph (4)), 2 ems to the right.  
(b)Review of subcontracting plansSection 15(k) of the Small Business Act (15 U.S.C. 644(k)) is amended by inserting after paragraph (19) (as inserted by section 1814 of this Act) the following:  (20)shall review all subcontracting plans required by section 8(d)(4) or 8(d)(5) to ensure that the plan provides maximum practicable opportunity for small business concerns to participate in the performance of the contract to which the plan applies..  
(c)Good faith complianceNot later than 270 days after the date of enactment of this title, the Administrator of the Small Business Administration shall provide examples of activities that would be considered a failure to make a good faith effort to comply with the requirements imposed on an entity (other than a small business concern as defined under section 3 of the Small Business Act (15 U.S.C. 632)) that is awarded a prime contract containing the clauses required under paragraph (4) or (5) of section 8(d) of the Small Business Act (15 U.S.C. 637(d)).  1822.Pilot program to provide opportunities for qualified subcontractors to obtain past performance ratingsSection 8(d) of the Small Business Act (15 U.S.C. 637(d)), as amended by this Act, is further amended by adding at the end the following new paragraph: 
 
(18)Pilot program providing past performance ratings for other small business subcontractors 
(A)EstablishmentThe Administrator shall establish a pilot program for a small business concern without a past performance rating as a prime contractor performing as a first tier subcontractor for a covered contract (as defined in paragraph 13(A)) to request a past performance rating in the system used by the Federal Government to monitor or record contractor past performance.  (B)ApplicationA small business concern described in subparagraph (A) shall submit an application to the appropriate official for a past performance rating. Such application shall include written evidence of the past performance factors for which the small business concern seeks a rating and a suggested rating.  
(C)DeterminationThe appropriate official shall submit the application from the small business concern to the Office of Small and Disadvantaged Business Utilization for the covered contract and to the prime contractor for review. The Office of Small and Disadvantaged Business Utilization and the prime contractor shall, not later than 30 days after receipt of the application, submit to the appropriate official a response regarding the application. (i)Agreement on ratingIf the Office of Small and Disadvantaged Business Utilization and the prime contractor agree on a past performance rating, or if either the Office of Small and Disadvantaged Business Utilization or the prime contractor fail to respond and the responding individual agrees with the rating of the applicant small business concern, the appropriate official shall enter the agreed-upon past performance rating in the system described in subparagraph (A).  
(ii)Disagreement on ratingIf the Office of Small and Disadvantaged Business Utilization and the prime contractor fail to respond within 30 days or if they disagree about the rating, or if either the Office of Small and Disadvantaged Business Utilization or the prime contractor fail to respond and the responding individual disagrees with the rating of the applicant small business concern, the Office of Small and Disadvantaged Business Utilization or the prime contractor shall submit a notice contesting the application to the appropriate official. The appropriate official shall follow the requirements of subparagraph (D).  (D)Procedure for ratingNot later than 14 calendar days after receipt of a notice under subparagraph (C)(ii), the appropriate official shall submit such notice to the applicant small business concern. Such concern may submit comments, rebuttals, or additional information relating to the past performance of such concern not later 14 calendar days after receipt of such notice. The appropriate official shall enter into the system described in subparagraph (A) a rating that is neither favorable nor unfavorable along with the initial application from the small business concern, the responses of the Office of Small and Disadvantaged Business Utilization and the prime contractor, and any additional information provided by the small business concern. A copy of the information submitted shall be provided to the contracting officer (or designee of such officer) for the covered contract.  
(E)Use of informationA small business subcontractor may use a past performance rating given under this paragraph to establish its past performance for a prime contract.  (F)DurationThe pilot program established under this paragraph shall terminate 3 years after the date on which the first small business concern receives a past performance rating for performance as a first tier subcontractor.  
(G)ReportThe Comptroller General of the United States shall begin an assessment of the pilot program 1 year after the establishment of such program. Not later than 6 months after beginning such assessment, the Comptroller General shall submit a report to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives, which shall include— (i)the number of small business concerns that have received past performance ratings under the pilot program;  
(ii)the number of applications in which the contracting officer (or designee) or the prime contractor contested the application of the small business concern;  (iii)any suggestions or recommendations the Comptroller General or the small business concerns participating in the program have to address disputes between the small business concern, the contracting officer (or designee), and the prime contractor on past performance ratings;  
(iv)the number of small business concerns awarded prime contracts after receiving a past performance rating under this pilot; and  (v)any suggestions or recommendation the Comptroller General has to improve the operation of the pilot program.  
(H)Appropriate official definedIn this paragraph, the term appropriate official means a Commercial Market Representative or other individual designated by the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31, and 36..  DMentor-Protege Programs 1831.Amendments to the Mentor-Protege Program of the Department of DefenseSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) is amended— 
(1)in subsection (d)— (A)by amending paragraph (1) to read as follows: 
 
(1)prior to the approval of that agreement, the Administrator of the Small Business Administration had made no finding of affiliation between the mentor firm and the protege firm;;  (B)by redesignating paragraph (2) as paragraph (3); and  
(C)by inserting after paragraph (1) the following new paragraph:  (2) (A)the Administrator of the Small Business Administration does not have a current finding of affiliation between the mentor firm and protege firm; or  
(B)the Secretary, after considering the regulations promulgated by the Administrator of the Small Business Administration regarding affiliation— (i)does not have reason to believe that the mentor firm affiliated with the protege firm; or  
(ii)has received a formal determination of no affiliation between the mentor firm and protege firm from the Administrator after having submitted a question of affiliation to the Administrator; and;   (2)in subsection (n), by amending paragraph (9) to read as follows: 
 
(9)The term affiliation, with respect to a relationship between a mentor firm and a protege firm, means a relationship described under section 121.103 of title 13, Code of Federal Regulations (or any successor regulation).; and  (3)in subsection (f)(6)— 
(A)in subparagraph (B), by striking or at the end;  (B)in subparagraph (C), by striking the period at the end and inserting ; or; and  
(C)by adding at the end the following:  (D)women’s business centers described in section 29 of the Small Business Act (15 U.S.C. 656)..  
1832.Improving cooperation between the mentor-protege programs of the Small Business Administration and the Department of DefenseSection 45(b)(4) of the Small Business Act (15 U.S.C. 657r(b)(4)) is amended by striking subparagraph (A) and redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.  EWomen’s Business Programs 1841.Office of Women’s Business OwnershipSection 29(g) of the Small Business Act (15 U.S.C. 656(g)) is amended— 
(1)in paragraph (2), by striking subparagraphs (B) and (C) and inserting the following:  (B)ResponsibilitiesThe responsibilities of the Assistant Administrator shall be to administer the programs and services of the Office of Women’s Business Ownership.  
(C)DutiesThe Assistant Administrator shall perform the following functions with respect to the Office of Women’s Business Ownership: (i)Recommend the annual administrative and program budgets of the Office and eligible entities receiving a grant under the Women’s Business Center Program.  
(ii)Review the annual budgets submitted by each eligible entity receiving a grant under the Women’s Business Center Program.  (iii)Select applicants to receive grants to operate a women’s business center after reviewing information required by this section, including the budget of each applicant.  
(iv)Collaborate with other Federal departments and agencies, State and local governments, not-for-profit organizations, and for-profit enterprises to maximize utilization of taxpayer dollars and reduce (or eliminate) any duplication among the programs overseen by the Office of Women’s Business Ownership and those of other entities that provide similar services to women entrepreneurs.  (v)Maintain a clearinghouse to provide for the dissemination and exchange of information between women’s business centers.  
(vi)Serve as the vice chairperson of the Interagency Committee on Women’s Business Enterprise and as the liaison for the National Women’s Business Council.; and  (2)by adding at the end the following: 
 
(3)MissionThe mission of the Office of Women's Business Ownership shall be to assist women entrepreneurs to start, grow, and compete in global markets by providing quality support with access to capital, access to markets, job creation, growth, and counseling by— (A)fostering participation of women entrepreneurs in the economy by overseeing a network of women's business centers throughout States and territories;  
(B)creating public-private partnerships to support women entrepreneurs and conduct outreach and education to startup and existing small business concerns owned and controlled by women; and  (C)working with other programs overseen by the Administrator to ensure women are well-represented and being served and to identify gaps where participation by women could be increased.  
(4)Accreditation program 
(A)EstablishmentNot later than 270 days after the date of enactment of this paragraph, the Administrator shall establish standards for an accreditation program for accrediting eligible entities receiving a grant under this section.  (B)Transition provisionBefore the date on which standards are established under subparagraph (A), the Administrator may not terminate a grant under this section absent evidence of fraud or other criminal misconduct by the recipient.  
(C)Contracting authorityThe Administrator may provide financial assistance, by contract or otherwise, to a relevant national women’s business center representative association to provide assistance in establishing the standards required under subparagraph (A) or for carrying out an accreditation program pursuant to such standards..  1842.Women’s Business Center Program (a)DefinitionsSection 29(a) of the Small Business Act (15 U.S.C. 656(a)) is amended— 
(1)by striking paragraph (4);  (2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;  
(3)by inserting after paragraph (1) the following:  (2)the term eligible entity means— 
(A)an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code;  (B)a State, regional, or local economic development organization, so long as the organization certifies that grant funds received under this section will not be commingled with other funds;  
(C)an institution of higher education, unless such institution is currently receiving a grant under section 21;  (D)a development, credit, or finance corporation chartered by a State, so long as the corporation certifies that grant funds received under this section will not be commingled with other funds; or  
(E)any combination of entities listed in subparagraphs (A) through (D);; and  (4)by adding at the end the following: 
 
(5)the term women's business center means the location at which counseling and training on the management, operations (including manufacturing, services, and retail), access to capital, international trade, Government procurement opportunities, and any other matter is needed to start, maintain, or expand a small business concern owned and controlled by women..  (b)AuthoritySection 29(b) of the Small Business Act (15 U.S.C. 656(b)) is amended— 
(1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and adjusting the margins accordingly;  (2)by striking The Administration and all that follows through 5-year projects and inserting the following: 
 
(1)In generalThere is established a Women’s Business Center Program under which the Administrator may provide a grant to any eligible entity to operate one or more women’s business centers;  (3)by striking The projects shall and inserting the following: 
 
(2)Use of fundsThe women’s business centers shall be designed to provide counseling and training that meets the needs of women, especially socially or economically disadvantaged women, and shall; and  (4)by adding at the end the following: 
 
(3)Amount of grants 
(A)In generalThe amount of a grant provided under this subsection to an eligible entity per project year shall be not more than $185,000 (as such amount is annually adjusted by the Administrator to reflect the change in inflation).  (B)Additional grants (i)In generalNotwithstanding subparagraph (A), with respect to an eligible entity that has received $185,000 in grants under this subsection in a project year, the Administrator may award an additional grant under this subsection of up to $65,000 during such project year if the Administrator determines that the eligible entity— 
(I)agrees to obtain, after its application has been approved and notice of award has been issued, cash contributions from non-Federal sources of 1 non-Federal dollar for each Federal dollar;  (II)is in good standing with the Women's Business Center Program; and  
(III)has met performance goals for the previous project year, if applicable.  (ii)LimitationsThe Administrator may only award additional grants under clause (i)— 
(I)during the 3rd and 4th quarters of the fiscal year; and  (II)from unobligated amounts made available to the Administrator to carry out this section.  
(4)Notice and comment requiredThe Administrator may only make a change to the standards by which an eligible entity obtains or maintains grants under this section, the standards for accreditation, or any other requirement for the operation of a women’s business center if the Administrator first provides notice and the opportunity for public comment, as set forth in section 553(b) of title 5, United States Code, without regard to any exceptions provided for under such section..  (c)Conditions of participationSection 29(c) of the Small Business Act (15 U.S.C. 656(c)) is amended— 
(1)in paragraph (1)— (A)by striking the recipient organization and inserting an eligible entity; and  
(B)by striking financial assistance and inserting a grant;  (2)in paragraph (3)— 
(A)by striking financial assistance authorized pursuant to this section may be made by grant, contract, or cooperative agreement and and inserting grants authorized pursuant to this section; and  (B)in the second sentence, by striking a recipient organization and inserting an eligible entity;  
(3)in paragraph (4)— (A)by striking recipient of assistance and inserting eligible entity;  
(B)by striking during any project, it shall not be eligible thereafter and inserting during any project for 2 consecutive years, the eligible entity shall not be eligible at any time after that 2-year period;  (C)by striking such organization and inserting the eligible entity; and  
(D)by striking the recipient and inserting the eligible entity; and  (4)by adding at end the following: 
 
(5)Separation of project and fundsAn eligible entity shall— (A)carry out a project under this section separately from other projects, if any, of the eligible entity; and  
(B)separately maintain and account for any grants under this section.  (6)Examination of eligible entities (A)Required site visitEach applicant, prior to receiving a grant under this section, shall have a site visit by an employee of the Administration, in order to ensure that the applicant has sufficient resources to provide the services for which the grant is being provided.  
(B)Annual reviewAn employee of the Administration shall— (i)conduct an annual review of the compliance of each eligible entity receiving a grant under this section with the grant agreement, including a financial examination; and  
(ii)provide such review to the eligible entity as required under subsection (l).  (7)Remediation of problems (A)Plan of actionIf a review of an eligible entity under paragraph (6)(B) identifies any problems, the eligible entity shall, within 45 calendar days of receiving such review, provide the Assistant Administrator with a plan of action, including specific milestones, for correcting such problems.  
(B)Plan of action review by the Assistant AdministratorThe Assistant Administrator shall review each plan of action submitted under subparagraph (A) within 30 calendar days of receiving such plan and— (i)if the Assistant Administrator determines that such plan will bring the eligible entity into compliance with all the terms of the grant agreement, approve such plan;  
(ii)if the Assistant Administrator determines that such plan is inadequate to remedy the problems identified in the annual review to which the plan of action relates, the Assistant Administrator shall set forth such reasons in writing and provide such determination to the eligible entity within 15 calendar days of such determination.  (C)Amendment to plan of actionAn eligible entity receiving a determination under subparagraph (B)(ii) shall have 30 calendar days from the receipt of the determination to amend the plan of action to satisfy the problems identified by the Assistant Administrator and resubmit such plan to the Assistant Administrator.  
(D)Amended plan review by the Assistant AdministratorWithin 15 calendar days of the receipt of an amended plan of action under subparagraph (C), the Assistant Administrator shall either approve or reject such plan and provide such approval or rejection in writing to the eligible entity.  (E)Appeal of Assistant Administrator determination (i)In generalIf the Assistant Administrator rejects an amended plan under subparagraph (D), the eligible entity shall have the opportunity to appeal such decision to the Administrator, who may delegate such appeal to an appropriate officer of the Administration.  
(ii)Opportunity for explanationAny appeal described under clause (i) shall provide an opportunity for the eligible entity to provide, in writing, an explanation of why the eligible entity’s plan remedies the problems identified in the annual review.  (iii)Notice of determinationThe determination of the appeal shall be provided to the eligible entity, in writing, within 15 calendar days from the eligible entity’s filing of the appeal.  
(iv)Effect of failure to actIf the Administrator fails to act on an appeal made under this subparagraph within the 15 calendar day period specified under clause (iii), the eligible entity’s amended plan of action submitted under subparagraph (C) shall be deemed to be approved.  (8)Termination of Grant (A)In generalThe Administrator shall require that, if an eligible entity fails to comply with a plan of action approved by the Assistant Administrator under paragraph (7)(B)(i) or an amended plan of action approved by the Assistant Administrator under paragraph (7)(D) or approved on appeal under paragraph (7)(E), the Assistant Administrator shall terminate the grant provided to the eligible entity under this section.  
(B)Appeal of terminationAn eligible entity that has a grant terminated under subparagraph (A) shall have the opportunity to challenge the termination on the record and after an opportunity for a hearing.  (C)Final agency actionThe determination made pursuant to subparagraph (B) shall be considered final agency action for the purposes of chapter 7, title 5, United States Code..  
(d)Submission of 5-year planSection 29(e) of the Small Business Act (15 U.S.C. 656(e)) is amended— (1)by striking applicant organization and inserting eligible entity;  
(2)by striking a recipient organization and inserting an eligible entity;  (3)by striking financial assistance and inserting grants; and  
(4)by striking site.  (e)Applications and criteria for initial grantSubsection (f) of section 29 of the Small Business Act (15 U.S.C. 656) is amended to read as follows: 
 
(f)Applications and criteria for initial grant 
(1)ApplicationEach eligible entity desiring a grant under subsection (b) shall submit to the Administrator an application that contains— (A)a certification that the eligible entity— 
(i)has designated an executive director or program manager, who may be compensated using grant funds under subsection (b) or other sources, to manage the women's business center for which a grant under subsection (b) is sought;  (ii)meets the accounting and reporting requirements established by the Director of the Office of Management and Budget;  
(B)information demonstrating that the eligible entity has the ability and resources to meet the needs of the market to be served by the women's business center, including the ability to obtain the non-Federal contribution required under subsection (c);  (C)information relating to the assistance to be provided by the women's business center in the area in which the women's business center is located;  
(D)information demonstrating the experience and effectiveness of the eligible entity in— (i)conducting the services described under subsection (a)(5);  
(ii)providing training and services to a representative number of women who are socially or economically disadvantaged; and  (iii)working with resource partners of the Administration and other entities, such as universities; and  
(E)a 5-year plan that describes the ability of the eligible entity to provide the services described under subsection (a)(3), including to a representative number of women who are socially or economically disadvantaged.  (2)Review and approval of applications for initial grants (A)Review and selection of eligible entities (i)In generalThe Administrator shall review applications to determine whether the applicant can meet obligations to perform the activities required by a grant under this section, including— 
(I)the experience of the applicant in conducting activities required by this section;  (II)the amount of time needed for the applicant to commence operations should it be awarded a grant;  
(III)the capacity of the applicant to meet the accreditation standards established by the Administrator in a timely manner;  (IV)the ability of the applicant to sustain operations for more than 5 years (including its ability to obtain sufficient non-Federal funds for that period);  
(V)the location of the women’s business center and its proximity to other grant recipients under this section; and  (VI)the population density of the area to be served by the women’s business center.  
(ii)Selection criteria 
(I)GuidanceThe Administrator shall issue guidance (after providing an opportunity for notice and comment) to specify the criteria for review and selection of applicants under this subsection.  (II)Modifications prohibited after announcementWith respect to a public announcement of any opportunity to be awarded a grant under this section made by the Administrator pursuant to subsection (l)(1), the Administrator may not modify guidance issued pursuant to subclause (I) with respect to such opportunity unless required to do so by an Act of Congress or an order of a Federal court.  
(III)Rule of constructionNothing in this clause may be construed as prohibiting the Administrator from modifying the guidance issued pursuant to subclause (I) (after providing an opportunity for notice and comment) as such guidance applies to an opportunity to be awarded a grant under this section that the Administrator has not yet publicly announced pursuant to subsection (l)(1).  (B)Record retention (i)In generalThe Administrator shall maintain a copy of each application submitted under this subsection for not less than 5 years.  
(ii)Paperwork reductionThe Administrator shall take steps to reduce, to the maximum extent practicable, the paperwork burden associated with carrying out clause (i)..  (f)Notification requirements under the Women’s Business Center ProgramSection 29 of the Small Business Act (15 U.S.C. 656) is amended by inserting after subsection (k) the following: 
 
(l)Notification requirements under the Women’s Business Center ProgramThe Administrator shall provide— (1)a public announcement of any opportunity to be awarded grants under this section, and such announcement shall include the standards by which such award will be made, including the guidance issued pursuant to subsection (f)(2)(A)(ii);  
(2)the opportunity for any applicant for a grant under this section that failed to obtain such a grant a debriefing with the Assistant Administrator to review the reasons for the applicant’s failure; and  (3)with respect to any site visit or evaluation of an eligible entity receiving a grant under this section that is carried out by an officer or employee of the Administration (other than the Inspector General), a copy of the site visit report or evaluation, as applicable, within 30 calendar days of the completion of such vision or evaluation..  
(g)Continued funding for centersSection 29(m) of the Small Business Act (15 U.S.C. 656(m)) is amended— (1)by striking paragraph (3) and inserting the following: 
 
(3)Application and approval for continuation grants 
(A)Solicitation of applicationsThe Administrator shall solicit applications and award continuation grants under this subsection for the first fiscal year beginning after the date of enactment of this paragraph, and every third fiscal year thereafter.  (B)Contents of applicationEach eligible entity desiring a grant under this subsection shall submit to the Administrator an application that contains— 
(i)a certification that the applicant— (I)is an eligible entity;  
(II)has designated an executive director or program manager to manage the women's business center operated by the applicant; and  (III)as a condition of receiving a grant under this subsection, agrees— 
(aa)to receive a site visit as part of the final selection process, at the discretion of the Administrator; and  (bb)to remedy any problem identified pursuant to the site visit under item (aa);  
(ii)information demonstrating that the applicant has the ability and resources to meet the needs of the market to be served by the women's business center for which a grant under this subsection is sought, including the ability to obtain the non-Federal contribution required under paragraph (4)(C);  (iii)information relating to assistance to be provided by the women's business center in the geographic area served by the women's business center for which a grant under this subsection is sought;  
(iv)information demonstrating that the applicant has worked with resource partners of the Administration and other entities;  (v)a 3-year plan that describes the services provided by the women's business center for which a grant under this subsection is sought— 
(I)to serve women who are business owners or potential business owners by conducting training and counseling activities; and  (II)to provide training and services to a representative number of women who are socially or economically disadvantaged; and  
(vi)any additional information that the Administrator may reasonably require.  (C)Review and approval of applications for grants (i)In generalThe Administrator— 
(I)shall review each application submitted under subparagraph (B), based on the information described in such subparagraph and the criteria set forth under clause (ii) of this subparagraph; and  (II)as part of the final selection process, may, at the discretion of the Administrator, conduct a site visit to each women's business center for which a grant under this subsection is sought, in particular to evaluate the women's business center using the selection criteria described in clause (ii)(II).  
(ii)Selection criteria 
(I)In generalThe Administrator shall evaluate applicants for grants under this subsection in accordance with selection criteria that are— (aa)established before the date on which applicants are required to submit the applications;  
(bb)stated in terms of relative importance; and  (cc)publicly available and stated in each solicitation for applications for grants under this subsection made by the Administrator.  
(II)Required criteriaThe selection criteria for a grant under this subsection shall include— (aa)the total number of entrepreneurs served by the applicant;  
(bb)the total number of new startup companies assisted by the applicant;  (cc)the percentage of clients of the applicant that are socially or economically disadvantaged;  
(dd)the percentage of individuals in the community served by the applicant who are socially or economically disadvantaged;  (ee)the successful accreditation of the applicant under the accreditation program developed under subsection (g)(5); and  
(ff)any additional criteria that the Administrator may reasonably require.  (iii)Conditions for continued fundingIn determining whether to make a grant under this subsection, the Administrator— 
(I)shall consider the results of the most recent evaluation of the women's business center for which a grant under this subsection is sought, and, to a lesser extent, previous evaluations; and  (II)may withhold a grant under this subsection, if the Administrator determines that the applicant has failed to provide the information required to be provided under this paragraph, or the information provided by the applicant is inadequate.  
(D)NotificationNot later than 60 calendar days after the date of each deadline to submit applications under this paragraph, the Administrator shall approve or deny each submitted application and notify the applicant for each such application of the approval or denial.  (E)Record retention (i)In generalThe Administrator shall maintain a copy of each application submitted under this paragraph for not less than 5 years.  
(ii)Paperwork reductionThe Administrator shall take steps to reduce, to the maximum extent practicable, the paperwork burden associated with carrying out clause (i).; and  (2)by striking paragraph (5) and inserting the following: 
 
(5)Award to previous recipientsThere shall be no limitation on the number of times the Administrator may award a grant to an applicant under this subsection..  (h)Technical and conforming amendmentsSection 29 of the Small Business Act (15 U.S.C. 656) is amended— 
(1)in subsection (h)(2), by striking to award a contract (as a sustainability grant) under subsection (l) or;  (2)in subsection (j)(1), by striking The Administration and inserting Not later than November 1 of each year, the Administrator;  
(3)in subsection (k)— (A)by striking paragraphs (1) and (4);  
(B)by inserting before paragraph (2) the following:  (1)In generalThere are authorized to be appropriated to the Administration to carry out this section, to remain available until expended, $21,750,000 for each of fiscal years 2017 through 2020.; and  
(C)in paragraph (2), by striking subparagraph (B) and inserting the following:  (B)ExceptionsOf the amount made available under this subsection for a fiscal year, the following amounts shall be available for selection panel costs, costs associated with maintaining an accreditation program, and post-award conference costs: 
(i)For the first fiscal year beginning after the date of the enactment of this subparagraph, 2.65 percent.  (ii)For the second fiscal year beginning after the date of the enactment of this subparagraph and each fiscal year thereafter through fiscal year 2020, 2.5 percent.; and  
(4)in subsection (m)— (A)in paragraph (2), by striking subsection (b) or (l) and inserting this subsection or subsection (b); and  
(B)in paragraph (4)(D), by striking or subsection (l).  (i)Effect on existing grants (1)Terms and conditionsA nonprofit organization receiving a grant under section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before the date of enactment of this title, shall continue to receive the grant under the terms and conditions in effect for the grant on the day before the date of enactment of this title, except that the nonprofit organization may not apply for a continuation of the grant under section 29(m)(5) of the Small Business Act (15 U.S.C. 656(m)(5)), as in effect on the day before the date of enactment of this title.  
(2)Length of continuation grantThe Administrator of the Small Business Administration may award a grant under section 29(m) of the Small Business Act to a nonprofit organization receiving a grant under section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before the date of enactment of this title, for the period— (A)beginning on the day after the last day of the grant agreement under such section 29(m); and  
(B)ending at the end of the third fiscal year beginning after the date of enactment of this title.  1843.Matching requirements under Women's Business Center ProgramSection 29(c) of the Small Business Act (15 U.S.C. 656(c)), as amended by this Act, is amended— 
(1)in paragraph (1), by striking As a condition and inserting Subject to paragraph (6), as a condition; and  (2)by adding at the end the following: 
 
(9)Waiver of non-Federal share 
(A)In generalUpon request by an eligible entity, and in accordance with this paragraph, the Administrator may waive, in whole or in part, the requirement to obtain non-Federal funds under this subsection for counseling and training activities of the eligible entity carried out using a grant under this section for a fiscal year. The Administrator may not waive the requirement for an eligible entity to obtain non-Federal funds under this paragraph for more than a total of 2 consecutive fiscal years.  (B)ConsiderationsIn determining whether to waive the requirement to obtain non-Federal funds under this paragraph, the Administrator shall consider— 
(i)the economic conditions affecting the eligible entity;  (ii)the impact a waiver under this paragraph would have on the credibility of the Women's Business Center Program under this section;  
(iii)the demonstrated ability of the eligible entity to raise non-Federal funds; and  (iv)the performance of the eligible entity.  
(C)LimitationThe Administrator may not waive the requirement to obtain non-Federal funds under this paragraph if granting the waiver would undermine the credibility of the Women's Business Center Program.  (10)SolicitationNotwithstanding any other provision of law, eligible entity may— 
(A)solicit cash and in-kind contributions from private individuals and entities to be used to carry out the activities of the eligible entity under the project conducted under this section; and  (B)use amounts made available by the Administrator under this section for the cost of such solicitation and management of the contributions received.  
(11)Excess non-Federal dollarsThe amount of non-Federal dollars obtained by an eligible entity that is above the amount that is required to be obtained by the eligible entity under this subsection shall not be subject to the requirements of part 200 of title 2, Code of Federal Regulations, or any successor thereto, if such amount of non-Federal dollars— (A)is not used as matching funds for purposes of implementing the Women’s Business Center Program; and  
(B)was not obtained using funds from the Women’s Business Center Program..  FSCORE program 1851.SCORE ReauthorizationSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended— 
(1)by redesignating subsection (j) as subsection (f); and  (2)by adding at the end the following: 
 
(g)SCORE programThere are authorized to be appropriated to the Administrator to carry out the SCORE program authorized by section 8(b)(1) such sums as are necessary for the Administrator to make grants or enter into cooperative agreements in a total amount that does not exceed $10,500,000 in each of fiscal years 2017 and 2018..  1852.SCORE programSection 8 of the Small Business Act (15 U.S.C. 637) is amended— 
(1)in subsection (b)(1)(B), by striking a Service Corps of Retired Executives (SCORE) and inserting the SCORE program described in subsection (c); and  (2)by striking subsection (c) and inserting the following: 
 
(c)SCORE program 
(1)DefinitionIn this subsection: (A)SCORE AssociationThe term SCORE Association means the Service Corps of Retired Executives Association or any successor or other organization who receives a grant from the Administrator to operate the SCORE program under paragraph (2)(A).  
(B)SCORE programThe term SCORE program means the SCORE program authorized by subsection (b)(1)(B).  (2)Management and volunteers (A)In generalThe Administrator shall provide a grant to the SCORE Association to manage the SCORE program.  
(B)VolunteersA volunteer participating in the SCORE program shall— (i)based on the business experience and knowledge of the volunteer— 
(I)provide at no cost to individuals who own, or aspire to own, small business concerns personal counseling, mentoring, and coaching relating to the process of starting, expanding, managing, buying, and selling a business; and  (II)facilitate low-cost education workshops for individuals who own, or aspire to own, small business concerns; and  
(ii)as appropriate, use tools, resources, and expertise of other organizations to carry out the SCORE program.  (3)Plans and goalsThe Administrator, in consultation with the SCORE Association, shall ensure that the SCORE program and each chapter of the SCORE program develop and implement plans and goals to more effectively and efficiently provide services to individuals in rural areas, economically disadvantaged communities, and other traditionally underserved communities, including plans for electronic initiatives, web-based initiatives, chapter expansion, partnerships, and the development of new skills by volunteers participating in the SCORE program.  
(4)Annual reportThe SCORE Association shall submit to the Administrator an annual report that contains— (A)the number of individuals counseled or trained under the SCORE program;  
(B)the number of hours of counseling provided under the SCORE program; and  (C)to the extent possible— 
(i)the number of small business concerns formed with assistance from the SCORE program;  (ii)the number of small business concerns expanded with assistance from the SCORE program; and  
(iii)the number of jobs created with assistance from the SCORE program.  (5)Privacy requirements (A)In generalNeither the Administrator nor the SCORE Association may disclose the name, address, or telephone number of any individual or small business concern receiving assistance from the SCORE Association without the consent of such individual or small business concern, unless— 
(i)the Administrator is ordered to make such a disclosure by a court in any civil or criminal enforcement action initiated by a Federal or State agency; or  (ii)the Administrator determines such a disclosure to be necessary for the purpose of conducting a financial audit of the SCORE program, in which case disclosure shall be limited to the information necessary for the audit.  
(B)Administrator use of informationThis paragraph shall not— (i)restrict the access of the Administrator to program activity data; or  
(ii)prevent the Administrator from using client information to conduct client surveys.  (C)Standards (i)In generalThe Administrator shall, after the opportunity for notice and comment, establish standards for— 
(I)disclosures with respect to financial audits under subparagraph (A)(ii); and  (II)conducting client surveys, including standards for oversight of the surveys and for dissemination and use of client information.  
(ii)Maximum privacy protectionThe standards issued under this subparagraph shall, to the extent practicable, provide for the maximum amount of privacy protection..  1853.Online component (a)In generalSection 8(c) of the Small Business Act (15 U.S.C. 637(c)), as amended by section 1852, is further amended by adding at the end the following: 
 
(6)Online componentIn carrying out this subsection, the SCORE Association shall make use of online counseling, including by developing and implementing webinars and an electronic mentoring platform to expand access to services provided under this subsection and to further support entrepreneurs..  (b)Online component report (1)In generalAt the end of fiscal year 2018, the SCORE Association shall issue a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on the effectiveness of the online counseling and webinars required as part of the SCORE program, including— 
(A)how the SCORE Association determines electronic mentoring and webinar needs, develops training for electronic mentoring, establishes webinar criteria curricula, and evaluates webinar and electronic mentoring results;  (B)describing the internal controls that are used and a summary of the topics covered by the webinars; and  
(C)performance metrics, including the number of small business concerns counseled by, the number of small business concerns created by, the number of jobs created and retained by, and the funding amounts directed towards such online counseling and webinars.  (2)DefinitionsFor purposes of this subsection, the terms SCORE Association and SCORE program have the meaning given those terms, respectively, under section 8(c)(1) of the Small Business Act (15 U.S.C. 637(c)(1)).  
1854.Study and report on the future role of the score program 
(a)StudyThe SCORE Association shall carry out a study on the future role of the SCORE program and develop a strategic plan for how the SCORE program will evolve to meet the needs of small business concerns and potential future small business concerns over the course of the 5 years following the date of enactment of this Act, with markers and specific objectives for year 1, year 3, and year 5.  (b)ReportNot later than the end of the 6-month period beginning on the date of the enactment of this Act, the SCORE Association shall issue a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate containing— 
(1)all findings and determination made in carrying out the study required under subsection (a);  (2)the strategic plan developed under subsection (a);  
(3)an explanation of how the SCORE Association plans to achieve the strategic plan, assuming both stagnant and increased funding levels.  (c)DefinitionsFor purposes of this section, the terms SCORE Association and SCORE program have the meaning given those terms, respectively, under section 8(c)(1) of the Small Business Act (15 U.S.C. 637(c)(1)).  
1855.Technical and conforming amendments 
(a)Small business actThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)in section 7(m)(3)(A)(i)(VIII) (15 U.S.C. 636(m)(3)(A)(i)(VIII)), by striking Service Corps of Retired Executives and inserting SCORE program; and  
(2)in section 22 (15 U.S.C. 649)— (A)in subsection (b)— 
(i)in paragraph (1), by striking Service Corps of Retired Executives and inserting SCORE program; and  (ii)in paragraph (3), by striking Service Corps of Retired Executives and inserting SCORE program; and  
(B)in subsection (c)(12), by striking Service Corps of Retired Executives and inserting SCORE program.  (b)Other laws (1)Section 621 of the Children’s Health Insurance Program Reauthorization Act of 2009 (15 U.S.C. 657p) is amended— 
(A)in subsection (a), by striking paragraph (4) and inserting the following:  (4)the term SCORE program means the SCORE program authorized by section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B));; and  
(B)in subsection (b)(4)(A)(iv), by striking Service Corps of Retired Executives and inserting SCORE program.  (2)Section 337(d)(2)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6307(d)(2)(A)) is amended by striking Service Corps of Retired Executives (SCORE) and inserting SCORE program.  
GMiscellaneous Provisions 
1861.Improving education on small business regulations 
(a)Regulatory changes and training materialsSection 15 of the Small Business Act (15 U.S.C. 644), as amended by this Act, is further amended by adding at the end the following new subsection:  (u)Regulatory changes and training materialsNot less than annually, the Administrator shall provide to the Defense Acquisition University (established under section 1746 of title 10, United States Code), the Federal Acquisition Institute (established under section 1201 of title 41, United States Code), the individual responsible for mandatory training and education of the acquisition workforce of each agency (described under section 1703(f)(1)(C) of title 41, United States Code), small business development centers, and entities participating in the Procurement Technical Assistance Cooperative Agreement Program under chapter 142 of title 10, United States Code— 
(1)a list of all changes made in the prior year to regulations promulgated— (A)by the Administrator that affect Federal acquisition; and  
(B)by the Federal Acquisition Council that implement changes to this Act; and  (2)any materials the Administrator has developed to explain, train, or assist Federal agencies or departments or small business concerns to comply with the regulations specified in paragraph (1)..  
(b)Training to be updatedUpon receipt of information from the Administrator of the Small Business Administration pursuant to section 15(u) of the Small Business Act, the Defense Acquisition University (as under section 1746 of title 10, United States Code) and the Federal Acquisition Institute (established under section 1201 of title 41, United States Code) shall periodically update the training provided to the acquisition workforce.  1862.Protecting task order competitionSection 4106(f) of title 41, United States Code, is amended by striking paragraph (3).  
1863.Improvements to size standards for small agricultural producers 
(a)Amendment to definition of agricultural enterprisesParagraph (1) of section 18(b) of the Small Business Act (15 U.S.C. 647(b)(1)) is amended by striking businesses and inserting small business concerns.  (b)Equal treatment of small farmsParagraph (1) of section 3(a) of the Small Business Act (15 U.S.C. 632(a)(1)) is amended by striking operation: Provided, and all that follows through the period at the end and inserting operation..  
(c)Updated size standardsSize standards established under subsection (a) are subject to the rolling review procedures established under section 1344(a) of the Small Business Jobs Act of 2010 (15 U.S.C. 632 note).  1864.Uniformity in service-disabled veteran definitions (a)Small business definition of small business concern consolidatedSection 3(q) of the Small Business Act (15 U.S.C. 632(q)) is amended— 
(1)by amending paragraph (2) to read as follows:  (2)Small business concern owned and controlled by service-disabled veteransThe term small business concern owned and controlled by service-disabled veterans means any of the following: 
(A)A small business concern— (i)not less than 51 percent of which is owned by one or more service-disabled veterans or, in the case of any publicly owned business, not less than 51 percent of the stock (not including any stock owned by an ESOP) of which is owned by one or more service-disabled veterans; and  
(ii)the management and daily business operations of which are controlled by one or more service-disabled veterans or, in the case of a veteran with permanent and severe disability, the spouse or permanent caregiver of such veteran.  (B)A small business concern— 
(i)not less than 51 percent of which is owned by one or more service-disabled veterans with a disability that is rated by the Secretary of Veterans Affairs as a permanent and total disability who are unable to manage the daily business operations of such concern; or  (ii)in the case of a publicly owned business, not less than 51 percent of the stock (not including any stock owned by an ESOP) of which is owned by one or more such veterans.  
(C) 
(i)During the time period described in clause (ii), a small business concern that was a small business concern described in subparagraph (A) or (B) immediately prior to the death of a service-disabled veteran who was the owner of the concern, the death of whom causes the concern to be less than 51 percent owned by one or more service-disabled veterans, if— (I)the surviving spouse of the deceased veteran acquires such veteran’s ownership interest in such concern;  
(II)such veteran had a service-connected disability (as defined in section 101(16) of title 38, United States Code) rated as 100 percent disabling under the laws administered by the Secretary of Veterans Affairs or such veteran died as a result of a service-connected disability; and  (III)immediately prior to the death of such veteran, and during the period described in clause (ii), the small business concern is included in the database described in section 8127(f) of title 38, United States Code.  
(ii)The time period described in this clause is the time period beginning on the date of the veteran’s death and ending on the earlier of— (I)the date on which the surviving spouse remarries;  
(II)the date on which the surviving spouse relinquishes an ownership interest in the small business concern; or  (III)the date that is 10 years after the date of the death of the veteran.; and  
(2)by adding at the end the following new paragraphs:  (6)ESOPThe term ESOP has the meaning given the term employee stock ownership plan in section 4975(e)(7) of the Internal Revenue Code of 1986 (26 U.S.C. 4975(e)(7)).  
(7)Surviving spouseThe term surviving spouse has the meaning given such term in section 101(3) of title 38, United States Code..  (b)Veterans affairs definition of small business concern consolidated (1)In generalSection 8127 of title 38, United States Code, is amended— 
(A)by striking subsection (h) and redesignating subsections (i) through (l) as subsections (h) through (k), respectively; and  (B)in subsection (k), as so redesignated— 
(i)by amending paragraph (2) to read as follows:  (2)The term small business concern owned and controlled by veterans has the meaning given that term under section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)).; and  
(ii)by adding at the end the following new paragraph:  (3)The term small business concern owned and controlled by veterans with service-connected disabilities has the meaning given the term small business concern owned and controlled by service-disabled veterans under section 3(q)(2) of the Small Business Act (15 U.S.C. 632(q)(2))..  
(2)Conforming amendmentsSuch section is further amended— (A)in subsection (b), by inserting or a small business concern owned and controlled by veterans with service-connected disabilities after a small business concern owned and controlled by veterans;  
(B)in subsection (c), by inserting or a small business concern owned and controlled by veterans with service-connected disabilities after a small business concern owned and controlled by veterans;  (C)in subsection (d) by inserting or small business concerns owned and controlled by veterans with service-connected disabilities after small business concerns owned and controlled by veterans both places it appears; and  
(D)in subsection (f)(1), by inserting , small business concerns owned and controlled by veterans with service-connected disabilities, after small business concerns owned and controlled by veterans.  (c)Technical correctionSection 8(d)(3) of the Small Business Act (15 U.S.C. 637(d)(3)), is amended by adding at the end the following new subparagraph: 
 
(H)In this contract, the term small business concern owned and controlled by service-disabled veterans has the meaning given that term in section 3(q)..  (d)Regulations relating to database of the Secretary of Veterans Affairs (1)Requirement to use certain Small Business Administration regulationsSection 8127(f)(4) of title 38, United States Code, is amended by striking verified and inserting verified, using regulations issued by the Administrator of the Small Business Administration with respect to the status of the concern as a small business concern and the ownership and control of such concern,.  
(2)Prohibition on Secretary of Veterans Affairs issuing certain regulationsSection 8127(f) of title 38, United States Code, is amended by adding at the end the following new paragraph:  (7)The Secretary may not issue regulations related to the status of a concern as a small business concern and the ownership and control of such small business concern..  
(e)Delayed effective dateThe amendments made by subsections (a), (b), (c), and (d) shall take effect on the date on which the Administrator of the Small Business Administration and the Secretary of Veterans Affairs jointly issue regulations implementing such sections.  (f)Appeals of inclusion in database (1)In generalSection 8127(f) of title 38, United States Code, as amended by this Act, is further amended by adding at the end the following new paragraph: 
 
(8) 
(A)If the Secretary does not verify a concern for inclusion in the database under this subsection based on the status of the concern as a small business concern or the ownership or control of the concern, the concern may appeal the denial of verification to the Office of Hearings and Appeals of the Small Business Administration (as established under section 5(i) of the Small Business Act). The decision of the Office of Hearings and Appeals shall be considered a final agency action.  (B) (i)If an interested party challenges the inclusion in the database of a small business concern owned and controlled by veterans or a small business concern owned and controlled by veterans with service-connected disabilities based on the status of the concern as a small business concern or the ownership or control of the concern, the challenge shall be heard by the Office of Hearings and Appeals of the Small Business Administration as described in subparagraph (A). The decision of the Office of Hearings and Appeals shall be considered final agency action.  
(ii)In this subparagraph, the term interested party means— (I)the Secretary; and  
(II)in the case of a small business concern that is awarded a contract, the contracting officer of the Department or another small business concern that submitted an offer for the contract that was awarded to the small business concern that submitted an offer under clause (i).  (C)For each fiscal year, the Secretary shall reimburse the Administrator of the Small Business Administration in an amount necessary to cover any cost incurred by the Office of Hearings and Appeals of the Small Business Administration for actions taken by the Office under this paragraph. The Administrator is authorized to accept such reimbursement. The amount of any such reimbursement shall be determined jointly by the Secretary and the Administrator and shall be provided from fees collected by the Secretary under multiple-award schedule contracts. Any disagreement about the amount shall be resolved by the Director of the Office of Management and Budget..  
(2)Effective dateParagraph (8) of subsection (f) of title 38, United States Code, as added by paragraph (1), shall apply with respect to a verification decision made by the Secretary of Veterans Affairs on or after the date of the enactment of this title.  1865.Required reports pertaining to capital planning and investment controlThe Administrator of the Small Business Administration shall submit to the Senate Committee on Small Business and Entrepreneurship and the Committee on Small Business of the House of Representatives the information described in section 11302(c)(3)(B)(ii) of title 40, United States Code, within 10 days of transmittal to the Director.  
1866.Office of Hearings and Appeals 
(a)Clarification as to jurisdictionSection 5(i)(1)(B) of the Small Business Act (15 U.S.C. 634(i)(1)(B)) is amended to read as follows:  (B)Jurisdiction (i)In generalExcept as provided in clause (ii), the Office of Hearings and Appeals shall hear appeals of agency actions under or pursuant to this Act, the Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.), title 13 of the Code of Federal Regulations, and such other matters as the Administrator may determine appropriate.  
(ii)ExceptionThe Office of Hearings and Appeals shall not adjudicate disputes requiring a hearing on the record, except disputes pertaining to the small business programs described in this Act..  (b)New procedures for petitions for reconsiderationSection 3(a)(9) of the Small Business Act (15 U.S.C. 632(a)(9)) is amended by adding at the end the following: 
 
(E)ProceduresThe Office of Hearings and Appeals shall begin accepting petitions for reconsideration described in subparagraph (A) upon the effective date of the procedures implementing this paragraph. Notwithstanding the provisions of subparagraph (B), petitions for reconsideration of size standards revised, modified, or established in a Federal Register final rule published between November 25, 2015 and the effective date of such procedures shall be considered timely if filed within 30 days of such effective date..  1867.Issuance of guidance on small business mattersNot later than 180 days after the date of enactment of this title, the Administrator of the Small Business Administration shall issue guidance pertaining to the amendments made by this Act to the Small Business Act by this title. The Administrator shall provide notice and opportunity for comment on such guidance for a period of not less than 60 days.  
1868.Role of small business development centers in cyber security and preparednessSection 21 of the Small Business Act (15 U.S.C. 648) is amended— (1)in subsection (a)(1), by striking and providing access to business analysts who can refer small business concerns to available experts: and inserting providing access to business analysts who can refer small business concerns to available experts; and, to the extent practicable, providing assistance in furtherance of the Small Business Development Center Cyber Strategy developed under section 1871(b) of the National Defense Authorization Act for Fiscal Year 2017:; and  
(2)in subsection (c)— (A)in paragraph (2)— 
(i)in subparagraph (E), by striking and at the end;  (ii)in subparagraph (F), by striking the period and inserting ; and; and  
(iii)by adding at the end of the following:  (G)access to cyber security specialists to counsel, assist, and inform small business concern clients, in furtherance of the Small Business Development Center Cyber Strategy developed under section..  
1869.Additional cyber security assistance for small business development centersSection 21(a) of the Small Business Act (15 U.S.C. 648(a)) is amended by adding at the end the following:  (8)Cyber security assistanceThe Department of Homeland Security, and any other Federal department or agency in coordination with the Department of Homeland Security, may provide assistance to small business development centers, through the dissemination of cybersecurity risk information and other homeland security information, to help small business concerns in developing or enhancing cyber security infrastructure, cyber threat awareness, and cyber training programs for employees..  
1869A.Cybersecurity outreach for small business development centersSection 227 of the Homeland Security Act of 2002 (6 U.S.C. 148) is amended— (1)by redesignating subsection (l) as subsection (m); and  
(2)by inserting after subsection (k) the following:  (l)Cybersecurity outreach (1)In generalThe Secretary may provide assistance to small business development centers, through the dissemination of cybersecurity risk information and other homeland security information, to help small business concerns in developing or enhancing cyber security infrastructure, cyber threat awareness, and cyber training programs for employees.  
(2)DefinitionsFor purposes of this subsection, the terms small business concern and small business development center have the meaning given such terms, respectively, under section 3 of the Small Business Act..  1869B.GAO study on small business cyber support services and small business development center cyber strategy (a)Review of current cyber security resources (1)In generalThe Comptroller General of the United States shall conduct a review of current cyber security resources at the Federal level aimed at assisting small business concerns with developing or enhancing cyber security infrastructure, cyber threat awareness, or cyber training programs for employees.  
(2)ContentThe review required under paragraph (1) shall include the following: (A)An accounting and description of all Federal Government programs, projects, and activities that currently provide assistance to small business concerns in developing or enhancing cyber security infrastructure, cyber threat awareness, or cyber training programs for employees.  
(B)An assessment of how widely utilized the resources described under subparagraph (A) are by small business concerns and a review of whether or not such resources are duplicative of other programs and structured in a manner that makes them accessible to and supportive of small business concerns.  (3)ReportThe Comptroller General shall issue a report to the Congress, the Small Business Administrator, the Secretary of Homeland Security, and any association recognized under section 21(a)(3)(A) of the Small Business Act containing all findings and determinations made in carrying out the review required under paragraph (1).  
(b)Small business development center cyber strategy 
(1)In generalNot later than 90 days after the issuance of the report under subsection (a)(3), the Small Business Administrator and the Secretary of Homeland Security shall work collaboratively to develop a Small Business Development Center Cyber Strategy.  (2)ConsultationIn developing the strategy under this subsection, the Small Business Administrator and the Secretary of Homeland Security shall consult with entities representing the concerns of small business development centers, including any association recognized under section 21(a)(3)(A) of the Small Business Act.  
(3)ContentThe strategy required under paragraph (1) shall include, at minimum, the following: (A)Plans for incorporating small business development centers (hereinafter in this section referred to as SBDCs) into existing cyber programs to enhance services and streamline cyber assistance to small business concerns.  
(B)To the extent practicable, methods for the provision of counsel and assistance to improve a small business concern’s cyber security infrastructure, cyber threat awareness, and cyber training programs for employees, including— (i)working to ensure individuals are aware of best practices in the areas of cyber security, cyber threat awareness, and cyber training;  
(ii)working with individuals to develop cost-effective plans for implementing best practices in these areas;  (iii)entering into agreements, where practical, with Information Sharing and Analysis Centers or similar cyber information sharing entities to gain an awareness of actionable threat information that may be beneficial to small business concerns; and  
(iv)providing referrals to area specialists when necessary.  (C)An analysis of— 
(i)how Federal Government programs, projects, and activities identified by the Comptroller General in the report issued under subsection (a)(1) can be leveraged by SBDCs to improve access to high-quality cyber support for small business concerns;  (ii)additional resources SBDCs may need to effectively carry out their role; and  
(iii)how SBDCs can leverage existing partnerships and develop new ones with Federal, State, and local government entities as well as private entities to improve the quality of cyber support services to small business concerns.  (4)Delivery of strategyNot later than 180 days after the issuance of the report under subsection (a)(3), the Small Business Development Center Cyber Strategy shall be issued to the Committees on Homeland Security and Small Business of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Small Business and Entrepreneurship of the Senate.  
1869C.Prohibition on additional fundsNo additional funds are authorized to be appropriated to carry out sections 1868 through 1869B or the amendments made by such sections.  HSmall Business Development Centers Improvements 1871.Short titleThis subtitle may be cited as the Small Business Development Centers Improvement Act of 2016.  
1872.Use of authorized entrepreneurial development programsThe Small Business Act (15 U.S.C. 631 et seq.) is amended by adding at the end the following:  48.Use of authorized entrepreneurial development programs (a)Expanded support for entrepreneurs (1)In generalNotwithstanding any other provision of law, the Administrator shall only use the programs authorized in sections 7(j), 7(m), 8(a), 8(b)(1), 21, 22, 29, and 32 of this Act, and sections 358 and 389 of the Small Business Investment Act to deliver entrepreneurial development services, entrepreneurial education, support for the development and maintenance of clusters, or business training.  
(2)ExceptionThis section shall not apply to services provided to assist small business concerns owned by an Indian tribe (as such term is defined in section 8(a)(13)).  (b)Annual reportBeginning on the first December 1 after the date of enactment of this subsection, the Administrator shall annually report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on all entrepreneurial development activities undertaken in the current fiscal year. This report shall include— 
(1)a description and operating details for each program and activity;  (2)operating circulars, manuals, and standard operating procedures for each program and activity;  
(3)a description of the process used to award grants under each program and activity;  (4)a list of all awardees, contractors, and vendors (including organization name and location) and the amount of awards for the current fiscal year for each program and activity;  
(5)the amount of funding obligated for the current fiscal year for each program and activity; and  (6)the names and titles for those individuals responsible for each program and activity..  
1873.Marketing of servicesSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:  (o)No prohibition of marketing of servicesThe Administrator shall not prohibit applicants receiving grants under this section from marketing and advertising their services to individuals and small business concerns..  
1874.Data collection 
(a)In generalSection 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)) is amended— (1)by striking as provided in this section and and inserting as provided in this section,; and  
(2)by inserting before the period at the end the following: , and (iv) governing data collection activities related to applicants receiving grants under this section.  (b)Annual report on data collectionSection 21 of the Small Business Act (15 U.S.C. 648), as amended by section 1873 of this Act, is further amended by adding at the end the following: 
 
(p)Annual Report on data collectionThe Administrator shall report annually to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on any data collection activities related to the Small Business Development Center program..  (c)Working group to improve data collection (1)Establishment and studyThe Administrator of the Small Business Administration shall establish a Data Collection Working Group consisting of members from entrepreneurial development grant recipients associations and organizations and Administration officials, to carry out a study to determine the best way to capture data collection and create or revise existing systems dedicated to data collection.  
(2)ReportNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Data Collection Working Group shall issue a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate containing the findings and determinations made in carrying out the study required under paragraph (1), including— (A)recommendations for revising existing data collection practices; and  
(B)a proposed plan for the Small Business Administration to implement such recommendations.  1875.Fees from private partnerships and cosponsorshipsSection 21(a)(3) of the Small Business Act (15 U.S.C. 648(a)(3)(C)), as amended by section 1874, is further amended by adding at the end the following: 
 
(D)Fees from private partnerships and cosponsorshipsParticipation in private partnerships and cosponsorships with the Administration shall not limit small business development centers from collecting fees or other income related to the operation of such private partnerships and cosponsorships..  1876.Equity for small business development centersSubclause (I) of section 21(a)(4)(C)(v) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(v)) is amended to read as follows: 
 
(I)In generalOf the amounts made available in any fiscal year to carry out this section not more than $600,000 may be used by the Administration to pay expenses enumerated in subparagraphs (B) through (D) of section 20(a)(1)..  1877.Confidentiality requirementsSection 21(a)(7)(A) of the Small Business Act (15 U.S.C. 648(a)(7)(A)) is amended by inserting after under this section the following: to any State, local or Federal agency, or third party.  
1878.Limitation on award of grants to small business development centers 
(a)In generalSection 21 of the Small Business Act (15 U.S.C. 648), as amended by section 1874, is further amended— (1)in subsection (a)(1), by striking any women's business center operating pursuant to section 29,;  
(2)by adding at the end the following:  (q)Limitation on award of grantsExcept for not-for-profit institutions of higher education, and notwithstanding any other provision of law, the Administrator may not award grants (including contracts and cooperative agreements) under this section to any entity other than those that received grants (including contracts and cooperative agreements) under this section prior to the date of the enactment of this subsection, and that seek to renew such grants (including contracts and cooperative agreements) after such date..  
(b)Rule of ConstructionThe amendments made by this section may not be construed as prohibiting a women’s business center from receiving a subgrant from an entity receiving a grant under section 21 of the Small Business Act (15 U.S.C. 648).  BMilitary Construction Authorizations 2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2017.  
2002.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII and title XXIX for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— (1)October 1, 2019; or  
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2020.  (b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2019; or  (2)the date of the enactment of an Act authorizing funds for fiscal year 2020 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.  
2003.Effective dateTitles XXI through XXVII and title XXIX shall take effect on the later of— (1)October 1, 2016; or  
(2)the date of the enactment of this Act.  XXIArmy Military Construction 2101.Authorized Army construction and land acquisition projects (a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Army: Inside the United States 
 
StateInstallation Amount 
 
AlaskaFort Wainwright$47,000,000 
CaliforniaConcord $12,600,000 
ColoradoFort Carson$13,100,000 
Georgia Fort Gordon$129,600,000 
Fort Stewart$14,800,000 
HawaiiFort Shafter$40,000,000 
MissouriFort Leonard Wood$6,900,000 
TexasFort Hood$7,600,000 
UtahCamp Williams $7,400,000 
VirginiaFort Belvoir$23,000,000  
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out the military construction project for the installations or locations outside the United States, and in the amount, set forth in the following table: Army: Outside the United States  CountryInstallation Amount   CubaGuantanamo Bay$33,000,000 Germany East Camp Grafenwoehr$22,000,000 Garmisch$9,600,000 Wiesbaden Army Airfield$19,200,000  2102.Family housing (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
Army: Family Housing 
 
State/CountryInstallationUnitsAmount 
 
Korea Camp HumphreysFamily Housing New Construction$297,000,000 
Camp WalkerFamily Housing New Construction$54,554,000  
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,618,000.  2103.Authorization of appropriations, Army (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601.  
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.  2104.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 986) for Joint Base Lewis-McChord, Washington, for construction of an aircraft maintenance hangar at the installation, the Secretary of the Army may construct an aircraft washing apron.  
2105.Extension of authorizations of certain fiscal year 2013 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (126 Stat. 2119) and extended by section 2107 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1148), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.  (b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2013 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
Kansas Fort Riley Unmanned Aerial Vehicle Complex$12,200,000  
VirginiaFort BelvoirSecure Admin/Operations Facility$172,200,000 
ItalyCamp EderleBarracks$36,000,000 
JapanSagamiVehicle Maintenance Shop$18,000,000  
2106.Extension of authorizations of certain fiscal year 2014 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (127 Stat. 986) shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.  (b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2014 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
Maryland Fort Detrick Entry Control Point$2,500,000  
Kwajalein AtollKwajaleinPier$63,000,000 
JapanKyotango CityCompany Operations Complex$33,000,000  
XXIINavy Military Construction 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Navy: Inside the United States  StateInstallation or LocationAmount  ArizonaYuma $48,355,000 California Coronado $104,501,000 Lemoore$26,723,000 Miramar$193,600,000 Seal Beach$21,007,000 FloridaEglin Air Force Base$20,489,000 Mayport$66,000,000 Pensacola$53,000,000 GuamJoint Region Marianas$89,185,000 HawaiiBarking Sands$43,384,000 Kaneohe Bay$72,565,000 MaineKittery$47,892,000 MarylandPatuxent River$40,576,000 NevadaFallon$13,523,000 North CarolinaCamp Lejeune$18,482,000 Cherry Point Marine Corps Air Station$12,515,000 South CarolinaBeaufort$83,490,000 Parris Island$29,882,000 WashingtonBangor$113,415,000 Bremerton$6,704,000 Whidbey Island$75,976,000  (b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallation or LocationAmount 
 
JapanKadena Air Base$26,489,000 
Sasebo$16,420,000 
SpainRota$23,607,000 
Worldwide UnspecifiedUnspecified Worldwide Locations$41,380,000  
2202.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: Navy: Family Housing  CountryInstallationUnitsAmount  Mariana IslandsGuam Replace Andersen Housing PH 1 $78,815,000  (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,149,000.  
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $11,047,000.  2204.Authorization of appropriations, Navy (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601.  
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.  2205.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2201 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 989) for Pearl City, Hawaii, for construction of a water transmission line at that location, the Secretary of the Navy may construct a 591-meter (1,940-foot) long 16-inch diameter water transmission line as part of the network required to provide the main water supply to Joint Base Pearl Harbor-Hickam, Hawaii.  
2206.Extension of authorizations of certain fiscal year 2013 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (126 Stat. 2122) and extended by section 2206 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1151), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.  (b)TableThe table referred to in subsection (a) is as follows: 
Navy: Extension of 2013 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
California Camp PendletonComm. Information Systems Ops Complex $78,897,000  
GreeceSouda Bay Intermodal Access Road$4,630,000 
South CarolinaBeaufortRecycling/Hazardous Waste Facility$3,743,000 
Worldwide UnspecifiedVarious Worldwide LocationsBAMS Operational Facilities$34,048,000  
2207.Extension of authorizations of certain fiscal year 2014 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (127 Stat. 989), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.  (b)TableThe table referred to in subsection (a) is as follows: 
Navy: Extension of 2014 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
Hawaii Kaneohe BayAircraft Maintenance Hangar Upgrades$31,820,000  
Pearl CityWater Transmission Line$30,100,000 
Illinois Great LakesUnaccompanied Housing$35,851,000 
MaineBangorNCTAMS VLF Commercial Power Connection$13,800,000 
NevadaFallonWastewater Treatment Plant$11,334,000 
VirginiaQuanticoAcademic Instruction Facility TECOM Schools$25,731,000 
QuanticoFuller Road Improvements$9,013,000  
2208.Status of net negative policy regarding Navy acreage on Guam 
(a)Report on Status 
(1)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary of the Navy shall submit a report to the congressional defense committees regarding the status of the implementation of the net negative policy regarding the total number of acres of the real property controlled by the Department of the Navy on Guam, as described in subsection (b).  (2)ContentsThe report required under paragraph (1) shall include the following information: 
(A)A description of the real property controlled by the Navy on Guam which the Navy has transferred to the control of Guam after January 20, 2011, or which the Navy plans to transfer to the control of Guam, as well as a description of the specific legal authority under which the Navy has transferred or will transfer each such property.  (B)The methodology and process the Navy will use to determine the total number of acres of real property that the Navy will transfer or has transferred to the control of Guam as part of the net negative policy, and the date on which the Navy will transfer or has transferred control of any such property.  
(C)A description of the real property controlled by the Navy on Guam which the Navy plans to retain under its control and the reasons for retaining such property, including a detailed explanation of the reasons for retaining any such property which has not been developed or for which no development has been proposed under the current installation master plans for major military installations (as described in section 2864 of title 10, United States Code).  (3)Exclusion of certain propertyIn preparing and submitting the report under this subsection, the Secretary may not take into account any real property which has been identified prior to January 20, 2011, as property to be transferred to the Government of Guam under the Guam Excess Lands Act (Public Law 103–339) or the Guam Land Use Plan (GLUP) 1977, or pursuant to base realignment and closure authorized under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), whether or not the Navy transferred control of any such property to Guam at any time.  
(b)Policy describedThe net negative policy described in this section is the policy of the Secretary of the Navy, as expressed in the statement released by Under Secretary of the Navy on January 20, 2011, that the relocation of Marines to Guam occurring during 2011 will not cause the total number of acres of real property controlled by the Navy on Guam upon the completion of such relocation to exceed the total number of acres of real property controlled by the Navy on Guam prior to such relocation.  XXIIIAir Force Military Construction 2301.Authorized Air Force construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Air Force: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaClear Air Force Station$20,000,000 
Eielson Air Force Base$213,300,000 
Joint Base Elmendorf-Richardson$29,000,000 
ArizonaLuke Air Force Base$20,000,000 
California  Edwards Air Force Base$24,000,000 
Colorado Buckley Air Force Base$13,500,000 
 Delaware Dover Air Force Base $39,000,000 
Florida Eglin Air Force Base $88,600,000 
Patrick Air Force Base$13,500,000 
GeorgiaMoody Air Force Base $30,900,000 
GuamJoint Region Marianas$80,658,000 
Kansas McConnell Air Force Base$19,800,000 
Louisiana  Barksdale Air Force Base$21,000,000 
MarylandJoint Base Andrews$66,500,000 
MassachusettsHanscom Air Force Base$30,965,000 
MontanaMalmstrom Air Force Base$14,600,000 
NevadaNellis Air Force Base$10,600,000 
New MexicoCannon Air Force Base$21,000,000 
Holloman Air Force Base$10,600,000 
Kirtland Air Force Base$7,300,000 
OhioWright-Patterson Air Force Base$12,600,000 
OklahomaAltus Air Force Base$11,600,000 
Tinker Air Force Base$43,000,000 
South CarolinaJoint Base Charleston$17,000,000 
TexasJoint Base San Antonio$67,300,000 
UtahHill Air Force Base$44,500,000 
VirginiaJoint Base Langley-Eustis$59,200,000 
WashingtonFairchild Air Force Base$27,000,000 
WyomingF.E. Warren Air Force Base$5,550,000  
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amount, set forth in the following table: Air Force: Outside the United States  CountryInstallation or LocationAmount  Australia Darwin $30,400,000 GermanyRamstein Air Base$13,437,000 Spangdahlem Air Base$43,465,000 JapanKadena Air Base$19,815,000 Yokota Air Base$32,020,000 Mariana IslandsUnspecified Location$9,000,000 TurkeyIncirlik Air Base$13,449,000 United Arab EmiratesAl Dhafra$35,400,000 United KingdomCroughton RAF$16,500,000  2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,368,000.  
2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $56,984,000.  2304.Authorization of appropriations, Air Force (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601.  
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.  2305.Modification of authority to carry out certain fiscal year 2016 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1152) for Malmstrom Air Force Base, Montana, for construction of a Tactical Response Force Alert Facility at the installation, the Secretary of the Air Force may construct an emergency power generator system consistent with the Air Force’s construction guidelines.  
2306.Extension of authorization of certain fiscal year 2013 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (126 Stat. 2126) and extended by section 2309 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1155), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.  (b)TableThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2013 Project Authorization 
 
State/CountryInstallation or LocationProjectAmount 
 
PortugalLajes Field Sanitary Sewer Lift/Pump Station$2,000,000  
2307.Extension of authorization of certain fiscal year 2014 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (127 Stat. 992), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.  (b)TableThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2014 Project Authorizations 
 
CountryInstallation or LocationProjectAmount 
 
Worldwide Unspecified (Italy)Aviano Air BaseGuardian Angel Operations Facility$22,047,000  
2308.Restriction on acquisition of property in Northern Mariana IslandsThe Secretary of the Air Force may not use any of the amounts authorized to be appropriated under section 2304 to acquire property or interests in property at an unspecified location in the Commonwealth of the Northern Mariana Islands, as specified in the funding table set forth in section 2301(b) and the funding table in section 4601, until the congressional defense committees have received from the Secretary a report providing the following information: (1)The specific location of the property or interest in property to be acquired.  
(2)The total cost, scope, and location of the military construction projects and the acquisition of property or interests in property required to support the Secretary’s proposed divert activities and exercises in the Commonwealth of the Northern Mariana Islands.  (3)An analysis of any alternative locations that the Secretary considered acquiring, including other locations or interests within the Commonwealth of the Northern Mariana Islands or the Freely Associated States. For purposes of this paragraph, the term Freely Associated States means the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.  
XXIVDefense Agencies Military Construction 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Defense Agencies: Inside the United States  StateInstallation or LocationAmount  AlaskaClear Air Force Station$155,000,000 Fort Greely$9,560,000 Joint Base Elmendorf-Richardson$4,900,000 ArizonaFort Huachuca$4,493,000 CaliforniaCoronado$175,412,000 Travis Air Force Base$26,500,000 Delaware Dover Air Force Base$44,115,000 FloridaPatrick Air Force Base$10,100,000 GeorgiaFort Benning$4,820,000 Fort Gordon$25,000,000 MainePortsmouth $27,100,000 MarylandBethesda Naval Hospital$510,000,000 Fort Meade$38,000,000 North CarolinaCamp Lejeune$31,000,000 Fort Bragg$86,593,000 South CarolinaJoint Base Charleston$17,000,000 TexasRed River Army Depot$44,700,000 Sheppard Air Force Base$91,910,000 VirginiaPentagon$20,216,000  (b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Outside the United States 
 
CountryInstallation or LocationAmount 
 
Diego GarciaDiego Garcia$30,000,000 
GermanyKaiserslautern$45,221,000 
JapanIkakuni$6,664,000 
Kadena Air Base$161,224,000 
Yokota Air Base$113,731,000 
KwajaleinKwajalein Atoll$85,500,000 
United KingdomRoyal Air Force Croughton$71,424,000 
Royal Air Force Lakenheath$13,500,000 
Wake IslandWake Island$11,670,000  
2402.Authorized energy conservation projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount set forth in the table: Energy Conservation Projects: Inside the United States  StateInstallation or LocationAmount  CaliforniaEdwards Air Force Base$8,400,000 Naval Base San Diego$4,230,000 Fort Hunter Liggett$5,400,000 ColoradoFort Carson$5,000,000 Schriever Air Force Base$3,295,000 FloridaSUBASE Kings Bay NAS Jacksonville$3,230,000 GuamNAVBASE Guam$8,540,000 Hawaii NSAH Wahiawa Kunia Oahu$14,890,000 OhioWright Patterson Air Force Base$14,400,000 UtahDugway Proving Ground$7,500,000 Tooele Army Depot$8,200,000 Various LocationsVarious Locations$28,088,000  (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Energy Conservation Projects: Outside the United States 
 
CountryInstallation or LocationAmount 
 
Cuba Guantanamo Bay$6,080,000 
Diego GarciaNSF Diego Garcia$17,010,000 
JapanKadena Air Base$4,007,000 
Misawa Air Base$5,315,000 
SpainRota$3,710,000 
Various LocationsVarious Locations$2,705,000  
2403.Authorization of appropriations, Defense Agencies 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601.  (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.  
2404.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization in the table in section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 996), for Royal Air Force Lakenheath, United Kingdom, for construction of a high school, the Secretary of Defense may construct a combined middle/high school.  2405.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (126 Stat. 2127), as amended by section 2406(a) of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1160), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: Defense Agencies: Extension of 2013 Project Authorizations  State/CountryInstallation or LocationProjectAmount  JapanCamp ZamaRenovate Zama High School$13,273,000 PennsylvaniaNew CumberlandReplace Reservoir$4,300,000  2406.Extension of authorizations of certain fiscal year 2014 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (127 Stat. 995), shall remain in effect until October 1, 2017 or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: Defense Agencies: Extension of 2014 Project Authorizations  State/CountryInstallation or LocationProjectAmount  CaliforniaBrawleySOF Desert Warfare Training Center $23,095,000 GermanyKaiserslautern Replace Kaiserslautern Elementary School$49,907,000 Ramstein Air BaseReplace Ramstein High School$98,762,000 Hawaii Joint Base Pearl Harbor-HickamDISA Pacific Facility Upgrade$2,615,000 MassachusettsHanscom Air Force BaseReplace Hanscom Primary School$36,213,000 United KindgomRAF LakenheathReplace Lakenheath High School$69,638,000 VirginiaMCB QuanticoReplace Quantico Middle/High School $40,586,000 PentagonPFPA Support Operations Center$14,800,000 PentagonRaven Rock Administrative Facility Upgrade$32,000,000 PentagonBoundary Channel Access Control Point$6,700,000  XXVNorth Atlantic Treaty Organization Security Investment Program 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.  
2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601.  XXVIGuard and Reserve Forces Facilities AProject Authorizations and Authorization of Appropriations 2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table: 
Army National Guard 
 
StateLocationAmount 
 
ColoradoFort Carson$16,500,000 
HawaiiHilo$31,000,000 
IowaDavenport$23,000,000 
Kansas Fort Leavenworth$29,000,000 
New HampshireHooksett$11,000,000 
Rochester$8,900,000 
OklahomaArdmore$22,000,000 
PennsylvaniaFort Indiantown Gap$20,000,000 
York$9,300,000 
Rhode IslandEast Greenwich$20,000,000 
UtahCamp Williams$37,000,000 
WyomingCamp Guernsey$31,000,000 
Laramie$21,000,000  
2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: Army Reserve  StateLocationAmount  ArizonaPhoenix$30,000,000 CaliforniaBarstow$29,000,000 Camp Parks$19,000,000 Fort Hunter Liggett$21,500,000 VirginiaDublin$6,000,000 WashingtonJoint Base Lewis-McChord$27,500,000 Wisconsin Fort McCoy$11,400,000  2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Navy Reserve and Marine Corps Reserve 
 
StateLocationAmount 
 
LouisianaNew Orleans$11,207,000 
New YorkBrooklyn$1,964,000 
Syracuse$13,229,000 
Texas Galveston$8,414,000  
2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table: Air National Guard  StateLocationAmount  ConnecticutBradley IAP$6,300,000 FloridaJacksonville IAP$9,000,000 Hawaii Joint Base Pearl Harbor-Hickam$11,000,000 IowaSioux Gateway Airport$12,600,000 MarylandJoint Base Andrews$5,000,000 MinnesotaDuluth IAP$7,600,000 New HampshirePease International Trade Port$1,500,000 North CarolinaCharlotte/Douglas IAP$50,600,000 OhioToledo Express Airport$6,000,000 South CarolinaMcEntire ANGS$8,400,000 TexasEllington Field$4,500,000 VermontBurlington IAP$4,500,000  2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Air Force Reserve 
 
State LocationAmount 
 
Guam Anderson Air Force Base$5,200,000 
MassachusettsWestover Air Reserve Base$9,200,000 
North CarolinaSeymour Johnson Air Force Base$97,950,000 
PennsylvaniaPittsburgh IAP$85,000,000 
UtahHill Air Force Base$3,050,000  
2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601.  BOther Matters 2611.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1001) for Bullville, New York, for construction of a new Army Reserve Center at that location, the Secretary of the Army may add to or alter the existing Army Reserve Center at Bullville, New York.  
2612.Modification of authority to carry out certain fiscal year 2015 projectIn the case of the authorization contained in the table in section 2603 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3689) for Pittsburgh, Pennsylvania, for construction of a Reserve Training Center at that location, the Secretary of the Navy may acquire approximately 8.5 acres (370,260 square feet) of adjacent land, obtain necessary interest in land, and construct road improvements and associated supporting facilities to provide required access to the Reserve Training Center.  2613.Modification of authority to carry out certain fiscal year 2016 projectIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1163) for MacDill Air Force Base, Florida, for construction of an Army Reserve Center/Aviation Support Facility at that location, the Secretary of the Army may relocate and construct replacement skeet and grenade launcher ranges necessary to clear the site for the new Army Reserve facilities.  
2614.Extension of authorization of certain fiscal year 2013 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2603 of that Act (126 Stat. 2135) and extended by section 2614 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1166), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.  (b)TableThe table referred to in subsection (a) is as follows: 
National Guard and Reserve: Extension of 2013 Project Authorization 
 
StateInstallation or LocationProjectAmount 
 
IowaFort Des MoinesJoint Reserve Center$19,162,000  
2615.Extension of authorizations of certain fiscal year 2014 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in sections 2602, 2603, 2604, and 2605 of that Act (127 Stat. 1001, 1002), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.  (b)TableThe table referred to in subsection (a) is as follows: 
National Guard and Reserve: Extension of 2014 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
CaliforniaCamp ParksArmy Reserve Center$17,500,000 
March Air Force BaseNOSC Moreno Valley Reserve Training Center$11,086,000 
FloridaHomestead ARBEntry Control Complex$9,800,000 
MarylandFort Meade175th Network Warfare Squadron Facility$4,000,000 
Martin State AirportCyber/ISR Facility$8,000,000 
New YorkBullvilleArmy Reserve Center$14,500,000  
XXVIIBase Realignment and Closure Activities 
2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure accountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601.  2702.Prohibition on conducting additional Base Realignment and Closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round. Nothing in the previous sentence shall be construed to affect the authority of the Secretary of Defense to comply with any requirement under law, or with any request of a congressional defense committee, to conduct an analysis, study, or report of the infrastructure needs of the Department of Defense, including the infrastructure inventory required to be prepared under section 2815(a)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1175).  
XXVIIIMilitary Construction General Provisions 
AMilitary Construction Program and Military Family Housing 
2801.Modification of criteria for treatment of laboratory revitalization projects as minor military construction projects 
(a)Increase in thresholdSection 2805(d) of title 10, United States Code, is amended by striking $4,000,000 each place it appears in paragraph (1)(A), (1)(B), and (2) and inserting $6,000,000.  (b)Notice requirementsSection 2805(d) of such title is amended— 
(1)by striking the second sentence of paragraph (2); and  (2)by amending paragraph (3) to read as follows: 
 
(3)If the Secretary concerned makes a decision to carry out an unspecified minor military construction project to which this subsection applies, the Secretary concerned shall notify in writing the appropriate committees of Congress of that decision, of the justification for the project, and of the estimated cost of the project. The project may then be carried out only after the end of the 21-day period beginning on the date the notification is received by the committees or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title..  (c)Repeal of sunsetSection 2805(d) of such title is amended by striking paragraph (5).  
2802.Classification of facility conversion projects as repair projectsSubsection (e) of section 2811 of title 10, United States Code, is amended to read as follows:  (e)Repair project definedIn this section, the term repair project means a project— 
(1)to restore a real property facility, system, or component to such a condition that it may effectively be used for its designated functional purpose; or  (2)to convert a real property facility, system, or component to a new functional purpose without increasing its external dimensions..  
2803.Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States 
(a)Extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2802 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. XXXX), is amended— (1)in paragraph (1), by striking December 31, 2016 and inserting December 31, 2017; and  
(2)in paragraph (2), by striking fiscal year 2017 and inserting fiscal year 2018.  (b)Limitation on use of authoritySubsection (c)(1) of such section is amended— 
(1)by striking October 1, 2015 and inserting October 1, 2016;  (2)by striking December 31, 2016 and inserting December 31, 2017; and  
(3)by striking fiscal year 2017 and inserting fiscal year 2018.  2804.Extension of temporary authority for acceptance and use of contributions for certain construction, maintenance, and repair projects mutually beneficial to the Department of Defense and Kuwait military forcesSection 2804(f) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1171; 10 U.S.C. 2350j note) is amended by striking September 30, 2020 and inserting September 30, 2025.  
2805.Notice and reporting requirements for energy conservation construction projects 
(a)Contents of notifications 
(1)ContentsSection 2914(b) of title 10, United States Code, is amended by striking the period at the end of the first sentence and inserting the following: , and shall include in the notification the justification and current cost estimate for the project, the expected savings to investment ratio and simple payback estimates, and the project’s measurement and validation plan and costs..  (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to notifications provided during fiscal year 2017 or any succeeding fiscal year.  
(b)Annual reportSection 2914 of such title is amended by adding at the end the following new subsection:  (c)Annual reportNot later than 90 days after the end of each fiscal year (beginning with fiscal year 2017), the Secretary of Defense shall submit to the appropriate committees of Congress a report on the status of the projects carried out under this section (including completed projects), and shall include in the report with respect to each such project the following information: 
(1)The title, location, and a brief description of the scope of work.  (2)The original cost estimate and expected savings to investment ratio and simple payback estimates, and the original measurement and validation plan and costs.  
(3)The most recent cost estimate and expected savings to investment ratio and simple payback estimates, and the most recent version of the measurement and validation plan and costs.  (4)Such other information as the Secretary considers appropriate..  
2806.Additional entities eligible for participation in defense laboratory modernization pilot programSection 2803(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1169; 10 U.S.C. 2358 note) is amended by adding by adding at the end the following:  (4)A Department of Defense research, development, test, and evaluation facility that is not designated as a Science and Technology Reinvention Laboratory, but nonetheless is involved with developmental test and evaluation..  
2807.Sense of Congress on maximizing number of veterans employed on military construction projectsIt is the sense of Congress that, when practical and cost-effective, the Department of Defense should seek ways to maximize the number of veterans employed on military construction projects (as defined in section 2801 of title 10, United States Code).  BReal Property and Facilities Administration 2811.Congressional notification for in-kind contributions for overseas military construction projects (a)Notification requirementSubsection (f) of section 2687a of title 10, United States Code, is amended to read as follows: 
 
(f)Congressional oversight of payment in-kind and in-kind contributions for overseas projects 
(1)In the event the Secretary of Defense accepts a military construction project to be built for Department of Defense personnel outside the United States as a payment-in-kind or an in-kind contribution required by a bilateral agreement with a host country, the Secretary of Defense shall submit to the congressional defense committees a written notification at least 30 days before the initiation date for any such military construction project.  (2)A notification under paragraph (1) with respect to a proposed military construction project shall include the following: 
(A)The requirements for, and purpose and description of, the proposed project.  (B)The cost of the proposed project.  
(C)The scope of the proposed project.  (D)The schedule for the proposed project.  
(E)Such other details as the Secretary considers relevant..  (b)Conforming amendmentSection 2802 of such title is amended by striking subsection (d).  
(c)RepealSection 2803 of the Carl Levin and Howard “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3696) is repealed, and the provisions of law amended by subsections (a) and (b) of that section shall be restored as if such section had not been enacted into law.  2812.Prohibition on use of military installations to house unaccompanied alien children (a)ProhibitionA military installation may not be used to house any unaccompanied alien child.  
(b)DefinitionsIn this section: (1)The term military installation has the meaning given that term in section 2801(c)(4) of title 10, United States Code, but does not include an installation located outside of the United States.  
(2)The term unaccompanied alien child has the meaning given such term in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)).  2813.Allotment of space and provision of services to WIC offices operating on military installations (a)Allotment of space and provision of services authorizedChapter 152 of title 10, United States Code, is amended by inserting after section 2566 the following new section: 
 
2567.Space and services: provision to WIC offices 
(a)Allotment of space and provision of services authorizedUpon application by a WIC office, the Secretary of a military department may allot space on a military installation under the jurisdiction of the Secretary to the WIC office without charge for rent or services if the Secretary determines that— (1)the WIC office provides or will provide services solely to members of the armed forces assigned to the installation, civilian employees of the Department of Defense employed at the installation, or dependents of such members or employees;  
(2)space is available on the installation;  (3)operation of the WIC office will not hinder military mission requirements; and  
(4)the security situation at the installation permits the presence of a non-Federal entity on the installation.  (b)DefinitionsIn this section: 
(1)The term services includes the provision of lighting, heating, cooling, and electricity.  (2)The term WIC office means a local agency (as defined in subsection (b)(6) of section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786)) that participates in the special supplemental nutrition program for women, infants, and children under such section..  
(b)Clerical amendmentThe table of sections at the beginning of chapter 152 of title 10, United States Code, is amended by inserting after the item relating to section 2566 the following new item:   2567. Space and services: provision to WIC offices.  2814.Sense of Congress regarding need to consult with State and local officials prior to acquisitions of real property (a)Sense of CongressIt is the sense of Congress that, prior to acquiring real property in a State for use of the Department of Defense (including through purchase, lease, or any other arrangement), the Secretary of Defense or the Secretary of the military department concerned should consult with the chief executive of the State and representatives of units of local government with jurisdiction over the property, with the goal of resolving potential conflicts regarding the use of the property before such conflicts arise.  
(b)State DefinedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.  2815.Sense of Congress regarding inclusion of stormwater systems and components within the meaning of wastewater system under the Department of Defense authority for conveyance of utility systemsIt is the sense of Congress that the reference to a system for the collection or treatment of wastewater in the definition of utility system in section 2688 of title 10, United States Code, which authorizes the Department of Defense to convey utility systems, includes stormwater systems and components.  
2816.Assessment of public schools on Department of Defense installationsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes an update of the July 2011 assessment on the condition and capacity of elementary and secondary public schools on military installations, including consideration for— (1)schools that have had changes in their condition or capacity since the original assessment; and  
(2)schools that may have been inadvertently omitted from the original assessment.  2817.Improved process for disposal of Department of Defense surplus real property located overseas (a)Petition to acquire surplus property2687a of title 10, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and  (2)by inserting after subsection (f) the following new subsection: 
 
(g)Petition process for disposal of overseas surplus real property 
(1)The Secretary of Defense shall establish a process by which a foreign government may request the transfer of surplus real property or improvements under the jurisdiction of the Department of Defense in the foreign country.  (2)Upon the receipt of a petition under this subsection, the Secretary shall determine within 90 days whether the property or improvement subject to the petition is surplus. If surplus, the Secretary shall seek to enter into an agreement with the foreign government within one year for the disposal of the property.  
(3)If real property or an improvement is determined not to be surplus, the Secretary shall not be obligated to consider another petition involving the same property or improvement for five years beginning on the date on which the initial determination was made..  (b)Additional use of Department of Defense Overseas Military Facility Investment Recovery AccountSection 2687a(b) of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting property disposal agreement, after forces agreement,; and  (2)in paragraph (2)— 
(A)by striking and at the end of subparagraph (A);  (B)by striking the period at the end of subparagraph (B) and inserting ; and; and  
(C)by adding at the end the following new subparagraph:  (C)military readiness programs..  
(c)Reporting requirementSection 2687a(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (3)A report under paragraph (1) also shall specify the following: 
(A)The number of petitions received under subsection (g) from foreign governments requesting the transfer of surplus real property or improvements under the jurisdiction of the Department of Defense overseas.  (B)The status of each petition, including whether reviewed, denied, or granted.  
(C)The implementation status of each granted petition..  CProvision Related to Asia-Pacific Military Realignment 2821.Limited exceptions to restriction on development of public infrastructure in connection with realignment of Marine Corps forces in Asia-Pacific region (a)RevisionNotwithstanding section 2821(b) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3701), the Secretary of Defense may proceed with a public infrastructure project on Guam which is described in subsection (b) if— 
(1)the project was identified in the report prepared by the Secretary of Defense under section 2822(d)(2) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1017); and  (2)amounts have been appropriated or made available to be expended by the Department of Defense for the project.  
(b)Projects describedA project described in this subsection is any of the following: (1)A project intended to improve water and wastewater systems.  
(2)A project intended to improve curation of archeological and cultural artifacts.  (3)A project intended to improve the control and containment of public health threats.  
(c)Repeal of superseded lawSection 2821 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1177) is repealed.  DLand Conveyances 2831.Land conveyances, High Frequency Active Auroral Research Program facility and adjacent property, Gakona, Alaska (a)Conveyances authorized (1)Conveyance to University of AlaskaThe Secretary of the Air Force may convey to the University of Alaska (in this section referred to as the University) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 1,158 acres near the Gulkana Village, Alaska, which were purchased by the Secretary of the Air Force from Ahtna, Incorporated, in January 1989, contain a High Frequency Active Auroral Research Program facility, and comprise a portion of the property more particularly described in subsection (b), for the purpose of permitting the University to use the conveyed property for public purposes.  
(2)Conveyance to Alaska Native CorporationThe Secretary of the Air Force may convey to the Ahtna, Incorporated, (in this section referred to as Ahtna), all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 4,259 acres near Gulkana Village, Alaska, which were purchased by the Secretary of the Air Force from Ahtna, Incorporated, in January 1989 and comprise the portion of the property more particularly described in subsection (b) that does not contain the High Frequency Active Auroral Research Program facility. The property to be conveyed under this paragraph does not include any of the property authorized for conveyance to the University under paragraph (1).  (b)Property describedSubject to the property exclusions specified in subsection (c), the real property authorized for conveyance under subsection (a) consists of portions of sections within township 7 north, range 1 east; township 7 north, range 2 east; township 8 north, range 1 east; and township 8 north, range 2 east; Copper River Meridian, Chitina Recording District, Third Judicial District, State of Alaska, as follows: 
(1)Township 7 north, range 1 east: (A)Section 1.  
(B)E½, S½NW1/4, SW1/4 of section 2.  (C)S½SE1/4, NE1/4SE1/4 of section 3.  
(D)E½ of section 10.  (E)Sections 11 and 12.  
(F)That portion of N½, N½S½ of section 13, excluding all lands lying southerly and easterly of the Glenn Highway right-of-way.  (G)N½, N½S½ of section 14.  
(H)NE1/4, NE1/4SE1/4 of section 15.  (2)Township 7 north, range 2 east: 
(A)W½ of section 6.  (B)NW1/4 of section 7, and the portion of N½SW1/4 and NW1/4SE1/4 of such section lying northerly of the Glenn Highway right-of-way.  
(3)Township 8 north, range 1 east: (A)SE1/4SE1/4 of section 35.  
(B)E½, SW1/4, SE1/4NW1/4 of section 36.  (4)Township 8 north, range 2 east: 
(A)W½ of section 31.  (c)Exclusion of certain propertyThe real property authorized for conveyance under subsection (a) may not include the following: 
(1)Public easements reserved pursuant to section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)), as described in the Warranty Deed from Ahtna, Incorporated, to the United States, dated March 1, 1990, recorded in Book 31, pages 665 through 668 in the Chitina Recording District, Third Judicial District, Alaska.  (2)Easement for an existing trail as described in the such Warranty Deed from Ahtna, Incorporated, to the United States.  
(3)The subsurface estate.  (d)Consideration (1)Conveyance to UniversityAs consideration for the conveyance of property under subsection (a)(1), the University shall provide the United States with consideration in an amount that is acceptable to the Secretary of the Air Force, whether in the form of cash payment, in-kind consideration, or a combination thereof.  
(2)Conveyance to AhtnaAs consideration for the conveyance of property under subsection (a)(2), Ahtna shall provide the United States with consideration in an amount that is acceptable to the Secretary, whether in the form of cash payment, in-kind consideration, a land exchange under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq), or a combination thereof.  (3)Treatment of cash consideration receivedAny cash payment received by the Secretary as consideration for a conveyance under subsection (a) shall be deposited in the special account in the Treasury established under subsection (b) of section 572 of title 40, United States Code, and shall be available in accordance with paragraph (5)(B) of such subsection.  
(e)Reversionary interestIf the Secretary of the Air Force determines at any time that the real property conveyed under subsection (a)(1) is not being used by the University in accordance with the purposes of the conveyance specified in such subsection, all right, title, and interest in and to the land, including any improvements thereto, shall revert, at the option of the Secretary, to and become the property of the United States, and the United States shall have the right of immediate entry onto such land. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing.  (f)Payment of costs of conveyance (1)Payment requiredThe Secretary of the Air Force shall require the recipient of real property under this section to cover all costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance of that property, including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the recipient.  
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out a conveyance under this section shall be credited and made available to the Secretary as provided in section 2695(c) of title 10, United States Code.  (g)Conveyance agreementThe conveyance of property under this section shall be accomplished using a quit claim deed or other legal instrument and upon terms and conditions mutually satisfactory to the Secretary of the Air Force and the recipient of the property, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States.  
2832.Land conveyance, Campion Air Force Radar Station, Galena, Alaska 
(a)Conveyance authorizedThe Secretary of the Air Force may convey, without consideration, to the Town of Galena, Alaska (in this section referred to as the Town), all right, title, and interest of the United States in and to public land, including improvements thereon, at the former Campion Air Force Station, Alaska, as further described in subsection (b), for the purpose of permitting the Town to use the conveyed property for public purposes. The conveyance under this subsection is subject to valid existing rights.  (b)Description of propertyThe land to be conveyed under subsection (a) consists of up to approximately 1,300 acres of the remaining land withdrawn under Public Land Order No. 843 of June 24, 1952, and Public Land Order No. 1405 of April 4, 1957, for use by the Secretary of the Air Force as the former Campion Air Force Station. The portions of the former Air Force Station that are not authorized to be conveyed under subsection (a) are those portions that are subject to environmental land use restrictions or are currently undergoing environmental remediation by the Secretary of the Air Force.  
(c)Map and legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary of the Air Force, in consultation with the Secretary of the Interior, shall finalize a map and the legal description of the land to be conveyed under subsection (a). The Secretary of the Air Force may correct any minor errors in the map or the legal description. The map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.  (d)Reversionary interestIf the Secretary of the Air Force determines at any time that the land conveyed under subsection (a) is not being used in accordance with the purposes of the conveyance specified in such subsection, all right, title, and interest in and to the land, including any improvements thereto, shall revert, at the option of the Secretary, to and become the property of the United States, and the United States shall have the right of immediate entry onto such land. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing.  
(e)Conveyance agreementThe conveyance of land under this section shall be accomplished using a quit claim deed or other legal instrument and upon terms and conditions mutually satisfactory to the Secretary of the Air Force, after consulting with the Secretary of the Interior, and the Town, including such additional terms and conditions as the Secretary of the Air Force, after consulting with the Secretary of the Interior, considers appropriate to protect the interests of the United States.  (f)Payment of costs of conveyance (1)Payment requiredThe Secretary of the Air Force shall require the Town to cover all costs (except costs for environmental remediation of the property) to be incurred by the Secretary of the Air Force and by the Secretary of the Interior, or to reimburse the appropriate Secretary for such costs incurred by the Secretary, to carry out the conveyance under this section, including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the appropriate Secretary shall refund the excess amount to the Town.  
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary of the Air Force or by the Secretary of the Interior to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the appropriate Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.  (g)Supersedence of public land ordersPublic Land Order Nos. 843 and 1405 are hereby superseded, but only insofar as the orders affect the lands conveyed to the Town under subsection (a).  
2833.Exchange of property interests, San Diego Unified Port District, California 
(a)Exchange of property interests authorized 
(1)Interests to be conveyedThe Secretary of the Navy (hereafter referred to as the Secretary) may convey to the San Diego Unified Port District (hereafter referred to as the District) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon and, without limitation, any leasehold interests of the United States therein, consisting of approximately 0.33 acres and identified as Parcel No. 4 on District Drawing No. 018–107 (April 2013). This parcel contains 48 parking spaces central to the mission conducted on the site of the Navy’s leasehold interest at 1220 Pacific Highway, San Diego, California.  (2)Interests to be acquiredIn exchange for the property interests described in paragraph (1), the Secretary may accept from the District property interests of equal value and similar utility, as determined by the Secretary, located within immediate proximity to the property described in paragraph (1), that provide the rights to an equivalent number of parking spaces of equal value (subject to subsection (c)(1)).  
(b)Encumbrances 
(1)No acceptance of property with encumbrances precluding use as parking spacesIn an exchange of property interests under subsection (a), the Secretary may not accept any property under subsection (a)(2) unless the property is free of encumbrances that would preclude the Department of the Navy from using the property for parking spaces, as determined under paragraph (2).  (2)Determination of freedom from encumbrancesFor purposes of paragraph (1), a property shall be considered to be free of encumbrances that would preclude the Department of the Navy from using the property for parking spaces if— 
(A)the District guarantees and certifies that the property is free of such encumbrances under its own authority to preclude the use of the property for parking spaces; and  (B)the District obtains guarantees and certifications from appropriate entities of the State and units of local government that the property is free of any such encumbrances that may be in place pursuant to the Tidelands Trust, the North Embarcadero Visionary Plan, the Downtown Community Plan, or any other law, regulation, plan or document.  
(c)Equalization 
(1)Transfer of rights to additional parking spacesIf the value of the property interests described in subsection (a)(1) is greater than the value of the property interests and rights to parking spaces described in subsection (a)(2), the values shall be equalized by the transfer to the Secretary of rights to additional parking spaces.  (2)No authorization of cash equalization payments from SecretaryIf the value of the property interests and parking rights described in subsection (a)(2) are greater than the value of the property interests described in subsection (a)(1), the Secretary may not make a cash equalization payment to equalize the values.  
(d)Payment of costs of conveyance 
(1)Payment requiredThe Secretary shall require the District to cover all costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the exchange of property interests under this section, including survey costs, costs related to environmental documentation, real estate due diligence such as appraisals and any other administrative costs related to the exchange of property interests. If amounts are collected from the District in advance of the Secretary incurring the actual costs and the amount collected exceeds the costs actually incurred by the Secretary to carry out the exchange of property interests, the Secretary shall refund the excess amount to the District.  (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the exchange of property interests. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.  
(e)Description of propertyThe exact acreage and legal description of the property interests to be exchanged under this section shall be determined by surveys satisfactory to the Secretary.  (f)Conveyance agreementThe exchange of property interests under this section shall be accomplished using a lease, lease amendment, or other legal instrument and upon terms and conditions mutually satisfactory to the Secretary and the District, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States.  
2834.Release of property interests retained in connection with land conveyance, Eglin Air Force Base, Florida 
(a)Release of Exceptions, Limitations, and Conditions in DeedsWith respect to approximately 126 acres of real property in Okaloosa County, Florida, more particularly described in subsection (b), which were conveyed by the United States to the Air Force Enlisted Mens’ Widows and Dependents Home Foundation, Incorporated (“Air Force Enlisted Village”), the Secretary of the Air Force may release any and all exceptions, limitations, and conditions specified by the United States in the deeds conveying such real property.  (b)Property describedThe real property subject to subsection (a) was part of Eglin Air Force, Florida, and consists of all parcels conveyed in exchange for fair market value cash payment by the Air Force Enlisted Village pursuant to section 809(c) of the Military Construction Authorization Act, 1979 (Public Law 95–356; 92 Stat. 587), as amended by section 2826 of the Military Construction Authorization Act, 1989 (Public Law 100–456; 102 Stat. 2123) and section 2861 of the Military Construction Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2223).  
(c)Instrument of release and description of propertyThe Secretary may execute and record in the appropriate office a deed of release, amended deed, or other appropriate instrument reflecting the release of exceptions, limitations, and conditions under subsection (a).  (d)Payment of administrative costs (1)Payment requiredThe Secretary may require the Air Force Enlisted Village to pay for any costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the release under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the release. If amounts paid to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the release, the Secretary shall refund the excess amount to the Air Force Enlisted Village.  
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the release under subsection (a) shall be credited and made available to the Secretary as provided in section 2695(c) of title 10, United States Code.  (e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the release of exceptions, limitations, and conditions under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.  
2835.Land exchange, Fort Hood, Texas 
(a)Exchange authorizedThe Secretary of the Army may convey to the City of Copperas Cove, Texas (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 437 acres at Fort Hood, Texas, for the purpose of permitting the City to improve arterial transportation routes in the vicinity of Fort Hood and to promote economic development in the area of the City and Fort Hood.  (b)ConsiderationAs consideration for the conveyance under subsection (a), the City shall convey to the Secretary of the Army all right, title, and interest of the City in and to one or more parcels of real property that are acceptable to the Secretary. The fair market value of the real property acquired by the Secretary under this subsection shall be at least equal to the fair market value of the real property conveyed under subsection (a), as determined by appraisals acceptable to the Secretary.  
(c)Description of propertyThe exact acreage and legal description of the real property to be exchanged under this section shall be determined by surveys satisfactory to the Secretary of the Army.  (d)Payment of costs of conveyances (1)Payment requiredThe Secretary of the Army shall require the City to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyances under this section, including survey costs related to the conveyances. If amounts are collected from the City in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyances, the Secretary shall refund the excess amount to the City.  
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyances under this section shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyances. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.  (e)Additional term and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the conveyances under this section as the Secretary considers appropriate to protect the interests of the United States.  
2836.Land conveyance, P-36 Warehouse, Colbern United States Army Reserve Center, Laredo, Texas 
(a)Conveyance authorizedThe Secretary of the Army (in this section referred to as the Secretary) may convey, without consideration, to the Laredo Community College (in this section referred to as the LCC) all right, title, and interest of the United States in and to the approximately 725 sq. ft. Historic Building, P-36 Warehouse, including any improvements thereon, at Colbern United States Army Reserve Center, Laredo, TX, for the purposes of educational use and historic preservation.  (b)Payment of costs of conveyance (1)Payment requiredThe Secretary shall require the LCC to cover costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the LCC in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the LCC.  
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account  (c)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.  
(d)Reversionary interest 
(1)ReversionIf the Secretary determines at any time that the property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in subsection (a), all right, title, and interest in and to such property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such property. A determination by the Secretary under this paragraph shall be made on the record after an opportunity for a hearing.  (2)Payment of consideration in lieu of reversionIn lieu of exercising the right of reversion retained under paragraph (1) with respect to the property conveyed under subsection (a), the Secretary may require the LCC to pay to the United States an amount equal to the fair market value of the property conveyed, as determined by the Secretary.  
(3)Treatment of cash considerationAny cash payment received by the United States under paragraph (2) shall be deposited in the special account in the Treasury established under subsection (b) of section 572 of title 40, United States Code, and shall be available in accordance with paragraph (5)(B) of such subsection.  (e)Additional termsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.  
(f)Compliance with environmental lawsNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).  2837.Land conveyance, St. George National Guard Armory, St. George, Utah (a)Land conveyance authorizedThe Secretary of the Interior may convey, without consideration, to the State of Utah all right, title, and interest of the United States in and to a parcel of public land in St. George, Utah, comprising approximately 70 acres, as described in Public Land Order 6840 published in the Federal Register on March 29, 1991 (56 Fed. Reg. 13081), and containing the St. George National Guard Armory for the purpose of permitting the Utah National Guard to use the conveyed land for military purposes.  
(b)Termination of Prior Administrative ActionThe Public Land Order described in subsection (a), which provided for a 20-year withdrawal of the public land described in the Public Land Order, is withdrawn upon conveyance of the land under this section.  (c)Description of propertyThe exact acreage and legal description of the property to be conveyed under this section shall be determined by a survey satisfactory to the Secretary of the Interior.  
(d)Conveyance agreementThe conveyance under this section shall be accomplished using a quit claim deed or other legal instrument and upon terms and conditions mutually satisfactory to the Secretary of the Interior and the State of Utah, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States.  2838.Release of restrictions, Richland Innovation Center, Richland, Washington (a)Release authorizedThe Secretary of Transportation, acting through the Maritime Administrator and in consultation with the Administrator of General Services, may, upon receipt of full consideration as provided in subsection (b), release all remaining right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, in Richland, Washington, consisting as of the date of the enactment of this Act of approximately 71.5 acres and containing personal and real property, to the Port of Benton (hereafter in this section referred to as the Port).  
(b)Consideration 
(1)Consideration requiredAs consideration for the release under subsection (a), the Port shall provide an amount that is acceptable to the Secretary of Transportation, whether by cash payment, in-kind consideration as described under paragraph (2), or a combination thereof, at such time as the Secretary may require. The Secretary may determine the level of acceptable consideration under this paragraph on the basis of the value of the restrictions released under subsection (a), but only if the value of such restrictions is determined without regard to any improvements made by the Port.  (2)In-kind considerationIn-kind consideration provided by the Port under paragraph (1) may include the acquisition, construction, provision, improvement, maintenance, repair, or restoration (including environmental restoration), or combination thereof, of any facility or infrastructure under the jurisdiction of any office of the Federal government.  
(3)Treatment of consideration receivedConsideration in the form of cash payment received by the Secretary under paragraph (1) shall be deposited in the separate fund in the Treasury described in section 572(a)(1) of title 40, United States Code.  (c)Payment of cost of release (1)Payment requiredThe Secretary of Transportation shall require the Port to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the release under subsection (a), including survey costs, costs for environmental documentation related to the release, and any other administrative costs related to the release. If amounts are collected from the Port in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the release, the Secretary shall refund the excess amount to the Port.  
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the release under subsection (a) or, if the period of availability of obligations for that appropriation has expired, to the appropriations of fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.  (d)Description of propertyThe exact acreage and legal description of the real property which is the subject of the release under subsection (a) shall be determined by a survey satisfactory to the Secretary of Transportation.  
(e)Additional terms and conditionsThe Secretary of Transportation may require such additional terms and conditions in connection with the release under subsection (a) as the Secretary, in consultation with the Administrator of General Services, considers appropriate to protect the interests of the United States.  2839.Modification of land conveyance, Rocky Mountain Arsenal National Wildlife RefugeSection 5(d)(1) of the Rocky Mountain Arsenal National Wildlife Refuge Act of 1992 (Public Law 102–402; 16 U.S.C. 668dd note) is amended by adding at the end the following new subparagraph: 
 
(C) 
(i)Notwithstanding clause (i) of subparagraph (A), the restriction attached to any deed to any real property designated for disposal under this section that prohibits the use of the property for residential or industrial purposes may be modified or removed if it is determined, through a risk assessment performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), that the property is protective for the proposed use.  (ii)The Secretary of the Army shall not be responsible or liable for any of the following: 
(I)The cost of any risk assessment described in clause (i) or any actions taken in response to such risk assessment.  (II)Any damages attributable to the use of property for residential or industrial purposes as the result of the modification or removal of a deed restriction pursuant to clause (i), or the costs of any actions taken in response to such damages..  
2839A.Closure of St. Marys Airport 
(a)Release of restrictionsSubject to subsection (b), the United States, acting through the Administrator of the Federal Aviation Administration, shall release the city of St. Marys, Georgia, from all restrictions, conditions, and limitations on the use, encumbrance, conveyance, and closure of the St. Marys Airport, to the extent such restrictions, conditions, and limitations are enforceable by the Administrator.  (b)Requirements for release of restrictionsThe Administrator shall execute the release under subsection (a) once all of the following occurs: 
(1)The Secretary of the Navy transfers to the Georgia Department of Transportation the amounts described in subsection (c) and requires as an enforceable condition on such transfer that all funds transferred shall be used only for airport development (as defined in section 47102 of title 49, United States Code) of a general aviation airport in Georgia, consistent with planning efforts conducted by the Administrator and the Georgia Department of Transportation.  (2)The city of St. Marys, for consideration as provided for in this section, grants to the United States, under the administrative jurisdiction of the Secretary, a restrictive use easement in the real property used for the St. Marys Airport, as determined acceptable by the Secretary, under such terms and conditions as the Secretary considers necessary to protect the interests of the United States and prohibiting the future use of such property for all aviation-related purposes and any other purposes deemed by the Secretary to be incompatible with the operations, functions, and missions of Naval Submarine Base, Kings Bay, Georgia.  
(3)The Secretary obtains an appraisal to determine the fair market value of the real property used for the St. Marys Airport in the manner described in subsection (c)(1).  (4)The Administrator fulfills the obligations under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) in connection with the release under subsection (a). In carrying out such obligations— 
(A)the Administrator shall not assume or consider any potential or proposed future redevelopment of the current St. Marys airport property;  (B)any potential new general aviation airport in Georgia shall be deemed to be not connected with the release noted in subsection (a) nor the closure of St. Marys Airport; and  
(C)any environmental review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a potential general aviation airport in Georgia shall be considered through an environmental review process separate and apart from the environmental review made a condition of release by this section.  (c)Transfer of amounts describedThe amounts described in this subsection are the following: 
(1)An amount equal to the fair market value of the real property of the St. Marys Airport, as determined by the Secretary and concurred in by the Administrator, based on an appraisal report and title documentation that— (A)is prepared or adopted by the Secretary, and concurred in by the Administrator, not more than 180 days prior to the transfer described in subsection (b)(1); and  
(B)meets all requirements of Federal law and the appraisal and documentation standards applicable to the acquisition and disposal of real property interests of the United States.  (2)An amount equal to the unamortized portion of any Federal development grants (including grants available under a State block grant program established pursuant to section 47128 of title 49, United States Code), other than used for the acquisition of land, paid to the city of St. Marys for use as the St. Marys Airport.  
(3)An amount equal to the airport revenues remaining in the airport account for the St. Marys Airport as of the date of the enactment of this Act and as otherwise due to or received by the city of St. Marys after such date of enactment pursuant to sections 47107(b) and 47133 of title 49, United States Code.  (d)Authorization for transfer of fundsUsing funds available to the Department of the Navy for operation and maintenance, the Secretary may pay the amounts described in subsection (c) to the Georgia Department of Transportation, conditioned as described in subsection (b)(1).  
(e)Additional requirements 
(1)SurveyThe exact acreage and legal description of St. Marys Airport shall be determined by a survey satisfactory to the Secretary and concurred in by the Administrator.  (2)Planning of general aviation airportAny planning effort for the development of a new general aviation airport in southeast Georgia using the amounts described in subsection (c) shall be conducted in coordination with the Secretary, and shall ensure that any such airport does not encroach on the operations, functions, and missions of Naval Submarine Base, Kings Bay, Georgia.  
(f)Rule of constructionNothing in this section may be construed to limit the applicability of— (1)the requirements and processes under section 46319 of title 49, United States Code;  
(2)the requirements and processes under part 157 of title 14, Code of Federal Regulations; or  (3)the public notice requirements under section 47107(h)(2) of title 49, United States Code.  
2839B.Prohibition on transfer of administrative jurisdiction, portion of Organ Mountains Area, Fillmore Canyon, New MexicoThe Secretary of Defense may not transfer administrative jurisdiction over the parcel of Federal land depicted as Parcel D on the map entitled Organ Mountains Area - Fillmore Canyon and dated April 19, 2016 from the Department of Defense to the Secretary of the Interior.  EMilitary Land Withdrawals 2841.Bureau of Land Management withdrawn military lands under Military Lands Withdrawal Act of 1999 (a)Elimination of termination date and authorization for transfer of administrative jurisdictionSubsection (a) of section 3015 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 892) is amended to read as follows: 
 
(a)Permanent withdrawal and reservation; effect of transfer on withdrawalThe withdrawal and reservation of lands by section 3011 shall terminate only as follows: (1)Upon an election by the Secretary of the military department concerned to relinquish any or all of the land withdrawn and reserved by section 3011.  
(2)Upon a transfer by the Secretary of the Interior, under section 3016 and upon request by the Secretary of the military department concerned, of administrative jurisdiction over the land to the Secretary of the military department concerned. Such a transfer may consist of a portion of the land, in which case the termination of the withdrawal and reservation applies only with respect to the land so transferred..  (b)Transfer process and management and use of landsThe Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65) is further amended— 
(1)by redesignating sections 3022 and 3023 as sections 3027 and 3028, respectively; and  (2)by striking sections 3016 through 3021 and inserting the following new sections: 
 
3016.Transfer process 
(a)Transfer authorizedThe Secretary of the Interior shall, upon the request of the Secretary concerned, transfer to the Secretary concerned administrative jurisdiction over the land withdrawn and reserved by section 3011, or a portion of the land as the Secretary concerned may request.  (b)Valid existing rightsThe transfer of administrative jurisdiction under subsection (a) shall be subject to any valid existing rights.  
(c)Time for conveyanceThe transfer of administrative jurisdiction under subsection (a) shall occur pursuant to a schedule agreed upon by the Secretary of the Interior and the Secretary concerned.  (d)Map and legal description (1)Preparation and publicationThe Secretary of the Interior shall publish in the Federal Register a legal description of the public land to be transferred under subsection (a).  
(2)Submission to congressThe Secretary of the Interior shall file with the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives— (A)a copy of the legal description prepared under paragraph (1); and  
(B)the map referred to in subsection (a).  (3)Availability for public inspectionCopies of the legal description and map filed under paragraph (2) shall be available for public inspection in the appropriate offices of— 
(A)the Bureau of Land Management;  (B)the commanding officer of the installation; and  
(C)the Secretary concerned.  (4)Force of lawThe legal description and map filed under paragraph (2) shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct clerical and typographical errors in the legal description or map.  
(5)Reimbursement of costsAny transfer entered into pursuant to subsection (a) shall be made without reimbursement, except that the Secretary concerned shall reimburse the Secretary of the Interior for any costs incurred by the Secretary of the Interior to prepare the legal description and map under this subsection.  3017.Administration of transferred land (a)Treatment and use of transferred landUpon the transfer of administrative jurisdiction of land under section 3016— 
(1)the land shall be treated as property (as defined in section 102(9) of title 40, United States Code) under the administrative jurisdiction of the Secretary concerned; and  (2)the Secretary concerned shall administer the land for military purposes.  
(b)Withdrawal of mineral estateSubject to valid existing rights, land for which the administrative jurisdiction is transferred under section 3016 is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws, for as long as the land is under the administrative jurisdiction of the Secretary concerned.  (c)Integrated natural resources management planNot later than one year after the transfer of land under section 3016, the Secretary concerned, in cooperation with the Secretary of the Interior, shall prepare an integrated natural resources management plan pursuant to the Sikes Act (16 U.S.C. 670a et seq.) for the transferred land.  
(d)Relation to general provisionsSections 3018 through 3026 do not apply to lands transferred under section 3016 or to the management of such land.  (e)Transfers between armed forcesNothing in this subtitle shall be construed as limiting the authority to transfer administrative jurisdiction over the land transferred under section 3016 to another armed force pursuant to section 2696 of title 10, United States Code, and the provisions of this section shall continue to apply to any such lands.  
3018.General applicability; definitions 
(a)ApplicabilitySections 3014 through 3028 apply to the lands withdrawn and reserved by section 3011 except— (1)to the B-16 Range referred to in section 3011(a)(3)(A), for which only section 3019 applies;  
(2)to the Shoal Site referred to in section 3011(a)(3)(B), for which sections 3014 through 3028 apply only to the surface estate;  (3)to the Pahute Mesa area referred to in section 3011(b)(2); and  
(4)to the Desert National Wildlife Refuge referred to in section 3011(b)(5)— (A)except for section 3024(b); and  
(B)for which sections 3014 through 3028 shall only apply to the authorities and responsibilities of the Secretary of the Air Force under section 3011(b)(5).  (b)Rules of constructionNothing in this subtitle assigns management of real property under the administrative jurisdiction of the Secretary concerned to the Secretary of the Interior.  
(c)DefinitionsIn this subtitle: (1)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).  
(2)Manage; management 
(A)InclusionsThe terms manage and management include the authority to exercise jurisdiction, custody, and control over the lands withdrawn and reserved by section 3011.  (B)ExclusionsSuch terms do not include authority for disposal of the lands withdrawn and reserved by section 3011.  
(3)Secretary concernedThe term Secretary concerned has the meaning given the term in section 101(a) of title 10, United States Code.  3019.Access restrictions (a)Authority to impose restrictionsIf the Secretary concerned determines that military operations, public safety, or national security require the closure to the public of any road, trail, or other portion of land withdrawn and reserved by section 3011, the Secretary may take such action as the Secretary determines to be necessary to implement and maintain the closure.  
(b)LimitationAny closure under subsection (a) shall be limited to the minimum area and duration that the Secretary concerned determines are required for the purposes of the closure.  (c)Consultation required (1)In generalSubject to paragraph (3), before a closure is implemented under this section, the Secretary concerned shall consult with the Secretary of the Interior.  
(2)Indian tribeSubject to paragraph (3), if a closure proposed under this section may affect access to or use of sacred sites or resources considered to be important by an Indian tribe, the Secretary concerned shall consult, at the earliest practicable date, with the affected Indian tribe.  (3)LimitationNo consultation shall be required under paragraph (1) or (2)— 
(A)if the closure is provided for in an integrated natural resources management plan, an installation cultural resources management plan, or a land use management plan; or  (B)in the case of an emergency, as determined by the Secretary concerned.  
(d)NoticeImmediately preceding and during any closure implemented under subsection (a), the Secretary concerned shall post appropriate warning notices and take other appropriate actions to notify the public of the closure.  3020.Changes in use (a)Other uses authorizedIn addition to the purposes described in section 3011, the Secretary concerned may authorize the use of land withdrawn and reserved by section 3011 for defense-related purposes.  
(b)Notice to secretary of the interior 
(1)In generalThe Secretary concerned shall promptly notify the Secretary of the Interior if the land withdrawn and reserved by section 3011 is used for additional defense-related purposes.  (2)RequirementsA notification under paragraph (1) shall specify— 
(A)each additional use;  (B)the planned duration of each additional use; and  
(C)the extent to which each additional use would require that additional or more stringent conditions or restrictions be imposed on otherwise-permitted nondefense-related uses of the withdrawn and reserved land or portions of withdrawn and reserved land.  3021.Brush and range fire prevention and suppression (a)Required activitiesConsistent with any applicable land management plan, the Secretary concerned shall take necessary precautions to prevent, and actions to suppress, brush and range fires occurring as a result of military activities on the land withdrawn and reserved by section 3011, including fires that occur on other land that spread from the withdrawn and reserved land.  
(b)Cooperation of secretary of the interior 
(1)In generalAt the request of the Secretary concerned, the Secretary of the Interior shall provide assistance in the suppression of fires under subsection (a). The Secretary concerned shall reimburse the Secretary of the Interior for the costs incurred by the Secretary of the Interior in providing such assistance.  (2)Transfer of fundsNotwithstanding section 2215 of title 10, United States Code, the Secretary concerned may transfer to the Secretary of the Interior, in advance, funds to be used to reimburse the costs of the Department of the Interior in providing assistance under this subsection.  
3022.Ongoing decontamination 
(a)Program of decontamination requiredDuring the period of a withdrawal and reservation of land by section 3011, the Secretary concerned shall maintain, to the extent funds are available to carry out this subsection, a program of decontamination of contamination caused by defense-related uses on the withdrawn land. The decontamination program shall be carried out consistent with applicable Federal and State law.  (b)Annual reportThe Secretary of Defense shall include in the annual report required by section 2711 of title 10, United States Code, a description of decontamination activities conducted under subsection (a).  
3023.Water rights 
(a)No reservation of water rightsNothing in this subtitle— (1)establishes a reservation in favor of the United States with respect to any water or water right on the land withdrawn and reserved by section 3011; or  
(2)authorizes the appropriation of water on the land withdrawn and reserved by section 3011, except in accordance with applicable State law.  (b)Effect on previously acquired or reserved water rights (1)In generalNothing in this section affects any water rights acquired or reserved by the United States before October 5, 1999, on the land withdrawn and reserved by section 3011.  
(2)Authority of secretary concernedThe Secretary concerned may exercise any water rights described in paragraph (1).  3024.Hunting, fishing, and trapping (a)In generalSection 2671 of title 10, United States Code, shall apply to all hunting, fishing, and trapping on the land— 
(1)that is withdrawn and reserved by section 3011; and  (2)for which management of the land has been assigned to the Secretary concerned.  
(b)Desert national wildlife refugeHunting, fishing, and trapping within the Desert National Wildlife Refuge shall be conducted in accordance with the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.), the Recreation Use of Wildlife Areas Act of 1969 (16 U.S.C. 460k et seq.), and other laws applicable to the National Wildlife Refuge System.  3025.Relinquishment (a)Notice of intention to relinquishIf, during the period of withdrawal and reservation made by section 3011, the Secretary concerned decides to relinquish any or all of the land withdrawn and reserved by section 3011, the Secretary concerned shall submit to the Secretary of the Interior notice of the intention to relinquish the land.  
(b)Determination of contaminationThe Secretary concerned shall include in the notice submitted under subsection (a) a written determination concerning whether and to what extent the land that is to be relinquished is contaminated with explosive materials or toxic or hazardous substances.  (c)Public noticeThe Secretary of the Interior shall publish in the Federal Register the notice of intention to relinquish the land under this section, including the determination concerning the contaminated state of the land.  
(d)Decontamination of land to be relinquished 
(1)Decontamination requiredThe Secretary concerned shall decontaminate land subject to a notice of intention under subsection (a) to the extent that funds are appropriated for that purpose, if— (A)the land subject to the notice of intention is contaminated, as determined by the Secretary concerned; and  
(B)the Secretary of the Interior, in consultation with the Secretary concerned, determines that— (i)decontamination is practicable and economically feasible, after taking into consideration the potential future use and value of the contaminated land; and  
(ii)on decontamination of the land, the land could be opened to operation of some or all of the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws.  (2)Alternatives to relinquishmentThe Secretary of the Interior shall not be required to accept the land proposed for relinquishment under subsection (a), if— 
(A)the Secretary of the Interior, after consultation with the Secretary concerned, determines that— (i)decontamination of the land is not practicable or economically feasible; or  
(ii)the land cannot be decontaminated sufficiently to be opened to operation of some or all of the public land laws; or  (B)sufficient funds are not appropriated for the decontamination of the land.  
(3)Status of contaminated land proposed to be relinquishedIf, because of the contaminated state of the land, the Secretary of the Interior declines to accept land withdrawn and reserved by section 3011 that has been proposed for relinquishment— (A)the Secretary concerned shall take appropriate steps to warn the public of— 
(i)the contaminated state of the land; and  (ii)any risks associated with entry onto the land;  
(B)the Secretary concerned shall submit to the Secretary of the Interior and Congress a report describing— (i)the status of the land; and  
(ii)any actions taken under this paragraph.  (e)Revocation authority (1)In generalIf the Secretary of the Interior determines that it is in the public interest to accept the land proposed for relinquishment under subsection (a), the Secretary of the Interior may order the revocation of a withdrawal and reservation made by section 3011.  
(2)Revocation orderTo carry out a revocation under paragraph (1), the Secretary of the Interior shall publish in the Federal Register a revocation order that— (A)terminates the withdrawal and reservation;  
(B)constitutes official acceptance of the land by the Secretary of the Interior; and  (C)specifies the date on which the land will be opened to the operation of some or all of the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws.  
(f)Acceptance by secretary of the interior 
(1)In generalNothing in this section requires the Secretary of the Interior to accept the land proposed for relinquishment if the Secretary determines that the land is not suitable for return to the public domain.  (2)NoticeIf the Secretary makes a determination that the land is not suitable for return to the public domain, the Secretary shall provide notice of the determination to Congress.  
3026.Effect of termination of military use 
(a)Notice and effectUpon a determination by the Secretary concerned that there is no longer a military need for all or portions of the land for which administrative jurisdiction was transferred under section 3016, the Secretary concerned shall notify the Secretary of the Interior of such determination. Subject to subsections (b), (c), and (d), the Secretary concerned shall transfer administrative jurisdiction over the land subject to such a notice back to the administrative jurisdiction of the Secretary of the Interior.  (b)ContaminationBefore transmitting a notice under subsection (a), the Secretary concerned shall prepare a written determination concerning whether and to what extent the land to be transferred is contaminated with explosive materials or toxic or hazardous substances. A copy of the determination shall be transmitted with the notice. Copies of the notice and the determination shall be published in the Federal Register.  
(c)DecontaminationThe Secretary concerned shall decontaminate any contaminated land that is the subject of a notice under subsection (a) if— (1)the Secretary of the Interior, in consultation with the Secretary concerned, determines that— 
(A)decontamination is practicable and economically feasible (taking into consideration the potential future use and value of the land); and  (B)upon decontamination, the land could be opened to operation of some or all of the public land laws, including the mining laws; and  
(2)funds are appropriated for such decontamination.  (d)No required acceptanceThe Secretary of the Interior is not required to accept land proposed for transfer under subsection (a) if the Secretary of the Interior is unable to make the determinations under subsection (c)(1) or if Congress does not appropriate a sufficient amount of funds for the decontamination of the land.  
(e)Alternative disposalIf the Secretary of the Interior declines to accept land proposed for transfer under subsection (a), the Secretary concerned shall dispose of the land in accordance with property disposal procedures established by law..  (c)Conforming and clerical amendments (1)Conforming amendmentsSection 3014 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 890) is amended by striking subsections (b), (d), and (f).  
(2)Clerical amendmentsThe table of sections at the beginning of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 885) is amended by striking the items relating to sections 3016 through 3023 and inserting the following new items:   Sec. 3016. Transfer process. Sec. 3017. Administration of transferred land. Sec. 3018. General applicability; definitions. Sec. 3019. Access restrictions. Sec. 3020. Changes in use. Sec. 3021. Brush and range fire prevention and suppression. Sec. 3022. Ongoing decontamination. Sec. 3023. Water rights. Sec. 3024. Hunting, fishing, and trapping. Sec. 3025. Relinquishment. Sec. 3026. Effect of termination of military use. Sec. 3027. Use of mineral materials. Sec. 3028. Immunity of United States..  2842.Permanent withdrawal or transfer of administrative jurisdiction of public land, Naval Air Weapons Station China Lake, CaliforniaSection 2979 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1044) is amended by striking on March 31, 2039. and inserting the following: 
 only as follows: (1)If the Secretary of the Navy makes an election to terminate the withdrawal and reservation of the public land.  
(2)If the Secretary of the Interior, upon request by the Secretary of the Navy, transfers administrative jurisdiction over the public land to the Secretary of the Navy. A transfer under this paragraph may consist of a portion of the land, in which case the termination of the withdrawal and reservation applies only with respect to the land so transferred..  FMilitary Memorials, Monuments, and Museums 2851.Cyber Center for Education and Innovation–Home of the National Cryptologic Museum (a)Authority to establish and operate CenterChapter 449 of title 10, United States Code, is amended by adding at the end the following new section: 
 
4781.Cyber Center for Education and Innovation–Home of the National Cryptologic Museum 
(a)EstablishmentThe Secretary of Defense may establish at a publicly accessible location at Fort George G. Meade the Cyber Center for Education and Innovation–Home of the National Cryptologic Museum (in this section referred to as the Center). The Center may be used for the identification, curation, storage, and public viewing of materials relating to the activities of the National Security Agency, its predecessor or successor organizations, and the history of cryptology. The Center may contain meeting, conference, and classroom facilities that will be used to support such education, training, public outreach, and other purposes as the Secretary considers appropriate.  (b)Design, Construction, and OperationThe Secretary may enter into an agreement with the National Cryptologic Museum Foundation (in this section referred to as the Foundation), a nonprofit organization, for the design, construction, and operation of the Center.  
(c)Acceptance authority 
(1)Acceptance of facilityIf the Foundation constructs the Center pursuant to an agreement with the Foundation under subsection (b), upon satisfactory completion of the Center’s construction or any phase thereof, as determined by the Secretary, and upon full satisfaction by the Foundation of any other obligations pursuant to such agreement, the Secretary may accept the Center (or any phase thereof) from the Foundation, and all right, title, and interest in the Center or such phase shall vest in the United States.  (2)Acceptance of servicesNotwithstanding section 1342 of title 31, the Secretary may accept services from the Foundation in connection with the design, construction, and operation of the Center. For purposes of this section and any other provision of law, employees or personnel of the Foundation shall not be considered to be employees of the United States.  
(d)Fees and User Charges 
(1)Authority to assess fees and user chargesUnder regulations prescribed by the Secretary, the Director may assess fees and user charges sufficient to cover the cost of the use of Center facilities and property, including rental, user, conference, and concession fees, except that the Director may not assess fees for general admission to the National Cryptologic Museum.  (2)Use of fundsAmounts received by the Director under paragraph (1) shall be deposited into the Fund established under subsection (e).  
(e)Fund 
(1)EstablishmentUpon the Secretary’s acceptance of the Center under subsection (c)(1), there is established in the Treasury a fund to be known as the Cyber Center for Education and Innovation–Home of the National Cryptologic Museum Fund (in this section referred to as the Fund).  (2)ContentsThe Fund shall consist of the following amounts: 
(A)Fees and user charges deposited by the Director under subsection (d).  (B)Any other amounts received by the Director which are attributable to the operation of the Center.  
(C)Such amounts as may be appropriated under law.  (3)Use of FundAmounts in the Fund shall be available to the Director for the benefit and operation of the Center, including the costs of operation and the acquisition of books, manuscripts, works of art, historical artifacts, drawings, plans, models, and condemned or obsolete combat materiel.  
(4)Continuing availability of amountsAmounts in the Fund shall be available without fiscal year limitation..  (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
4781. Cyber Center for Education and Innovation–Home of the National Cryptologic Museum..  
2852.Renaming site of the Dayton Aviation Heritage National Historical Park, OhioSection 101(b)(5) of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww(b)(5)) is amended by striking Aviation Center and inserting National Museum.  2853.Support for military service memorials and museums highlighting role of women in the military (a)Authorization of supportSubject to appropriation, the Secretary of Defense may provide financial support for military service memorials and museums in the acquisition, installation, and maintenance of exhibits, facilities, and programs that highlight the role of women in the military.  
(b)Agreement with nonprofit organizations 
(1)Authorization of agreementSubject to paragraph (2), the Secretary may carry out subsection (a) by entering into contracts with nonprofit organizations under which such an organization shall carry out the activities described in such subsection.  (2)Report required prior to agreementThe Secretary may not enter into a contract under paragraph (1) until the congressional defense committees have received a report from the Secretary that describes how the use of such a contract will help educate and inform the public on the history and mission of the military, or support training and leadership development of military personnel, and is in the best interests of the Department of Defense.  
2854.Petersburg National Battlefield boundary modification 
(a)In generalThe boundary of the Petersburg National Battlefield is modified to include the land and interests in land as generally depicted on the map titled Petersburg National Battlefield Proposed Boundary Expansion, numbered 325/80,080, and dated March 2016. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service.  (b)Acquisition of properties (1)AuthorityThe Secretary of the Interior (referred to in this section as the Secretary) is authorized to acquire the land and interests in land, described in subsection (a), from willing sellers only, by donation, purchase with donated or appropriated funds, exchange, or transfer.  
(2)No use of condemnationThe Secretary may not acquire by condemnation any land or interest in land under this Act or for the purposes of this Act.  (3)No buffer zone createdNothing in this Act, the acquisition of the land or an interest in land authorized under subsection (a), or the management plan for the Petersburg National Battlefield (including the acquired land) shall be construed to create buffer zones outside the Petersburg National Battlefield. That activities or uses can be seen, heard, or detected from the acquired land shall not preclude, limit, control, regulate, or determine the conduct or management of activities or uses outside of the Petersburg National Battlefield.  
(4)Written consent of the ownerNo non-Federal property may be included in the Petersburg National Battlefield without the written consent of the owner.  (5)Technical amendmentSection 313(a) of the National Parks and Recreation Act of 1978 (Public Law 95–625; 92 Stat. 3479) is amended by striking twenty-one and inserting twenty-five.  
(c)AdministrationThe Secretary shall administer any land or interests in land acquired under subsection (b) as part of the Petersburg National Battlefield in accordance with applicable laws and regulations.  (d)Administrative jurisdiction transfer (1)In generalThere is transferred— 
(A)from the Secretary to the Secretary of the Army administrative jurisdiction over the approximately 1.170-acre parcel of land depicted as Area to be transferred to Fort Lee Military Reservation on the map described in paragraph (2); and  (B)from the Secretary of the Army to the Secretary administrative jurisdiction over the approximately 1.171-acre parcel of land depicted as Area to be transferred to Petersburg National Battlefield on the map described in paragraph (2).  
(2)MapThe land to be exchanged is depicted on the map titled Petersburg National Battlefield Proposed Transfer of Administrative Jurisdiction, numbered 325/80,801A, dated March 2016. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service.  (3)Conditions of transferThe transfer of administrative jurisdiction under paragraph (1) shall be subject to the following conditions: 
(A)No reimbursement or considerationThe transfer shall occur without reimbursement or consideration.  (B)ManagementThe land transferred to the Secretary under paragraph (1) shall be included within the boundary of the Petersburg National Battlefield and administered as part of that park in accordance with applicable laws and regulations, and the land transferred to the Secretary of the Army shall be excluded from the boundary of the Petersburg National Battlefield.  
2855.Amendments to the National Historic Preservation ActSection 101(a) of the National Historic Preservation Act (16 U.S.C. 470a(a)) is amended as follows: (1)In paragraph (2)— 
(A)in subparagraph (E), by striking ; and and inserting a semicolon;  (B)in subparagraph (F), by striking the period and inserting ; and; and  
(C)by adding at the end the following:  (G)notifying the Committee on Natural Resources of the United States House of Representatives and the Committee on Energy and Natural Resources of the Senate if the property is owned by the Federal Government when the property is being considered for inclusion on the National Register, for designation as a National Historic Landmark, or for nomination to the World Heritage List..  
(2)By redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively.  (3)By inserting after paragraph (6) the following: 
 
(7)If the head of the agency managing any Federal property objects to such inclusion or designation for reasons of national security, such as any impact the inclusion or designation would have on use of the property for military training or readiness purposes, that Federal property shall be neither included on the National Register nor designated as a National Historic Landmark until the objection is withdrawn..  (4)By adding after paragraph (9) (as so redesignated by paragraph (2) of this section) the following: 
 
(10)The Secretary shall promulgate regulations to allow for expedited removal of Federal property listed on the National Register of Historic Places if the managing agency of that Federal property submits to the Secretary a written request to remove the Federal property from the National Register of Historic Places for reasons of national security, such as any impact the inclusion or designation would have on use of the property for military training or readiness purposes..  2856.Recognition of the National Museum of World War II Aviation (a)FindingsCongress finds the following: 
(1)World War II was one of the most important events in the history of the Nation, a time of moral clarity and common purpose that remains today as an inspiration to all people in the United States.  (2)The role of aviation was a critical factor in the success of winning World War II and defeating the enemies worldwide.  
(3)The bravery, courage, dedication, and heroism of World War II aviators and support personnel was an important element in the winning of World War II.  (4)The National Museum of World War II Aviation in Colorado Springs, Colorado, exists to help preserve and promote an understanding of the role of aviation in winning World War II.  
(5)The National Museum of World War II Aviation is dedicated to celebrating the spirit of the United States, recognizing the teamwork, collaboration, patriotism, and courage of the men and women who fought, as well as those on the homefront who mobilized and supported the national aviation effort.  (b)Conditions on recognition of America’s National World War II Aviation MuseumThe Secretary of the Air Force, Secretary of the Navy, and Secretary of the Army shall— 
(1)each provide a briefing to the Committees on Armed Services of the House of Representatives and the Senate evaluating the suitability of the museum for recognition as a national museum; and  (2)each certify to such Committees that the museum is suitable for such recognition.  
(c)Elements of certificationThe Secretary of the Air Force, Secretary of the Navy, and Secretary of the Army shall provide the certification under subsection (b)(2) only if each certifies that each of the following is correct: (1)The museum possesses the infrastructure necessary to maintain and preserve military cultural resources.  
(2)The museum is accredited.  (3)The museum prevents the private use of any item donated to the museum.  
(4)The museum applies industry standards for the preservation of military cultural resources.  (5)The museum employs sufficient staff, trained to industry standards, to ensure the preservation of military cultural resources.  
2857.Battleship preservation grant program 
(a)EstablishmentThere is hereby established within the Department of the Interior a grant program for the preservation of our nation’s most historic battleships.  (b)Use of GrantsAmounts received through grants under this section shall be used for the preservation of our nation’s most historic battleships in a manner that is self-sustaining and has an educational component.  
(c)Criteria for eligibilityTo be eligible for a grant under this section, an entity shall— (1)submit an application under procedures prescribed by the Secretary;  
(2)match the amount of the grant, on a 1-to-1 basis, with non-Federal assets from non-Federal sources, which may include cash or durable goods and materials fairly valued as determined by the Secretary;  (3)maintain records as may be reasonably necessary to fully disclose— 
(A)the amount and the disposition of the proceeds of the grant;  (B)the total cost of the project for which the grant is made; and  
(C)other records as may be required by the Secretary, including such records as will facilitate an effective accounting for project funds; and  (4)provide access to the Secretary for the purposes of any required audit and examination of any books, documents, papers, and records of the entity.  
(d)Most historic battleship definedIn this section, the term most historic battleship means a battleship that is— (1)between 75 and 115 years old;  
(2)listed on the National Historic Register; and  (3)located within the State for which it was named.  
(e)Savings provisionThe authorities contained in this section shall be in addition to, and shall not be construed to supercede or modify those contained in the National Historic Preservation Act (16 U.S.C. 470–470x–6).  (f)Private property protection (1)In generalNo Federal funds made available to carry out this section may be used to acquire any real property, or any interest in any real property, without the written consent of the owner (or owners) of that property or interest in property.  
(2)No designationThe authority granted by this section shall not constitute a Federal designation or have any effect on private property ownership.  (g)SunsetThe authority to make grants under this section expires on September 30, 2023.  
GDesignations and Other Matters 
2861.Designation of portion of Moffett Federal Airfield, California, as Moffett Air National Guard Base 
(a)DesignationThe 111-acre cantonment area at Moffett Federal Airfield, California, utilized by the 129th Rescue Wing of the California Air National Guard shall be known and designated as Moffett Air National Guard Base.  (b)ReferencesAny reference in any law, regulation, map, document, paper, other record of the United States to the cantonment area at Moffett Federal Airfield described in subsection (a) shall be considered to be a reference to Moffett Air National Guard Base.  
2862.Redesignation of Mike O’Callaghan Federal Medical CenterSection 2867 of the Military Construction Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2806), as amended by section 8135(a) of the Department of Defense Appropriations Act, 1997 (section 101(b) of division A of the Omnibus Consolidated Appropriations Act, 1997 (Public Law 104–208; 110 Stat. 3009–118)), and as amended by section 2862 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1701) is further amended— (1)by striking Mike O’Callaghan Federal Medical Center each place it appears and inserting Mike O’Callaghan Military Medical Center; and  
(2)in the heading, by striking Mike O’Callaghan and all that follows and inserting Mike O’Callaghan Military Medical Center..  2863.Transfer of certain items of the Omar Bradley Foundation to the descendants of General Omar Bradley (a)Transfer authorizedThe Omar Bradley Foundation, Pennsylvania, may transfer, without consideration, to the child of General of the Army Omar Nelson Bradley and his first wife Mary Elizabeth Quayle Bradley, namely Elizabeth Bradley, such items of the Omar Bradley estate under the control of the Foundation as the Secretary of the Army determines to be without historic value to the Army.  
(b)Time of submittal of claim for transferNo item may be transferred under subsection (a) unless the claim for the transfer of such item is submitted to the Omar Bradley Foundation during the 180-day period beginning on the date of the enactment of this Act.  2864.Protection and recovery of Greater Sage Grouse (a)DefinitionsIn this section: 
(1)Federal resource management planThe term Federal resource management plan means— (A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or  
(B)a land and resource management plan prepared by the Forest Service for National Forest System lands pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).  (2)Greater Sage GrouseThe term Greater Sage Grouse means a sage grouse of the species Centrocercus urophasianus.  
(3)State management planThe term State management plan means a State-approved plan for the protection and recovery of the Greater Sage Grouse.  (b)PurposeThe purpose of this section is— 
(1)to facilitate implementation of State management plans over a period of multiple, consecutive Greater Sage Grouse life cycles; and  (2)to demonstrate the efficacy of the State management plans for the protection and recovery of the Greater Sage Grouse.  
(c)Delay in making Endangered Species Act of 1973 finding 
(1)Delay requiredIn the case of any State with a State management plan, the Secretary of the Interior may not make a finding under clause (i), (ii), or (iii) of section 4(b)(3)(B) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(3)(B)) with respect to the Greater Sage Grouse in that State before September 30, 2026.  (2)Effect on other lawsThe delay imposed by paragraph (1) is, and shall remain, effective without regard to any other statute, regulation, court order, legal settlement, or any other provision of law or in equity.  
(3)Effect on conservation statusUntil the date specified in paragraph (1), the conservation status of the Greater Sage Grouse shall remain not warranted for listing under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).  (d)Coordination of Federal land management and State management plans (1)Prohibition on withdrawals and modifications of Federal resource management plansIn order to foster coordination between a State management plan and Federal resource management plans that affect the Greater Sage Grouse, upon notification by the Governor of a State with a State management plan, the Secretary of the Interior and the Secretary of Agriculture, as applicable, may not exercise authority under section 204 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1714) to make, modify, or extend any withdrawal, nor amend or otherwise modify any Federal resource management plan applicable to Federal land in the State, in a manner inconsistent with the State management plan for a period, to be specified by the Governor in the notification, of at least five years beginning on the date of the notification.  
(2)Retroactive effectIn the case of any State that provides notification under paragraph (1), if any withdrawal was made, modified, or extended or if any amendment or modification of a Federal resource management plan applicable to Federal lands in the State was issued during the three-year period preceding the date of the notification and the withdrawal, amendment, or modification altered management of the Greater Sage Grouse or its habitat, implementation and operation of the withdrawal, amendment, or modification shall be stayed to the extent that the withdrawal, amendment, or modification is inconsistent with the State management plan. The Federal resource management plan, as in effect immediately before the amendment or modification, shall apply instead with respect to management of the Greater Sage Grouse and its habitat, to the extent consistent with the State management plan.  (3)Determination of inconsistencyAny disagreement regarding whether a withdrawal, or an amendment or other modification of a Federal resource management plan, is inconsistent with a State management plan shall be resolved by the Governor of the affected State.  
(e)Relation to National Environmental Policy Act of 1969With regard to any major Federal action consistent with a State management plan, any findings, analyses, or conclusions regarding the Greater Sage Grouse or its habitat under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not have a preclusive effect on the approval or implementation of the major Federal action in that State.  (f)Reporting requirementNot later than one year after the date of the enactment of this Act and annually thereafter through 2026, the Secretary of the Interior and the Secretary of Agriculture shall jointly submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on the Secretaries’ implementation and effectiveness of systems to monitor the status of Greater Sage Grouse on Federal lands under their jurisdiction.  
(g)Judicial reviewNotwithstanding any other provision of statute or regulation, the requirements and implementation of this section, including determinations made under subsection (d)(3), are not subject to judicial review.  2865.Implementation of lesser prairie-chicken range-wide conservation plan and other conservation measures (a)DefinitionsIn this section: 
(1)Candidate conservation agreementsThe terms Candidate Conservation Agreement and Candidate and Conservation Agreement With Assurances have the meaning given those terms in— (A)the announcement of the Department of the Interior and the Department of Commerce entitled Announcement of Final Policy for Candidate Conservation Agreements with Assurances (64 Fed. Reg. 32726 (June 17, 1999)); and  
(B)sections 17.22(d) and 17.32(d) of title 50, Code of Federal Regulations (as in effect on the date of enactment of this Act).  (2)Range-wide planThe term Range-Wide Plan means the Lesser Prairie-Chicken Range-Wide Conservation Plan of the Western Association of Fish and Wildlife Agencies, as endorsed by the United States Fish and Wildlife Service on October 23, 2013, and published for comment on January 29, 2014 (79 Fed. Reg. 4652).  
(3)SecretaryThe term Secretary means the Secretary of the Interior.  (b)Prohibition on treatment as threatened or endangered species (1)In generalNotwithstanding any prior action by the Secretary, the lesser prairie-chicken shall not be treated as a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) before December 31, 2022.  
(2)Prohibition on proposalEffective beginning on January 1, 2023, the lesser prairie-chicken may not be treated as a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) unless the Secretary publishes a determination, based on the totality of the scientific evidence, that conservation (as that term is used in that Act) under the Range-Wide Plan and the agreements, programs, and efforts referred to in subsection (c) have not achieved the conservation goals established by the Range-Wide Plan.  (c)Monitoring of progress of conservation programsThe Secretary shall monitor and annually submit to Congress a report on progress in conservation of the lesser prairie-chicken under the Range-Wide Plan and all related— 
(1)Candidate Conservation Agreements and Candidate and Conservation Agreements With Assurances;  (2)other Federal conservation programs administered by the United States Fish and Wildlife Service, the Bureau of Land Management, and the Department of Agriculture;  
(3)State conservation programs; and  (4)private conservation efforts.  
2866.Removal of endangered species status for American burying beetleNotwithstanding the final rule of the United States Fish and Wildlife Service entitled Endangered and Threatened Wildlife and Plants; Determination of Endangered Status for the American Burying Beetle (54 Fed. Reg. 29652 (July 13, 1989)), the American burying beetle shall not be listed as a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).  2867.Report on documentation for acquisition of certain properties along Columbia River, Washington, by Corps of Engineers (a)Report on documentationNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army, acting through the Chief of Engineers, shall submit a report to Congress on the process by which the Corps of Engineers acquired the properties described in subsection (b), and shall include in the report the specific legal documentation pursuant to which the properties were acquired.  
(b)Properties describedThe properties described in this subsection are each of the properties described in paragraph (2) of section 501(i) of the Water Resources Development Act of 1996 (Public Law 104–303; 110 Stat. 3752).  XXIXOverseas Contingency Operations Military Construction 2901.Authorized Navy construction and land acquisition projectsThe Secretary of the Navy may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallationAmount 
 
Djibouti Camp Lemonier$37,409,000 
IcelandKeflavik$19,600,000  
2902.Authorized Air Force construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: Air Force: Outside the United States  CountryInstallationAmount  BulgariaGraf Ignatievo$13,400,000 Djibouti Chabelley Airfield$10,500,000 EstoniaAmari Air Base$6,500,000 GermanySpangdahlem Air Base$18,700,000 LithuaniaSiauliai$3,000,000 PolandPowidz Air Base$4,100,000 Lask Air Base$4,100,000 RomaniaCampia Turzii$18,500,000  2903.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 4602 and 4603.  
XXXUtah Test and Training Range Encroachment Prevention and Temporary Closure Authorities 
3001.Findings and definitions 
(a)FindingsCongress finds that— (1)the testing and development of military weapons systems and the training of military forces are critical to ensuring the national security of the United States;  
(2)the Utah Test and Training Range is a unique and irreplaceable national asset at the core of the test and training mission of the Department of Defense;  (3)continued access to the special use airspace and land that comprise the Utah Test and Training Range, under the terms and conditions described in this title is a national security priority;  
(4)multiple use of, sustained yield activities on, and access to the BLM land are vital to the customs, culture, economy, ranching, grazing, and transportation interests of the counties in which the BLM land is situated; and  (5)the limited use by the military of the BLM land and airspace above the BLM land is vital to improving and maintaining the readiness of the Armed Forces.  
(b)DefinitionsIn this title: (1)BLM landThe term BLM land means the Bureau of Land Management land in the State comprising approximately 625,643 acres, as generally depicted on the map entitled Utah Test and Training Range Enhancement/West Desert Land Exchange and dated February 12, 2016.  
(2)SecretaryThe term Secretary means the Secretary of the Interior.  (3)StateThe term State means the State of Utah.  
(4)Utah test and training range 
(A)In generalThe term Utah Test and Training Range means the portions of the military land and airspace operating area of the Utah Test and Training Area that are located in the State.  (B)InclusionThe term Utah Test and Training Range includes the Dugway Proving Ground.  
AUtah test and training range 
3011.Management of BLM land 
(a)Memorandum of agreement 
(1)Draft 
(A)In generalNot later than 90 days after the date of enactment of this Act, the Secretary and the Secretary of the Air Force shall complete a draft of the memorandum of agreement required under paragraph (2).  (B)Public comment periodDuring the 30-day period beginning on the date on which the draft memorandum of agreement is completed under subparagraph (A), there shall be an opportunity for public comment on the draft memorandum of agreement, including an opportunity for the Utah Test and Training Range Community Resource Group established under section 3013(a) to provide comments on the draft memorandum of agreement.  
(2)Requirement; Deadline 
(A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary and the Secretary of the Air Force shall enter into a memorandum of agreement that provides for the continued management of the BLM land by the Secretary, in a manner that provides for the limited use of the BLM land by the Secretary of the Air Force, consistent with this title.  (B)Signatures requiredThe terms of the memorandum of agreement, including a temporary closure of the BLM land under the memorandum of agreement, may not be carried out until the date on which all parties to the memorandum of agreement have signed the memorandum of agreement.  
(3)Management by SecretaryThe memorandum of agreement under paragraph (2) shall provide that the Secretary (acting through the Director of the Bureau of Land Management) shall continue to manage the BLM land— (A)as land described in section 6901(1)(B) of title 31, United States Code;  
(B)for multiple use and sustained yield goals and activities as required under sections 102(a)(7) and 202(c)(1) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701(a)(7), 1712(c)(1)) and defined in section 103 of that Act (43 U.S.C. 1702), including all principal or major uses on Federal land recognized pursuant to the definition of the term in section 103 of that Act (43 U.S.C. 1702);  (C)in accordance with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); and  
(D)subject to use by the Secretary of the Air Force provided under section 3012 for— (i)the preservation of the Utah Test and Training Range against current and future encroachments that the Secretary of the Air Force finds to be incompatible with current and future test and training requirements;  
(ii)the testing of— (I)advanced weapon systems, including current weapons systems, 5th generation weapon systems, and future weapon systems; and  
(II)the standoff distance for weapons;  (iii)the testing and evaluation of hypersonic weapons;  
(iv)increased public safety for civilians accessing the BLM land; and  (v)other purposes relating to meeting national security needs.  
(b)MapThe Secretary may correct any minor errors in the map.  (c)Land use plansAny land use plan in existence on the date of enactment of this Act that applies to the BLM land shall continue to apply to the BLM land.  
(d)Maintain current uses 
(1)In generalNotwithstanding subsection (a)(3)(D), the memorandum of agreement entered into under subsection (a) and the land use plans described in subsection (c) shall not diminish any major or principle use that is recognized pursuant to section 103(l) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(l)), except to the extent authorized in subsection (a).  (2)Actions by Secretary of the Air ForceThe Secretary of the Air Force shall— 
(A)if corrective action is necessary due to an action of the Air Force, as determined by the Secretary of the Air Force, render the BLM land safe for public use; and  (B)appropriately communicate the safety of the land to the Secretary once the BLM land is rendered safe for public use.  
(e)Grazing 
(1)New grazing leases and permits 
(A)In generalThe Secretary shall issue and administer any new grazing lease or permit on the BLM land, in accordance with applicable law (including regulations) and other authorities applicable to livestock grazing on Bureau of Land Management land.  (B)Non-Federal land levelsThe Secretary (acting through the Director of the Bureau of Land Management) shall continue to issue and administer livestock grazing leases and permits on the non-Federal land described in section 3022(3), subject to the requirements described in subparagraphs (A) through (C) of paragraph (2).  
(2)Existing grazing leases and permitsAny livestock grazing lease or permit applicable to the BLM land that is in existence on the date of enactment of this Act shall continue in effect— (A)at the number of permitted animal unit months authorized under current applicable land use plans;  
(B)if range conditions permit, at levels greater than the level of active use; and  (C)subject to such reasonable increases and decreases of active use of animal unit months and other reasonable regulations, policies, and practices as the Secretary may consider appropriate based on rangeland conditions.  
(f)Memorandum of understanding on emergency access and responseNothing in this section precludes the continuation of the memorandum of understanding that is between the Department of the Interior and the Department of the Air Force with respect to emergency access and response, as in existence as of the date of enactment of this Act.  (g)WithdrawalSubject to valid existing rights, the BLM land is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws.  
(h)Limitation on future rights-of-Way or use permitsThe Secretary may not issue any new use permits or rights-of-way on the BLM land for any purposes that the Secretary of the Air Force determines to be incompatible with current or projected military requirements, with consideration given to the rangeland improvements under section 3015(h).  (i)Grazing and ranchingEfforts described in this title to facilitate grazing and ranching on the BLM land and the non-Federal land described in section 3022(3) shall be considered to be compatible with mission requirements of the Utah Test and Training Range.  
3012.Temporary closures 
(a)In generalIf the Secretary of the Air Force determines that military operations (including operations relating to the fulfillment of the mission of the Utah Test and Training Range), public safety, or national security require the temporary closure to public use of any road, trail, or other portion of the BLM land, the Secretary of the Air Force may take such action as the Secretary of the Air Force determines necessary to carry out the temporary closure.  (b)LimitationsAny temporary closure under subsection (a)— 
(1)shall be limited to the minimum areas and periods during which the Secretary of the Air Force determines are required to carry out a closure under this section;  (2)shall not occur on a State or Federal holiday, unless notice is provided in accordance with subsection (c)(1)(B);  
(3)shall not occur on a Friday, Saturday, or Sunday, unless notice is provided in accordance with subsection (c)(1)(B); and  (4) (A)if practicable, shall be for not longer than a 3-hour period per day;  
(B)shall only be for longer than a 3-hour period per day— (i)for mission essential reasons; and  
(ii)as infrequently as practicable and in no case for more than 10 days per year; and  (C)shall in no case be for longer than a 6-hour period per day.  
(c)Notice 
(1)In generalExcept as provided in paragraph (2), the Secretary of the Air Force shall— (A)keep appropriate warning notices posted before and during any temporary closure; and  
(B)provide notice to the Secretary, public, and relevant stakeholders concerning the temporary closure— (i)at least 30 days before the date on which the temporary closure goes into effect;  
(ii)in the case of a closure during the period beginning on March 1 and ending on May 31, at least 60 days before the date on which the closure goes into effect; or  (iii)in the case of a closure described in paragraph (3) or (4) of subsection (b), at least 90 days before the date on which the closure goes into effect.  
(2)Special notification proceduresIn each case for which a mission-unique security requirement does not allow for the notifications described in paragraph (1)(B), the Secretary of the Air Force shall work with the Secretary to achieve a mutually agreeable timeline for notification.  (d)Maximum annual closuresThe total cumulative hours of temporary closures authorized under this section with respect to the BLM land shall not exceed 100 hours annually.  
(e)Prohibition on certain temporary closuresThe northernmost area identified as Newfoundland's on the map shall not be subject to any temporary closure between August 21 and February 28, in accordance with the lawful hunting methods and seasons of the State of Utah.  (f)Emergency ground responseA temporary closure of a portion of the BLM land shall not affect the conduct of emergency response activities on the BLM land during the temporary closure.  
(g)Law enforcement and securityThe Secretary and the Secretary of the Air Force may enter into cooperative agreements with State and local law enforcement officials with respect to lawful procedures and protocols to be used in promoting public safety and operation security on or near the BLM land during noticed test and training periods.  (h)LivestockLivestock shall be allowed to remain on the BLM land during a temporary closure of the BLM land under this section.  
3013.Community resource group 
(a)EstablishmentNot later than 60 days after the date of enactment of this Act, there shall be established the Utah Test and Training Range Community Resource Group (referred to in this section as the Community Group) to provide regular and continuing input to the Secretary and the Secretary of the Air Force on matters involving public access to, use of, and overall management of the BLM land.  (b)Membership (1)In generalThe Secretary (acting through the State Bureau of Land Management Office) shall appoint members to the Community Group, including— 
(A)operational and land management personnel of the Air Force;  (B)1 Indian representative, to be nominated by a majority vote conducted among the Indian tribes in the vicinity of the BLM land;  
(C)not more than 2 county commissioners from each of Box Elder, Tooele, and Juab Counties, Utah;  (D)2 representatives of off-road and highway use, hunting, and other recreational groups;  
(E)2 representatives of livestock grazers on any public land located within the BLM land;  (F)1 representative of the Utah Department of Agriculture and Food; and  
(G)not more than 3 representatives of State or Federal offices or agencies, or private groups, if the Secretary determines that such representatives would further the goals and objectives of the Community Group.  (2)ChairpersonThe members described in paragraph (1) shall elect from among the members of the Community Group— 
(A)1 member to serve as Chairperson of the Community Group; and  (B)1 member to serve as Vice-Chairperson of the Community Group.  
(c)Conditions and terms of appointment 
(1)In generalEach member of the Community Group shall serve voluntarily and without remuneration.  (2)Term of appointment (A)In generalEach member of the Community Group shall be appointed for a term of 4 years.  
(B)Original membersNotwithstanding subparagraph (A), the Chairperson shall select ½ of the original members of the Community Group to serve for a term of 4 years and the ½ to serve for a term of 2 years to ensure the replacement of members shall be staggered from year to year.  (C)Reappointment and replacementThe Secretary may reappoint or replace a member of the Community Group appointed under subsection (b)(1), if— 
(i)the term of the member has expired;  (ii)the member has retired; or  
(iii)the position held by the member described in subparagraphs (A) through (G) of paragraph (1) has changed to the extent that the ability of the member to represent the group or entity that the member represents has been significantly affected.  (d)Meetings (1)In generalThe Community Group shall meet not less than once per year, and at such other frequencies as determined by five or more of the members of the Community Group.  
(2)Responsibilities of community groupThe Community Group shall be responsible for determining appropriate schedules for, details of, and actions for meetings of the Community Group.  (3)NoticeThe Chairperson shall provide notice to each member of the Community Group not less than 10 business days before the date of a scheduled meeting.  
(4)Exempt from Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to meetings of the Community Group.  (e)Coordination with recommendations of Community GroupThe Secretary and the Secretary of the Air Force, consistent with existing laws (including regulations), shall take under consideration recommendations from the Community Group.  
(f)Termination of authorityThe Community Group shall terminate on the date that is seven years after the date of enactment of this Act, unless the Secretary and the Community Group mutually elect to terminate the Community Group before that date.  (g)RenewalThe Community Group may elect, by simple majority, to renew the term of the Community Group for an additional seven years, with the option to renew the term every seven years thereafter. Each renewal must occur upon or within 90 days before termination of the Community Group.  
3014.LiabilityThe United States (including all departments, agencies, officers, and employees of the United States) shall be held harmless and shall not be liable for any injury or damage to any individual or property suffered in the course of any mining, mineral, or geothermal activity, or any other authorized nondefense-related activity, conducted on the BLM land.  3015.Effects of subtitle (a)Effect on weapon impact areaNothing in this subtitle expands the boundaries of the weapon impact area of the Utah Test and Training Range.  
(b)Effect on special use airspace and training routesNothing in this subtitle precludes— (1)the designation of new units of special use airspace; or  
(2)the expansion of existing units of special use airspace.  (c)Effect on existing rights and agreements (1)Knolls Special Recreation Management Area; BLM community pits Central Grayback and South GraybackExcept as provided in section 3012, nothing in this subtitle limits or alters any existing right or right of access to— 
(A)the Knolls Special Recreation Management Area; or  (B) (i)the Bureau of Land Management Community Pits Central Grayback and South Grayback; and  
(ii)any other county or community pit located within close proximity to the BLM land.  (2)National historic trails and other historical landmarksExcept as provided in section 3012, nothing in this subtitle limits or alters any existing right or right of access to a component of the National Trails System or other Federal or State historic landmarks within the BLM land, including the California National Historic Trail, the Pony Express National Historic Trail, or the GAPA Launch Site and Blockhouse.  
(3)Closure of Interstate 80Nothing in this subtitle authorizes any additional authority or right to the Secretary or the Secretary of the Air Force to temporarily close Interstate 80.  (4)Effect on limitation on amendments to certain individual resource management plansNothing in this subtitle affects the limitation established under section 2815(d) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 852).  
(5)Effect on memorandum of understandingNothing in this subtitle affects the memorandum of understanding entered into by the Air Force, the Bureau of Land Management, the Utah Department of Natural Resources, and the Utah Division of Wildlife Resources relating to the reestablishment of bighorn sheep in the Newfoundland Mountains and signed by the parties to the memorandum of understanding during the period beginning on January 24, 2000, and ending on February 4, 2000.  (6)Effect on existing military special use airspace agreementNothing in this subtitle limits or alters the Military Operating Areas of Airspace Use Agreement between the Federal Aviation Administration and the Air Force in effect on the date of enactment of this Act.  
(d)Effect on water rights 
(1)No reservation createdNothing in this subtitle— (A)establishes any reservation in favor of the United States with respect to any water or water right on the BLM land; or  
(B)authorizes any appropriation of water on the BLM land, except in accordance with applicable State law.  (2)Previously acquired and reserved water rightsNothing in this subtitle affects— 
(A)any water right acquired or reserved by the United States before the date of enactment of this Act; or  (B)the authority of the Secretary or the Secretary of the Air Force, as applicable, to exercise any water right described in subparagraph (A).  
(3)No effect on McCarran AmendmentNothing in this subtitle diminishes, enhances, or otherwise affects in any way the rights, duties, and obligations of the United States, the State of Utah, the counties in which the BLM land is situated, and the residents and stakeholders in those counties under section 208 of the Act of July 10, 1952 (commonly known as the McCarran Amendment) (43 U.S.C. 666).  (e)Effect on federally recognized Indian tribes (1)In generalNothing in this subtitle alters any right reserved by treaty or Federal law for a federally recognized Indian tribe for tribal use.  
(2)ConsultationThe Secretary of the Air Force shall consult with any federally recognized Indian tribe in the vicinity of the BLM land before taking any action that will affect any tribal right or cultural resource protected by treaty or Federal law.  (f)Effect on payments in lieu of taxes (1)Eligibility of BLM land and non-Federal landThe BLM land and the non-Federal land described in section 3022(3) shall remain eligible as entitlement land under section 6901 of title 31, United States Code.  
(2)No prejudice to county payment in lieu of taxes rightsNothing in this subtitle diminishes, enhances, or otherwise affects any other right or entitlement of the counties in which the BLM land is situated to payments in lieu of taxes based on the BLM land, under section 6901 of title 31, United States Code.  (g)Wildlife guzzlers (1)In generalThe Bureau of Land Management and the Utah Division of Wildlife Resources shall continue the management of wildlife guzzlers in existence as of the date of enactment of this Act on the BLM land.  
(2)New guzzlersNothing in this subtitle prevents the Bureau of Land Management and the Utah Division of Wildlife Resources from entering into agreements for new wildlife guzzlers.  (3)Acquired guzzlersThe Secretary shall continue to manage existing wildlife guzzlers or wildlife improvements on the non-Federal land conveyed to the Secretary under section 3023(a) that were in existence on the day before the date of the conveyance.  
(h)Rangeland improvementsThe Secretary shall continue to manage, in a manner that promotes and facilitates grazing— (1)rangeland improvements on the BLM land that are in existence on the date of enactment of this Act; and  
(2)rangeland improvements on the non-Federal land conveyed to the Secretary under section 3023(a) that were in existence on the day before the date of the conveyance.  (i)New rangeland improvementsNothing in this subtitle prevents the Bureau of Land Management, the Utah Department of Agriculture or other State entity, or a Federal land permittee from entering into agreements for new rangeland improvements that promote and facilitate grazing.  
(j)School and Institutional Trust Lands AdministrationThe Bureau of Land Management shall maintain rangeland grazing improvements in existence as of the date of enactment of this Act on acquired land of the School and Institutional Trust Lands Administration.  BLand exchange 3021.Findings and purpose (a)FindingsCongress finds that— 
(1)the State owns approximately 68,057 acres of land and approximately 10,280 acres of mineral interests located within the Utah Test and Training Range in Box Elder, Tooele, and Juab Counties, Utah;  (2)the State owns approximately 2,353 acres of land and approximately 3,560 acres of mineral interests located wholly or partially within the Cedar Mountains Wilderness in Tooele County, Utah;  
(3)the parcels of State land described in paragraphs (1) and (2)— (A)were granted by Congress to the State pursuant to the Act of July 16, 1894 (28 Stat. 107, chapter 138), to be held in trust for the benefit of the public school system and other public institutions of the State; and  
(B)are largely scattered in checkerboard fashion among Federal land;  (4)continued State ownership and development of State trust land within the Utah Test and Training Range and the Cedar Mountains Wilderness is incompatible with— 
(A)the critical national defense uses of the Utah Test and Training Range; and  (B)the Federal management of the Cedar Mountains Wilderness; and  
(5)it is in the public interest of the United States to acquire in a timely manner all State trust land within the Utah Test and Training Range and the Cedar Mountains Wilderness, in exchange for the conveyance of the Federal land to the State, in accordance with the terms and conditions described in this subtitle.  (b)PurposeIt is the purpose of this subtitle to direct, facilitate, and expedite the exchange of certain Federal land and non-Federal land between the United States and the State.  
3022.DefinitionsIn this subtitle: (1)Exchange mapThe term Exchange Map means the map prepared by the Bureau of Land Management entitled Utah Test and Training Range Enhancement/West Desert Land Exchange and dated February 12, 2016.  
(2)Federal landThe term Federal land means the Bureau of Land Management land located in Box Elder, Millard, Juab, Tooele, and Beaver Counties, Utah, that is identified on the Exchange Map as BLM Lands Proposed for Transfer to State Trust Lands.  (3)Non-Federal landThe term non-Federal land means the land owned by the State in Box Elder, Tooele, and Juab Counties, Utah, that is identified on the Exchange Map as— 
(A)State Trust Land Proposed for Transfer to BLM; and  (B)State Trust Minerals Proposed for Transfer to BLM.  
(4)StateThe term State means the State of Utah, acting through the School and Institutional Trust Lands Administration.  3023.Exchange of Federal land and non-Federal land (a)In generalIf the State offers to convey to the United States title to the non-Federal land, the Secretary shall— 
(1)accept the offer; and  (2)on receipt of all right, title, and interest in and to the non-Federal land, convey to the State (or a designee) all right, title, and interest of the United States in and to the Federal land.  
(b)Valid existing rightsThe exchange authorized under subsection (a) shall be subject to valid existing rights.  (c)Title approvalTitle to the Federal land and non-Federal land to be exchanged under this section shall be in a format acceptable to the Secretary and the State.  
(d)Appraisals 
(1)In generalThe value of the Federal land and the non-Federal land to be exchanged under this section shall be determined by appraisals conducted by one or more independent appraisers retained by the State, with the consent of the Secretary.  (2)Applicable lawThe appraisals under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including, as appropriate, the Uniform Appraisal Standards for Federal Land Acquisitions.  
(3)Mineral land 
(A)Mineral reportsThe appraisals under paragraph (1) shall take into account mineral and technical reports provided by the Secretary and the State in the evaluation of mineral deposits in the Federal land and non-Federal land.  (B)Mining claimsAn appraisal of any parcel of Federal land that is encumbered by a mining or millsite claim located under sections 2318 through 2352 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 21 et seq.) shall take into account the encumbrance created by the claim for purposes of determining the value of the parcel of the Federal land.  
(C)Validity examinationNothing in this subtitle requires the United States to conduct a mineral examination for any mining claim on the Federal land.  (4)ApprovalThe appraisals conducted under paragraph (1) shall be submitted to the Secretary and the State for approval.  
(5)Dispute resolutionIf, by the date that is 90 days after the date of submission of an appraisal for review and approval under this subsection, the Secretary or the State do not agree to accept the findings of the appraisals with respect to one or more parcels of Federal land or non-Federal land, the dispute shall be resolved in accordance with section 206(d)(2) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d)(2)).  (6)DurationThe appraisals conducted under paragraph (1) shall remain valid until the date of the completion of the exchange authorized under this subtitle.  
(7)Reimbursement of State costsThe Secretary shall reimburse the State in an amount equal to 50 percent of the costs incurred by the State in retaining independent appraisers under paragraph (1).  (e)Conveyance of titleThe land exchange authorized under this subtitle shall be completed by the later of— 
(1)the date that is 1 year after the date of final approval by the Secretary and the State of the appraisals conducted under subsection (d); and  (2)the date that is 1 year after the date of completion of the dispute resolution process authorized under subsection (d)(5).  
(f)Public inspection and notice 
(1)Public inspectionAt least 30 days before the date of conveyance of the Federal land and non-Federal land, all final appraisals and appraisal reviews for land to be exchanged under this section shall be available for public review at the office of the State Director of the Bureau of Land Management in the State of Utah.  (2)NoticeThe Secretary or the State, as applicable, shall publish in a newspaper of general circulation in Salt Lake County, Utah, a notice that the appraisals conducted under subsection (d) are available for public inspection.  
(g)Equal value exchange 
(1)In generalThe value of the Federal land and non-Federal land to be exchanged under this section— (A)shall be equal; or  
(B)shall be made equal in accordance with paragraph (2).  (2)Equalization (A)Surplus of Federal land (i)In generalIf the value of the Federal land exceeds the value of the non-Federal land, the value of the Federal land and non-Federal land shall be equalized by the State conveying to the United States— 
(I)State trust land parcel 1, as described in the assessment entitled Bureau of Land Management Environmental Assessment UT–100–06–EA, numbered UTU–82090, and dated March 2008; or  (II)State trust land located within any of the wilderness areas or national conservation areas in Washington County, Utah, established under subtitle O of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1075) that has an appraised value equal to the difference between— 
(aa)the value of the Federal land; and  (bb)the value of the non-Federal land.  
(ii)Order of conveyancesAny non-Federal land required to be conveyed to the United States under clause (i) shall be conveyed until the value of the Federal land and non-Federal land is equalized, in the following order: (I)The State trust land parcel described in clause (i)(I).  
(II)State trust land parcels located in the Red Cliffs National Conservation Area.  (III)State trust land parcels located in the Docs Pass Wilderness.  
(IV)State trust land parcels located in the Beaver Dam Wash National Conservation Area.  (B)Surplus of non-Federal landIf the value of the non-Federal land exceeds the value of the Federal land, the value of the Federal land and the non-Federal land shall be equalized by the Secretary making a cash equalization payment to the State, in accordance with section 206(b) of the Federal Land Policy Management (43 U.S.C. 1716(b)).  
(h)Withdrawal of Federal land from mineral entry prior to exchangeSubject to valid existing rights, the Federal land to be conveyed to the State under this section is withdrawn from mineral location, entry, and patent under the mining laws pending conveyance of the Federal land to the State.  3024.Status and management of non-Federal land after exchange (a)Non-Federal land within Utah test and training rangeOn conveyance to the United States under this subtitle, the non-Federal land located within the Utah Test and Training Range shall be managed in accordance with the memorandum of agreement entered into under section 3011(a).  
(b)Non-Federal land within Cedar Mountains WildernessOn conveyance to the United States under this subtitle, the non-Federal land located within the Cedar Mountains Wilderness shall, in accordance with section 206(c) of the Federal Land Policy Act of 1976 (43 U.S.C. 1716(c)), be added to, and administered as part of, the Cedar Mountains Wilderness.  3025.Hazardous materials (a)CostsExcept as provided in subsection (b), the costs of remedial actions relating to hazardous materials on land acquired under this subtitle shall be paid by those entities responsible for the costs under applicable law.  
(b)Remediation of prior testing and training activityThe Department of Defense shall bear all costs of evaluation, management, and remediation caused by the previous testing of military weapons systems and the training of military forces on non-Federal land to be conveyed to the United States under this subtitle.  CHighway rights-of-way 3031.Recognition and transfer of certain highway rights-of-way (a)DefinitionsIn this section: 
(1)Highway right-of-wayThe term highway right-of-way means a right-of-way across Federal land for all county roads in the Counties of Box Elder, Tooele, and Juab, in the State of Utah, according to official transportation map and centerline descriptions of each county in existence as of March 1, 2015.  (2)MapThe term official transportation map and centerline description means— 
(A)the map entitled Official Transportation Map of Box Elder County, Utah and dated March 1, 2015, and accompanying centerline description of each road on file with the Clerk of Box Elder County as of March 1, 2015;  (B)the map entitled Official Transportation Map of Tooele County and dated March 1, 2015, and accompanying centerline description of each road on file with the Clerk of Tooele County as of March 1, 2015; and  
(C)the map entitled Official Transportation Map of Juab County and dated March 1, 2015, and accompanying centerline description of each road on file with the Clerk of Juab County as of March 1, 2015.  (3)SecretaryThe term Secretary means— 
(A)the Secretary of Agriculture, with respect to land administered by the Chief of the Forest Service; or  (B)the Secretary of the Interior, with respect to land administered by the Director of the Bureau of Land Management.  
(b)Recognition of existence and validity of rights-of-WayCongress recognizes the existence and validity of each of the highway rights-of-way identified on the official transportation maps and centerline descriptions.  (c)Conveyance of an easement across Federal land (1)Box Elder County, UtahThe Secretary shall convey, without consideration, to Box Elder County, Utah, and the State of Utah as joint tenants with undivided interests, easements for motorized travel rights-of-way across Federal land for all highways shown and described in the official transportation map and centerline description of the county described in subsection (a)(2)(A).  
(2)Juab County, UtahThe Secretary shall convey, without consideration, to Juab County, Utah, and the State of Utah as joint tenants with undivided interests, easements for motorized travel rights-of-way across Federal land for all highways shown and described in the official transportation map and centerline description of the county described in subsection (a)(2)(B).  (3)Tooele County, UtahThe Secretary shall convey, without consideration, to Tooele County, Utah, and the State of Utah as joint tenants with undivided interests, easements for motorized travel rights-of-way across Federal land for all highways shown and described in the official transportation map and centerline description of the county described in subsection (a)(2)(C).  
(d)Description of Federal land subject to easement 
(1)In generalAll easements under subsection (c) shall include— (A)the current disturbed width of each subject highway as shown and described in the official transportation maps and centerline descriptions; and  
(B)any additional acreage on either side of the disturbed width that the respective county transportation department determines is necessary for the efficient maintenance, repair, signage, administration, and use of the Federal land subject to the easement.  (2)Description (A)In generalThe exact acreage and legal description of the Federal land subject to the easements conveyed under subsection (c) shall be— 
(i)as described in the centerline descriptions;  (ii)as referenced in the official transportation maps; and  
(iii)as described and referenced according to the disturbed width of each highway as of the date of conveyance for travel purposes, plus any reasonable additional width as may be necessary for surface maintenance, repairs, and turnaround purposes.  (B)Survey not requiredNotwithstanding any other provision of law, the conveyance of easements under subsection (c) shall be effective without a survey of the exact acreage and local description of the Federal land subject to the easements.  
(e)Retention of maps and centerline descriptionsThe maps and centerline descriptions referred to in clauses (i) and (ii) of subsection (d)(2)(A) shall be on file in the appropriate office of the Secretary.  (f)Exclusion of certain class D roads from road easement conveyancesNotwithstanding the highway rights-of-way identified on the official transportation maps and centerline descriptions, this section does not apply to any class D road located within the boundaries of— 
(1)Cedar Mountain Wilderness Area designated by section 384(a) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3217; 16 U.S.C. 1132 note); or  (2)any wilderness study area within Box Elder County, Tooele County, or Juab County, Utah, designated in law or by administrative action.  
CDepartment of Energy National Security Authorizations and Other Authorizations 
XXXIDepartment of Energy National Security Programs 
ANational Security Programs Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2017 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701.  (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 17–D–630, Expand Electrical Distribution System, Lawrence Livermore National Laboratory, Livermore, California, $25,000,000.Project 17–D–640, U1a Complex Enhancements Project, Nevada National Security Site, Mercury, Nevada, $11,500,000.Project 17–D–911, BL Fire System Upgrade, Bettis Atomic Power Laboratory, West Mifflin, Pennsylvania, $1,400,000.  
3102.Defense environmental cleanup 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2017 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701.  (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out, for defense environmental cleanup activities, the following new plant project:Project 17–D–401, Saltstone Disposal Unit #7, Savannah River Site, Aiken, South Carolina, $9,729,000.  
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2017 for other defense activities in carrying out programs as specified in the funding table in section 4701.  3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2017 for nuclear energy as specified in the funding table in section 4701.  
BProgram Authorizations, Restrictions, and Limitations 
3111.Independent acquisition project reviews of capital assets acquisition projects 
(a)In generalThe Atomic Energy Defense Act (50 U.S.C. 2501 et seq.) is amended by inserting after section 4732 the following new section:  4733.Independent acquisition project reviews of capital assets acquisition projects (a)ReviewsThe appropriate head shall ensure that an independent entity conducts reviews of each capital assets acquisition project as the project moves toward the approval of each of critical decision 0, critical decision 1, and critical decision 2 in the acquisition process.  
(b)Pre-critical decision 1 reviewsIn addition to any other matters, with respect to each review of a capital assets acquisition project under subsection (a) that has not reached critical decision 1 approval in the acquisition process, such review shall include— (1)a review using best practices of the analysis of alternatives for the project; and  
(2)identification of any deficiencies in such analysis of alternatives for the appropriate head to address.  (c)Independent entitiesThe appropriate head shall ensure that each review of a capital assets acquisition project under subsection (a) is conducted by an independent entity with the appropriate expertise with respect to the project and the stage in the acquisition process of the project.  
(d)DefinitionsIn this section: (1)The term acquisition process means the acquisition process for a project, as defined in Department of Energy Order 413.3B (relating to project management and project management for the acquisition of capital assets), or a successor order.  
(2)The term appropriate head means— (A)the Administrator, with respect to capital assets acquisition projects of the Administration; and  
(B)the Assistant Secretary of Energy for Environmental Management, with respect to capital assets acquisition projects of the Office of Environmental Management.  (3)The term capital assets acquisition project means a project that— 
(A)the total project cost of which is more than $500,000,000; and  (B)is covered by Department of Energy Order 413.3, or a successor order, for the acquisition of capital assets for atomic energy defense activities..  
(b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 4732 the following new item:   Sec. 4733. Independent acquisition project reviews of capital assets acquisition projects..  3112.Research and development of advanced naval nuclear fuel system based on low-enriched uranium (a)ProhibitionExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Energy may be obligated or expended to plan or carry out research and development of an advanced naval nuclear fuel system based on low-enriched uranium.  
(b)ExceptionOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for defense nuclear nonproliferation, as specified in the funding table in division D, not more than $5,000,000 shall be made available to the Deputy Administrator for Naval Reactors for initial planning and early research and development of an advanced naval nuclear fuel system based on low-enriched uranium.  (c)Budget mattersSection 3118 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1196) is amended— 
(1)by striking paragraph (2) of subsection (c) and inserting the following new paragraph:  (2)Budget requestsIf the Secretaries determine under paragraph (1) that research and development of an advanced naval nuclear fuel system based on low-enriched uranium should continue, the Secretaries shall ensure that each budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, for fiscal year 2018 and each fiscal year thereafter in which such research and development is carried out includes in the budget line item for the Defense Nuclear Nonproliferation account amounts necessary to carry out the conceptual plan under subsection (b).; and  
(2)in subsection (d), by striking for material management and minimization.  3113.Disposition of weapons-usable plutonium (a)In generalExcept as provided by subsection (c), using funds described in subsection (b), the Secretary of Energy shall carry out construction and project support activities relating to the MOX facility.  
(b)Funds describedThe funds described in this subsection are the following: (1)Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the National Nuclear Security Administration for the MOX facility for construction and project support activities.  
(2)Funds authorized to be appropriated for a fiscal year prior to fiscal year 2017 for the National Nuclear Security Administration for the MOX facility for construction and project support activities that are unobligated as of the date of the enactment of this Act.  (c)WaiverThe Secretary may waive the requirement in subsection (a) to carry out construction and project support activities relating to the MOX facility if— 
(1)the Secretary submits to the congressional defense committees— (A)an updated performance baseline for construction and project support activities relating to the MOX facility as required by section 3119(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1197);  
(B)notification that the Secretary has sought to enter into consultations with any relevant State or government of a foreign country necessary to pursue an alternative option for carrying out the plutonium disposition program, including a comprehensive description of the status of such consultations and a detailed plan and schedule for concluding such consultations;  (C)the commitment of the Secretary to remove plutonium from South Carolina and ensure a sustainable future for the Savannah River Site; and  
(D)either— (i)notification that the prime contractor of the MOX facility has not submitted a proposal, during the three-month period following the date on which the Secretary requests such a proposal, for a fixed-price contract for completing construction and project support activities for the MOX facility; or  
(ii)certification that such proposal is materially deficient or non-responsive, or that an alternative option for carrying out the plutonium disposition program exists and the total lifecycle cost of such alternative option would be less than approximately half of the estimated remaining total lifecycle cost of the mixed-oxide fuel program; and  (2)a period of 15 days has elapsed following the date of such submission.  
(d)DefinitionsIn this section: (1)The term MOX facility means the mixed-oxide fuel fabrication facility at the Savannah River Site, Aiken, South Carolina.  
(2)The term project support activities means activities that support the design, long-lead equipment procurement, and site preparation of the MOX facility.  3114.Design basis threat (a)Update to orderNot later than August 31, 2016, the Secretary of Energy shall update Department of Energy Order 470.3B relating to the design basis threat for protecting nuclear weapons, special nuclear material, and other critical assets in the custody of the Department of Energy.  
(b)Sense of CongressIt is the sense of Congress that— (1)the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)) should promulgate regular, biannual updates to the Nuclear Security Threat Capabilities Assessment to better inform nuclear security postures within the Department of Defense and the Department of Energy;  
(2)the Department of Defense and the Department of Energy should closely, and in real-time, track and assess national, regional, and local threats to the defense nuclear facilities of the respective Departments; and  (3)the Department of Defense and the Department of Energy should regularly review assessments and other input provided by activities described in paragraphs (1) and (2) and adjust security postures accordingly.  
3115.Prohibition on availability of funds for provision of certain assistance to Russian Federation 
(a)Prohibition 
(1)In generalNone of the funds described in paragraph (2) may be obligated or expended to enter into a contract with, or otherwise provide assistance to, the Russian Federation.  (2)Funds describedThe funds described in this paragraph are the following: 
(A)Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for atomic energy defense activities.  (B)Funds authorized to be appropriated or otherwise made available for a fiscal year prior to fiscal year 2017 for atomic energy defense activities that are unobligated as of the date of the enactment of this Act.  
(b)WaiverThe Secretary of Energy, without delegation, may waive the prohibition in subsection (a)(1) only— (1)to meet requirements the Secretary determines to be new and emergency in nature; and  
(2)if— (A)the Secretary submits to the appropriate congressional committees a report containing— 
(i)a notification that such a waiver is in the national security interest of the United States;  (ii)justification for such a waiver, including an explanation of how meets the requirements under paragraph (1); and  
(iii)a certification that there is no backlog of deferred maintenance with respect to physical security equipment and related infrastructure at each Department of Energy defense nuclear facility; and  (B)a period of 15 days elapses following the date on which the Secretary submits such report.  
(c)DefinitionsIn this section: (1)The term appropriate congressional committees means the following: 
(A)The congressional defense committees.  (B)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.  
(2)The term Department of Energy defense nuclear facility has the meaning given that term in section 318 of the Atomic Energy Act of 1954 (42 U.S.C. 2286g).  3116.Limitation on availability of funds for Federal salaries and expensesOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the National Nuclear Security Administration for defense-related Federal salaries and expenses, not more than 90 percent may be obligated or expended until the date on which the Secretary of Energy submits to the congressional defense committees and the congressional intelligence committees the following: 
(1)The updated plan on the designing and building of prototypes of nuclear weapons that is required to be developed by not later than the same time as the budget of the President for fiscal year 2018 pursuant to paragraphs (2) and (3)(B) of section 4509(a) of the Atomic Energy Defense Act (50 U.S.C. 2660(a)(2)).  (2)A description of the determination of the Secretary under paragraph (4)(B) of such section with respect to the manner in which the designing and building of prototypes of nuclear weapons is carried out under such updated plan.  
3117.Limitation on availability of funds for defense environmental cleanup program directionOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for defense environmental cleanup for program direction, not more than 90 percent may be obligated or expended until the date on which the Secretary of Energy submits to Congress the future-years defense environmental cleanup plan required to be submitted during 2017 under section 4402A of the Atomic Energy Defense Act (50 U.S.C. 2582A).  3118.Limitation on availability of funds for acceleration of nuclear weapons dismantlement (a)Limitation on maximum amount for dismantlementOf the funds authorized to be appropriated by this Act or otherwise made available for any of fiscal years 2017 through 2021 for the National Nuclear Security Administration, not more than $56,000,000 may be obligated or expended in each such fiscal year to carry out the nuclear weapons dismantlement and disposition activities of the Administration.  
(b)Limitation on acceleration of dismantlement activitiesExcept as provided by subsection (d), none of the funds authorized to be appropriated by this Act or otherwise made available for any of fiscal years 2017 through 2021 for the National Nuclear Security Administration may be obligated or expended to accelerate the nuclear weapons dismantlement activities of the Administration to a rate that exceeds the rate described in the Stockpile Stewardship and Management Plan schedule.  (c)Limitation on dismantlement of certain cruise missile warheadsExcept as provided by subsection (d), none of the funds authorized to be appropriated by this Act or otherwise made available for any of fiscal years 2017 through 2021 for the National Nuclear Security Administration may be obligated or expended to dismantle or dispose a W84 nuclear weapon.  
(d)ExceptionThe limitations in subsection (b) and (c) shall not apply to the following: (1)The dismantlement of a nuclear weapon not covered by the Stockpile Stewardship and Management Plan schedule if the Administrator for Nuclear Security certifies, in writing, to the congressional defense committees that— 
(A)the components of the nuclear weapon are directly required for the purposes of a current life extension program; or  (B)such dismantlement is necessary to conduct maintenance or surveillance of the nuclear weapons stockpile or to ensure the safety or reliability of the nuclear weapons stockpile.  
(2)The dismantlement of a nuclear weapon if the President certifies, in writing, to the congressional defense committees that— (A)such dismantlement is being carried out pursuant to a nuclear arms reduction treaty or similar international agreement that requires such dismantlement; and  
(B)such treaty or similar international agreement— (i)has entered into force after the date of the enactment of this Act; and  
(ii)was approved— (I)with the advice and consent of the Senate pursuant to Article II, section 2, clause 2 of the Constitution after the date of the enactment of this Act; or  
(II)by an Act of Congress, as described in section 303(b) of the Arms Control and Disarmament Act (22 U.S.C. 2573(b)).  (e)Stockpile Stewardship and Management Plan schedule definedIn this section, the term Stockpile Stewardship and Management Plan schedule means the schedule described in table 2–7 of the annex of the report titled Fiscal Year 2016 Stockpile Stewardship and Management Plan submitted in March 2015 by the Administrator for Nuclear Security to the congressional defense committees under section 4203(b)(2) of the Atomic Energy Defense Act (50 U.S.C. 2523(b)(2)).  
3119.Annual certification of shipments to Waste Isolation Pilot Plant 
(a)Annual certificationDuring the five-year period beginning on the date of the enactment of this Act, not later than February 1 of each year, the Secretary of Energy shall certify to the congressional defense committees the following, with respect to the year covered by the certification: (1)The covered contractors have certified to the Administrator for Nuclear Security that the covered contractors are aware of the contents of each container shipped by the covered contractors to the Waste Isolation Pilot Plant, Carlsbad, New Mexico, in sufficient detail to ensure that the container is handled properly to prevent the release of radiation or contamination.  
(2)The Administrator is aware of the contents of each container shipped by the Administrator or covered contractors to the Waste Isolation Pilot Plant, Carlsbad, New Mexico, in such sufficient detail.  (3)The Assistant Secretary of Energy for Environmental Management is aware of the contents of each container shipped from a clean-up site to the Waste Isolation Pilot Plant in such sufficient detail.  
(b)Covered contractors definedIn this section, the term covered contractors means each management and operating contractor of a national security laboratory or nuclear weapons production facility (as such terms are defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501) that ships materials to the Waste Isolation Pilot Plant, Carlsbad, New Mexico.  3119A.Limitation on availability of funds for the Department of Energy (a)LimitationOf the funds authorized to be appropriated or otherwise made available for fiscal year 2017 for the Department of Energy for the Office of the Secretary of Energy, not more than 50 percent may be obligated or expended until the date on which the Secretary submits to the appropriate congressional committees the report under subsection (b).  
(b)ReportNot later than 15 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees the full report, and any related materials, titled U.S. Nuclear Deterrence in the Coming Decades, dated August 15, 2014.  (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and  (2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.  
3119B.Sense of Congress regarding accounting practices by laboratory operating contractors and plant or site managers of National Nuclear Security Administration facilitiesIt is the sense of Congress that the Secretary of Energy should ensure that each laboratory operating contractor or plant or site manager of a National Nuclear Security Administration facility adopt generally accepted and consistent accounting practices for laboratory, plant, or site directed research and development.  3119C.Protection of certain nuclear facilities from unmanned aircraft (a)In generalThe Atomic Energy Defense Act (50 U.S.C. 2501 et seq.) is amended by inserting after section 4509 the following new section: 
 
4510.Protection of certain nuclear facilities from unmanned aircraft 
(a)AuthorityThe Secretary of Energy may take such actions described in subsection (b)(1) that are necessary to mitigate the threat of an unmanned aircraft system or unmanned aircraft that poses an imminent threat (as defined by the Secretary of Energy, in coordination with the Secretary of Transportation) to the safety or security of a covered facility.  (b)Actions described (1)The actions described in this paragraph are the following: 
(A)Disrupt control of the unmanned aircraft system or unmanned aircraft.  (B)Seize and exercise control of the unmanned aircraft system or unmanned aircraft.  
(C)Seize or otherwise confiscate the unmanned aircraft system or unmanned aircraft.  (D)Use reasonable force to disable or destroy the unmanned aircraft system or unmanned aircraft.  
(2)The Secretary of Energy shall develop the actions described in paragraph (1) in coordination with the Secretary of Transportation, consistent with the protection of information regarding sensitive defense or national security capabilities.  (c)Forfeiture (1)Any unmanned aircraft system or unmanned aircraft described in subsection (a) shall be subject to seizure and forfeiture to the United States.  
(2)The Secretary of Energy may prescribe regulations to establish reasonable exceptions to paragraph (1), including in cases where— (A)the operator of the unmanned aircraft system or unmanned aircraft obtained the control and possession of such system or aircraft illegally; or  
(B)the operator of the unmanned aircraft system or unmanned aircraft is an employee of a common carrier acting in manner described in subsection (a) without the knowledge of the common carrier.  (d)RegulationsNot later than 180 days after the date of the enactment of this section, the Secretary of Energy and the Secretary of Transportation shall prescribe regulations and issue guidance in the respective areas of each Secretary to carry out this section.  
(e)DefinitionsIn this section: (1)The term covered facility means any facility that— 
(A)is identified by the Secretary of Energy for purposes of this section;  (B)is located in the United States (including the territories and possessions of the United States); and  
(C)is owned by the United States, or contracted to the United States, to store or use special nuclear material.  (2)The terms unmanned aircraft and unmanned aircraft system have the meaning given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..  
(b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 4509 the following new item:   Sec. 4510. Protection of certain nuclear facilities from unmanned aircraft..  CPlans and Reports 3121.Clarification of annual report and certification on status of security of atomic energy defense facilitiesSection 4506(b)(1)(B) of the Atomic Energy Defense Act (50 U.S.C. 2657) is amended to read as follows: 
 
(B)written certification that such facilities are secure and that the security measures at such facilities meet the security standards and requirements of the Department of Energy..  3122.Annual report on service support contracts of the National Nuclear Security AdministrationSection 3241A(f) of the National Nuclear Security Administration Act (50 U.S.C. 2441a(f)) is amended by adding at the end the following new paragraph: 
 
(5)With respect to each contract identified under paragraph (2)— (A)the cost of the contract; and  
(B)identification of the program or program direction accounts that support the contract..  3123.Repeal of certain reporting requirements (a)Reports on plan to protect against inadvertent release of restricted data and formerly restricted dataSection 4522 of the Atomic Energy Defense Act (50 U.S.C. 2672) is amended— 
(1)by striking subsection (e); and  (2)by redesignating subsection (f) as subsection (e).  
(b)GAO report on program on scientific engagement for nonproliferationSection 3122 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 50 U.S.C. 2571 note), as amended by section 3125 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 1063), is further amended— (1)in subsection (b)(1), by striking , and to the Comptroller General of the United States,;  
(2)by striking subsection (e); and  (3)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively.  
3124.Independent assessment of technology development under defense environmental cleanup program 
(a)AssessmentNot later than 60 days after the date of the enactment of this Act, the Secretary of Energy shall seek to enter into an agreement with the National Academy of Sciences to conduct an independent assessment of the technology development efforts of the defense environmental cleanup program of the Department of Energy.  (b)ElementsThe assessment under subsection (a) shall include the following: 
(1)A review of the technology development efforts of the defense environmental cleanup program of the Department of Energy, including an assessment of the process by which the Secretary identifies and chooses technologies to pursue under the program.  (2)A comprehensive review and assessment of technologies or alternative approaches to defense environmental cleanup efforts that could— 
(A)reduce the long-term costs of such efforts;  (B)accelerate schedules for carrying out such efforts;  
(C)mitigate uncertainties, vulnerabilities, or risks relating to such efforts; or  (D)otherwise significantly improve the defense environmental cleanup program.  
(c)SubmissionNot later than September 30, 2017, the National Academy of Sciences shall submit to the congressional defense committees and the Secretary a report on the assessment under subsection (a).  3125.Updated plan for verification and monitoring of proliferation of nuclear weapons and fissile material (a)Updated plan (1)TransmissionNot later than 90 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a comprehensive and detailed update to the plan developed under section 3133(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3896) with respect to verification and monitoring relating to the potential proliferation of nuclear weapons, components of such weapons, and fissile material.  
(2)FormThe updated plan under paragraph (1) shall be transmitted in unclassified form, but may include a classified annex.  (b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Defense for supporting the Executive Office of the President, $10,000,000 may not be obligated or expended until the date on which the President transmits to the appropriate congressional committees the updated plan under subsection (a)(1).  
(c)BriefingNot later than 30 days after the date of the enactment of this Act, the President shall provide to the Committees on Armed Services of the House of Representatives and the Senate (and any other appropriate congressional committee upon request) an interim briefing on the updated plan under subsection (a)(1).  (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees.  (2)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.  
(3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.  (4)The Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.  
(5)The Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.  3126.Briefing on the information-interchange of low-enriched uranium (a)BriefingNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of Energy, and the Secretary of State shall provide a briefing to the appropriate congressional committees on the feasibility and potential benefits of a dialogue between the United States and France on the use of low-enriched uranium in naval reactors.  
(b)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the congressional defense committees;  
(2)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate;  (3)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate; and  
(4)the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.  XXXIIDefense Nuclear Facilities Safety Board 3201.AuthorizationThere are authorized to be appropriated for fiscal year 2017, $31,000,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.).  
XXXIIINuclear Energy Innovation Capabilities 
3301.Short titleThis title may be cited as the Nuclear Energy Innovation Capabilities Act.  3302.Nuclear energySection 951 of the Energy Policy Act of 2005 (42 U.S.C. 16271) is amended to read as follows: 
 
951.Nuclear energy 
(a)MissionThe Secretary shall conduct programs of civilian nuclear research, development, demonstration, and commercial application, including activities in this subtitle. Such programs shall take into consideration the following objectives: (1)Providing research infrastructure to promote scientific progress and enable users from academia, the National Laboratories, and the private sector to make scientific discoveries relevant for nuclear, chemical, and materials science engineering.  
(2)Maintaining National Laboratory and university nuclear energy research and development programs, including their infrastructure.  (3)Providing the technical means to reduce the likelihood of nuclear weapons proliferation and increasing confidence margins for public safety of nuclear energy systems.  
(4)Reducing the environmental impact of nuclear energy related activities.  (5)Supporting technology transfer from the National Laboratories to the private sector.  
(6)Enabling the private sector to partner with the National Laboratories to demonstrate novel reactor concepts for the purpose of resolving technical uncertainty associated with the aforementioned objectives in this subsection.  (b)DefinitionsIn this subtitle: 
(1)Advanced nuclear reactorThe term advanced nuclear reactor means— (A)a nuclear fission reactor with significant improvements over the most recent generation of nuclear fission reactors, which may include inherent safety features, lower waste yields, greater fuel utilization, superior reliability, resistance to proliferation, and increased thermal efficiency; or  
(B)a nuclear fusion reactor.  (2)Fast neutronThe term fast neutron means a neutron with kinetic energy above 100 kiloelectron volts.  
(3)National laboratoryThe term National Laboratory has the meaning given that term in paragraph (3) of section 2, except that with respect to subparagraphs (G), (H), and (N) of such paragraph, for purposes of this subtitle the term includes only the civilian activities thereof.  (4)Neutron fluxThe term neutron flux means the intensity of neutron radiation measured as a rate of flow of neutrons applied over an area.  
(5)Neutron sourceThe term neutron source means a research machine that provides neutron irradiation services for research on materials sciences and nuclear physics as well as testing of advanced materials, nuclear fuels, and other related components for reactor systems..  3303.Nuclear energy research programsSection 952 of the Energy Policy Act of 2005 (42 U.S.C. 16272) is amended— 
(1)by striking subsection (c); and  (2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.  
3304.Advanced fuel cycle initiativeSection 953(a) of the Energy Policy Act of 2005 (42 U.S.C. 16273(a)) is amended by striking , acting through the Director of the Office of Nuclear Energy, Science and Technology,.  3305.University nuclear science and engineering supportSection 954(d)(4) of the Energy Policy Act of 2005 (42 U.S.C. 16274(d)(4)) is amended by striking as part of a taking into consideration effort that emphasizes and inserting that emphasize.  
3306.Department of Energy civilian nuclear infrastructure and facilitiesSection 955 of the Energy Policy Act of 2005 (42 U.S.C. 16275) is amended— (1)by striking subsections (c) and (d); and  
(2)by adding at the end the following:  (c)Versatile neutron source (1)Mission needNot later than December 31, 2016, the Secretary shall determine the mission need for a versatile reactor-based fast neutron source, which shall operate as a national user facility. During this process, the Secretary shall consult with the private sector, universities, National Laboratories, and relevant Federal agencies to ensure that this user facility will meet the research needs of the largest possible majority of prospective users.  
(2)EstablishmentUpon the determination of mission need made under paragraph (1), the Secretary shall, as expeditiously as possible, provide to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a detailed plan for the establishment of the user facility.  (3)Facility requirements (A)CapabilitiesThe Secretary shall ensure that this user facility will provide, at a minimum, the following capabilities: 
(i)Fast neutron spectrum irradiation capability.  (ii)Capacity for upgrades to accommodate new or expanded research needs.  
(B)ConsiderationsIn carrying out the plan provided under paragraph (2), the Secretary shall consider the following: (i)Capabilities that support experimental high-temperature testing.  
(ii)Providing a source of fast neutrons at a neutron flux, higher than that at which current research facilities operate, sufficient to enable research for an optimal base of prospective users.  (iii)Maximizing irradiation flexibility and irradiation volume to accommodate as many concurrent users as possible.  
(iv)Capabilities for irradiation with neutrons of a lower energy spectrum.  (v)Multiple loops for fuels and materials testing in different coolants.  
(vi)Additional pre-irradiation and post-irradiation examination capabilities.  (vii)Lifetime operating costs and lifecycle costs.  
(4)Reporting progressThe Department shall, in its annual budget requests, provide an explanation for any delay in its progress and otherwise make every effort to complete construction and approve the start of operations for this facility by December 31, 2025.  (5)CoordinationThe Secretary shall leverage the best practices for management, construction, and operation of national user facilities from the Office of Science..  
3307.Security of nuclear facilitiesSection 956 of the Energy Policy Act of 2005 (42 U.S.C. 16276) is amended by striking , acting through the Director of the Office of Nuclear Energy, Science and Technology,.  3308.High-performance computation and supportive researchSection 957 of the Energy Policy Act of 2005 (42 U.S.C. 16277) is amended to read as follows: 
 
957.High-performance computation and supportive research 
(a)Modeling and simulationThe Secretary shall carry out a program to enhance the Nation’s capabilities to develop new reactor technologies through high-performance computation modeling and simulation techniques. This program shall coordinate with relevant Federal agencies through the National Strategic Computing Initiative created under Executive Order No. 13702 (July 29, 2015) while taking into account the following objectives: (1)Utilizing expertise from the private sector, universities, and National Laboratories to develop computational software and capabilities that prospective users may access to accelerate research and development of advanced nuclear reactor systems and reactor systems for space exploration.  
(2)Developing computational tools to simulate and predict nuclear phenomena that may be validated through physical experimentation.  (3)Increasing the utility of the Department’s research infrastructure by coordinating with the Advanced Scientific Computing Research program within the Office of Science.  
(4)Leveraging experience from the Energy Innovation Hub for Modeling and Simulation.  (5)Ensuring that new experimental and computational tools are accessible to relevant research communities.  
(b)Supportive research activitiesThe Secretary shall consider support for additional research activities to maximize the utility of its research facilities, including physical processes to simulate degradation of materials and behavior of fuel forms and for validation of computational tools..  3309.Enabling nuclear energy innovationSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) is amended by adding at the end the following: 
 
958.Enabling nuclear energy innovation 
(a)National reactor innovation centerThe Secretary shall carry out a program to enable the testing and demonstration of reactor concepts to be proposed and funded by the private sector. The Secretary shall leverage the technical expertise of relevant Federal agencies and National Laboratories in order to minimize the time required to enable construction and operation of privately funded experimental reactors at National Laboratories or other Department-owned sites. Such reactors shall operate to meet the following objectives: (1)Enabling physical validation of novel reactor concepts.  
(2)Resolving technical uncertainty and increasing practical knowledge relevant to safety, resilience, security, and functionality of first-of-a-kind reactor concepts.  (3)General research and development to improve nascent technologies.  
(b)Reporting requirementNot later than 180 days after the date of enactment of the Nuclear Energy Innovation Capabilities Act, the Secretary, in consultation with the National Laboratories, relevant Federal agencies, and other stakeholders, shall transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report assessing the Department’s capabilities to authorize, host, and oversee privately funded experimental advanced nuclear reactors as described under subsection (a). The report shall address the following: (1)The Department’s oversight capabilities, including options to leverage expertise from the Nuclear Regulatory Commission and National Laboratories.  
(2)Potential sites capable of hosting activities described under subsection (a).  (3)The efficacy of the Department’s available contractual mechanisms to partner with the private sector and Federal agencies, including cooperative research and development agreements, strategic partnership projects, and agreements for commercializing technology.  
(4)Potential cost structures related to long-term projects, including physical security, distribution of liability, and other related costs.  (5)Other challenges or considerations identified by the Secretary..  
3310.Budget plan 
(a)In generalSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) is further amended by adding at the end the following:  959.Budget planNot later than 12 months after the date of enactment of the Nuclear Energy Innovation Capabilities Act, the Department shall transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate 2 alternative 10-year budget plans for civilian nuclear energy research and development by the Department. The first shall assume constant annual funding for 10 years at the appropriated level for the Department’s civilian nuclear energy research and development for fiscal year 2016. The second shall be an unconstrained budget. The two plans shall include— 
(1)a prioritized list of the Department’s programs, projects, and activities to best support the development of advanced nuclear reactor technologies;  (2)realistic budget requirements for the Department to implement sections 955(c), 957, and 958 of this Act; and  
(3)the Department’s justification for continuing or terminating existing civilian nuclear energy research and development programs..  (b)Report on Fusion InnovationNot later than 6 months after the date of enactment of this title, the Secretary of the Department of Energy shall transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that will identify engineering designs for innovative fusion energy systems that have the potential to demonstrate net energy production not later than 15 years after the start of construction. In this report, the Secretary will identify budgetary requirements that would be necessary for the Department to carry out a fusion innovation initiative to accelerate research and development of these designs.  
3311.Conforming amendmentsThe table of contents for the Energy Policy Act of 2005 is amended by striking the item relating to section 957 and inserting the following:   957. High-performance computation and supportive research. 958. Enabling nuclear energy innovation. 959. Budget plan..  XXXIVNaval Petroleum Reserves 3401.Authorization of appropriations (a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $14,950,000 for fiscal year 2017 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves.  
(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended.  XXXVMaritime Administration 3501.Authorization of the Maritime AdministrationFunds are hereby authorized to be appropriated for fiscal year 2017, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining the United States merchant marine, as follows: 
(1)For expenses necessary for operations of the United States Merchant Marine Academy, $99,902,000.  (2)For expenses necessary to support the State maritime academies, $29,550,000.  
(3)For expenses necessary to support Maritime Administration operations and programs, $58,694,000.  (4)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $20,000,000, to remain available until expended.  
(5)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $299,997,000.  3502.Authority to make pro rata annual payments under operating agreements for vessels participating in Maritime Security FleetSection 53106(d) of title 46, United States Code, is amended— 
(1)by striking and at the end of paragraph (2);  (2)by striking the period at the end of paragraph (3) and inserting ; and; and  
(3)by adding at the end following:  (4)may make a pro rata reduction in payment if sufficient funds have not been appropriated to pay the full annual payment authorized in subsection (a)..  
3503.Authority to extend certain age restrictions relating to vessels in the Maritime Security Fleet 
(a)Authority 
(1)In generalSection 53102 of title 46, United States Code, is amended by adding at the end the following:  (g)Authority to extend maximum service age for vesselThe Secretary of Defense, in conjunction with the Secretary of Transportation, may, for a particular participating fleet vessel, extend the maximum age restrictions under section 53101(5)(A)(ii) and section 53106(c)(3) for a period of up to 5 years if the Secretaries jointly determine that it is in the national interest to do so..  
(2)Conforming amendmentThe heading of subsection (f) of such section is amended to read as follows: Authority To Waive Age Restriction for Eligibility of a Vessel To Be Included in Fleet.—.  (b)Repeal of redundant age limitationSection 53106(c)(3) of such title is amended— 
(1)in subparagraph (A), by striking or (C); and inserting ; or;  (2)in subparagraph (B), by striking ; or and inserting a period; and  
(3)by striking subparagraph (C).  3504.Corrections to provisions enacted by Coast Guard Authorization Acts (a)Short title correctionThe Coast Guard Authorization Act of 2015 (Public Law 114–120) is amended by striking Coast Guard Authorization Act of 2015 each place it appears (including in quoted material) and inserting Coast Guard Authorization Act of 2016.  
(b)Title 46, U.S.C 
(1)Section 7510 of title 46, United States Code, is amended— (A)in subsection (c)(1)(D), by striking engine and inserting engineer; and  
(B)in subsection (c)(9), by inserting a period after App;  (2)Section 4503(f)(2) of title 46, United States Code, is amended by striking , that and inserting , then.  
(c)Provisions relating to the Pribilof Islands 
(1)Short title correctionSection 521 of the Coast Guard Authorization Act of 2016 (Public Law 114–120), as amended by subsection (a), is further amended by striking 2015 and inserting 2016.  (2)Conforming amendmentSection 105(e)(1) of the Pribilof Islands Transition Act (16 U.S.C. 1161 note; Public Law 106–562) is amended by striking 2015 and inserting 2016.  
(3)Technical correctionSection 522(b)(2) of the Coast Guard Authorization Act of 2016 (Public Law 114–120), as amended by subsection (a), is further amended by striking subsection (a) and inserting paragraph (1).  (d)Title 14, United States Code (1)Redistribution of authorizations of appropriationsSection 2702 of title 14, United States Code, is amended— 
(A)in paragraph (1)(B), by striking $6,981,036,000 and inserting $6,986,815,000; and  (B)in paragraph (3)(B), by striking $140,016,000 and inserting $134, 237,000.  
(2)Clerical amendmentThe analysis at the beginning of part III of title 14, United States Code, is amended by striking the period at the end of the item relating to chapter 29.  (e)Effective dateThe amendments made by this section shall take effect as if included in the enactment of Public Law 114–120.  
3505.Status of National Defense Reserve Fleet vesselsSection 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. 4405) is amended— (1)in subsection (a), by adding at the end the following: Vessels in the National Defense Reserve Fleet, including vessels loaned to State Maritime Academies, shall be considered public vessels of the United States.; and  
(2)by adding at the end the following:  (g)Vessel statusA vessel in the National Defense Reserve Fleet determined by the Maritime Administration to be of insufficient value to remain in the National Defense Reserve Fleet shall remain a vessel within the meaning of that term in section 3 of title 1 and subject to the rights and responsibilities of a vessel under admiralty law at least until such time as the vessel is delivered to a dismantling facility or is disposed of otherwise from the National Defense Reserve Fleet..  
3506.NDRF national security multi-mission vessel 
(a)In generalSubject to the availability of appropriations for fiscal year 2017 and each fiscal year thereafter, the Maritime Administrator shall seek to contract for construction of a national security multi-mission vessel for the National Defense Reserve Fleet for— (1)use as a training vessel that can be provided to State maritime academies, under section 51504(b) of title 46, United States Code; and  
(2)humanitarian assistance, disaster response, domestic and foreign emergency contingency operations, and other authorized uses of vessels of the National Defense Reserve Fleet.  (b)Construction and documentation requirementsA vessel constructed under this section shall— 
(1)be constructed in a private United States shipyard;  (2)be constructed in accordance with designs approved by the Maritime Administrator; and  
(3)meet— (A)the safety requirements of the Coast Guard as a documented vessel; and  
(B)the content standards of the Coast Guard to qualify the vessel for a coastwise endorsement as if such vessel were a privately owned and operated commercial vessel; and  (4)be documented under section 12103 of title 46, United States Code.  
(c)Design standards and construction practicesSubject to subsection (b), construction of a vessel under this section shall use commercial design standards and commercial construction practices that are consistent with the best interests of the Federal Government.  (d)General agent requirementThe Maritime Administrator shall enter into a contract or other agreement with the Secretary of the Navy under which the Navy shall act as general agent for the Maritime Administration for purposes of construction of a vessel under this section.  
(e)Contracts with other Federal entitiesThe Maritime Administrator may contract on a reimbursable basis with other Federal entities for goods and services in connection with this section and other associated future activities.  (f)ContractorsAny contractor selected by the Maritime Administration through its general agent to construct the vessel under (a) shall be an entity established under the laws of the United States or of a State, commonwealth, or territory of the United States, that during the five-year period preceding the date of the enactment of this Act, either directly or through a subsidiary, completed the construction of a vessel in excess of 10,000 gross tons and documented under section 12103 of title 46, United States Code.  
(g)Repeal of plan approval requirementSection 109(j)(3) of title 49, United States Code, is repealed.  3507.United States Merchant Marine Academy (a)In generalSection 51301 of title 46, United States Code, is amended by adding at the end the following: 
 
(c)SuperintendentThe immediate command of the United States Merchant Marine Academy shall be in the Superintendent of the Academy, subject to the direction of the Maritime Administrator under the general supervision of the Secretary of Transportation. The Secretary of Transportation shall appoint the Superintendent from the senior ranks of the United States merchant marine, maritime industry, or from the retired list of flag-rank Navy or Coast Guard officers who have significant afloat command experience. Due to the unique mission of the Academy, it is highly desirable that the Superintendent be a graduate of the Academy and have attained an unlimited merchant mariner officer’s license.  (d)Commandant of midshipmenSubject to the direction of the Superintendent, the Commandant is the immediate commander of the Regiment of Midshipmen and is responsible for the instruction of all midshipmen in maritime professionalism, ethics, leadership, and military bearing necessary for future service as a licensed officer in the merchant marine and a commissioned officer in the uniformed services. The Commandant shall be appointed from the senior ranks of the United States merchant marine, maritime industry, or from the retired list of flag-rank Navy or Coast Guard officers who possess significant merchant marine experience. It is highly desirable that the Commandant have attained an unlimited merchant mariner officer’s license and is a graduate of United States Merchant Marine Academy..  
(b)Limitation on applicationThe amendment made by subsection (a) shall not apply with respect to the individual serving on the date of the enactment of this Act as the Superintendent of the United States Merchant Marine Academy.  3508.Use of National Defense Reserve Fleet scrapping proceedsSection 308704(a)(1)(C) of title 54, United States Code, is amended to read as follows: 
 
(C)The remainder shall be available to the Secretary to carry out the Program, as provided in subsection (b)..  3509.Floating dry docksSection 55122 of title 46, United States Code, is amended— 
(1)by redesignating subsection (b) as subsection (c); and  (2)by inserting after subsection (a) the following: 
 
(b)Drydocks for construction of certain naval vessels 
(1)In generalIn the application of subsection (a)(1)(C) to a floating drydock used for the construction of naval vessels in a United States shipyard, December 19, 2017 shall be substituted for the date referred to in that subsection if the Secretary of the Navy determines that— (A)such a drydock is necessary for the timely completion of such construction; and  
(B) 
(i)such drydock is owned and operated by— (I)a shipyard located in the United States that is an eligible owner specified under section 12103(b); or  
(II)an affiliate of such a shipyard; or  (ii)such drydock is— 
(I)notwithstanding subsection (a)(1)(B), owned by the State in which the shipyard is located or a political subdivision of that State; and  (II)operated by a shipyard located in the United States that is an eligible owner specified under section 12103(b).  
(2)Notice to CongressNo later than 30 days after making a determination under paragraph (1), the Secretary of the Navy shall notify the Committee on Armed Services and the Committee on Transportation and Infrastructure of House of Representatives and the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate of such a determinations..  3510.Expedited processing of applications for transportation security cards for separating members of the Armed Forces and veterans (a)In generalSection 70105 of title 46, United States Code, is amended by adding at the end the following: 
 
(r)Expedited issuance for separating service membersThe Secretary shall, using authority available under other provisions of law— (1)seek to expedite processing of applications for transportation security cards under this section for members of the Armed Forces who are separating from active duty service with a discharge other than a dishonorable discharge;  
(2)in consultation with the Secretary of Defense— (A)enhance efforts of the Department of Homeland Security in assisting members of the Armed Forces who are separating from active duty service with receiving a transportation security card, including by— 
(i)including under the Transition Assistance Program under section 1144 of title 10— (I)applications for such cards; and  
(II)a form by which such a member may grant the member’s permission for government agencies to disclose to the Department of Homeland Security findings of background investigations of such member, for consideration by the Department in processing the member’s application for a transportation security card;  (ii)providing opportunities for local officials of the department in which the Coast Guard is operating to partner with military installations for that purpose; and  
(iii)ensuring that such members of the Armed Forces are aware of opportunities to apply for such cards;  (B)seek to educate members of the Armed Forces with competencies that are transferable to maritime industries regarding— 
(i)opportunities for employment in such industries; and  (ii)the requirements and qualifications for, and duties associated with, transportation security cards; and  
(C)cooperate with other Federal agencies to expedite the transfer to the Secretary the findings of relevant background investigations and security clearances; and  (3)issue or deny a transportation security card under this section for a veteran by not later than 13 days after the date of the submission of the application for the card, unless there is a substantial problem with the application that prevents compliance with this paragraph..  
(b)ReportsNot later than 6 months after the date of the enactment of this Act, and annually thereafter for each of the subsequent 2 years, the Secretary of the department in which the Coast Guard is operating, in consultation with the Secretary of Defense, shall submit a report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate describing and assessing the efforts of such department to implement the amendment made by this section.  3511.Training under Transition Assistance Program on employment opportunities associated with transportation security cards (a)In generalSection 1144(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(10)Acting through the Secretary of the department in which the Coast Guard is operating, provide information on career opportunities for employment available to members with transportation security cards issued under section 70105 of title 46..  (b)Deadline for implementationThe program carried out under section 1144 of title 10, United States Code, shall comply with the requirements of subsection (b)(10) of such section, as added by subsection (a), by not later than 180 days after the date of the enactment of this Act.  
3512.Application of lawSection 4301 of title 46, United States Code, is amended by adding at the end the following:  (d)For purposes of any Federal law except the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), any vessel, including a foreign vessel, being repaired or dismantled is deemed to be a recreational vessel, as defined under section 2101(25), during such repair or dismantling, if that vessel— 
(1)shares elements of design and construction of traditional recreational vessels (as so defined); and  (2)when operating is not normally engaged in a military, commercial, or traditionally commercial undertaking..  
XXXVIBallast Water 
3601.Short titleThis title may be cited as the Vessel Incidental Discharge Act.  3602.DefinitionsIn this title: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  (2)Aquatic nuisance speciesThe term aquatic nuisance species means a nonindigenous species (including a pathogen) that threatens the diversity or abundance of native species or the ecological stability of navigable waters or commercial, agricultural, aquacultural, or recreational activities dependent on such waters.  
(3)Ballast water 
(A)In generalThe term ballast water means any water, including any sediment suspended in such water, taken aboard a vessel— (i)to control trim, list, draught, stability, or stresses of the vessel; or  
(ii)during the cleaning, maintenance, or other operation of a ballast water treatment technology of the vessel.  (B)ExclusionsThe term ballast water does not include any pollutant that is added to water described in subparagraph (A) that is not directly related to the operation of a properly functioning ballast water treatment technology under this title.  
(4)Ballast water performance standardThe term ballast water performance standard means the numerical ballast water discharge standard set forth in section 151.2030 of title 33, Code of Federal Regulations, or section 151.1511 of title 33, Code of Federal Regulations, as applicable, or a revised numerical ballast water performance standard established under subsection (a)(1)(B), (b), or (c) of section 3604 of this title.  (5)Ballast water treatment technology or treatment technologyThe term ballast water treatment technology or treatment technology means any mechanical, physical, chemical, or biological process used, alone or in combination, to remove, render harmless, or avoid the uptake or discharge of, aquatic nuisance species within ballast water.  
(6)BiocideThe term biocide means a substance or organism, including a virus or fungus, that is introduced into or produced by a ballast water treatment technology to reduce or eliminate aquatic nuisance species as part of the process used to comply with a ballast water performance standard under this title.  (7)Discharge incidental to the normal operation of a vessel (A)In generalThe term discharge incidental to the normal operation of a vessel means— 
(i)a discharge into navigable waters from a vessel of— (I) (aa)ballast water, graywater, bilge water, cooling water, oil water separator effluent, anti-fouling hull coating leachate, boiler or economizer blowdown, byproducts from cathodic protection, controllable pitch propeller and thruster hydraulic fluid, distillation and reverse osmosis brine, elevator pit effluent, firemain system effluent, freshwater layup effluent, gas turbine wash water, motor gasoline and compensating effluent, refrigeration and air condensate effluent, seawater pumping biofouling prevention substances, boat engine wet exhaust, sonar dome effluent, exhaust gas scrubber washwater, or stern tube packing gland effluent; or  
(bb)any other pollutant associated with the operation of a marine propulsion system, shipboard maneuvering system, habitability system, or installed major equipment, or from a protective, preservative, or absorptive application to the hull of a vessel;  (II)weather deck runoff, deck wash, aqueous film forming foam effluent, chain locker effluent, non-oily machinery wastewater, underwater ship husbandry effluent, welldeck effluent, or fish hold and fish hold cleaning effluent; or  
(III)any effluent from a properly functioning marine engine; or  (ii)a discharge of a pollutant into navigable waters in connection with the testing, maintenance, or repair of a system, equipment, or engine described in subclause (I)(bb) or (III) of clause (i) whenever the vessel is waterborne.  
(B)ExclusionsThe term discharge incidental to the normal operation of a vessel does not include— (i)a discharge into navigable waters from a vessel of— 
(I)rubbish, trash, garbage, incinerator ash, or other such material discharged overboard;  (II)oil or a hazardous substance, as those terms are defined in section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321);  
(III)sewage, as defined in section 312(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1322(a)(6)); or  (IV)graywater referred to in section 312(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1322(a)(6));  
(ii)an emission of an air pollutant resulting from the operation onboard a vessel of a vessel propulsion system, motor driven equipment, or incinerator; or  (iii)a discharge into navigable waters from a vessel when the vessel is operating in a capacity other than as a means of transportation on water.  
(8)Geographically limited areaThe term geographically limited area means an area— (A)with a physical limitation, including limitation by physical size and limitation by authorized route, that prevents a vessel from operating outside the area, as determined by the Secretary; or  
(B)that is ecologically homogeneous, as determined by the Secretary, in consultation with the heads of other Federal departments or agencies as the Secretary considers appropriate.  (9)ManufacturerThe term manufacturer means a person engaged in the manufacture, assemblage, or importation of ballast water treatment technology.  
(10)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating.  (11)VesselThe term vessel means every description of watercraft or other artificial contrivance used, or practically or otherwise capable of being used, as a means of transportation on water.  
3603.Regulation and enforcement 
(a)In generalThe Secretary, in consultation with the Administrator, shall establish and implement enforceable uniform national standards and requirements for the regulation of discharges incidental to the normal operation of a vessel. The standards and requirements shall— (1)be based upon the best available technology economically achievable; and  
(2)supersede any permitting requirement or prohibition on discharges incidental to the normal operation of a vessel under any other provision of law.  (b)Administration and enforcementThe Secretary shall administer and enforce the uniform national standards and requirements under this title. Each State may enforce the uniform national standards and requirements under this title.  
3604.Uniform national standards and requirements for the regulation of discharges incidental to the normal operation of a vessel 
(a)Requirements 
(1)Ballast water management requirements 
(A)In generalNotwithstanding any other provision of law, the requirements set forth in the final rule, Standards for Living Organisms in Ships’ Ballast Water Discharged in U.S. Waters (77 Fed. Reg. 17254 (March 23, 2012), as corrected at 77 Fed. Reg. 33969 (June 8, 2012)), shall be the management requirements for a ballast water discharge incidental to the normal operation of a vessel until the Secretary revises the ballast water performance standard under subsection (b) or adopts a more stringent State standard under subparagraph (B) of this paragraph.  (B)Adoption of more stringent State standardIf the Secretary makes a determination in favor of a State petition under section 3609, the Secretary shall adopt the more stringent ballast water performance standard specified in the statute or regulation that is the subject of that State petition in lieu of the ballast water performance standard in the final rule described under subparagraph (A).  
(2)Initial management requirements for discharges other than ballast waterNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Administrator, shall issue a final rule establishing best management practices for discharges incidental to the normal operation of a vessel other than ballast water.  (b)Revised ballast water performance standard; 7–Year review (1)In generalSubject to the feasibility review under paragraph (2), not later than January 1, 2022, the Secretary, in consultation with the Administrator, shall issue a final rule revising the ballast water performance standard under subsection (a)(1) so that a ballast water discharge incidental to the normal operation of a vessel will contain— 
(A)less than 1 living organism per 10 cubic meters that is 50 or more micrometers in minimum dimension;  (B)less than 1 living organism per 10 milliliters that is less than 50 micrometers in minimum dimension and more than 10 micrometers in minimum dimension;  
(C)concentrations of indicator microbes that are less than— (i)1 colony-forming unit of toxicogenic Vibrio cholera (serotypes O1 and O139) per 100 milliliters or less than 1 colony-forming unit of that microbe per gram of wet weight of zoological samples;  
(ii)126 colony-forming units of escherichia coli per 100 milliliters; and  (iii)33 colony-forming units of intestinal enterococci per 100 milliliters; and  
(D)concentrations of such additional indicator microbes and of viruses as may be specified in regulations issued by the Secretary, in consultation with the Administrator and such other Federal agencies as the Secretary and the Administrator consider appropriate.  (2)Feasibility review (A)In generalNot later than January 1, 2020, the Secretary, in consultation with the Administrator, shall complete a review to determine the feasibility of achieving the revised ballast water performance standard under paragraph (1).  
(B)Criteria for review of ballast water performance standardIn conducting a review under subparagraph (A), the Secretary shall consider whether revising the ballast water performance standard will result in a scientifically demonstrable and substantial reduction in the risk of introduction or establishment of aquatic nuisance species, taking into account— (i)improvements in the scientific understanding of biological and ecological processes that lead to the introduction or establishment of aquatic nuisance species;  
(ii)improvements in ballast water treatment technology, including— (I)the capability of such treatment technology to achieve a revised ballast water performance standard;  
(II)the effectiveness and reliability of such treatment technology in the shipboard environment;  (III)the compatibility of such treatment technology with the design and operation of a vessel by class, type, and size;  
(IV)the commercial availability of such treatment technology; and  (V)the safety of such treatment technology;  
(iii)improvements in the capabilities to detect, quantify, and assess the viability of aquatic nuisance species at the concentrations under consideration;  (iv)the impact of ballast water treatment technology on water quality; and  
(v)the costs, cost-effectiveness, and impacts of— (I)a revised ballast water performance standard, including the potential impacts on shipping, trade, and other uses of the aquatic environment; and  
(II)maintaining the existing ballast water performance standard, including the potential impacts on water-related infrastructure, recreation, propagation of native fish, shellfish, and wildlife, and other uses of navigable waters.  (C)Lower revised performance standard (i)In generalIf the Secretary, in consultation with the Administrator, determines, on the basis of the feasibility review and after an opportunity for a public hearing, that no ballast water treatment technology can be certified under section 3605 to comply with the revised ballast water performance standard under paragraph (1), the Secretary shall require the use of the treatment technology that achieves the performance levels of the best treatment technology available.  
(ii)Implementation deadlineIf the Secretary, in consultation with the Administrator, determines that the treatment technology under clause (i) cannot be implemented before the implementation deadline under paragraph (3) with respect to a class of vessels, the Secretary shall extend the implementation deadline for that class of vessels for not more than 36 months.  (iii)ComplianceIf the implementation deadline under paragraph (3) is extended, the Secretary shall recommend action to ensure compliance with the extended implementation deadline under clause (ii).  
(D)Higher revised performance standard 
(i)In generalIf the Secretary, in consultation with the Administrator, determines that ballast water treatment technology exists that exceeds the revised ballast water performance standard under paragraph (1) with respect to a class of vessels, the Secretary shall revise the ballast water performance standard for that class of vessels to incorporate the higher performance standard.  (ii)Implementation deadlineIf the Secretary, in consultation with the Administrator, determines that the treatment technology under clause (i) can be implemented before the implementation deadline under paragraph (3) with respect to a class of vessels, the Secretary shall accelerate the implementation deadline for that class of vessels. If the implementation deadline under paragraph (3) is accelerated, the Secretary shall provide not less than 24 months notice before the accelerated deadline takes effect.  
(3)Implementation deadlineThe revised ballast water performance standard under paragraph (1) shall apply to a vessel beginning on the date of the first drydocking of the vessel on or after January 1, 2022, but not later than December 31, 2024.  (4)Revised performance standard compliance deadlines (A)In generalThe Secretary may establish a compliance deadline for compliance by a vessel (or a class, type, or size of vessel) with a revised ballast water performance standard under this subsection.  
(B)Process for granting extensionsIn issuing regulations under this subsection, the Secretary shall establish a process for an owner or operator to submit a petition to the Secretary for an extension of a compliance deadline with respect to the vessel of the owner or operator.  (C)Period of extensionsAn extension issued under subparagraph (B) may— 
(i)apply for a period of not to exceed 18 months from the date of the applicable deadline under subparagraph (A); and  (ii)be renewable for an additional period of not to exceed 18 months.  
(D)FactorsIn issuing a compliance deadline or reviewing a petition under this paragraph, the Secretary shall consider, with respect to the ability of an owner or operator to meet a compliance deadline, the following factors: (i)Whether the treatment technology to be installed is available in sufficient quantities to meet the compliance deadline.  
(ii)Whether there is sufficient shipyard or other installation facility capacity.  (iii)Whether there is sufficient availability of engineering and design resources.  
(iv)Vessel characteristics, such as engine room size, layout, or a lack of installed piping.  (v)Electric power generating capacity aboard the vessel.  
(vi)Safety of the vessel and crew.  (E)Consideration of petitions (i)DeterminationsThe Secretary shall approve or deny a petition for an extension of a compliance deadline submitted by an owner or operator under this paragraph.  
(ii)DeadlineIf the Secretary does not approve or deny a petition referred to in clause (i) on or before the last day of the 90-day period beginning on the date of submission of the petition, the petition shall be deemed approved.  (c)Future revisions of vessel incidental discharge standards; decennial reviews (1)Revised ballast water performance standardsThe Secretary, in consultation with the Administrator, shall complete a review, 10 years after the issuance of a final rule under subsection (b) and every 10 years thereafter, to determine whether further revision of the ballast water performance standard would result in a scientifically demonstrable and substantial reduction in the risk of the introduction or establishment of aquatic nuisance species.  
(2)Revised standards for discharges other than ballast waterThe Secretary, in consultation with the Administrator, may include in a decennial review under this subsection best management practices for discharges covered by subsection (a)(2). The Secretary shall initiate a rulemaking to revise 1 or more best management practices for such discharges after a decennial review if the Secretary, in consultation with the Administrator, determines that revising 1 or more of such practices would substantially reduce the impacts on navigable waters of discharges incidental to the normal operation of a vessel other than ballast water.  (3)ConsiderationsIn conducting a review under paragraph (1), the Secretary, the Administrator, and the heads of other appropriate Federal agencies as determined by the Secretary, shall consider the criteria under subsection (b)(2)(B).  
(4)Revision after decennial reviewThe Secretary shall initiate a rulemaking to revise the current ballast water performance standard after a decennial review if the Secretary, in consultation with the Administrator, determines that revising the current ballast water performance standard would result in a scientifically demonstrable and substantial reduction in the risk of the introduction or establishment of aquatic nuisance species.  3605.Treatment technology certification (a)Certification requiredBeginning 60 days after the date that the requirements for testing protocols are issued under subsection (i), no manufacturer of a ballast water treatment technology shall sell, offer for sale, or introduce or deliver for introduction into interstate commerce, or import into the United States for sale or resale, a ballast water treatment technology for a vessel unless the treatment technology has been certified under this section.  
(b)Certification process 
(1)EvaluationUpon application of a manufacturer, the Secretary shall evaluate a ballast water treatment technology with respect to— (A)the effectiveness of the treatment technology in achieving the current ballast water performance standard when installed on a vessel (or a class, type, or size of vessel);  
(B)the compatibility with vessel design and operations;  (C)the effect of the treatment technology on vessel safety;  
(D)the impact on the environment;  (E)the cost effectiveness; and  
(F)any other criteria the Secretary considers appropriate.  (2)ApprovalIf after an evaluation under paragraph (1) the Secretary determines that the treatment technology meets the criteria, the Secretary may certify the treatment technology for use on a vessel (or a class, type, or size of vessel).  
(3)Suspension and revocationThe Secretary shall establish, by regulation, a process to suspend or revoke a certification issued under this section.  (c)Certification conditions (1)Imposition of conditionsIn certifying a ballast water treatment technology under this section, the Secretary, in consultation with the Administrator, may impose any condition on the subsequent installation, use, or maintenance of the treatment technology onboard a vessel as is necessary for— 
(A)the safety of the vessel, the crew of the vessel, and any passengers aboard the vessel;  (B)the protection of the environment; or  
(C)the effective operation of the treatment technology.  (2)Failure to complyThe failure of an owner or operator to comply with a condition imposed under paragraph (1) shall be considered a violation of this section.  
(d)Period for use of installed treatment equipmentNotwithstanding anything to the contrary in this title or any other provision of law, the Secretary shall allow a vessel on which a system is installed and operated to meet a ballast water performance standard under this title to continue to use that system, notwithstanding any revision of a ballast water performance standard occurring after the system is ordered or installed until the expiration of the service life of the system, as determined by the Secretary, so long as the system— (1)is maintained in proper working condition; and  
(2)is maintained and used in accordance with the manufacturer’s specifications and any treatment technology certification conditions imposed by the Secretary under this section.  (e)Certificates of type approval for the treatment technology (1)IssuanceIf the Secretary approves a ballast water treatment technology for certification under subsection (b), the Secretary shall issue a certificate of type approval for the treatment technology to the manufacturer in such form and manner as the Secretary determines appropriate.  
(2)Certification conditionsA certificate of type approval issued under paragraph (1) shall specify each condition imposed by the Secretary under subsection (c).  (3)Owners and operatorsA manufacturer that receives a certificate of type approval for the treatment technology under this subsection shall provide a copy of the certificate to each owner and operator of a vessel on which the treatment technology is installed.  
(f)InspectionsAn owner or operator who receives a copy of a certificate under subsection (e)(3) shall retain a copy of the certificate onboard the vessel and make the copy of the certificate available for inspection at all times while the owner or operator is utilizing the treatment technology.  (g)BiocidesThe Secretary may not approve a ballast water treatment technology under subsection (b) if— 
(1)it uses a biocide or generates a biocide that is a pesticide, as defined in section 2 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136), unless the biocide is registered under that Act or the Secretary, in consultation with Administrator, has approved the use of the biocide in such treatment technology; or  (2)it uses or generates a biocide the discharge of which causes or contributes to a violation of a water quality standard under section 303 of the Federal Water Pollution Control Act (33 U.S.C. 1313).  
(h)Prohibition 
(1)In generalExcept as provided in paragraph (2), the use of a ballast water treatment technology by an owner or operator of a vessel shall not satisfy the requirements of this title unless it has been approved by the Secretary under subsection (b).  (2)Exceptions (A)Coast guard shipboard technology evaluation programAn owner or operator may use a ballast water treatment technology that has not been certified by the Secretary to comply with the requirements of this section if the technology is being evaluated under the Coast Guard Shipboard Technology Evaluation Program.  
(B)Ballast water treatment technologies certified by foreign entitiesAn owner or operator may use a ballast water treatment technology that has not been certified by the Secretary to comply with the requirements of this section if the technology has been certified by a foreign entity and the certification demonstrates performance and safety of the treatment technology equivalent to the requirements of this section, as determined by the Secretary.  (i)Testing protocolsNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Secretary, shall issue requirements for land-based and shipboard testing protocols or criteria for— 
(1)certifying the performance of each ballast water treatment technology under this section; and  (2)certifying laboratories to evaluate such treatment technologies.  
3606.Exemptions 
(a)In generalNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any standards regarding a discharge incidental to the normal operation of a vessel under this title apply to— (1)a discharge incidental to the normal operation of a vessel if the vessel is less than 79 feet in length and engaged in commercial service (as defined in section 2101(5) of title 46, United States Code);  
(2)a discharge incidental to the normal operation of a vessel if the vessel is a fishing vessel, including a fish processing vessel and a fish tender vessel (as defined in section 2101 of title 46, United States Code);  (3)a discharge incidental to the normal operation of a vessel if the vessel is a recreational vessel (as defined in section 2101(25) of title 46, United States Code);  
(4)the placement, release, or discharge of equipment, devices, or other material from a vessel for the sole purpose of conducting research on the aquatic environment or its natural resources in accordance with generally recognized scientific methods, principles, or techniques;  (5)any discharge into navigable waters from a vessel authorized by an on-scene coordinator in accordance with part 300 of title 40, Code of Federal Regulations, or part 153 of title 33, Code of Federal Regulations;  
(6)any discharge into navigable waters from a vessel that is necessary to secure the safety of the vessel or human life, or to suppress a fire onboard the vessel or at a shoreside facility; or  (7)a vessel of the armed forces of a foreign nation when engaged in noncommercial service.  
(b)Ballast water dischargesNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any ballast water performance standards under this title apply to— (1)a ballast water discharge incidental to the normal operation of a vessel determined by the Secretary to— 
(A)operate exclusively within a geographically limited area;  (B)take up and discharge ballast water exclusively within 1 Captain of the Port Zone established by the Coast Guard, unless the Secretary determines such discharge poses a substantial risk of introduction or establishment of an aquatic nuisance species;  
(C)operate pursuant to a geographic restriction issued as a condition under section 3309 of title 46, United States Code, or an equivalent restriction issued by the country of registration of the vessel; or  (D)continuously take on and discharge ballast water in a flow-through system that does not introduce aquatic nuisance species into navigable waters;  
(2)a ballast water discharge incidental to the normal operation of a vessel consisting entirely of water suitable for human consumption; or  (3)a ballast water discharge incidental to the normal operation of a vessel in an alternative compliance program established pursuant to section 3607.  
(c)Vessels with permanent ballast waterNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any ballast water performance standard under this title apply to, a vessel that carries all of its permanent ballast water in sealed tanks that are not subject to discharge.  (d)Vessels of the Armed ForcesNothing in this title shall be construed to apply to the following vessels: 
(1)A vessel owned or operated by the Department of Defense (other than a time-chartered or voyage-chartered vessel).  (2)A vessel of the Coast Guard, as designated by the Secretary of the department in which the Coast Guard is operating.  
3607.Alternative compliance program 
(a)In generalThe Secretary, in consultation with the Administrator, may promulgate regulations establishing 1 or more compliance programs as an alternative to ballast water management regulations issued under section 3604 for a vessel that— (1)has a maximum ballast water capacity of less than 8 cubic meters;  
(2)is less than 3 years from the end of the useful life of the vessel, as determined by the Secretary; or  (3)discharges ballast water into a facility for the reception of ballast water that meets standards promulgated by the Administrator, in consultation with the Secretary.  
(b)Promulgation of facility standardsNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the Secretary, shall promulgate standards for— (1)the reception of ballast water from a vessel into a reception facility; and  
(2)the disposal or treatment of the ballast water under paragraph (1).  3608.Judicial review (a)In generalAn interested person may file a petition for review of a final regulation promulgated under this title in the United States Court of Appeals for the District of Columbia Circuit.  
(b)DeadlineA petition shall be filed not later than 120 days after the date that notice of the promulgation appears in the Federal Register.  (c)ExceptionNotwithstanding subsection (b), a petition that is based solely on grounds that arise after the deadline to file a petition under subsection (b) has passed may be filed not later than 120 days after the date that the grounds first arise.  
3609.Effect on State authority 
(a)In generalNo State or political subdivision thereof may adopt or enforce any statute or regulation of the State or political subdivision with respect to a discharge incidental to the normal operation of a vessel after the date of enactment of this Act.  (b)Savings clauseNotwithstanding subsection (a), a State or political subdivision thereof may enforce a statute or regulation of the State or political subdivision with respect to ballast water discharges incidental to the normal operation of a vessel that specifies a ballast water performance standard that is more stringent than the ballast water performance standard under section 3604(a)(1)(A) and is in effect on the date of enactment of this Act if the Secretary, after consultation with the Administrator and any other Federal department or agency the Secretary considers appropriate, makes a determination that— 
(1)compliance with any performance standard specified in the statute or regulation can in fact be achieved and detected;  (2)the technology and systems necessary to comply with the statute or regulation are commercially available; and  
(3)the statute or regulation is consistent with obligations under relevant international treaties or agreements to which the United States is a party.  (c)Petition process (1)SubmissionThe Governor of a State seeking to enforce a statute or regulation under subsection (b) shall submit a petition requesting the Secretary to review the statute or regulation.  
(2)Contents; deadlineA petition shall— (A)be accompanied by the scientific and technical information on which the petition is based; and  
(B)be submitted to the Secretary not later than 90 days after the date of enactment of this Act.  (3)DeterminationsThe Secretary shall make a determination on a petition under this subsection not later than 90 days after the date that the petition is received.  
3610.Application with other statutesNotwithstanding any other provision of law, this title shall be the exclusive statutory authority for regulation by the Federal Government of discharges incidental to the normal operation of a vessel to which this title applies. Except as provided under section 3604(a)(1)(A), any regulation in effect on the date immediately preceding the effective date of this Act relating to any permitting requirement for or prohibition on discharges incidental to the normal operation of a vessel to which this title applies shall be deemed to be a regulation issued pursuant to the authority of this title and shall remain in full force and effect unless or until superseded by new regulations issued hereunder.  DFunding Tables 4001.Authorization of amounts in funding tables (a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.  
(b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall— (1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and  
(2)comply with other applicable provisions of law.  (c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.  
(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act.  (e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.  
 XLIProcurement 
4101.Procurement 
 
 
SEC. 4101. PROCUREMENT(In Thousands of Dollars) 
LineItemFY 2017 RequestHouse Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
FIXED WING 
001UTILITY F/W AIRCRAFT57,52957,529 
003MQ–1 UAV55,38884,988 
 Ground Mounted Airspace Deconfliction Radar[29,600] 
ROTARY 
006AH–64 APACHE BLOCK IIIA REMAN803,084803,084 
007 ADVANCE PROCUREMENT (CY)185,160185,160 
008UH–60 BLACKHAWK M MODEL (MYP)755,146755,146 
009 ADVANCE PROCUREMENT (CY)174,107174,107 
010UH–60 BLACK HAWK A AND L MODELS46,17346,173 
011CH–47 HELICOPTER556,257556,257 
012 ADVANCE PROCUREMENT (CY)8,7078,707 
MODIFICATION OF AIRCRAFT 
013MQ–1 PAYLOAD (MIP)43,73543,735 
015MULTI SENSOR ABN RECON (MIP)94,52794,527 
016AH–64 MODS137,883137,883 
017CH–47 CARGO HELICOPTER MODS (MYP)102,943102,943 
018GRCS SEMA MODS (MIP)4,0554,055 
019ARL SEMA MODS (MIP)6,7936,793 
020EMARSS SEMA MODS (MIP)13,19713,197 
021UTILITY/CARGO AIRPLANE MODS17,52617,526 
022UTILITY HELICOPTER MODS10,80710,807 
023NETWORK AND MISSION PLAN74,75274,752 
024COMMS, NAV SURVEILLANCE69,96069,960 
025GATM ROLLUP45,30245,302 
026RQ–7 UAV MODS71,16971,169 
027UAS MODS21,80426,224 
 Realign APS Unit Set Requirements from OCO[4,420] 
GROUND SUPPORT AVIONICS 
028AIRCRAFT SURVIVABILITY EQUIPMENT67,37767,377 
029SURVIVABILITY CM9,5659,565 
030CMWS41,62641,626 
OTHER SUPPORT 
032AVIONICS SUPPORT EQUIPMENT7,0077,007 
033COMMON GROUND EQUIPMENT48,23448,234 
034AIRCREW INTEGRATED SYSTEMS30,29730,297 
035AIR TRAFFIC CONTROL50,40550,405 
036INDUSTRIAL FACILITIES1,2171,217 
037LAUNCHER, 2.75 ROCKET3,0553,055 
 TOTAL AIRCRAFT PROCUREMENT, ARMY3,614,7873,648,807 
 
MISSILE PROCUREMENT, ARMY 
SURFACE-TO-AIR MISSILE SYSTEM 
001LOWER TIER AIR AND MISSILE DEFENSE (AMD)126,470126,470 
002MSE MISSILE423,201423,201 
003 ADVANCE PROCUREMENT (CY)19,31919,319 
AIR-TO-SURFACE MISSILE SYSTEM 
004HELLFIRE SYS SUMMARY42,01342,013 
005JOINT AIR-TO-GROUND MSLS (JAGM)64,75164,751 
006 ADVANCE PROCUREMENT (CY)37,10037,100 
ANTI-TANK/ASSAULT MISSILE SYS 
007JAVELIN (AAWS-M) SYSTEM SUMMARY73,50889,075 
 Realign APS Unit Set Requirements from OCO[15,567] 
008TOW 2 SYSTEM SUMMARY64,922145,574 
 Realign APS Unit Set Requirements from OCO[80,652] 
009 ADVANCE PROCUREMENT (CY)19,94919,949 
010GUIDED MLRS ROCKET (GMLRS)172,088248,079 
 Realign APS Unit Set Requirements from OCO[75,991] 
011MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)18,00418,004 
MODIFICATIONS 
013PATRIOT MODS197,107197,107 
014ATACMS MODS150,043150,043 
015GMLRS MOD395395 
017AVENGER MODS33,60633,606 
018ITAS/TOW MODS383383 
019MLRS MODS34,70434,704 
020HIMARS MODIFICATIONS1,8471,847 
SPARES AND REPAIR PARTS 
021SPARES AND REPAIR PARTS34,48734,487 
SUPPORT EQUIPMENT & FACILITIES 
022AIR DEFENSE TARGETS4,9154,915 
024PRODUCTION BASE SUPPORT1,1541,154 
 TOTAL MISSILE PROCUREMENT, ARMY1,519,9661,692,176 
 
PROCUREMENT OF W&TCV, ARMY 
TRACKED COMBAT VEHICLES 
001STRYKER VEHICLE71,68071,680 
MODIFICATION OF TRACKED COMBAT VEHICLES 
002STRYKER (MOD)74,34874,348 
003STRYKER UPGRADE444,561444,561 
005BRADLEY PROGRAM (MOD)276,433276,433 
006HOWITZER, MED SP FT 155MM M109A6 (MOD)63,13863,138 
007PALADIN INTEGRATED MANAGEMENT (PIM)469,305594,489 
 Realign APS Unit Set Requirements from OCO[125,184] 
008IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)91,96391,963 
009ASSAULT BRIDGE (MOD)3,4659,415 
 Realign APS Unit Set Requirements from OCO[5,950] 
010ASSAULT BREACHER VEHICLE2,9282,928 
011M88 FOV MODS8,6858,685 
012JOINT ASSAULT BRIDGE64,75264,752 
013M1 ABRAMS TANK (MOD)480,166480,166 
014ABRAMS UPGRADE PROGRAM172,200 
 Realign APS Unit Set Requirements from OCO[172,200] 
WEAPONS & OTHER COMBAT VEHICLES 
016INTEGRATED AIR BURST WEAPON SYSTEM FAMILY9,7649,764 
017MORTAR SYSTEMS8,3328,332 
018XM320 GRENADE LAUNCHER MODULE (GLM)3,0623,062 
019COMPACT SEMI-AUTOMATIC SNIPER SYSTEM992992 
020CARBINE40,49340,493 
021COMMON REMOTELY OPERATED WEAPONS STATION25,16425,164 
MOD OF WEAPONS AND OTHER COMBAT VEH 
022MK–19 GRENADE MACHINE GUN MODS4,9594,959 
023M777 MODS11,91311,913 
024M4 CARBINE MODS29,75229,752 
025M2 50 CAL MACHINE GUN MODS48,58248,582 
026M249 SAW MACHINE GUN MODS1,1791,179 
027M240 MEDIUM MACHINE GUN MODS1,7841,784 
028SNIPER RIFLES MODIFICATIONS971971 
029M119 MODIFICATIONS6,0456,045 
030MORTAR MODIFICATION12,11812,118 
031MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)3,1573,157 
SUPPORT EQUIPMENT & FACILITIES 
032ITEMS LESS THAN $5.0M (WOCV-WTCV)2,3312,331 
035SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)3,1553,155 
036BRADLEY PROGRAM72,800 
 Realign APS Unit Set Requirements from OCO[72,800] 
 TOTAL PROCUREMENT OF W&TCV, ARMY2,265,1772,641,311 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
001CTG, 5.56MM, ALL TYPES40,29640,296 
002CTG, 7.62MM, ALL TYPES39,23748,879 
 Realign APS Unit Set Requirements from OCO[9,642] 
003CTG, HANDGUN, ALL TYPES5,1935,193 
004CTG, .50 CAL, ALL TYPES46,69352,691 
 Realign APS Unit Set Requirements from OCO[5,998] 
005CTG, 20MM, ALL TYPES7,0008,077 
 Realign APS Unit Set Requirements from OCO[1,077] 
006CTG, 25MM, ALL TYPES7,75334,987 
 Program reduction[–1,300] 
 Realign APS Unit Set Requirements from OCO[28,534] 
007CTG, 30MM, ALL TYPES47,00047,000 
008CTG, 40MM, ALL TYPES118,178115,501 
 Realign APS Unit Set Requirements from OCO[7,423] 
 Unobligated balances[–10,100] 
MORTAR AMMUNITION 
00960MM MORTAR, ALL TYPES69,78469,784 
01081MM MORTAR, ALL TYPES36,12538,802 
 Realign APS Unit Set Requirements from OCO[2,677] 
011120MM MORTAR, ALL TYPES69,13369,133 
TANK AMMUNITION 
012CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES120,668129,667 
 Realign APS Unit Set Requirements from OCO[8,999] 
ARTILLERY AMMUNITION 
013ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES64,80064,800 
014ARTILLERY PROJECTILE, 155MM, ALL TYPES109,515129,863 
 Realign APS Unit Set Requirements from OCO[20,348] 
015PROJ 155MM EXTENDED RANGE M98239,20039,340 
 Realign APS Unit Set Requirements from OCO[140] 
016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL70,88195,536 
 Realign APS Unit Set Requirements from OCO[24,655] 
MINES 
017MINES & CLEARING CHARGES, ALL TYPES16,866 
 Realign APS Unit Set Requirements from OCO[16,866] 
NETWORKED MUNITIONS 
018SPIDER NETWORK MUNITIONS, ALL TYPES10,353 
 Realign APS Unit Set Requirements from OCO[10,353] 
ROCKETS 
019SHOULDER LAUNCHED MUNITIONS, ALL TYPES38,000101,210 
 Realign APS Unit Set Requirements from OCO[63,210] 
020ROCKET, HYDRA 70, ALL TYPES87,21387,213 
OTHER AMMUNITION 
021CAD/PAD, ALL TYPES4,9144,914 
022DEMOLITION MUNITIONS, ALL TYPES6,38012,753 
 Realign APS Unit Set Requirements from OCO[6,373] 
023GRENADES, ALL TYPES22,76026,903 
 Realign APS Unit Set Requirements from OCO[4,143] 
024SIGNALS, ALL TYPES10,66612,518 
 Realign APS Unit Set Requirements from OCO[1,852] 
025SIMULATORS, ALL TYPES7,4127,412 
MISCELLANEOUS 
026AMMO COMPONENTS, ALL TYPES12,72612,726 
027NON-LETHAL AMMUNITION, ALL TYPES6,1006,873 
 Realign APS Unit Set Requirements from OCO[773] 
028ITEMS LESS THAN $5 MILLION (AMMO)10,00610,006 
029AMMUNITION PECULIAR EQUIPMENT17,27513,575 
 Program reduction- excess carryover[–3,700] 
030FIRST DESTINATION TRANSPORTATION (AMMO)14,95114,951 
PRODUCTION BASE SUPPORT 
032INDUSTRIAL FACILITIES222,269242,269 
 Program increase[20,000] 
033CONVENTIONAL MUNITIONS DEMILITARIZATION157,383157,383 
034ARMS INITIATIVE3,6463,646 
 TOTAL PROCUREMENT OF AMMUNITION, ARMY1,513,1571,731,120 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
001TACTICAL TRAILERS/DOLLY SETS3,7333,733 
002SEMITRAILERS, FLATBED:3,7167,896 
 Realign APS Unit Set Requirements from OCO[4,180] 
003HI MOB MULTI-PURP WHLD VEH (HMMWV)50,000 
 HMMWV M997A3 ambulance recapitalization for Active Component[50,000] 
004GROUND MOBILITY VEHICLES (GMV)4,9074,907 
006JOINT LIGHT TACTICAL VEHICLE587,514587,514 
007TRUCK, DUMP, 20T (CCE)3,9273,927 
008FAMILY OF MEDIUM TACTICAL VEH (FMTV)53,293200,769 
 Realign APS Unit Set Requirements from OCO[147,476] 
009FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP7,4607,460 
010FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)39,56445,686 
 Realign APS Unit Set Requirements from OCO[6,122] 
011PLS ESP11,856118,214 
 Realign APS Unit Set Requirements from OCO[106,358] 
012HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV76,561 
 Realign APS Unit Set Requirements from OCO[76,561] 
013TACTICAL WHEELED VEHICLE PROTECTION KITS49,75176,870 
 Realign APS Unit Set Requirements from OCO[27,119] 
014MODIFICATION OF IN SVC EQUIP64,00057,456 
 Program reduction[–10,000] 
 Realign APS Unit Set Requirements from OCO[3,456] 
015MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS10,61110,611 
NON-TACTICAL VEHICLES 
016HEAVY ARMORED SEDAN394394 
018NONTACTICAL VEHICLES, OTHER1,7551,755 
COMM—JOINT COMMUNICATIONS 
019WIN-T—GROUND FORCES TACTICAL NETWORK427,598434,170 
 Realign APS Unit Set Requirements from OCO[6,572] 
020SIGNAL MODERNIZATION PROGRAM58,25058,250 
021JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY5,7495,749 
022JCSE EQUIPMENT (USREDCOM)5,0685,068 
COMM—SATELLITE COMMUNICATIONS 
023DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS143,805143,805 
024TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS36,58036,580 
025SHF TERM1,98525,985 
 Realign APS Unit Set Requirements from OCO[24,000] 
027SMART-T (SPACE)9,1659,165 
COMM—C3 SYSTEM 
031ARMY GLOBAL CMD & CONTROL SYS (AGCCS)2,5302,530 
COMM—COMBAT COMMUNICATIONS 
033HANDHELD MANPACK SMALL FORM FIT (HMS)273,645273,645 
034MID-TIER NETWORKING VEHICULAR RADIO (MNVR)25,01725,017 
035RADIO TERMINAL SET, MIDS LVT(2)12,32612,326 
037TRACTOR DESK2,0342,034 
038TRACTOR RIDE2,3342,334 
039SPIDER APLA REMOTE CONTROL UNIT1,9851,985 
040SPIDER FAMILY OF NETWORKED MUNITIONS INCR10,79610,796 
042TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM3,6073,607 
043UNIFIED COMMAND SUITE14,29514,295 
045FAMILY OF MED COMM FOR COMBAT CASUALTY CARE19,89319,893 
COMM—INTELLIGENCE COMM 
047CI AUTOMATION ARCHITECTURE1,3881,388 
048ARMY CA/MISO GPF EQUIPMENT5,4945,494 
INFORMATION SECURITY 
049FAMILY OF BIOMETRICS2,9782,978 
051COMMUNICATIONS SECURITY (COMSEC)131,356133,284 
 Realign APS Unit Set Requirements from OCO[1,928] 
052DEFENSIVE CYBER OPERATIONS15,13215,132 
COMM—LONG HAUL COMMUNICATIONS 
053BASE SUPPORT COMMUNICATIONS27,45227,452 
COMM—BASE COMMUNICATIONS 
054INFORMATION SYSTEMS122,055122,055 
055EMERGENCY MANAGEMENT MODERNIZATION PROGRAM4,2864,286 
056INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM131,794131,794 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
059JTT/CIBS-M5,3375,337 
062DCGS-A (MIP)242,514242,514 
063JOINT TACTICAL GROUND STATION (JTAGS)4,4174,417 
064TROJAN (MIP)17,45517,615 
 Realign APS Unit Set Requirements from OCO[160] 
065MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)44,96544,965 
066CI HUMINT AUTO REPRTING AND COLL(CHARCS)7,6587,658 
067CLOSE ACCESS TARGET RECONNAISSANCE (CATR)7,9707,970 
068MACHINE FOREIGN LANGUAGE TRANSLATION SYSTEM-M545545 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
070LIGHTWEIGHT COUNTER MORTAR RADAR74,03899,930 
 Realign APS Unit Set Requirements from OCO[25,892] 
071EW PLANNING & MANAGEMENT TOOLS (EWPMT)3,2353,235 
072AIR VIGILANCE (AV)733733 
074FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE1,7401,740 
075COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES455455 
076CI MODERNIZATION176176 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
077SENTINEL MODS40,17140,171 
078NIGHT VISION DEVICES163,029163,029 
079SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF15,88515,885 
080INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS48,42752,697 
 Realign APS Unit Set Requirements from OCO[4,270] 
081FAMILY OF WEAPON SIGHTS (FWS)55,53655,536 
082ARTILLERY ACCURACY EQUIP4,1874,187 
085JOINT BATTLE COMMAND—PLATFORM (JBC-P)137,501137,501 
086JOINT EFFECTS TARGETING SYSTEM (JETS)50,72650,726 
087MOD OF IN-SVC EQUIP (LLDR)28,05828,058 
088COMPUTER BALLISTICS: LHMBC XM325,9245,924 
089MORTAR FIRE CONTROL SYSTEM22,33122,621 
 Realign APS Unit Set Requirements from OCO[290] 
090COUNTERFIRE RADARS314,509281,509 
 Unit cost savings[–33,000] 
ELECT EQUIP—TACTICAL C2 SYSTEMS 
091FIRE SUPPORT C2 FAMILY8,6608,660 
092AIR & MSL DEFENSE PLANNING & CONTROL SYS54,376124,334 
 Realign APS Unit Set Requirements from OCO[69,958] 
093IAMD BATTLE COMMAND SYSTEM204,969204,969 
094LIFE CYCLE SOFTWARE SUPPORT (LCSS)4,7184,718 
095NETWORK MANAGEMENT INITIALIZATION AND SERVICE11,06311,063 
096MANEUVER CONTROL SYSTEM (MCS)151,318151,318 
097GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)155,660155,660 
098INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP4,2144,214 
099RECONNAISSANCE AND SURVEYING INSTRUMENT SET16,18516,185 
100MOD OF IN-SVC EQUIPMENT (ENFIRE)1,5651,565 
ELECT EQUIP—AUTOMATION 
101ARMY TRAINING MODERNIZATION17,69317,693 
102AUTOMATED DATA PROCESSING EQUIP107,960107,960 
103GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM6,4166,416 
104HIGH PERF COMPUTING MOD PGM (HPCMP)58,61458,614 
105CONTRACT WRITING SYSTEM986986 
106RESERVE COMPONENT AUTOMATION SYS (RCAS)23,82823,828 
ELECT EQUIP—AUDIO VISUAL SYS (A/V) 
107TACTICAL DIGITAL MEDIA1,1911,191 
108ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)1,9952,091 
 Realign APS Unit Set Requirements from OCO[96] 
ELECT EQUIP—SUPPORT 
109PRODUCTION BASE SUPPORT (C-E)403403 
CLASSIFIED PROGRAMS 
110ACLASSIFIED PROGRAMS4,4364,436 
CHEMICAL DEFENSIVE EQUIPMENT 
111PROTECTIVE SYSTEMS2,9662,966 
112FAMILY OF NON-LETHAL EQUIPMENT (FNLE)9,7959,795 
114CBRN DEFENSE17,92219,763 
 Realign APS Unit Set Requirements from OCO[1,841] 
BRIDGING EQUIPMENT 
115TACTICAL BRIDGING13,55339,553 
 Realign APS Unit Set Requirements from OCO[26,000] 
116TACTICAL BRIDGE, FLOAT-RIBBON25,24425,244 
117BRIDGE SUPPLEMENTAL SET983983 
118COMMON BRIDGE TRANSPORTER (CBT) RECAP25,17625,176 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
119GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)39,35039,350 
120AREA MINE DETECTION SYSTEM (AMDS)10,50010,500 
121HUSKY MOUNTED DETECTION SYSTEM (HMDS)274274 
122ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)2,9512,951 
123EOD ROBOTICS SYSTEMS RECAPITALIZATION1,9491,949 
124ROBOTICS AND APPLIQUE SYSTEMS5,2035,471 
 Realign APS Unit Set Requirements from OCO[268] 
125EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)5,5705,570 
126REMOTE DEMOLITION SYSTEMS6,2386,238 
127< $5M, COUNTERMINE EQUIPMENT836836 
128FAMILY OF BOATS AND MOTORS3,1713,451 
 Realign APS Unit Set Requirements from OCO[280] 
COMBAT SERVICE SUPPORT EQUIPMENT 
129HEATERS AND ECU'S18,70719,601 
 Realign APS Unit Set Requirements from OCO[894] 
130SOLDIER ENHANCEMENT2,1122,112 
131PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)10,85610,856 
132GROUND SOLDIER SYSTEM32,41932,419 
133MOBILE SOLDIER POWER30,01430,014 
135FIELD FEEDING EQUIPMENT12,54415,209 
 Realign APS Unit Set Requirements from OCO[2,665] 
136CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM18,50918,509 
137FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS29,38439,173 
 Realign APS Unit Set Requirements from OCO[9,789] 
138ITEMS LESS THAN $5M (ENG SPT)300 
 Realign APS Unit Set Requirements from OCO[300] 
PETROLEUM EQUIPMENT 
139QUALITY SURVEILLANCE EQUIPMENT4,4879,287 
 Realign APS Unit Set Requirements from OCO[4,800] 
140DISTRIBUTION SYSTEMS, PETROLEUM & WATER42,65663,476 
 Realign APS Unit Set Requirements from OCO[20,820] 
MEDICAL EQUIPMENT 
141COMBAT SUPPORT MEDICAL59,76165,524 
 Realign APS Unit Set Requirements from OCO[5,763] 
MAINTENANCE EQUIPMENT 
142MOBILE MAINTENANCE EQUIPMENT SYSTEMS35,69433,803 
 Program reduction[–3,500] 
 Realign APS Unit Set Requirements from OCO[1,609] 
143ITEMS LESS THAN $5.0M (MAINT EQ)2,7162,861 
 Realign APS Unit Set Requirements from OCO[145] 
CONSTRUCTION EQUIPMENT 
144GRADER, ROAD MTZD, HVY, 6X4 (CCE)1,7424,789 
 Realign APS Unit Set Requirements from OCO[3,047] 
145SCRAPERS, EARTHMOVING26,23326,233 
147HYDRAULIC EXCAVATOR1,1231,123 
148TRACTOR, FULL TRACKED4,426 
 Realign APS Unit Set Requirements from OCO[4,426] 
149ALL TERRAIN CRANES65,28565,285 
151HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)1,7434,643 
 Realign APS Unit Set Requirements from OCO[2,900] 
152ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP2,7792,779 
154CONST EQUIP ESP26,71223,212 
 Program reduction[–3,500] 
155ITEMS LESS THAN $5.0M (CONST EQUIP)6,6496,745 
 Realign APS Unit Set Requirements from OCO[96] 
RAIL FLOAT CONTAINERIZATION EQUIPMENT 
156ARMY WATERCRAFT ESP21,86016,860 
 Program reduction[–5,000] 
157ITEMS LESS THAN $5.0M (FLOAT/RAIL)1,9671,967 
GENERATORS 
158GENERATORS AND ASSOCIATED EQUIP113,266125,727 
 Program decrease[–7,500] 
 Realign APS Unit Set Requirements from OCO[19,961] 
159TACTICAL ELECTRIC POWER RECAPITALIZATION7,8677,867 
MATERIAL HANDLING EQUIPMENT 
160FAMILY OF FORKLIFTS2,3073,153 
 Realign APS Unit Set Requirements from OCO[846] 
TRAINING EQUIPMENT 
161COMBAT TRAINING CENTERS SUPPORT75,35975,359 
162TRAINING DEVICES, NONSYSTEM253,050253,050 
163CLOSE COMBAT TACTICAL TRAINER48,27148,271 
164AVIATION COMBINED ARMS TACTICAL TRAINER40,00040,000 
165GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING11,54311,543 
TEST MEASURE AND DIG EQUIPMENT (TMD) 
166CALIBRATION SETS EQUIPMENT4,9634,963 
167INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)29,78129,781 
168TEST EQUIPMENT MODERNIZATION (TEMOD)6,3427,482 
 Realign APS Unit Set Requirements from OCO[1,140] 
OTHER SUPPORT EQUIPMENT 
169M25 STABILIZED BINOCULAR3,1493,149 
170RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT18,00318,003 
171PHYSICAL SECURITY SYSTEMS (OPA3)44,08244,082 
172BASE LEVEL COMMON EQUIPMENT2,1682,168 
173MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)67,36767,367 
174PRODUCTION BASE SUPPORT (OTH)1,5281,528 
175SPECIAL EQUIPMENT FOR USER TESTING8,2898,289 
177TRACTOR YARD6,8886,888 
OPA2 
179INITIAL SPARES—C&E27,24327,243 
 TOTAL OTHER PROCUREMENT, ARMY5,873,9496,473,477 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
003JOINT STRIKE FIGHTER CV890,650890,650 
004 ADVANCE PROCUREMENT (CY)80,90880,908 
005JSF STOVL2,037,7682,037,768 
006 ADVANCE PROCUREMENT (CY)233,648233,648 
007CH–53K (HEAVY LIFT)348,615348,615 
008 ADVANCE PROCUREMENT (CY)88,36588,365 
009V–22 (MEDIUM LIFT)1,264,1341,264,134 
010 ADVANCE PROCUREMENT (CY)19,67419,674 
011H–1 UPGRADES (UH–1Y/AH–1Z)759,778759,778 
012 ADVANCE PROCUREMENT (CY)57,23257,232 
014MH–60R (MYP)61,17726,177 
 Line shutdown costs—early to need[–35,000] 
016P–8A POSEIDON1,940,2381,940,238 
017 ADVANCE PROCUREMENT (CY)123,140123,140 
018E–2D ADV HAWKEYE916,483916,483 
019 ADVANCE PROCUREMENT (CY)125,042125,042 
TRAINER AIRCRAFT 
020JPATS5,8495,849 
OTHER AIRCRAFT 
021KC–130J128,870128,870 
022 ADVANCE PROCUREMENT (CY)24,84824,848 
023MQ–4 TRITON409,005409,005 
024 ADVANCE PROCUREMENT (CY)55,65255,652 
025MQ–8 UAV72,43572,435 
MODIFICATION OF AIRCRAFT 
029AEA SYSTEMS51,90051,900 
030AV–8 SERIES60,81860,818 
031ADVERSARY5,1915,191 
032F–18 SERIES1,023,492986,192 
 Unobligated balances[–37,300] 
034H–53 SERIES46,09546,095 
035SH–60 SERIES108,328108,328 
036H–1 SERIES46,33346,333 
037EP–3 SERIES14,68114,681 
038P–3 SERIES2,7812,781 
039E–2 SERIES32,94932,949 
040TRAINER A/C SERIES13,19913,199 
041C–2A19,06619,066 
042C–130 SERIES61,78861,788 
043FEWSG618618 
044CARGO/TRANSPORT A/C SERIES9,8229,822 
045E–6 SERIES222,077222,077 
046EXECUTIVE HELICOPTERS SERIES66,83566,835 
047SPECIAL PROJECT AIRCRAFT16,49716,497 
048T–45 SERIES114,887114,887 
049POWER PLANT CHANGES16,89316,893 
050JPATS SERIES17,40117,401 
051COMMON ECM EQUIPMENT143,773143,773 
052COMMON AVIONICS CHANGES164,839164,839 
053COMMON DEFENSIVE WEAPON SYSTEM4,4034,403 
054ID SYSTEMS45,76845,768 
055P–8 SERIES18,83618,836 
056MAGTF EW FOR AVIATION5,6765,676 
057MQ–8 SERIES19,00319,003 
058RQ–7 SERIES3,5343,534 
059V–22 (TILT/ROTOR ACFT) OSPREY141,545141,545 
060F–35 STOVL SERIES34,92834,928 
061F–35 CV SERIES26,00426,004 
062QRC5,4765,476 
AIRCRAFT SPARES AND REPAIR PARTS 
063SPARES AND REPAIR PARTS1,407,6261,407,626 
AIRCRAFT SUPPORT EQUIP & FACILITIES 
064COMMON GROUND EQUIPMENT390,103390,103 
065AIRCRAFT INDUSTRIAL FACILITIES23,19423,194 
066WAR CONSUMABLES40,61340,613 
067OTHER PRODUCTION CHARGES860860 
068SPECIAL SUPPORT EQUIPMENT36,28236,282 
069FIRST DESTINATION TRANSPORTATION1,5231,523 
 TOTAL AIRCRAFT PROCUREMENT, NAVY14,109,14814,036,848 
 
WEAPONS PROCUREMENT, NAVY 
MODIFICATION OF MISSILES 
001TRIDENT II MODS1,103,0861,103,086 
SUPPORT EQUIPMENT & FACILITIES 
002MISSILE INDUSTRIAL FACILITIES6,7766,776 
STRATEGIC MISSILES 
003TOMAHAWK186,905186,905 
TACTICAL MISSILES 
004AMRAAM204,697204,697 
005SIDEWINDER70,91270,912 
006JSOW2,2322,232 
007STANDARD MISSILE501,212501,212 
008RAM71,55771,557 
009JOINT AIR GROUND MISSILE (JAGM)26,20026,200 
012STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)3,3163,316 
013AERIAL TARGETS137,484137,484 
014OTHER MISSILE SUPPORT3,2483,248 
015LRASM29,64329,643 
MODIFICATION OF MISSILES 
016ESSM52,93552,935 
018HARM MODS178,213178,213 
019STANDARD MISSILES MODS8,1648,164 
SUPPORT EQUIPMENT & FACILITIES 
020WEAPONS INDUSTRIAL FACILITIES1,9641,964 
021FLEET SATELLITE COMM FOLLOW-ON36,72336,723 
ORDNANCE SUPPORT EQUIPMENT 
022ORDNANCE SUPPORT EQUIPMENT59,09659,096 
TORPEDOES AND RELATED EQUIP 
023SSTD5,9105,910 
024MK–48 TORPEDO44,53744,537 
025ASW TARGETS9,3029,302 
MOD OF TORPEDOES AND RELATED EQUIP 
026MK–54 TORPEDO MODS98,09298,092 
027MK–48 TORPEDO ADCAP MODS46,13946,139 
028QUICKSTRIKE MINE1,2361,236 
SUPPORT EQUIPMENT 
029TORPEDO SUPPORT EQUIPMENT60,06160,061 
030ASW RANGE SUPPORT3,7063,706 
DESTINATION TRANSPORTATION 
031FIRST DESTINATION TRANSPORTATION3,8043,804 
GUNS AND GUN MOUNTS 
032SMALL ARMS AND WEAPONS18,00218,002 
MODIFICATION OF GUNS AND GUN MOUNTS 
033CIWS MODS50,90050,900 
034COAST GUARD WEAPONS25,29525,295 
035GUN MOUNT MODS77,00377,003 
036LCS MODULE WEAPONS2,7762,776 
038AIRBORNE MINE NEUTRALIZATION SYSTEMS15,75315,753 
SPARES AND REPAIR PARTS 
040SPARES AND REPAIR PARTS62,38362,383 
 TOTAL WEAPONS PROCUREMENT, NAVY3,209,2623,209,262 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS91,65991,659 
002AIRBORNE ROCKETS, ALL TYPES65,75965,759 
003MACHINE GUN AMMUNITION8,1528,152 
004PRACTICE BOMBS41,87341,873 
005CARTRIDGES & CART ACTUATED DEVICES54,00254,002 
006AIR EXPENDABLE COUNTERMEASURES57,03457,034 
007JATOS2,7352,735 
0095 INCH/54 GUN AMMUNITION19,22019,220 
010INTERMEDIATE CALIBER GUN AMMUNITION30,19630,196 
011OTHER SHIP GUN AMMUNITION39,00939,009 
012SMALL ARMS & LANDING PARTY AMMO46,72746,727 
013PYROTECHNIC AND DEMOLITION9,8069,806 
014AMMUNITION LESS THAN $5 MILLION2,9002,900 
MARINE CORPS AMMUNITION 
015SMALL ARMS AMMUNITION27,95827,958 
01740 MM, ALL TYPES14,75814,758 
01860MM, ALL TYPES992992 
020120MM, ALL TYPES16,75716,757 
021GRENADES, ALL TYPES972972 
022ROCKETS, ALL TYPES14,18614,186 
023ARTILLERY, ALL TYPES68,65668,656 
024DEMOLITION MUNITIONS, ALL TYPES1,7001,700 
025FUZE, ALL TYPES26,08826,088 
027AMMO MODERNIZATION14,66014,660 
028ITEMS LESS THAN $5 MILLION8,5698,569 
 TOTAL PROCUREMENT OF AMMO, NAVY & MC664,368664,368 
 
SHIPBUILDING AND CONVERSION, NAVY 
FLEET BALLISTIC MISSILE SHIPS 
001OHIO REPLACEMENT SUBMARINE ADVANCE PROCUREMENT773,1380 
 Transfer to Title XIV National Sea-Based Deterrence Fund[–773,138] 
OTHER WARSHIPS 
002CARRIER REPLACEMENT PROGRAM1,291,7831,291,783 
003 ADVANCE PROCUREMENT (CY)1,370,7841,370,784 
004VIRGINIA CLASS SUBMARINE3,187,9853,187,985 
005 ADVANCE PROCUREMENT (CY)1,767,2341,767,234 
006CVN REFUELING OVERHAULS1,743,2201,743,220 
007 ADVANCE PROCUREMENT (CY)248,599248,599 
008DDG 1000271,756271,756 
009DDG–513,211,2923,211,292 
011LITTORAL COMBAT SHIP1,125,6251,125,625 
AMPHIBIOUS SHIPS 
016LHA REPLACEMENT1,623,0241,623,024 
AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST 
020 ADVANCE PROCUREMENT (CY)73,07973,079 
022MOORED TRAINING SHIP624,527624,527 
025OUTFITTING666,158666,158 
026SHIP TO SHORE CONNECTOR128,067128,067 
027SERVICE CRAFT65,19265,192 
028LCAC SLEP1,7741,774 
029YP CRAFT MAINTENANCE/ROH/SLEP21,36321,363 
030COMPLETION OF PY SHIPBUILDING PROGRAMS160,274160,274 
 TOTAL SHIPBUILDING AND CONVERSION, NAVY18,354,87417,581,736 
 
OTHER PROCUREMENT, NAVY 
SHIP PROPULSION EQUIPMENT 
003SURFACE POWER EQUIPMENT15,51415,514 
004HYBRID ELECTRIC DRIVE (HED)40,13240,132 
GENERATORS 
005SURFACE COMBATANT HM&E29,97429,974 
NAVIGATION EQUIPMENT 
006OTHER NAVIGATION EQUIPMENT63,94263,942 
OTHER SHIPBOARD EQUIPMENT 
008SUB PERISCOPE, IMAGING AND SUPT EQUIP PROG136,421136,421 
009DDG MOD367,766367,766 
010FIREFIGHTING EQUIPMENT14,74314,743 
011COMMAND AND CONTROL SWITCHBOARD2,1402,140 
012LHA/LHD MIDLIFE24,93924,939 
014POLLUTION CONTROL EQUIPMENT20,19120,191 
015SUBMARINE SUPPORT EQUIPMENT8,9958,995 
016VIRGINIA CLASS SUPPORT EQUIPMENT66,83866,838 
017LCS CLASS SUPPORT EQUIPMENT54,82354,823 
018SUBMARINE BATTERIES23,35923,359 
019LPD CLASS SUPPORT EQUIPMENT40,32140,321 
020DDG 1000 CLASS SUPPORT EQUIPMENT33,40433,404 
021STRATEGIC PLATFORM SUPPORT EQUIP15,83615,836 
022DSSP EQUIPMENT806806 
024LCAC3,0903,090 
025UNDERWATER EOD PROGRAMS24,35024,350 
026ITEMS LESS THAN $5 MILLION88,71988,719 
027CHEMICAL WARFARE DETECTORS2,8732,873 
028SUBMARINE LIFE SUPPORT SYSTEM6,0436,043 
REACTOR PLANT EQUIPMENT 
030REACTOR COMPONENTS342,158342,158 
OCEAN ENGINEERING 
031DIVING AND SALVAGE EQUIPMENT8,9738,973 
SMALL BOATS 
032STANDARD BOATS43,68443,684 
PRODUCTION FACILITIES EQUIPMENT 
034OPERATING FORCES IPE75,42175,421 
OTHER SHIP SUPPORT 
035NUCLEAR ALTERATIONS172,718172,718 
036LCS COMMON MISSION MODULES EQUIPMENT27,84017,840 
 RMMV program restructure[–10,000] 
037LCS MCM MISSION MODULES57,14620,746 
 RMMV program restructure[–36,400] 
038LCS ASW MISSION MODULES31,95221,952 
 Early to need[–10,000] 
039LCS SUW MISSION MODULES22,46622,466 
LOGISTIC SUPPORT 
041LSD MIDLIFE10,81310,813 
SHIP SONARS 
042SPQ–9B RADAR14,36314,363 
043AN/SQQ–89 SURF ASW COMBAT SYSTEM90,02990,029 
045SSN ACOUSTIC EQUIPMENT248,765248,765 
046UNDERSEA WARFARE SUPPORT EQUIPMENT7,1637,163 
ASW ELECTRONIC EQUIPMENT 
048SUBMARINE ACOUSTIC WARFARE SYSTEM21,29121,291 
049SSTD6,8936,893 
050FIXED SURVEILLANCE SYSTEM145,701145,701 
051SURTASS36,13636,136 
ELECTRONIC WARFARE EQUIPMENT 
053AN/SLQ–32274,892274,892 
RECONNAISSANCE EQUIPMENT 
054SHIPBOARD IW EXPLOIT170,733170,733 
055AUTOMATED IDENTIFICATION SYSTEM (AIS)958958 
OTHER SHIP ELECTRONIC EQUIPMENT 
057COOPERATIVE ENGAGEMENT CAPABILITY22,03422,034 
059NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)12,33612,336 
060ATDLS30,10530,105 
061NAVY COMMAND AND CONTROL SYSTEM (NCCS)4,5564,556 
062MINESWEEPING SYSTEM REPLACEMENT56,67556,675 
063SHALLOW WATER MCM8,8758,875 
064NAVSTAR GPS RECEIVERS (SPACE)12,75212,752 
065AMERICAN FORCES RADIO AND TV SERVICE4,5774,577 
066STRATEGIC PLATFORM SUPPORT EQUIP8,9728,972 
AVIATION ELECTRONIC EQUIPMENT 
069ASHORE ATC EQUIPMENT75,06875,068 
070AFLOAT ATC EQUIPMENT33,48433,484 
076ID SYSTEMS22,17722,177 
077NAVAL MISSION PLANNING SYSTEMS14,27314,273 
OTHER SHORE ELECTRONIC EQUIPMENT 
080TACTICAL/MOBILE C4I SYSTEMS27,92727,927 
081DCGS-N12,67612,676 
082CANES212,030212,030 
083RADIAC8,0928,092 
084CANES-INTELL36,01336,013 
085GPETE6,4286,428 
087INTEG COMBAT SYSTEM TEST FACILITY8,3768,376 
088EMI CONTROL INSTRUMENTATION3,9713,971 
089ITEMS LESS THAN $5 MILLION58,72158,721 
SHIPBOARD COMMUNICATIONS 
090SHIPBOARD TACTICAL COMMUNICATIONS17,36617,366 
091SHIP COMMUNICATIONS AUTOMATION102,479102,479 
092COMMUNICATIONS ITEMS UNDER $5M10,40310,403 
SUBMARINE COMMUNICATIONS 
093SUBMARINE BROADCAST SUPPORT34,15134,151 
094SUBMARINE COMMUNICATION EQUIPMENT64,52964,529 
SATELLITE COMMUNICATIONS 
095SATELLITE COMMUNICATIONS SYSTEMS14,41414,414 
096NAVY MULTIBAND TERMINAL (NMT)38,36538,365 
SHORE COMMUNICATIONS 
097JCS COMMUNICATIONS EQUIPMENT4,1564,156 
CRYPTOGRAPHIC EQUIPMENT 
099INFO SYSTEMS SECURITY PROGRAM (ISSP)85,69485,694 
100MIO INTEL EXPLOITATION TEAM920920 
CRYPTOLOGIC EQUIPMENT 
101CRYPTOLOGIC COMMUNICATIONS EQUIP21,09821,098 
OTHER ELECTRONIC SUPPORT 
102COAST GUARD EQUIPMENT32,29132,291 
SONOBUOYS 
103SONOBUOYS—ALL TYPES162,588162,588 
AIRCRAFT SUPPORT EQUIPMENT 
104WEAPONS RANGE SUPPORT EQUIPMENT58,11658,116 
105AIRCRAFT SUPPORT EQUIPMENT120,324120,324 
106METEOROLOGICAL EQUIPMENT29,25329,253 
107DCRS/DPL632632 
108AIRBORNE MINE COUNTERMEASURES29,09729,097 
109AVIATION SUPPORT EQUIPMENT39,09939,099 
SHIP GUN SYSTEM EQUIPMENT 
110SHIP GUN SYSTEMS EQUIPMENT6,1916,191 
SHIP MISSILE SYSTEMS EQUIPMENT 
111SHIP MISSILE SUPPORT EQUIPMENT320,446310,946 
 Program execution[–9,500] 
112TOMAHAWK SUPPORT EQUIPMENT71,04671,046 
FBM SUPPORT EQUIPMENT 
113STRATEGIC MISSILE SYSTEMS EQUIP215,138215,138 
ASW SUPPORT EQUIPMENT 
114SSN COMBAT CONTROL SYSTEMS130,715130,715 
115ASW SUPPORT EQUIPMENT26,43126,431 
OTHER ORDNANCE SUPPORT EQUIPMENT 
116EXPLOSIVE ORDNANCE DISPOSAL EQUIP11,82111,821 
117ITEMS LESS THAN $5 MILLION6,2436,243 
OTHER EXPENDABLE ORDNANCE 
118SUBMARINE TRAINING DEVICE MODS48,02048,020 
120SURFACE TRAINING EQUIPMENT97,51497,514 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
121PASSENGER CARRYING VEHICLES8,8538,853 
122GENERAL PURPOSE TRUCKS4,9284,928 
123CONSTRUCTION & MAINTENANCE EQUIP18,52718,527 
124FIRE FIGHTING EQUIPMENT13,56913,569 
125TACTICAL VEHICLES14,91714,917 
126AMPHIBIOUS EQUIPMENT7,6767,676 
127POLLUTION CONTROL EQUIPMENT2,3212,321 
128ITEMS UNDER $5 MILLION12,45912,459 
129PHYSICAL SECURITY VEHICLES1,0951,095 
SUPPLY SUPPORT EQUIPMENT 
131SUPPLY EQUIPMENT16,02316,023 
133FIRST DESTINATION TRANSPORTATION5,1155,115 
134SPECIAL PURPOSE SUPPLY SYSTEMS295,471295,471 
TRAINING DEVICES 
136TRAINING AND EDUCATION EQUIPMENT9,5049,504 
COMMAND SUPPORT EQUIPMENT 
137COMMAND SUPPORT EQUIPMENT37,18037,180 
139MEDICAL SUPPORT EQUIPMENT4,1284,128 
141NAVAL MIP SUPPORT EQUIPMENT1,9251,925 
142OPERATING FORCES SUPPORT EQUIPMENT4,7774,777 
143C4ISR EQUIPMENT9,0739,073 
144ENVIRONMENTAL SUPPORT EQUIPMENT21,10721,107 
145PHYSICAL SECURITY EQUIPMENT100,906100,906 
146ENTERPRISE INFORMATION TECHNOLOGY67,54467,544 
OTHER 
150NEXT GENERATION ENTERPRISE SERVICE98,21698,216 
CLASSIFIED PROGRAMS 
150ACLASSIFIED PROGRAMS9,9159,915 
SPARES AND REPAIR PARTS 
151SPARES AND REPAIR PARTS199,660199,660 
 TOTAL OTHER PROCUREMENT, NAVY6,338,8616,272,961 
 
PROCUREMENT, MARINE CORPS 
TRACKED COMBAT VEHICLES 
001AAV7A1 PIP73,78573,785 
002LAV PIP53,42353,423 
ARTILLERY AND OTHER WEAPONS 
003EXPEDITIONARY FIRE SUPPORT SYSTEM3,3603,360 
004155MM LIGHTWEIGHT TOWED HOWITZER3,3183,318 
005HIGH MOBILITY ARTILLERY ROCKET SYSTEM33,72533,725 
006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION8,1818,181 
OTHER SUPPORT 
007MODIFICATION KITS15,25015,250 
GUIDED MISSILES 
009GROUND BASED AIR DEFENSE9,1709,170 
010JAVELIN1,0091,009 
011FOLLOW ON TO SMAW24,66624,666 
012ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)17,08017,080 
COMMAND AND CONTROL SYSTEMS 
015COMMON AVIATION COMMAND AND CONTROL SYSTEM (C47,31247,312 
REPAIR AND TEST EQUIPMENT 
016REPAIR AND TEST EQUIPMENT16,46916,469 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
019ITEMS UNDER $5 MILLION (COMM & ELEC)7,4337,433 
020AIR OPERATIONS C2 SYSTEMS15,91715,917 
RADAR + EQUIPMENT (NON-TEL) 
021RADAR SYSTEMS17,77217,772 
022GROUND/AIR TASK ORIENTED RADAR (G/ATOR)123,758123,758 
023RQ–21 UAS80,21780,217 
INTELL/COMM EQUIPMENT (NON-TEL) 
024GCSS-MC1,0891,089 
025FIRE SUPPORT SYSTEM13,25813,258 
026INTELLIGENCE SUPPORT EQUIPMENT56,37956,379 
029RQ–11 UAV1,9761,976 
031DCGS-MC1,1491,149 
032UAS PAYLOADS2,9712,971 
OTHER SUPPORT (NON-TEL) 
034NEXT GENERATION ENTERPRISE NETWORK (NGEN)76,30276,302 
035COMMON COMPUTER RESOURCES41,80241,802 
036COMMAND POST SYSTEMS90,92490,924 
037RADIO SYSTEMS43,71443,714 
038COMM SWITCHING & CONTROL SYSTEMS66,38366,383 
039COMM & ELEC INFRASTRUCTURE SUPPORT30,22930,229 
CLASSIFIED PROGRAMS 
039ACLASSIFIED PROGRAMS2,7382,738 
ADMINISTRATIVE VEHICLES 
041COMMERCIAL CARGO VEHICLES88,31288,312 
TACTICAL VEHICLES 
043MOTOR TRANSPORT MODIFICATIONS13,29213,292 
045JOINT LIGHT TACTICAL VEHICLE113,230113,230 
046FAMILY OF TACTICAL TRAILERS2,6912,691 
ENGINEER AND OTHER EQUIPMENT 
048ENVIRONMENTAL CONTROL EQUIP ASSORT1818 
050TACTICAL FUEL SYSTEMS7878 
051POWER EQUIPMENT ASSORTED17,97317,973 
052AMPHIBIOUS SUPPORT EQUIPMENT7,3717,371 
053EOD SYSTEMS14,02114,021 
MATERIALS HANDLING EQUIPMENT 
054PHYSICAL SECURITY EQUIPMENT31,52331,523 
GENERAL PROPERTY 
058TRAINING DEVICES33,65833,658 
060FAMILY OF CONSTRUCTION EQUIPMENT21,31521,315 
061FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)9,6549,654 
OTHER SUPPORT 
062ITEMS LESS THAN $5 MILLION6,0266,026 
SPARES AND REPAIR PARTS 
064SPARES AND REPAIR PARTS22,84822,848 
 TOTAL PROCUREMENT, MARINE CORPS1,362,7691,362,769 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
TACTICAL FORCES 
001F–354,401,8944,401,894 
002 ADVANCE PROCUREMENT (CY)404,500404,500 
TACTICAL AIRLIFT 
003KC–46A TANKER2,884,5912,884,591 
OTHER AIRLIFT 
004C–130J145,655145,655 
006HC–130J317,576317,576 
007 ADVANCE PROCUREMENT (CY)20,00020,000 
008MC–130J548,358548,358 
009 ADVANCE PROCUREMENT (CY)50,00050,000 
HELICOPTERS 
010UH–1N REPLACEMENT18,33718,337 
MISSION SUPPORT AIRCRAFT 
012CIVIL AIR PATROL A/C2,6372,637 
OTHER AIRCRAFT 
013TARGET DRONES114,656114,656 
014RQ–412,96612,966 
015MQ–9122,522122,522 
STRATEGIC AIRCRAFT 
016B–2A46,72946,729 
017B–1B116,319116,319 
018B–52109,020109,020 
TACTICAL AIRCRAFT 
020A–101,2891,289 
021F–15105,685105,685 
022F–1697,33197,331 
023F–22A163,008163,008 
024F–35 MODIFICATIONS175,811175,811 
025INCREMENT 3.2B76,41076,410 
026 ADVANCE PROCUREMENT (CY)2,0002,000 
AIRLIFT AIRCRAFT 
027C–524,19224,192 
029C–17A21,55521,555 
030C–215,4395,439 
031C–32A35,23535,235 
032C–37A5,0045,004 
TRAINER AIRCRAFT 
033GLIDER MODS394394 
034T–612,76512,765 
035T–125,07325,073 
036T–3845,09045,090 
OTHER AIRCRAFT 
037U–2 MODS36,07436,074 
038KC–10A (ATCA)4,5704,570 
039C–121,9951,995 
040VC–25A MOD102,670102,670 
041C–4013,98413,984 
042C–1309,16881,668 
 8–Bladed Propellers[16,000] 
 Electronic Propeller Control Systems[13,500] 
 In-flight Propeller Balancing System Certification[1,500] 
 T56 3.5 Engine Upgrade Kits[41,500] 
043C–130J MODS89,42489,424 
044C–13564,16164,161 
045COMPASS CALL MODS130,25759,857 
 Program restructure[–70,400] 
046RC–135211,438211,438 
047E–382,78682,786 
048E–453,34853,348 
049E–86,2446,244 
050AIRBORNE WARNING AND CONTROL SYSTEM223,427223,427 
051FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS4,6734,673 
052H–19,0079,007 
054H–6091,35791,357 
055RQ–4 MODS32,04532,045 
056HC/MC–130 MODIFICATIONS30,76730,767 
057OTHER AIRCRAFT33,88633,886 
059MQ–9 MODS141,929141,929 
060CV–22 MODS63,39563,395 
AIRCRAFT SPARES AND REPAIR PARTS 
061INITIAL SPARES/REPAIR PARTS686,491673,291 
 Compass Call program restructure[–13,200] 
COMMON SUPPORT EQUIPMENT 
062AIRCRAFT REPLACEMENT SUPPORT EQUIP121,935121,935 
POST PRODUCTION SUPPORT 
063B–2A154154 
064B–2A43,33043,330 
065B–5228,12528,125 
066C–17A23,55923,559 
069F–152,9802,980 
070F–1615,15539,955 
 Additional mission trainers[24,800] 
071F–22A48,50548,505 
074RQ–4 POST PRODUCTION CHARGES9999 
INDUSTRIAL PREPAREDNESS 
075INDUSTRIAL RESPONSIVENESS14,12614,126 
WAR CONSUMABLES 
076WAR CONSUMABLES120,036120,036 
OTHER PRODUCTION CHARGES 
077OTHER PRODUCTION CHARGES1,252,8241,252,824 
CLASSIFIED PROGRAMS 
077ACLASSIFIED PROGRAMS16,95216,952 
 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE13,922,91713,936,617 
 
MISSILE PROCUREMENT, AIR FORCE 
MISSILE REPLACEMENT EQUIPMENT—BALLISTIC 
001MISSILE REPLACEMENT EQ-BALLISTIC70,24770,247 
TACTICAL 
002JOINT AIR-SURFACE STANDOFF MISSILE431,645431,645 
003LRASM059,51159,511 
004SIDEWINDER (AIM–9X)127,438127,438 
005AMRAAM350,144350,144 
006PREDATOR HELLFIRE MISSILE33,95533,955 
007SMALL DIAMETER BOMB92,36192,361 
INDUSTRIAL FACILITIES 
008INDUSTR'L PREPAREDNS/POL PREVENTION977977 
CLASS IV 
009ICBM FUZE MOD17,09517,095 
010MM III MODIFICATIONS68,69268,692 
011AGM–65D MAVERICK282282 
013AIR LAUNCH CRUISE MISSILE (ALCM)21,76221,762 
014SMALL DIAMETER BOMB15,34915,349 
MISSILE SPARES AND REPAIR PARTS 
015INITIAL SPARES/REPAIR PARTS81,60781,607 
SPECIAL PROGRAMS 
030SPECIAL UPDATE PROGRAMS46,12546,125 
CLASSIFIED PROGRAMS 
030ACLASSIFIED PROGRAMS1,009,4311,009,431 
 TOTAL MISSILE PROCUREMENT, AIR FORCE2,426,6212,426,621 
 
SPACE PROCUREMENT, AIR FORCE 
SPACE PROGRAMS 
001ADVANCED EHF645,569645,569 
002AF SATELLITE COMM SYSTEM42,37542,375 
003COUNTERSPACE SYSTEMS26,98426,984 
004FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS88,96388,963 
005WIDEBAND GAPFILLER SATELLITES(SPACE)86,272116,272 
 Pilot Program[30,000] 
006GPS III SPACE SEGMENT34,05934,059 
007GLOBAL POSTIONING (SPACE)2,1692,169 
008SPACEBORNE EQUIP (COMSEC)46,70846,708 
009GLOBAL POSITIONING (SPACE)13,17110,271 
 Excess to Need[–2,900] 
010MILSATCOM41,79941,799 
011EVOLVED EXPENDABLE LAUNCH CAPABILITY768,586768,586 
012EVOLVED EXPENDABLE LAUNCH VEH(SPACE)737,853737,853 
013SBIR HIGH (SPACE)362,504362,504 
014NUDET DETECTION SYSTEM4,3954,395 
015SPACE MODS8,6428,642 
016SPACELIFT RANGE SYSTEM SPACE123,088123,088 
SSPARES 
017INITIAL SPARES/REPAIR PARTS22,60622,606 
 TOTAL SPACE PROCUREMENT, AIR FORCE3,055,7433,082,843 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
ROCKETS 
001ROCKETS18,73418,734 
CARTRIDGES 
002CARTRIDGES220,237220,237 
BOMBS 
003PRACTICE BOMBS97,10697,106 
004GENERAL PURPOSE BOMBS581,561581,561 
005MASSIVE ORDNANCE PENETRATOR (MOP)3,6003,600 
006JOINT DIRECT ATTACK MUNITION303,988303,988 
OTHER ITEMS 
007CAD/PAD38,89038,890 
008EXPLOSIVE ORDNANCE DISPOSAL (EOD)5,7145,714 
009SPARES AND REPAIR PARTS740740 
010MODIFICATIONS573573 
011ITEMS LESS THAN $5 MILLION5,1565,156 
FLARES 
012FLARES134,709134,709 
FUZES 
013FUZES229,252229,252 
SMALL ARMS 
014SMALL ARMS37,45937,459 
 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE1,677,7191,677,719 
 
OTHER PROCUREMENT, AIR FORCE 
PASSENGER CARRYING VEHICLES 
001PASSENGER CARRYING VEHICLES14,43714,437 
CARGO AND UTILITY VEHICLES 
002MEDIUM TACTICAL VEHICLE24,81224,812 
003CAP VEHICLES984984 
004ITEMS LESS THAN $5 MILLION11,19111,191 
SPECIAL PURPOSE VEHICLES 
005SECURITY AND TACTICAL VEHICLES5,3615,361 
006ITEMS LESS THAN $5 MILLION4,6234,623 
FIRE FIGHTING EQUIPMENT 
007FIRE FIGHTING/CRASH RESCUE VEHICLES12,4517,451 
 Program reduction[–5,000] 
MATERIALS HANDLING EQUIPMENT 
008ITEMS LESS THAN $5 MILLION18,11418,114 
BASE MAINTENANCE SUPPORT 
009RUNWAY SNOW REMOV & CLEANING EQUIP2,3102,310 
010ITEMS LESS THAN $5 MILLION46,86846,868 
COMM SECURITY EQUIPMENT(COMSEC) 
012COMSEC EQUIPMENT72,35972,359 
INTELLIGENCE PROGRAMS 
014INTELLIGENCE TRAINING EQUIPMENT6,9826,982 
015INTELLIGENCE COMM EQUIPMENT30,50430,504 
ELECTRONICS PROGRAMS 
016AIR TRAFFIC CONTROL & LANDING SYS55,80355,803 
017NATIONAL AIRSPACE SYSTEM2,6732,673 
018BATTLE CONTROL SYSTEM—FIXED5,6775,677 
019THEATER AIR CONTROL SYS IMPROVEMENTS1,1631,163 
020WEATHER OBSERVATION FORECAST21,66721,667 
021STRATEGIC COMMAND AND CONTROL39,80339,803 
022CHEYENNE MOUNTAIN COMPLEX24,61824,618 
023MISSION PLANNING SYSTEMS15,86815,868 
025INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)9,3319,331 
SPCL COMM-ELECTRONICS PROJECTS 
026GENERAL INFORMATION TECHNOLOGY41,77941,779 
027AF GLOBAL COMMAND & CONTROL SYS15,72915,729 
028MOBILITY COMMAND AND CONTROL9,8149,814 
029AIR FORCE PHYSICAL SECURITY SYSTEM99,46099,460 
030COMBAT TRAINING RANGES34,85034,850 
031MINIMUM ESSENTIAL EMERGENCY COMM N198,925198,925 
032WIDE AREA SURVEILLANCE (WAS)6,9436,943 
033C3 COUNTERMEASURES19,58019,580 
034GCSS-AF FOS1,7431,743 
036THEATER BATTLE MGT C2 SYSTEM9,6599,659 
037AIR & SPACE OPERATIONS CTR-WPN SYS15,47415,474 
038AIR OPERATIONS CENTER (AOC) 10.230,62330,623 
AIR FORCE COMMUNICATIONS 
039INFORMATION TRANSPORT SYSTEMS40,04340,043 
040AFNET146,897146,897 
041JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)5,1825,182 
042USCENTCOM13,41813,418 
ORGANIZATION AND BASE 
052TACTICAL C-E EQUIPMENT109,836109,836 
053RADIO EQUIPMENT16,26616,266 
054CCTV/AUDIOVISUAL EQUIPMENT7,4497,449 
055BASE COMM INFRASTRUCTURE109,215109,215 
MODIFICATIONS 
056COMM ELECT MODS65,70065,700 
PERSONAL SAFETY & RESCUE EQUIP 
058ITEMS LESS THAN $5 MILLION54,41654,416 
DEPOT PLANT+MTRLS HANDLING EQ 
059MECHANIZED MATERIAL HANDLING EQUIP7,3447,344 
BASE SUPPORT EQUIPMENT 
060BASE PROCURED EQUIPMENT6,85211,852 
 Program increase[5,000] 
063MOBILITY EQUIPMENT8,1468,146 
064ITEMS LESS THAN $5 MILLION28,42728,427 
SPECIAL SUPPORT PROJECTS 
066DARP RC13525,28725,287 
067DCGS-AF169,201169,201 
069SPECIAL UPDATE PROGRAM576,710576,710 
CLASSIFIED PROGRAMS 
070ACLASSIFIED PROGRAMS15,119,70515,119,705 
SPARES AND REPAIR PARTS 
072SPARES AND REPAIR PARTS15,78415,784 
 TOTAL OTHER PROCUREMENT, AIR FORCE17,438,05617,438,056 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, WHS 
037MAJOR EQUIPMENT, OSD29,21129,211 
MAJOR EQUIPMENT, NSA 
036INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)4,3994,399 
MAJOR EQUIPMENT, WHS 
040MAJOR EQUIPMENT, WHS24,97924,979 
MAJOR EQUIPMENT, DISA 
006INFORMATION SYSTEMS SECURITY21,34721,347 
007TELEPORT PROGRAM50,59750,597 
008ITEMS LESS THAN $5 MILLION10,42010,420 
009NET CENTRIC ENTERPRISE SERVICES (NCES)1,6341,634 
010DEFENSE INFORMATION SYSTEM NETWORK87,23587,235 
011CYBER SECURITY INITIATIVE4,5284,528 
012WHITE HOUSE COMMUNICATION AGENCY36,84636,846 
013SENIOR LEADERSHIP ENTERPRISE599,391599,391 
015JOINT REGIONAL SECURITY STACKS (JRSS)150,221150,221 
MAJOR EQUIPMENT, DLA 
017MAJOR EQUIPMENT2,0552,055 
MAJOR EQUIPMENT, DSS 
020MAJOR EQUIPMENT1,0571,057 
MAJOR EQUIPMENT, DCAA 
001ITEMS LESS THAN $5 MILLION2,9642,964 
MAJOR EQUIPMENT, TJS 
038MAJOR EQUIPMENT, TJS7,9887,988 
MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY 
023THAAD369,608369,608 
024AEGIS BMD463,801528,801 
 Increasing BMD capability for Aegis Ships[65,000] 
025BMDS AN/TPY–2 RADARS5,5035,503 
026ARROW UPPER TIER120,000 
 Increase for Arrow 3 Coproduction subject to Title XVI[120,000] 
027DAVID'S SLING150,000 
 Increase for DSWS Coproduction subject to Title XVI[150,000] 
028AEGIS ASHORE PHASE III57,49382,493 
 Classified adjustment[25,000] 
029IRON DOME42,00062,000 
 Increase for Coproduction of Iron Dome Tamir Interceptors subject to Title XVI[20,000] 
030AEGIS BMD HARDWARE AND SOFTWARE50,09850,098 
MAJOR EQUIPMENT, DHRA 
003PERSONNEL ADMINISTRATION14,23214,232 
MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 
021VEHICLES200200 
022OTHER MAJOR EQUIPMENT6,4376,437 
MAJOR EQUIPMENT, DODEA 
019AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS288288 
MAJOR EQUIPMENT, DCMA 
002MAJOR EQUIPMENT9292 
MAJOR EQUIPMENT, DMACT 
018MAJOR EQUIPMENT8,0608,060 
CLASSIFIED PROGRAMS 
040ACLASSIFIED PROGRAMS568,864568,864 
AVIATION PROGRAMS 
042ROTARY WING UPGRADES AND SUSTAINMENT150,396168,996 
 Program increase[18,600] 
043UNMANNED ISR21,19021,190 
045NON-STANDARD AVIATION4,9054,905 
046U–283,9703,970 
047MH–47 CHINOOK25,02225,022 
049CV–22 MODIFICATION19,00819,008 
051MQ–9 UNMANNED AERIAL VEHICLE10,59810,598 
053PRECISION STRIKE PACKAGE213,122213,122 
054AC/MC–130J73,54885,648 
 A-kits for 105mm integration[12,100] 
055C–130 MODIFICATIONS32,97032,970 
SHIPBUILDING 
056UNDERWATER SYSTEMS37,09837,098 
AMMUNITION PROGRAMS 
057ORDNANCE ITEMS <$5M105,267105,267 
OTHER PROCUREMENT PROGRAMS 
058INTELLIGENCE SYSTEMS79,96379,963 
059DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS13,43213,432 
060OTHER ITEMS <$5M66,43666,436 
061COMBATANT CRAFT SYSTEMS55,82055,820 
062SPECIAL PROGRAMS107,432107,432 
063TACTICAL VEHICLES67,84967,849 
064WARRIOR SYSTEMS <$5M245,781245,781 
065COMBAT MISSION REQUIREMENTS19,56619,566 
066GLOBAL VIDEO SURVEILLANCE ACTIVITIES3,4373,437 
067OPERATIONAL ENHANCEMENTS INTELLIGENCE17,29917,299 
069OPERATIONAL ENHANCEMENTS219,945219,945 
CBDP 
070CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS148,203148,203 
071CB PROTECTION & HAZARD MITIGATION161,113161,113 
 TOTAL PROCUREMENT, DEFENSE-WIDE4,524,9184,935,618 
 
JOINT URGENT OPERATIONAL NEEDS FUND 
JOINT URGENT OPERATIONAL NEEDS FUND 
001JOINT URGENT OPERATIONAL NEEDS FUND99,3000 
 Program decrease[–99,300] 
 TOTAL JOINT URGENT OPERATIONAL NEEDS FUND99,300<bold>0</bold> 
 
NATIONAL GUARD AND RESERVE EQUIPMENT 
UNDISTRIBUTED 
007MISCELLANEOUS EQUIPMENT250,000 
 Program increase[250,000] 
 TOTAL NATIONAL GUARD AND RESERVE EQUIPMENT250,000 
 
 TOTAL PROCUREMENT101,971,592103,062,309  
4102.Procurement for overseas contingency operations 
 
 
SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2017 RequestHouse Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
MODIFICATION OF AIRCRAFT 
015MULTI SENSOR ABN RECON (MIP)21,40021,400 
020EMARSS SEMA MODS (MIP)42,70042,700 
026RQ–7 UAV MODS1,7751,775 
027UAS MODS4,4200 
 Realign APS Unit Set Requirements to Base[–4,420] 
GROUND SUPPORT AVIONICS 
030CMWS56,11556,115 
031CIRCM108,721108,721 
 TOTAL AIRCRAFT PROCUREMENT, ARMY235,131230,711 
 
MISSILE PROCUREMENT, ARMY 
AIR-TO-SURFACE MISSILE SYSTEM 
004HELLFIRE SYS SUMMARY305,830305,830 
ANTI-TANK/ASSAULT MISSILE SYS 
007JAVELIN (AAWS-M) SYSTEM SUMMARY15,5670 
 Realign APS Unit Set Requirements to Base[–15,567] 
008TOW 2 SYSTEM SUMMARY80,6520 
 Realign APS Unit Set Requirements to Base[–80,652] 
010GUIDED MLRS ROCKET (GMLRS)75,9910 
 Realign APS Unit Set Requirements to Base[–75,991] 
012LETHAL MINIATURE AERIAL MISSILE SYSTEM (LMAMS4,7774,777 
 TOTAL MISSILE PROCUREMENT, ARMY482,817310,607 
 
PROCUREMENT OF W&TCV, ARMY 
MODIFICATION OF TRACKED COMBAT VEHICLES 
007PALADIN INTEGRATED MANAGEMENT (PIM)125,1840 
 Realign APS Unit Set Requirements to Base[–125,184] 
009ASSAULT BRIDGE (MOD)5,9500 
 Realign APS Unit Set Requirements to Base[–5,950] 
014ABRAMS UPGRADE PROGRAM0 
 Army requested realignment (ERI)[172,200] 
 Realign APS Unit Set Requirements to Base[–172,200] 
WEAPONS & OTHER COMBAT VEHICLES 
017MORTAR SYSTEMS22,41022,410 
SUPPORT EQUIPMENT & FACILITIES 
036BRADLEY PROGRAM0 
 Army requested realignment (ERI)[72,800] 
 Realign APS Unit Set Requirements to Base[–72,800] 
 TOTAL PROCUREMENT OF W&TCV, ARMY153,54422,410 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
002CTG, 7.62MM, ALL TYPES9,6420 
 Realign APS Unit Set Requirements to Base[–9,642] 
004CTG, .50 CAL, ALL TYPES6,607609 
 Realign APS Unit Set Requirements to Base[–5,998] 
005CTG, 20MM, ALL TYPES1,0770 
 Realign APS Unit Set Requirements to Base[–1,077] 
006CTG, 25MM, ALL TYPES28,5340 
 Realign APS Unit Set Requirements to Base[–28,534] 
007CTG, 30MM, ALL TYPES20,00020,000 
008CTG, 40MM, ALL TYPES7,4230 
 Realign APS Unit Set Requirements to Base[–7,423] 
MORTAR AMMUNITION 
00960MM MORTAR, ALL TYPES10,00010,000 
01081MM MORTAR, ALL TYPES2,6770 
 Realign APS Unit Set Requirements to Base[–2,677] 
TANK AMMUNITION 
012CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES8,9990 
 Realign APS Unit Set Requirements to Base[–8,999] 
ARTILLERY AMMUNITION 
014ARTILLERY PROJECTILE, 155MM, ALL TYPES30,34810,000 
 Realign APS Unit Set Requirements to Base[–20,348] 
015PROJ 155MM EXTENDED RANGE M9821400 
 Realign APS Unit Set Requirements to Base[–140] 
016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL29,6555,000 
 Realign APS Unit Set Requirements to Base[–24,655] 
MINES 
017MINES & CLEARING CHARGES, ALL TYPES16,8660 
 Realign APS Unit Set Requirements to Base[–16,866] 
NETWORKED MUNITIONS 
018SPIDER NETWORK MUNITIONS, ALL TYPES10,3530 
 Realign APS Unit Set Requirements to Base[–10,353] 
ROCKETS 
019SHOULDER LAUNCHED MUNITIONS, ALL TYPES63,2100 
 Realign APS Unit Set Requirements to Base[–63,210] 
020ROCKET, HYDRA 70, ALL TYPES42,85142,851 
OTHER AMMUNITION 
022DEMOLITION MUNITIONS, ALL TYPES6,3730 
 Realign APS Unit Set Requirements to Base[–6,373] 
023GRENADES, ALL TYPES4,1430 
 Realign APS Unit Set Requirements to Base[–4,143] 
024SIGNALS, ALL TYPES1,8520 
 Realign APS Unit Set Requirements to Base[–1,852] 
MISCELLANEOUS 
027NON-LETHAL AMMUNITION, ALL TYPES7730 
 Realign APS Unit Set Requirements to Base[–773] 
 TOTAL PROCUREMENT OF AMMUNITION, ARMY301,52388,460 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
002SEMITRAILERS, FLATBED:4,1800 
 Realign APS Unit Set Requirements to Base[–4,180] 
008FAMILY OF MEDIUM TACTICAL VEH (FMTV)147,4760 
 Realign APS Unit Set Requirements to Base[–147,476] 
010FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)6,1220 
 Realign APS Unit Set Requirements to Base[–6,122] 
011PLS ESP106,3580 
 Realign APS Unit Set Requirements to Base[–106,358] 
012HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV203,766127,205 
 Realign APS Unit Set Requirements to Base[–76,561] 
013TACTICAL WHEELED VEHICLE PROTECTION KITS101,15474,035 
 Realign APS Unit Set Requirements to Base[–27,119] 
014MODIFICATION OF IN SVC EQUIP155,456152,000 
 Realign APS Unit Set Requirements to Base[–3,456] 
COMM—JOINT COMMUNICATIONS 
019WIN-T—GROUND FORCES TACTICAL NETWORK9,5723,000 
 Realign APS Unit Set Requirements to Base[–6,572] 
COMM—SATELLITE COMMUNICATIONS 
025SHF TERM24,0000 
 Realign APS Unit Set Requirements to Base[–24,000] 
COMM—INTELLIGENCE COMM 
047CI AUTOMATION ARCHITECTURE1,5501,550 
INFORMATION SECURITY 
051COMMUNICATIONS SECURITY (COMSEC)1,9280 
 Realign APS Unit Set Requirements to Base[–1,928] 
COMM—BASE COMMUNICATIONS 
056INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM20,51020,510 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
062DCGS-A (MIP)33,03233,032 
064TROJAN (MIP)3,3053,145 
 Realign APS Unit Set Requirements to Base[–160] 
066CI HUMINT AUTO REPRTING AND COLL(CHARCS)7,2337,233 
069BIOMETRIC TACTICAL COLLECTION DEVICES (MIP)5,6705,670 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
070LIGHTWEIGHT COUNTER MORTAR RADAR25,8920 
 Realign APS Unit Set Requirements to Base[–25,892] 
074FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE11,61011,610 
075COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES23,89023,890 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
080INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS4,2700 
 Realign APS Unit Set Requirements to Base[–4,270] 
089MORTAR FIRE CONTROL SYSTEM2,5722,282 
 Realign APS Unit Set Requirements to Base[–290] 
ELECT EQUIP—TACTICAL C2 SYSTEMS 
092AIR & MSL DEFENSE PLANNING & CONTROL SYS69,9580 
 Realign APS Unit Set Requirements to Base[–69,958] 
ELECT EQUIP—AUTOMATION 
102AUTOMATED DATA PROCESSING EQUIP9,9009,900 
ELECT EQUIP—AUDIO VISUAL SYS (A/V) 
108ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)960 
 Realign APS Unit Set Requirements to Base[–96] 
CHEMICAL DEFENSIVE EQUIPMENT 
114CBRN DEFENSE1,8410 
 Realign APS Unit Set Requirements to Base[–1,841] 
BRIDGING EQUIPMENT 
115TACTICAL BRIDGING26,0000 
 Realign APS Unit Set Requirements to Base[–26,000] 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
124ROBOTICS AND APPLIQUE SYSTEMS2680 
 Realign APS Unit Set Requirements to Base[–268] 
128FAMILY OF BOATS AND MOTORS2800 
 Realign APS Unit Set Requirements to Base[–280] 
COMBAT SERVICE SUPPORT EQUIPMENT 
129HEATERS AND ECU'S8940 
 Realign APS Unit Set Requirements to Base[–894] 
134FORCE PROVIDER53,80053,800 
135FIELD FEEDING EQUIPMENT2,6650 
 Realign APS Unit Set Requirements to Base[–2,665] 
136CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM2,4002,400 
137FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS9,7890 
 Realign APS Unit Set Requirements to Base[–9,789] 
138ITEMS LESS THAN $5M (ENG SPT)3000 
 Realign APS Unit Set Requirements to Base[–300] 
PETROLEUM EQUIPMENT 
139QUALITY SURVEILLANCE EQUIPMENT4,8000 
 Realign APS Unit Set Requirements to Base[–4,800] 
140DISTRIBUTION SYSTEMS, PETROLEUM & WATER78,24057,420 
 Realign APS Unit Set Requirements to Base[–20,820] 
MEDICAL EQUIPMENT 
141COMBAT SUPPORT MEDICAL5,7630 
 Realign APS Unit Set Requirements to Base[–5,763] 
MAINTENANCE EQUIPMENT 
142MOBILE MAINTENANCE EQUIPMENT SYSTEMS1,6090 
 Realign APS Unit Set Requirements to Base[–1,609] 
143ITEMS LESS THAN $5.0M (MAINT EQ)1450 
 Realign APS Unit Set Requirements to Base[–145] 
CONSTRUCTION EQUIPMENT 
144GRADER, ROAD MTZD, HVY, 6X4 (CCE)3,0470 
 Realign APS Unit Set Requirements to Base[–3,047] 
148TRACTOR, FULL TRACKED4,4260 
 Realign APS Unit Set Requirements to Base[–4,426] 
151HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)2,9000 
 Realign APS Unit Set Requirements to Base[–2,900] 
155ITEMS LESS THAN $5.0M (CONST EQUIP)960 
 Realign APS Unit Set Requirements to Base[–96] 
GENERATORS 
158GENERATORS AND ASSOCIATED EQUIP21,8611,900 
 Realign APS Unit Set Requirements to Base[–19,961] 
MATERIAL HANDLING EQUIPMENT 
160FAMILY OF FORKLIFTS8460 
 Realign APS Unit Set Requirements to Base[–846] 
TEST MEASURE AND DIG EQUIPMENT (TMD) 
168TEST EQUIPMENT MODERNIZATION (TEMOD)1,1400 
 Realign APS Unit Set Requirements to Base[–1,140] 
OTHER SUPPORT EQUIPMENT 
170RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT8,5008,500 
 TOTAL OTHER PROCUREMENT, ARMY1,211,110599,082 
 
JOINT IMPROVISED EXPLOSIVE DEVICE DEFEAT FUND 
NETWORK ATTACK 
001RAPID ACQUISITION AND THREAT RESPONSE232,200207,200 
 Program decrease[–25,000] 
STAFF AND INFRASTRUCTURE 
002MISSION ENABLERS62,80062,800 
 TOTAL JOINT IMPROVISED EXPLOSIVE DEVICE DEFEAT FUND295,000270,000 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
002F/A–18E/F (FIGHTER) HORNET184,912184,912 
OTHER AIRCRAFT 
026STUASL0 UAV70,00070,000 
MODIFICATION OF AIRCRAFT 
037EP–3 SERIES7,5057,505 
047SPECIAL PROJECT AIRCRAFT14,86914,869 
051COMMON ECM EQUIPMENT70,78070,780 
059V–22 (TILT/ROTOR ACFT) OSPREY8,7408,740 
AIRCRAFT SPARES AND REPAIR PARTS 
063SPARES AND REPAIR PARTS1,5001,500 
AIRCRAFT SUPPORT EQUIP & FACILITIES 
065AIRCRAFT INDUSTRIAL FACILITIES524524 
 TOTAL AIRCRAFT PROCUREMENT, NAVY358,830358,830 
 
WEAPONS PROCUREMENT, NAVY 
TACTICAL MISSILES 
010HELLFIRE8,6008,600 
 TOTAL WEAPONS PROCUREMENT, NAVY8,6008,600 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS40,36640,366 
002AIRBORNE ROCKETS, ALL TYPES8,8608,860 
006AIR EXPENDABLE COUNTERMEASURES7,0607,060 
013PYROTECHNIC AND DEMOLITION1,1221,122 
014AMMUNITION LESS THAN $5 MILLION3,4953,495 
MARINE CORPS AMMUNITION 
015SMALL ARMS AMMUNITION1,2051,205 
01740 MM, ALL TYPES539539 
01860MM, ALL TYPES909909 
020120MM, ALL TYPES530530 
022ROCKETS, ALL TYPES469469 
023ARTILLERY, ALL TYPES1,1961,196 
024DEMOLITION MUNITIONS, ALL TYPES261261 
025FUZE, ALL TYPES217217 
 TOTAL PROCUREMENT OF AMMO, NAVY & MC66,22966,229 
 
OTHER PROCUREMENT, NAVY 
OTHER SHORE ELECTRONIC EQUIPMENT 
081DCGS-N12,00012,000 
OTHER ORDNANCE SUPPORT EQUIPMENT 
116EXPLOSIVE ORDNANCE DISPOSAL EQUIP40,00040,000 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
124FIRE FIGHTING EQUIPMENT630630 
SUPPLY SUPPORT EQUIPMENT 
133FIRST DESTINATION TRANSPORTATION2525 
COMMAND SUPPORT EQUIPMENT 
137COMMAND SUPPORT EQUIPMENT10,56210,562 
CLASSIFIED PROGRAMS 
150ACLASSIFIED PROGRAMS1,6601,660 
 TOTAL OTHER PROCUREMENT, NAVY64,87764,877 
 
PROCUREMENT, MARINE CORPS 
ARTILLERY AND OTHER WEAPONS 
006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION572572 
GUIDED MISSILES 
010JAVELIN1,6061,606 
OTHER SUPPORT (TEL) 
018MODIFICATION KITS2,6002,600 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
019ITEMS UNDER $5 MILLION (COMM & ELEC)2,2002,200 
INTELL/COMM EQUIPMENT (NON-TEL) 
026INTELLIGENCE SUPPORT EQUIPMENT20,98120,981 
029RQ–11 UAV3,8173,817 
OTHER SUPPORT (NON-TEL) 
035COMMON COMPUTER RESOURCES2,6002,600 
037RADIO SYSTEMS9,5639,563 
ENGINEER AND OTHER EQUIPMENT 
053EOD SYSTEMS75,00075,000 
 TOTAL PROCUREMENT, MARINE CORPS118,939118,939 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
OTHER AIRLIFT 
004C–130J73,00073,000 
OTHER AIRCRAFT 
015MQ–9273,600273,600 
STRATEGIC AIRCRAFT 
019LARGE AIRCRAFT INFRARED COUNTERMEASURES135,801135,801 
TACTICAL AIRCRAFT 
020A–1023,85023,850 
OTHER AIRCRAFT 
047E–36,6006,600 
056HC/MC–130 MODIFICATIONS13,55013,550 
057OTHER AIRCRAFT7,5007,500 
059MQ–9 MODS112,068112,068 
AIRCRAFT SPARES AND REPAIR PARTS 
061INITIAL SPARES/REPAIR PARTS25,6000 
 Compass Call Program Restructure[–25,600] 
OTHER PRODUCTION CHARGES 
077OTHER PRODUCTION CHARGES8,4008,400 
 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE679,969654,369 
 
MISSILE PROCUREMENT, AIR FORCE 
TACTICAL 
006PREDATOR HELLFIRE MISSILE145,125145,125 
CLASS IV 
011AGM–65D MAVERICK9,7209,720 
 TOTAL MISSILE PROCUREMENT, AIR FORCE154,845154,845 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
CARTRIDGES 
002CARTRIDGES9,8309,830 
BOMBS 
004GENERAL PURPOSE BOMBS7,9217,921 
006JOINT DIRECT ATTACK MUNITION140,126140,126 
FLARES 
012FLARES6,5316,531 
 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE164,408164,408 
 
OTHER PROCUREMENT, AIR FORCE 
PASSENGER CARRYING VEHICLES 
001PASSENGER CARRYING VEHICLES2,0032,003 
CARGO AND UTILITY VEHICLES 
002MEDIUM TACTICAL VEHICLE9,0669,066 
004ITEMS LESS THAN $5 MILLION12,26412,264 
SPECIAL PURPOSE VEHICLES 
006ITEMS LESS THAN $5 MILLION16,78916,789 
FIRE FIGHTING EQUIPMENT 
007FIRE FIGHTING/CRASH RESCUE VEHICLES48,59048,590 
MATERIALS HANDLING EQUIPMENT 
008ITEMS LESS THAN $5 MILLION2,3662,366 
BASE MAINTENANCE SUPPORT 
009RUNWAY SNOW REMOV & CLEANING EQUIP6,4686,468 
010ITEMS LESS THAN $5 MILLION9,2719,271 
ELECTRONICS PROGRAMS 
016AIR TRAFFIC CONTROL & LANDING SYS42,65042,650 
SPCL COMM-ELECTRONICS PROJECTS 
029AIR FORCE PHYSICAL SECURITY SYSTEM7,5007,500 
033C3 COUNTERMEASURES620620 
ORGANIZATION AND BASE 
052TACTICAL C-E EQUIPMENT8,1008,100 
MODIFICATIONS 
056COMM ELECT MODS3,8003,800 
BASE SUPPORT EQUIPMENT 
061ENGINEERING AND EOD EQUIPMENT53,90053,900 
SPECIAL SUPPORT PROJECTS 
067DCGS-AF800800 
CLASSIFIED PROGRAMS 
070ACLASSIFIED PROGRAMS3,472,0943,472,094 
 TOTAL OTHER PROCUREMENT, AIR FORCE3,696,2813,696,281 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, DISA 
007TELEPORT PROGRAM1,9001,900 
CLASSIFIED PROGRAMS 
040ACLASSIFIED PROGRAMS32,48232,482 
AVIATION PROGRAMS 
041MC–125,0005,000 
043UNMANNED ISR11,88011,880 
046U–2838,28338,283 
AMMUNITION PROGRAMS 
057ORDNANCE ITEMS <$5M52,50452,504 
OTHER PROCUREMENT PROGRAMS 
058INTELLIGENCE SYSTEMS22,00022,000 
060OTHER ITEMS <$5M11,58011,580 
062SPECIAL PROGRAMS13,54913,549 
063TACTICAL VEHICLES3,2003,200 
069OPERATIONAL ENHANCEMENTS42,05642,056 
 TOTAL PROCUREMENT, DEFENSE-WIDE234,434234,434 
 
 TOTAL PROCUREMENT8,226,5377,043,082  
4103.Procurement for overseas contingency operations for base requirements 
 
 
SEC. 4103. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS FOR BASE REQUIREMENTS(In Thousands of Dollars) 
LineItemFY 2017 RequestHouse Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
FIXED WING 
003MQ–1 UAV95,100 
 Army unfunded requirement[95,100] 
ROTARY 
005HELICOPTER, LIGHT UTILITY (LUH)110,000 
 Army unfunded requirement (ARI)[110,000] 
006AH–64 APACHE BLOCK IIIA REMAN78,040268,040 
 Army unfunded requirement (ARI)[190,000] 
007 ADVANCE PROCUREMENT (CY)72,900 
 Army unfunded requirement (ARI)[72,900] 
008UH–60 BLACKHAWK M MODEL (MYP)440,200 
 Army unfunded requirement (ARI)[440,200] 
MODIFICATION OF AIRCRAFT 
017CH–47 CARGO HELICOPTER MODS (MYP)102,000 
 Army unfunded requirement (ARI)[102,000] 
GROUND SUPPORT AVIONICS 
028AIRCRAFT SURVIVABILITY EQUIPMENT22,000 
 Army unfunded requirement-modernized warning system (ARI)[22,000] 
029SURVIVABILITY CM28,000 
 Army unfunded requirement-assured PNT (ARI)[28,000] 
 TOTAL AIRCRAFT PROCUREMENT, ARMY78,0401,138,240 
 
MISSILE PROCUREMENT, ARMY 
AIR-TO-SURFACE MISSILE SYSTEM 
004HELLFIRE SYS SUMMARY150,000150,000 
ANTI-TANK/ASSAULT MISSILE SYS 
007JAVELIN (AAWS-M) SYSTEM SUMMARY104,200 
 Army unfunded requirement[104,200] 
010GUIDED MLRS ROCKET (GMLRS)76,000 
 Army unfunded requirement[76,000] 
MODIFICATIONS 
014ATACMS MODS15,900 
 Army unfunded requirement[15,900] 
 TOTAL MISSILE PROCUREMENT, ARMY150,000346,100 
 
PROCUREMENT OF W&TCV, ARMY 
MODIFICATION OF TRACKED COMBAT VEHICLES 
008IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)72,000 
 Army unfunded requirement[72,000] 
013M1 ABRAMS TANK (MOD)140,000 
 Army unfunded requirement—Industrial base risk mitigation[60,000] 
 Army unfunded requirement—Vehicle APS[80,000] 
UNDISTRIBUTED 
036AUNDISTRIBUTED55,100 
 Additional funding to support increase in Army end strength[55,100] 
 TOTAL PROCUREMENT OF W&TCV, ARMY267,100 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
001CTG, 5.56MM, ALL TYPES4,000 
 Army unfunded requirement[4,000] 
002CTG, 7.62MM, ALL TYPES14,000 
 Army unfunded requirement[14,000] 
003CTG, HANDGUN, ALL TYPES9,000 
 Army unfunded requirement[9,000] 
004CTG, .50 CAL, ALL TYPES21,000 
 Army unfunded requirement[21,000] 
005CTG, 20MM, ALL TYPES14,000 
 Army unfunded requirement[14,000] 
007CTG, 30MM, ALL TYPES8,200 
 Army unfunded requirement[8,200] 
MORTAR AMMUNITION 
011120MM MORTAR, ALL TYPES30,000 
 Army unfunded requirement[30,000] 
TANK AMMUNITION 
012CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES35,000 
 Army unfunded requirement[35,000] 
ARTILLERY AMMUNITION 
015PROJ 155MM EXTENDED RANGE M98223,500 
 Army unfunded requirement[23,500] 
016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL10,000 
 Army unfunded requirement[10,000] 
ROCKETS 
019SHOULDER LAUNCHED MUNITIONS, ALL TYPES30,000 
 Army unfunded requirement[30,000] 
020ROCKET, HYDRA 70, ALL TYPES42,500 
 Army unfunded requirement[27,500] 
 Army unfunded requirement- guided hydra rockets[15,000] 
UNDISTRIBUTED 
034AUNDISTRIBUTED46,500 
 Additional funding to support increase in Army end strength[46,500] 
 TOTAL PROCUREMENT OF AMMUNITION, ARMY287,700 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
008FAMILY OF MEDIUM TACTICAL VEH (FMTV)152,000152,000 
COMM—JOINT COMMUNICATIONS 
019WIN-T—GROUND FORCES TACTICAL NETWORK80,000 
 BBA Restoration—2BCTs - Increment 2[80,000] 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
080INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS8,400 
 Army unfunded requirement- CRAM Upgrades and MODS[8,400] 
GENERATORS 
158GENERATORS AND ASSOCIATED EQUIP9,9009,900 
UNDISTRIBUTED 
180UNDISTRIBUTED18,400 
 Additional funding to support increase in Army end strength[18,400] 
 TOTAL OTHER PROCUREMENT, ARMY161,900268,700 
 
JOINT IMPROVISED EXPLOSIVE DEVICE DEFEAT FUND 
NETWORK ATTACK 
001RAPID ACQUISITION AND THREAT RESPONSE113,272113,272 
 TOTAL JOINT IMPROVISED EXPLOSIVE DEVICE DEFEAT FUND113,272113,272 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
002F/A–18E/F (FIGHTER) HORNET1,400,000 
 Navy unfunded requirement[1,400,000] 
003JOINT STRIKE FIGHTER CV540,000 
 Marine Corps unfunded requirement[270,000] 
 Navy unfunded requirement[270,000] 
005JSF STOVL254,200 
 Marine Corps unfunded requirement[254,200] 
009V–22 (MEDIUM LIFT)150,000 
 Marine Corps unfunded requirement[150,000] 
011H–1 UPGRADES (UH–1Y/AH–1Z)57,000 
 Marine Corps unfunded requirement- AH–1Zs[57,000] 
AIRLIFT AIRCRAFT 
019AC–40A415,000 
 Marine Corps unfunded requirement[207,500] 
 Navy unfunded requirement[207,500] 
OTHER AIRCRAFT 
023MQ–4 TRITON95,000 
 Additional system—ISR shortfalls[95,000] 
025MQ–8 UAV47,500 
 Scope Increase[47,500] 
MODIFICATION OF AIRCRAFT 
034H–53 SERIES16,100 
 Accelerate readiness improvement[2,800] 
 Marine Corps unfunded requirement- degraded visual environment[13,300] 
035SH–60 SERIES3,0003,000 
036H–1 SERIES3,74027,140 
 Accelerate readiness improvement[23,400] 
051COMMON ECM EQUIPMENT27,46027,460 
059V–22 (TILT/ROTOR ACFT) OSPREY39,300 
 Marine Corps unfunded requirement- SPMAGTF- C4 UUNS[39,300] 
AIRCRAFT SPARES AND REPAIR PARTS 
063SPARES AND REPAIR PARTS140,300 
 KC–130J spares[36,000] 
 Marine Corps unfunded requirement- F35 B spares[91,000] 
 Marine Corps unfunded requirement- F35 C spares[13,300] 
 TOTAL AIRCRAFT PROCUREMENT, NAVY34,2003,212,000 
 
WEAPONS PROCUREMENT, NAVY 
STRATEGIC MISSILES 
003TOMAHAWK76,000 
 Scope Increase[76,000] 
TACTICAL MISSILES 
005SIDEWINDER33,000 
 Navy unfunded requirement[33,000] 
015ALCS OVER-THE-HORIZON MISSILE18,100 
 Navy unfunded requirement[18,100] 
 TOTAL WEAPONS PROCUREMENT, NAVY127,100 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS58,000 
 Navy unfunded requirement—JDAM components[58,000] 
MARINE CORPS AMMUNITION 
023ARTILLERY, ALL TYPES19,200 
 Marine Corps unfunded requirement- GMLRS AW munitions[19,200] 
 TOTAL PROCUREMENT OF AMMO, NAVY & MC77,200 
 
SHIPBUILDING AND CONVERSION, NAVY 
OTHER WARSHIPS 
003 ADVANCE PROCUREMENT (CY)263,000 
 Advance Procurement for CVN–81[263,000] 
005 ADVANCE PROCUREMENT (CY)85,000 
 Long-lead Time Materiel Orders[85,000] 
009DDG–51433,000 
 Scope Increase[433,000] 
011LITTORAL COMBAT SHIP384,700 
 Scope Increase[384,700] 
AMPHIBIOUS SHIPS 
012AAMPHIBIOUS SHIP REPLACEMENT LX(R)856,000 
 Procurement of LX (R)[856,000] 
AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST 
026SHIP TO SHORE CONNECTOR165,000 
 Scope Increase[165,000] 
028LCAC SLEP80,300 
 Scope Increase[80,300] 
 TOTAL SHIPBUILDING AND CONVERSION, NAVY2,267,000 
 
OTHER PROCUREMENT, NAVY 
OTHER SHIPBOARD EQUIPMENT 
009DDG MOD65,000 
 Scope Increase[65,000] 
SMALL BOATS 
032STANDARD BOATS20,000 
 Program Acceleration[20,000] 
OTHER SHIP SUPPORT 
039ALCS LAUNCHER24,900 
 Navy unfunded requirement[24,900] 
AIRCRAFT SUPPORT EQUIPMENT 
104WEAPONS RANGE SUPPORT EQUIPMENT9,000 
 Navy unfunded requirement—Barking Sands Tactical Underwater Range[9,000] 
OTHER ORDNANCE SUPPORT EQUIPMENT 
116EXPLOSIVE ORDNANCE DISPOSAL EQUIP59,32959,329 
 TOTAL OTHER PROCUREMENT, NAVY59,329178,229 
 
PROCUREMENT, MARINE CORPS 
ARTILLERY AND OTHER WEAPONS 
004155MM LIGHTWEIGHT TOWED HOWITZER14,000 
 Marine Corps unfunded requirement- chrome tubes[14,000] 
OTHER SUPPORT (NON-TEL) 
036COMMAND POST SYSTEMS40,800 
 Marine Corps unfunded requirement- SPMAGTF—C4 UUNS[40,800] 
 TOTAL PROCUREMENT, MARINE CORPS54,800 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
TACTICAL FORCES 
001F–35690,500 
 Air Force unfunded requirement[690,500] 
OTHER AIRLIFT 
004C–130J271,500 
 Scope Increase[271,500] 
HELICOPTERS 
010UUH–1N REPLACEMENT80,000 
 Program increase to address urgent need[80,000] 
OTHER AIRCRAFT 
015MQ–9179,430179,430 
015AEC–130H103,000 
 Scope increase[103,000] 
TACTICAL AIRCRAFT 
020A–10218,500 
 A–10 wing upgrades[120,000] 
 Air Force unfunded requirement- A–10 antijam GPS[10,300] 
 Air Force unfunded requirement- A–10 situation awareness upgrade kits[23,200] 
 Air Force unfunded requirement- ASE radar warning receiver upgrades[65,000] 
021F–1560,400 
 Air Force unfunded requirement- ASE radar warning receiver upgrades[60,400] 
022F–16187,500 
 Air Force unfunded requirement- antijam GPS[5,000] 
 Air Force unfunded requirement- missile warning system[12,000] 
 Air Force unfunded requirement- radar warning receiver upgrades[170,500] 
OTHER AIRCRAFT 
049E–817,500 
 Additional 2 PME-DMS kits[17,500] 
054H–6070,700 
 Air Force unfunded requirement- ASE radar warning receivers[70,700] 
 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE179,4301,879,030 
 
MISSILE PROCUREMENT, AIR FORCE 
TACTICAL 
007SMALL DIAMETER BOMB167,800167,800 
CLASS IV 
011AGM–65D MAVERICK16,90016,900 
 TOTAL MISSILE PROCUREMENT, AIR FORCE184,700184,700 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
ROCKETS 
001ROCKETS60,00060,000 
BOMBS 
006JOINT DIRECT ATTACK MUNITION263,000263,000 
 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE323,000323,000 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, DISA 
007TELEPORT PROGRAM2,0002,000 
016DEFENSE INFORMATION SYSTEMS NETWORK2,0002,000 
 TOTAL PROCUREMENT, DEFENSE-WIDE4,0004,000 
 
 TOTAL PROCUREMENT1,287,87110,728,171  
 XLIIResearch, Development, Test, and Evaluation 
4201.Research, development, test, and evaluation 
 
 
SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars) 
LineProgramElementItemFY 2017 RequestHouse Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY 
BASIC RESEARCH 
0010601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH12,38112,381 
0020601102ADEFENSE RESEARCH SCIENCES253,116253,116 
0030601103AUNIVERSITY RESEARCH INITIATIVES69,16669,166 
0040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS94,28094,280 
 SUBTOTAL BASIC RESEARCH428,943428,943 
 
APPLIED RESEARCH 
0050602105AMATERIALS TECHNOLOGY31,53331,533 
0060602120ASENSORS AND ELECTRONIC SURVIVABILITY36,10936,109 
0070602122ATRACTOR HIP6,9956,995 
0080602211AAVIATION TECHNOLOGY65,91465,914 
0090602270AELECTRONIC WARFARE TECHNOLOGY25,46625,466 
0100602303AMISSILE TECHNOLOGY44,31344,313 
0110602307AADVANCED WEAPONS TECHNOLOGY28,80328,803 
0120602308AADVANCED CONCEPTS AND SIMULATION27,68827,688 
0130602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY67,95967,959 
0140602618ABALLISTICS TECHNOLOGY85,43685,436 
0150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY3,9233,923 
0160602623AJOINT SERVICE SMALL ARMS PROGRAM5,5455,545 
0170602624AWEAPONS AND MUNITIONS TECHNOLOGY53,58153,581 
0180602705AELECTRONICS AND ELECTRONIC DEVICES56,32256,322 
0190602709ANIGHT VISION TECHNOLOGY36,07936,079 
0200602712ACOUNTERMINE SYSTEMS26,49726,497 
0210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY23,67123,671 
0220602720AENVIRONMENTAL QUALITY TECHNOLOGY22,15122,151 
0230602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY37,80337,803 
0240602783ACOMPUTER AND SOFTWARE TECHNOLOGY13,81113,811 
0250602784AMILITARY ENGINEERING TECHNOLOGY67,41667,416 
0260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY26,04526,045 
0270602786AWARFIGHTER TECHNOLOGY37,40342,403 
 Program Increase[5,000] 
0280602787AMEDICAL TECHNOLOGY77,11177,111 
 SUBTOTAL APPLIED RESEARCH907,574912,574 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0290603001AWARFIGHTER ADVANCED TECHNOLOGY38,83138,831 
0300603002AMEDICAL ADVANCED TECHNOLOGY68,36568,365 
0310603003AAVIATION ADVANCED TECHNOLOGY94,28094,280 
0320603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY68,71468,714 
0330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY122,132122,132 
0340603006ASPACE APPLICATION ADVANCED TECHNOLOGY3,9043,904 
0350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY14,41714,417 
0370603009ATRACTOR HIKE8,07421,374 
 See classified annex[13,300] 
0380603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS18,96918,969 
0390603020ATRACTOR ROSE11,91011,910 
0400603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT27,68627,686 
0410603130ATRACTOR NAIL2,3402,340 
0420603131ATRACTOR EGGS2,4702,470 
0430603270AELECTRONIC WARFARE TECHNOLOGY27,89327,893 
0440603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY52,19052,190 
0450603322ATRACTOR CAGE11,10711,107 
0460603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM177,190179,190 
 Program increase[2,000] 
0470603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY17,45117,451 
0480603607AJOINT SERVICE SMALL ARMS PROGRAM5,8395,839 
0490603710ANIGHT VISION ADVANCED TECHNOLOGY44,46844,468 
0500603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS11,13711,137 
0510603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY20,68420,684 
0520603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY44,23944,239 
0530603794AC3 ADVANCED TECHNOLOGY35,77535,775 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT930,065945,365 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0540603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION9,4339,433 
0550603308AARMY SPACE SYSTEMS INTEGRATION23,05623,056 
0560603619ALANDMINE WARFARE AND BARRIER—ADV DEV72,11772,117 
0570603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV28,24428,244 
0580603639ATANK AND MEDIUM CALIBER AMMUNITION40,09640,096 
0590603747ASOLDIER SUPPORT AND SURVIVABILITY10,50610,506 
0600603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV15,73015,730 
0610603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT10,32110,321 
0620603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL7,7857,785 
0630603790ANATO RESEARCH AND DEVELOPMENT2,3002,300 
0640603801AAVIATION—ADV DEV10,01410,014 
0650603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV20,83420,834 
0660603807AMEDICAL SYSTEMS—ADV DEV33,50341,003 
 Program increase[7,500] 
0670603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT31,12031,120 
0680604100AANALYSIS OF ALTERNATIVES6,6086,608 
0690604114ALOWER TIER AIR MISSILE DEFENSE (LTAMD) SENSOR35,13235,132 
0700604115ATECHNOLOGY MATURATION INITIATIVES70,04770,047 
0710604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)83,27983,279 
0730305251ACYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT40,51040,510 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES550,635558,135 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0740604201AAIRCRAFT AVIONICS83,24883,248 
0750604270AELECTRONIC WARFARE DEVELOPMENT34,64234,642 
0770604290AMID-TIER NETWORKING VEHICULAR RADIO (MNVR)12,17212,172 
0780604321AALL SOURCE ANALYSIS SYSTEM3,9583,958 
0790604328ATRACTOR CAGE12,52512,525 
0800604601AINFANTRY SUPPORT WEAPONS66,94366,943 
0820604611AJAVELIN20,01120,011 
0830604622AFAMILY OF HEAVY TACTICAL VEHICLES11,42911,429 
0840604633AAIR TRAFFIC CONTROL3,4213,421 
0850604641ATACTICAL UNMANNED GROUND VEHICLE (TUGV)39,28239,282 
0860604642ALIGHT TACTICAL WHEELED VEHICLES494494 
0870604645AARMORED SYSTEMS MODERNIZATION (ASM)—ENG DEV9,6789,678 
0880604710ANIGHT VISION SYSTEMS—ENG DEV84,51984,519 
0890604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT2,0542,054 
0900604715ANON-SYSTEM TRAINING DEVICES—ENG DEV30,77430,774 
0910604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV53,33261,332 
 Program increase- all digital radar technology for CRAM[8,000] 
0920604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT17,88717,887 
0930604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT8,8138,813 
0940604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV10,48710,487 
0950604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE15,06815,068 
0960604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION89,71689,716 
0970604802AWEAPONS AND MUNITIONS—ENG DEV80,36580,365 
0980604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV75,09886,198 
 Program Increase- next generation signature management[11,100] 
0990604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV4,2454,245 
1000604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV41,12441,124 
1010604808ALANDMINE WARFARE/BARRIER—ENG DEV39,63039,630 
1020604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE205,590205,590 
1030604820ARADAR DEVELOPMENT15,98315,983 
1040604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)6,8056,805 
1050604823AFIREFINDER9,2359,235 
1060604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL12,39312,393 
1070604854AARTILLERY SYSTEMS—EMD1,7561,756 
1080605013AINFORMATION TECHNOLOGY DEVELOPMENT74,23674,236 
1090605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)155,584155,584 
1100605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)184,221184,221 
1110605029AINTEGRATED GROUND SECURITY SURVEILLANCE RESPONSE CAPABILITY (IGSSR-C)4,9804,980 
1120605030AJOINT TACTICAL NETWORK CENTER (JTNC)15,04115,041 
1130605031AJOINT TACTICAL NETWORK (JTN)16,01416,014 
1140605032ATRACTOR TIRE27,25427,254 
1150605033AGROUND-BASED OPERATIONAL SURVEILLANCE SYSTEM—EXPEDITIONARY (GBOSS-E)5,0325,032 
1160605034ATACTICAL SECURITY SYSTEM (TSS)2,9042,904 
1170605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)96,97796,977 
1180605036ACOMBATING WEAPONS OF MASS DESTRUCTION (CWMD)2,0892,089 
1190605041ADEFENSIVE CYBER TOOL DEVELOPMENT33,83633,836 
1200605042ATACTICAL NETWORK RADIO SYSTEMS (LOW-TIER)18,82418,824 
1210605047ACONTRACT WRITING SYSTEM20,66320,663 
1220605051AAIRCRAFT SURVIVABILITY DEVELOPMENT41,13341,133 
1230605052AINDIRECT FIRE PROTECTION CAPABILITY INC 2—BLOCK 183,99583,995 
1250605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)5,0285,028 
1260605450AJOINT AIR-TO-GROUND MISSILE (JAGM)42,97242,972 
1280605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)252,811252,811 
1310605766ANATIONAL CAPABILITIES INTEGRATION (MIP)4,9554,955 
1320605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH11,53011,530 
1330605830AAVIATION GROUND SUPPORT EQUIPMENT2,1422,142 
1340210609APALADIN INTEGRATED MANAGEMENT (PIM)41,49841,498 
1350303032ATROJAN—RH124,2734,273 
1360304270AELECTRONIC WARFARE DEVELOPMENT14,42514,425 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION2,265,0942,284,194 
 
RDT&E MANAGEMENT SUPPORT 
1370604256ATHREAT SIMULATOR DEVELOPMENT25,67525,675 
1380604258ATARGET SYSTEMS DEVELOPMENT19,12219,122 
1390604759AMAJOR T&E INVESTMENT84,77784,777 
1400605103ARAND ARROYO CENTER20,65820,658 
1410605301AARMY KWAJALEIN ATOLL236,648236,648 
1420605326ACONCEPTS EXPERIMENTATION PROGRAM25,59625,596 
1440605601AARMY TEST RANGES AND FACILITIES293,748293,748 
1450605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS52,40452,404 
1460605604ASURVIVABILITY/LETHALITY ANALYSIS38,57138,571 
1470605606AAIRCRAFT CERTIFICATION4,6654,665 
1480605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES6,9256,925 
1490605706AMATERIEL SYSTEMS ANALYSIS21,67721,677 
1500605709AEXPLOITATION OF FOREIGN ITEMS12,41512,415 
1510605712ASUPPORT OF OPERATIONAL TESTING49,68449,684 
1520605716AARMY EVALUATION CENTER55,90555,905 
1530605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG7,9597,959 
1540605801APROGRAMWIDE ACTIVITIES51,82251,822 
1550605803ATECHNICAL INFORMATION ACTIVITIES33,32333,323 
1560605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY40,54540,545 
1570605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT2,1302,130 
1580605898AMANAGEMENT HQ—R&D49,88549,885 
1590303260ADEFENSE MILITARY DECEPTION INITIATIVE2,0002,000 
 SUBTOTAL RDT&E MANAGEMENT SUPPORT1,136,1341,136,134 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1610603778AMLRS PRODUCT IMPROVEMENT PROGRAM9,6639,663 
1620603813ATRACTOR PULL3,9603,960 
1630605024AANTI-TAMPER TECHNOLOGY SUPPORT3,6383,638 
1640607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS14,51714,517 
1650607133ATRACTOR SMOKE4,4794,479 
1660607134ALONG RANGE PRECISION FIRES (LRPF)39,27539,275 
1670607135AAPACHE PRODUCT IMPROVEMENT PROGRAM66,44166,441 
1680607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM46,76546,765 
1690607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM91,84891,848 
1700607138AFIXED WING PRODUCT IMPROVEMENT PROGRAM796796 
1710607139AIMPROVED TURBINE ENGINE PROGRAM126,105126,105 
1720607140AEMERGING TECHNOLOGIES FROM NIE2,3692,369 
1730607141ALOGISTICS AUTOMATION4,5634,563 
1740607665AFAMILY OF BIOMETRICS12,09812,098 
1750607865APATRIOT PRODUCT IMPROVEMENT49,48249,482 
1760202429AAEROSTAT JOINT PROJECT—COCOM EXERCISE45,4822,482 
 Program reduction[–43,000] 
1780203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)30,45530,455 
1790203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS316,857316,857 
1800203740AMANEUVER CONTROL SYSTEM4,0314,031 
1810203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS35,79335,793 
1820203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM259259 
1830203758ADIGITIZATION6,4836,483 
1840203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM5,1225,122 
1850203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS7,4917,491 
1860203808ATRACTOR CARD20,33320,333 
1880205410AMATERIALS HANDLING EQUIPMENT124124 
1900205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM69,41769,417 
1910205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)22,04422,044 
1920208053AJOINT TACTICAL GROUND SYSTEM12,64912,649 
1940303028ASECURITY AND INTELLIGENCE ACTIVITIES11,61911,619 
1950303140AINFORMATION SYSTEMS SECURITY PROGRAM38,28038,280 
1960303141AGLOBAL COMBAT SUPPORT SYSTEM27,22327,223 
1970303142ASATCOM GROUND ENVIRONMENT (SPACE)18,81518,815 
1980303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM4,7184,718 
2020305204ATACTICAL UNMANNED AERIAL VEHICLES8,2188,218 
2030305206AAIRBORNE RECONNAISSANCE SYSTEMS11,79911,799 
2040305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS32,28432,284 
2050305219AMQ–1C GRAY EAGLE UAS13,47013,470 
2060305232ARQ–11 UAV1,6131,613 
2070305233ARQ–7 UAV4,5974,597 
2090310349AWIN-T INCREMENT 2—INITIAL NETWORKING4,8674,867 
2100708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES62,28762,287 
210A9999999999CLASSIFIED PROGRAMS4,6254,625 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,296,9541,253,954 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY7,515,3997,519,299 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY 
BASIC RESEARCH 
0010601103NUNIVERSITY RESEARCH INITIATIVES101,714121,714 
 Program increase[20,000] 
0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH18,50818,508 
0030601153NDEFENSE RESEARCH SCIENCES422,748422,748 
 SUBTOTAL BASIC RESEARCH542,970562,970 
 
APPLIED RESEARCH 
0040602114NPOWER PROJECTION APPLIED RESEARCH41,37141,371 
0050602123NFORCE PROTECTION APPLIED RESEARCH158,745158,745 
0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY51,59051,590 
0070602235NCOMMON PICTURE APPLIED RESEARCH41,18541,185 
0080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH45,46745,467 
0090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH118,941118,941 
0100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH42,61874,618 
 Service Life Extension Program—AGOR[32,000] 
0110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,3276,327 
0120602747NUNDERSEA WARFARE APPLIED RESEARCH126,313126,313 
0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH165,103165,103 
0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH33,91633,916 
0150602898NSCIENCE AND TECHNOLOGY MANAGEMENT—ONR HEADQUARTERS29,57529,575 
 SUBTOTAL APPLIED RESEARCH861,151893,151 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0160603114NPOWER PROJECTION ADVANCED TECHNOLOGY96,406106,406 
 Program increase for common mount[10,000] 
0170603123NFORCE PROTECTION ADVANCED TECHNOLOGY48,43848,438 
0180603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY26,42126,421 
0190603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)140,416140,416 
0200603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT13,11713,117 
0210603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT249,092249,092 
0220603680NMANUFACTURING TECHNOLOGY PROGRAM56,71256,712 
0230603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,7894,789 
0240603747NUNDERSEA WARFARE ADVANCED TECHNOLOGY25,88025,880 
0250603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS60,55065,550 
 Program Increase[5,000] 
0260603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY15,16715,167 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT736,988751,988 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0270603207NAIR/OCEAN TACTICAL APPLICATIONS48,53648,536 
0280603216NAVIATION SURVIVABILITY5,2395,239 
0300603251NAIRCRAFT SYSTEMS1,5191,519 
0310603254NASW SYSTEMS DEVELOPMENT7,0417,041 
0320603261NTACTICAL AIRBORNE RECONNAISSANCE3,2743,274 
0330603382NADVANCED COMBAT SYSTEMS TECHNOLOGY57,03472,034 
 Program Increase[15,000] 
0340603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES165,775165,775 
0350603506NSURFACE SHIP TORPEDO DEFENSE87,06687,066 
0360603512NCARRIER SYSTEMS DEVELOPMENT7,6057,605 
0370603525NPILOT FISH132,068132,068 
0380603527NRETRACT LARCH14,54614,546 
0390603536NRETRACT JUNIPER115,435115,435 
0400603542NRADIOLOGICAL CONTROL702702 
0410603553NSURFACE ASW1,0811,081 
0420603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT100,565100,565 
0430603562NSUBMARINE TACTICAL WARFARE SYSTEMS8,7828,782 
0440603563NSHIP CONCEPT ADVANCED DESIGN14,59014,590 
0450603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES15,80515,805 
0460603570NADVANCED NUCLEAR POWER SYSTEMS453,313453,313 
0470603573NADVANCED SURFACE MACHINERY SYSTEMS36,65536,655 
0480603576NCHALK EAGLE367,016367,016 
0490603581NLITTORAL COMBAT SHIP (LCS)51,63051,630 
0500603582NCOMBAT SYSTEM INTEGRATION23,53023,530 
0510603595NOHIO REPLACEMENT700,811700,811 
0520603596NLCS MISSION MODULES160,058129,158 
 Program Restructure[–30,900] 
0530603597NAUTOMATED TEST AND ANALYSIS8,000 
 Program increase[8,000] 
0540603599NFRIGATE DEVELOPMENT84,90084,900 
0550603609NCONVENTIONAL MUNITIONS8,3428,342 
0560603611MMARINE CORPS ASSAULT VEHICLES158,682158,682 
0570603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM1,3031,303 
0580603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT46,91146,911 
0600603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT4,5564,556 
0610603721NENVIRONMENTAL PROTECTION20,34320,343 
0620603724NNAVY ENERGY PROGRAM52,47952,479 
0630603725NFACILITIES IMPROVEMENT5,4585,458 
0640603734NCHALK CORAL245,860245,860 
0650603739NNAVY LOGISTIC PRODUCTIVITY3,0893,089 
0660603746NRETRACT MAPLE323,526323,526 
0670603748NLINK PLUMERIA318,497318,497 
0680603751NRETRACT ELM52,83452,834 
0690603764NLINK EVERGREEN48,11648,116 
0700603787NSPECIAL PROCESSES13,61913,619 
0710603790NNATO RESEARCH AND DEVELOPMENT9,8679,867 
0720603795NLAND ATTACK TECHNOLOGY6,0156,015 
0730603851MJOINT NON-LETHAL WEAPONS TESTING27,90427,904 
0740603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL104,144104,144 
0750603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS32,70032,700 
0760604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)70,52870,528 
0770604122NREMOTE MINEHUNTING SYSTEM (RMS)3,0013,001 
0780604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)34,92034,920 
0800604292NMH-XX1,6201,620 
0810604454NLX (R)6,3546,354 
0820604536NADVANCED UNDERSEA PROTOTYPING78,58978,589 
0840604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM9,9109,910 
0850604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT23,97123,971 
0860604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT252,409252,409 
0870605812MJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH23,19723,197 
0880303354NASW SYSTEMS DEVELOPMENT—MIP9,1109,110 
0890304270NELECTRONIC WARFARE DEVELOPMENT—MIP437437 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,662,8674,654,967 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0900603208NTRAINING SYSTEM AIRCRAFT19,93819,938 
0910604212NOTHER HELO DEVELOPMENT6,2686,268 
0920604214NAV–8B AIRCRAFT—ENG DEV33,66433,664 
0930604215NSTANDARDS DEVELOPMENT1,3001,300 
0940604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT5,2755,275 
0950604218NAIR/OCEAN EQUIPMENT ENGINEERING3,8753,875 
0960604221NP–3 MODERNIZATION PROGRAM1,9091,909 
0970604230NWARFARE SUPPORT SYSTEM13,23713,237 
0980604231NTACTICAL COMMAND SYSTEM36,32336,323 
0990604234NADVANCED HAWKEYE363,792363,792 
1000604245NH–1 UPGRADES27,44127,441 
1010604261NACOUSTIC SEARCH SENSORS34,52534,525 
1020604262NV–22A174,423174,423 
1030604264NAIR CREW SYSTEMS DEVELOPMENT13,57713,577 
1040604269NEA–18116,761116,761 
1050604270NELECTRONIC WARFARE DEVELOPMENT48,76648,766 
1060604273NEXECUTIVE HELO DEVELOPMENT338,357338,357 
1070604274NNEXT GENERATION JAMMER (NGJ)577,822577,822 
1080604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)2,3652,365 
1090604282NNEXT GENERATION JAMMER (NGJ) INCREMENT II52,06552,065 
1100604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING282,764282,764 
1110604311NLPD–17 CLASS SYSTEMS INTEGRATION580580 
1120604329NSMALL DIAMETER BOMB (SDB)97,62297,622 
1130604366NSTANDARD MISSILE IMPROVEMENTS120,561120,561 
1140604373NAIRBORNE MCM45,62245,622 
1160604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING25,75025,750 
1180604501NADVANCED ABOVE WATER SENSORS85,86885,868 
1190604503NSSN–688 AND TRIDENT MODERNIZATION117,476117,476 
1200604504NAIR CONTROL47,40447,404 
1210604512NSHIPBOARD AVIATION SYSTEMS112,158112,158 
1220604518NCOMBAT INFORMATION CENTER CONVERSION6,2836,283 
1230604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM144,395144,395 
1240604558NNEW DESIGN SSN113,013113,013 
1250604562NSUBMARINE TACTICAL WARFARE SYSTEM43,16043,160 
1260604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E65,00285,002 
 CVN Design[20,000] 
1270604574NNAVY TACTICAL COMPUTER RESOURCES3,0983,098 
1280604580NVIRGINIA PAYLOAD MODULE (VPM)97,92097,920 
1290604601NMINE DEVELOPMENT10,49010,490 
1300604610NLIGHTWEIGHT TORPEDO DEVELOPMENT20,17820,178 
1310604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT7,3697,369 
1320604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS4,9954,995 
1330604727NJOINT STANDOFF WEAPON SYSTEMS412412 
1340604755NSHIP SELF DEFENSE (DETECT & CONTROL)134,619134,619 
1350604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)114,475105,475 
 Program Execution[–9,000] 
1360604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)114,211114,211 
1370604761NINTELLIGENCE ENGINEERING11,02911,029 
1380604771NMEDICAL DEVELOPMENT9,2209,220 
1390604777NNAVIGATION/ID SYSTEM42,72342,723 
1400604800MJOINT STRIKE FIGHTER (JSF)—EMD531,426531,426 
1410604800NJOINT STRIKE FIGHTER (JSF)—EMD528,716528,716 
1420604810MJOINT STRIKE FIGHTER FOLLOW ON DEVELOPMENT—MARINE CORPS74,22774,227 
1430604810NJOINT STRIKE FIGHTER FOLLOW ON DEVELOPMENT—NAVY63,38763,387 
1440605013MINFORMATION TECHNOLOGY DEVELOPMENT4,8564,856 
1450605013NINFORMATION TECHNOLOGY DEVELOPMENT97,06697,066 
1460605024NANTI-TAMPER TECHNOLOGY SUPPORT2,5002,500 
1470605212NCH–53K RDTE404,810404,810 
1480605215NMISSION PLANNING33,57033,570 
1490605217NCOMMON AVIONICS51,59951,599 
1500605220NSHIP TO SHORE CONNECTOR (SSC)11,08811,088 
1510605327NT-AO (X)1,0951,095 
1520605414NMQ-XX89,00077,000 
 Excess Obligation[–12,000] 
1530605450NJOINT AIR-TO-GROUND MISSILE (JAGM)17,88017,880 
1540605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)59,12659,126 
1550605504NMULTI-MISSION MARITIME (MMA) INCREMENT III182,220182,220 
1560204202NDDG–100045,64245,642 
1590304231NTACTICAL COMMAND SYSTEM—MIP676676 
1600304785NTACTICAL CRYPTOLOGIC SYSTEMS36,74736,747 
1610305124NSPECIAL APPLICATIONS PROGRAM35,00235,002 
1620306250MCYBER OPERATIONS TECHNOLOGY DEVELOPMENT4,9424,942 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION6,025,6556,024,655 
 
MANAGEMENT SUPPORT 
1630604256NTHREAT SIMULATOR DEVELOPMENT16,63316,633 
1640604258NTARGET SYSTEMS DEVELOPMENT36,66236,662 
1650604759NMAJOR T&E INVESTMENT42,10942,109 
1660605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION2,9982,998 
1670605152NSTUDIES AND ANALYSIS SUPPORT—NAVY3,9313,931 
1680605154NCENTER FOR NAVAL ANALYSES46,63446,634 
1690605285NNEXT GENERATION FIGHTER1,2001,200 
1710605804NTECHNICAL INFORMATION SERVICES903903 
1720605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT87,07787,077 
1730605856NSTRATEGIC TECHNICAL SUPPORT3,5973,597 
1740605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT62,81162,811 
1750605863NRDT&E SHIP AND AIRCRAFT SUPPORT106,093106,093 
1760605864NTEST AND EVALUATION SUPPORT349,146349,146 
1770605865NOPERATIONAL TEST AND EVALUATION CAPABILITY18,16018,160 
1780605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT9,6589,658 
1790605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT6,5006,500 
1800605873MMARINE CORPS PROGRAM WIDE SUPPORT22,24722,247 
1810605898NMANAGEMENT HQ—R&D16,25416,254 
1820606355NWARFARE INNOVATION MANAGEMENT21,12321,123 
 SUBTOTAL MANAGEMENT SUPPORT853,736853,736 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1880607658NCOOPERATIVE ENGAGEMENT CAPABILITY (CEC)84,50184,501 
1890607700NDEPLOYABLE JOINT COMMAND AND CONTROL2,9702,970 
1900101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT136,556136,556 
1910101224NSSBN SECURITY TECHNOLOGY PROGRAM33,84533,845 
1920101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT9,3299,329 
1930101402NNAVY STRATEGIC COMMUNICATIONS17,21817,218 
1950204136NF/A–18 SQUADRONS189,125189,125 
1960204163NFLEET TELECOMMUNICATIONS (TACTICAL)48,22548,225 
1970204228NSURFACE SUPPORT21,15621,156 
1980204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)71,35571,355 
1990204311NINTEGRATED SURVEILLANCE SYSTEM58,54258,542 
2000204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)13,92913,929 
2010204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)83,53883,538 
2020204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT38,59338,593 
2030204574NCRYPTOLOGIC DIRECT SUPPORT1,1221,122 
2040204575NELECTRONIC WARFARE (EW) READINESS SUPPORT99,99899,998 
2050205601NHARM IMPROVEMENT48,63548,635 
2060205604NTACTICAL DATA LINKS124,785124,785 
2070205620NSURFACE ASW COMBAT SYSTEM INTEGRATION24,58324,583 
2080205632NMK–48 ADCAP39,13439,134 
2090205633NAVIATION IMPROVEMENTS120,861120,861 
2100205675NOPERATIONAL NUCLEAR POWER SYSTEMS101,786101,786 
2110206313MMARINE CORPS COMMUNICATIONS SYSTEMS82,15982,159 
2120206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)11,85011,850 
2130206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS47,87747,877 
2140206624MMARINE CORPS COMBAT SERVICES SUPPORT13,19413,194 
2150206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)17,17117,171 
2160206629MAMPHIBIOUS ASSAULT VEHICLE38,02038,020 
2170207161NTACTICAL AIM MISSILES56,28556,285 
2180207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)40,35040,350 
2190219902MGLOBAL COMBAT SUPPORT SYSTEM—MARINE CORPS (GCSS-MC)9,1289,128 
2230303109NSATELLITE COMMUNICATIONS (SPACE)37,37237,372 
2240303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)23,54123,541 
2250303140NINFORMATION SYSTEMS SECURITY PROGRAM38,51038,510 
2280305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,0196,019 
2290305204NTACTICAL UNMANNED AERIAL VEHICLES8,4368,436 
2300305205NUAS INTEGRATION AND INTEROPERABILITY36,50936,509 
2310305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS2,1002,100 
2320305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS44,57144,571 
2330305220NMQ–4C TRITON111,729111,729 
2340305231NMQ–8 UAV26,51826,518 
2350305232MRQ–11 UAV418418 
2360305233NRQ–7 UAV716716 
2370305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)5,0715,071 
2380305239MRQ–21A9,4979,497 
2390305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT77,96577,965 
2400305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)11,18111,181 
2410305421NRQ–4 MODERNIZATION181,266181,266 
2420308601NMODELING AND SIMULATION SUPPORT4,7094,709 
2430702207NDEPOT MAINTENANCE (NON-IF)49,32254,322 
 MH–60 Fleet Mid-Life Upgrades[5,000] 
2450708730NMARITIME TECHNOLOGY (MARITECH)3,2043,204 
245A9999999999CLASSIFIED PROGRAMS1,228,4601,228,460 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT3,592,9343,597,934 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY17,276,30117,339,401 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, AF 
BASIC RESEARCH 
0010601102FDEFENSE RESEARCH SCIENCES340,812340,812 
0020601103FUNIVERSITY RESEARCH INITIATIVES145,044145,044 
0030601108FHIGH ENERGY LASER RESEARCH INITIATIVES14,16814,168 
 SUBTOTAL BASIC RESEARCH500,024500,024 
 
APPLIED RESEARCH 
0040602102FMATERIALS126,152131,152 
 Precision measuring tools[5,000] 
0050602201FAEROSPACE VEHICLE TECHNOLOGIES122,831127,831 
 Reusable Hypersonic vehicle structures development[5,000] 
0060602202FHUMAN EFFECTIVENESS APPLIED RESEARCH111,647116,647 
 Human-Machine Teaming[5,000] 
0070602203FAEROSPACE PROPULSION185,671185,671 
0080602204FAEROSPACE SENSORS155,174155,174 
0090602601FSPACE TECHNOLOGY117,915117,915 
0100602602FCONVENTIONAL MUNITIONS109,649109,649 
0110602605FDIRECTED ENERGY TECHNOLOGY127,163127,163 
0120602788FDOMINANT INFORMATION SCIENCES AND METHODS161,650161,650 
0130602890FHIGH ENERGY LASER RESEARCH42,30042,300 
 SUBTOTAL APPLIED RESEARCH1,260,1521,275,152 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0140603112FADVANCED MATERIALS FOR WEAPON SYSTEMS35,13745,137 
 Metals Affordability Initiative[10,000] 
0150603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)20,63620,636 
0160603203FADVANCED AEROSPACE SENSORS40,94540,945 
0170603211FAEROSPACE TECHNOLOGY DEV/DEMO130,950130,950 
0180603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY94,59499,594 
 Silicon Carbide for aerospace power application[5,000] 
0190603270FELECTRONIC COMBAT TECHNOLOGY58,25058,250 
0200603401FADVANCED SPACECRAFT TECHNOLOGY61,59361,593 
0210603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)11,68111,681 
0220603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT26,49226,492 
0230603601FCONVENTIONAL WEAPONS TECHNOLOGY102,009102,009 
0240603605FADVANCED WEAPONS TECHNOLOGY39,06439,064 
0250603680FMANUFACTURING TECHNOLOGY PROGRAM46,34446,344 
0260603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION58,11058,110 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT725,805740,805 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0270603260FINTELLIGENCE ADVANCED DEVELOPMENT5,5985,598 
0280603438FSPACE CONTROL TECHNOLOGY7,5347,534 
0290603742FCOMBAT IDENTIFICATION TECHNOLOGY24,41824,418 
0300603790FNATO RESEARCH AND DEVELOPMENT4,3334,333 
0320603830FSPACE SECURITY AND DEFENSE PROGRAM32,39932,399 
0330603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL108,663108,663 
0350604015FLONG RANGE STRIKE—BOMBER1,358,3091,358,309 
0360604257FADVANCED TECHNOLOGY AND SENSORS34,81834,818 
0370604317FTECHNOLOGY TRANSFER3,3683,368 
0380604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM74,30874,308 
0390604422FWEATHER SYSTEM FOLLOW-ON118,953113,953 
 Transfer Cloud Characterization and Theater Weather Imagery to NRO[–5,000] 
0400604425FSPACE SITUATION AWARENESS SYSTEMS9,9019,901 
0410604776FDEPLOYMENT & DISTRIBUTION ENTERPRISE R&D25,89025,890 
0420604857FOPERATIONALLY RESPONSIVE SPACE7,92127,921 
 Responsive Launch and Reconstitution[20,000] 
0430604858FTECH TRANSITION PROGRAM347,304347,304 
0440605230FGROUND BASED STRATEGIC DETERRENT113,919113,919 
0460207110FNEXT GENERATION AIR DOMINANCE20,59515,595 
 Program reduction[–5,000] 
0470207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)49,49139,491 
 Excess funding to need[–10,000] 
0480305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)278,147278,147 
0490305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)42,33842,338 
0500306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT158,002158,002 
0510306415FENABLED CYBER ACTIVITIES15,84215,842 
0520901410FCONTRACTING INFORMATION TECHNOLOGY SYSTEM5,7825,782 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES2,847,8332,847,833 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0540604270FELECTRONIC WARFARE DEVELOPMENT12,47612,476 
0550604281FTACTICAL DATA NETWORKS ENTERPRISE82,38082,380 
0560604287FPHYSICAL SECURITY EQUIPMENT8,4588,458 
0570604329FSMALL DIAMETER BOMB (SDB)—EMD54,83854,838 
0580604421FCOUNTERSPACE SYSTEMS34,39434,394 
0590604425FSPACE SITUATION AWARENESS SYSTEMS23,94523,945 
0600604426FSPACE FENCE168,364168,364 
0610604429FAIRBORNE ELECTRONIC ATTACK9,1879,187 
0620604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD181,966181,966 
0630604602FARMAMENT/ORDNANCE DEVELOPMENT20,31220,312 
0640604604FSUBMUNITIONS2,5032,503 
0650604617FAGILE COMBAT SUPPORT53,68053,680 
0660604618FJOINT DIRECT ATTACK MUNITION9,9019,901 
0670604706FLIFE SUPPORT SYSTEMS7,5207,520 
0680604735FCOMBAT TRAINING RANGES77,40977,409 
0690604800FF–35—EMD450,467450,467 
0700604853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD296,572100,000 
 Launch System Investment (launch vehicle, upper stage, strap-on motor, or related infrastructure)[100,000] 
 Next Generation Launch System Investment[–296,572] 
070A0604XXXFROCKET PROPULSION SYSTEM220,000 
 Rocket Propulsion System Replacement of RD–180[220,000] 
0710604932FLONG RANGE STANDOFF WEAPON95,60495,604 
0720604933FICBM FUZE MODERNIZATION189,751189,751 
0730605030FJOINT TACTICAL NETWORK CENTER (JTNC)1,1311,131 
0740605213FF–22 MODERNIZATION INCREMENT 3.2B70,29070,290 
0750605214FGROUND ATTACK WEAPONS FUZE DEVELOPMENT937937 
0760605221FKC–46261,724121,724 
 Scope Reduction[–140,000] 
0770605223FADVANCED PILOT TRAINING12,37712,377 
0780605229FCSAR HH–60 RECAPITALIZATION319,331319,331 
0800605431FADVANCED EHF MILSATCOM (SPACE)259,131259,131 
0810605432FPOLAR MILSATCOM (SPACE)50,81550,815 
0820605433FWIDEBAND GLOBAL SATCOM (SPACE)41,63241,632 
0830605458FAIR & SPACE OPS CENTER 10.2 RDT&E28,91128,911 
0840605931FB–2 DEFENSIVE MANAGEMENT SYSTEM315,615288,957 
 Scope Reduction[–26,658] 
0850101125FNUCLEAR WEAPONS MODERNIZATION137,909137,909 
0860207171FF–15 EPAWSS256,669256,669 
0870207701FFULL COMBAT MISSION TRAINING12,05112,051 
0880305176FCOMBAT SURVIVOR EVADER LOCATOR29,25329,253 
0890307581FJSTARS RECAP128,019128,019 
0900401319FPRESIDENTIAL AIRCRAFT REPLACEMENT (PAR)351,220351,220 
0910701212FAUTOMATED TEST SYSTEMS19,06219,062 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION4,075,8043,932,574 
 
MANAGEMENT SUPPORT 
0920604256FTHREAT SIMULATOR DEVELOPMENT21,63021,630 
0930604759FMAJOR T&E INVESTMENT66,38566,385 
0940605101FRAND PROJECT AIR FORCE34,64134,641 
0960605712FINITIAL OPERATIONAL TEST & EVALUATION11,52911,529 
0970605807FTEST AND EVALUATION SUPPORT661,417661,417 
0980605860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)11,19811,198 
0990605864FSPACE TEST PROGRAM (STP)27,07027,070 
1000605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT134,111134,111 
1010605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT28,09128,091 
1020606017FREQUIREMENTS ANALYSIS AND MATURATION29,10029,100 
1030606116FSPACE TEST AND TRAINING RANGE DEVELOPMENT18,52818,528 
1040606392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE176,666176,666 
1050308602FENTEPRISE INFORMATION SERVICES (EIS)4,4104,410 
1060702806FACQUISITION AND MANAGEMENT SUPPORT14,61314,613 
1070804731FGENERAL SKILL TRAINING1,4041,404 
1091001004FINTERNATIONAL ACTIVITIES4,7844,784 
 SUBTOTAL MANAGEMENT SUPPORT1,245,5771,245,577 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1100603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT393,268393,268 
1110604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING15,42715,427 
1120604445FWIDE AREA SURVEILLANCE46,69546,695 
1150605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)10,36810,368 
1160605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY31,95231,952 
1170605117FFOREIGN MATERIEL ACQUISITION AND EXPLOITATION42,96042,960 
1180605278FHC/MC–130 RECAP RDT&E13,98713,987 
1190101113FB–52 SQUADRONS78,26778,267 
1200101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)453453 
1210101126FB–1B SQUADRONS5,8305,830 
1220101127FB–2 SQUADRONS152,458152,458 
1230101213FMINUTEMAN SQUADRONS182,958182,958 
1240101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM39,14839,148 
1260101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS6,0426,042 
1280102110FUH–1N REPLACEMENT PROGRAM14,11614,116 
1290102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM10,86810,868 
1300105921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES8,6748,674 
1310205219FMQ–9 UAV151,373200,373 
 Auto take-off and landing capability[35,000] 
 Tactical Datalink Integration[14,000] 
1330207131FA–10 SQUADRONS14,85314,853 
1340207133FF–16 SQUADRONS132,795132,795 
1350207134FF–15E SQUADRONS356,717356,717 
1360207136FMANNED DESTRUCTIVE SUPPRESSION14,77314,773 
1370207138FF–22A SQUADRONS387,564387,564 
1380207142FF–35 SQUADRONS153,045153,045 
1390207161FTACTICAL AIM MISSILES52,89852,898 
1400207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)62,47062,470 
1430207227FCOMBAT RESCUE—PARARESCUE362362 
1440207247FAF TENCAP28,41331,613 
 Restore FY16 level[3,200] 
1450207249FPRECISION ATTACK SYSTEMS PROCUREMENT649649 
1460207253FCOMPASS CALL13,72350,823 
 Program Restructure[37,100] 
1470207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM109,859109,859 
1480207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)30,00230,002 
1490207410FAIR & SPACE OPERATIONS CENTER (AOC)37,62137,621 
1500207412FCONTROL AND REPORTING CENTER (CRC)13,29213,292 
1510207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)86,64486,644 
1520207418FTACTICAL AIRBORNE CONTROL SYSTEMS2,4422,442 
1540207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES10,91115,911 
 Geospatial software development[5,000] 
1550207444FTACTICAL AIR CONTROL PARTY-MOD11,84311,843 
1560207448FC2ISR TACTICAL DATA LINK1,5151,515 
1570207452FDCAPES14,97914,979 
1580207590FSEEK EAGLE25,30825,308 
1590207601FUSAF MODELING AND SIMULATION16,66616,666 
1600207605FWARGAMING AND SIMULATION CENTERS4,2454,245 
1610207697FDISTRIBUTED TRAINING AND EXERCISES3,8863,886 
1620208006FMISSION PLANNING SYSTEMS71,78571,785 
1640208087FAF OFFENSIVE CYBERSPACE OPERATIONS25,02525,025 
1650208088FAF DEFENSIVE CYBERSPACE OPERATIONS29,43929,439 
1680301017FGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)3,4703,470 
1690301112FNUCLEAR PLANNING AND EXECUTION SYSTEM (NPES)4,0604,060 
1750301400FSPACE SUPERIORITY INTELLIGENCE13,88013,880 
1760302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)30,94830,948 
1770303001FFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)42,37842,378 
1780303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)47,47147,471 
1790303140FINFORMATION SYSTEMS SECURITY PROGRAM46,38846,388 
1800303141FGLOBAL COMBAT SUPPORT SYSTEM5252 
1810303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE2,0992,099 
1840304260FAIRBORNE SIGINT ENTERPRISE90,76290,762 
1870305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,3544,354 
1880305110FSATELLITE CONTROL NETWORK (SPACE)15,62415,624 
1890305111FWEATHER SERVICE19,97422,974 
 Commercial Weather Pilot Program[3,000] 
1900305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)9,7709,770 
1910305116FAERIAL TARGETS3,0513,051 
1940305128FSECURITY AND INVESTIGATIVE ACTIVITIES405405 
1950305145FARMS CONTROL IMPLEMENTATION4,8444,844 
1960305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES339339 
1990305173FSPACE AND MISSILE TEST AND EVALUATION CENTER3,9893,989 
2000305174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT3,0703,070 
2010305179FINTEGRATED BROADCAST SERVICE (IBS)8,8338,833 
2020305182FSPACELIFT RANGE SYSTEM (SPACE)11,86711,867 
2030305202FDRAGON U–237,21737,217 
2050305206FAIRBORNE RECONNAISSANCE SYSTEMS3,84118,841 
 Wide area motion imagery[15,000] 
2060305207FMANNED RECONNAISSANCE SYSTEMS20,97520,975 
2070305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS18,90218,902 
2080305220FRQ–4 UAV256,307256,307 
2090305221FNETWORK-CENTRIC COLLABORATIVE TARGETING22,61016,310 
 Program reduction[–6,300] 
2110305238FNATO AGS38,90438,904 
2120305240FSUPPORT TO DCGS ENTERPRISE23,08423,084 
2130305258FADVANCED EVALUATION PROGRAM116,143116,143 
2140305265FGPS III SPACE SEGMENT141,888141,888 
2150305600FINTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES2,3602,360 
2160305614FJSPOC MISSION SYSTEM72,88972,889 
2170305881FRAPID CYBER ACQUISITION4,2804,280 
2180305906FNCMC—TW/AA SYSTEM4,9514,951 
2190305913FNUDET DETECTION SYSTEM (SPACE)21,09321,093 
2200305940FSPACE SITUATION AWARENESS OPERATIONS35,00235,002 
2220308699FSHARED EARLY WARNING (SEW)6,3666,366 
2230401115FC–130 AIRLIFT SQUADRON15,59915,599 
2240401119FC–5 AIRLIFT SQUADRONS (IF)66,14666,146 
2250401130FC–17 AIRCRAFT (IF)12,43012,430 
2260401132FC–130J PROGRAM16,77616,776 
2270401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)5,1665,166 
2290401314FOPERATIONAL SUPPORT AIRLIFT13,81713,817 
2300401318FCV–2216,70216,702 
2310408011FSPECIAL TACTICS / COMBAT CONTROL7,1647,164 
2320702207FDEPOT MAINTENANCE (NON-IF)1,5181,518 
2330708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)61,67661,676 
2340708611FSUPPORT SYSTEMS DEVELOPMENT9,1289,128 
2350804743FOTHER FLIGHT TRAINING1,6531,653 
2360808716FOTHER PERSONNEL ACTIVITIES5757 
2370901202FJOINT PERSONNEL RECOVERY AGENCY3,6633,663 
2380901218FCIVILIAN COMPENSATION PROGRAM3,7353,735 
2390901220FPERSONNEL ADMINISTRATION5,1575,157 
2400901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,5231,523 
2420901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT10,58110,581 
242A9999999999CLASSIFIED PROGRAMS13,091,55713,091,557 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT17,457,05617,563,056 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF28,112,25128,105,021 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, DW 
BASIC RESEARCH 
0010601000BRDTRA BASIC RESEARCH INITIATIVE35,43635,436 
0020601101EDEFENSE RESEARCH SCIENCES362,297352,297 
 Program reduction[–10,000] 
0030601110D8ZBASIC RESEARCH INITIATIVES36,65436,654 
0040601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE57,79157,791 
0050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM69,34579,345 
 K–12 STEM program increase[10,000] 
0060601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS23,57233,572 
 Program increase[10,000] 
0070601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM44,80044,800 
 SUBTOTAL BASIC RESEARCH629,895639,895 
 
APPLIED RESEARCH 
0080602000D8ZJOINT MUNITIONS TECHNOLOGY17,74517,745 
0090602115EBIOMEDICAL TECHNOLOGY115,213105,213 
 Program reduction[–10,000] 
0100602230D8ZDEFENSE TECHNOLOGY INNOVATION30,0000 
 Program decrease[–30,000] 
0110602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM48,26948,269 
0120602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES42,20642,206 
0130602303EINFORMATION & COMMUNICATIONS TECHNOLOGY353,635348,635 
 Program reduction[–5,000] 
0140602383EBIOLOGICAL WARFARE DEFENSE21,25021,250 
0150602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM188,715188,715 
0160602668D8ZCYBER SECURITY RESEARCH12,18312,183 
0170602702ETACTICAL TECHNOLOGY313,843313,843 
0180602715EMATERIALS AND BIOLOGICAL TECHNOLOGY220,456210,456 
 Program reduction[–10,000] 
0190602716EELECTRONICS TECHNOLOGY221,911221,911 
0200602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES154,857154,857 
0210602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH8,4208,420 
0221160401BBSOF TECHNOLOGY DEVELOPMENT37,82037,820 
 SUBTOTAL APPLIED RESEARCH1,786,5231,731,523 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0230603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY23,90223,902 
0250603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT73,002100,002 
 Additional EOD equipment for Conventional Units[12,000] 
 Program increase for DOD CT and C-UAS[15,000] 
0260603133D8ZFOREIGN COMPARATIVE TESTING19,34329,343 
 Anti-tunnel defense systems[10,000] 
0270603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT266,444266,444 
0280603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT17,88017,880 
0300603178CWEAPONS TECHNOLOGY71,84371,843 
0310603179CADVANCED C4ISR3,6263,626 
0320603180CADVANCED RESEARCH23,43323,433 
0330603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT17,25617,256 
0350603274CSPECIAL PROGRAM—MDA TECHNOLOGY83,745108,745 
 Classified Annex[25,000] 
0360603286EADVANCED AEROSPACE SYSTEMS182,327177,327 
 Program reduction[–5,000] 
0370603287ESPACE PROGRAMS AND TECHNOLOGY175,240165,240 
 Program reduction[–10,000] 
0380603288D8ZANALYTIC ASSESSMENTS12,04812,048 
0390603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS57,02057,020 
0410603375D8ZTECHNOLOGY INNOVATION39,92319,923 
 Program decrease[–20,000] 
0420603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT127,941127,941 
0430603527D8ZRETRACT LARCH181,977181,977 
0440603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY22,03022,030 
0450603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS148,184158,184 
 Social Medial Analysis Cell[10,000] 
0460603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES9,3319,331 
0470603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM158,398148,398 
 Program decrease[–10,000] 
0480603680SMANUFACTURING TECHNOLOGY PROGRAM31,25931,259 
0490603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT49,89549,895 
0500603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS11,01111,011 
0520603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM65,07865,078 
0530603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT97,82697,826 
0540603727D8ZJOINT WARFIGHTING PROGRAM7,8487,848 
0550603739EADVANCED ELECTRONICS TECHNOLOGIES49,80749,807 
0560603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS155,081155,081 
0570603766ENETWORK-CENTRIC WARFARE TECHNOLOGY428,894428,894 
0580603767ESENSOR TECHNOLOGY241,288241,288 
0600603781D8ZSOFTWARE ENGINEERING INSTITUTE14,26414,264 
0610603826D8ZQUICK REACTION SPECIAL PROJECTS74,94372,943 
 QRSP[–2,000] 
0630603833D8ZENGINEERING SCIENCE & TECHNOLOGY17,65917,659 
0640603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY87,13587,135 
0650604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT37,32937,329 
0660303310D8ZCWMD SYSTEMS44,83621,236 
 Constellation program reduction[–23,600] 
0671160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT61,62061,620 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT3,190,6663,192,066 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES 
0680603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P28,49828,498 
0690603600D8ZWALKOFF89,64389,643 
0710603821D8ZACQUISITION ENTERPRISE DATA & INFORMATION SERVICES2,1362,136 
0720603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM52,49152,491 
0730603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT206,834206,834 
0740603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT862,080862,080 
0750603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL138,187138,187 
0760603884CBALLISTIC MISSILE DEFENSE SENSORS230,077230,077 
0770603890CBMD ENABLING PROGRAMS401,594401,594 
0780603891CSPECIAL PROGRAMS—MDA321,607321,607 
0790603892CAEGIS BMD959,066959,066 
0800603893CSPACE TRACKING & SURVEILLANCE SYSTEM32,12932,129 
0810603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS20,69020,690 
0820603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI439,617439,617 
0830603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT47,77647,776 
0840603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)54,75054,750 
0850603906CREGARDING TRENCH8,7858,785 
0860603907CSEA BASED X-BAND RADAR (SBX)68,78768,787 
0870603913CISRAELI COOPERATIVE PROGRAMS103,835293,835 
 Directed Energy Cooperation through MDA[25,000] 
 Increase for Cooperative Development Programs subject to Title XVI[165,000] 
0880603914CBALLISTIC MISSILE DEFENSE TEST293,441293,441 
0890603915CBALLISTIC MISSILE DEFENSE TARGETS563,576563,576 
0900603920D8ZHUMANITARIAN DEMINING10,00710,007 
0910603923D8ZCOALITION WARFARE10,12610,126 
0920604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM3,8933,893 
0930604115CTECHNOLOGY MATURATION INITIATIVES90,266105,266 
 Directed Energy Acceleration—Low Power Laser Demonstrator - to reclaim schdule slippage[15,000] 
0940604132D8ZMISSILE DEFEAT PROJECT45,00045,000 
0950604250D8ZADVANCED INNOVATIVE TECHNOLOGIES844,870804,870 
 SCO[–40,000] 
0970604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED SYSTEM COMMON DEVELOPMENT3,3203,320 
0990604682D8ZWARGAMING AND SUPPORT FOR STRATEGIC ANALYSIS (SSA)4,0004,000 
1020604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS23,64223,642 
1040604873CLONG RANGE DISCRIMINATION RADAR (LRDR)162,012162,012 
1050604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS274,148274,148 
1060604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST63,44463,444 
1070604878CAEGIS BMD TEST95,01295,012 
1080604879CBALLISTIC MISSILE DEFENSE SENSOR TEST83,25083,250 
1090604880CLAND-BASED SM–3 (LBSM3)43,29343,293 
1100604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT106,038106,038 
1110604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST56,48156,481 
1120604894CMULTI-OBJECT KILL VEHICLE71,51371,513 
1140303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM2,6362,636 
1150305103CCYBER SECURITY INITIATIVE969969 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES6,919,5197,089,519 
115A0604XXXDWEATHER SYSTEM FOLLOW-ON5,000 
 Transfer Cloud Characterization and Theater Weather Imagery from USAF[5,000] 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES170,000 
 
SYSTEM DEVELOPMENT AND DEMONSTRATION 
1160604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD10,32410,324 
1170604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT181,303186,303 
 Examination of Army land-attack and anti-ship capability[5,000] 
1180604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD266,231266,231 
1190604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE (AITS-JPO)15,000 
 Commercial IT Eval Program[15,000] 
1200604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)16,28816,288 
1210605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES4,5684,568 
1220605013BLINFORMATION TECHNOLOGY DEVELOPMENT11,50511,505 
1230605021SEHOMELAND PERSONNEL SECURITY INITIATIVE1,6581,658 
1240605022D8ZDEFENSE EXPORTABILITY PROGRAM2,9202,920 
1260605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION12,63112,631 
1280605080SDEFENSE AGENCY INTIATIVES (DAI)—FINANCIAL SYSTEM26,65726,657 
1290605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)4,9494,949 
1300605140D8ZTRUSTED FOUNDRY69,00069,000 
1310605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES9,8819,881 
1320303141KGLOBAL COMBAT SUPPORT SYSTEM7,6007,600 
1330305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)2,7032,703 
 SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION628,218648,218 
 
MANAGEMENT SUPPORT 
1340604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)4,6784,678 
1350604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT4,4994,499 
1360604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)219,199219,199 
1370604942D8ZASSESSMENTS AND EVALUATIONS28,70628,706 
1380605001EMISSION SUPPORT69,24469,244 
1390605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)87,08087,080 
1400605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS23,06923,069 
1420605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)32,75932,759 
1440605142D8ZSYSTEMS ENGINEERING32,42932,429 
1450605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD3,7973,797 
1460605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY5,3025,302 
1470605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION7,2467,246 
1480605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)1,8741,874 
1490605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM85,75485,754 
1580605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER2,1872,187 
1590605798D8ZDEFENSE TECHNOLOGY ANALYSIS22,65022,650 
1600605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)43,83443,834 
1610605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION22,24022,240 
1620605804D8ZDEVELOPMENT TEST AND EVALUATION19,54123,541 
 DASD(DT&E)[4,000] 
1630605898EMANAGEMENT HQ—R&D4,7594,759 
1640605998KAMANAGEMENT HQ—DEFENSE TECHNICAL INFORMATION CENTER (DTIC)4,4004,400 
1650606100D8ZBUDGET AND PROGRAM ASSESSMENTS4,0144,014 
1660203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)2,0722,072 
1670204571JJOINT STAFF ANALYTICAL SUPPORT7,4647,464 
1700303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES857857 
1710303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)916916 
1720305172KCOMBINED ADVANCED APPLICATIONS15,33615,336 
1730305193D8ZCYBER INTELLIGENCE18,52318,523 
1750804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—MHA34,38434,384 
1760901598CMANAGEMENT HQ—MDA31,16056,160 
 Cyber Improvements Acceleration[25,000] 
1790903235D8WJOINT SERVICE PROVIDER (JSP)827827 
180A9999999999CLASSIFIED PROGRAMS56,79956,799 
 SUBTOTAL MANAGEMENT SUPPORT897,599926,599 
 
OPERATIONAL SYSTEM DEVELOPMENT 
1810604130VENTERPRISE SECURITY SYSTEM (ESS)4,2414,241 
1820605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,4241,424 
1830605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)287287 
1840607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT16,19516,195 
1850607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT4,1944,194 
1860607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)7,8617,861 
1870607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)33,36133,361 
1890208043JPLANNING AND DECISION AID SYSTEM (PDAS)3,0383,038 
1900208045KC4I INTEROPERABILITY57,50157,501 
1920301144KJOINT/ALLIED COALITION INFORMATION SHARING5,9355,935 
1960302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT575575 
1970302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION18,04118,041 
1980303126KLONG-HAUL COMMUNICATIONS—DCS13,99418,994 
 Secure cellular communications for senior leaders[5,000] 
1990303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)12,20612,206 
2000303135GPUBLIC KEY INFRASTRUCTURE (PKI)34,31434,314 
2010303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)36,60236,602 
2020303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM8,8768,876 
2030303140GINFORMATION SYSTEMS SECURITY PROGRAM159,068161,068 
 SHARKSEER Program Increase[2,000] 
2040303150KGLOBAL COMMAND AND CONTROL SYSTEM24,43824,438 
2050303153KDEFENSE SPECTRUM ORGANIZATION13,19713,197 
2070303228KJOINT INFORMATION ENVIRONMENT (JIE)2,7892,789 
2090303430KFEDERAL INVESTIGATIVE SERVICES INFORMATION TECHNOLOGY75,00075,000 
2100303610KTELEPORT PROGRAM657657 
2150305103KCYBER SECURITY INITIATIVE1,5531,553 
2200305186D8ZPOLICY R&D PROGRAMS6,2044,204 
 Program decrease[–2,000] 
2210305199D8ZNET CENTRICITY17,97117,971 
2230305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,4155,415 
2260305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,0303,030 
2290305327VINSIDER THREAT5,0345,034 
2300305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,0372,037 
2360307577D8ZINTELLIGENCE MISSION DATA (IMD)13,80013,800 
2380708012SPACIFIC DISASTER CENTERS1,7541,754 
2390708047SDEFENSE PROPERTY ACCOUNTABILITY SYSTEM2,1542,154 
2400902298JMANAGEMENT HQ—OJCS826826 
2411105219BBMQ–9 UAV17,80417,804 
2441160403BBAVIATION SYSTEMS159,143147,043 
 AC–130 Precision Strike[–12,100] 
2451160405BBINTELLIGENCE SYSTEMS DEVELOPMENT7,9587,958 
2461160408BBOPERATIONAL ENHANCEMENTS64,89564,895 
2471160431BBWARRIOR SYSTEMS44,88544,885 
2481160432BBSPECIAL PROGRAMS1,9491,949 
2491160434BBUNMANNED ISR22,11722,117 
2501160480BBSOF TACTICAL VEHICLES3,3163,316 
2511160483BBMARITIME SYSTEMS54,57754,577 
2521160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES3,8413,841 
2531160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE11,83411,834 
253A9999999999CLASSIFIED PROGRAMS3,270,5153,270,515 
 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT4,256,4064,249,306 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW18,308,82618,477,126 
 
OPERATIONAL TEST & EVAL, DEFENSE 
MANAGEMENT SUPPORT 
0010605118OTEOPERATIONAL TEST AND EVALUATION78,04788,047 
 DOT&E Cybersecurity Exercises[10,000] 
0020605131OTELIVE FIRE TEST AND EVALUATION48,31648,316 
0030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES52,63152,631 
 SUBTOTAL MANAGEMENT SUPPORT178,994188,994 
 
 TOTAL OPERATIONAL TEST & EVAL, DEFENSE178,994188,994 
 
 TOTAL RDT&E71,391,77171,629,841  
4202.Research, development, test, and evaluation for overseas contingency operations 
 
 
SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineProgramElementItemFY 2017 RequestHouse Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0550603308AARMY SPACE SYSTEMS INTEGRATION9,3759,375 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES9,3759,375 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
1170605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)10,90010,900 
1220605051AAIRCRAFT SURVIVABILITY DEVELOPMENT73,11073,110 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION84,01084,010 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
2080307665ABIOMETRICS ENABLED INTELLIGENCE7,1047,104 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT7,1047,104 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY100,489100,489 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0380603527NRETRACT LARCH3,9073,907 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES3,9073,907 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
245A9999999999CLASSIFIED PROGRAMS36,42636,426 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT36,42636,426 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY40,33340,333 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, AF 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0580604421FCOUNTERSPACE SYSTEMS425425 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION425425 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
2000305174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT4,7154,715 
242A9999999999CLASSIFIED PROGRAMS27,76527,765 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT32,48032,480 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF32,90532,905 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, DW 
OPERATIONAL SYSTEM DEVELOPMENT 
253A9999999999CLASSIFIED PROGRAMS162,419162,419 
 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT162,419162,419 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW162,419162,419 
 
 TOTAL RDT&E336,146336,146  
4203.Research, development, test, and evaluation for overseas contingency operations for base requirements 
 
 
SEC. 4203. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS FOR BASE REQUIREMENTS(In Thousands of Dollars) 
LineProgramElementItemFY 2017 RequestHouse Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0900604715ANON-SYSTEM TRAINING DEVICES—ENG DEV3333 
1220605051AAIRCRAFT SURVIVABILITY DEVELOPMENT10,000 
 Army unfunded requirement- modernized warning system[10,000] 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3310,033 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1610603778AMLRS PRODUCT IMPROVEMENT PROGRAM16,000 
 Army unfunded requirement- GMLRS M-code upgrade[16,000] 
1660607134ALONG RANGE PRECISION FIRES (LRPF)27,700 
 Army unfunded requirement[27,700] 
1790203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS10,000 
 Army unfunded requirement- Vehicle APS[10,000] 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT53,700 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY3363,733 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0780604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)37,99037,990 
0810604454NLX (R)19,000 
 LX (R) Design[19,000] 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES37,99056,990 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
1020604262NV–22A11,400 
 Accelerate Readiness Improvement- Swashplate actuator re-design[11,400] 
1180604501NADVANCED ABOVE WATER SENSORS20,000 
 Aegis Radar Solid State Improvements[20,000] 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION31,400 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY37,99088,390 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, DW 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES 
0740603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT65,000 
 Ground System Communications Modernization & Upgrades to Enable Full RKV Capabilities[65,000] 
0760603884CBALLISTIC MISSILE DEFENSE SENSORS45,000 
 Electronic Protection Acceleration for Sensors[25,000] 
 RFPs for Hawaii & East Coast Radars[20,000] 
0770603890CBMD ENABLING PROGRAMS10,000 
 Modeling and Simulation Improvements[10,000] 
0790603892CAEGIS BMD10,000 
 Aegis BMD Integration with AMDR[10,000] 
0820603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI30,000 
 C2BMC Acceleration[20,000] 
 Post-Intercept Assessment Acceleration[10,000] 
0880603914CBALLISTIC MISSILE DEFENSE TEST10,000 
 Test Infrastructure[10,000] 
1050604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS75,000 
 Modernized Booster Acceleration[50,000] 
 RKV risk reduction[25,000] 
1120604894CMULTI-OBJECT KILL VEHICLE55,000 
 MOKV Technology Maturation[55,000] 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES300,000 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES300,000 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW300,000 
 
 TOTAL RDT&E38,023452,123  
 XLIIIOperation and Maintenance 
4301.Operation and maintenance 
 
 
SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars) 
LineItemFY 2017 RequestHouse Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
010MANEUVER UNITS791,450791,450 
020MODULAR SUPPORT BRIGADES68,37368,373 
030ECHELONS ABOVE BRIGADE438,823438,823 
040THEATER LEVEL ASSETS660,258660,258 
050LAND FORCES OPERATIONS SUPPORT863,9281,198,828 
 Realign APS Unit Set Requirements from OCO[334,900] 
060AVIATION ASSETS1,360,5971,360,597 
070FORCE READINESS OPERATIONS SUPPORT3,086,4433,094,443 
 Additional cyber protection teams[3,000] 
 Public-private cyber training partnership[5,000] 
080LAND FORCES SYSTEMS READINESS439,488439,488 
090LAND FORCES DEPOT MAINTENANCE1,013,4521,026,052 
 Realign APS Unit Set Requirements from OCO[12,600] 
100BASE OPERATIONS SUPPORT7,816,3437,831,343 
 Realign APS Unit Set Requirements from OCO[15,000] 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION2,234,5462,234,546 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS452,105452,105 
130COMBATANT COMMANDERS CORE OPERATIONS155,658155,658 
170COMBATANT COMMANDS DIRECT MISSION SUPPORT441,143441,143 
 SUBTOTAL OPERATING FORCES19,822,60720,193,107 
 
MOBILIZATION 
180STRATEGIC MOBILITY336,329336,329 
190ARMY PREPOSITIONED STOCKS390,848574,848 
 Realign APS Unit Set Requirements from OCO[184,000] 
200INDUSTRIAL PREPAREDNESS7,4017,401 
 SUBTOTAL MOBILIZATION734,578918,578 
 
TRAINING AND RECRUITING 
210OFFICER ACQUISITION131,942131,942 
220RECRUIT TRAINING47,84647,846 
230ONE STATION UNIT TRAINING45,41945,419 
240SENIOR RESERVE OFFICERS TRAINING CORPS482,747482,747 
250SPECIALIZED SKILL TRAINING921,025927,525 
 Defense Foreign Language Program[6,500] 
260FLIGHT TRAINING902,845902,845 
270PROFESSIONAL DEVELOPMENT EDUCATION216,583216,583 
280TRAINING SUPPORT607,534607,534 
290RECRUITING AND ADVERTISING550,599550,599 
300EXAMINING187,263187,263 
310OFF-DUTY AND VOLUNTARY EDUCATION189,556189,556 
320CIVILIAN EDUCATION AND TRAINING182,835182,835 
330JUNIOR RESERVE OFFICER TRAINING CORPS171,167171,167 
 SUBTOTAL TRAINING AND RECRUITING4,637,3614,643,861 
 
ADMIN & SRVWIDE ACTIVITIES 
350SERVICEWIDE TRANSPORTATION230,739350,739 
 Realign APS Unit Set Requirements from OCO[120,000] 
360CENTRAL SUPPLY ACTIVITIES850,060850,060 
370LOGISTIC SUPPORT ACTIVITIES778,757778,757 
380AMMUNITION MANAGEMENT370,010370,010 
390ADMINISTRATION451,556451,556 
400SERVICEWIDE COMMUNICATIONS1,888,1231,888,123 
410MANPOWER MANAGEMENT276,403276,403 
420OTHER PERSONNEL SUPPORT369,443369,443 
430OTHER SERVICE SUPPORT1,096,0741,096,074 
440ARMY CLAIMS ACTIVITIES207,800207,800 
450REAL ESTATE MANAGEMENT240,641240,641 
460FINANCIAL MANAGEMENT AND AUDIT READINESS250,612250,612 
470INTERNATIONAL MILITARY HEADQUARTERS416,587416,587 
480MISC. SUPPORT OF OTHER NATIONS36,66636,666 
530CLASSIFIED PROGRAMS1,151,0231,151,023 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES8,614,4948,734,494 
 
UNDISTRIBUTED 
540UNDISTRIBUTED–654,600 
 Excessive standard price for fuel[–56,100] 
 Foreign Currency adjustments[–229,900] 
 Historical unobligated balances[–376,300] 
 Prohibition on Per Diem Allowance Reduction[7,700] 
 SUBTOTAL UNDISTRIBUTED–654,600 
 
 TOTAL OPERATION & MAINTENANCE, ARMY33,809,04033,835,440 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
010MODULAR SUPPORT BRIGADES11,43511,435 
020ECHELONS ABOVE BRIGADE491,772491,772 
030THEATER LEVEL ASSETS116,163116,163 
040LAND FORCES OPERATIONS SUPPORT563,524563,524 
050AVIATION ASSETS91,16291,162 
060FORCE READINESS OPERATIONS SUPPORT347,459347,659 
 Defense Language Program[200] 
070LAND FORCES SYSTEMS READINESS101,926101,926 
080LAND FORCES DEPOT MAINTENANCE56,21956,219 
090BASE OPERATIONS SUPPORT573,843573,843 
100FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION214,955214,955 
110MANAGEMENT AND OPERATIONAL HEADQUARTERS37,62037,620 
 SUBTOTAL OPERATING FORCES2,606,0782,606,278 
 
ADMIN & SRVWD ACTIVITIES 
120SERVICEWIDE TRANSPORTATION11,02711,027 
130ADMINISTRATION16,74916,749 
140SERVICEWIDE COMMUNICATIONS17,82517,825 
150MANPOWER MANAGEMENT6,1776,177 
160RECRUITING AND ADVERTISING54,47554,475 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES106,253106,253 
 
UNDISTRIBUTED 
180UNDISTRIBUTED–6,800 
 Excessive standard price for fuel[–6,800] 
 SUBTOTAL UNDISTRIBUTED–6,800 
 
 TOTAL OPERATION & MAINTENANCE, ARMY RES2,712,3312,705,731 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS708,251708,251 
020MODULAR SUPPORT BRIGADES197,251197,251 
030ECHELONS ABOVE BRIGADE792,271792,271 
040THEATER LEVEL ASSETS80,34180,341 
050LAND FORCES OPERATIONS SUPPORT37,13837,138 
060AVIATION ASSETS887,625887,625 
070FORCE READINESS OPERATIONS SUPPORT696,267696,467 
 Defense Language Program[200] 
080LAND FORCES SYSTEMS READINESS61,24061,240 
090LAND FORCES DEPOT MAINTENANCE219,948219,948 
100BASE OPERATIONS SUPPORT1,040,0121,040,012 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION676,715676,715 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS1,021,1441,021,144 
 SUBTOTAL OPERATING FORCES6,418,2036,418,403 
 
ADMIN & SRVWD ACTIVITIES 
130SERVICEWIDE TRANSPORTATION6,3966,396 
140ADMINISTRATION68,52871,052 
 National Guard State Partnership Program[2,524] 
150SERVICEWIDE COMMUNICATIONS76,52476,524 
160MANPOWER MANAGEMENT7,7127,712 
170OTHER PERSONNEL SUPPORT245,046245,046 
180REAL ESTATE MANAGEMENT2,9612,961 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES407,167409,691 
 
UNDISTRIBUTED 
190UNDISTRIBUTED–29,000 
 Excessive standard price for fuel[–29,000] 
 SUBTOTAL UNDISTRIBUTED–29,000 
 
 TOTAL OPERATION & MAINTENANCE, ARNG6,825,3706,799,094 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS4,094,7654,094,765 
020FLEET AIR TRAINING1,722,4731,722,473 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES52,67052,670 
040AIR OPERATIONS AND SAFETY SUPPORT97,58497,584 
050AIR SYSTEMS SUPPORT446,733446,733 
060AIRCRAFT DEPOT MAINTENANCE1,007,6811,007,681 
070AIRCRAFT DEPOT OPERATIONS SUPPORT38,24838,248 
080AVIATION LOGISTICS564,720564,720 
090MISSION AND OTHER SHIP OPERATIONS3,513,0833,513,083 
100SHIP OPERATIONS SUPPORT & TRAINING743,765743,765 
110SHIP DEPOT MAINTENANCE5,168,2735,177,773 
 Ship Repair Capability in the Western Pacific[9,500] 
120SHIP DEPOT OPERATIONS SUPPORT1,575,5781,575,578 
130COMBAT COMMUNICATIONS558,727558,727 
140ELECTRONIC WARFARE105,680105,680 
150SPACE SYSTEMS AND SURVEILLANCE180,406180,406 
160WARFARE TACTICS470,032470,032 
170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY346,703346,703 
180COMBAT SUPPORT FORCES1,158,6881,158,688 
190EQUIPMENT MAINTENANCE113,692113,692 
200DEPOT OPERATIONS SUPPORT2,5092,509 
210COMBATANT COMMANDERS CORE OPERATIONS91,01991,019 
220COMBATANT COMMANDERS DIRECT MISSION SUPPORT74,78074,780 
230CRUISE MISSILE106,030106,030 
240FLEET BALLISTIC MISSILE1,233,8051,241,305 
 Engineering and Technical Services, Project 934[7,500] 
250IN-SERVICE WEAPONS SYSTEMS SUPPORT163,025163,025 
260WEAPONS MAINTENANCE553,269551,469 
 Heavy Weight Torpedo Program Execution[–1,500] 
 Light Weight Torpedo Program Execution[–300] 
270OTHER WEAPON SYSTEMS SUPPORT350,010350,010 
280ENTERPRISE INFORMATION790,685790,685 
290SUSTAINMENT, RESTORATION AND MODERNIZATION1,642,7421,642,742 
300BASE OPERATING SUPPORT4,206,1364,206,136 
 SUBTOTAL OPERATING FORCES31,173,51131,188,711 
 
MOBILIZATION 
310SHIP PREPOSITIONING AND SURGE893,517893,517 
320READY RESERVE FORCE274,524274,524 
330AIRCRAFT ACTIVATIONS/INACTIVATIONS6,7276,727 
340SHIP ACTIVATIONS/INACTIVATIONS288,154288,154 
350EXPEDITIONARY HEALTH SERVICES SYSTEMS95,72095,720 
360INDUSTRIAL READINESS2,1092,109 
370COAST GUARD SUPPORT21,11421,114 
 SUBTOTAL MOBILIZATION1,581,8651,581,865 
 
TRAINING AND RECRUITING 
380OFFICER ACQUISITION143,815143,815 
390RECRUIT TRAINING8,5198,519 
400RESERVE OFFICERS TRAINING CORPS143,445143,445 
410SPECIALIZED SKILL TRAINING699,214699,214 
420FLIGHT TRAINING5,3105,310 
430PROFESSIONAL DEVELOPMENT EDUCATION172,852174,052 
 Naval Sea Cadets[1,200] 
440TRAINING SUPPORT222,728222,728 
450RECRUITING AND ADVERTISING225,647225,647 
460OFF-DUTY AND VOLUNTARY EDUCATION130,569130,569 
470CIVILIAN EDUCATION AND TRAINING73,73073,730 
480JUNIOR ROTC50,40050,400 
 SUBTOTAL TRAINING AND RECRUITING1,876,2291,877,429 
 
ADMIN & SRVWD ACTIVITIES 
490ADMINISTRATION917,453917,453 
500EXTERNAL RELATIONS14,57014,570 
510CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT124,070124,070 
520MILITARY MANPOWER AND PERSONNEL MANAGEMENT369,767369,767 
530OTHER PERSONNEL SUPPORT285,927285,927 
540SERVICEWIDE COMMUNICATIONS319,908319,908 
570SERVICEWIDE TRANSPORTATION171,659171,659 
590PLANNING, ENGINEERING AND DESIGN270,863270,863 
600ACQUISITION AND PROGRAM MANAGEMENT1,112,7661,112,766 
610HULL, MECHANICAL AND ELECTRICAL SUPPORT49,07849,078 
620COMBAT/WEAPONS SYSTEMS24,98924,989 
630SPACE AND ELECTRONIC WARFARE SYSTEMS72,96672,966 
640NAVAL INVESTIGATIVE SERVICE595,711595,711 
700INTERNATIONAL HEADQUARTERS AND AGENCIES4,8094,809 
730CLASSIFIED PROGRAMS517,440517,440 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES4,851,9764,851,976 
 
UNDISTRIBUTED 
740UNDISTRIBUTED–585,600 
 Excessive standard price for fuel[–390,500] 
 Foreign Currency adjustments[–26,400] 
 Historical unobligated balances[–174,100] 
 Prohibition on Per Diem Allowance Reduction[5,400] 
 SUBTOTAL UNDISTRIBUTED–585,600 
 
 TOTAL OPERATION & MAINTENANCE, NAVY39,483,58138,914,381 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES674,613674,613 
020FIELD LOGISTICS947,424947,424 
030DEPOT MAINTENANCE206,783206,783 
040MARITIME PREPOSITIONING85,27685,276 
050SUSTAINMENT, RESTORATION & MODERNIZATION632,673632,673 
060BASE OPERATING SUPPORT2,136,6262,136,626 
 SUBTOTAL OPERATING FORCES4,683,3954,683,395 
 
TRAINING AND RECRUITING 
070RECRUIT TRAINING15,94615,946 
080OFFICER ACQUISITION935935 
090SPECIALIZED SKILL TRAINING99,30599,305 
100PROFESSIONAL DEVELOPMENT EDUCATION45,49545,995 
 MOS-to-Degree Program[500] 
110TRAINING SUPPORT369,979369,979 
120RECRUITING AND ADVERTISING165,566165,566 
130OFF-DUTY AND VOLUNTARY EDUCATION35,13335,133 
140JUNIOR ROTC23,62223,622 
 SUBTOTAL TRAINING AND RECRUITING755,981756,481 
 
ADMIN & SRVWD ACTIVITIES 
150SERVICEWIDE TRANSPORTATION34,53434,534 
160ADMINISTRATION355,932355,932 
180ACQUISITION AND PROGRAM MANAGEMENT76,89676,896 
200CLASSIFIED PROGRAMS47,52047,520 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES514,882514,882 
 
UNDISTRIBUTED 
210UNDISTRIBUTED–37,700 
 Excessive standard price for fuel[–4,900] 
 Foreign Currency adjustments[–1,500] 
 Historical unobligated balances[–33,100] 
 Prohibition on Per Diem Allowance Reduction[1,800] 
 SUBTOTAL UNDISTRIBUTED–37,700 
 
 TOTAL OPERATION & MAINTENANCE, MARINE CORPS5,954,2585,917,058 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS526,190526,190 
020INTERMEDIATE MAINTENANCE6,7146,714 
030AIRCRAFT DEPOT MAINTENANCE86,20986,209 
040AIRCRAFT DEPOT OPERATIONS SUPPORT389389 
050AVIATION LOGISTICS10,18910,189 
070SHIP OPERATIONS SUPPORT & TRAINING560560 
090COMBAT COMMUNICATIONS13,17313,173 
100COMBAT SUPPORT FORCES109,053109,053 
120ENTERPRISE INFORMATION27,22627,226 
130SUSTAINMENT, RESTORATION AND MODERNIZATION27,57127,571 
140BASE OPERATING SUPPORT99,16699,166 
 SUBTOTAL OPERATING FORCES906,440906,440 
 
ADMIN & SRVWD ACTIVITIES 
150ADMINISTRATION1,3511,351 
160MILITARY MANPOWER AND PERSONNEL MANAGEMENT13,25113,251 
170SERVICEWIDE COMMUNICATIONS3,4453,445 
180ACQUISITION AND PROGRAM MANAGEMENT3,1693,169 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES21,21621,216 
 
UNDISTRIBUTED 
200UNDISTRIBUTED–26,600 
 Excessive standard price for fuel[–26,600] 
 SUBTOTAL UNDISTRIBUTED–26,600 
 
 TOTAL OPERATION & MAINTENANCE, NAVY RES927,656901,056 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES94,15494,154 
020DEPOT MAINTENANCE18,59418,594 
030SUSTAINMENT, RESTORATION AND MODERNIZATION25,47025,470 
040BASE OPERATING SUPPORT111,550111,550 
 SUBTOTAL OPERATING FORCES249,768249,768 
 
ADMIN & SRVWD ACTIVITIES 
050SERVICEWIDE TRANSPORTATION902902 
060ADMINISTRATION11,13011,130 
070RECRUITING AND ADVERTISING8,8338,833 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES20,86520,865 
 
UNDISTRIBUTED 
090UNDISTRIBUTED–800 
 Excessive standard price for fuel[–800] 
 SUBTOTAL UNDISTRIBUTED–800 
 
 TOTAL OPERATION & MAINTENANCE, MC RESERVE270,633269,833 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES3,294,1243,294,124 
020COMBAT ENHANCEMENT FORCES1,682,0451,682,045 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,730,7571,730,757 
040DEPOT MAINTENANCE7,042,9886,986,488 
 Compass Call Program Restructure[–56,500] 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,657,0191,657,019 
060BASE SUPPORT2,787,2162,787,216 
070GLOBAL C3I AND EARLY WARNING887,831887,831 
080OTHER COMBAT OPS SPT PROGRAMS1,070,1781,070,178 
100LAUNCH FACILITIES208,582208,582 
110SPACE CONTROL SYSTEMS362,250362,250 
120COMBATANT COMMANDERS DIRECT MISSION SUPPORT907,245907,245 
130COMBATANT COMMANDERS CORE OPERATIONS199,171199,171 
135CLASSIFIED PROGRAMS930,757930,757 
 SUBTOTAL OPERATING FORCES22,760,16322,703,663 
 
MOBILIZATION 
140AIRLIFT OPERATIONS1,703,0591,703,059 
150MOBILIZATION PREPAREDNESS138,899138,899 
160DEPOT MAINTENANCE1,553,4391,553,439 
170FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION258,328258,328 
180BASE SUPPORT722,756722,756 
 SUBTOTAL MOBILIZATION4,376,4814,376,481 
 
TRAINING AND RECRUITING 
190OFFICER ACQUISITION120,886120,886 
200RECRUIT TRAINING23,78223,782 
210RESERVE OFFICERS TRAINING CORPS (ROTC)77,69277,692 
220FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION236,254236,254 
230BASE SUPPORT819,915819,915 
240SPECIALIZED SKILL TRAINING387,446387,446 
250FLIGHT TRAINING725,134725,134 
260PROFESSIONAL DEVELOPMENT EDUCATION264,213264,213 
270TRAINING SUPPORT86,68186,681 
280DEPOT MAINTENANCE305,004305,004 
290RECRUITING AND ADVERTISING104,754104,754 
300EXAMINING3,9443,944 
310OFF-DUTY AND VOLUNTARY EDUCATION184,841184,841 
320CIVILIAN EDUCATION AND TRAINING173,583173,583 
330JUNIOR ROTC58,87758,877 
 SUBTOTAL TRAINING AND RECRUITING3,573,0063,573,006 
 
ADMIN & SRVWD ACTIVITIES 
340LOGISTICS OPERATIONS1,107,8461,107,846 
350TECHNICAL SUPPORT ACTIVITIES924,185924,185 
360DEPOT MAINTENANCE48,77848,778 
370FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION321,013321,013 
380BASE SUPPORT1,115,9101,115,910 
390ADMINISTRATION811,650811,650 
400SERVICEWIDE COMMUNICATIONS269,809269,809 
410OTHER SERVICEWIDE ACTIVITIES961,304961,304 
420CIVIL AIR PATROL25,73530,500 
 Civil Air Patrol O&M Support[4,765] 
450INTERNATIONAL SUPPORT90,57390,573 
460CLASSIFIED PROGRAMS1,131,6031,131,603 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES6,808,4066,813,171 
 
UNDISTRIBUTED 
470UNDISTRIBUTED–765,900 
 Excessive standard price for fuel[–368,000] 
 Foreign Currency adjustments[–116,700] 
 Historical unobligated balances[–288,000] 
 Prohibition on Per Diem Allowance Reduction[6,800] 
 SUBTOTAL UNDISTRIBUTED–765,900 
 
 TOTAL OPERATION & MAINTENANCE, AIR FORCE37,518,05636,700,421 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES1,707,8821,707,882 
020MISSION SUPPORT OPERATIONS230,016230,016 
030DEPOT MAINTENANCE541,743541,743 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION113,470113,470 
050BASE SUPPORT384,832384,832 
 SUBTOTAL OPERATING FORCES2,977,9432,977,943 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
060ADMINISTRATION54,93954,939 
070RECRUITING AND ADVERTISING14,75414,754 
080MILITARY MANPOWER AND PERS MGMT (ARPC)12,70712,707 
090OTHER PERS SUPPORT (DISABILITY COMP)7,2107,210 
100AUDIOVISUAL376376 
 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES89,98689,986 
 
UNDISTRIBUTED 
110UNDISTRIBUTED–59,700 
 Excessive standard price for fuel[–59,700] 
 SUBTOTAL UNDISTRIBUTED–59,700 
 
 TOTAL OPERATION & MAINTENANCE, AF RESERVE3,067,9293,008,229 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
010AIRCRAFT OPERATIONS3,282,2383,282,238 
020MISSION SUPPORT OPERATIONS723,062723,062 
030DEPOT MAINTENANCE1,824,3291,824,329 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION245,840245,840 
050BASE SUPPORT575,548575,548 
 SUBTOTAL OPERATING FORCES6,651,0176,651,017 
 
ADMINISTRATION AND SERVICE-WIDE ACTIVITIES 
060ADMINISTRATION23,71526,239 
 National Guard State Partnership Program[2,524] 
070RECRUITING AND ADVERTISING28,84628,846 
 SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES52,56155,085 
 
UNDISTRIBUTED 
080UNDISTRIBUTED–117,700 
 Excessive standard price for fuel[–117,700] 
 SUBTOTAL UNDISTRIBUTED–117,700 
 
 TOTAL OPERATION & MAINTENANCE, ANG6,703,5786,588,402 
 
OPERATION & MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
010JOINT CHIEFS OF STAFF506,113506,113 
020OFFICE OF THE SECRETARY OF DEFENSE524,439519,439 
 Program decrease[–5,000] 
030SPECIAL OPERATIONS COMMAND/OPERATING FORCES4,898,1594,898,159 
 SUBTOTAL OPERATING FORCES5,928,7115,923,711 
 
TRAINING AND RECRUITING 
040DEFENSE ACQUISITION UNIVERSITY138,658138,658 
050JOINT CHIEFS OF STAFF85,70185,701 
070SPECIAL OPERATIONS COMMAND/TRAINING AND RECRUITING365,349365,349 
 SUBTOTAL TRAINING AND RECRUITING589,708589,708 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
080CIVIL MILITARY PROGRAMS160,480180,480 
 STARBASE[20,000] 
100DEFENSE CONTRACT AUDIT AGENCY630,925630,925 
110DEFENSE CONTRACT MANAGEMENT AGENCY1,356,3801,356,380 
120DEFENSE HUMAN RESOURCES ACTIVITY683,620683,620 
130DEFENSE INFORMATION SYSTEMS AGENCY1,439,8911,439,891 
150DEFENSE LEGAL SERVICES AGENCY24,98424,984 
160DEFENSE LOGISTICS AGENCY357,964357,964 
170DEFENSE MEDIA ACTIVITY223,422213,422 
Program decrease[–10,000] 
180DEFENSE PERSONNEL ACCOUNTING AGENCY112,681112,681 
190DEFENSE SECURITY COOPERATION AGENCY496,754496,754 
200DEFENSE SECURITY SERVICE538,711538,711 
230DEFENSE TECHNOLOGY SECURITY ADMINISTRATION35,41735,417 
240DEFENSE THREAT REDUCTION AGENCY448,146448,146 
260DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,671,1432,701,143 
 Impact Aid[30,000] 
270MISSILE DEFENSE AGENCY446,975446,975 
290OFFICE OF ECONOMIC ADJUSTMENT155,399155,399 
300OFFICE OF THE SECRETARY OF DEFENSE1,481,6431,406,713 
 Alcohol Abuse Prevention Program[1,000] 
 BRAC 2017 Round Planning and Analyses[–3,530] 
 CWMD Sustainment: Constellation program reduction[–3,800] 
 Program decrease[–84,428] 
 Readiness environmental protection initiative[15,828] 
310SPECIAL OPERATIONS COMMAND/ADMIN & SVC-WIDE ACTIVITIES89,42970,829 
 SOCOM MH–60 Block Upgrades / MH–60M Replacement[–18,600] 
320WASHINGTON HEADQUARTERS SERVICES629,874619,874 
 Program decrease[–10,000] 
330CLASSIFIED PROGRAMS14,069,33314,071,333 
 Classified adjustment[2,000] 
 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES26,053,17125,991,641 
 
UNDISTRIBUTED 
340UNDISTRIBUTED–293,900 
 Excessive standard price for fuel[–17,800] 
 Foreign Currency adjustments[–34,300] 
 Historical unobligated balances[–248,100] 
 Prohibition on Per Diem Allowance Reduction[6,300] 
 SUBTOTAL UNDISTRIBUTED–293,900 
 
 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE32,571,59032,211,160 
 
MISCELLANEOUS APPROPRIATIONS 
010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE14,19414,194 
020OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID105,125105,125 
030COOPERATIVE THREAT REDUCTION325,604325,604 
050ENVIRONMENTAL RESTORATION, ARMY170,167170,167 
060ENVIRONMENTAL RESTORATION, NAVY281,762281,762 
070ENVIRONMENTAL RESTORATION, AIR FORCE371,521371,521 
080ENVIRONMENTAL RESTORATION, DEFENSE9,0099,009 
090ENVIRONMENTAL RESTORATION FORMERLY USED SITES197,084197,084 
 SUBTOTAL MISCELLANEOUS APPROPRIATIONS1,474,4661,474,466 
 
 TOTAL MISCELLANEOUS APPROPRIATIONS1,474,4661,474,466 
 
 TOTAL OPERATION & MAINTENANCE171,318,488169,325,271  
4302.Operation and maintenance for overseas contingency operations 
 
 
SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2017 RequestHouse Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
010MANEUVER UNITS406,852396,052 
 Army requested realignment (ERI)[–10,800] 
040THEATER LEVEL ASSETS1,643,4561,713,556 
 Operational support for deployed end strength of 9,800 in Afghanistan[70,100] 
050LAND FORCES OPERATIONS SUPPORT556,066156,366 
 Army requested realignment (ERI)[–132,000] 
 Operational support for deployed end strength of 9,800 in Afghanistan[67,200] 
 Realign APS Unit Set Requirements to Base[–334,900] 
060AVIATION ASSETS58,62090,120 
 Operational support for deployed end strength of 9,800 in Afghanistan[31,500] 
070FORCE READINESS OPERATIONS SUPPORT1,502,8451,676,345 
 Army requested realignment (ERI)[–2,000] 
 Operational support for deployed end strength of 9,800 in Afghanistan[175,500] 
080LAND FORCES SYSTEMS READINESS348,174358,174 
 Operational support for deployed end strength of 9,800 in Afghanistan[10,000] 
100BASE OPERATIONS SUPPORT40,00025,000 
 Realign APS Unit Set Requirements to Base[–15,000] 
140ADDITIONAL ACTIVITIES5,979,6787,060,278 
 Operational support for deployed end strength of 9,800 in Afghanistan[1,093,200] 
 Realign APS Unit Set Requirements to Base[–12,600] 
150COMMANDERS EMERGENCY RESPONSE PROGRAM5,0005,000 
160RESET1,092,5421,092,542 
170COMBATANT COMMANDS DIRECT MISSION SUPPORT79,56879,568 
 SUBTOTAL OPERATING FORCES11,712,80112,653,001 
 
MOBILIZATION 
190ARMY PREPOSITIONED STOCKS350,200130,000 
 Army requested realignment (ERI)[–220,200] 
 SUBTOTAL MOBILIZATION350,200130,000 
 
ADMIN & SRVWIDE ACTIVITIES 
350SERVICEWIDE TRANSPORTATION540,400559,500 
 Army requested realignment (ERI)[120,000] 
 Operational support for deployed end strength of 9,800 in Afghanistan[203,100] 
 Realign APS Unit Set Requirements to Base[–304,000] 
380AMMUNITION MANAGEMENT13,97449,074 
 Operational support for deployed end strength of 9,800 in Afghanistan[35,100] 
420OTHER PERSONNEL SUPPORT105,508105,508 
450REAL ESTATE MANAGEMENT165,678263,178 
 Operational support for deployed end strength of 9,800 in Afghanistan[97,500] 
530CLASSIFIED PROGRAMS835,551849,851 
 Operational support for deployed end strength of 9,800 in Afghanistan[14,300] 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES1,661,1111,827,111 
 
UNDISTRIBUTED 
540UNDISTRIBUTED–6,083,330 
 Excessive standard price for fuel[–138,600] 
 Historical unobligated balances[–188,500] 
 Prorated OCO allocation in support of base readiness requirements[–5,756,230] 
 SUBTOTAL UNDISTRIBUTED–6,083,330 
 
 TOTAL OPERATION & MAINTENANCE, ARMY13,724,1128,526,782 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
020ECHELONS ABOVE BRIGADE6,2529,252 
 Operational support for deployed end strength of 9,800 in Afghanistan[3,000] 
040LAND FORCES OPERATIONS SUPPORT2,0753,075 
 Operational support for deployed end strength of 9,800 in Afghanistan[1,000] 
060FORCE READINESS OPERATIONS SUPPORT1,1401,440 
 Operational support for deployed end strength of 9,800 in Afghanistan[300] 
090BASE OPERATIONS SUPPORT14,65315,153 
 Operational support for deployed end strength of 9,800 in Afghanistan[500] 
 SUBTOTAL OPERATING FORCES24,12028,920 
 
UNDISTRIBUTED 
180UNDISTRIBUTED–11,394 
 Prorated OCO allocation in support of base readiness requirements[–11,394] 
 SUBTOTAL UNDISTRIBUTED–11,394 
 
 TOTAL OPERATION & MAINTENANCE, ARMY RES24,12017,526 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS10,56416,564 
 Operational support for deployed end strength of 9,800 in Afghanistan[6,000] 
020MODULAR SUPPORT BRIGADES748748 
030ECHELONS ABOVE BRIGADE5,7517,451 
 Operational support for deployed end strength of 9,800 in Afghanistan[1,700] 
040THEATER LEVEL ASSETS200200 
060AVIATION ASSETS27,18330,983 
 Operational support for deployed end strength of 9,800 in Afghanistan[3,800] 
070FORCE READINESS OPERATIONS SUPPORT2,7412,741 
100BASE OPERATIONS SUPPORT18,80018,800 
120MANAGEMENT AND OPERATIONAL HEADQUARTERS920920 
 SUBTOTAL OPERATING FORCES66,90778,407 
 
UNDISTRIBUTED 
190UNDISTRIBUTED–30,892 
 Prorated OCO allocation in support of base readiness requirements[–30,892] 
 SUBTOTAL UNDISTRIBUTED–30,892 
 
 TOTAL OPERATION & MAINTENANCE, ARNG66,90747,515 
 
AFGHANISTAN SECURITY FORCES FUND 
MINISTRY OF DEFENSE 
010SUSTAINMENT2,173,3412,173,341 
020INFRASTRUCTURE48,26248,262 
030EQUIPMENT AND TRANSPORTATION76,216176,047 
 Maintain security forces at fiscal year 2016 levels[99,831] 
040TRAINING AND OPERATIONS220,139281,555 
 Maintain security forces at fiscal year 2016 levels[61,416] 
 SUBTOTAL MINISTRY OF DEFENSE2,517,9582,679,205 
 
MINISTRY OF INTERIOR 
050SUSTAINMENT860,441880,300 
 Maintain security forces at fiscal year 2016 levels[19,859] 
060INFRASTRUCTURE20,83720,837 
070EQUIPMENT AND TRANSPORTATION8,153116,573 
 Maintain security forces at fiscal year 2016 levels[108,420] 
080TRAINING AND OPERATIONS41,32665,342 
 Maintain security forces at fiscal year 2016 levels[24,016] 
 SUBTOTAL MINISTRY OF INTERIOR930,7571,083,052 
 
UNDISTRIBUTED 
110UNDISTRIBUTED–1,482,289 
 Prorated OCO allocation in support of base readiness requirements[–1,482,289] 
 SUBTOTAL UNDISTRIBUTED–1,482,289 
 
 TOTAL AFGHANISTAN SECURITY FORCES FUND3,448,7152,279,968 
 
IRAQ TRAIN AND EQUIP FUND 
IRAQ TRAIN AND EQUIP FUND 
010IRAQ TRAIN AND EQUIP FUND630,000680,000 
 Support to Kurdish and Sunni tribal security forces for operations in Mosul, Iraq[50,000] 
 SUBTOTAL IRAQ TRAIN AND EQUIP FUND630,000680,000 
 
UNDISTRIBUTED 
020UNDISTRIBUTED–267,913 
 Prorated OCO allocation in support of base readiness requirements[–267,913] 
 SUBTOTAL UNDISTRIBUTED–267,913 
 
 TOTAL IRAQ TRAIN AND EQUIP FUND630,000412,087 
 
SYRIA TRAIN AND EQUIP FUND 
SYRIA TRAIN AND EQUIP FUND 
010SYRIA TRAIN AND EQUIP FUND250,000250,000 
 SUBTOTAL SYRIA TRAIN AND EQUIP FUND250,000250,000 
 
UNDISTRIBUTED 
020UNDISTRIBUTED–98,497 
 Prorated OCO allocation in support of base readiness requirements[–98,497] 
 SUBTOTAL UNDISTRIBUTED–98,497 
 
 TOTAL SYRIA TRAIN AND EQUIP FUND250,000151,503 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS360,621360,621 
040AIR OPERATIONS AND SAFETY SUPPORT4,6034,603 
050AIR SYSTEMS SUPPORT159,049159,049 
060AIRCRAFT DEPOT MAINTENANCE113,994113,994 
070AIRCRAFT DEPOT OPERATIONS SUPPORT1,8401,840 
080AVIATION LOGISTICS35,52935,529 
090MISSION AND OTHER SHIP OPERATIONS1,073,0801,073,080 
100SHIP OPERATIONS SUPPORT & TRAINING17,30617,306 
110SHIP DEPOT MAINTENANCE2,128,4312,128,431 
130COMBAT COMMUNICATIONS21,25721,257 
160WARFARE TACTICS22,60322,603 
170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY22,93422,934 
180COMBAT SUPPORT FORCES568,511568,511 
190EQUIPMENT MAINTENANCE11,35811,358 
250IN-SERVICE WEAPONS SYSTEMS SUPPORT61,00061,000 
260WEAPONS MAINTENANCE289,045289,045 
270OTHER WEAPON SYSTEMS SUPPORT8,0008,000 
290SUSTAINMENT, RESTORATION AND MODERNIZATION7,8197,819 
300BASE OPERATING SUPPORT61,49361,493 
 SUBTOTAL OPERATING FORCES4,968,4734,968,473 
 
MOBILIZATION 
330AIRCRAFT ACTIVATIONS/INACTIVATIONS1,5301,530 
350EXPEDITIONARY HEALTH SERVICES SYSTEMS5,3075,307 
370COAST GUARD SUPPORT162,692162,692 
 SUBTOTAL MOBILIZATION169,529169,529 
 
TRAINING AND RECRUITING 
410SPECIALIZED SKILL TRAINING43,36543,365 
 SUBTOTAL TRAINING AND RECRUITING43,36543,365 
 
ADMIN & SRVWD ACTIVITIES 
490ADMINISTRATION3,7643,764 
500EXTERNAL RELATIONS515515 
520MILITARY MANPOWER AND PERSONNEL MANAGEMENT5,4095,409 
530OTHER PERSONNEL SUPPORT1,5781,578 
570SERVICEWIDE TRANSPORTATION126,700126,700 
600ACQUISITION AND PROGRAM MANAGEMENT9,2619,261 
640NAVAL INVESTIGATIVE SERVICE1,5011,501 
730CLASSIFIED PROGRAMS15,78015,780 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES164,508164,508 
 
UNDISTRIBUTED 
740UNDISTRIBUTED–2,226,518 
 Excessive standard price for fuel[–120,300] 
 Prorated OCO allocation in support of base readiness requirements[–2,106,218] 
 SUBTOTAL UNDISTRIBUTED–2,226,518 
 
 TOTAL OPERATION & MAINTENANCE, NAVY5,345,8753,119,357 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES403,489469,789 
 Operational support for deployed end strength of 9,800 in Afghanistan[66,300] 
020FIELD LOGISTICS266,094266,094 
030DEPOT MAINTENANCE147,000147,000 
060BASE OPERATING SUPPORT18,57618,576 
 SUBTOTAL OPERATING FORCES835,159901,459 
 
TRAINING AND RECRUITING 
110TRAINING SUPPORT31,75031,750 
 SUBTOTAL TRAINING AND RECRUITING31,75031,750 
 
ADMIN & SRVWD ACTIVITIES 
150SERVICEWIDE TRANSPORTATION73,80089,800 
 Operational support for deployed end strength of 9,800 in Afghanistan[16,000] 
200CLASSIFIED PROGRAMS3,6503,650 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES77,45093,450 
 
UNDISTRIBUTED 
210UNDISTRIBUTED–413,593 
 Excessive standard price for fuel[–9,100] 
 Prorated OCO allocation in support of base readiness requirements[–404,493] 
 SUBTOTAL UNDISTRIBUTED–413,593 
 
 TOTAL OPERATION & MAINTENANCE, MARINE CORPS944,359613,066 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
030AIRCRAFT DEPOT MAINTENANCE16,50016,500 
050AVIATION LOGISTICS2,5222,522 
100COMBAT SUPPORT FORCES7,2437,243 
 SUBTOTAL OPERATING FORCES26,26526,265 
 
UNDISTRIBUTED 
200UNDISTRIBUTED–10,448 
 Excessive standard price for fuel[–100] 
 Prorated OCO allocation in support of base readiness requirements[–10,348] 
 SUBTOTAL UNDISTRIBUTED–10,448 
 
 TOTAL OPERATION & MAINTENANCE, NAVY RES26,26515,817 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES2,5002,500 
040BASE OPERATING SUPPORT804804 
 SUBTOTAL OPERATING FORCES3,3043,304 
 
UNDISTRIBUTED 
090UNDISTRIBUTED–1,302 
 Prorated OCO allocation in support of base readiness requirements[–1,302] 
 SUBTOTAL UNDISTRIBUTED–1,302 
 
 TOTAL OPERATION & MAINTENANCE, MC RESERVE3,3042,002 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES1,339,4611,370,361 
 Enahncing readiness levels of DCA aircraft[10,000] 
 Operational support for deployed end strength of 9,800 in Afghanistan[20,900] 
020COMBAT ENHANCEMENT FORCES1,096,0211,116,921 
 Operational support for deployed end strength of 9,800 in Afghanistan[20,900] 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)152,278152,278 
040DEPOT MAINTENANCE1,061,5061,087,106 
 Compass Call Program Restructure[25,600] 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION56,70056,700 
060BASE SUPPORT941,714941,714 
070GLOBAL C3I AND EARLY WARNING30,21930,219 
080OTHER COMBAT OPS SPT PROGRAMS207,696217,696 
 Promoting additional DCA burden sharing[5,000] 
 Supporting DCA dispersal CONOP development[5,000] 
100LAUNCH FACILITIES869869 
110SPACE CONTROL SYSTEMS5,0085,008 
120COMBATANT COMMANDERS DIRECT MISSION SUPPORT100,081100,081 
135CLASSIFIED PROGRAMS79,89379,893 
 SUBTOTAL OPERATING FORCES5,071,4465,158,846 
 
MOBILIZATION 
140AIRLIFT OPERATIONS2,774,7292,872,429 
 Operational support for deployed end strength of 9,800 in Afghanistan[97,700] 
150MOBILIZATION PREPAREDNESS108,163108,163 
160DEPOT MAINTENANCE891,102891,102 
180BASE SUPPORT3,6863,686 
 SUBTOTAL MOBILIZATION3,777,6803,875,380 
 
TRAINING AND RECRUITING 
230BASE SUPPORT52,74052,740 
240SPECIALIZED SKILL TRAINING4,5004,500 
 SUBTOTAL TRAINING AND RECRUITING57,24057,240 
 
ADMIN & SRVWD ACTIVITIES 
340LOGISTICS OPERATIONS86,71686,716 
380BASE SUPPORT59,13359,133 
400SERVICEWIDE COMMUNICATIONS165,348165,348 
410OTHER SERVICEWIDE ACTIVITIES141,883141,883 
450INTERNATIONAL SUPPORT6161 
460CLASSIFIED PROGRAMS15,32315,323 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES468,464468,464 
 
UNDISTRIBUTED 
470UNDISTRIBUTED–3,868,111 
 Excessive standard price for fuel[–101,600] 
 Prorated OCO allocation in support of base readiness requirements[–3,766,511] 
 SUBTOTAL UNDISTRIBUTED–3,868,111 
 
 TOTAL OPERATION & MAINTENANCE, AIR FORCE9,374,8305,691,819 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
030DEPOT MAINTENANCE51,08651,086 
050BASE SUPPORT6,5006,500 
 SUBTOTAL OPERATING FORCES57,58657,586 
 
UNDISTRIBUTED 
110UNDISTRIBUTED–22,788 
 Excessive standard price for fuel[–100] 
 Prorated OCO allocation in support of base readiness requirements[–22,688] 
 SUBTOTAL UNDISTRIBUTED–22,788 
 
 TOTAL OPERATION & MAINTENANCE, AF RESERVE57,58634,798 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
020MISSION SUPPORT OPERATIONS3,4003,400 
050BASE SUPPORT16,60016,600 
 SUBTOTAL OPERATING FORCES20,00020,000 
 
UNDISTRIBUTED 
080UNDISTRIBUTED–7,880 
 Prorated OCO allocation in support of base readiness requirements[–7,880] 
 SUBTOTAL UNDISTRIBUTED–7,880 
 
 TOTAL OPERATION & MAINTENANCE, ANG20,00012,120 
 
OPERATION & MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
010JOINT CHIEFS OF STAFF10,000 
 Enhancing exercise of DCA aircraft[10,000] 
030SPECIAL OPERATIONS COMMAND/OPERATING FORCES2,636,3072,805,907 
 Operational support for deployed end strength of 9,800 in Afghanistan[169,600] 
 SUBTOTAL OPERATING FORCES2,636,3072,815,907 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
100DEFENSE CONTRACT AUDIT AGENCY13,43613,436 
110DEFENSE CONTRACT MANAGEMENT AGENCY13,56413,564 
130DEFENSE INFORMATION SYSTEMS AGENCY32,87932,879 
150DEFENSE LEGAL SERVICES AGENCY111,986111,986 
170DEFENSE MEDIA ACTIVITY13,31713,317 
190DEFENSE SECURITY COOPERATION AGENCY1,412,0001,412,000 
260DEPARTMENT OF DEFENSE EDUCATION ACTIVITY67,00067,000 
300OFFICE OF THE SECRETARY OF DEFENSE31,10631,106 
320WASHINGTON HEADQUARTERS SERVICES3,1373,137 
330CLASSIFIED PROGRAMS1,609,3971,610,397 
 Operational support for deployed end strength of 9,800 in Afghanistan[1,000] 
 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES3,307,8223,308,822 
 
UNDISTRIBUTED 
340UNDISTRIBUTED–2,419,878 
 Excessive standard price for fuel[–6,800] 
 Prorated OCO allocation in support of base readiness requirements[–2,413,078] 
 SUBTOTAL UNDISTRIBUTED–2,419,878 
 
 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE5,944,1293,704,851 
 
 TOTAL OPERATION & MAINTENANCE39,860,20224,629,211  
4303.Operation and maintenance for overseas contingency operations for base requirements 
 
 
SEC. 4303. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS FOR BASE REQUIREMENTS (In Thousands of Dollars) 
LineItemFY 2017 RequestHouse Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
010MANEUVER UNITS317,093367,093 
 Army unfunded requirement—Improve training from BN+ to BCT-[50,000] 
020MODULAR SUPPORT BRIGADES5,9045,904 
030ECHELONS ABOVE BRIGADE38,61438,614 
040THEATER LEVEL ASSETS8,3618,361 
050LAND FORCES OPERATIONS SUPPORT279,072279,072 
060AVIATION ASSETS106,424206,924 
 Army unfunded requirement—Meet air readiness targets[68,000] 
 Increase to support ARI—Eleventh CAB[32,500] 
070FORCE READINESS OPERATIONS SUPPORT253,533253,533 
090LAND FORCES DEPOT MAINTENANCE350,000350,000 
100BASE OPERATIONS SUPPORT22,100 
 Increase to support ARI—Eleventh CAB[22,100] 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION922,000 
 Increase Restoration & Modernization funding[494,900] 
 Restore Sustainment shortfalls[427,100] 
140ADDITIONAL ACTIVITIES11,20011,200 
 SUBTOTAL OPERATING FORCES1,370,2012,464,801 
 
TRAINING AND RECRUITING 
250SPECIALIZED SKILL TRAINING3,5653,565 
260FLIGHT TRAINING42,934 
 Army unfunded requirement—Ensure AVN restructure initiative execution[5,405] 
 Army unfunded requirement—Increase student workload for additional warrant officers[31,125] 
 Army unfunded requirement—Train full ARPINT load of 990[6,404] 
270PROFESSIONAL DEVELOPMENT EDUCATION9,02140,621 
 Military Training and PME[31,600] 
280TRAINING SUPPORT2,4342,434 
290RECRUITING AND ADVERTISING356,500 
 Recruiting and Advertising Add[356,500] 
320CIVILIAN EDUCATION AND TRAINING1,2541,254 
 SUBTOTAL TRAINING AND RECRUITING16,274447,308 
 
ADMIN & SRVWIDE ACTIVITIES 
350SERVICEWIDE TRANSPORTATION200,000265,000 
 Army unfunded requirement—Restore cricital shortfalls[65,000] 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES200,000265,000 
 
UNDISTRIBUTED 
540UNDISTRIBUTED704,300 
 Additional funding to support increase in Army end strength[704,300] 
 SUBTOTAL UNDISTRIBUTED704,300 
 
 TOTAL OPERATION & MAINTENANCE, ARMY1,586,4753,881,409 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
010MODULAR SUPPORT BRIGADES708708 
020ECHELONS ABOVE BRIGADE8,57028,570 
 Army unfunded requirement—Improve training from PLT to CO proficiency[20,000] 
030THEATER LEVEL ASSETS375375 
040LAND FORCES OPERATIONS SUPPORT1313 
050AVIATION ASSETS608608 
060FORCE READINESS OPERATIONS SUPPORT4,2854,285 
100FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION97,500 
 Increase Restoration & Modernization funding[57,100] 
 Restore Sustainment shortfalls[40,400] 
 SUBTOTAL OPERATING FORCES14,559132,059 
 
UNDISTRIBUTED 
180UNDISTRIBUTED103,400 
 Additional funding to support increase in Army Reserve end strength[103,400] 
 SUBTOTAL UNDISTRIBUTED103,400 
 
 TOTAL OPERATION & MAINTENANCE, ARMY RES14,559235,459 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS5,5855,585 
030ECHELONS ABOVE BRIGADE28,95628,956 
040THEATER LEVEL ASSETS10,27210,272 
060AVIATION ASSETS5,62151,621 
 Increase to support ARI[46,000] 
070FORCE READINESS OPERATIONS SUPPORT9,6949,694 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION121,000 
 Increase Restoration & Modernization funding[16,800] 
 Restore Sustainment shortfalls[104,200] 
 SUBTOTAL OPERATING FORCES60,128227,128 
 
UNDISTRIBUTED 
190UNDISTRIBUTED159,100 
 Additional funding to support increase in Army National Guard end strength[159,100] 
 SUBTOTAL UNDISTRIBUTED159,100 
 
 TOTAL OPERATION & MAINTENANCE, ARNG60,128386,228 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS500,000556,520 
 Carrier Air Wing Restoration[56,520] 
020FLEET AIR TRAINING23,020 
 Carrier Air Wing Restoration[23,020] 
050AIR SYSTEMS SUPPORT6,500 
 Marine Corps unfunded requirement—accelerate readiness - H–1[5,300] 
 Marine Corps unfunded requirement—accelerate readiness - MV–22B[1,200] 
060AIRCRAFT DEPOT MAINTENANCE36,000 
 Carrier Air Wing Restoration[6,000] 
 Navy unfunded requirement—Improve Afloat Readiness[30,000] 
080AVIATION LOGISTICS33,500 
 Marine Corps unfunded requirement—accelerate readiness - KC–130J[6,800] 
 Marine Corps unfunded requirement—accelerate readiness - MV–22B[10,700] 
 Navy unfunded requirement—Improve Afloat Readiness[16,000] 
090MISSION AND OTHER SHIP OPERATIONS348,200 
 Cruiser Modernization[90,200] 
 Navy unfunded requirement—Improve Afloat Readiness[158,000] 
 Navy unfunded requirement—Restore 3 CG Deployments[41,000] 
 Navy unfunded requirement—Reverse PONCE (LPD–15) Inactivation[59,000] 
100SHIP OPERATIONS SUPPORT & TRAINING19,700 
 Navy unfunded requirement—Restore Fleet Training[19,700] 
110SHIP DEPOT MAINTENANCE775,0001,084,100 
 Cruiser Modernization[71,100] 
 Navy unfunded requirement—Ship Depot Wholeness[238,000] 
120SHIP DEPOT OPERATIONS SUPPORT79,000 
 Navy unfunded requirement—Increase Alfoat Readiness[79,000] 
290SUSTAINMENT, RESTORATION AND MODERNIZATION19,270408,470 
 Increase Restoration & Modernization funding[113,600] 
 Restore Sustainment shortfalls[275,600] 
300BASE OPERATING SUPPORT158,032158,032 
 SUBTOTAL OPERATING FORCES1,452,3022,753,042 
 
MOBILIZATION 
350EXPEDITIONARY HEALTH SERVICES SYSTEMS3,5973,597 
 SUBTOTAL MOBILIZATION3,5973,597 
 
ADMIN & SRVWD ACTIVITIES 
540SERVICEWIDE COMMUNICATIONS25,61725,617 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES25,61725,617 
 
 TOTAL OPERATION & MAINTENANCE, NAVY1,481,5162,782,256 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES300,000322,000 
 Marine Corps unfunded requirement- enhanced combat helmets[22,000] 
020FIELD LOGISTICS21,450 
 Marine Corps unfunded requirement- rifle combat optic modernization[13,200] 
 Marine Corps unfunded requirement- SPMAGTF—C4 UUNS[8,250] 
050SUSTAINMENT, RESTORATION & MODERNIZATION145,600 
 Increase Restoration & Modernization funding[31,400] 
 Restore Sustainment shortfalls[114,200] 
 SUBTOTAL OPERATING FORCES300,000489,050 
 
 TOTAL OPERATION & MAINTENANCE, MARINE CORPS300,000489,050 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
030AIRCRAFT DEPOT MAINTENANCE4,000 
 Navy unfunded requirement—Improve Afloat Readiness[4,000] 
070SHIP OPERATIONS SUPPORT & TRAINING300 
 Navy unfunded requirement—Restore Fleet Training[300] 
130SUSTAINMENT, RESTORATION AND MODERNIZATION7,800 
 Increase Restoration & Modernization funding[2,100] 
 Restore Sustainment shortfalls[5,700] 
 SUBTOTAL OPERATING FORCES12,100 
 
 TOTAL OPERATION & MAINTENANCE, NAVY RES12,100 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
030SUSTAINMENT, RESTORATION AND MODERNIZATION7,700 
 Increase Restoration & Modernization funding[4,300] 
 Restore Sustainment shortfalls[3,400] 
 SUBTOTAL OPERATING FORCES7,700 
 
 TOTAL OPERATION & MAINTENANCE, MC RESERVE7,700 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
040DEPOT MAINTENANCE124,000447,576 
 Air Force unfunded requirement—Weapons System Sustainment[323,576] 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION407,900 
 Increase Restoration & Modernization funding[142,900] 
 Restore Sustainment shortfalls[265,000] 
070GLOBAL C3I AND EARLY WARNING40,000 
 Air Force unfunded requirement—Ground Based Radars[40,000] 
 SUBTOTAL OPERATING FORCES124,000895,476 
 
MOBILIZATION 
160DEPOT MAINTENANCE66,424 
 Air Force unfunded requirement—Weapons System Sustainment[66,424] 
170FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION63,600 
 Increase Restoration & Modernization funding[22,300] 
 Restore Sustainment shortfalls[41,300] 
 SUBTOTAL MOBILIZATION130,024 
 
TRAINING AND RECRUITING 
220FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION58,200 
 Increase Restoration & Modernization funding[20,400] 
 Restore Sustainment shortfalls[37,800] 
 SUBTOTAL TRAINING AND RECRUITING58,200 
 
ADMIN & SRVWD ACTIVITIES 
370FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION79,000 
 Increase Restoration & Modernization funding[27,700] 
 Restore Sustainment shortfalls[51,300] 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES79,000 
 
 TOTAL OPERATION & MAINTENANCE, AIR FORCE124,0001,162,700 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION20,500 
 Increase Restoration & Modernization funding[7,100] 
 Restore Sustainment shortfalls[13,400] 
 SUBTOTAL OPERATING FORCES20,500 
 
 TOTAL OPERATION & MAINTENANCE, AF RESERVE20,500 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
030DEPOT MAINTENANCE40,000 
 Air Force unfunded requirement—Weapons System Sustainment[40,000] 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION64,500 
 Increase Restoration & Modernization funding[18,900] 
 Restore Sustainment shortfalls[45,600] 
 SUBTOTAL OPERATING FORCES104,500 
 
ADMINISTRATION AND SERVICE-WIDE ACTIVITIES 
070RECRUITING AND ADVERTISING67,000 
 Air Force unfunded requirement[67,000] 
 SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES67,000 
 
 TOTAL OPERATION & MAINTENANCE, ANG171,500 
 
OPERATION & MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
030SPECIAL OPERATIONS COMMAND/OPERATING FORCES14,34414,344 
 SUBTOTAL OPERATING FORCES14,34414,344 
 
ADMINISTRATION AND SERVICEWIDE ACTIVITIES 
130DEFENSE INFORMATION SYSTEMS AGENCY14,70014,700 
330CLASSIFIED PROGRAMS9,0009,000 
 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES23,70023,700 
 
 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE38,04438,044 
 
 TOTAL OPERATION & MAINTENANCE3,604,7229,186,946  
 XLIVMilitary Personnel 
4401.Military personnel 
 
 
SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars) 
ItemFY 2017 RequestHouse Authorized 
 
Military Personnel Appropriations128,902,332128,482,914 
 Foreign Currency adjustments[–200,400] 
 Historical unobligated balances[–248,700] 
 National Guard State Partnership Program, Air Force, Special Training[841] 
 National Guard State Partnership Program, Army, Special Training[841] 
 Prohibition on Per Diem Allowance Reduction[28,000] 
 
Medicare-Eligible Retiree Health Fund Contributions6,366,9086,366,908  
4402.Military personnel for overseas contingency operations 
 
 
SEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
ItemFY 2017 RequestHouse Authorized 
 
Military Personnel Appropriations3,499,2932,199,572 
 Maintain end strength of 9,800 in Afghanistan[130,300] 
 Prorated OCO allocation in support of base readiness requirements[–1,430,021]  
4403.Military personnel for overseas contingency operations for base requirements 
 
 
SEC. 4403. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS FOR BASE REQUIREMENTS.(In Thousands of Dollars) 
ItemFY 2017 RequestHouse Authorized 
 
Military Personnel Appropriations62,9652,572,715 
 Fund active Air Force end strength to 321k[145,000] 
 Fund active Army end strength to 480k[1,123,500] 
 Fund active Marine Corps end strengthto 185k[300,000] 
 Fund active Navy end strength[65,300] 
 Fund Army National Guard end strength to 350k[303,700] 
 Fund Army Reserves end strength to 205k[166,650] 
 Marine Corps—Bonus Pay/PCS Resotral/Foreign Language Bonus[75,600] 
 Military Personnel Pay Raise[330,000] 
 
Medicare-Eligible Retiree Health Fund Contributions49,900 
 Increase associated with additional end strength[49,900]  
 XLVOther Authorizations 
4501.Other authorizations 
 
 
SEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars) 
ItemFY 2017 RequestHouse Authorized 
 
WORKING CAPITAL FUND, ARMY 
INDUSTRIAL OPERATIONS 
SUPPLY MANAGEMENT—ARMY56,46956,469 
 TOTAL WORKING CAPITAL FUND, ARMY56,46956,469 
 
WORKING CAPITAL FUND, AIR FORCE 
FUEL COSTS 
SUPPLIES AND MATERIALS63,96763,967 
 TOTAL WORKING CAPITAL FUND, AIR FORCE63,96763,967 
 
WORKING CAPITAL FUND, DEFENSE-WIDE 
ENERGY MANAGEMENT—DEF 
SUPPLY CHAIN MANAGEMENT—DEF37,13237,132 
 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE37,13237,132 
 
WORKING CAPITAL FUND, DECA 
WORKING CAPITAL FUND, DECA1,214,0451,214,045 
 TOTAL WORKING CAPITAL FUND, DECA1,214,0451,214,045 
 
NATIONAL DEFENSE SEALIFT FUND 
POST DELIVERY AND OUTFITTING 
NATIONAL DEF SEALIFT VESSEL85,000 
 National Security Multi-Mission Vehicle[85,000] 
 TOTAL NATIONAL DEFENSE SEALIFT FUND85,000 
 
NATIONAL SEA-BASED DETERRENCE FUND 
DEVELOPMENT773,138 
 Realignment of funds to the National Sea-Based Deterrence Fund[773,138] 
 TOTAL NATIONAL SEA-BASED DETERRENCE FUND773,138 
 
CHEM AGENTS & MUNITIONS DESTRUCTION 
OPERATION & MAINTENANCE147,282147,282 
RDT&E388,609388,609 
PROCUREMENT15,13215,132 
 TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION551,023551,023 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE730,087760,087 
 SOUTHCOM Operational Support[30,000] 
DRUG DEMAND REDUCTION PROGRAM114,713114,713 
 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF844,800874,800 
 
OFFICE OF THE INSPECTOR GENERAL 
OPERATION AND MAINTENANCE318,882318,882 
RDT&E3,1533,153 
 TOTAL OFFICE OF THE INSPECTOR GENERAL322,035322,035 
 
DEFENSE HEALTH PROGRAM 
OPERATION & MAINTENANCE 
IN-HOUSE CARE9,240,1609,240,160 
PRIVATE SECTOR CARE15,738,75915,738,759 
CONSOLIDATED HEALTH SUPPORT2,367,7592,367,759 
INFORMATION MANAGEMENT1,743,7491,743,749 
MANAGEMENT ACTIVITIES311,380311,380 
EDUCATION AND TRAINING743,231743,231 
BASE OPERATIONS/COMMUNICATIONS2,086,3522,086,352 
 SUBTOTAL OPERATION & MAINTENANCE32,231,39032,231,390 
 
RDT&E 
RESEARCH9,0979,097 
EXPLORATRY DEVELOPMENT58,51758,517 
ADVANCED DEVELOPMENT221,226221,226 
DEMONSTRATION/VALIDATION96,60296,602 
ENGINEERING DEVELOPMENT364,057364,057 
MANAGEMENT AND SUPPORT58,41058,410 
CAPABILITIES ENHANCEMENT14,99814,998 
 SUBTOTAL RDT&E822,907822,907 
 
PROCUREMENT 
INITIAL OUTFITTING20,61120,611 
REPLACEMENT & MODERNIZATION360,727360,727 
JOINT OPERATIONAL MEDICINE INFORMATION SYSTEM2,4132,413 
DOD HEALTHCARE MANAGEMENT SYSTEM MODERNIZATION29,46829,468 
 SUBTOTAL PROCUREMENT413,219413,219 
 
UNDISTRIBUTED–419,500 
 Foreign Currency adjustments[–20,400] 
 Historical unobligated balances[–399,100] 
 SUBTOTAL UNDISTRIBUTED–419,500 
 
 TOTAL DEFENSE HEALTH PROGRAM33,467,51633,048,016 
 
 TOTAL OTHER AUTHORIZATIONS36,556,98737,025,625  
4502.Other authorizations for overseas contingency operations 
 
 
SEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
ItemFY 2017 RequestHouse Authorized 
 
WORKING CAPITAL FUND, ARMY 
INDUSTRIAL OPERATIONS 
SUPPLY MANAGEMENT—ARMY46,83346,833 
UNDISTRIBUTED–18,452 
 Reduction to sustain minimal readiness levels[–18,452] 
 TOTAL WORKING CAPITAL FUND, ARMY46,83328,381 
 
WORKING CAPITAL FUND, DEFENSE-WIDE 
SUPPLY CHAIN MANAGEMENT—DEF 
DEFENSE LOGISTICS AGENCY (DLA)93,80093,800 
UNDISTRIBUTED–36,956 
 Prorated OCO allocation in support of base readiness requirements[–36,956] 
 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE93,80056,844 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE191,533191,533 
 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF191,533191,533 
 
OFFICE OF THE INSPECTOR GENERAL 
OPERATION AND MAINTENANCE22,06222,062 
 TOTAL OFFICE OF THE INSPECTOR GENERAL22,06222,062 
 
DEFENSE HEALTH PROGRAM 
OPERATION & MAINTENANCE 
IN-HOUSE CARE95,36695,366 
PRIVATE SECTOR CARE233,073233,073 
CONSOLIDATED HEALTH SUPPORT3,3253,325 
 SUBTOTAL OPERATION & MAINTENANCE331,764331,764 
 
UNDISTRIBUTED 
UNDISTRIBUTED–130,711 
 Prorated OCO allocation in support of base readiness requirements[–130,711] 
 SUBTOTAL UNDISTRIBUTED–130,711 
 
 TOTAL DEFENSE HEALTH PROGRAM331,764201,053 
 
UKRAINE SECURITY ASSISTANCE 
UKRAINE SECURITY ASSISTANCE150,000 
 Program increase[150,000] 
 TOTAL UKRAINE SECURITY ASSISTANCE150,000 
 
COUNTERTERRORISM PARTNERSHIPS FUND 
COUNTERTERRORISM PARTNERSHIPS FUND1,000,000750,000 
 Program decrease[–250,000] 
 TOTAL COUNTERTERRORISM PARTNERSHIPS FUND1,000,000750,000 
 
 TOTAL OTHER AUTHORIZATIONS1,685,9921,399,873  
4503.Other authorizations for overseas contingency operations for base requirements 
 
 
SEC. 4503. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS FOR BASE REQUIREMENTS(In Thousands of Dollars) 
ItemFY 2017 RequestHouse Authorized 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE23,80023,800 
 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF23,80023,800 
 
 TOTAL OTHER AUTHORIZATIONS23,80023,800  
 XLVIMilitary Construction 
4601.Military construction 
 
 
SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars) 
AccountState/Country and InstallationProject TitleFY 2017 RequestHouse Agreement 
 
Alaska 
ArmyFort WainwrightUnmanned Aerial Vehicle Hangar47,00047,000 
California 
ArmyConcordAccess Control Point12,60012,600 
Colorado 
ArmyFort CarsonAutomated Infantry Platoon Battle Course8,1008,100 
ArmyFort CarsonUnmanned Aerial Vehicle Hangar5,0005,000 
Georgia 
ArmyFort GordonAccess Control Point029,000 
ArmyFort GordonCompany Operations Facility010,600 
ArmyFort GordonCYBER Protection Team Ops Facility90,00090,000 
ArmyFort StewartAutomated Qualification/Training Range14,80014,800 
Germany 
ArmyEast Camp GrafenwoehrTraining Support Center22,00022,000 
ArmyGarmischDining Facility9,6009,600 
ArmyWiesbaden Army AirfieldControlled Humidity Warehouse16,50016,500 
ArmyWiesbaden Army AirfieldHazardous Material Storage Building2,7002,700 
Guantanamo Bay, Cuba 
ArmyGuantanamo BayGuantanamo Bay Naval Station Migration Complex33,00033,000 
Hawaii 
ArmyFort ShafterCommand and Control Facility, Incr 240,00040,000 
Missouri 
ArmyFort Leonard WoodFire Station06,900 
Texas 
ArmyFort HoodAutomated Infantry Platoon Battle Course7,6007,600 
Utah 
ArmyCamp WilliamsLive Fire Exercise Shoothouse7,4007,400 
Virginia 
ArmyFort BelvoirSecure Admin/Operations Facility, Incr 264,00064,000 
ArmyFort BelvoirVehicle Maintenance Shop023,000 
Worldwide Unspecified 
ArmyUnspecified Worldwide LocationsHost Nation Support FY1718,00018,000 
ArmyUnspecified Worldwide LocationsMinor Construction FY1725,00025,000 
ArmyUnspecified Worldwide LocationsPlanning and Design FY1780,15980,159 
 
Military Construction, Army Total503,459572,959 
 
Arizona 
NavyYumaVMX–22 Maintenance Hangar48,35548,355 
California 
NavyCoronadoCoastal Campus Entry Control Point13,04413,044 
NavyCoronadoCoastal Campus Utilities Infrastructure81,10481,104 
NavyCoronadoGrace Hopper Data Center Power Upgrades10,35310,353 
NavyLemooreF–35C Engine Repair Facility26,72326,723 
NavyMiramarAircraft Maintenance Hangar, Incr 1079,399 
NavyMiramarCommunications Complex & Infrastructure Upgrade034,700 
NavyMiramarF–35 Aircraft Parking Apron040,000 
NavySan DiegoEnergy Security Hospital Microgrid6,1830 
NavySeal BeachMissile Magazines21,00721,007 
Florida 
NavyEglin AFBWMD Field Training Facilities20,48920,489 
NavyMayportAdvanced Wastewater Treatment Plant066,000 
NavyPensacolaA-School Dormitory053,000 
Guam 
NavyJoint Region MarianasHardening of Guam POL Infrastructure26,97526,975 
NavyJoint Region MarianasPower Upgrade—Harmon62,21062,210 
Hawaii 
NavyBarking SandsUpgrade Power Plant & Electrical Distrib Sys43,38443,384 
NavyKaneohe BayRegimental Consolidated Comm/Elec Facility72,56572,565 
Japan 
NavyKadena ABAircraft Maintenance Complex26,48926,489 
NavySaseboShore Power (Juliet Pier)16,42016,420 
Maine 
NavyKitteryUnaccompanied Housing17,77317,773 
NavyKitteryUtility Improvements for Nuclear Platforms30,11930,119 
Maryland 
NavyPatuxent RiverUCLASS RDT&E Hangar40,57640,576 
Nevada 
NavyFallonAir Wing Simulator Facility13,52313,523 
North Carolina 
NavyCamp LejeuneRange Facilities Safety Improvements18,48218,482 
NavyCherry PointCentral Heating Plant Conversion12,51512,515 
South Carolina 
NavyBeaufortAircraft Maintenance Hangar83,49083,490 
NavyParris IslandRecruit Reconditioning Center & Barracks29,88229,882 
Spain 
NavyRotaCommunication Station23,60723,607 
Virginia 
NavyNorfolkChambers Field Magazine Recap PH I027,000 
Washington 
NavyBangorSEAWOLF Class Service Pier073,000 
NavyBangorService Pier Electrical Upgrades18,93918,939 
NavyBangorSubmarine Refit Maint Support Facility21,47621,476 
NavyBremertonNuclear Repair Facility6,7046,704 
NavyWhidbey IslandEA–18G Maintenance Hangar45,50145,501 
NavyWhidbey IslandTriton Mission Control Facility30,47530,475 
Worldwide Unspecified 
NavyUnspecified Worldwide LocationsPlanning and Design88,23088,230 
NavyUnspecified Worldwide LocationsUnspecified Minor Construction29,79029,790 
NavyVarious Worldwide LocationsTriton Forward Operating Base Hangar41,38041,380 
 
Military Construction, Navy Total1,027,7631,394,679 
 
Alaska 
AFClear AFSFire Station20,00020,000 
AFEielson AFBF–35A ADAL Field Training Detachment Fac22,10022,100 
AFEielson AFBF–35A Aircraft Weather Shelter (Sqd 2)82,3000 
AFEielson AFBF–35A Aircraft Weather Shelters (Sqd 1)79,50079,500 
AFEielson AFBF–35A Earth Covered Magazines11,30011,300 
AFEielson AFBF–35A Hangar/Propulsion MX/Dispatch44,90044,900 
AFEielson AFBF–35A Hangar/Squad Ops/AMU Sq #242,70042,700 
AFEielson AFBF–35A Missile Maintenance Facility12,80012,800 
AFJoint Base Elmendorf-RichardsonAdd/Alter AWACS Alert Hangar29,00029,000 
Arizona 
AFLuke AFBF–35A Squad Ops/Aircraft Maint Unit #520,00020,000 
Australia 
AFDarwinAPR—Aircraft MX Support Facility1,8001,800 
AFDarwinAPR—Expand Parking Apron28,60028,600 
California 
AFEdwards AFBFlightline Fire Station24,00024,000 
Colorado 
AFBuckley AFBSmall Arms Range Complex13,50013,500 
Delaware 
AFDover AFBAircraft Maintenance Hangar39,00039,000 
Florida 
AFEglin AFBAdvanced Munitions Technology Complex75,00075,000 
AFEglin AFBFlightline Fire Station13,60013,600 
AFPatrick AFBFire/Crash Rescue Station13,50013,500 
Georgia 
AFMoody AFBPersonnel Recovery 4-Bay Hangar/Helo Mx Unit30,90030,900 
Germany 
AFRamstein AB37 AS Squadron Operations/Aircraft Maint Unit13,43713,437 
AFSpangdahlem ABEIC—Site Development and Infrastructure43,46543,465 
Guam 
AFJoint Region MarianasAPR—Munitions Storage Igloos, Ph 235,30035,300 
AFJoint Region MarianasAPR—SATCOM C4I Facility14,20014,200 
AFJoint Region MarianasBlock 40 Maintenance Hangar31,15831,158 
Japan 
AFKadena ABAPR—Replace Munitions Structures19,81519,815 
AFYokota ABC–130J Corrosion Control Hangar23,77723,777 
AFYokota ABConstruct Combat Arms Training & Maint Fac8,2438,243 
Kansas 
AFMcConnell AFBAir Traffic Control Tower11,20011,200 
AFMcConnell AFBKC–46A ADAL Taxiway Delta5,6005,600 
AFMcConnell AFBKC–46A Alter Flight Simulator Bldgs3,0003,000 
Louisiana 
AFBarksdale AFBConsolidated Communication Facility21,00021,000 
Mariana Islands 
AFUnspecified LocationAPR—Land Acquisition9,0009,000 
Maryland 
AFJoint Base Andrews21 Points Enclosed Firing Range13,00013,000 
AFJoint Base AndrewsConsolidated Communications Center050,000 
AFJoint Base AndrewsPAR Relocate JADOC Satellite Site3,5003,500 
Massachusetts 
AFHanscom AFBConstruct Vandenberg Gate Complex010,965 
AFHanscom AFBSystem Management Engineering Facility20,00020,000 
Montana 
AFMalmstrom AFBMissile Maintenance Facility14,60014,600 
Nevada 
AFNellis AFBF–35A POL Fill Stand Addition10,60010,600 
New Mexico 
AFCannon AFBNorth Fitness Center21,00021,000 
AFHolloman AFBHazardous Cargo Pad and Taxiway10,60010,600 
AFKirtland AFBCombat Rescue Helicopter (CRH) Simulator7,3007,300 
Ohio 
AFWright-Patterson AFBRelocated Entry Control Facility 26A12,60012,600 
Oklahoma 
AFAltus AFBKC–46A FTU/FTC Simulator Facility Ph 211,60011,600 
AFTinker AFBE–3G Mission and Flight Simulator Training Facility026,000 
AFTinker AFBKC–46A Depot System Integration Laboratory17,00017,000 
South Carolina 
AFJoint Base CharlestonFire & Rescue Station017,000 
Texas 
AFJoint Base San AntonioBMT Recruit Dormitory 667,30067,300 
Turkey 
AFIncirlik ABAirfield Fire/Crash Rescue Station13,44913,449 
United Arab Emirates 
AFAl DhafraLarge Aircraft Maintenance Hangar35,40035,400 
United Kingdom 
AFRAF Croughton JIAC Consolidation—Ph 353,0820 
AFRAF Croughton Main Gate Complex16,50016,500 
Utah 
AFHill AFB649 MUNS Munitions Storage Magazines6,6006,600 
AFHill AFB649 MUNS Precision Guided Missile MX Facility8,7008,700 
AFHill AFB649 MUNS Stamp/Maint & Inspection Facility12,00012,000 
AFHill AFBComposite Aircraft Antenna Calibration Fac7,1007,100 
AFHill AFBF–35A Munitions Maintenance Complex10,10010,100 
Virginia 
AFJoint Base Langley-EustisAir Force Targeting Center45,00045,000 
AFJoint Base Langley-EustisFuel System Maintenance Dock14,20014,200 
Washington 
AFFairchild AFBPipeline Dorm, USAF SERE School (150 RM)27,00027,000 
Worldwide Unspecified 
AFVarious Worldwide LocationsPlanning & Design143,582163,582 
AFVarious Worldwide LocationsUnspecified Minor Military Construction30,00063,082 
Wyoming 
AFF. E. Warren AFBMissile Transfer Facility Bldg 43315,5505,550 
 
Military Construction, Air Force Total1,481,0581,502,723 
 
Alaska 
Def-WideClear AFSLong Range Discrim Radar Sys Complex Ph1, Incr 1155,000100,000 
Def-WideFort GreelyMissile Defense Complex Switchgear Facility9,5609,560 
Def-WideJoint Base Elmendorf-RichardsonConstruct Truck Offload Facility4,9004,900 
Arizona 
Def-WideFort HuachucaJITC Building 52110 Renovation4,4934,493 
California 
Def-WideCoronadoSOF Human Performance Training Center15,57815,578 
Def-WideCoronadoSOF Seal Team Ops Facility47,29047,290 
Def-WideCoronadoSOF Seal Team Ops Facility47,29047,290 
Def-WideCoronadoSOF Special RECON Team ONE Operations Fac20,94920,949 
Def-WideCoronadoSOF Training Detachment ONE Ops Facility44,30544,305 
Def-WideTravis AFBReplace Hydrant Fuel System26,50026,500 
Delaware 
Def-WideDover AFBWelch ES/Dover MS Replacement44,11544,115 
Diego Garcia 
Def-WideDiego GarciaImprove Wharf Refueling Capability30,00030,000 
Florida 
Def-WidePatrick AFBReplace Fuel Tanks10,10010,100 
Georgia 
Def-WideFort BenningSOF Tactical Unmanned Aerial Vehicle Hangar4,8204,820 
Def-WideFort GordonMedical Clinic Replacement25,00025,000 
Germany 
Def-WideKaiserlautern ABSembach Elementary/Middle School Replacement45,22145,221 
Def-WideRhine Ordnance BarracksMedical Center Replacement Incr 658,06358,063 
Japan 
Def-WideIwakuniConstruct Truck Offload & Loading Facilities6,6646,664 
Def-WideKadena ABKadena Elementary School Replacement84,91884,918 
Def-WideKadena ABMedical Materiel Warehouse20,88120,881 
Def-WideKadena ABSOF Maintenance Hangar42,82342,823 
Def-WideKadena ABSOF Simulator Facility (MC–130)12,60212,602 
Def-WideYokota ABAirfield Apron41,29441,294 
Def-WideYokota ABHangar/AMU39,46639,466 
Def-WideYokota ABOperations and Warehouse Facilities26,71026,710 
Def-WideYokota ABSimulator Facility6,2616,261 
Kwajalein 
Def-WideKwajalein AtollReplace Fuel Storage Tanks85,50085,500 
Maine 
Def-WideKitteryMedical/Dental Clinic Replacement27,10027,100 
Maryland 
Def-WideBethesda Naval HospitalMEDCEN Addition/Alteration Incr 150,00050,000 
Def-WideFort MeadeAccess Control Facility21,00021,000 
Def-WideFort MeadeNSAW Campus Feeders Phase 317,00017,000 
Def-WideFort MeadeNSAW Recapitalize Building #2 Incr 2195,000145,000 
Missouri 
Def-WideSt. LouisLand Acquisition-Next NGA West (N2W) Campus8010 
North Carolina 
Def-WideCamp LejeuneDental Clinic Replacement31,00031,000 
Def-WideFort BraggSOF Combat Medic Training Facility10,90510,905 
Def-WideFort BraggSOF Parachute Rigging Facility21,42021,420 
Def-WideFort BraggSOF Special Tactics Facility (PH3)30,67030,670 
Def-WideFort BraggSOF Tactical Equipment Maintenance Facility23,59823,598 
South Carolina 
Def-WideJoint Base CharlestonConstruct Hydrant Fuel System17,00017,000 
Texas 
Def-WideRed River Army DepotConstruct Warehouse & Open Storage44,70044,700 
Def-WideSheppard AFBMedical/Dental Clinic Replacement91,91091,910 
United Kingdom 
Def-WideRAF Croughton Croughton Elem/Middle/High School Replacement71,42471,424 
Def-WideRAF LakenheathConstruct Hydrant Fuel System13,50013,500 
Virginia 
Def-WidePentagonPentagon Metro Entrance Facility12,11112,111 
Def-WidePentagonUpgrade IT Facilities Infrastructure—RRMC8,1058,105 
Wake Island 
Def-WideWake IslandTest Support Facility11,67011,670 
Worldwide Unspecified 
Def-WideUnspecified Worldwide LocationsContingency Construction10,00010,000 
Def-WideUnspecified Worldwide LocationsECIP Design10,0000 
Def-WideUnspecified Worldwide LocationsEnergy Conservation Investment Program150,000150,000 
Def-WideUnspecified Worldwide LocationsExercise Related Minor Construction8,6318,631 
Def-WideUnspecified Worldwide LocationsPlanning and Design, Defense Wide13,45023,450 
Def-WideUnspecified Worldwide LocationsPlanning and Design, DODEA23,58523,585 
Def-WideUnspecified Worldwide LocationsPlanning and Design, NGA71,64736,000 
Def-WideUnspecified Worldwide LocationsPlanning and Design, NSA24,00024,000 
Def-WideUnspecified Worldwide LocationsPlanning and Design, WHS3,4273,427 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction, DHA8,5008,500 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction, DODEA3,0003,000 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction, Defense Wide3,0003,000 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction, SOCOM5,9945,994 
Def-WideUnspecified Worldwide LocationsUnspecified Minor MILCON, NSA3,9133,913 
Def-WideUnspecified Worldwide LocationsWorldwide Unspecified Minor Construction, MDA2,4142,414 
Def-WideVarious Worldwide LocationsPlanning & Design, DLA27,66027,660 
Def-WideVarious Worldwide LocationsPlanning and Design, SOCOM27,65327,653 
Worldwide Unspecified Locations 
Def-WideUnspecified Worldwide LocationsPlanning & Design, MDA015,000 
 
Military Construction, Defense-Wide Total2,056,0911,929,643 
 
Worldwide Unspecified 
NATONATO Security Investment ProgramNATO Security Investment Program177,932177,932 
 
NATO Security Investment Program Total177,932177,932 
 
Colorado 
Army NGFort CarsonNational Guard Readiness Center016,500 
Hawaii 
Army NGHiloCombined Support Maintenance Shop31,00031,000 
Iowa 
Army NGDavenportNational Guard Readiness Center23,00023,000 
Kansas 
Army NGFort LeavenworthNational Guard Readiness Center29,00029,000 
New Hampshire 
Army NGHooksettNational Guard Vehicle Maintenance Shop11,00011,000 
Army NGRochesterNational Guard Vehicle Maintenance Shop8,9008,900 
Oklahoma 
Army NGArdmoreNational Guard Readiness Center22,00022,000 
Pennsylvania 
Army NGFort Indiantown GapAccess Control Buildings020,000 
Army NGYorkNational Guard Readiness Center9,3009,300 
Rhode Island 
Army NGEast GreenwichNational Guard/Reserve Center Building (JFHQ)20,00020,000 
Utah 
Army NGCamp WilliamsNational Guard Readiness Center37,00037,000 
Worldwide Unspecified 
Army NGUnspecified Worldwide LocationsPlanning and Design8,7298,729 
Army NGUnspecified Worldwide LocationsUnspecified Minor Construction12,00112,001 
Wyoming 
Army NGCamp GuernseyGeneral Instruction Building031,000 
Army NGLaramieNational Guard Readiness Center21,00021,000 
 
Military Construction, Army National Guard Total232,930300,430 
 
Arizona 
Army ResPhoenixArmy Reserve Center030,000 
California 
Army ResCamp ParksTransient Training Barracks19,00019,000 
Army ResFort Hunter LiggettEmergency Services Center21,50021,500 
Army ResBarstowEquipment Concentration Site029,000 
Virginia 
Army ResDublinOrganizational Maintenance Shop/AMSA6,0006,000 
Washington 
Army ResJoint Base Lewis–McChordArmy Reserve Center027,500 
Wisconsin 
Army ResFort McCoyAT/MOB Dining Facility11,40011,400 
Worldwide Unspecified 
Army ResUnspecified Worldwide LocationsPlanning and Design7,5007,500 
Army ResUnspecified Worldwide LocationsUnspecified Minor Construction2,8302,830 
 
Military Construction, Army Reserve Total68,230154,730 
 
Louisiana 
N/MC ResNew OrleansJoint Reserve Intelligence Center11,20711,207 
New York 
N/MC ResBrooklynElectric Feeder Ductbank1,9641,964 
N/MC ResSyracuseMarine Corps Reserve Center13,22913,229 
Texas 
N/MC ResGalvestonReserve Center Annex8,4148,414 
Worldwide Unspecified 
N/MC ResUnspecified Worldwide LocationsMCNR Planning & Design3,7833,783 
 
Military Construction, Naval Reserve Total38,59738,597 
 
Connecticut 
Air NGBradley IAPConstruct Small Air Terminal6,3006,300 
Florida 
Air NGJacksonville IAPReplace Fire Crash/Rescue Station9,0009,000 
Hawaii 
Air NGJoint Base Pearl Harbor-HickamF–22 Composite Repair Facility11,00011,000 
Iowa 
Air NGSioux Gateway AirportConstruct Consolidated Support Functions12,60012,600 
Maryland 
Air NGJoint Base AndrewsMunitions Load Crew Trng/Corrosion Cnrtl Facility05,000 
Minnesota 
Air NGDuluth IAPLoad Crew Training/Weapon Shops7,6007,600 
New Hampshire 
Air NGPease International Trade PortKC–46A Install Fuselage Trainer Bldg 2511,5001,500 
North Carolina 
Air NGCharlotte/Douglas IAPC–17 Corrosion Control/Fuel Cell Hangar29,60029,600 
Air NGCharlotte/Douglas IAPC–17 Type III Hydrant Refueling System21,00021,000 
Ohio 
Air NGToledo Express AirportIndoor Small Arms Range06,000 
South Carolina 
Air NGMcEntire ANGSReplace Operations and Training Facility8,4008,400 
Texas 
Air NGEllington FieldConsolidate Crew Readiness Facility4,5004,500 
Vermont 
Air NGBurlington IAPF–35 Beddown 4-Bay Flight Simulator4,5004,500 
Worldwide Unspecified 
Air NGUnspecified Worldwide LocationsUnspecified Minor Construction17,49529,495 
Air NGVarious Worldwide LocationsPlanning and Design10,46210,462 
 
Military Construction, Air National Guard Total143,957166,957 
 
Guam 
AF ResAndersen AFBReserve Medical Training Facility05,200 
Massachusetts 
AF ResWestover ARBIndoor Small Arms Range09,200 
North Carolina 
AF ResSeymour Johnson AFBKC–46A ADAL Bldg for AGE/Fuselage Training5,7005,700 
AF ResSeymour Johnson AFBKC–46A ADAL Squadron Operations Facilities2,2502,250 
AF ResSeymour Johnson AFBKC–46A Two-Bay Corrosion/Fuel Cell Hangar90,00090,000 
Pennsylvania 
AF ResPittsburgh IAPC–17 ADAL Fuel Hydrant System22,80022,800 
AF ResPittsburgh IAPC–17 Const/OverlayTaxiway and Apron8,2008,200 
AF ResPittsburgh IAPC–17 Construct Two-Bay Corrosion/Fuel Hangar54,00054,000 
Utah 
AF ResHill AFBADAL Life Support Facility03,050 
Worldwide Unspecified 
AF ResUnspecified Worldwide LocationsPlanning & Design4,5004,500 
AF ResUnspecified Worldwide LocationsUnspecified Minor Construction1,5001,500 
 
Military Construction, Air Force Reserve Total188,950206,400 
 
Korea 
FH Con ArmyCamp HumphreysFamily Housing New Construction, Incr 1143,563100,000 
FH Con ArmyCamp WalkerFamily Housing New Construction54,55454,554 
Worldwide Unspecified 
FH Con ArmyUnspecified Worldwide LocationsPlanning & Design2,6182,618 
 
Family Housing Construction, Army Total200,735157,172 
 
Worldwide Unspecified 
FH Ops ArmyUnspecified Worldwide LocationsFurnishings10,17810,178 
FH Ops ArmyUnspecified Worldwide LocationsHousing Privitization Support19,14619,146 
FH Ops ArmyUnspecified Worldwide LocationsLeasing131,761131,761 
FH Ops ArmyUnspecified Worldwide LocationsMaintenance60,74560,745 
FH Ops ArmyUnspecified Worldwide LocationsManagement40,34440,344 
FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous400400 
FH Ops ArmyUnspecified Worldwide LocationsServices7,9937,993 
FH Ops ArmyUnspecified Worldwide LocationsUtilities55,42855,428 
 
Family Housing Operation And Maintenance, Army Total325,995325,995 
 
Mariana Islands 
FH Con NavyGuamReplace Andersen Housing PH I78,81578,815 
Worldwide Unspecified 
FH Con NavyUnspecified Worldwide LocationsConstruction Improvements11,04711,047 
FH Con NavyUnspecified Worldwide LocationsPlanning & Design4,1494,149 
 
Family Housing Construction, Navy And Marine Corps Total94,01194,011 
 
Worldwide Unspecified 
FH Ops NavyUnspecified Worldwide LocationsFurnishings17,45717,457 
FH Ops NavyUnspecified Worldwide LocationsHousing Privatization Support26,32026,320 
FH Ops NavyUnspecified Worldwide LocationsLeasing54,68954,689 
FH Ops NavyUnspecified Worldwide LocationsMaintenance81,25481,254 
FH Ops NavyUnspecified Worldwide LocationsManagement51,29151,291 
FH Ops NavyUnspecified Worldwide LocationsMiscellaneous364364 
FH Ops NavyUnspecified Worldwide LocationsServices12,85512,855 
FH Ops NavyUnspecified Worldwide LocationsUtilities56,68556,685 
 
Family Housing Operation And Maintenance, Navy And Marine Corps Total300,915300,915 
 
Worldwide Unspecified 
FH Con AFUnspecified Worldwide LocationsConstruction Improvements56,98456,984 
FH Con AFUnspecified Worldwide LocationsPlanning & Design4,3684,368 
 
Family Housing Construction, Air Force Total61,35261,352 
 
Worldwide Unspecified 
FH Ops AFUnspecified Worldwide LocationsFurnishings31,69031,690 
FH Ops AFUnspecified Worldwide LocationsHousing Privatization Support41,80941,809 
FH Ops AFUnspecified Worldwide LocationsLeasing20,53020,530 
FH Ops AFUnspecified Worldwide LocationsMaintenance85,46985,469 
FH Ops AFUnspecified Worldwide LocationsManagement42,91942,919 
FH Ops AFUnspecified Worldwide LocationsMiscellaneous1,7451,745 
FH Ops AFUnspecified Worldwide LocationsServices13,02613,026 
FH Ops AFUnspecified Worldwide LocationsUtilities37,24137,241 
 
Family Housing Operation And Maintenance, Air Force Total274,429274,429 
 
Worldwide Unspecified 
FH Ops DWUnspecified Worldwide LocationsFurnishings399399 
FH Ops DWUnspecified Worldwide LocationsFurnishings2020 
FH Ops DWUnspecified Worldwide LocationsFurnishings500500 
FH Ops DWUnspecified Worldwide LocationsLeasing11,04411,044 
FH Ops DWUnspecified Worldwide LocationsLeasing40,98440,984 
FH Ops DWUnspecified Worldwide LocationsMaintenance800800 
FH Ops DWUnspecified Worldwide LocationsMaintenance349349 
FH Ops DWUnspecified Worldwide LocationsManagement388388 
FH Ops DWUnspecified Worldwide LocationsServices3232 
FH Ops DWUnspecified Worldwide LocationsUtilities174174 
FH Ops DWUnspecified Worldwide LocationsUtilities367367 
FH Ops DWUnspecified Worldwide LocationsUtilities4,1004,100 
 
Family Housing Operation And Maintenance, Defense-Wide Total59,15759,157 
 
Worldwide Unspecified 
FHIFUnspecified Worldwide LocationsProgram Expenses3,2583,258 
 
DoD Family Housing Improvement Fund Total3,2583,258 
 
Worldwide Unspecified 
BRACBase Realignment & Closure, ArmyBase Realignment and Closure14,49924,499 
 
Base Realignment and Closure—Army Total14,49924,499 
 
Worldwide Unspecified 
BRACBase Realignment & Closure, NavyBase Realignment & Closure110,606125,606 
BRACUnspecified Worldwide LocationsDON–100: Planning, Design and Management4,6044,604 
BRACUnspecified Worldwide LocationsDON–101: Various Locations10,46110,461 
BRACUnspecified Worldwide LocationsDON–138: NAS Brunswick, ME557557 
BRACUnspecified Worldwide LocationsDON–157: MCSA Kansas City, MO100100 
BRACUnspecified Worldwide LocationsDON–172: NWS Seal Beach, Concord, CA4,6484,648 
BRACUnspecified Worldwide LocationsDON–84: JRB Willow Grove & Cambria Reg AP3,3973,397 
 
Base Realignment and Closure—Navy Total134,373149,373 
 
Worldwide Unspecified 
BRACUnspecified Worldwide LocationsDoD BRAC Activities—Air Force56,36556,365 
 
Base Realignment and Closure—Air Force Total56,36556,365 
 
Worldwide Unspecified 
PYSWorldwideAir Force0–29,300 
PYSWorldwideArmy0–25,000 
PYSWorldwideDefense-Wide0–60,577 
PYSWorldwideNavy0–87,699 
PYSWorldwideHAP0–25,000 
PYSWorldwideNSIP0–30,000 
 
Prior Year Savings Total0–257,576 
 
Total, Military Construction7,444,0567,694,000  
4602.Military construction for overseas contingency operations 
 
 
SEC. 4602. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
AccountState/Country and InstallationProject TitleFY 2017 RequestHouse Agreement 
 
Worldwide Unspecified 
ArmyUnspecified Worldwide LocationsERI: Planning and Design18,90018,900 
 
Military Construction, Army Total18,90018,900 
 
Iceland 
NavyKeflavikERI: P–8A Aircraft Rinse Rack5,0005,000 
NavyKeflavikERI: P–8A Hangar Upgrade14,60014,600 
Worldwide Unspecified 
NavyUnspecified Worldwide LocationsERI: Planning and Design1,8001,800 
 
Military Construction, Navy Total21,40021,400 
 
Bulgaria 
AFGraf IgnatievoERI: Construct Sq Ops/Operational Alert Fac3,8003,800 
AFGraf IgnatievoERI: Fighter Ramp Extension7,0007,000 
AFGraf IgnatievoERI: Upgrade Munitions Storage Area2,6002,600 
Djibouti 
AFChabelley AirfieldOCO: Construct Chabelley Access Road3,6003,600 
AFChabelley AirfieldOCO: Construct Parking Apron and Taxiway6,9006,900 
Estonia 
AFAmari ABERI: Construct Bulk Fuel Storage6,5006,500 
Germany 
AFSpangdahlem ABERI: Construct High Cap Trim Pad & Hush House1,0001,000 
AFSpangdahlem ABERI: F/A–22 Low Observable/Comp Repair Fac12,00012,000 
AFSpangdahlem ABERI: F/A–22 Upgrade Infrastructure/Comm/Util1,6001,600 
AFSpangdahlem ABERI: Upgrade Hardened Aircraft Shelters2,7002,700 
AFSpangdahlem ABERI: Upgrade Munitions Storage Doors1,4001,400 
Lithuania 
AFSiauliaiERI: Munitions Storage3,0003,000 
Poland 
AFLask ABERI: Construct Squadron Operations Facility4,1004,100 
AFPowidz ABERI: Construct Squadron Operations Facility4,1004,100 
Romania 
AFCampia TurziiERI: Construct Munitions Storage Area3,0003,000 
AFCampia TurziiERI: Construct Squadron Operations Facility3,4003,400 
AFCampia TurziiERI: Construct Two-Bay Hangar6,1006,100 
AFCampia TurziiERI: Extend Parking Aprons6,0006,000 
Worldwide Unspecified 
AFUnspecified Worldwide LocationsCTP: Planning and Design9,0008,551 
AFUnspecified Worldwide LocationsOCO: Planning and Design940940 
 
Military Construction, Air Force Total88,74088,291 
 
Worldwide Unspecified 
Def-WideUnspecified Worldwide LocationsERI: Unspecified Minor Construction5,0005,000 
 
Military Construction, Defense-Wide Total5,0005,000 
 
Total, Military Construction134,040133,591  
4603.Military construction for overseas contingency operations for base requirements 
 
 
SEC. 4603. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS FOR BASE REQUIREMENTS(In Thousands of Dollars) 
AccountState/Country and InstallationProject TitleFY 2017 RequestHouse Agreement 
 
Djibouti 
NavyCamp LemonierOCO: Medical/Dental Facility37,40937,409 
Worldwide Unspecified 
NavyUnspecified Worldwide LocationsPlanning and Design1,0001,000 
 
Military Construction, Navy Total38,40938,409 
 
Total, Military Construction38,40938,409  
 XLVIIDepartment of Energy National Security Programs 
4701.Department of Energy national security programs 
 
 
SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars) 
ProgramFY 2017 RequestHouse Authorized 
 
Discretionary Summary By Appropriation 
Energy And Water Development, And Related Agencies 
Appropriation Summary: 
Energy Programs 
Nuclear Energy151,876136,616 
 
Atomic Energy Defense Activities 
National nuclear security administration: 
Weapons activities9,243,1479,559,147 
Defense nuclear nonproliferation1,807,9161,901,916 
Naval reactors1,420,1201,420,120 
Federal salaries and expenses412,817372,817 
Total, National nuclear security administration12,884,00013,254,000 
 
Environmental and other defense activities: 
Defense environmental cleanup5,382,0505,289,950 
Other defense activities791,552800,552 
Total, Environmental & other defense activities6,173,6026,090,502 
Total, Atomic Energy Defense Activities19,057,60219,344,502 
Total, Discretionary Funding19,209,47819,481,118 
 
Nuclear Energy 
Idaho sitewide safeguards and security129,303129,303 
Idaho operations and maintenance7,3137,313 
Consent Based Siting15,2600 
Denial of funds for defense-only repository[–15,260] 
Total, Nuclear Energy151,876136,616 
 
Weapons Activities 
Directed stockpile work 
Life extension programs 
B61 Life extension program616,079616,079 
W76 Life extension program222,880222,880 
W88 Alt 370281,129281,129 
W80–4 Life extension program220,253241,253 
Mitigation of schedule risk[21,000] 
Total, Life extension programs1,340,3411,361,341 
 
Stockpile systems 
B61 Stockpile systems57,31357,313 
W76 Stockpile systems38,60438,604 
W78 Stockpile systems56,41356,413 
W80 Stockpile systems64,63164,631 
B83 Stockpile systems41,65941,659 
W87 Stockpile systems81,98281,982 
W88 Stockpile systems103,074103,074 
Total, Stockpile systems443,676443,676 
 
Weapons dismantlement and disposition 
Operations and maintenance68,98454,984 
Denial of dismantlement acceleration[–14,000] 
 
Stockpile services 
Production support457,043457,043 
Research and development support34,18734,187 
R&D certification and safety156,481202,481 
Stockpile Responsiveness Program and technology maturation efforts[46,000] 
Management, technology, and production251,978251,978 
Total, Stockpile services899,689945,689 
 
Nuclear material commodities 
Uranium sustainment20,98820,988 
Plutonium sustainment184,970190,970 
Mitigation of schedule risk for meeting statutory pit production requirements[6,000] 
Tritium sustainment109,787109,787 
Domestic uranium enrichment50,00050,000 
Strategic materials sustainment212,092212,092 
Total, Nuclear material commodities577,837583,837 
Total, Directed stockpile work3,330,5273,389,527 
 
Research, development, test and evaluation (RDT&E) 
Science 
Advanced certification58,00058,000 
Primary assessment technologies99,000111,000 
Support to Prototype Nuclear Weapons for Intelligence Estimates program[12,000] 
Dynamic materials properties106,000106,000 
Advanced radiography50,50050,500 
Secondary assessment technologies76,00076,000 
Academic alliances and partnerships52,48452,484 
Total, Science441,984453,984 
 
Engineering 
Enhanced surety37,19653,196 
Stockpile Responsiveness Program and technology maturation efforts[16,000] 
Weapon systems engineering assessment technology16,95816,958 
Nuclear survivability43,10547,105 
Improve planning and coordination on strategic radiation-hardened microsystems[4,000] 
Enhanced surveillance42,22842,228 
Total, Engineering 139,487159,487 
 
Inertial confinement fusion ignition and high yield 
Ignition75,43270,432 
Program decrease[–5,000] 
Support of other stockpile programs23,36323,363 
Diagnostics, cryogenics and experimental support68,69668,696 
Pulsed power inertial confinement fusion5,6165,616 
Joint program in high energy density laboratory plasmas9,4929,492 
Facility operations and target production340,360336,360 
Program decrease[–4,000] 
Total, Inertial confinement fusion and high yield522,959513,959 
 
Advanced simulation and computing663,184656,184 
Program decrease[–7,000] 
 
Advanced manufacturing 
Additive manufacturing12,00012,000 
Component manufacturing development46,58377,583 
Stockpile Responsiveness Program and technology maturation efforts[31,000] 
Processing technology development28,52228,522 
Total, Advanced manufacturing87,105118,105 
Total, RDT&E1,854,7191,901,719 
 
Infrastructure and operations (formerly RTBF) 
Operating 
Operations of facilities 
Kansas City Plant101,000101,000 
Lawrence Livermore National Laboratory70,50070,500 
Los Alamos National Laboratory196,500196,500 
Nevada Test Site92,50092,500 
Pantex55,00055,000 
Sandia National Laboratory118,000118,000 
Savannah River Site83,50083,500 
Y–12 National security complex107,000107,000 
Total, Operations of facilities824,000824,000 
 
Safety and environmental operations110,000110,000 
 
Maintenance and repair of facilities294,000324,000 
Address high-priority preventative maintenance[30,000] 
 
Recapitalization: 
Infrastructure and safety554,643674,643 
Address high-priority deferred maintenance[120,000] 
Capability based investment112,639112,639 
Total, Recapitalization667,282787,282 
 
Construction: 
17–D–640, U1a Complex Enhancements Project, NNSS11,50011,500 
17–D–630 Electrical Infrastructure Upgrades, LLNL25,00025,000 
16–D–515 Albuquerque complex upgrades project15,04715,047 
15–D–613 Emergency Operations Center, Y–122,0002,000 
15–D–302, TA–55 Reinvestment project, Phase 3, LANL21,45521,455 
07–D–220-04 Transuranic liquid waste facility, LANL17,05317,053 
06–D–141 PED/Construction, UPF Y–12, Oak Ridge, TN575,000575,000 
04–D–125—04 RLUOB equipment installation159,615159,615 
Total, Construction826,670826,670 
Total, Infrastructure and operations2,721,9522,871,952 
 
Secure transportation asset 
Operations and equipment179,132179,132 
Program direction103,600103,600 
Total, Secure transportation asset282,732282,732 
 
Defense nuclear security 
Operations and maintenance657,133717,133 
Support to physical security infrastructure recapitalization and CSTART[60,000] 
Construction: 
14–D–710 Device assembly facility argus installation project, NV13,00013,000 
Total, Defense nuclear security670,133730,133 
 
Information technology and cybersecurity176,592176,592 
Legacy contractor pensions248,492248,492 
Rescission of prior year balances–42,000–42,000 
Total, Weapons Activities9,243,1479,559,147 
 
 
Defense Nuclear Nonproliferation 
Defense Nuclear Nonproliferation Programs 
Defense Nuclear Nonproliferation R&D 
Global material security337,108332,108 
Program decrease[–5,000] 
Material management and minimization341,094341,094 
Nonproliferation and arms control124,703124,703 
Defense Nuclear Nonproliferation R&D393,922417,922 
Acceleration of low-yield detection experiments[4,000] 
Nuclear detection technology and new challenges such as 3D printing[20,000] 
Low Enriched Uranium R&D for Naval Reactors05,000 
Low Enriched Uranium R&D for Naval Reactors[5,000] 
 
Nonproliferation Construction: 
99–D–143 Mixed Oxide (MOX) Fuel Fabrication Facility, SRS270,000340,000 
Increase to support construction[70,000] 
Total, Nonproliferation construction270,000340,000 
Total, Defense Nuclear Nonproliferation Programs1,466,8271,560,827 
 
Legacy contractor pensions83,20883,208 
Nuclear counterterrorism and incident response program271,881271,881 
Rescission of prior year balances–14,000–14,000 
Total, Defense Nuclear Nonproliferation1,807,9161,901,916 
 
 
Naval Reactors 
Naval reactors operations and infrastructure449,682449,682 
Naval reactors development437,338437,338 
Ohio replacement reactor systems development213,700213,700 
S8G Prototype refueling124,000124,000 
Program direction47,10047,100 
Construction: 
17–D–911, BL Fire System Upgrade1,4001,400 
15–D–904 NRF Overpack Storage Expansion 3700700 
15–D–902 KS Engineroom team trainer facility33,30033,300 
14–D–901 Spent fuel handling recapitalization project, NRF100,000100,000 
10-D–903, Security upgrades, KAPL12,90012,900 
Total, Construction148,300148,300 
Total, Naval Reactors1,420,1201,420,120 
 
 
Federal Salaries And Expenses 
Program direction412,817372,817 
Program decrease[–40,000] 
Total, Office Of The Administrator412,817372,817 
 
 
Defense Environmental Cleanup 
Closure sites: 
Closure sites administration9,3899,389 
 
Hanford site: 
River corridor and other cleanup operations69,755114,755 
Acceleration of priority programs[45,000] 
Central plateau remediation620,869628,869 
Acceleration of priority programs[8,000] 
Richland community and regulatory support14,70114,701 
Construction: 
15–D–401 Containerized sludge removal annex, RL11,48611,486 
Total, Hanford site716,811769,811 
 
Idaho National Laboratory: 
Idaho cleanup and waste disposition359,088359,088 
Idaho community and regulatory support3,0003,000 
Total, Idaho National Laboratory362,088362,088 
 
Los Alamos National Laboratory 
EMLA cleanup activities185,606185,606 
EMLA community and regulatory support3,3943,394 
Total, Los Alamos National Laboratory189,000189,000 
 
NNSA sites 
Lawrence Livermore National Laboratory1,3961,396 
Separations Process Research Unit3,6853,685 
Nevada62,17662,176 
Sandia National Laboratories4,1304,130 
Total, NNSA sites and Nevada off-sites71,38771,387 
 
Oak Ridge Reservation: 
OR Nuclear facility D & D 
OR Nuclear facility D & D93,85193,851 
Construction: 
14–D–403 Outfall 200 Mercury Treatment Facility5,1005,100 
Total, OR Nuclear facility D & D98,95198,951 
 
U233 Disposition Program37,31137,311 
OR cleanup and disposition54,55754,557 
OR reservation community and regulatory support4,4004,400 
Oak Ridge technology development3,0003,000 
Total, Oak Ridge Reservation198,219198,219 
 
Office of River Protection: 
Waste treatment and immobilization plant 
WTP operations3,0003,000 
15–D–409 Low activity waste pretreatment system, ORP73,00073,000 
01–D–416 A-D/ORP-0060 / Major construction690,000690,000 
Total, Waste treatment and immobilization plant766,000766,000 
 
Tank farm activities 
Rad liquid tank waste stabilization and disposition721,456721,456 
Total, Tank farm activities721,456721,456 
Total, Office of River protection1,487,4561,487,456 
 
Savannah River sites: 
Nuclear Material Management311,062311,062 
Environmental Cleanup152,504152,504 
SR community and regulatory support11,24911,249 
 
Radioactive liquid tank waste: 
Radioactive liquid tank waste stabilization and disposition645,332645,332 
Construction: 
15–D–402—Saltstone Disposal Unit #6, SRS7,5777,577 
17–D–401—Saltstone Disposal Unit #79,7299,729 
05–D–405 Salt waste processing facility, Savannah River Site160,000160,000 
Total, Construction177,306177,306 
Total, Radioactive liquid tank waste822,638822,638 
Total, Savannah River site1,297,4531,297,453 
 
Waste Isolation Pilot Plant 
Operations and maintenance257,188257,188 
Construction: 
15–D–411 Safety significant confinement ventilation system, WIPP2,5322,532 
15–D–412 Exhaust shaft, WIPP2,5332,533 
Total, Construction5,0655,065 
Total, Waste Isolation Pilot Plant262,253262,253 
 
Program direction290,050290,050 
Program support14,97914,979 
Safeguards and Security255,973255,973 
Technology development30,00040,000 
NAS study on technology development, acceleration of priority efforts[10,000] 
Infrastructure recapitalization41,89241,892 
Defense Uranium enrichment D&D155,1000 
Ahead of need[–155,100] 
Subtotal, Defense environmental cleanup5,382,0505,289,950 
 
Total, Defense Environmental Cleanup5,382,0505,289,950 
 
 
Other Defense Activities 
Environment, health, safety and security 
Environment, health, safety and security130,693130,693 
Program direction66,51966,519 
Total, Environment, Health, safety and security197,212197,212 
 
Independent enterprise assessments 
Independent enterprise assessments24,58024,580 
Program direction51,89351,893 
Total, Independent enterprise assessments76,47376,473 
 
Specialized security activities237,912246,912 
IT infrastructure and red teaming[9,000] 
 
Office of Legacy Management 
Legacy management140,306140,306 
Program direction14,01414,014 
Total, Office of Legacy Management154,320154,320 
 
Defense-related activities 
Defense related administrative support 
Chief financial officer23,64223,642 
Chief information officer93,07493,074 
Project management oversight and assessments3,0003,000 
Total, Defense related administrative support119,716119,716 
 
Office of hearings and appeals5,9195,919 
Subtotal, Other defense activities791,552800,552 
Total, Other Defense Activities791,552800,552  
EMilitary Justice 
6000.Short titleThis division may be cited as the Military Justice Act of 2016.  LXGeneral provisions 6001.Definitions (a)Definition of military judgeParagraph (10) of section 801 of title 10, United States Code (article 1 of the Uniform Code of Military Justice), is amended to read as follows: 
 
(10)The term military judge means a judge advocate designated under section 826(c) of this title (article 26(c)) who is detailed under section 826(a) of this title (article 26(a))..  (b)Definition of judge advocateParagraph (13) of such section (article) is amended— 
(1)in subparagraph (A), by striking the Army or the Navy and inserting the Army, the Navy, or the Air Force; and  (2)in subparagraph (B), by striking the Air Force or.  
6002.Clarification of persons subject to UCMJ while on inactive-duty trainingParagraph (3) of section 802(a) of title 10, United States Code (article 2(a) of the Uniform Code of Military Justice), is amended to read as follows:  (3) (A)While on inactive-duty training and during any of the periods specified in subparagraph (B)— 
(i)members of a reserve component; and  (ii)members of the Army National Guard of the United States or the Air National Guard of the United States, but only when in Federal service.  
(B)The periods referred to in subparagraph (A) are the following: (i)Travel to and from the inactive-duty training site of the member, pursuant to orders or regulations.  
(ii)Intervals between consecutive periods of inactive-duty training on the same day, pursuant to orders or regulations.  (iii)Intervals between inactive-duty training on consecutive days, pursuant to orders or regulations..  
6003.Staff judge advocate disqualification due to prior involvement in caseSubsection (c) of section 806 of title 10, United States Code (article 6 of the Uniform Code of Military Justice), is amended to read as follows:  (c) (1)No person who, with respect to a case, serves in a capacity specified in paragraph (2) may later serve as a staff judge advocate or legal officer to any reviewing or convening authority upon the same case.  
(2)The capacities referred to in paragraph (1) are, with respect to the case involved, any of the following: (A)Preliminary hearing officer, court member, military judge, military magistrate, or appellate judge.  
(B)Counsel who have acted in the same case or appeared in any proceeding before a military judge, military magistrate, preliminary hearing officer, or appellate court..  6004.Conforming amendment relating to military magistratesThe first sentence of section 806a(a) of title 10, United States Code (article 6a(a) of the Uniform Code of Military Justice), is amended by striking military judge and all that follows through the end of the sentence and inserting military appellate judge, military judge, or military magistrate to perform the duties of the position involved..  
6005.Rights of victim 
(a)Designation of representativeSubsection (c) of section 806b of title 10, United States Code (article 6b of the Uniform Code of Military Justice), is amended in the first sentence by striking the military judge and all that follows through the end of the sentence and inserting the following: the legal guardians of the victim or the representatives of the victim’s estate, family members, or any other person designated as suitable by the military judge, may assume the rights of the victim under this section..  (b)Rule of constructionSubsection (d) of such section (article) is amended— 
(1)by striking or at the end of paragraph (1);  (2)by striking the period at the end of paragraph (2) and inserting ; or; and  
(3)by adding at the end the following new paragraph:  (3)to impair the exercise of discretion under sections 830 and 834 of this title (articles 30 and 34)..  
(c)Interview of victimSuch section (article) is amended by adding at the end the following new subsection:  (f)Counsel for accused interview of victim of alleged offense (1)Upon notice by counsel for the Government to counsel for the accused of the name of an alleged victim of an offense under this chapter who counsel for the Government intends to call as a witness at a proceeding under this chapter, counsel for the accused shall make any request to interview the victim through the Special Victim’s Counsel or other counsel for the victim, if applicable.  
(2)If requested by an alleged victim who is subject to a request for interview under paragraph (1), any interview of the victim by counsel for the accused shall take place only in the presence of the counsel for the Government, a counsel for the victim, or, if applicable, a victim advocate..  LXIApprehension and restraint 6101.Restraint of persons chargedSection 810 of title 10, United States Code (article 10 of the Uniform Code of Military Justice), is amended to read as follows: 
 
810.Art. 10. Restraint of person charged (a)In general (1)Subject to paragraph (2), any person subject to this chapter who is charged with an offense under this chapter may be ordered into arrest or confinement as the circumstances require.  
(2)When a person subject to this chapter is charged only with an offense that is normally tried by summary court-martial, the person ordinarily shall not be ordered into confinement.  (b)Notification to accused and related procedures (1)When a person subject to this chapter is ordered into arrest or confinement before trial, immediate steps shall be taken— 
(A)to inform the person of the specific offense of which the person is accused; and  (B)to try the person or to dismiss the charges and release the person.  
(2)To facilitate compliance with paragraph (1), the President shall prescribe regulations setting forth procedures relating to referral for trial, including procedures for prompt forwarding of the charges and specifications and, if applicable, the preliminary hearing report submitted under section 832 of this title (article 32)..  6102.Modification of prohibition of confinement of armed forces members with enemy prisoners and certain othersSection 812 of title 10, United States Code (article 12 of the Uniform Code of Military Justice), is amended to read as follows: 
 
812.Art. 12. Prohibition of confinement of armed forces members with enemy prisoners and certain othersNo member of the armed forces may be placed in confinement in immediate association with— (1)enemy prisoners; or  
(2)other individuals— (A)who are detained under the law of war and are foreign nationals; and  
(B)who are not members of the armed forces..  LXIINon-judicial punishment 6201.Modification of confinement as non-judicial punishmentSection 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice), is amended— 
(1)in subsection (b)— (A)in paragraph (2)(A), by striking on bread and water or diminished rations; and  
(B)in the undesignated matter after paragraph (2), by striking on bread and water or diminished rations in the sentence beginning No two or more; and  (2)in subsection (d), by striking on bread and water or diminished rations in paragraphs (2) and (3).  
LXIIICourt-martial jurisdiction 
6301.Courts-martial classifiedSection 816 of title 10, United States Code (article 16 of the Uniform Code of Military Justice), is amended to read as follows:  816.Art 16. Courts-martial classified 
(a)In generalThe three kinds of courts-martial in each of the armed forces are the following: (1)General courts-martial, as described in subsection (b).  
(2)Special courts-martial, as described in subsection (c).  (3)Summary courts-martial, as described in subsection (d).  
(b)General courts-martialGeneral courts-martial are of the following three types: (1)A general court-martial consisting of a military judge and eight members, subject to sections 825(d)(3) and 829 of this title (articles 25(d)(3) and 29).  
(2)In a capital case, a general court-martial consisting of a military judge and the number of members determined under section 825a of this title (article 25a), subject to sections 825(d)(3) and 829 of this title (articles 25(d)(3) and 29).  (3)A general court-martial consisting of a military judge alone, if, before the court is assembled, the accused, knowing the identity of the military judge and after consultation with defense counsel, requests, orally on the record or in writing, a court composed of a military judge alone and the military judge approves the request.  
(c)Special courts-martialSpecial courts-martial are of the following two types: (1)A special court-martial, consisting of a military judge and four members, subject to sections 825(d)(3) and 829 of this title (articles 25(d)(3) and 29).  
(2)A special court-martial consisting of a military judge alone— (A)if the case is so referred by the convening authority, subject to section 819 of this title (article 19) and such limitations as the President may prescribe by regulation; or  
(B)if the case is referred under paragraph (1) and, before the court is assembled, the accused, knowing the identity of the military judge and after consultation with defense counsel, requests, orally on the record or in writing, a court composed of a military judge alone and the military judge approves the request.  (d)Summary court-martialA summary court-martial consists of one commissioned officer..  
6302.Jurisdiction of general courts-martialSection 818 of title 10, United States Code (article 18 of the Uniform Code of Military Justice), is amended— (1)in subsection (b), by striking section 816(1)(B) of this title (article 16(1)(B)) and inserting section 816(b)(3) of this title (article 16(b)(3)); and  
(2)by striking subsection (c) and inserting the following:  (c)Consistent with sections 819 and 820 of this title (articles 19 and 20), only general courts-martial have jurisdiction over the following offenses: 
(1)A violation of subsection (a) or (b) of section 920 of this title (article 120).  (2)A violation of subsection (a) or (b) of section 920b of this title (article 120b).  
(3)An attempt to commit an offense specified in paragraph (1) or (2) that is punishable under section 880 of this title (article 80)..  6303.Jurisdiction of special courts-martialSection 819 of title 10, United States Code (article 19 of the Uniform Code of Military Justice), is amended— 
(1)by striking Subject to in the first sentence and inserting the following:  (a)In generalSubject to;  
(2)by striking A bad-conduct discharge and all that follows through the end; and  (3)by adding after subsection (a), as designated by paragraph (1), the following new subsections: 
 
(b)Additional limitationNeither a bad-conduct discharge, nor confinement for more than six months, nor forfeiture of pay for more than six months may be adjudged if charges and specifications are referred to a special court-martial consisting of a military judge alone under section 816(c)(2)(A) of this title (article 16(c)(2)(A)).  (c)Military magistrateIf charges and specifications are referred to a special court-martial consisting of a military judge alone under section 816(c)(2)(A) of this title (article 16(c)(2)(A)), the military judge, with the consent of the parties, may designate a military magistrate to preside over the special court-martial..  
6304.Summary court-martial as non-criminal forumSection 820 of title 10, United States Code (article 20 of the Uniform Code of Military Justice), is amended— (1)by inserting (a) In general.— before Subject to; and  
(2)by adding at the end the following new subsection:  (b)Non-criminal forumA summary court-martial is a non-criminal forum. A finding of guilty at a summary court-martial does not constitute a criminal conviction..  
LXIVComposition of courts-martial 
6401.Technical amendment relating to persons authorized to convene general courts-martialSection 822(a)(6) of title 10, United States Code (article 22(a)(6) of the Uniform Code of Military Justice), is amended by striking in chief.  6402.Who may serve on courts-martial; detail of members (a)Who may serve on courts-martialSubsection (c) of section 825 of title 10, United States Code (article 25 of the Uniform Code of Military Justice), is amended to read as follows: 
 
(c) 
(1)Any enlisted member on active duty is eligible to serve on a general or special court-martial for the trial of any other enlisted member.  (2)Before a court-martial with a military judge and members is assembled for trial, an enlisted member who is an accused may personally request, orally on the record or in writing, that— 
(A)the membership of the court-martial be comprised entirely of officers; or  (B)enlisted members comprise at least one-third of the membership of the court-martial, regardless of whether enlisted members have been detailed to the court-martial.  
(3)Except as provided in paragraph (4), after such a request, the accused may not be tried by a general or special court-martial if the membership of the court-martial is inconsistent with the request.  (4)If, because of physical conditions or military exigencies, a sufficient number of eligible officers or enlisted members, as the case may be, are not available to carry out paragraph (2), the trial may nevertheless be held. In that event, the convening authority shall make a detailed written statement of the reasons for nonavailability. The statement shall be appended to the record..  
(b)Detail of membersSubsection (d) of such section (article) is amended by adding at the end the following new paragraph:  (3)The convening authority shall detail not less than the number of members necessary to impanel the court-martial under section 829 of this title (article 29)..  
6403.Number of court-martial members in capital casesSection 825a of title 10, United States Code (article 25a of the Uniform Code of Military Justice), is amended to read as follows:  825a.Art. 25a. Number of court-martial members in capital cases 
(a)In generalIn a case in which the accused may be sentenced to death, the number of members shall be 12.  (b)Case no longer capitalSubject to section 829 of this title (article 29)— 
(1)if a case is referred for trial as a capital case and, before the members are impaneled, the accused may no longer be sentenced to death, the number of members shall be eight; and  (2)if a case is referred for trial as a capital case and, after the members are impaneled, the accused may no longer be sentenced to death, the number of members shall remain 12..  
6404.Detailing, qualifications, etc. of military judges (a)Special courts-martialSubsection (a) of section 826 of title 10, United States Code (article 26 of the Uniform Code of Military Justice), is amended— 
(1)in the first sentence, by inserting after each general the following: and special; and  (2)by striking the second sentence.  
(b)QualificationsSubsection (b) of such section (article) is amended by striking qualified for duty and inserting qualified, by reason of education, training, experience, and judicial temperament, for duty.  (c)Detail and assignmentSubsection (c) of such section (article) is amended to read as follows: 
 
(c) 
(1)In accordance with regulations prescribed under subsection (a), a military judge of a general or special court-martial shall be designated for detail by the Judge Advocate General of the armed force of which the military judge is a member.  (2)Neither the convening authority nor any member of the staff of the convening authority shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to the military judge’s performance of duty as a military judge.  
(3)A commissioned officer who is certified to be qualified for duty as a military judge of a general court-martial— (A)may perform such duties only when the officer is assigned and directly responsible to the Judge Advocate General of the armed force of which the military judge is a member; and  
(B)may perform duties of a judicial or nonjudicial nature other than those relating to the officer’s primary duty as a military judge of a general court-martial when such duties are assigned to the officer by or with the approval of that Judge Advocate General.  (4)In accordance with regulations prescribed by the President, assignments of military judges under this section (article) shall be for appropriate minimum periods, subject to such exceptions as may be authorized in the regulations..  
(d)Detail to a different armed forceSuch section (article) is further amended by adding at the end the following new subsection:  (f)A military judge may be detailed under subsection (a) to a court-martial that is convened in a different armed force, when so permitted by the Judge Advocate General of the armed force of which the military judge is a member..  
(e)Chief trial judgesSuch section (article), as amended by subsection (d), is further amended by adding at the end the following new subsection:  (g)In accordance with regulations prescribed by the President, each Judge Advocate General shall designate a chief trial judge from among the members of the applicable trial judiciary..  
6405.Qualifications of trial counsel and defense counselSection 827 of title 10, United States Code (article 27 of the Uniform Code of Military Justice), is amended— (1)in the first sentence of paragraph (2) of subsection (a), by striking No person and all that follows through trial counsel, the first place it appears and inserting the following: No person who, with respect to a case, has served as a preliminary hearing officer, court member, military judge, military magistrate, or appellate judge, may later serve as trial counsel,;  
(2)in the first sentence of subsection (b), by striking Trial counsel or defense counsel and inserting Trial counsel, defense counsel, or assistant defense counsel; and  (3)by striking subsection (c) and inserting the following new subsections: 
 
(c) 
(1)Defense counsel and assistant defense counsel detailed for a special court-martial shall have the qualifications set forth in subsection (b).  (2)Trial counsel and assistant trial counsel detailed for a special court-martial and assistant trial counsel detailed for a general court-martial must be determined to be competent to perform such duties by the Judge Advocate General, under such rules as the President may prescribe.  
(d)To the greatest extent practicable, in any capital case, at least one defense counsel shall, as determined by the Judge Advocate General, be learned in the law applicable to such cases. If necessary, this counsel may be a civilian and, if so, may be compensated in accordance with regulations prescribed by the Secretary of Defense..  6406.Assembly and impaneling of members; detail of new members and military judgesSection 829 of title 10, United States Code (article 29 of the Uniform Code of Military Justice), is amended to read as follows: 
 
829.Art. 29. Assembly and impaneling of members; detail of new members and military judges (a)AssemblyThe military judge shall announce the assembly of a general or special court-martial with members. After such a court-martial is assembled, no member may be absent, unless the member is excused— 
(1)as a result of a challenge;  (2)under subsection (b)(1)(B); or  
(3)by order of the military judge or the convening authority for disability or other good cause.  (b)Impaneling (1)Under rules prescribed by the President, the military judge of a general or special court-martial with members shall— 
(A)after determination of challenges, impanel the court-martial; and  (B)excuse the members who, having been assembled, are not impaneled.  
(2)In a general court-martial, the military judge shall impanel— (A)12 members in a capital case; and  
(B)eight members in a noncapital case.  (3)In a special court-martial, the military judge shall impanel four members.  
(c)Alternate membersIn addition to members under subsection (b), the military judge shall impanel alternate members, if the convening authority authorizes alternate members.  (d)Detail of new members (1)If, after members are impaneled, the membership of the court-martial is reduced to— 
(A)fewer than 12 members with respect to a general court-martial in a capital case;  (B)fewer than six members with respect to a general court-martial in a noncapital case; or  
(C)fewer than four members with respect to a special court-martial; the trial may not proceed unless the convening authority details new members and, from among the members so detailed, the military judge impanels new members sufficient in number to provide the membership specified in paragraph (2). (2)The membership referred to in paragraph (1) is as follows: 
(A)12 members with respect to a general court-martial in a capital case.  (B)At least six but not more than eight members with respect to a general court-martial in a noncapital case.  
(C)Four members with respect to a special court-martial.  (e)Detail of new military judgeIf the military judge is unable to proceed with the trial because of disability or otherwise, a new military judge shall be detailed to the court-martial.  
(f)Evidence 
(1)In the case of new members under subsection (d), the trial may proceed with the new members present after the evidence previously introduced is read or, in the case of audiotape, videotape, or similar recording, is played, in the presence of the new members, the military judge, the accused, and counsel for both sides.  (2)In the case of a new military judge under subsection (e), the trial shall proceed as if no evidence had been introduced, unless the evidence previously introduced is read or, in the case of audiotape, videotape, or similar recording, is played, in the presence of the new military judge, the accused, and counsel for both sides..  
6407.Military magistratesSubchapter V of chapter 47 of title 10, United States Code, is amended by inserting after section 826 (article 26 of the Uniform Code of Military Justice) the following new section (article):  826a.Art. 26a. Military magistrates 
(a)QualificationsA military magistrate shall be a commissioned officer of the armed forces who— (1)is a member of the bar of a Federal court or a member of the bar of the highest court of a State; and  
(2)is certified to be qualified, by reason of education, training, experience, and judicial temperament, for duty as a military magistrate by the Judge Advocate General of the armed force of which the officer is a member.  (b)DutiesIn accordance with regulations prescribed by the Secretary concerned, in addition to duties when designated under section 819 of this title (article 19), a military magistrate may be assigned to perform other duties of a nonjudicial nature..  
LXVPre-trial procedure 
6501.Charges and specificationsSection 830 of title 10, United States Code (article 30 of the Uniform Code of Military Justice), is amended to read as follows:  830.Art. 30. Charges and specifications 
(a)In generalCharges and specifications— (1)may be preferred only by a person subject to this chapter; and  
(2)shall be preferred by presentment in writing, signed under oath before a commissioned officer of the armed forces who is authorized to administer oaths.  (b)Required contentThe writing under subsection (a) shall state that— 
(1)the signer has personal knowledge of, or has investigated, the matters set forth in the charges and specifications; and  (2)the charges and specifications are true, to the best of the knowledge and belief of the signer.  
(c)Duty of proper authorityWhen charges and specifications are preferred under subsection (a), the proper authority shall, as soon as practicable— (1)inform the person accused of the charges and specifications; and  
(2)determine what disposition should be made of the charges and specifications in the interest of justice and discipline..  6502.Preliminary hearing required before referral to general court-martial (a)In generalSection 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice), is amended by striking the section heading and subsections (a), (b), and (c), and inserting the following: 
 
832.Art. 32. Preliminary hearing required before referral to general court-martial (a)In general (1) (A)Except as provided in subparagraph (B), a preliminary hearing shall be held before referral of charges and specifications for trial by general court-martial. The preliminary hearing shall be conducted by an impartial hearing officer, detailed by the convening authority in accordance with subsection (b).  
(B)Under regulations prescribed by the President, a preliminary hearing need not be held if the accused submits a written waiver to the convening authority and the convening authority determines that a hearing is not required.  (2)The issues for determination at a preliminary hearing are limited to the following: 
(A)Whether or not the specification alleges an offense under this chapter.  (B)Whether or not there is probable cause to believe that the accused committed the offense charged.  
(C)Whether or not the convening authority has court-martial jurisdiction over the accused and over the offense.  (D)A recommendation as to the disposition that should be made of the case.  
(b)Hearing officer 
(1)A preliminary hearing under this section shall be conducted by an impartial hearing officer, who— (A)whenever practicable, shall be a judge advocate who is certified under section 827(b)(2) of this title (article 27(b)(2)); or  
(B)in exceptional circumstances, shall be an impartial hearing officer, who is not a judge advocate so certified.  (2)In the case of a hearing officer under paragraph (1)(B), a judge advocate who is certified under section 827(b)(2) of this title (article 27(b)(2)) shall be available to provide legal advice to the hearing officer.  
(3)Whenever practicable, the hearing officer shall be equal in grade or senior in grade to military counsel who are detailed to represent the accused or the Government at the preliminary hearing.  (c)Report to convening authorityAfter a preliminary hearing under this section, the hearing officer shall submit to the convening authority a written report (accompanied by a recording of the preliminary hearing under subsection (e)) that includes the following: 
(1)For each specification, a statement of the reasoning and conclusions of the hearing officer with respect to determinations under subsection (a)(2), including a summary of relevant witness testimony and documentary evidence presented at the hearing and any observations of the hearing officer concerning the testimony of witnesses and the availability and admissibility of evidence at trial.  (2)Recommendations for any necessary modifications to the form of the charges or specifications.  
(3)An analysis of any additional information submitted after the hearing by the parties or by a victim of an offense, that, under such rules as the President may prescribe, is relevant to disposition under sections 830 and 834 of this title (articles 30 and 34).  (4)A statement of action taken on evidence adduced with respect to uncharged offenses, as described in subsection (f)..  
(b)Sundry amendmentsSubsection (d) of such section (article) is amended— (1)in paragraph (1), by striking subsection (a) in the first sentence and inserting this section;  
(2)in paragraph (2), by striking in defense and all that follows through the end and inserting that is relevant to the issues for determination under subsection (a)(2).;  (3)in paragraph (3), by adding at the end the following new sentence: A declination under this paragraph shall not serve as the sole basis for ordering a deposition under section 849 of this title (article 49).; and  
(4)in paragraph (4), by striking the limited purposes of the hearing, as provided in subsection (a)(2). and inserting the following: determinations under subsection (a)(2)..  (c)Reference to mcmSubsection (e) of such section (article) is amended by striking as prescribed by the Manual for Courts-Martial in the second sentence and inserting under such rules as the President may prescribe.  
(d)Effect of violationSubsection (g) of such section (article) is amended by adding at the end the following new sentence: A defect in a report under subsection (c) is not a basis for relief if the report is in substantial compliance with that subsection..  6503.Disposition guidanceSection 833 of title 10, United States Code (article 33 of the Uniform Code of Military Justice), is amended to read as follows: 
 
833.Art 33. Disposition guidance 
The President shall direct the Secretary of Defense to issue, in consultation with the Secretary of the department in which the Coast Guard is operating when it is not operating as a service in the Navy, non-binding guidance regarding factors that commanders, convening authorities, staff judge advocates, and judge advocates should take into account when exercising their duties with respect to disposition of charges and specifications in the interest of justice and discipline under sections 830 and 834 of this title (articles 30 and 34). Such guidance shall take into account, with appropriate consideration of military requirements, the principles contained in official guidance of the Attorney General to attorneys for the Government with respect to disposition of Federal criminal cases in accordance with the principle of fair and evenhanded administration of Federal criminal law..  6504.Advice to convening authority before referral for trialSection 834 of title 10, United States Code (article 34 of the Uniform Code of Military Justice), is amended to read as follows: 
 
834.Art. 34. Advice to convening authority before referral for trial (a)General court-martial (1)Staff judge advocate advice required before referralBefore referral of charges and specifications to a general court-martial for trial, the convening authority shall submit the matter to the staff judge advocate for advice, which the staff judge advocate shall provide to the convening authority in writing. The convening authority may not refer a specification under a charge to a general court-martial unless the staff judge advocate advises the convening authority in writing that— 
(A)the specification alleges an offense under this chapter;  (B)there is probable cause to believe that the accused committed the offense charged; and  
(C)a court-martial would have jurisdiction over the accused and the offense.  (2)Staff judge advocate recommendation as to dispositionTogether with the written advice provided under paragraph (1), the staff judge advocate shall provide a written recommendation to the convening authority as to the disposition that should be made of the specification in the interest of justice and discipline.  
(3)Staff judge advocate advice and recommendation to accompany referralWhen a convening authority makes a referral for trial by general court-martial, the written advice of the staff judge advocate under paragraph (1) and the written recommendation of the staff judge advocate under paragraph (2) with respect to each specification shall accompany the referral.  (b)Special court-martial; convening authority consultation with judge advocateBefore referral of charges and specifications to a special court-martial for trial, the convening authority shall consult a judge advocate on relevant legal issues.  
(c)General and special courts-martial; correction of charges and specifications before referralBefore referral for trial by general court-martial or special court-martial, changes may be made to charges and specifications— (1)to correct errors in form; and  
(2)when applicable, to conform to the substance of the evidence contained in a report under section 832(c) of this title (article 32(c)).  (d)DefinitionIn this section, the term referral means the order of a convening authority that charges and specifications against an accused be tried by a specified court-martial..  
6505.Service of charges and commencement of trialSection 835 of title 10, United States Code (article 35 of the Uniform Code of Military Justice), is amended to read as follows:  835.Art. 35. Service of charges; commencement of trial 
(a)In generalTrial counsel detailed for a court-martial under section 827 of this title (article 27) shall cause to be served upon the accused a copy of the charges and specifications referred for trial.  (b)Commencement of trial (1)Subject to paragraphs (2) and (3), no trial or other proceeding of a general court-martial or a special court-martial (including any session under section 839(a) of this title (article 39(a)) may be held over the objection of the accused— 
(A)with respect to a general court-martial, from the time of service through the fifth day after the date of service; or  (B)with respect to a special court-martial, from the time of service through the third day after the date of service.  
(2)An objection under paragraph (1) may be raised only at the first session of the trial or other proceeding and only if the first session occurs before the end of the applicable period under paragraph (1)(A) or (1)(B). If the first session occurs before the end of the applicable period, the military judge shall, at that session, inquire as to whether the defense objects under this subsection.  (3)This subsection shall not apply in time of war..  
LXVITrial procedure 
6601.Duties of assistant defense counselSubsection (e) of section 838 of title 10, United States Code (article 38 of the Uniform Code of Military Justice), is amended by striking , under the direction and all that follows through (article 27),.  6602.SessionsSection 839 of title 10, United States Code (article 39 of the Uniform Code of Military Justice), is amended— 
(1)in subsection (a)— (A)by redesignating paragraph (4) as paragraph (5); and  
(B)by striking paragraph (3) and inserting the following new paragraphs:  (3)holding the arraignment and receiving the pleas of the accused;  
(4)conducting a sentencing proceeding and sentencing the accused; and; and  (2)in the second sentence of subsection (c), by striking , in cases in which a military judge has been detailed to the court,.  
6603.Technical amendment relating to continuancesSection 840 of title 10, United States Code (article 40 of the Uniform Code of Military Justice), is amended by striking court-martial without a military judge and inserting summary court-martial.  6604.Conforming amendments relating to challengesSection 841 of title 10, United States Code (article 41 of the Uniform Code of Military Justice), is amended— 
(1)in subsection (a)(1), by striking , or, if none, the court, in the second sentence;  (2)in subsection (a)(2) by striking minimum in the first sentence; and  
(3)in subsection (b)(2), by striking minimum.  6605.Statute of limitations (a)Increase in period for child abuse offensesSubsection (b)(2)(A) of section 843 of title 10, United States Code (article 43 of the Uniform Code of Military Justice), is amended by striking five years and inserting ten years.  
(b)Increase in period for fraudulent enlistment or appointment offensesSuch section (article) is further amended by adding at the end the following new subsection:  (h)Fraudulent enlistment or appointmentA person charged with fraudulent enlistment or fraudulent appointment under section 904a(1) of this title (article 104a(1)) may be tried by court-martial if the sworn charges and specifications are received by an officer exercising summary court-martial jurisdiction with respect to that person, as follows: 
(1)In the case of an enlisted member, during the period of the enlistment or five years, whichever provides a longer period.  (2)In the case of an officer, during the period of the appointment or five years, whichever provides a longer period..  
(c)DNA evidenceSuch section (article), as amended by subsection (b), is further amended by adding at the end the following new subsection:  (i)DNA EvidenceIf DNA testing implicates an identified person in the commission of an offense punishable by confinement for more than one year, no statute of limitations that would otherwise preclude prosecution of the offense shall preclude such prosecution until a period of time following the implication of the person by DNA testing has elapsed that is equal to the otherwise applicable limitation period..  
(d)Conforming amendmentsSuch section (article) is further amended in subsection (b)(2)(B) by striking clauses (i) through (v) and inserting the following:  (i)Any offense in violation of section 920, 920a, 920b, 920c, or 930 of this title (article 120, 120a, 120b, 120c, or 130), unless the offense is covered by subsection (a).  
(ii)Maiming in violation of section 928a of this title (article 128a).  (iii)Aggravated assault, assault consummated by a battery, or assault with intent to commit specified offenses in violation of section 928 of this title (article 128).  
(iv)Kidnapping in violation of section 925 of this title (article 125)..  (e)ApplicationThe amendments made by subsections (a), (b), (c), and (d) shall apply to the prosecution of any offense committed before, on, or after the date of the enactment of this subsection if the applicable limitation period has not yet expired.  
6606.Former jeopardySubsection (c) of section 844 of title 10, United States Code (article 44 of the Uniform Code of Military Justice), is amended to read as follows:  (c) (1)A court-martial with a military judge alone is a trial in the sense of this section (article) if, without fault of the accused— 
(A)after introduction of evidence; and  (B)before announcement of findings under section 853 of this title (article 53); the case is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses. 
(2)A court-martial with a military judge and members is a trial in the sense of this section (article) if, without fault of the accused— (A)after the members, having taken an oath as members under section 842 of this title (article 42) and after completion of challenges under section 841 of this title (article 41), are impaneled; and  
(B)before announcement of findings under section 853 of this title (article 53); the case is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses..  6607.Pleas of the accused (a)Pleas of guiltySubsection (b) of section 845 of title 10, United States Code (article 45 of the Uniform Code of Military Justice), is amended— 
(1)in the first sentence, by striking may be adjudged and inserting is mandatory; and  (2)in the second sentence— 
(A)by striking or by a court-martial without a military judge; and  (B)by striking , if permitted by regulations of the Secretary concerned,.  
(b)Harmless errorSuch section (article) is further amended by adding at the end the following new subsection:  (c)Harmless errorA variance from the requirements of this article is harmless error if the variance does not materially prejudice the substantial rights of the accused..  
6608.Contempt 
(a)Authority to punishSubsection (a) of section 848 of title 10, United States Code (article 48 of the Uniform Code of Military Justice), is amended to read as follows:  (a)Authority to punish (1)With respect to any proceeding under this chapter, a judicial officer specified in paragraph (2) may punish for contempt any person who— 
(A)uses any menacing word, sign, or gesture in the presence of the judicial officer during the proceeding;  (B)disturbs the proceeding by any riot or disorder; or  
(C)willfully disobeys a lawful writ, process, order, rule, decree, or command issued with respect to the proceeding.  (2)A judicial officer referred to in paragraph (1) is any of the following: 
(A)Any judge of the Court of Appeals for the Armed Forces and any judge of a Court of Criminal Appeals under section 866 of this title (article 66).  (B)Any military judge detailed to a court-martial, a provost court, a military commission, or any other proceeding under this chapter.  
(C)Any military magistrate designated to preside under section 819 of this title (article 19)..  (b)ReviewSuch section (article) is further amended— 
(1)by redesignating subsection (c) as subsection (d); and  (2)by inserting after subsection (b) the following new subsection (c): 
 
(c)ReviewA punishment under this section— (1)if imposed by a military judge or military magistrate, may be reviewed by the Court of Criminal Appeals in accordance with the uniform rules of procedure for the Courts of Criminal Appeals under section 866(g) of this title (article 66(g)); and  
(2)if imposed by a judge of the Court of Appeals for the Armed Forces or a judge of a Court of Criminal Appeals, shall constitute a judgment of the court, subject to review under the applicable provisions of section 867 or 867a of this title (article 67 or 67a)..  (c)Section headingThe heading for such section (article) is amended to read as follows: 
 
848.Art. 48. Contempt.  6609.DepositionsSection 849 of title 10, United States Code (article 49 of the Uniform Code of Military Justice), is amended to read as follows: 
 
849.Art. 49. Depositions (a)In general (1)Subject to paragraph (2), a convening authority or a military judge may order depositions at the request of any party.  
(2)A deposition may be ordered under paragraph (1) only if the requesting party demonstrates that, due to exceptional circumstances, it is in the interest of justice that the testimony of a prospective witness be preserved for use at a court-martial, military commission, court of inquiry, or other military court or board.  (3)A party who requests a deposition under this section shall give to every other party reasonable written notice of the time and place for the deposition.  
(4)A deposition under this section shall be taken before, and authenticated by, an impartial officer, as follows: (A)Whenever practicable, by an impartial judge advocate certified under section 827(b) of this title (article 27(b)).  
(B)In exceptional circumstances, by an impartial military or civil officer authorized to administer oaths by (i) the laws of the United States or (ii) the laws of the place where the deposition is taken.  (b)Representation by counselRepresentation of the parties with respect to a deposition shall be by counsel detailed in the same manner as trial counsel and defense counsel are detailed under section 827 of this title (article 27). In addition, the accused shall have the right to be represented by civilian or military counsel in the same manner as such counsel are provided for in section 838(b) of this title (article 38(b)).  
(c)Admissibility and use as evidenceA deposition order under subsection (a) does not control the admissibility of the deposition in a court-martial or other proceeding under this chapter. Except as provided by subsection (d), a party may use all or part of a deposition as provided by the rules of evidence.  (d)Capital casesTestimony by deposition may be presented in capital cases only by the defense..  
6610.Admissibility of sworn testimony by audiotape or videotape from records of courts of inquiry 
(a)In generalSection 850 of title 10, United States Code (article 50 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection:  (d)Audiotape or videotapeSworn testimony that— 
(1)is recorded by audiotape, videotape, or similar method; and  (2)is contained in the duly authenticated record of proceedings of a court of inquiry; is admissible before a court-martial, military commission, court of inquiry, or military board, to the same extent as sworn testimony may be read in evidence before any such body under subsection (a), (b), or (c)..  
(b)Section headingThe heading for such section (article) is amended to read as follows:  850.Art. 50. Admissibility of sworn testimony from records of courts of inquiry.  6611.Conforming amendment relating to defense of lack of mental responsibilitySection 850a(c) of title 10, United States Code (article 50a(c) of the Uniform Code of Military Justice), is amended by striking , or the president of a court-martial without a military judge,.  
6612.Voting and rulingsSection 851 of title 10, United States Code (article 51 of the Uniform Code of Military Justice), is amended— (1)in subsection (a), by striking , and by members of a court-martial without a military judge upon questions of challenge, in the first sentence;  
(2)in subsection (b)— (A)by striking and, except for questions of challenge, the president of a court-martial without a military judge in the first sentence; and  
(B)by striking , or by the president in the second sentence and all that follows through the end of the subsection and inserting is final and constitutes the ruling of the court, except that the military judge may change a ruling at any time during trial.; and  (3)in subsection (c), by striking or the president of a court-martial without a military judge in the matter before paragraph (1).  
6613.Votes required for conviction, sentencing, and other mattersSection 852 of title 10, United States Code (article 52 of the Uniform Code of Military Justice), is amended to read as follows:  852.Art. 52. Votes required for conviction, sentencing, and other matters 
(a)In generalNo person may be convicted of an offense in a general or special court-martial, other than— (1)after a plea of guilty under section 845(b) of this title (article 45(b));  
(2)by a military judge in a court-martial with a military judge alone, under section 816 of this title (article 16); or  (3)in a court-martial with members under section 816 of this title (article 16), by the concurrence of at least three-fourths of the members present when the vote is taken.  
(b)Level of concurrence required 
(1)In generalExcept as provided in subsection (a) and in paragraph (2), all matters to be decided by members of a general or special court-martial shall be determined by a majority vote, but a reconsideration of a finding of guilty or reconsideration of a sentence, with a view toward decreasing the sentence, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence.  (2)SentencingA sentence of death requires (A) a unanimous finding of guilty of an offense in this chapter expressly made punishable by death and (B) a unanimous determination by the members that the sentence for that offense shall include death. All other sentences imposed by members shall be determined by the concurrence of at least three-fourths of the members present when the vote is taken..  
6614.Plea agreementsSubchapter VII of chapter 47 of title 10, United States Code, is amended by inserting after section 853 (article 53 of the Uniform Code of Military Justice) the following:  853a.Art. 53a. Plea agreements 
(a)In general 
(1)At any time before the announcement of findings under section 853 of this title (article 53), the convening authority and the accused may enter into a plea agreement with respect to such matters as— (A)the manner in which the convening authority will dispose of one or more charges and specifications; and  
(B)limitations on the sentence that may be adjudged for one or more charges and specifications.  (2)The military judge of a general or special court-martial may not participate in discussions between the parties concerning prospective terms and conditions of a plea agreement.  
(b)Acceptance of plea agreementSubject to subsection (c), the military judge of a general or special court-martial shall accept a plea agreement submitted by the parties, except that the military judge may reject a plea agreement that proposes a sentence if the military judge determines that the proposed sentence is plainly unreasonable.  (c)Limitation on acceptance of plea agreementsThe military judge of a general or special court-martial shall reject a plea agreement that— 
(1)contains a provision that has not been accepted by both parties;  (2)contains a provision that is not understood by the accused; or  
(3)except as provided in subsection (d), contains a provision for a sentence that is less than the mandatory minimum sentence applicable to an offense referred to in section 856(b)(2) of this title (article 56(b)(2)).  (d)Limited conditions for acceptance of plea agreement for sentence below mandatory minimum for certain offensesWith respect to an offense referred to in section 856(b)(2) of this title (article 56(b)(2))— 
(1)the military judge may accept a plea agreement that provides for a sentence of bad conduct discharge; and  (2)upon recommendation of the trial counsel, in exchange for substantial assistance by the accused in the investigation or prosecution of another person who has committed an offense, the military judge may accept a plea agreement that provides for a sentence that is less than the mandatory minimum sentence for the offense charged.  
(e)Binding effect of plea agreementUpon acceptance by the military judge of a general or special court-martial, a plea agreement shall bind the parties and the military judge..  6615.Record of trialSection 854 of title 10, United States Code (article 54 of the Uniform Code of Military Justice), is amended— 
(1)by striking subsection (a) and inserting the following:  (a)General and special courts-martialEach general or special court-martial shall keep a separate record of the proceedings in each case brought before it. The record shall be certified by a court-reporter, except that in the case of death, disability, or absence of a court reporter, the record shall be certified by an official selected as the President may prescribe by regulation.;  
(2)in subsection (b)— (A)by striking (b) Each special and summary court-martial and inserting(b) SUMMARY COURT-MARTIAL.—Each summary court-martial; and  
(B)by striking authenticated and inserting certified;  (3)by striking subsection (c) and inserting the following: 
 
(c)Contents of record 
(1)Except as provided in paragraph (2), the record shall contain such matters as the President may prescribe by regulation.  (2)In accordance with regulations prescribed by the President, a complete record of proceedings and testimony shall be prepared in any case of a sentence of death, dismissal, discharge, confinement for more than six months, or forfeiture of pay for more than six months..  
(4)in subsection (d)— (A)by striking (d) A copy and inserting (d) EVIDENCE.—A copy; and  
(B)by striking authenticated and inserting certified; and  (5)in subsection (e)— 
(A)by striking involving a sexual assault or other offense covered by section 920 of this title (article 120) in the first sentence and inserting upon request,; and  (B)by striking authenticated in the second sentence and inserting certified.  
LXVIISentences 
6701.Sentencing 
(a)In generalSection 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), is amended to read as follows:  856.Art. 56. Sentencing 
(a)Sentence maximumsThe punishment which a court-martial may direct for an offense may not exceed such limits as the President may prescribe for that offense.  (b)Sentence minimums for certain offenses (1)Except as provided in subsection (d) of section 853a of this title (article 53a), punishment for any offense specified in paragraph (2) shall include dismissal or dishonorable discharge, as applicable.  
(2)The offenses referred to in paragraph (1) are as follows: (A)Rape under subsection (a) of section 920 of this title (article 120).  
(B)Sexual assault under subsection (b) of such section (article).  (C)Rape of a child under subsection (a) of section 920b of this title (article 120b).  
(D)Sexual assault of a child under subsection (b) of such section (article).  (E)An attempt to commit an offense specified in subparagraph (A), (B), (C), or (D) that is punishable under section 880 of this title (article 80).  
(F)Conspiracy to commit an offense specified in subparagraph (A), (B), (C), or (D) that is punishable under section 881 of this title (article 81).  (c)Imposition of sentence (1)In generalIn sentencing an accused under section 853 of this title (article 53), a court-martial shall impose punishment that is sufficient, but not greater than necessary, to promote justice and to maintain good order and discipline in the armed forces, taking into consideration— 
(A)the nature and circumstances of the offense and the history and characteristics of the accused;  (B)the impact of the offense on— 
(i)the financial, social, psychological, or medical well-being of any victim of the offense; and  (ii)the mission, discipline, or efficiency of the command of the accused and any victim of the offense;  
(C)the need for the sentence— (i)to reflect the seriousness of the offense;  
(ii)to promote respect for the law;  (iii)to provide just punishment for the offense;  
(iv)to promote adequate deterrence of misconduct;  (v)to protect others from further crimes by the accused;  
(vi)to rehabilitate the accused; and  (vii)to provide, in appropriate cases, the opportunity for retraining and return to duty to meet the needs of the service; and  
(D)the sentences available under this chapter.  (2)Offense based sentencing in general and special courts-martialIn announcing the sentence under section 853 of this title (article 53) in a general or special court-martial, the court-martial shall, with respect to each offense of which the accused is found guilty, specify the term of confinement, if any, and the amount of the fine, if any. If the accused is sentenced to confinement for more than one offense, the court-martial shall specify whether the terms of confinement are to run consecutively or concurrently.  
(3)Sentence of confinement for life without eligibility for parole 
(A)If an offense is subject to a sentence of confinement for life, a court-martial may impose a sentence of confinement for life without eligibility for parole.  (B)An accused who is sentenced to confinement for life without eligibility for parole shall be confined for the remainder of the accused’s life unless— 
(i)the sentence is set aside or otherwise modified as a result of— (I)action taken by the convening authority or the Secretary concerned; or  
(II)any other action taken during post-trial procedure and review under any other provision of subchapter IX of this chapter;  (ii)the sentence is set aside or otherwise modified as a result of action taken by a Court of Criminal Appeals, the Court of Appeals for the Armed Forces, or the Supreme Court; or  
(iii)the accused is pardoned.  (d)Appeal of sentence by the united states (1)With the approval of the Judge Advocate General concerned, the Government may appeal a sentence to the Court of Criminal Appeals, on the grounds that— 
(A)the sentence violates the law; or  (B)the sentence is plainly unreasonable.  
(2)An appeal under this subsection must be filed within 60 days after the date on which the judgment of a court-martial is entered into the record under section 860c of this title (article 60c)..  (b)Conforming amendmentSection 856a of title 10, United States Code (article 56a of the Uniform Code of Military Justice), is repealed.  
6701A.Minimum confinement period required for conviction of certain sex-related offenses committed by members of the Armed Forces 
(a)Mandatory PunishmentsSubsection (b)(1) of section 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), as amended by section 6701, is further amended by striking shall include dismissal or dishonorable discharge, as applicable. and inserting the following:  shall include, at a minimum— 
(A)dismissal or dishonorable discharge, as applicable; and  (B)confinement for two years..  
(b)Application of amendmentSubparagraph (B) of paragraph (1) of section 856(b) of title 10, United States Code (article 56(b) of the Uniform Code of Military Justice), as added by subsection (a), shall apply to offenses specified in paragraph (2) of such section committed on or after the date that is 180 days after the date of the enactment of this Act.  6702.Effective date of sentences (a)In generalSection 857 of title 10, United States Code (article 57 of the Uniform Code of Military Justice), is amended to read as follows: 
 
857.Art. 57. Effective date of sentences (a)Execution of sentencesA court-martial sentence shall be executed and take effect as follows: 
(1)Forfeiture and reductionA forfeiture of pay or allowances shall be applicable to pay and allowances accruing on and after the date on which the sentence takes effect. Any forfeiture of pay or allowances or reduction in grade that is included in a sentence of a court-martial takes effect on the earlier of— (A)the date that is 14 days after the date on which the sentence is adjudged; or  
(B)in the case of a summary court-martial, the date on which the sentence is approved by the convening authority.  (2)ConfinementAny period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement.  
(3)Approval of sentence of deathIf the sentence of the court-martial extends to death, that part of the sentence providing for death may not be executed until approved by the President. In such a case, the President may commute, remit, or suspend the sentence, or any part thereof, as the President sees fit. That part of the sentence providing for death may not be suspended.  (4)Approval of dismissalIf in the case of a commissioned officer, cadet, or midshipman, the sentence of a court-martial extends to dismissal, that part of the sentence providing for dismissal may not be executed until approved by the Secretary concerned or such Under Secretary or Assistant Secretary as may be designated by the Secretary concerned. In such a case, the Secretary, Under Secretary, or Assistant Secretary, as the case may be, may commute, remit, or suspend the sentence, or any part of the sentence, as the Secretary sees fit. In time of war or national emergency he may commute a sentence of dismissal to reduction to any enlisted grade. A person so reduced may be required to serve for the duration of the war or emergency and six months thereafter.  
(5)Completion of appellate reviewIf a sentence extends to death, dismissal, or a dishonorable or bad-conduct discharge, that part of the sentence extending to death, dismissal, or a dishonorable or bad-conduct discharge may be executed, in accordance with service regulations, after completion of appellate review (and, with respect to death or dismissal, approval under paragraph (3) or (4), as appropriate).  (6)Other sentencesExcept as otherwise provided in this subsection, a general or special court-martial sentence is effective upon entry of judgment and a summary court-martial sentence is effective when the convening authority acts on the sentence.  
(b)Deferral of sentences 
(1)On application by an accused, the convening authority or, if the accused is no longer under his jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may, in his or her sole discretion, defer the effective date of a sentence of confinement, reduction, or forfeiture. The deferment shall terminate upon entry of judgment or, in the case of a summary court-martial, when the convening authority acts on the sentence. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under his jurisdiction, by the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned.  (2)In any case in which a court-martial sentences a person referred to in paragraph (3) to confinement, the convening authority may defer the service of the sentence to confinement, without the consent of that person, until after the person has been permanently released to the armed forces by a State or foreign country referred to in that paragraph.  
(3)Paragraph (2) applies to a person subject to this chapter who— (A)while in the custody of a State or foreign country is temporarily returned by that State or foreign country to the armed forces for trial by court-martial; and  
(B)after the court-martial, is returned to that State or foreign country under the authority of a mutual agreement or treaty, as the case may be.  (4)In this subsection, the term State includes the District of Columbia and any Commonwealth, territory, or possession of the United States.  
(5)In any case in which a court-martial sentences a person to confinement, but in which review of the case under section 867(a)(2) of this title (article 67(a)(2)) is pending, the Secretary concerned may defer further service of the sentence to confinement while that review is pending.  (c)Appellate review (1)Appellate review is complete under this section when— 
(A)a review under section 865 of this title (article 65) is completed; or  (B)a review under section 866 of this title (article 66) is completed by a Court of Criminal Appeals and— 
(i)the time for the accused to file a petition for review by the Court of Appeals for the Armed Forces has expired and the accused has not filed a timely petition for such review and the case is not otherwise under review by that Court;  (ii)such a petition is rejected by the Court of Appeals for the Armed Forces; or  
(iii)review is completed in accordance with the judgment of the Court of Appeals for the Armed Forces and— (I)a petition for a writ of certiorari is not filed within the time limits prescribed by the Supreme Court;  
(II)such a petition is rejected by the Supreme Court; or  (III)review is otherwise completed in accordance with the judgment of the Supreme Court.  
(2)The completion of appellate review shall constitute a final judgment as to the legality of the proceedings..  (b)Conforming amendments (1)Subchapter VIII of chapter 47 of title 10, United States Code, is amended by striking section 857a (article 57a of the Uniform Code of Military Justice).  
(2)Subchapter IX of chapter 47 of title 10, United States Code, is amended by striking section 871 (article 71 of the Uniform Code of Military Justice).  (3)The second sentence of subsection (a)(1) of section 858b of title 10, United States Code (article 58b of the Uniform Code of Military Justice), is amended by striking section 857(a) of this title (article 57(a)) and inserting section 857 of this title (article 57).  
6703.Sentence of reduction in enlisted gradeSection 858a of title 10, United States Code (article 58a of the Uniform Code of Military Justice), is amended— (1)in subsection (a)— 
(A)by striking Unless otherwise provided in regulations to be prescribed by the Secretary concerned, a and inserting A;  (B)by striking as approved by the convening authority and inserting as set forth in the judgment of the court-martial entered into the record under section 860c of this title (article 60c); and  
(C)in the matter after paragraph (3), by striking of that approval and inserting on which the judgment is so entered; and  (2)in subsection (b), by striking disapproved, or, as finally approved and inserting reduced, or, as finally affirmed.  
LXVIIIPost-trial procedure and review of courts-martial 
6801.Post-trial processing in general and special courts-martialSection 860 of title 10, United States Code (article 60 of the Uniform Code of Military Justice), is amended to read as follows:  860.Art. 60. Post-trial processing in general and special courts-martial (a)Statement of trial results (1)The military judge of a general or special court-martial shall enter into the record of trial a document entitled Statement of Trial Results, which shall set forth— 
(A)each plea and finding;  (B)the sentence, if any; and  
(C)such other information as the President may prescribe by regulation.  (2)Copies of the Statement of Trial Results shall be provided promptly to the convening authority, the accused, and any victim of the offense.  
(b)Post-trial motionsIn accordance with regulations prescribed by the President, the military judge in a general or special court-martial shall address all post-trial motions and other post-trial matters that— (1)may affect a plea, a finding, the sentence, the Statement of Trial Results, the record of trial, or any post-trial action by the convening authority; and  
(2)are subject to resolution by the military judge before entry of judgment..  6802.Limited authority to act on sentence in specified post-trial circumstancesSubchapter IX of chapter 47 of title 10, United States Code, is amended by inserting after section 860 (article 60 of the Uniform Code of Military Justice), as amended by section 6801, the following new section (article): 
 
860a.Art. 60a. Limited authority to act on sentence in specified post-trial circumstances 
(a)In general 
(1)The convening authority of a general or special court-martial described in paragraph (2)— (A)may act on the sentence of the court-martial only as provided in subsection (b), (c), or (d); and  
(B)may not act on the findings of the court-martial.  (2)The courts-martial referred to in paragraph (1) are the following: 
(A)A general or special court-martial in which the maximum sentence of confinement established under subsection (a) of section 856 of this title (article 56) for any offense of which the accused is found guilty is more than two years.  (B)A general or special court-martial in which the total of the sentences of confinement imposed, running consecutively, is more than six months.  
(C)A general or special court-martial in which the sentence imposed includes a dismissal, dishonorable discharge, or bad-conduct discharge.  (D)A general or special court-martial in which the accused is found guilty of a violation of subsection (a) or (b) of section 920 of this title (article 120), section 920b of this title (article 120b), or such other offense as the Secretary of Defense may specify by regulation.  
(3)Except as provided in subsection (d), the convening authority may act under this section only before entry of judgment.  (4)Under regulations prescribed by the Secretary concerned, a commissioned officer commanding for the time being, a successor in command, or any person exercising general court-martial jurisdiction may act under this section in place of the convening authority.  
(b)Reduction, commutation, and suspension of sentences generally 
(1)Except as provided in subsection (c) or (d), the convening authority may not reduce, commute, or suspend any of the following sentences: (A)A sentence of confinement, if the total period of confinement imposed for all offenses involved, running consecutively, is greater than six months.  
(B)A sentence of dismissal, dishonorable discharge, or bad-conduct discharge.  (C)A sentence of death.  
(2)The convening authority may reduce, commute, or suspend any sentence not specified in paragraph (1).  (c)Suspension of certain sentences upon recommendation of military judge (1)Upon recommendation of the military judge, as included in the Statement of Trial Results, together with an explanation of the facts supporting the recommendation, the convening authority may suspend— 
(A)a sentence of confinement, in whole or in part; or  (B)a sentence of dismissal, dishonorable discharge, or bad-conduct discharge.  
(2)The convening authority may not, under paragraph (1)— (A)suspend a mandatory minimum sentence; or  
(B)suspend a sentence to an extent in excess of the suspension recommended by the military judge.  (d)Reduction of sentence for substantial assistance by accused (1)Upon a recommendation by the trial counsel, if the accused, after sentencing and before entry of judgment, provides substantial assistance in the investigation or prosecution of another person, the convening authority may reduce, commute, or suspend a sentence, in whole or in part, including any mandatory minimum sentence.  
(2)Upon a recommendation by a trial counsel, designated in accordance with rules prescribed by the President, if the accused, after entry of judgment, provides substantial assistance in the investigation or prosecution of another person, a convening authority, designated under such regulations, may reduce, commute, or suspend a sentence, in whole or in part, including any mandatory minimum sentence.  (3)In evaluating whether the accused has provided substantial assistance under this subsection, the convening authority may consider the presentence assistance of the accused.  
(e)Submissions by accused and victim 
(1)In accordance with rules prescribed by the President, in determining whether to act under this section, the convening authority shall consider matters submitted in writing by the accused or any victim of an offense. Such rules shall include— (A)procedures for notice of the opportunity to make such submissions;  
(B)the deadlines for such submissions; and  (C)procedures for providing the accused and any victim of an offense with a copy of the recording of any open sessions of the court-martial and copies of, or access to, any admitted, unsealed exhibits.  
(2)The convening authority shall not consider under this section any submitted matters that relate to the character of a victim unless such matters were presented as evidence at trial and not excluded at trial.  (f)Decision of convening authority (1)The decision of the convening authority under this section shall be forwarded to the military judge, with copies provided to the accused and to any victim of the offense.  
(2)If, under this section, the convening authority reduces, commutes, or suspends the sentence, the decision of the convening authority shall include a written explanation of the reasons for such action.  (3)If, under subsection (d)(2), the convening authority reduces, commutes, or suspends the sentence, the decision of the convening authority shall be forwarded to the chief trial judge for appropriate modification of the entry of judgment, which shall be transmitted to the Judge Advocate General for appropriate action..  
6803.Post-trial actions in summary courts-martial and certain general and special courts-martialSubchapter IX of chapter 47 of title 10, United States Code, is amended by inserting after section 860a (article 60a of the Uniform Code of Military Justice), as amended by section 6802, the following new section (article):  860b.Art. 60b. Post-trial actions in summary courts-martial and certain general and special courts-martial (a)In general (1)In a court-martial not specified in subsection (a)(2) of section 860a of this title (article 60a), the convening authority may— 
(A)dismiss any charge or specification by setting aside the finding of guilty;  (B)change a finding of guilty to a charge or specification to a finding of guilty to a lesser included offense;  
(C)disapprove the findings and the sentence and dismiss the charges and specifications;  (D)disapprove the findings and the sentence and order a rehearing as to the findings and the sentence;  
(E)disapprove, commute, or suspend the sentence, in whole or in part; or  (F)disapprove the sentence and order a rehearing as to the sentence.  
(2)In a summary court-martial, the convening authority shall approve the sentence or take other action on the sentence under paragraph (1).  (3)Except as provided in paragraph (4), the convening authority may act under this section only before entry of judgment.  
(4)The convening authority may act under this section after entry of judgment in a general or special court-martial in the same manner as the convening authority may act under subsection (d)(2) of section 860a of this title (article 60a). Such action shall be forwarded to the chief trial judge, who shall ensure appropriate modification to the entry of judgment and shall transmit the entry of judgment to the Judge Advocate General for appropriate action.  (5)Under regulations prescribed by the Secretary concerned, a commissioned officer commanding for the time being, a successor in command, or any person exercising general court-martial jurisdiction may act under this section in place of the convening authority.  
(b)Limitations on rehearingsThe convening authority may not order a rehearing under this section— (1)as to the findings, if there is insufficient evidence in the record to support the findings;  
(2)to reconsider a finding of not guilty of any specification or a ruling which amounts to a finding of not guilty; or  (3)to reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some article of this chapter.  
(c)Submissions by accused and victimIn accordance with rules prescribed by the President, in determining whether to act under this section, the convening authority shall consider matters submitted in writing by the accused or any victim of the offense. Such rules shall include the matter required by subsection (e) of section 860a of this title (article 60a).  (d)Decision of convening authority (1)In a general or special court-martial, the decision of the convening authority under this section shall be forwarded to the military judge, with copies provided to the accused and to any victim of the offense.  
(2)If the convening authority acts on the findings or the sentence under subsection (a)(1), the decision of the convening authority shall include a written explanation of the reasons for such action..  6804.Entry of judgmentSubchapter IX of chapter 47 of title 10, United States Code, is amended by inserting after section 860b (article 60b of the Uniform Code of Military Justice), as added by section 903, the following new section (article): 
 
860c.Art. 60c. Entry of judgment 
(a)Entry of judgment of general or special court-martial 
(1)In accordance with rules prescribed by the President, in a general or special court-martial, the military judge shall enter into the record of trial the judgment of the court. The judgment of the court shall consist of the following: (A)The Statement of Trial Results under section 860 of this title (article 60).  
(B)Any modifications of, or supplements to, the Statement of Trial Results by reason of— (i)any post-trial action by the convening authority; or  
(ii)any ruling, order, or other determination of the military judge that affects a plea, a finding, or the sentence.  (2)Under rules prescribed by the President, the judgment under paragraph (1) shall be— 
(A)provided to the accused and to any victim of the offense; and  (B)made available to the public.  
(b)Summary court-martial judgmentThe findings and sentence of a summary court-martial, as modified by any post-trial action by the convening authority under section 860b of this title (article 60b), constitutes the judgment of the court-martial and shall be recorded and distributed under rules prescribed by the President..  6805.Waiver of right to appeal and withdrawal of appealSection 861 of title 10, United States Code (article 61 of the Uniform Code of Military Justice), is amended to read as follows: 
 
861.Art. 61. Waiver of right to appeal; withdrawal of appeal 
(a)Waiver of right to appealAfter entry of judgment in a general or special court-martial, under procedures prescribed by the Secretary concerned, the accused may waive the right to appellate review in each case subject to such review under section 866 (article 66). Such a waiver shall be— (1)signed by the accused and by defense counsel; and  
(2)attached to the record of trial.  (b)Withdrawal of appealIn a general or special court-martial, the accused may withdraw an appeal at any time.  
(c)Death penalty case exceptionNotwithstanding subsections (a) and (b), an accused may not waive the right to appeal or withdraw an appeal with respect to a judgment that includes a sentence of death.  (d)Waiver or withdrawal as barA waiver or withdrawal under this section bars review under section 866 of this title (article 66)..  
6806.Appeal by the United StatesSection 862 of title 10, United States Code (article 62 of the Uniform Code of Military Justice), is amended— (1)in paragraph (1) of subsection (a)— 
(A)in the matter before subparagraph (A), by striking court-martial and all that follows through the colon at the end and inserting general or special court-martial, the United States may appeal the following:; and  (B)by adding at the end the following new subparagraph: 
 
(G)An order or ruling of the military judge entering a finding of not guilty with respect to a charge or specification following the return of a finding of guilty by the members.;  (2)in paragraph (2) of subsection (a)— 
(A)by striking (2) and inserting (2)(A); and  (B)by adding at the end the following new subparagraph: 
 
(B)An appeal of an order or ruling may not be taken when prohibited by section 844 of this title (article 44).; and  (3)by adding at the end the following: 
 
(d)The United States may appeal a ruling or order of a military magistrate in the same manner as had the ruling or order been made by a military judge, except that the issue shall first be presented to the military judge who designated the military magistrate or to a military judge detailed to hear the issue.  (e)The provisions of this article shall be liberally construed to effect its purposes..  
6807.RehearingsSection 863 of title 10, United States Code (article 63 of the Uniform Code of Military Justice), is amended— (1)by inserting (a) before Each rehearing;  
(2)in the second sentence, by striking may be approved and inserting may be adjudged;  (3)by striking the third sentence; and  
(4)by adding at the end the following new subsections:  (b)If the sentence adjudged by the first court-martial was in accordance with a plea agreement under section 853a of this title (article 53a) and the accused at the rehearing does not comply with the agreement, or if a plea of guilty was entered for an offense at the first court-martial and a plea of not guilty was entered at the rehearing, the sentence as to those charges or specifications may include any punishment not in excess of that which could have been adjudged at the first court-martial.  
(c)If, after appeal by the Government under section 856(d) of this title (article 56(d)), the sentence adjudged is set aside and a rehearing on sentence is ordered by the Court of Criminal Appeals or Court of Appeals for the Armed Forces, the court-martial may impose any sentence that is in accordance with the order or ruling setting aside the adjudged sentence..  6808.Judge advocate review of finding of guilty in summary court-martial (a)In generalSubsection (a) of section 864 of title 10, United States Code (article 64 of the Uniform Code of Military Justice), is amended by striking the first two sentences and inserting the following: 
 
(a)In generalUnder regulations prescribed by the Secretary concerned, each summary court-martial in which there is a finding of guilty shall be reviewed by a judge advocate. A judge advocate may not review a case under this subsection if the judge advocate has acted in the same case as an accuser, preliminary hearing officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense..  (b)Technical and conforming amendments (1)The heading for such section (article) is amended to read as follows: 
 
864.Art. 64. Judge advocate review of finding of guilty in summary court-martial.  
(2)Subsection (b) of such section is amended— (A)by striking (b) The record and inserting Record.—The record;  
(B)by inserting or at the end of paragraph (1);  (C)by striking paragraph (2); and  
(D)by redesignating paragraph (3) as paragraph (2).  (3)Subsection (c)(3) of such section (article) is amended by striking section 869(b) of this title (article 69(b)). and inserting section 869 of this title (article 69)..  
6809.Transmittal and review of recordsSection 865 of title 10, United States Code (article 65 of the Uniform Code of Military Justice), is amended to read as follows:  865.Art. 65. Transmittal and review of records (a)Transmittal of records (1)If the judgment of a general or special court-martial entered under section 860c of this title (article 60c) includes a finding of guilty, the record shall be transmitted to the Judge Advocate General.  
(2)In all other cases, records of trial by court-martial and related documents shall be transmitted and disposed of as the Secretary concerned may prescribe by regulation.  (b)Review by judge advocate general (1)By whomA review conducted under this subsection may be conducted by an attorney within the Office of the Judge Advocate General or another attorney designated under regulations prescribed by the Secretary concerned.  
(2)Review of cases not eligible for appellate review by a court of criminal appeals 
(A)A review under subparagraph (B) shall be completed in each general and special court-martial that is not eligible for appellate review under paragraph (1) or (2) of section 866(b) of this title (article 66(b)).  (B)A review referred to in subparagraph (A) shall include a written decision providing each of the following: 
(i)A conclusion as to whether the court had jurisdiction over the accused and the offense.  (ii)A conclusion as to whether the charge and specification stated an offense.  
(iii)A conclusion as to whether the sentence was within the limits prescribed as a matter of law.  (iv)A response to each allegation of error made in writing by the accused.  
(3)Review when appellate review by a court of criminal appeals is waived or withdrawn 
(A)A review under subparagraph (B) shall be completed in each general and special court-martial if the accused waives the right to appellate review or withdraws appeal under section 861 of this title (article 61).  (B)A review referred to in subparagraph (A) shall include a written decision limited to providing conclusions on the matters specified in clauses (i), (ii), and (iii) of paragraph (2)(B).  
(c)Remedy 
(1)If after a review of a record under subsection (b), the attorney conducting the review believes corrective action may be required, the record shall be forwarded to the Judge Advocate General, who may set aside the findings or sentence, in whole or in part.  (2)In setting aside findings or sentence, the Judge Advocate General may order a rehearing, except that a rehearing may not be ordered in violation of section 844 of this title (article 44).  
(3) 
(A)If the Judge Advocate General sets aside findings and sentence and does not order a rehearing, the Judge Advocate General shall dismiss the charges.  (B)If the Judge Advocate General sets aside findings and orders a rehearing and the convening authority determines that a rehearing would be impractical, the convening authority shall dismiss the charges..  
6810.Courts of criminal appeals 
(a)Appellate military judgesSubsection (a) of section 866 of chapter 47 of title 10, United States Code (article 66 of the Uniform Code of Military Justice), is amended— (1)in the second sentence, by striking subsection (f) and inserting subsection (g);  
(2)in the fourth sentence, by inserting after highest court of a State the following: and must be certified by the Judge Advocate General as qualified, by reason of education, training, experience, and judicial temperament, for duty as an appellate military judge; and  (3)by adding at the end the following new sentence: In accordance with regulations prescribed by the President, assignments of appellate military judges under this section (article) shall be for appropriate minimum periods, subject to such exceptions as may be authorized in the regulations..  
(b)Revision of appellate proceduresSuch section (article) is further amended— (1)by redesignating subsections (e), (f), (g), and (h) as subsections (f), (g), (h), and (i), respectively; and  
(2)by striking subsections (b), (c), and (d) and inserting the following new subsections:  (b)Review (1)The Judge Advocate General shall refer to a Court of Criminal Appeals the record in any of the following cases of trial by court-martial: 
(A)A case in which the judgment entered into the record under section 860c of this title (article 60c) includes a sentence of death, dismissal of a commissioned officer, cadet, or midshipman, dishonorable or bad-conduct discharge, or confinement for more than six months.  (B)A case in which the Government previously filed an appeal under sections 856(d) or 862 of this title (articles 56(d) or 62).  
(C)A case in which the right to appellate review has not been waived or an appeal has not been withdrawn under section 861 of this title (article 61), except in the case of a sentence extending to death.  (2)A Court of Criminal Appeals shall have jurisdiction to review the judgment of a court-martial, entered into the record under section 860c of this title (article 60c), in a case in which the accused filed an application for review with the Court under section 869(d)(1)(B) of this title (article 69(d)(1)(B)) and the application has been granted by the Court.  
(c)Duties 
(1)In a case referred to it, the Court of Criminal Appeals may act only with respect to the findings and sentence as entered into the record under section 860c of this title (article 60c). It may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as it finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record, it may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.  (2)In any case before the Court of Criminal Appeals under paragraph (1) or (2) of subsection (b), the Court may provide appropriate relief if the accused demonstrates error or excessive delay in the processing of the court-martial after the judgment was entered into the record under section 860c of this title (article 60c).  
(3)In review of a sentence to death or to life in prison without eligibility for parole determined by the members in a capital case under section 853 of this title (article 53), the Court of Criminal Appeals must consider whether the sentence is otherwise appropriate, under rules prescribed by the President.  (4)If the Court of Criminal Appeals sets aside the findings and sentence, it may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If it sets aside the findings and sentence and does not order a rehearing, it shall order that the charges be dismissed.  
(d)Consideration of appeal of sentence by the United States 
(1)In considering a sentence on appeal, other than as provided in section 856(d) of this title (article 56(d)), the Court of Criminal Appeals may consider— (A)whether the sentence violates the law; and  
(B)whether the sentence is plainly unreasonable.  (2)In an appeal under section 856(d) of this title (article 56(d)), the record on appeal shall consist of— 
(A)any portion of the record in the case that is designated as pertinent by either of the parties;  (B)the information submitted during the sentencing proceeding; and  
(C)any information required by rule or order of the Court of Criminal Appeals.  (e)Limits of authority (1) (A)If the Court of Criminal Appeals sets aside the findings, the Court— 
(i)may affirm any lesser included offense; and  (ii)may, except when prohibited by section 844 of this title (article 44), order a rehearing.  
(B)If the Court of Criminal Appeals orders a rehearing on a charge and the convening authority finds a rehearing impracticable, the convening authority may dismiss the charge.  (C)If the Court of Criminal Appeals sets aside the findings and does not order a rehearing, the Court shall order that the charges be dismissed.  
(2)If the Court of Criminal Appeals sets aside the sentence, the Court may— (A)modify the sentence to a lesser sentence; or  
(B)order a rehearing.  (3)If the Court determines that additional proceedings are warranted, the Court may order a hearing as may be necessary to address a substantial issue, subject to such limitations as the Court may direct and under such regulations as the President may prescribe..  
(c)Action when rehearing impracticable after rehearing orderSubsection (f) of such section (article), as redesignated by subsection (b)(1), is amended— (1)in the first sentence, by striking convening authority and inserting appropriate authority; and  
(2)by striking the last sentence.  (d)Eligibility to review the recordSubsection (i) of such section (article), as redesignated by subsection (b)(1), is amended by striking an investigating officer and inserting an investigating or a preliminary hearing officer.  
(e)Section headingThe heading for such section (article) is amended to read as follows:  866.Art. 66. Courts of Criminal Appeals.  6811.Review by court of appeals for the armed forces (a)Jag notificationSubsection (a)(2) of section 867 of title 10, United States Code (article 67 of the Uniform Code of Military Justice), is amended by inserting after the Judge Advocate General the following: , after appropriate notification to the other Judge Advocates General and to the Staff Judge Advocate to the Commandant of the Marine Corps,.  
(b)Basis for reviewSubsection (c) of such section (article) is amended— (1)by inserting (1) after (c);  
(2)by designating the second sentence as paragraph (2);  (3)by designating the third sentence as paragraph (3);  
(4)by designating the fourth sentence as paragraph (4); and  (5)in paragraph (1), as designated by paragraph (1) of this subsection, by striking only with respect to and all that follows through the end of the sentence and inserting the following: 
 
(1)“only with respect to— (A)the findings and sentence set forth in the entry of judgment, as affirmed or set aside as incorrect in law by the Court of Criminal Appeals; or  
(B)a decision, judgment, or order by a military judge, as affirmed or set aside as incorrect in law by the Court of Criminal Appeals..  6812.Supreme Court reviewThe second sentence of subsection (a) of section 867a of title 10, United States Code (article 67a of the Uniform Code of Military Justice), is amended by inserting before Court of Appeals the following: United States.  
6813.Review by Judge Advocate GeneralSection 869 of title 10, United States Code (article 69 of the Uniform Code of Military Justice), is amended to read as follows:  869.Art. 69. Review by Judge Advocate General (a)In generalUpon application by the accused and subject to subsections (b), (c), and (d), the Judge Advocate General may modify or set aside, in whole or in part, the findings and sentence in a court-martial that is not reviewed under section 866 of this title (article 66).  
(b)TimingTo qualify for consideration, an application under subsection (a) must be submitted to the Judge Advocate General not later than one year after the date of completion of review under section 864 or 865 of this title (article 64 or 65), as the case may be. The Judge Advocate General may, for good cause shown, extend the period for submission of an application, but may not consider an application submitted more than three years after such completion date.  (c)Scope (1) (A)In a case reviewed under section 864 or section 865(b) of this title (article 64 or 65(b)), the Judge Advocate General may set aside the findings or sentence, in whole or in part on the grounds of newly discovered evidence, fraud on the court, lack of jurisdiction over the accused or the offense, error prejudicial to the substantial rights of the accused, or the appropriateness of the sentence.  
(B)In setting aside findings or sentence, the Judge Advocate General may order a rehearing, except that a rehearing may not be ordered in violation of section 844 of this title (Article 44).  (C)If the Judge Advocate General sets aside findings and sentence and does not order a rehearing, the Judge Advocate General shall dismiss the charges.  
(D)If the Judge Advocate General sets aside findings and orders a rehearing and the convening authority determines that a rehearing would be impractical, the convening authority shall dismiss the charges.  (2)In a case reviewed under section 865(b) of this title (article 65(b)), review under this section is limited to the issue of whether the waiver or withdrawal of an appeal was invalid under the law. If the Judge Advocate General determines that the waiver or withdrawal of an appeal was invalid, the Judge Advocate General shall order appropriate corrective action under rules prescribed by the President.  
(d)Court of criminal appeals 
(1)A Court of Criminal Appeals may review the action taken by the Judge Advocate General under subsection (c)— (A)in a case sent to the Court of Criminal Appeals by order of the Judge Advocate General; or  
(B)in a case submitted to the Court of Criminal Appeals by the accused in an application for review.  (2)The Court of Criminal Appeals may grant an application under paragraph (1)(B) only if— 
(A)the application demonstrates a substantial basis for concluding that the action on review under subsection (c) constituted prejudicial error; and  (B)the application is filed not later than the earlier of— 
(i)60 days after the date on which the accused is notified of the decision of the Judge Advocate General; or  (ii)60 days after the date on which a copy of the decision of the Judge Advocate General is deposited in the United States mails for delivery by first-class certified mail to the accused at an address provided by the accused or, if no such address has been provided by the accused, at the latest address listed for the accused in his official service record.  
(3)The submission of an application for review under this subsection does not constitute a proceeding before the Court of Criminal Appeals for purposes of section 870(c)(1) of this title (article 70(c)(1)).  (e)Notwithstanding section 866 of this title (article 66), in any case reviewed by a Court of Criminal Appeals under subsection (d), the Court may take action only with respect to matters of law..  
6814.Appellate defense counsel in death penalty casesSection 870 of title 10, United States Code (article 70 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection:  (f)To the greatest extent practicable, in any capital case, at least one defense counsel under subsection (c) shall, as determined by the Judge Advocate General, be learned in the law applicable to such cases. If necessary, this counsel may be a civilian and, if so, may be compensated in accordance with regulations prescribed by the Secretary of Defense..  
6815.Authority for hearing on vacation of suspension of sentence to be conducted by qualified judge advocate 
(a)In generalSubsection (a) of section 872 of title 10, United States Code (article 72) of the Uniform Code of Military Justice), is amended by inserting after the first sentence the following new sentence: The special court-martial convening authority may detail a judge advocate, who is certified under section 827(b) of this title (article 27(b)), to conduct the hearing..  (b)Technical amendmentsSuch section (article) is further amended— 
(1)in the last sentence of subsection (a), by striking if he so desires and inserting if the probationer so desires; and  (2)in the second sentence of subsection (b)— 
(A)by striking If he and inserting If the officer exercising general court-martial jurisdiction; and  (B)by striking section 871(c) of this title (article 71(c)). and inserting section 857 of this title (article 57))..  
6816.Extension of time for petition for new trialThe first sentence of section 873 of title 10, United States Code (article 73 of the Uniform Code of Military Justice), is amended by striking two years after approval by the convening authority of a court-martial sentence, and inserting three years after the date of the entry of judgment under section 860c of this title (article 60c),.  6817.RestorationSection 875 of title 10, United States Code (article 75 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection: 
 
(d)The President shall prescribe regulations, with such limitations as the President considers appropriate, governing eligibility for pay and allowances for the period after the date on which an executed part of a court-martial sentence is set aside..  6818.Leave requirements pending review of certain court-martial convictionsSection 876a of title 10, United States Code (article 76a of the Uniform Code of Military Justice), is amended— 
(1)in the first sentence, by striking , as approved under section 860 of this title (article 60),; and  (2)in the second sentence, by striking on which the sentence is approved under section 860 of this title (article 60) and inserting of the entry of judgment under section 860c of this title (article 60c).  
LXIXPunitive articles 
6901.Reorganization of punitive articlesSections of subchapter X of chapter 47 of title 10, United States Code (articles of the Uniform Code of Military Justice), are transferred within subchapter X and redesignated as follows: (1)Enlistment and separationSections 883 and 884 (articles 83 and 84) are transferred so as to appear (in that order) after section 904 (article 104) and are redesignated as sections 904a and 904b (articles 104a and 104b), respectively.  
(2)Resistance, flight, breach of arrest, and escapeSection 895 (article 95) is transferred so as to appear after section 887 (article 87) and is redesignated as section 887a (article 87a).  (3)Noncompliance with procedural rulesSection 898 (article 98) is transferred so as to appear after section 931 (article 131) and is redesignated as section 931f (article 131f).  
(4)Captured or abandoned propertySection 903 (article 103) is transferred so as to appear after section 908 (article 108) and is redesignated as section 908a (article 108a).  (5)Aiding the enemySection 904 (article 104) is redesignated as section 903b (article 103b).  
(6)Misconduct as prisonerSection 905 (article 105) is transferred so as to appear after section 897 (article 97) and is redesignated as section 898 (article 98).  (7)Spies; espionageSections 906 and 906a (articles 106 and 106a) are transferred so as to appear (in that order) after section 902 (article 102) and are redesignated as sections 903 and 903a (articles 103 and 103a), respectively.  
(8)Misbehavior of sentinelSection 913 (article 113) is transferred so as to appear after section 894 (article 94) and is redesignated as section 895 (article 95).  (9)Drunken or reckless operation of a vehicle, aircraft, or vesselSection 911 (article 111) is transferred so as to appear after section 912a (article 912a) and is redesignated as section 913 (article 113).  
(10)HousebreakingSection 930 (article 130) is redesignated as section 929a (article 129a).  (11)StalkingSection 920a (article 120a) is transferred so as to appear after section 929a (article 129a), as redesignated by paragraph (10), and is redesignated as section 930 (article 130).  
(12)ForgerySection 923 (article 123) is transferred so as to appear after section 904b (article 104b), as transferred and redesignated by paragraph (1), and is redesignated as section 905 (article 105).  (13)MaimingSection 924 (article 124) is transferred so as to appear after section 928 (article 128) and is redesignated as section 928a (article 128a).  
(14)Frauds against the united statesSection 932 of (article 132) is transferred so as to appear after section 923a (article 123a) and is redesignated as section 924 (article 124).  6902.Conviction of offense charged, lesser included offenses, and attemptsSection 879 of title 10, United States Code (article 79 of the Uniform Code of Military Justice), is amended to read as follows: 
 
879.Art. 79. Conviction of offense charged, lesser included offenses, and attempts 
(a)In generalAn accused may be found guilty of any of the following: (1)The offense charged.  
(2)A lesser included offense.  (3)An attempt to commit the offense charged.  
(4)An attempt to commit a lesser included offense, if the attempt is an offense in its own right.  (b)DefinitionIn this section (article), the term lesser included offense means— 
(1)an offense that is necessarily included in the offense charged; and  (2)any lesser included offense so designated by regulation prescribed by the President.  
(c)Regulatory authorityAny designation of a lesser included offense in a regulation referred to in subsection (b) shall be reasonably included in the greater offense..  6903.Soliciting commission of offensesSection 882 of title 10, United States Code (article 82 of the Uniform Code of Military Justice), is amended to read as follows: 
 
882.Art. 82. Soliciting commission of offenses 
(a)Soliciting commission of offenses generallyAny person subject to this chapter who solicits or advises another to commit an offense under this chapter (other than an offense specified in subsection (b)) shall be punished as a court-martial may direct.  (b)Soliciting desertion, mutiny, sedition, or misbehavior before the enemyAny person subject to this chapter who solicits or advises another to violate section 885 of this title (article 85), section 894 of this title (article 94), or section 899 of this title (article 99)— 
(1)if the offense solicited or advised is attempted or is committed, shall be punished with the punishment provided for the commission of the offense; and  (2)if the offense solicited or advised is not attempted or committed, shall be punished as a court-martial may direct..  
6904.MalingeringSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 882 (article 82 of the Uniform Code of Military Justice), as amended by section 6903, the following new section (article):  883.Art. 83. MalingeringAny person subject to this chapter who, with the intent to avoid work, duty, or service— 
(1)feigns illness, physical disablement, mental lapse, or mental derangement; or  (2)intentionally inflicts self-injury; shall be punished as a court-martial may direct..  
6905.Breach of medical quarantineSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 883 (article 83 of the Uniform Code of Military Justice), as added by section 6904, the following new section (article):  884.Art. 84. Breach of medical quarantineAny person subject to this chapter— 
(1)who is ordered into medical quarantine by a person authorized to issue such order; and  (2)who, with knowledge of the quarantine and the limits of the quarantine, goes beyond those limits before being released from the quarantine by proper authority; shall be punished as a court-martial may direct..  
6906.Missing movement; jumping from vesselSection 887 of title 10, United States Code (article 87 of the Uniform Code of Military Justice), is amended to read as follows:  887.Art. 87. Missing movement; jumping from vessel (a)Missing movementAny person subject to this chapter who, through neglect or design, misses the movement of a ship, aircraft, or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct.  
(b)Jumping from vessel into the waterAny person subject to this chapter who wrongfully and intentionally jumps into the water from a vessel in use by the armed forces shall be punished as a court-martial may direct..  6907.Offenses against correctional custody and restrictionSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 887a (article 87a of the Uniform Code of Military Justice), as transferred and redesignated by section 6901(2), the following new section (article): 
 
887b.Art. 87b. Offenses against correctional custody and restriction 
(a)Escape from correctional custodyAny person subject to this chapter— (1)who is placed in correctional custody by a person authorized to do so;  
(2)who, while in correctional custody, is under physical restraint; and  (3)who escapes from the physical restraint before being released from the physical restraint by proper authority; shall be punished as a court-martial may direct. 
(b)Breach of correctional custodyAny person subject to this chapter— (1)who is placed in correctional custody by a person authorized to do so;  
(2)who, while in correctional custody, is under restraint other than physical restraint; and  (3)who goes beyond the limits of the restraint before being released from the correctional custody or relieved of the restraint by proper authority; shall be punished as a court-martial may direct. 
(c)Breach of restrictionAny person subject to this chapter— (1)who is ordered to be restricted to certain limits by a person authorized to do so; and  
(2)who, with knowledge of the limits of the restriction, goes beyond those limits before being released by proper authority; shall be punished as a court-martial may direct..  6908.Disrespect toward superior commissioned officer; assault of superior commissioned officerSection 889 of title 10, United States Code (article 89 of the Uniform Code of Military Justice), is amended to read as follows: 
 
889.Art. 89. Disrespect toward superior commissioned officer; assault of superior commissioned officer 
(a)DisrespectAny person subject to this chapter who behaves with disrespect toward that person’s superior commissioned officer shall be punished as a court-martial may direct.  (b)AssaultAny person subject to this chapter who strikes that person’s superior commissioned officer or draws or lifts up any weapon or offers any violence against that officer while the officer is in the execution of the officer’s office shall be punished— 
(1)if the offense is committed in time of war, by death or such other punishment as a court-martial may direct; and  (2)if the offense is committed at any other time, by such punishment, other than death, as a court-martial may direct..  
6909.Willfully disobeying superior commissioned officerSection 890 of title 10, United States Code (article 90 of the Uniform Code of Military Justice), is amended to read as follows:  890.Art. 90. Willfully disobeying superior commissioned officerAny person subject to this chapter who willfully disobeys a lawful command of that person’s superior commissioned officer shall be punished— 
(1)if the offense is committed in time of war, by death or such other punishment as a court-martial may direct; and  (2)if the offense is committed at any other time, by such punishment, other than death, as a court-martial may direct..  
6910.Prohibited activities with military recruit or trainee by person in position of special trustSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 893 (article 93 of the Uniform Code of Military Justice), the following new section (article):  893a.Art. 93a. Prohibited activities with military recruit or trainee by person in position of special trust (a)Abuse of training leadership positionAny person subject to this chapter— 
(1)who is an officer, a noncommissioned officer, or a petty officer;  (2)who is in a training leadership position with respect to a specially protected junior member of the armed forces; and  
(3)who engages in prohibited sexual activity with such specially protected junior member of the armed forces; shall be punished as a court-martial may direct. (b)Abuse of position as military recruiterAny person subject to this chapter— 
(1)who is a military recruiter and engages in prohibited sexual activity with an applicant for military service; or  (2)who is a military recruiter and engages in prohibited sexual activity with a specially protected junior member of the armed forces who is enlisted under a delayed entry program; shall be punished as a court-martial may direct. 
(c)ConsentConsent is not a defense for any conduct at issue in a prosecution under this section (article).  (d)DefinitionsIn this section (article): 
(1)Specially protected junior member of the armed forcesThe term specially protected junior member of the armed forces means— (A)a member of the armed forces who is assigned to, or is awaiting assignment to, basic training or other initial active duty for training, including a member who is enlisted under a delayed entry program;  
(B)a member of the armed forces who is a cadet, a midshipman, an officer candidate, or a student in any other officer qualification program; and  (C)a member of the armed forces in any program that, by regulation prescribed by the Secretary concerned, is identified as a training program for initial career qualification.  
(2)Training leadership positionThe term training leadership position means, with respect to a specially protected junior member of the armed forces, any of the following: (A)Any drill instructor position or other leadership position in a basic training program, an officer candidate school, a reserve officers’ training corps unit, a training program for entry into the armed forces, or any program that, by regulation prescribed by the Secretary concerned, is identified as a training program for initial career qualification.  
(B)Faculty and staff of the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, and the United States Coast Guard Academy.  (3)Applicant for military serviceThe term applicant for military service means a person who, under regulations prescribed by the Secretary concerned, is an applicant for original enlistment or appointment in the armed forces.  
(4)Military recruiterThe term military recruiter means a person who, under regulations prescribed by the Secretary concerned, has the primary duty to recruit persons for military service.  (5)Prohibited sexual activityThe term prohibited sexual activity means, as specified in regulations prescribed by the Secretary concerned, inappropriate physical intimacy under circumstances described in such regulations..  
6911.Offenses by sentinel or lookoutSection 895 of title 10, United States Code (article 95 of the Uniform Code of Military Justice), as transferred and redesignated by section 6901(8), is amended to read as follows:  895.Art. 95. Offenses by sentinel or lookout (a)Drunk or sleeping on post, or leaving post before being relievedAny sentinel or lookout who is drunk on post, who sleeps on post, or who leaves post before being regularly relieved, shall be punished— 
(1)if the offense is committed in time of war, by death or such other punishment as a court-martial may direct; and  (2)if the offense is committed other than in time of war, by such punishment, other than death, as a court-martial may direct.  
(b)Loitering or wrongfully sitting on postAny sentinel or lookout who loiters or wrongfully sits down on post shall be punished as a court-martial may direct..  6912.Disrespect toward sentinel or lookoutSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 895 (article 95 of the Uniform Code of Military Justice), as amended by section 6911, the following new section (article): 
 
895a.Art. 95a. Disrespect toward sentinel or lookout 
(a)Disrespectful language toward sentinel or lookoutAny person subject to this chapter who, knowing that another person is a sentinel or lookout, uses wrongful and disrespectful language that is directed toward and within the hearing of the sentinel or lookout, who is in the execution of duties as a sentinel or lookout, shall be punished as a court-martial may direct.  (b)Disrespectful behavior toward sentinel or lookoutAny person subject to this chapter who, knowing that another person is a sentinel or lookout, behaves in a wrongful and disrespectful manner that is directed toward and within the sight of the sentinel or lookout, who is in the execution of duties as a sentinel or lookout, shall be punished as a court-martial may direct..  
6913.Release of prisoner without authority; drinking with prisonerSection 896 of title 10, United States Code (article 96 of the Uniform Code of Military Justice), is amended to read as follows:  896.Art. 96. Release of prisoner without authority; drinking with prisoner (a)Release of prisoner without authorityAny person subject to this chapter— 
(1)who, without authority to do so, releases a prisoner; or  (2)who, through neglect or design, allows a prisoner to escape; shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with the law. 
(b)Drinking with prisonerAny person subject to this chapter who unlawfully drinks any alcoholic beverage with a prisoner shall be punished as a court-martial may direct..  6914.Penalty for acting as a spySection 903 of title 10, United States Code (article 103 of the Uniform Code of Military Justice), as transferred and redesignated by section 6901(7), is amended by inserting before the period at the end of the first sentence the following: or such other punishment as a court-martial or a military commission may direct.  
6915.Public records offensesSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 903b (article 103b of the Uniform Code of Military Justice), as redesignated by section 6901(5), the following new section (article):  904.Art. 104. Public records offensesAny person subject to this chapter who, willfully and unlawfully— 
(1)alters, conceals, removes, mutilates, obliterates, or destroys a public record; or  (2)takes a public record with the intent to alter, conceal, remove, mutilate, obliterate, or destroy the public record; shall be punished as a court-martial may direct..  
6916.False or unauthorized pass offensesSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 905 (article 105 of the Uniform Code of Military Justice), as transferred and redesignated by section 6901(12), the following new section (article):  905a.Art. 105a. False or unauthorized pass offenses (a)Wrongful making, altering, etcAny person subject to this chapter who, wrongfully and falsely, makes, alters, counterfeits, or tampers with a military or official pass, permit, discharge certificate, or identification card shall be punished as a court-martial may direct.  
(b)Wrongful sale, etcAny person subject to this chapter who wrongfully sells, gives, lends, or disposes of a false or unauthorized military or official pass, permit, discharge certificate, or identification card, knowing that the pass, permit, discharge certificate, or identification card is false or unauthorized, shall be punished as a court-martial may direct.  (c)Wrongful use or possessionAny person subject to this chapter who wrongfully uses or possesses a false or unauthorized military or official pass, permit, discharge certificate, or identification card, knowing that the pass, permit, discharge certificate, or identification card is false or unauthorized, shall be punished as a court-martial may direct..  
6917.Impersonation offensesSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 905a (article 105a of the Uniform Code of Military Justice), as added by section 6916, the following new section (article):  906.Art. 106. Impersonation of officer, noncommissioned or petty officer, or agent or official (a)In generalAny person subject to this chapter who, wrongfully and willfully, impersonates— 
(1)an officer, a noncommissioned officer, or a petty officer;  (2)an agent of superior authority of one of the armed forces; or  
(3)an official of a government; shall be punished as a court-martial may direct. (b)Impersonation with intent to defraudAny person subject to this chapter who, wrongfully, willfully, and with intent to defraud, impersonates any person referred to in paragraph (1), (2), or (3) of subsection (a) shall be punished as a court-martial may direct.  
(c)Impersonation of government official without intent to defraudAny person subject to this chapter who, wrongfully, willfully, and without intent to defraud, impersonates an official of a government by committing an act that exercises or asserts the authority of the office that the person claims to have shall be punished as a court-martial may direct..  6918.Insignia offensesSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 906 (article 106 of the Uniform Code of Military Justice), as added by section 6917, the following new section (article): 
 
906a.Art. 106a. Wearing unauthorized insignia, decoration, badge, ribbon, device, or lapel buttonAny person subject to this chapter— (1)who is not authorized to wear an insignia, decoration, badge, ribbon, device, or lapel button; and  
(2)who wrongfully wears such insignia, decoration, badge, ribbon, device, or lapel button upon the person’s uniform or civilian clothing; shall be punished as a court-martial may direct..  6919.False official statements; false swearingSection 907 of title 10, United States Code (article 107 of the Uniform Code of Military Justice), is amended to read as follows: 
 
907.Art. 107. False official statements; false swearing 
(a)False official statementsAny person subject to this chapter who, with intent to deceive— (1)signs any false record, return, regulation, order, or other official document, knowing it to be false; or  
(2)makes any other false official statement knowing it to be false; shall be punished as a court-martial may direct. (b)False swearingAny person subject to this chapter— 
(1)who takes an oath that— (A)is administered in a matter in which such oath is required or authorized by law; and  
(B)is administered by a person with authority to do so; and  (2)who, upon such oath, makes or subscribes to a statement; if the statement is false and at the time of taking the oath, the person does not believe the statement to be true, shall be punished as a court-martial may direct..  
6920.Parole violationSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 907 (article 107 of the Uniform Code of Military Justice), as amended by section 6919, the following new section (article):  907a.Art. 107a. Parole violationAny person subject to this chapter— 
(1)who, having been a prisoner as the result of a court-martial conviction or other criminal proceeding, is on parole with conditions; and  (2)who violates the conditions of parole; shall be punished as a court-martial may direct..  
6921.Wrongful taking, opening, etc. of mail matterSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 909 (article 109 of the Uniform Code of Military Justice), the following new section (article):  909a.Art. 109a. Mail matter: wrongful taking, opening, etc. (a)TakingAny person subject to this chapter who, with the intent to obstruct the correspondence of, or to pry into the business or secrets of, any person or organization, wrongfully takes mail matter before the mail matter is delivered to or received by the addressee shall be punished as a court-martial may direct.  
(b)Opening, secreting, destroying, stealingAny person subject to this chapter who wrongfully opens, secretes, destroys, or steals mail matter before the mail matter is delivered to or received by the addressee shall be punished as a court-martial may direct..  6922.Improper hazarding of vessel or aircraftSection 910 of title 10, United States Code (article 110 of the Uniform Code of Military Justice), is amended to read as follows: 
 
910.Art. 110. Improper hazarding of vessel or aircraft 
(a)Willful and wrongful hazardingAny person subject to this chapter who, willfully and wrongfully, hazards or suffers to be hazarded any vessel or aircraft of the armed forces shall be punished by death or such other punishment as a court-martial may direct.  (b)Negligent hazardingAny person subject to this chapter who negligently hazards or suffers to be hazarded any vessel or aircraft of the armed forces shall be punished as a court-martial may direct..  
6923.Leaving scene of vehicle accidentSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 910 (article 110 of the Uniform Code of Military Justice), as amended by section 6922, the following new section (article):  911.Art. 111. Leaving scene of vehicle accident (a)DriverAny person subject to this chapter— 
(1)who is the driver of a vehicle that is involved in an accident that results in personal injury or property damage; and  (2)who wrongfully leaves the scene of the accident— 
(A)without providing assistance to an injured person; or  (B)without providing personal identification to others involved in the accident or to appropriate authorities; shall be punished as a court-martial may direct. 
(b)Senior passengerAny person subject to this chapter— (1)who is a passenger in a vehicle that is involved in an accident that results in personal injury or property damage;  
(2)who is the superior commissioned or noncommissioned officer of the driver of the vehicle or is the commander of the vehicle; and  (3)who wrongfully and unlawfully orders, causes, or permits the driver to leave the scene of the accident— 
(A)without providing assistance to an injured person; or  (B)without providing personal identification to others involved in the accident or to appropriate authorities; shall be punished as a court-martial may direct..  
6924.Drunkenness and other incapacitation offensesSection 912 of title 10, United States Code (article 112 of the Uniform Code of Military Justice), is amended to read as follows:  912.Art. 112. Drunkenness and other incapacitation offenses (a)Drunk on dutyAny person subject to this chapter who is drunk on duty shall be punished as a court-martial may direct.  
(b)Incapacitation for duty from drunkenness or drug useAny person subject to this chapter who, as a result of indulgence in any alcoholic beverage or any drug, is incapacitated for the proper performance of duty shall be punished as a court-martial may direct.  (c)Drunk prisonerAny person subject to this chapter who is a prisoner and, while in such status, is drunk shall be punished as a court-martial may direct..  
6925.Lower blood alcohol content limits for conviction of drunken or reckless operation of vehicle, aircraft, or vesselSubsection (b)(3) of section 913 of title 10, United States Code (article 113 of the Uniform Code of Military Justice), as transferred and redesignated by section 6901(9), is amended— (1)by striking 0.10 grams both places it appears and inserting 0.08 grams; and  
(2)by adding at the end the following new sentence: The Secretary may by regulation prescribe limits that are lower than the limits specified in the preceding sentence, if such lower limits are based on scientific developments, as reflected in Federal law of general applicability..  6926.Endangerment offensesSection 914 of title 10, United States Code (article 114 of the Uniform Code of Military Justice), is amended to read as follows: 
 
914.Art. 114. Endangerment offenses 
(a)Reckless endangermentAny person subject to this chapter who engages in conduct that— (1)is wrongful and reckless or is wanton; and  
(2)is likely to produce death or grievous bodily harm to another person; shall be punished as a court-martial may direct. (b)DuelingAny person subject to this chapter— 
(1)who fights or promotes, or is concerned in or connives at fighting a duel; or  (2)who, having knowledge of a challenge sent or about to be sent, fails to report the facts promptly to the proper authority; shall be punished as a court-martial may direct. 
(c)Firearm discharge, endangering human lifeAny person subject to this chapter who, willfully and wrongly, discharges a firearm, under circumstances such as to endanger human life shall be punished as a court-martial may direct.  (d)Carrying concealed weaponAny person subject to this chapter who unlawfully carries a dangerous weapon concealed on or about his person shall be punished as a court-martial may direct..  
6927.Communicating threatsSection 915 of title 10, United States Code (article 115 of the Uniform Code of Military Justice), is amended to read as follows:  915.Art. 115. Communicating threats (a)Communicating threats generallyAny person subject to this chapter who wrongfully communicates a threat to injure the person, property, or reputation of another shall be punished as a court-martial may direct.  
(b)Communicating threat to use explosive, etcAny person subject to this chapter who wrongfully communicates a threat to injure the person or property of another by use of (1) an explosive, (2) a weapon of mass destruction, (3) a biological or chemical agent, substance, or weapon, or (4) a hazardous material, shall be punished as a court-martial may direct.  (c)Communicating false threat concerning use of explosive, etcAny person subject to this chapter who maliciously communicates a false threat concerning injury to the person or property of another by use of (1) an explosive, (2) a weapon of mass destruction, (3) a biological or chemical agent, substance, or weapon, or (4) a hazardous material, shall be punished as a court-martial may direct. As used in the preceding sentence, the term false threat means a threat that, at the time the threat is communicated, is known to be false by the person communicating the threat..  
6928.Technical amendment relating to murderSection 918(4) of title 10, United States Code (article 118(4) of the Uniform Code of Military Justice), is amended by striking forcible sodomy,.  6929.Child endangermentSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 919a (article 119a of the Uniform Code of Military Justice), the following new section (article): 
 
919b.Art. 119b. Child endangermentAny person subject to this chapter— (1)who has a duty for the care of a child under the age of 16 years; and  
(2)who, through design or culpable negligence, endangers the child’s mental or physical health, safety, or welfare; shall be punished as a court-martial may direct..  6930.Deposit of obscene matter in the mailSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 920 (article 120 of the Uniform Code of Military Justice), the following new section (article): 
 
920a.Art. 120a. Mails: deposit of obscene matter 
Any person subject to this chapter who, wrongfully and knowingly, deposits obscene matter for mailing and delivery shall be punished as a court-martial may direct..  6931.Fraudulent use of credit cards, debit cards, and other access devicesSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 921 (article 121 of the Uniform Code of Military Justice), the following new section (article): 
 
921a.Art. 121a. Fraudulent use of credit cards, debit cards, and other access devices 
(a)In generalAny person subject to this chapter who, with intent to defraud, uses— (1)a stolen credit card, debit card, or other access device;  
(2)a revoked, cancelled, or otherwise invalid credit card, debit card, or other access device; or  (3)a credit card, debit card, or other access device without the authorization of a person whose authorization is required for such use; to obtain money, property, services, or anything else of value shall be punished as a court-martial may direct. 
(b)DefinitionIn this section (article), the term access device has the meaning given that term in section 1029 of title 18..  6932.False pretenses to obtain servicesSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 921a (article 121a of the Uniform Code of Military Justice), as added by section 6931, the following new section (article): 
 
921b.Art. 121b. False pretenses to obtain servicesAny person subject to this chapter who, with intent to defraud, knowingly uses false pretenses to obtain services shall be punished as a court-martial may direct..  6933.RobberySection 922 of title 10, United States Code (article 122 of the Uniform Code of Military Justice), is amended to read as follows: 
 
922.Art. 122. RobberyAny person subject to this chapter who takes anything of value from the person or in the presence of another, against his will, by means of force or violence or fear of immediate or future injury to his person or property or to the person or property of a relative or member of his family or of anyone in his company at the time of the robbery, is guilty of robbery and shall be punished as a court-martial may direct..  6934.Receiving stolen propertySubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 922 (article 122 of the Uniform Code of Military Justice), as amended by section 6933, the following new section (article): 
 
922a.Art. 122a. Receiving stolen propertyAny person subject to this chapter who wrongfully receives, buys, or conceals stolen property, knowing the property to be stolen property, shall be punished as a court-martial may direct..  6935.Offenses concerning government computersSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 922a (article 122a of the Uniform Code of Military Justice), as added by section 6934, the following new section (article): 
 
923.Art. 123. Offenses concerning government computers 
(a)In generalAny person subject to this chapter who— (1)knowingly accesses a Government computer, with an unauthorized purpose, and by doing so obtains classified information, with reason to believe such information could be used to the injury of the United States, or to the advantage of any foreign nation, and intentionally communicates, delivers, transmits, or causes to be communicated, delivered, or transmitted such information to any person not entitled to receive it;  
(2)intentionally accesses a Government computer, with an unauthorized purpose, and thereby obtains classified or other protected information from any such Government computer; or  (3)knowingly causes the transmission of a program, information, code, or command, and as a result of such conduct, intentionally causes damage without authorization, to a Government computer; shall be punished as a court-martial may direct. 
(b)DefinitionsIn this section: (1)The term computer has the meaning given that term in section 1030 of title 18.  
(2)The term Government computer means a computer owned or operated by or on behalf of the United States Government.  (3)The term damage has the meaning given that term in section 1030 of title 18..  
6936.BriberySubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 924 (article 124 of the Uniform Code of Military Justice), as transferred and redesignated by section 6901(14), the following new section (article):  924a.Art. 124a. Bribery (a)Asking, accepting, or receiving thing of valueAny person subject to this chapter— 
(1)who occupies an official position or who has official duties; and  (2)who wrongfully asks, accepts, or receives a thing of value with the intent to have the person’s decision or action influenced with respect to an official matter in which the United States is interested; shall be punished as a court-martial may direct. 
(b)Promising, offering, or giving thing of valueAny person subject to this chapter who wrongfully promises, offers, or gives a thing of value to another person, who occupies an official position or who has official duties, with the intent to influence the decision or action of the other person with respect to an official matter in which the United States is interested, shall be punished as a court-martial may direct..  6937.GraftSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 924a (article 124a of the Uniform Code of Military Justice), as added by section 6936, the following new section (article): 
 
924b.Art. 124b. Graft 
(a)Asking, accepting, or receiving thing of valueAny person subject to this chapter— (1)who occupies an official position or who has official duties; and  
(2)who wrongfully asks, accepts, or receives a thing of value as compensation for or in recognition of services rendered or to be rendered by the person with respect to an official matter in which the United States is interested; shall be punished as a court-martial may direct. (b)Promising, offering, or giving thing of valueAny person subject to this chapter who wrongfully promises, offers, or gives a thing of value to another person, who occupies an official position or who has official duties, as compensation for or in recognition of services rendered or to be rendered by the other person with respect to an official matter in which the United States is interested, shall be punished as a court-martial may direct..  
6938.KidnappingSection 925 of title 10, United States Code (article 125 of the Uniform Code of Military Justice), is amended to read as follows:  925.Art. 125. KidnappingAny person subject to this chapter who wrongfully— 
(1)seizes, confines, inveigles, decoys, or carries away another person; and  (2)holds the other person against that person’s will; shall be punished as a court-martial may direct..  
6939.Arson; burning property with intent to defraudSection 926 of title 10, United States Code (article 126 of the Uniform Code of Military Justice), is amended to read as follows:  926.Art. 126. Arson; burning property with intent to defraud (a)Aggravated arsonAny person subject to this chapter who, willfully and maliciously, burns or sets on fire an inhabited dwelling, or any other structure, movable or immovable, wherein, to the knowledge of that person, there is at the time a human being, is guilty of aggravated arson and shall be punished as a court-martial may direct.  
(b)Simple arsonAny person subject to this chapter who, willfully and maliciously, burns or sets fire to the property of another is guilty of simple arson and shall be punished as a court-martial may direct.  (c)Burning property with intent to defraudAny person subject to this chapter who, willfully, maliciously, and with intent to defraud, burns or sets fire to any property shall be punished as a court-martial may direct..  
6940.AssaultSection 928 of title 10, United States Code (article 128 of the Uniform Code of Military Justice), is amended to read as follows:  928.Art. 128. Assault (a)AssaultAny person subject to this chapter who, unlawfully and with force or violence— 
(1)attempts to do bodily harm to another person;  (2)offers to do bodily harm to another person; or  
(3)does bodily harm to another person; is guilty of assault and shall be punished as a court-martial may direct. (b)Aggravated assaultAny person subject to this chapter— 
(1)who, with the intent to do bodily harm, offers to do bodily harm with a dangerous weapon; or  (2)who, in committing an assault, inflicts substantial bodily harm, or grievous bodily harm on another person; is guilty of aggravated assault and shall be punished as a court-martial may direct. 
(c)Assault with intent to commit specified offenses 
(1)In generalAny person subject to this chapter who commits assault with intent to commit an offense specified in paragraph (2) shall be punished as a court-martial may direct.  (2)Offenses specifiedThe offenses referred to in paragraph (1) are murder, voluntary manslaughter, rape, sexual assault, rape of a child, sexual assault of a child, robbery, arson, burglary, and kidnapping..  
6941.Burglary and unlawful entrySection 929 of title 10, United States Code (article 129 of the Uniform Code of Military Justice), and section 929a of such title (article 129a), as redesignated by section 6901(10), are amended to read as follows:  929.Art. 129. Burglary; unlawful entry (a)BurglaryAny person subject to this chapter who, with intent to commit an offense under this chapter, breaks and enters the building or structure of another shall be punished as a court-martial may direct.  
(b)Unlawful entryAny person subject to this chapter who unlawfully enters— (1)the real property of another; or  
(2)the personal property of another which amounts to a structure usually used for habitation or storage; shall be punished as a court-martial may direct..  6942.StalkingSection 930 of title 10, United States Code (article 130 of the Uniform Code of Military Justice), as transferred and redesignated by section 6901(11), is amended to read as follows: 
 
930.Art. 130. Stalking 
(a)In generalAny person subject to this chapter— (1)who wrongfully engages in a course of conduct directed at a specific person that would cause a reasonable person to fear death or bodily harm, including sexual assault, to himself or herself, to a member of his or her immediate family, or to his or her intimate partner;  
(2)who has knowledge, or should have knowledge, that the specific person will be placed in reasonable fear of death or bodily harm, including sexual assault, to himself or herself, to a member of his or her immediate family, or to his or her intimate partner; and  (3)whose conduct induces reasonable fear in the specific person of death or bodily harm, including sexual assault, to himself or herself, to a member of his or her immediate family, or to his or her intimate partner; is guilty of stalking and shall be punished as a court-martial may direct. 
(b)DefinitionsIn this section: (1)The term conduct means conduct of any kind, including use of surveillance, the mails, an interactive computer service, an electronic communication service, or an electronic communication system.  
(2)The term course of conduct means— (A)a repeated maintenance of visual or physical proximity to a specific person;  
(B)a repeated conveyance of verbal threat, written threats, or threats implied by conduct, or a combination of such threats, directed at or toward a specific person; or  (C)a pattern of conduct composed of repeated acts evidencing a continuity of purpose.  
(3)The term repeated, with respect to conduct, means two or more occasions of such conduct.  (4)The term immediate family, in the case of a specific person, means— 
(A)that person’s spouse, parent, brother or sister, child, or other person to whom he or she stands in loco parentis; or  (B)any other person living in his or her household and related to him or her by blood or marriage.  
(5)The term intimate partner in the case of a specific person, means— (A)a former spouse of the specific person, a person who shares a child in common with the specific person, or a person who cohabits with or has cohabited as a spouse with the specific person; or  
(B)a person who has been in a social relationship of a romantic or intimate nature with the specific person, as determined by the length of the relationship, the type of relationship, and the frequency of interaction between the persons involved in the relationship..  6943.Subornation of perjurySubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931 (article 131 of the Uniform Code of Military Justice), the following new section (article): 
 
931a.Art. 131a. Subornation of perjury 
(a)In generalAny person subject to this chapter who induces and procures another person— (1)to take an oath; and  
(2)to falsely testify, depose, or state upon such oath; shall, if the conditions specified in subsection (b) are satisfied, be punished as a court-martial may direct. (b)ConditionsThe conditions referred to in subsection (a) are the following: 
(1)The oath is administered with respect to a matter for which such oath is required or authorized by law.  (2)The oath is administered by a person having authority to do so.  
(3)Upon the oath, the other person willfully makes or subscribes a statement.  (4)The statement is material.  
(5)The statement is false.  (6)When the statement is made or subscribed, the person subject to this chapter and the other person do not believe that the statement is true..  
6944.Obstructing justiceSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931a (article 131a of the Uniform Code of Military Justice), as added by section 6943, the following new section (article):  931b.Art. 131b. Obstructing justiceAny person subject to this chapter who engages in conduct in the case of a certain person against whom the accused had reason to believe there were or would be criminal or disciplinary proceedings pending, with intent to influence, impede, or otherwise obstruct the due administration of justice shall be punished as a court-martial may direct..  
6945.Misprision of serious offenseSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931b (article 131b of the Uniform Code of Military Justice), as added by section 6944, the following new section (article):  931c.Art. 131c. Misprision of serious offenseAny person subject to this chapter— 
(1)who knows that another person has committed a serious offense; and  (2)wrongfully conceals the commission of the offense and fails to make the commission of the offense known to civilian or military authorities as soon as possible;  
shall be punished as a court-martial may direct..  
6946.Wrongful refusal to testifySubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931c (article 131c of the Uniform Code of Military Justice), as added by section 6945, the following new section (article):  931d.Art. 131d. Wrongful refusal to testifyAny person subject to this chapter who, in the presence of a court-martial, a board of officers, a military commission, a court of inquiry, preliminary hearing, or an officer taking a deposition, of or for the United States, wrongfully refuses to qualify as a witness or to answer a question after having been directed to do so by the person presiding shall be punished as a court-martial may direct..  
6947.Prevention of authorized seizure of propertySubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931d (article 131d of the Uniform Code of Military Justice), as added by section 6946, the following new section (article):  931e.Art. 131e. Prevention of authorized seizure of propertyAny person subject to this chapter who, knowing that one or more persons authorized to make searches and seizures are seizing, are about to seize, or are endeavoring to seize property, destroys, removes, or otherwise disposes of the property with intent to prevent the seizure thereof shall be punished as a court-martial may direct..  
6948.Wrongful interference with adverse administrative proceedingSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931f (article 131f of the Uniform Code of Military Justice), as transferred and redesignated by section 6901(3), the following new section (article):  931g.Art. 131g. Wrongful interference with adverse administrative proceedingAny person subject to this chapter who, having reason to believe that an adverse administrative proceeding is pending against any person subject to this chapter, wrongfully acts with the intent— 
(1)to influence, impede, or obstruct the conduct of the proceeding; or  (2)otherwise to obstruct the due administration of justice; shall be punished as a court-martial may direct..  
6949.RetaliationSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931g (article 131g of the Uniform Code of Military Justice), as added by section 6948, the following new section (article):  932.Art. 132. RetaliationAny person subject to this chapter who, with the intent to retaliate against any person for reporting or planning to report a criminal offense, or with the intent to discourage any person from reporting a criminal offense— 
(1)wrongfully takes or threatens to take an adverse personnel action against any person; or  (2)wrongfully withholds or threatens to withhold a favorable personnel action with respect to any person; shall be punished as a court-martial may direct..  
6950.Extraterritorial application of certain offensesSection 934 of title 10, United States Code (article 134 of the Uniform Code of Military Justice), is amended by adding at the end the following new sentence: As used in the preceding sentence, the term crimes and offenses not capital includes any conduct engaged in outside the United States, as defined in section 5 of title 18, that would constitute a crime or offense not capital if the conduct had been engaged in within the special maritime and territorial jurisdiction of the United States, as defined in section 7 of title 18..  6951.Table of sectionsThe table of sections at the beginning of subchapter X of chapter 47 of title 10, United States Code, is amended to read as follows: 
 
 
Sec. Art. 
877. 77. Principals. 
878. 78. Accessory after the fact.  
879. 79. Conviction of offense charged, lesser included offenses, and attempts. 
880. 80. Attempts. 
881. 81. Conspiracy. 
882. 82. Soliciting commission of offenses. 
883. 83. Malingering.  
884. 84. Breach of medical quarantine.  
885. 85. Desertion. 
886. 86. Absence without leave.  
887. 87. Missing movement; jumping from vessel. 
887a. 87a. Resistance, flight, breach of arrest, and escape. 
887b. 87b. Offenses against correctional custody and restriction.  
888. 88. Contempt toward officials. 
889. 89. Disrespect toward superior commissioned officer; assault of superior commissioned officer. 
890. 90. Willfully disobeying superior commissioned officer. 
891. 91. Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer. 
892. 92. Failure to obey order or regulation. 
893. 93. Cruelty and maltreatment. 
893a. 93a. Prohibited activities with military recruit or trainee by person in position of special trust. 
894. 94. Mutiny or sedition. 
895. 95. Offenses by sentinel or lookout. 
895a. 95a. Disrespect toward sentinel or lookout. 
896. 96. Release of prisoner without authority; drinking with prisoner. 
897. 97. Unlawful detention. 
898. 98. Misconduct as prisoner. 
899. 99. Misbehavior before the enemy.  
900. 100. Subordinate compelling surrender.  
901. 101. Improper use of countersign. 
902. 102. Forcing a safeguard. 
903. 103. Spies. 
903a. 103a. Espionage.  
903b. 103b. Aiding the enemy. 
904. 104. Public records offenses.  
904a. 104a. Fraudulent enlistment, appointment, or separation. 
904b. 104b. Unlawful enlistment, appointment, or separation.  
905. 105. Forgery. 
905a. 105a. False or unauthorized pass offenses. 
906. 106. Impersonation of officer, noncommissioned or petty officer, or agent of official.  
906a. 106a. Wearing unauthorized insignia, decoration, badge, ribbon, device, or lapel button. 
907. 107. False official statements; false swearing. 
907a. 107a. Parole violation. 
908. 108. Military property of United States—Loss, damage, destruction, or wrongful, disposition. 
908a. 108a. Captured or abandoned property. 
909. 109. Property other than military property of United States—Waste, spoilage, or destruction.  
909a 109a. Mail matter: wrongful taking, opening, etc.  
910. 110. Improper hazarding of vessel or aircraft. 
911. 111. Leaving scene of vehicle accident. 
912. 112. Drunkenness and other incapacitation offenses.  
912a. 112a. Wrongful use, possession, etc., of controlled substances. 
913. 113. Drunken or reckless operation of vehicle, aircraft, or vessel.  
914. 114. Endangerment offenses. 
915. 115. Communicating threats. 
916. 116. Riot or breach or peace.  
917. 117. Provoking speeches or gestures.  
918. 118. Murder. 
919. 119. Manslaughter.  
919a. 119a. Death or injury of an unborn child. 
919b. 119b. Child endangerment. 
920. 120. Rape and sexual assault generally. 
920a. 120a. Mails: deposit of obscene matter.  
920b. 120b. Rape and sexual assault of a child.  
920c. 120c. Other sexual misconduct.  
921. 121. Larceny and wrong appropriation.  
921a. 121a. Fraudulent use of credit cards, debit cards, and other access devices. 
921b. 121b. False pretenses to obtain services. 
922. 122. Robbery. 
922a. 122a. Receiving stolen property. 
923. 213. Offenses concerning Government computers. 
923a. 123a. Making, drawing, or uttering check, draft, or order without sufficient funds.  
924. 124. Frauds against the United States.  
924a. 124. Bribery. 
924b. 124b. Graft. 
925. 125. Kidnapping. 
926. 126. Arson; burning property with intent to defraud.  
927. 127. Extortion.  
928. 128. Assault. 
928a. 128a. Maiming. 
929. 129. Burglary; unlawful entry. 
930. 130 Stalking. 
931. 131. Perjury. 
931a. 131a. Subornation of perjury. 
931b. 131b. Obstruction justice. 
931c. 131c. Misprision of serious offense.  
931d. 131d. Wrongful refusal to testify. 
931e. 131e. Prevention of authorized seizure of property.  
931f. 131f. Noncompliance with procedural rules. 
931g. 131g. Wrongful interference with adverse administrative proceeding. 
932. 132. Retaliation. 
933. 133. Conduct unbecoming an officer and a gentleman. 
934. 134. General article..  
LXXMiscellaneous provisions 
7001.Technical amendment relating to courts of inquirySection 935(c) of title 10, United States Code (article 135(c) of the Uniform Code of Military Justice), is amended— (1)by striking (c) Any person and inserting (c)(1) Any person;  
(2)by designating the second and third sentences as paragraphs (2) and (3), respectively; and  (3)in paragraph (2), as so designated, by striking subject to this chapter or employed by the Department of Defense and inserting who is (A) subject to this chapter, (B) employed by the Department of Defense, or (C) with respect to the Coast Guard, employed by the department in which the Coast Guard is operating when it is not operating as a service in the Navy, and.  
7002.Technical amendment to article 136Section 936 of title 10, United States Code (article 136 of the Uniform Code of Military Justice), is amended by striking the last five words in the section heading.  7003.Articles of Uniform Code of Military Justice to be explained to officers upon commissioningSection 937 of title 10, United States Code (article 137 of the Uniform Code of Military Justice), is amended— 
(1)in subsection (a), by striking (a)(1) The sections of this title (articles of the Uniform Code of Military Justice) and inserting (a) Enlisted members.—(1) The sections (articles) of this chapter (the Uniform Code of Military Justice);  (2)by striking subsection (b); and  
(3)by inserting after subsection (a) the following new subsections:  (b)Officers (1)The sections (articles) of this chapter (the Uniform Code of Military Justice) specified in paragraph (2) shall be carefully explained to each officer at the time of (or within six months after)— 
(A)the initial entrance of the officer on active duty as an officer; or  (B)the initial commissioning of the officer in a reserve component.  
(2)This subsection applies with respect to the sections (articles) specified in subsection (a)(3) and such other sections (articles) as the Secretary concerned may prescribe by regulation.  (c)Training for certain officersUnder regulations prescribed by the Secretary concerned, officers with the authority to convene courts-martial or to impose non-judicial punishment shall receive periodic training regarding the purposes and administration of this chapter. Under regulations prescribed by the Secretary of Defense, officers assigned to duty in a combatant command, who have such authority, shall receive additional specialized training regarding the purposes and administration of this chapter.  
(d)Availability and maintenance of textThe text of this chapter (the Uniform Code of Military Justice) and the text of the regulations prescribed by the President under this chapter shall be— (1)made available to a member on active duty or to a member of a reserve component, upon request by the member, for the member’s personal examination; and  
(2)maintained by the Secretary of Defense in electronic formats that are updated periodically and made available on the Internet..  7004.Military justice case management; data collection and accessibility (a)In generalSubchapter XI of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by adding at the end the following new section (article): 
 
940a.Art. 140a. Case management; data collection and accessibilityThe Secretary of Defense shall prescribe uniform standards and criteria for conduct of each of the following functions at all stages of the military justice system, including pretrial, trial, post-trial, and appellate processes, using, insofar as practicable, the best practices of Federal and State courts: (1)Collection and analysis of data concerning substantive offenses and procedural matters in a manner that facilitates case management and decision making within the military justice system, and that enhances the quality of periodic reviews under section 946 of this title (article 146).  
(2)Case processing and management.  (3)Timely, efficient, and accurate production and distribution of records of trial within the military justice system.  
(4)Facilitation of access to docket information, filings, and records, taking into consideration restrictions appropriate to judicial proceedings and military records..  (b)Effective dates (1)Not later than 2 years after the date of the enactment of this Act, the Secretary of Defense shall carry out section 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), as added by subsection (a).  
(2)Not later than 4 years after the date of the enactment of this Act, the standards and criteria under section 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), as added by subsection (a), shall take effect.  7005.Return of Certain Lands At Fort Wingate to The Original Inhabitants Act (a)Short titleThis section may be cited as the Return of Certain Lands At Fort Wingate to The Original Inhabitants Act.  
(b)Division and treatment of lands of former Fort Wingate Depot Activity, New Mexico, to benefit the Zuni Tribe and Navajo Nation 
(1)Immediate trust on behalf of Zuni Tribe; ExceptionSubject to valid existing rights and to easements reserved pursuant to subsection (c), all right, title, and interest of the United States in and to the lands of Former Fort Wingate Depot Activity depicted in dark blue on the map titled The Fort Wingate Depot Activity Negotiated Property Division April 2016 (in this section referred to as the Map) and transferred to the Secretary of the Interior are to be held in trust by the Secretary of the Interior for the Zuni Tribe as part of the Zuni Reservation, unless the Zuni Tribe otherwise elects under clause (ii) of paragraph (3)(C) to have the parcel conveyed to it in Restricted Fee Status.  (2)Immediate trust on behalf of the Navajo Nation; ExceptionSubject to valid existing rights and to easements reserved pursuant to subsection (c), all right, title, and interest of the United States in and to the lands of Former Fort Wingate Depot Activity depicted in dark green on the Map and transferred to the Secretary of the Interior are to be held in trust by the Secretary of the Interior for the Navajo Nation as part of the Navajo Reservation, unless the Navajo Nation otherwise elects under clause (ii) of paragraph (3)(C) to have the parcel conveyed to it in Restricted Fee Status.  
(3)Subsequent transfer and trust; restricted fee status alternative 
(A)Transfer upon completion of remediationNot later than 60 days after the date on which the Secretary of the Army, with the concurrence of the New Mexico Environment Department, notifies the Secretary of the Interior that remediation of a parcel of land of Former Fort Wingate Depot Activity has been completed consistent with subsection (d), the Secretary of the Army shall transfer administrative jurisdiction over the parcel to the Secretary of the Interior.  (B)Notification of transferNot later than 30 days after the date on which the Secretary of the Army transfers administrative jurisdiction over a parcel of land of Former Fort Wingate Depot Activity under subparagraph (A), the Secretary of the Interior shall notify the Zuni Tribe and Navajo Nation of the transfer of administrative jurisdiction over the parcel.  
(C)Trust or restricted fee status 
(i)TrustExcept as provided in clause (ii), the Secretary of the Interior shall hold each parcel of land of Former Fort Wingate Depot Activity transferred under subparagraph (A) in trust— (I)for the Zuni Tribe, in the case of land depicted in blue on the Map; or  
(II)for the Navajo Nation, in the case of land depicted in green on the Map.  (ii)Restricted fee statusIn lieu of having a parcel of land held in trust under clause (i), the Zuni Tribe, with respect to land depicted in blue on the Map, and the Navajo Nation, with respect to land depicted in green on the Map, may elect to have the Secretary of the Interior convey the parcel or any portion of the parcel to it in restricted fee status.  
(iii)Notification of electionNot later than 45 days after the date on which the Zuni Tribe or the Navajo Nation receives notice under subparagraph (B) of the transfer of administrative jurisdiction over a parcel of land of Former Fort Wingate Depot Activity, the Zuni Tribe or the Navajo Nation shall notify the Secretary of the Interior of an election under clause (ii) for conveyance of the parcel or any portion of the parcel in restricted fee status.  (iv)ConveyanceAs soon as practicable after receipt of a notice from the Zuni Tribe or the Navajo Nation under clause (iii), but in no case later than 6 months after receipt of the notice, the Secretary of the Interior shall convey, in restricted fee status, the parcel of land of Former Fort Wingate Depot Activity covered by the notice to the Zuni Tribe or the Navajo Nation, as the case may be.  
(v)Restricted fee status definedFor purposes of this section only, the term restricted fee status, with respect to land conveyed under clause (iv), means that the land so conveyed— (I)shall be owned in fee by the Indian tribe to whom the land is conveyed;  
(II)shall be part of the Indian tribe’s Reservation and expressly made subject to the jurisdiction of the Indian Tribe;  (III)shall not be sold by the Indian tribe without the consent of Congress;  
(IV)shall not be subject to taxation by a State or local government other than the government of the Indian tribe; and  (V)shall not be subject to any provision of law providing for the review or approval by the Secretary of the Interior before an Indian tribe may use the land for any purpose, directly or through agreement with another party.  
(4)Survey and boundary requirements 
(A)In generalThe Secretary of the Interior shall— (i)provide for the survey of lands of Former Fort Wingate Depot Activity taken into trust for the Zuni Tribe or the Navajo Nation or conveyed in restricted fee status for the Zuni Tribe or the Navajo Nation under paragraph (1), (2), or (3); and  
(ii)establish legal boundaries based on the Map as parcels are taken into trust or conveyed in restricted fee status.  (B)ConsultationNot later than 90 days after the date of the enactment of this section, the Secretary of the Interior shall consult with the Zuni Tribe and the Navajo Nation to determine their priorities regarding the order in which parcels should be surveyed and, to the greatest extent feasible, the Secretary shall follow these priorities.  
(5)Relation to certain regulationsPart 151 of title 25, Code of Federal Regulations, shall not apply to taking lands of Former Fort Wingate Depot Activity into trust under paragraph (1), (2), or (3).  (6)Fort wingate launch complex land statusUpon certification by the Secretary of Defense that the area generally depicted as Fort Wingate Launch Complex on the Map is no longer required for military purposes and can be transferred to the Secretary of the Interior— 
(A)the areas generally depicted as FWLC A and FWLC B on the Map shall be held in trust by the Secretary of the Interior for the Zuni Tribe in accordance with this subsection; and  (B)the areas generally depicted as FWLC C and FWLC D on the Map shall be held in trust by the Secretary of the Interior for the Navajo Nation in accordance with this subsection.  
(c)Retention of necessary easements and access 
(1)Treatment of Existing Easements, Permit Rights, and Rights-of-way 
(A)In generalThe lands of Former Fort Wingate Depot Activity held in trust or conveyed in restricted fee status pursuant to subsection (b) shall be held in trust with easements, permit rights, and rights-of-way, and access associated with such easements, permit rights, and rights-of-way, of any applicable utility service provider in existence or for which an application is pending for existing facilities at the time of the conveyance or change to trust status, including the right to upgrade applicable utility services recognized and preserved, in perpetuity and without the right of revocation (except as provided in subparagraph (B)).  (B)TerminationAn easement, permit right, or right-of-way recognized and preserved under subparagraph (A) shall terminate only— 
(i)on the relocation of an applicable utility service referred to in subparagraph (A), but only with respect to that portion of the utility facilities that are relocated; or  (ii)with the consent of the holder of the easement, permit right, or right-of-way.  
(C)Additional easementsThe Secretary of the Interior shall grant to a utility service provider, without consideration, such additional easements across lands held in trust or conveyed in restricted fee status pursuant to subsection (b) as the Secretary considers necessary to accommodate the relocation or reconnection of a utility service existing on the date of enactment of this section.  (2)Access for Environmental Response ActionsThe lands of Former Fort Wingate Depot Activity held in trust or conveyed in restricted fee status pursuant to subsection (b) shall be subject to reserved access by the United States as the Secretary of the Army and the Secretary of the Interior determine are reasonably required to permit access to lands of Former Fort Wingate Depot Activity for administrative and environmental response purposes. The Secretary of the Army shall provide to the governments of the Zuni Tribe and the Navajo Nation written copies of all access reservations under this subsection.  
(3)Shared access 
(A)Parcel 1 shared cultural and religious accessIn the case of the lands of Former Fort Wingate Depot Activity depicted as Parcel 1 on the Map, the lands shall be held in trust subject to a shared easement for cultural and religious purposes only. Both the Zuni Tribe and the Navajo Nation shall have unhindered access to their respective cultural and religious sites within Parcel 1. Within 1 year after the date of the enactment of this section, the Zuni Tribe and the Navajo Nation shall exchange detailed information to document the existence of cultural and religious sites within Parcel 1 for the purpose of carrying out this subparagraph. The information shall also be provided to the Secretary of the Interior.  (B)Other shared accessSubject to the written consent of both the Zuni Tribe and the Navajo Nation, the Secretary of the Interior may facilitate shared access to other lands held in trust or restricted fee status pursuant to subsection (b), including, but not limited to, religious and cultural sites.  
(4)I–40 Frontage Road EntranceThe access road for the Former Fort Wingate Depot Activity, which originates at the frontage road for Interstate 40 and leads to the parcel of the Former Fort Wingate Depot Activity depicted as ‘‘administration area’’ on the Map, shall be held in common by the Zuni Tribe and Navajo Nation to provide for equal access to Former Fort Wingate Depot Activity.  (5)Compatibility with defense activitiesThe lands of Former Fort Wingate Depot Activity held in trust or conveyed in restricted fee status pursuant to subsection (b) shall be subject to reservations by the United States as the Secretary of Defense determines are reasonably required to permit access to lands of the Fort Wingate launch complex for administrative, test operations, and launch operations purposes. The Secretary of Defense shall provide the governments of the Zuni Tribe and the Navajo Nation written copies of all reservations under this paragraph.  
(d)Environmental remediationNothing in this section shall be construed as alleviating, altering, or affecting the responsibility of the United States for cleanup and remediation of Former Fort Wingate Depot Activity in accordance with the Comprehensive Environmental Response, Compensation, and Liability Act of 1980.  (e)Prohibition on gamingAny real property of the Former Fort Wingate Depot Activity and all other real property subject to this section shall not be eligible, or used, for any gaming activity carried out under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).  
LXXIMilitary justice review panel and annual reports 
7101.Military justice review panelSection 946 of title 10, United States Code (article 146 of the Uniform Code of Military Justice), is amended to read as follows:  946.Art. 146. Military Justice Review Panel (a)EstablishmentThe Secretary of Defense shall establish a panel to conduct independent periodic reviews and assessments of the operation of this chapter. The panel shall be known as the Military Justice Review Panel, in this section referred to as the Panel.  
(b)Members 
(1)The Panel shall be composed of thirteen members.  (2)Each of the following shall select one member of the Panel: 
(A)The Secretary of Defense (in consultation with the Secretary of the department in which the Coast Guard is operating when it is not operating as a service in the Navy).  (B)The Attorney General.  
(C)The Judge Advocates General of the Army, Navy, Air Force, and Coast Guard, and the Staff Judge Advocate to the Commandant of the Marine Corps.  (3)The Secretary of Defense shall select the remaining members of the Panel, taking into consideration recommendations made by each of the following: 
(A)The chairman and ranking minority member of the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives.  (B)The Chief Justice of the United States.  
(C)The Chief Judge of the United States Court of Appeals for the Armed Forces.  (c)Qualifications of membersThe members of the Panel shall be appointed from among private United States citizens with expertise in criminal law, as well as appropriate and diverse experience in investigation, prosecution, defense, victim representation, or adjudication with respect to courts-martial, Federal civilian courts, or State courts.  
(d)ChairThe Secretary of Defense shall select the chair of the Panel from among the members.  (e)Term; vacanciesEach member shall be appointed for a term of eight years, and no member may serve more than one term. Any vacancy shall be filled in the same manner as the original appointment.  
(f)Reviews and reports 
(1)Initial review of recent amendments to UCMJDuring fiscal year 2020, the Panel shall conduct an initial review and assessment of the implementation of the amendments made to this chapter during the preceding five years. In conducting the initial review and assessment, the Panel may review such other aspects of the operation of this chapter as the Panel considers appropriate.  (2)Periodic comprehensive reviewsDuring fiscal year 2024 and every eight years thereafter, the Panel shall conduct a comprehensive review and assessment of the operation of this chapter.  
(3)Periodic interim reviewsDuring fiscal year 2028 and every eight years thereafter, the Panel shall conduct an interim review and assessment of such other aspects of the operation of this chapter as the Panel considers appropriate. In addition, at the request of the Secretary of Defense, the Panel may, at any time, review and assess other specific matters relating to the operation of this chapter.  (4)ReportsNot later than December 31 of each year during which the Panel conducts a review and assessment under this subsection, the Panel shall submit a report on the results, including the Panel’s findings and recommendations, through the Secretary of Defense to the Committees on Armed Services of the Senate and the House of Representatives.  
(g)HearingsThe Panel may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Panel considers appropriate to carry out its duties under this section.  (h)Information from federal agenciesUpon request of the chair of the Panel, a department or agency of the Federal Government shall provide information that the Panel considers necessary to carry out its duties under this section.  
(i)Administrative matters 
(1)Members to serve without payMembers of the Panel shall serve without pay, but shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, while away from their homes or regular places of business in the performance of services for the Panel.  (2)Staffing and resourcesThe Secretary of Defense shall provide staffing and resources to support the Panel.  
(j)No terminationThe authority of the Panel under this section does not terminate..  7102.Annual reportsSubchapter XII of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by adding at the end the following new section (article): 
 
946a.Art. 146a. Annual reports 
(a)Court of appeals for the armed forcesNot later than December 31 of each year, the Court of Appeals for the Armed Forces shall submit a report that, with respect to the previous fiscal year, provides information on the number and status of pending cases and such other matters as the Court considers appropriate regarding the operation of this chapter.  (b)Service reportsNot later than December 31 of each year, the Judge Advocates General and the Staff Judge Advocate to the Commandant of the Marine Corps shall each submit a report, with respect to the preceding fiscal year, containing the following: 
(1)Data on the number and status of pending cases.  (2)Information on the appellate review process, including— 
(A)information on compliance with processing time goals;  (B)descriptions of the circumstances surrounding cases in which general or special court-martial convictions were (i) reversed because of command influence or denial of the right to speedy review or (ii) otherwise remitted because of loss of records of trial or other administrative deficiencies; and  
(C)an analysis of each case in which a provision of this chapter was held unconstitutional.  (3) (A)An explanation of measures implemented by the armed force involved to ensure the ability of judge advocates— 
(i)to participate competently as trial counsel and defense counsel in cases under this chapter;  (ii)to preside as military judges in cases under this chapter; and  
(iii)to perform the duties of Special Victims’ Counsel, when so designated under section 1044e of this title.  (B)The explanation under subparagraph (A) shall specifically identify the measures that focus on capital cases, national security cases, sexual assault cases, and proceedings of military commissions.  
(4)The independent views of each Judge Advocate General and of the Staff Judge Advocate to the Commandant of the Marine Corps as to the sufficiency of resources available within the respective armed forces, including total workforce, funding, training, and officer and enlisted grade structure, to capably perform military justice functions.  (5)Such other matters regarding the operation of this chapter as may be appropriate.  
(c)SubmissionEach report under this section shall be submitted— (1)to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and  
(2)to the Secretary of Defense, the Secretaries of the military departments, and the Secretary of the department in which the Coast Guard is operating when it is not operating as a service in the Navy..  LXXIIConforming amendments and effective dates 7201.Amendments to UCMJ subchapter tables of sectionsThe tables of sections for the specified subchapters of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), are amended as follows: 
(1)The table of sections at the beginning of subchapter II is amended by striking the item relating to section 810 and inserting the following new item:   810. 10. Restraint of persons charged..  (2)The table of sections at the beginning of subchapter II, as amended by paragraph (1), is amended by striking the item relating to section 812 and inserting the following new item: 
 
 
812. 12. Prohibition of confinement of armed forces members with enemy prisoners and certain others..  
(3)The table of sections at the beginning of subchapter V is amended by striking the item relating to section 825a and inserting the following new item:   825. 25a. Number of court-martial members in capital cases..  (4)The table of sections at the beginning of subchapter V, as amended by paragraph (3), is amended by inserting after the item relating to section 826 the following new item: 
 
 
826a. 26a. Military magistrates..  
(5)The table of sections at the beginning of subchapter V, as amended by paragraphs (3) and (4), is amended by striking the item relating to section 829 and inserting the following new item:   829. 29. Assembly and impaneling of members; detail of new members and military judges..  (6)The table of sections at the beginning of subchapter VI is amended by inserting after the item relating to section 830 the following new item: 
 
 
830. 30a. Proceedings conducted before referral..  
(7)The table of sections at the beginning of subchapter VI, as amended by paragraph (6), is amended by striking the item relating to section 832 and inserting the following new item:   832. 32. Preliminary hearing required before referral to general court-martial..  (8)The table of sections at the beginning of subchapter VI, as amended by paragraphs (6) and (7), is amended by striking the item relating to section 833 and inserting the following new item: 
 
 
833. 33. Disposition guidance..  
(9)The table of sections at the beginning of subchapter VI, as amended by paragraphs (6), (7), and (8), is amended by striking the item relating to section 834 and inserting the following new item:   834. 34. Advice to convening authority before referral for trial..  (10)The table of sections at the beginning of subchapter VI, as amended by paragraphs (6), (7), (8), and (9), is amended by striking the item relating to section 835 and inserting the following new item: 
 
 
835. 35. Service of charges; commencement of trial..  
(11)The table of sections at the beginning of subchapter VII is amended by striking the item relating to section 847 and inserting the following new item:   8470. 47. Refusal of person not subject to chapter to appear, testify, or produce evidence..  (12)The table of sections at the beginning of subchapter VII, as amended by paragraph (11), is amended by striking the item relating to section 848 and inserting the following new item: 
 
 
848. 48. Contempt..  
(13)The table of sections at the beginning of subchapter VII, as amended by paragraphs (11) and (12), is amended by striking the item relating to section 850 and inserting the following new item:   850. 50. Admissibility of sworn testimony from records of courts of inquiry..  (14)The table of sections at the beginning of subchapter VII, as amended by paragraphs (11), (12), and (13), is amended by striking the item relating to section 852 and inserting the following new item: 
 
 
852. 52. Votes required for conviction, sentencing, and other matters..  
(15)The table of sections at the beginning of subchapter VII, as amended by paragraphs (11), (12), (13), and (14), is amended by striking the item relating to section 853 and inserting the following new item:   853. 53. Findings and sentencing..  (16)The table of sections at the beginning of subchapter VIII is amended by striking the item relating to section 856 and inserting the following new item: 
 
 
856. 56. Sentencing..  
(17)The table of sections at the beginning of subchapter VIII, as amended by paragraph (16), is amended by striking the items relating to section 856a and 857a.  (18)The table of sections at the beginning of subchapter IX is amended by striking the item relating to section 860 and inserting the following new item: 
 
 
860. 60. Post-trial processing in general and special courts-martial..  
(19)The table of sections at the beginning of subchapter IX is amended by inserting after the item relating to section 860, as amended by paragraph (18), the following new items:   860a. 60a. Limited authority to act on sentence in specified post-trial circumstances. 860b. 60b. Post-trial actions in summary courts-martial and certain general and special courts-martial. 860c. 60c. Entry of judgment..  (20)The table of sections at the beginning of subchapter IX, as amended by paragraphs (18) and (19), is amended by striking the item relating to section 861 and inserting the following new item: 
 
 
861. 61. Waiver of right to appeal; withdrawal of appeal..  
(21)The table of sections at the beginning of subchapter IX, as amended by paragraphs (18), (19), and (20), is amended by striking the item relating to section 864 and inserting the following new item:   864. 64. Judge advocate review of finding of guilty in summary court-martial..  (22)The table of sections at the beginning of subchapter IX, as amended by paragraphs (18), (19), (20), and (21), is amended by striking the item relating to section 865 and inserting the following new item: 
 
 
865. 65. Transmittal and review of records..  
(23)The table of sections at the beginning of subchapter IX, as amended by paragraphs (18), (19), (20), (21), and (22), is amended by striking the item relating to section 866 and inserting the following new item:   866. 66. Courts of Criminal Appeals..  (24)The table of sections at the beginning of subchapter IX, as amended by paragraphs (18), (19), (20), and (21), (22), and (23), is amended by striking the item relating to section 869 and inserting the following new item: 
 
 
869. 69. Review by Judge Advocate General..  
(25)The table of sections at the beginning of subchapter IX, as amended by paragraphs (18), (19), (20), (21), (22), (23), and (24), is amended by striking the item relating to section 871 and inserting the following new item:   871. 71. [Repealed.].  (26)The table of sections at the beginning of subchapter XI is amended by striking the item relating to section 936 and inserting the following new item: 
 
 
936. 136. Authority to administer oaths..  
(27)The table of sections at the beginning of subchapter XI, as amended by paragraph (26), is amended by inserting after the item relating to section 940 the following new item:   940a. 140a. Case management; data collection and accessibility..  (28)The table of sections at the beginning of subchapter XII is amended by striking the item relating to section 946 and inserting the following new items: 
 
 
946. 146. Military Justice Review Panel. 
946a. 146a. Annual reports..  
7202.Effective dates 
(a)Except as otherwise provided in this division, the amendments made by this division shall take effect on the first day of the first calendar month that begins two years after the date of the enactment of this Act.  (b)The amendments made by this division shall not apply to any case in which charges are referred to trial by court-martial before the effective date of such amendments. Proceedings in any such case shall be held in the same manner and with the same effect as if such amendments had not been enacted.  
(c) 
(1) 
(A)The amendments made by title LX shall not apply to any offense committed before the effective date of such amendments.  (B)Nothing in subparagraph (A) shall be construed to invalidate the prosecution of any offense committed before the effective date of such amendments.  
(2)The regulations prescribing the authorized punishments for any offense committed before the effective date of the amendments made by title LVIII shall apply the authorized punishments for the offense, as in effect at the time the offense is committed.  LXXIIIGuam World War II Loyalty Recognition Act 7301.Short titleThis title may be cited as the Guam World War II Loyalty Recognition Act.  
7302.Recognition of the suffering and loyalty of the residents of Guam 
(a)Recognition of the Suffering of the Residents of GuamThe United States recognizes that, as described by the Guam War Claims Review Commission, the residents of Guam, on account of their United States nationality, suffered unspeakable harm as a result of the occupation of Guam by Imperial Japanese military forces during World War II, by being subjected to death, rape, severe personal injury, personal injury, forced labor, forced march, or internment.  (b)Recognition of the Loyalty of the Residents of GuamThe United States forever will be grateful to the residents of Guam for their steadfast loyalty to the United States, as demonstrated by the countless acts of courage they performed despite the threat of death or great bodily harm they faced at the hands of the Imperial Japanese military forces that occupied Guam during World War II.  
7303.Guam World War II Claims Fund 
(a)Establishment of fundThe Secretary of the Treasury shall establish in the Treasury of the United States a special fund (in this title referred to as the Claims Fund) for the payment of claims submitted by compensable Guam victims and survivors of compensable Guam decedents in accordance with sections 7304 and 7305.  (b)Composition of fundThe Claims Fund established under subsection (a) shall be composed of amounts deposited into the Claims Fund under subsection (c) and any other payments made available for the payment of claims under this title.  
(c)Payment of certain duties, taxes, and fees collected from Guam deposited into fund 
(1)In generalNotwithstanding section 30 of the Organic Act of Guam (48 U.S.C. 1421h), the excess of— (A)any amount of duties, taxes, and fees collected under such section after fiscal year 2014, over  
(B)the amount of duties, taxes, and fees collected under such section during fiscal year 2014, shall be deposited into the Claims Fund. (2)ApplicationParagraph (1) shall not apply after the date for which the Secretary of the Treasury determines that all payments required to be made under section 7304 have been made.  
(d)Limitation on payments made from fund 
(1)In generalNo payment may be made in a fiscal year under section 7304 until funds are deposited into the Claims Fund in such fiscal year under subsection (c).  (2)AmountsFor each fiscal year in which funds are deposited into the Claims Fund under subsection (c), the total amount of payments made in a fiscal year under section 7304 may not exceed the amount of funds available in the Claims Fund for such fiscal year.  
(e)Deductions from fund for administrative expensesThe Secretary of the Treasury shall deduct from any amounts deposited into the Claims Fund an amount equal to 5 percent of such amounts as reimbursement to the Federal Government for expenses incurred by the Foreign Claims Settlement Commission and by the Department of the Treasury in the administration of this title. The amounts so deducted shall be covered into the Treasury as miscellaneous receipts.  7304.Payments for Guam World War II claims (a)Payments for Death, Personal Injury, Forced Labor, Forced March, and InternmentAfter the Secretary of the Treasury receives the certification from the Chairman of the Foreign Claims Settlement Commission as required under section 7305(b)(8), the Secretary of the Treasury shall make payments, subject to the availably of appropriations, to compensable Guam victims and survivors of a compensable Guam decedents as follows: 
(1)Compensable Guam victimBefore making any payments under paragraph (2), the Secretary shall make payments to compensable Guam victims as follows: (A)In the case of a victim who has suffered an injury described in subsection (c)(2)(A), $15,000.  
(B)In the case of a victim who is not described in subparagraph (A), but who has suffered an injury described in subsection (c)(2)(B), $12,000.  (C)In the case of a victim who is not described in subparagraph (A) or (B), but who has suffered an injury described in subsection (c)(2)(C), $10,000.  
(2)Survivors of compensable Guam decedentsIn the case of a compensable Guam decedent, the Secretary shall pay $25,000 for distribution to survivors of the decedent in accordance with subsection (b). The Secretary shall make payments under this paragraph only after all payments are made under paragraph (1).  (b)Distribution of Survivor PaymentsA payment made under subsection (a)(2) to the survivors of a compensable Guam decedent shall be distributed as follows: 
(1)In the case of a decedent whose spouse is living as of the date of the enactment of this Act, but who had no living children as of such date, the payment shall be made to such spouse.  (2)In the case of a decedent whose spouse is living as of the date of the enactment of this Act and who had one or more living children as of such date, 50 percent of the payment shall be made to the spouse and 50 percent shall be made to such children, to be divided among such children to the greatest extent possible into equal shares.  
(3)In the case of a decedent whose spouse is not living as of the date of the enactment of this Act and who had one or more living children as of such date, the payment shall be made to such children, to be divided among such children to the greatest extent possible into equal shares.  (4)In the case of a decedent whose spouse is not living as of the date of the enactment of this Act and who had no living children as of such date, but who— 
(A)had a parent who is living as of such date, the payment shall be made to the parent; or  (B)had two parents who are living as of such date, the payment shall be divided equally between the parents.  
(5)In the case of a decedent whose spouse is not living as of the date of the enactment of this Act, who had no living children as of such date, and who had no parents who are living as of such date, no payment shall be made.  (c)DefinitionsFor purposes of this title: 
(1)Compensable Guam decedentThe term compensable Guam decedent means an individual determined under section 7305 to have been a resident of Guam who died as a result of the attack and occupation of Guam by Imperial Japanese military forces during World War II, or incident to the liberation of Guam by United States military forces, and whose death would have been compensable under the Guam Meritorious Claims Act of 1945 (Public Law 79–224) if a timely claim had been filed under the terms of such Act.  (2)Compensable Guam victimThe term compensable Guam victim means an individual who is not deceased as of the date of the enactment of this Act and who is determined under section 7305 to have suffered, as a result of the attack and occupation of Guam by Imperial Japanese military forces during World War II, or incident to the liberation of Guam by United States military forces, any of the following: 
(A)Rape or severe personal injury (such as loss of a limb, dismemberment, or paralysis).  (B)Forced labor or a personal injury not under subparagraph (A) (such as disfigurement, scarring, or burns).  
(C)Forced march, internment, or hiding to evade internment.  (3)Definitions of severe personal injuries and personal injuriesNot later than 180 days after the date of the enactment of this Act, the Foreign Claims Settlement Commission shall promulgate regulations to specify the injuries that constitute a severe personal injury or a personal injury for purposes of subparagraphs (A) and (B), respectively, of paragraph (2).  
7305.Adjudication 
(a)Authority of Foreign Claims Settlement Commission 
(1)In generalThe Foreign Claims Settlement Commission shall adjudicate claims and determine the eligibility of individuals for payments under section 7304.  (2)Rules and regulationsNot later than 180 days after the date of the enactment of this Act, the Chairman of the Foreign Claims Settlement Commission shall publish in the Federal Register such rules and regulations as may be necessary to enable the Commission to carry out the functions of the Commission under this title.  
(b)Claims Submitted for Payments 
(1)Submittal of claimFor purposes of subsection (a)(1) and subject to paragraph (2), the Foreign Claims Settlement Commission may not determine an individual is eligible for a payment under section 7304 unless the individual submits to the Commission a claim in such manner and form and containing such information as the Commission specifies.  (2)Filing period for claims and notice (A)Filing periodAn individual filing a claim for a payment under section 7304 shall file such claim not later than one year after the date on which the Foreign Claims Settlement Commission publishes the notice described in subparagraph (B).  
(B)Notice of filing periodNot later than 180 days after the date of the enactment of this Act, the Foreign Claims Settlement Commission shall publish a notice of the deadline for filing a claim described in subparagraph (A)— (i)in the Federal Register; and  
(ii)in newspaper, radio, and television media in Guam.  (3)Adjudicatory decisionsThe decision of the Foreign Claims Settlement Commission on each claim filed under this title shall— 
(A)be by majority vote;  (B)be in writing;  
(C)state the reasons for the approval or denial of the claim; and  (D)if approved, state the amount of the payment awarded and the distribution, if any, to be made of the payment.  
(4)Deductions in paymentThe Foreign Claims Settlement Commission shall deduct, from a payment made to a compensable Guam victim or survivors of a compensable Guam decedent under this section, amounts paid to such victim or survivors under the Guam Meritorious Claims Act of 1945 (Public Law 79–224) before the date of the enactment of this Act.  (5)InterestNo interest shall be paid on payments made by the Foreign Claims Settlement Commission under section 7304.  
(6)Limited compensation for provision of representational services 
(A)Limit on compensationAny agreement under which an individual who provided representational services to an individual who filed a claim for a payment under this title that provides for compensation to the individual who provided such services in an amount that is more than one percent of the total amount of such payment shall be unlawful and void.  (B)PenaltiesWhoever demands or receives any compensation in excess of the amount allowed under subparagraph (A) shall be fined not more than $5,000 or imprisoned not more than one year, or both.  
(7)Appeals and finalityObjections and appeals of decisions of the Foreign Claims Settlement Commission shall be to the Commission, and upon rehearing, the decision in each claim shall be final, and not subject to further review by any court or agency.  (8)Certifications for paymentAfter a decision approving a claim becomes final, the Chairman of the Foreign Claims Settlement Commission shall certify such decision to the Secretary of the Treasury for authorization of a payment under section 7304.  
(9)Treatment of affidavitsFor purposes of section 7304 and subject to paragraph (2), the Foreign Claims Settlement Commission shall treat a claim that is accompanied by an affidavit of an individual that attests to all of the material facts required for establishing the eligibility of such individual for payment under such section as establishing a prima facie case of the eligibility of the individual for such payment without the need for further documentation, except as the Commission may otherwise require. Such material facts shall include, with respect to a claim for a payment made under section 7304(a), a detailed description of the injury or other circumstance supporting the claim involved, including the level of payment sought.  (10)Release of related claimsAcceptance of a payment under section 7304 by an individual for a claim related to a compensable Guam decedent or a compensable Guam victim shall be in full satisfaction of all claims related to such decedent or victim, respectively, arising under the Guam Meritorious Claims Act of 1945 (Public Law 79–224), the implementing regulations issued by the United States Navy pursuant to such Act (Public Law 79–224), or this title.  
7306.Grants program to memorialize the occupation of Guam during World War II 
(a)EstablishmentSubject to subsection (b), the Secretary of the Interior shall establish a grant program under which the Secretary shall award grants for research, educational, and media activities for purposes of appropriately illuminating and interpreting the causes and circumstances of the occupation of Guam during World War II and other similar occupations during the war that— (1)memorialize the events surrounding such occupation; or  
(2)honor the loyalty of the people of Guam during such occupation.  (b)EligibilityThe Secretary of the Interior may not award a grant under subsection (a) unless the person seeking the grant submits an application to the Secretary for such grant, in such time, manner, and form and containing such information as the Secretary specifies.  
7307.Authorization of appropriations 
(a)Guam World War II Claims Payments and AdjudicationFor the purposes of carrying out sections 7304 and 7305, there is authorized to be appropriated for any fiscal year beginning after the date of enactment of this act, an amount equal to the amount deposited into the Claims Fund in a fiscal year under section 7303. Not more than 5 percent of funds make available under this subsection shall be used for administrative costs. Amounts appropriated under this section may remain available until expended.  (b)Guam World War II Grants ProgramFor purposes of carrying out section 7306, there are authorized to be appropriated $5,000,000 for each fiscal year beginning after the date of the enactment of this Act.  
 Passed the House of Representatives May 18, 2016.Karen L. Haas,Clerk. 
 
May 26, 2016 
Received; read twice and placed on the calendar 
